University of Iowa College of Law

Introduction to Intellectual
Property: Cases and Questions
(Fall 2021)
Jason Rantanen, Professor of Law
September 2021

Iowa Legal Studies Research Paper No. 2021-35

This paper can be downloaded free of charge from the Social Science Research Network
Electronic Paper Collection at ssrn.com/abstract=3883500

Electronic copy available at: https://ssrn.com/abstract=3883500

INTRODUCTION TO
INTELLECTUAL PROPERTY
CASES AND QUESTIONS
Fall 2021 EDITION

JASON RANTANEN

Electronic copy available at: https://ssrn.com/abstract=3883500

INTRODUCTION TO
INTELLECTUAL PROPERTY:
CASES AND QUESTIONS
Fall 2021 EDITION
JASON RANTANEN

Copyright © 2021 Jason Rantanen.
This work is licensed under a Creative Commons Attribution-Noncommercial 4.0
International License. Contact jason-rantanen@uiowa.edu to request additional
permissions.
No copyright is claimed to works in the public domain.

Thanks to Alex Lodge, Rajul Patel, Peter Kline, Emily Asp, Brett Winborn,
Lindsay Kriz, Ryan Meger, and Charles Neff for assistance in preparing these
materials.

Electronic copy available at: https://ssrn.com/abstract=3883500

Introduction to Intellectual Property:
Cases and Questions
Introduction
The casebook you’re reading may strike you as very different from other texts you’ve used in
law school. Rather than a beautiful gray-and-silver or red-and-gold bound book with small text,
heavily edited case excerpts, and notes that most students skip, it’s an electronic file or a
paperback book, with long case excerpts (and in many instances, the entirety of the court’s
opinion) and a handful of notes that come before the cases, not after. The limited number of
cases might strike you as especially odd for a course that is intended to survey the entirety of
four-plus fields of law.
All of these choices were made intentionally. Rather than opt for a traditional published
casebook, I instead assembled these materials into a collection that you can read on any device
and made the file available to you free of charge. Instead of many short case excerpts that
provide you with key rules or doctrines, I’ve instead chosen a handful of judicial opinions for us
to discuss—about one or two per chapter—and provided descriptive notes to fill in the details.
Intellectual property cases often involve an array of legal, factual and policy considerations, and
focusing on one or two opinions per class will allow for more in-class time discussing individual
cases and the issues they present. Having the entire opinion will also give you more context and
nuance for each of the decisions. And it will help you begin to focus on the most important parts
of a long opinion, something you will need to do in practice. An example is Golan v. Holder, a
lengthy Supreme Court copyright opinion that involves fundamental questions about the nature
of the public domain, copyright “formalities,” and the relationship between United States
copyright law and international treaties.
Because reading full opinions is not easy, especially at the beginning of your legal career,
another important component of this casebook are sets of questions to focus on while reading the
cases. Lawyers generally approach texts this way, reading with purpose rather than to glean
abstract knowledge. As you read the opinions, do it with a mind toward answering the questions
posed. This is, after all, why this casebook is called “Intellectual Property: Cases and Questions”
rather than just “Intellectual Property Cases.”
A few notes on using this casebook. First, make sure to read the prefatory text at the start of
each section. In addition to the questions, this text contains additional information about
doctrines and other important cases. In addition, make sure to read the statutory sections that are
cited in the text and cases. This text can often be just as important as the cases themselves. In
this new edition of the textbook, the key statutes now accompany the cases so that you can easily
find them.
Thanks to my research assistants who have helped with this and previous editions of this text, as
well as the students who have provided feedback on how it can be improved. Enjoy!

Jason Rantanen
July 2021
i
Electronic copy available at: https://ssrn.com/abstract=3883500

Introduction to Intellectual Property:
Cases and Questions
Introduction ....................................................................................................................... i
Table of Contents ............................................................................................................. ii

Policy and Theory
Chapter 1. Introduction ........................................................................................................1
International News Service v. The Associated Press, 248 U.S. 215 (1918) ............3
Chapter 2. Justifications for Intellectual Property Rights ..................................................13
Excerpts from Locke, Bentham, Madison, and Jefferson ......................................14
Excerpt from William Fisher, Theories of Intellectual Property ...........................19
Copyright Law
Chapter 3. Copyrightable Subject Matter and the Requirements of Originality and Fixation..
............................................................................................................................................27
Feist Publ’ns, Inc., v. Rural Tel. Serv. Co., 499 U.S. 340 (1991) .........................30
Chapter 4. The Idea/Expression Dichotomy ......................................................................43
Baker v. Selden, 101 U.S. 99 (1879) .....................................................................45
Chapter 5. Ownership of Copyrights .................................................................................50
Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730 (1989) ...........................52
Interlude: Intellectual Property and International Law ......................................................65
Chapter 6. Copyright Formalities and the “Public Domain” .............................................67
Golan v. Holder, 132 S.Ct. 873 (2012) ..................................................................70
Chapter 7. Introduction to Copyright Infringement ...........................................................93
Nichols v. Universal Pictures, 45 F.2d 119 (2d Cir. 1930) ...................................95
Chapter 8. Additional Rights of the Copyright Owner ....................................................100
Pickett v. Prince, 207 F.3d 402 (7th Cir. 2000) ...................................................102
Chapter 9. Statutory Limits on Copyright Enforcement, including Fair Use ..................108
Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569 (1994) ..................................110
Google LLC v. Oracle America, Inc., 593 U.S. __ (2021) .................................128
Trade Secret Law
Chapter 10. Trade Secrets ................................................................................................148
Learning Curve Toys v. PlayWood Toys, 342 F.3d 714 (7th Cir. 2003) .............151
ii
Electronic copy available at: https://ssrn.com/abstract=3883500

Introduction to Intellectual Property:
Cases and Questions
Chapter 11. Misappropriation of Trade Secrets ...............................................................168
E.I. DuPont deNemours. v. Christopher, 431 F.2d 1012 (5th Cir. 1970) ............169
Patent Law
Chapter 12. What a Patent Is............................................................................................174
U.S. Patent No. RE39,427 E ................................................................................177
Bowman v. Monsanto Co., 133 S. Ct. 1761 (2013) .............................................192
Chapter 13. Patent Eligible Subject Matter......................................................................198
Diamond v. Diehr, 450 U.S. 175 (1981) ..............................................................201
Chapter 14. Prior Art and Novelty ...................................................................................209
Manning and another v. Cape Ann Isinglass & Glue Co. and others,
2 S.Ct. 860 (1883) ................................................................................................213
In re Lister, 583 F.3d 1307 (Fed. Cir. 2009)........................................................215
Chapter 15. Nonobviousness ...........................................................................................225
Apple, Inc. v. Samsung Electronics Co., Ltd., 839 F.3d 1034 (Fed. Cir. 2016) ...228
Chapter 16. Patent Claims and Patent Process.................................................................249
Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120 (2014) ......................251
Chapter 17. Disclosure .....................................................................................................259
U.S. Patent No. 317,676 ......................................................................................260
The Incandescent Lamp Patent, 159 U.S. 465 (1895) .........................................264
Chapter 18. Claim Construction and Infringement ..........................................................273
U.S. Patent No. 4,677,798 ...................................................................................275
Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc) .....................283
Trademark Law
Chapter 19. What a Trademark Is; Distinctiveness .........................................................303
Qualitex Co. v. Jacobson Prods. Co., 514 U.S. 159 (1995) ................................305
Zatarains, Inc. v. Oak Grove Smokehouse, Inc., 698 F.2d 786 (5th Cir. 1983) ..314
Chapter 20. Distinctiveness and Trade Dress ..................................................................328
Two Pesos v. Taco Cabana, 505 U.S. 763 (1992) ...............................................331
Wal-Mart Stores v. Samara Bros., 529 U.S. 205 (2000) .....................................344
Chapter 21. Trade Dress – Functionality .........................................................................350
TrafFix Devices v. Marketing Displays, 532 U.S. 23 (2001) ..............................351
iii
Electronic copy available at: https://ssrn.com/abstract=3883500

Introduction to Intellectual Property:
Cases and Questions
Chapter 22. Priority, Registration and Incontestability ...................................................357
Park ‘n Fly, Inc. v. Dollar Park and Fly, Inc., 469 U.S. 189 (1985) ..................362
Matal v. Tam, 137 S.Ct. 1744 (2017) ..................................................................371
Chapter 23. Trademark Infringement ..............................................................................387
Kemp v. Bumble Bee Seafoods, Inc., 398 F.3d 1049 (8th Cir. 2005)...................389
Chapter 24. Permissible Uses ..........................................................................................399
Anheuser-Busch, Inc. v. Balducci Pubs., 28 F.3d 769 (8th Cir. 1994) ................400
Mattel, Inc. v. MCA Records, Inc., 296 F.3d 894 (9th Cir. 2002) .......................409
Chapter 25. Rights of Publicity; Remedies ......................................................................418
Zacchini v. Scripps-Howard Broadcasting Co., 433 U.S. 562 (1977) ................419
eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006)...................................430
Topics at the Intersection of Intellectual Property
Chapter 26. Federal Preemption ......................................................................................435
Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470 (1974) .....................................436
Bonito Boats v. Thunder Craft Boats, 489 U.S. 141 (1989) ................................449
Chapter 27. Doctrinal Boundaries....................................................................................463
Star Athletica, L.L.C. v. Varsity Brands, et al., 137 S.Ct. 1002 (2017) ...............465
Chapter 28. Misappropriation, Revisited .........................................................................482
Appendix: Selected Federal Intellectual Property Statutes .......................................483

iv
Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 1: Introduction
Upon completion of class 1, you should be able to:
1) explain what a creative intangible is;
2) articulate reasons for the existence of, and limits on, legal rights over creative intangibles;
and
3) recall the most common forms of intellectual property and their basic attributes.
***
This course introduces students to the laws governing intellectual property and the policies that
underlie those laws. As you will quickly learn, intellectual property is not a monolithic concept.
Nor do intellectual property laws govern every aspect of the use of human creativity. Instead,
intellectual property law can be understood as an open framework governing most commercially
relevant activities relating to human-created intangibles. At the same time, there are strong
moral components that underlie intellectual property law and social justice consequences that
flow from its existence.
Most of our initial discussion will focus on copyright and patent law, with a brief sojourn into
trade secret law. Later, you will learn about another form of legal rights over creative
intangibles, trademark law, that has historically drawn upon a different set of justifications.
In preparation for our first class, spend some time thinking about what you believe is your
intellectual property. Write down your responses on a sheet of paper or electronic document.
You will refer to them during our first class.
•
•
•
•
•

What do you think of as your intellectual property?
How much attachment do you feel to the different kinds of intellectual property that you
identified?
Why do you feel those attachments?
Are you willing to share your intellectual property?
If you are willing to share it, what (if anything) do you want in return? If money, how
much?

In addition, read International News Service v. Associated Press. This opinion is often read at
the beginning or end of a class on Intellectual Property law; we will read it in both places. It is
often read at the beginning because it can provide an introduction to the concept of creative
intangibles, rationales for protecting them, and the legal questions they raise. Other syllabi place
it at the end of the course because it lies within the interstices of more formally recognized legal
rights and raises complex issues of preemption and federal-state interactions. The decision is
also pre-Erie Railroad v. Tomkins, which eliminated the concept of federal common law for
issues that fall within state substantive law (if you have not studied this case, you will in Civil
Procedure). As a result, while it provides for a good starting point for learning about intellectual
1

Electronic copy available at: https://ssrn.com/abstract=3883500

property law, it has been almost entirely eclipsed by the other legal doctrines covered in a course
on intellectual property law.
As you read INS v. AP, ask yourself the following questions:
• What is the creative intangible at issue in this case?
• Drawing on your own knowledge, does it look like any of the forms of intellectual
property that you’ve heard of before? Which one is the closest?
• What is the Court’s justification for protecting this creative intangible?
• What is INS prohibited from doing with the creative intangible?
• Would the outcome be different if the defendant were instead a historian in the 1930’s
writing a book about World War I?

2

Electronic copy available at: https://ssrn.com/abstract=3883500

International News Service v. The Associated Press
248 U.S. 215 (1918)
MR. JUSTICE PITNEY delivered the opinion of the court.
The parties are competitors in the gathering and distribution of news and its publication for profit
in newspapers throughout the United States. The Associated Press, which was complainant in the
District Court, is a cooperative organization, incorporated under the Membership Corporations
Law of the State of New York, its members being individuals who are either proprietors or
representatives of about 950 daily newspapers published in all parts of the United States. That a
corporation may be organized under that act for the purpose of gathering news for the use and
benefit of its members and for publication in newspapers owned or represented by them, is
recognized by an amendment enacted in 1901 (Laws N.Y. 1901, c. 436). Complainant gathers in
all parts of the world, by means of various instrumentalities of its own, by exchange with its
members, and by other appropriate means, news and intelligence of current and recent events of
interest to newspaper readers and distributes it daily to its members for publication in their
newspapers. The cost of the service, amounting approximately to $3,500,000 per annum, is
assessed upon the members and becomes a part of their costs of operation, to be recouped,
presumably with profit, through the publication of their several newspapers. Under
complainant’s by-laws each member agrees upon assuming membership that news received
through complainant’s service is received exclusively for publication in a particular newspaper,
language, and place specified in the certificate of membership, that no other use of it shall be
permitted, and that no member shall furnish or permit anyone in his employ or connected with
his newspaper to furnish any of complainant’s news in advance of publication to any person not
a member. And each member is required to gather the local news of his district and supply it to
the Associated Press and to no one else.
Defendant is a corporation organized under the laws of the State of New Jersey, whose business
is the gathering and selling of news to its customers and clients, consisting of newspapers
published throughout the United States, under contracts by which they pay certain amounts at
stated times for defendant’s service. It has wide-spread news-gathering agencies; the cost of its
operations amounts, it is said, to more than $2,000,000 per annum; and it serves about 400
newspapers located in the various cities of the United States and abroad, a few of which are
represented, also, in the membership of the Associated Press.
The parties are in the keenest competition between themselves in the distribution of news
throughout the United States; and so, as a rule, are the newspapers that they serve, in their
several districts.
Complainant in its bill, defendant in its answer, have set forth in almost identical terms the rather
obvious circumstances and conditions under which their business is conducted. The value of the
service, and of the news furnished, depends upon the promptness of transmission, as well as
upon the accuracy and impartiality of the news; it being essential that the news be transmitted to
members or subscribers as early or earlier than similar information can be furnished to
3

Electronic copy available at: https://ssrn.com/abstract=3883500

competing newspapers by other news services, and that the news furnished by each agency shall
not be furnished to newspapers which do not contribute to the expense of gathering it. And
further, to quote from the answer: “Prompt knowledge and publication of world-wide news is
essential to the conduct of a modern newspaper, and by reason of the enormous expense incident
to the gathering and distribution of such news, the only practical way in which a proprietor of a
newspaper can obtain the same is, either through cooperation with a considerable number of
other newspaper proprietors in the work of collecting and distributing such news, and the
equitable division with them of the expenses thereof, or by the purchase of such news from some
existing agency engaged in that business.”
The bill was filed to restrain the pirating of complainant’s news by defendant in three ways:
First, by bribing employees of newspapers published by complainant’s members to furnish
Associated Press news to defendant before publication, for transmission by telegraph and
telephone to defendant’s clients for publication by them; Second, by inducing Associated Press
members to violate its by-laws and permit defendant to obtain news before publication; and
Third, by copying news from bulletin boards and from early editions of complainant’s
newspapers and selling this, either bodily or after rewriting it, to defendant’s customers.
The District Court, upon consideration of the bill and answer, with voluminous affidavits on both
sides, granted a preliminary injunction under the first and second heads; but refused at that stage
to restrain the systematic practice admittedly pursued by defendant, of taking news bodily from
the bulletin boards and early editions of complainant’s newspapers and selling it as its own. The
court expressed itself as satisfied that this practice amounted to unfair trade, but as the legal
question was one of first impression it considered that the allowance of an injunction should
await the outcome of an appeal. 240 Fed. Rep. 983, 996. Both parties having appealed, the
Circuit Court of Appeals sustained the injunction order so far as it went, and upon complainant’s
appeal modified it and remanded the cause with directions to issue an injunction also against any
bodily taking of the words or substance of complainant’s news until its commercial value as
news had passed away. 245 Fed. Rep. 244, 253. The present writ of certiorari was then allowed.
245 U.S. 644.
The only matter that has been argued before us is whether defendant may lawfully be restrained
from appropriating news taken from bulletins issued by complainant or any of its members, or
from newspapers published by them, for the purpose of selling it to defendant’s clients.
Complainant asserts that defendant’s admitted course of conduct in this regard both violates
complainant’s property right in the news and constitutes unfair competition in business. And
notwithstanding the case has proceeded only to the stage of a preliminary injunction, we have
deemed it proper to consider the underlying questions, since they go to the very merits of the
action and are presented upon facts that are not in dispute. As presented in argument, these
questions are: 1. Whether there is any property in news; 2. Whether, if there be property in news
collected for the purpose of being published, it survives the instant of its publication in the first
newspaper to which it is communicated by the news-gatherer; and 3. Whether defendant’s
admitted course of conduct in appropriating for commercial use matter taken from bulletins or
early editions of Associated Press publications constitutes unfair competition in trade.
4

Electronic copy available at: https://ssrn.com/abstract=3883500

The federal jurisdiction was invoked because of diversity of citizenship, not upon the ground that
the suit arose under the copyright or other laws of the United States. Complainant’s news matter
is not copyrighted. It is said that it could not, in practice, be copyrighted, because of the large
number of dispatches that are sent daily; and, according to complainant’s contention, news is not
within the operation of the copyright act. Defendant, while apparently conceding this,
nevertheless invokes the analogies of the law of literary property and copyright, insisting as its
principal contention that, assuming complainant has a right of property in its news, it can be
maintained (unless the copyright act be complied with) only by being kept secret and
confidential, and that upon the publication with complainant’s consent of uncopyrighted news by
any of complainant’s members in a newspaper or upon a bulletin board, the right of property is
lost, and the subsequent use of the news by the public or by defendant for any purpose whatever
becomes lawful.
A preliminary objection to the form in which the suit is brought may be disposed of at the outset.
It is said that the Circuit Court of Appeals granted relief upon considerations applicable to
particular members of the Associated Press, and that this was erroneous because the suit was
brought by complainant as a corporate entity, and not by its members; the argument being that
their interests cannot be protected in this proceeding any more than the individual rights of a
stockholder can be enforced in an action brought by the corporation. From the averments of the
bill, however, it is plain that the suit in substance was brought for the benefit of complainant’s
members, and that they would be proper parties, and, except for their numbers, perhaps
necessary parties. Complainant is a proper party to conduct the suit as representing their interest;
and since no specific objection, based upon the want of parties, appears to have been made
below, we will treat the objection as waived. See Equity Rules 38, 43, 44.
In considering the general question of property in news matter, it is necessary to recognize its
dual character, distinguishing between the substance of the information and the particular form
or collocation of words in which the writer has communicated it.
No doubt news articles often possess a literary quality, and are the subject of literary property at
the common law; nor do we question that such an article, as a literary production, is the subject
of copyright by the terms of the act as it now stands. In an early case at the circuit Mr. Justice
Thompson held in effect that a newspaper was not within the protection of the copyright acts of
1790 and 1802 (Clayton v. Stone, 2 Paine, 382; 5 Fed. Cas. No. 2872). But the present act is
broader; it provides that the works for which copyright may be secured shall include “all the
writings of an author,” and specifically mentions “periodicals, including newspapers.” Act of
March 4, 1909, c. 320, §§ 4 and 5, 35 Stat. 1075, 1076. Evidently this admits to copyright a
contribution to a newspaper, notwithstanding it also may convey news; and such is the practice
of the copyright office, as the newspapers of the day bear witness. See Copyright Office Bulletin
No. 15 (1917), pp. 7, 14, 16-17.
But the news element — the information respecting current events contained in the literary
production — is not the creation of the writer, but is a report of matters that ordinarily are publici
juris; it is the history of the day. It is not to be supposed that the framers of the Constitution,
when they empowered Congress “to promote the progress of science and useful arts, by securing
5

Electronic copy available at: https://ssrn.com/abstract=3883500

for limited times to authors and inventors the exclusive right to their respective writings and
discoveries” (Const., Art I, § 8, par. 8), intended to confer upon one who might happen to be the
first to report a historic event the exclusive right for any period to spread the knowledge of it.
We need spend no time, however, upon the general question of property in news matter at
common law, or the application of the copyright act, since it seems to us the case must turn upon
the question of unfair competition in business. And, in our opinion, this does not depend upon
any general right of property analogous to the common-law right of the proprietor of an
unpublished work to prevent its publication without his consent; nor is it foreclosed by showing
that the benefits of the copyright act have been waived. We are dealing here not with restrictions
upon publication but with the very facilities and processes of publication. The peculiar value of
news is in the spreading of it while it is fresh; and it is evident that a valuable property interest in
the news, as news, cannot be maintained by keeping it secret. Besides, except for matters
improperly disclosed, or published in breach of trust or confidence, or in violation of law, none
of which is involved in this branch of the case, the news of current events may be regarded as
common property. What we are concerned with is the business of making it known to the world,
in which both parties to the present suit are engaged. That business consists in maintaining a
prompt, sure, steady, and reliable service designed to place the daily events of the world at the
breakfast table of the millions at a price that, while of trifling moment to each reader, is
sufficient in the aggregate to afford compensation for the cost of gathering and distributing it,
with the added profit so necessary as an incentive to effective action in the commercial world.
The service thus performed for newspaper readers is not only innocent but extremely useful in
itself, and indubitably constitutes a legitimate business. The parties are competitors in this field;
and, on fundamental principles, applicable here as elsewhere, when the rights or privileges of the
one are liable to conflict with those of the other, each party is under a duty so to conduct its own
business as not unnecessarily or unfairly to injure that of the other. Hitchman Coal & Coke Co.
v. Mitchell, 245 U.S. 229, 254.
Obviously, the question of what is unfair competition in business must be determined with
particular reference to the character and circumstances of the business. The question here is not
so much the rights of either party as against the public but their rights as between themselves.
See Morison v. Moat, 9 Hare, 241, 258. And although we may and do assume that neither party
has any remaining property interest as against the public in uncopyrighted news matter after the
moment of its first publication, it by no means follows that there is no remaining property
interest in it as between themselves. For, to both of them alike, news matter, however little
susceptible of ownership or dominion in the absolute sense, is stock in trade, to be gathered at
the cost of enterprise, organization, skill, labor, and money, and to be distributed and sold to
those who will pay money for it, as for any other merchandise. Regarding the news, therefore, as
but the material out of which both parties are seeking to make profits at the same time and in the
same field, we hardly can fail to recognize that for this purpose, and as between them, it must be
regarded as quasi property, irrespective of the rights of either as against the public.
In order to sustain the jurisdiction of equity over the controversy, we need not affirm any general
and absolute property in the news as such. The rule that a court of equity concerns itself only in
the protection of property rights treats any civil right of a pecuniary nature as a property right (In
6

Electronic copy available at: https://ssrn.com/abstract=3883500

re Sawyer, 124 U.S. 200, 210; In re Debs, 158 U.S. 564, 593); and the right to acquire property
by honest labor or the conduct of a lawful business is as much entitled to protection as the right
to guard property already acquired. Truax v. Raich, 239 U.S. 33, 37-38; Brennan v. United
Hatters, 73 N.J.L. 729, 742; Barr v. Essex Trades Council, 53 N.J. Eq. 101. It is this right that
furnishes the basis of the jurisdiction in the ordinary case of unfair competition.
The question, whether one who has gathered general information or news at pains and expense
for the purpose of subsequent publication through the press has such an interest in its publication
as may be protected from interference, has been raised many times, although never, perhaps, in
the precise form in which it is now presented.
Board of Trade v. Christie Grain & Stock Co., 198 U.S. 236, 250, related to the distribution of
quotations of prices on dealings upon a board of trade, which were collected by plaintiff and
communicated on confidential terms to numerous persons under a contract not to make them
public. This court held that, apart from certain special objections that were overruled, plaintiff’s
collection of quotations was entitled to the protection of the law; that, like a trade secret, plaintiff
might keep to itself the work done at its expense, and did not lose its right by communicating the
result to persons, even if many, in confidential relations to itself, under a contract not to make it
public; and that strangers should be restrained from getting at the knowledge by inducing a
breach of trust.
In National Tel. News Co. v. Western Union Tel. Co., 119 Fed. Rep. 294, the Circuit Court of
Appeals for the Seventh Circuit dealt with news matter gathered and transmitted by a telegraph
company, and consisting merely of a notation of current events having but a transient value due
to quick transmission and distribution; and, while declaring that this was not copyrightable
although printed on a tape by tickers in the offices of the recipients, and that it was a commercial
not a literary product, nevertheless held that the business of gathering and communicating the
news — the service of purveying it — was a legitimate business, meeting a distinctive
commercial want and adding to the facilities of the business world, and partaking of the nature of
property in a sense that entitled it to the protection of a court of equity against piracy.
Other cases are cited, but none that we deem it necessary to mention.
Not only do the acquisition and transmission of news require elaborate organization and a large
expenditure of money, skill, and effort; not only has it an exchange value to the gatherer,
dependent chiefly upon its novelty and freshness, the regularity of the service, its reputed
reliability and thoroughness, and its adaptability to the public needs; but also, as is evident, the
news has an exchange value to one who can misappropriate it.
The peculiar features of the case arise from the fact that, while novelty and freshness form so
important an element in the success of the business, the very processes of distribution and
publication necessarily occupy a good deal of time. Complainant’s service, as well as
defendant’s, is a daily service to daily newspapers; most of the foreign news reaches this country
at the Atlantic seaboard, principally at the City of New York, and because of this, and of time
differentials due to the earth’s rotation, the distribution of news matter throughout the country is
7

Electronic copy available at: https://ssrn.com/abstract=3883500

principally from east to west; and, since in speed the telegraph and telephone easily outstrip the
rotation of the earth, it is a simple matter for defendant to take complainant’s news from bulletins
or early editions of complainant’s members in the eastern cities and at the mere cost of
telegraphic transmission cause it to be published in western papers issued at least as early as
those served by complainant. Besides this, and irrespective of time differentials, irregularities in
telegraphic transmission on different lines, and the normal consumption of time in printing and
distributing the newspaper, result in permitting pirated news to be placed in the hands of
defendant’s readers sometimes simultaneously with the service of competing Associated Press
papers, occasionally even earlier.
Defendant insists that when, with the sanction and approval of complainant, and as the result of
the use of its news for the very purpose for which it is distributed, a portion of complainant’s
members communicate it to the general public by posting it upon bulletin boards so that all may
read, or by issuing it to newspapers and distributing it indiscriminately, complainant no longer
has the right to control the use to be made of it; that when it thus reaches the light of day it
becomes the common possession of all to whom it is accessible; and that any purchaser of a
newspaper has the right to communicate the intelligence which it contains to anybody and for
any purpose, even for the purpose of selling it for profit to newspapers published for profit in
competition with complainant’s members.
The fault in the reasoning lies in applying as a test the right of the complainant as against the
public, instead of considering the rights of complainant and defendant, competitors in business,
as between themselves. The right of the purchaser of a single newspaper to spread knowledge of
its contents gratuitously, for any legitimate purpose not unreasonably interfering with
complainant’s right to make merchandise of it, may be admitted; but to transmit that news for
commercial use, in competition with complainant—which is what defendant has done and seeks
to justify—is a very different matter. In doing this defendant, by its very act, admits that it is
taking material that has been acquired by complainant as the result of organization and the
expenditure of labor, skill, and money, and which is salable by complainant for money, and that
defendant in appropriating it and selling it as its own is endeavoring to reap where it has not
sown, and by disposing of it to newspapers that are competitors of complainant’s members is
appropriating to itself the harvest of those who have sown. Stripped of all disguises, the process
amounts to an unauthorized interference with the normal operation of complainant’s legitimate
business precisely at the point where the profit is to be reaped, in order to divert a material
portion of the profit from those who have earned it to those who have not; with special advantage
to defendant in the competition because of the fact that it is not burdened with any part of the
expense of gathering the news. The transaction speaks for itself, and a court of equity ought not
to hesitate long in characterizing it as unfair competition in business.
The underlying principle is much the same as that which lies at the base of the equitable theory
of consideration in the law of trusts—that he who has fairly paid the price should have the
beneficial use of the property. Pom. Eq. Jur., § 981. It is no answer to say that complainant
spends its money for that which is too fugitive or evanescent to be the subject of property. That
might, and for the purposes of the discussion we are assuming that it would, furnish an answer in
a common-law controversy. But in a court of equity, where the question is one of unfair
8

Electronic copy available at: https://ssrn.com/abstract=3883500

competition, if that which complainant has acquired fairly at substantial cost may be sold fairly
at substantial profit, a competitor who is misappropriating it for the purpose of disposing of it to
his own profit and to the disadvantage of complainant cannot be heard to say that it is too
fugitive or evanescent to be regarded as property. It has all the attributes of property necessary
for determining that a misappropriation of it by a competitor is unfair competition because
contrary to good conscience.
The contention that the news is abandoned to the public for all purposes when published in the
first newspaper is untenable. Abandonment is a question of intent, and the entire organization of
the Associated Press negatives such a purpose. The cost of the service would be prohibitive if the
reward were to be so limited. No single newspaper, no small group of newspapers, could sustain
the expenditure. Indeed, it is one of the most obvious results of defendant’s theory that, by
permitting indiscriminate publication by anybody and everybody for purposes of profit in
competition with the news-gatherer, it would render publication profitless, or so little profitable
as in effect to cut off the service by rendering the cost prohibitive in comparison with the return.
The practical needs and requirements of the business are reflected in complainant’s by-laws
which have been referred to. Their effect is that publication by each member must be deemed not
by any means an abandonment of the news to the world for any and all purposes, but a
publication for limited purposes; for the benefit of the readers of the bulletin or the newspaper as
such; not for the purpose of making merchandise of it as news, with the result of depriving
complainant’s other members of their reasonable opportunity to obtain just returns for their
expenditures.
It is to be observed that the view we adopt does not result in giving to complainant the right to
monopolize either the gathering or the distribution of the news, or, without complying with the
copyright act, to prevent the reproduction of its news articles; but only postpones participation by
complainant’s competitor in the processes of distribution and reproduction of news that it has not
gathered, and only to the extent necessary to prevent that competitor from reaping the fruits of
complainant’s efforts and expenditure, to the partial exclusion of complainant, and in violation of
the principle that underlies the maxim sic utere tuo, etc.
It is said that the elements of unfair competition are lacking because there is no attempt by
defendant to palm off its goods as those of the complainant, characteristic of the most familiar, if
not the most typical, cases of unfair competition. Howe Scale Co. v. Wyckoff, Seamans &
Benedict, 198 U.S. 118, 140. But we cannot concede that the right to equitable relief is confined
to that class of cases. In the present case the fraud upon complainant’s rights is more direct and
obvious. Regarding news matter as the mere material from which these two competing parties
are endeavoring to make money, and treating it, therefore, as quasi property for the purposes of
their business because they are both selling it as such, defendant’s conduct differs from the
ordinary case of unfair competition in trade principally in this that, instead of selling its own
goods as those of complainant, it substitutes misappropriation in the place of misrepresentation,
and sells complainant’s goods as its own.
Besides the misappropriation, there are elements of imitation, of false pretense, in defendant’s
practices. The device of rewriting complainant’s news articles, frequently resorted to, carries its
9

Electronic copy available at: https://ssrn.com/abstract=3883500

own comment. The habitual failure to give credit to complainant for that which is taken is
significant. Indeed, the entire system of appropriating complainant’s news and transmitting it as
a commercial product to defendant’s clients and patrons amounts to a false representation to
them and to their newspaper readers that the news transmitted is the result of defendant’s own
investigation in the field. But these elements, although accentuating the wrong, are not the
essence of it. It is something more than the advantage of celebrity of which complainant is being
deprived.
The doctrine of unclean hands is invoked as a bar to relief; it being insisted that defendant’s
practices against which complainant seeks an injunction are not different from the practice
attributed to complainant, of utilizing defendant’s news published by its subscribers. At this
point it becomes necessary to consider a distinction that is drawn by complainant, and, as we
understand it, was recognized by defendant also in the submission of proofs in the District Court,
between two kinds of use that may be made by one news agency of news taken from the bulletins
and newspapers of the other. The first is the bodily appropriation of a statement of fact or a news
article, with or without rewriting, but without independent investigation or other expense. This
form of pirating was found by both courts to have been pursued by defendant systematically with
respect to complainant’s news, and against it the Circuit Court of Appeals granted an injunction.
This practice complainant denies having pursued, and the denial was sustained by the finding of
the District Court. It is not contended by defendant that the finding can be set aside, upon the
proofs as they now stand. The other use is to take the news of a rival agency as a “tip” to be
investigated, and if verified by independent investigation the news thus gathered is sold. This
practice complainant admits that it has pursued and still is willing that defendant shall employ.
Both courts held that complainant could not be debarred on the ground of unclean hands upon
the score of pirating defendant’s news, because not shown to be guilty of sanctioning this
practice.
As to securing “tips” from a competing news agency, the District Court (240 Fed. Rep. 991,
995), while not sanctioning the practice, found that both parties had adopted it in accordance
with common business usage, in the belief that their conduct was technically lawful, and hence
did not find in it any sufficient ground for attributing unclean hands to complainant. The Circuit
Court of Appeals (245 Fed. Rep. 247) found that the tip habit, though discouraged by
complainant, was “incurably journalistic,” and that there was “no difficulty in discriminating
between the utilization of ‘tips’ and the bodily appropriation of another’s labor in accumulating
and stating information.”
We are inclined to think a distinction may be drawn between the utilization of tips and the bodily
appropriation of news matter, either in its original form or after rewriting and without
independent investigation and verification; whatever may appear at the final hearing, the proofs
as they now stand recognize such a distinction; both parties avowedly recognize the practice of
taking tips, and neither party alleges it to be unlawful or to amount to unfair competition in
business. In a line of English cases a somewhat analogous practice has been held not to amount
to an infringement of the copyright of a directory or other book containing compiled information.
In Kelly v. Morris, L.R. 1 Eq. 697, 701, 702, Vice Chancellor Sir William Page Wood
10

Electronic copy available at: https://ssrn.com/abstract=3883500

(afterwards Lord Hatherly), dealing with such a case, said that defendant was “not entitled to
take one word of the information previously published without independently working out the
matter for himself, so as to arrive at the same result from the same common sources of
information, and the only use that he can legitimately make of a previous publication is to verify
his own calculations and results when obtained.” This was followed by Vice Chancellor Giffard
in Morris v. Ashbee, L.R. 7 Eq. 34, where he said: “In a case such as this no one has a right to
take the results of the labour and expense incurred by another for the purposes of a rival
publication, and thereby save himself the expense and labour of working out and arriving at these
results by some independent road.” A similar view was adopted by Lord Chancellor Hatherly
and the former Vice Chancellor, then Giffard, L.J., in Pike v. Nicholas, L.R. 5 Ch. App. Cas.
251, and shortly afterwards by the latter judge in Morris v. Wright, L.R. 5 Ch. App. Cas. 279,
287, where he said, commenting upon Pike v. Nicholas: “It was a perfectly legitimate course for
the defendant to refer to the plaintiff’s book, and if, taking that book as his guide, he went to the
original authorities and compiled his book from them, he made no unfair or improper use of the
plaintiff’s book; and so here, if the fact be that Mr. Wright used the plaintiff’s book in order to
guide himself to the persons on whom it would be worth his while to call, and for no other
purpose, he made a perfectly legitimate use of the plaintiff’s book.”
A like distinction was recognized by the Circuit Court of Appeals for the Second Circuit in
Edward Thompson Co. v. American Law Book Co., 122 Fed. Rep. 922, and in West Publishing
Co. v. Edward Thompson Co., 176 Fed. Rep. 833, 838.
In the case before us, in the present state of the pleadings and proofs, we need go no further than
to hold, as we do, that the admitted pursuit by complainant of the practice of taking news items
published by defendant’s subscribers as tips to be investigated, and, if verified, the result of the
investigation to be sold—the practice having been followed by defendant also, and by news
agencies generally—is not shown to be such as to constitute an unconscientious or inequitable
attitude towards its adversary so as to fix upon complainant the taint of unclean hands, and debar
it on this ground from the relief to which it is otherwise entitled.
There is some criticism of the injunction that was directed by the District Court upon the going
down of the mandate from the Circuit Court of Appeals. In brief, it restrains any taking or
gainfully using of the complainant’s news, either bodily or in substance, from bulletins issued by
the complainant or any of its members, or from editions of their newspapers, “until its
commercial value as news to the complainant and all of its members has passed away.” The part
complained of is the clause we have italicized; but if this be indefinite, it is no more so than the
criticism. Perhaps it would be better that the terms of the injunction be made specific, and so
framed as to confine the restraint to an extent consistent with the reasonable protection of
complainant’s newspapers, each in its own area and for a specified time after its publication,
against the competitive use of pirated news by defendant’s customers. But the case presents
practical difficulties; and we have not the materials, either in the way of a definite suggestion of
amendment, or in the way of proofs, upon which to frame a specific injunction; hence, while not
expressing approval of the form adopted by the District Court, we decline to modify it at this
preliminary stage of the case, and will leave that court to deal with the matter upon appropriate
application made to it for the purpose.
11

Electronic copy available at: https://ssrn.com/abstract=3883500

The decree of the Circuit Court of Appeals will be
Affirmed.

12

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 2: Justifications for Intellectual Property Rights
Upon completion of class 2, you should be able to:
1) recall the articulated justifications for intellectual property;
2) explain the articulated justifications for intellectual property;
3) identify counterarguments to these justifications for intellectual property;
4) apply these justifications to factual scenarios; and
5) recall the primary constitutional basis for copyright and patent law.
***
Many of the core concepts underlying intellectual property laws are not new. To the contrary:
there are numerous articulations of these concepts in the historical record. We will focus on
some of the most well-known. Two theories, in particular, have direct ties to our own
Constitutional foundation for intellectual property law: natural or moral rights theory and
utilitarian theory. In class, we will discuss two additional theories that intersect with intellectual
property law: personhood and social justice.
The reading assignment for today consists of excerpts from the writings of John Locke, Jeremy
Bentham, Thomas Jefferson, and James Madison, along with the Patent and Copyright Clause of
the United States Constitution (Article I, Section 8, Clause 8), together with the beginning of an
essay discussing theories of intellectual property. As you read these materials, ask yourself the
following questions:
•
•
•
•
•
•

How would you articulate each primary source writer’s reasoning in sixty seconds?
What are the parallels between the four primary source writers?
What concepts underlie each writing?
What issues arise when these concepts are applied to creative intangibles?
How do these conceptions of property manifest in the Patent and Copyright clause?
What is the meaning of “Science” in the Patent and Copyright clause? Of “useful Arts”?
Of “Authors and Inventors”? Of “Writings”? “Discoveries?”

U.S. Constitution, Article 1, Section 8, Clause 8:
The Congress shall have power…
To promote the Progress of Science and useful Arts, by securing for limited Times to
Authors and Inventors the exclusive Right to their respective Writings and Discoveries;

13

Electronic copy available at: https://ssrn.com/abstract=3883500

John Locke
Two Treatises of Government Book II (1689)
CHAPTER. V.
OF PROPERTY.
Sect. 25. Whether we consider natural reason, which tells us, that men, being once born, have a
right to their preservation, and consequently to meat and drink, and such other things as nature
affords for their subsistence: or revelation, which gives us an account of those grants God made
of the world to Adam, and to Noah, and his sons, it is very clear, that God, as king David says,
Psal. cxv. 16. has given the earth to the children of men; given it to mankind in common. But this
being supposed, it seems to some a very great difficulty, how any one should ever come to have
a property in any thing: I will not content myself to answer, that if it be difficult to make out
property, upon a supposition that God gave the world to Adam, and his posterity in common, it is
impossible that any man, but one universal monarch, should have any property upon a
supposition, that God gave the world to Adam, and his heirs in succession, exclusive of all the
rest of his posterity. But I shall endeavour to shew, how men might come to have a property in
several parts of that which God gave to mankind in common, and that without any express
compact of all the commoners.
Sect. 26. God, who hath given the world to men in common, hath also given them reason to
make use of it to the best advantage of life, and convenience. The earth, and all that is therein, is
given to men for the support and comfort of their being. And tho’ all the fruits it naturally
produces, and beasts it feeds, belong to mankind in common, as they are produced by the
spontaneous hand of nature; and no body has originally a private dominion, exclusive of the rest
of mankind, in any of them, as they are thus in their natural state: yet being given for the use of
men, there must of necessity be a means to appropriate them some way or other, before they can
be of any use, or at all beneficial to any particular man. The fruit, or venison, which nourishes
the wild Indian, who knows no enclosure, and is still a tenant in common, must be his, and so
his, i.e. a part of him, that another can no longer have any right to it, before it can do him any
good for the support of his life.
Sect. 27. Though the earth, and all inferior creatures, be common to all men, yet every man has a
property in his own person: this no body has any right to but himself. The labour of his body, and
the work of his hands, we may say, are properly his. Whatsoever then he removes out of the state
that nature hath provided, and left it in, he hath mixed his labour with, and joined to it something
that is his own, and thereby makes it his property. It being by him removed from the common
state nature hath placed it in, it hath by this labour something annexed to it, that excludes the
common right of other men: for this labour being the unquestionable property of the labourer, no
man but he can have a right to what that is once joined to, at least where there is enough, and as
good, left in common for others.

14

Electronic copy available at: https://ssrn.com/abstract=3883500

Sect. 28. He that is nourished by the acorns he picked up under an oak, or the apples he gathered
from the trees in the wood, has certainly appropriated them to himself. No body can deny but the
nourishment is his. I ask then, when did they begin to be his? when he digested? or when he eat?
or when he boiled? or when he brought them home? or when he picked them up? and it is plain,
if the first gathering made them not his, nothing else could. That labour put a distinction between
them and common: that added something to them more than nature, the common mother of all,
had done; and so they became his private right. And will any one say, he had no right to those
acorns or apples, he thus appropriated, because he had not the consent of all mankind to make
them his? Was it a robbery thus to assume to himself what belonged to all in common? If such a
consent as that was necessary, man had starved, notwithstanding the plenty God had given him.
We see in commons, which remain so by compact, that it is the taking any part of what is
common, and removing it out of the state nature leaves it in, which begins the property; without
which the common is of no use. And the taking of this or that part, does not depend on the
express consent of all the commoners. Thus the grass my horse has bit; the turfs my servant has
cut; and the ore I have digged in any place, where I have a right to them in common with others,
become my property, without the assignation or consent of any body. The labour that was mine,
removing them out of that common state they were in, hath fixed my property in them.

15

Electronic copy available at: https://ssrn.com/abstract=3883500

Jeremy Bentham
Manual of Political Economy (~1790–95)
SECTION 23 . . . After the examination we have given to the different methods by which real
wealth may be increased, we see that government may rely upon the intelligence and inclination
of individuals for putting them in operation, and that nothing is necessary to be done on its part
but to leave them in possession of the power, to insure to them the right of enjoyment, and to
hasten the development of general knowledge. All that it can do with success may be ranged
under this small number of heads: — 1. To encourage the study of different branches of natural
philosophy. The difficulties of science form a barrier between practice and theory, between the
artisan and the philosopher. 2. To institute prizes for discoveries and experiments. 3. To cause
the processes employed in every branch of trade to be published. The French government, rising
above little jealousies, has distinguished itself in this manner, and has rendered itself a benefactor
to the human race. 4. To cause everything of the same nature in foreign countries to be observed
with attention, and to give the knowledge they obtain the same publicity. 5. To cause the price of
different articles of trade to be published. The price of an article is an extra reward for whoever
can manufacture or furnish it at a cheaper rate. 6. To grant patents for a limited number of years.
With respect to a great number of inventions in the arts, an exclusive privilege is absolutely
necessary, in order that what is sown may be reaped. In new inventions, protection against
imitators is not less necessary than in established manufactures protection against thieves. He
who has no hope that he shall reap, will not take the trouble to sow. But that which one man has
invented, all the world can imitate. Without the assistance of the laws, the inventor would almost
always be driven out of the market by his rival, who finding himself, without any expense, in
possession of a discovery which has cost the inventor much time and expense, would be able to
deprive him of all his deserved advantages, by selling at a lower price. An exclusive privilege is
of all rewards the best proportioned, the most natural, and the least burthensome. It produces an
infinite effect, and it costs nothing. “Grant me fifteen years,” says the inventor, “that I may reap
the fruit of my labours; after this term, it shall be enjoyed by all the world.” Does the sovereign
say, “No, you shall not have it,” what will happen? It will be enjoyed by no one, neither for
fifteen years nor afterwards: everybody will be disappointed—inventors, workmen consumers—
everything will be stifled, both benefit and enjoyment. . . . 7. To class with the crime of forgery
the injustice done by the artisan who puts upon his own productions the mark of another.—In
order to prevent the commission of this crime through ignorance, it would be necessary to
establish a register, in which every artisan might make an entry of his mark. This would tend to
secure the privilege which nature has established in favour of skill, and which the legislator
ought to maintain. It can never be obtained without labour, and it can never be abused.
(This edition comes from Jeremy Bentham, The Works of Jeremy Bentham, vol. 3 (Usury,
Political Economy, Equity, Parliamentary Reform) (John Bowring, ed. 1843). It can be found in
full at: http://oll.libertyfund.org/titles/bentham-the-works-of-jeremy-bentham-vol-3)
16

Electronic copy available at: https://ssrn.com/abstract=3883500

James Madison
Federalist Paper No. 43 (1788)
***
A power “to promote the progress of science and useful arts, by securing, for a limited time, to
authors and inventors, the exclusive right to their respective writings and discoveries.”
The utility of this power will scarcely be questioned. The copyright of authors has been solemnly
adjudged, in Great Britain, to be a right of common law. The right to useful inventions seems
with equal reason to belong to the inventors. The public good fully coincides in both cases with
the claims of individuals. The States cannot separately make effectual provisions for either of the
cases, and most of them have anticipated the decision of this point, by laws passed at the instance
of Congress.
***

17

Electronic copy available at: https://ssrn.com/abstract=3883500

Thomas Jefferson
Letter to Isaac McPherson (August 13, 1813)
It has been pretended by some, (and in England especially,) that inventors have a natural and
exclusive right to their inventions, and not merely for their own lives, but inheritable to their
heirs. But while it is a moot question whether the origin of any kind of property is derived from
nature at all, it would be singular to admit a natural and even an hereditary right to inventors. It is
agreed by those who have seriously considered the subject, that no individual has, of natural
right, a separate property in an acre of land, for instance. By an universal law, indeed, whatever,
whether fixed or movable, belongs to all men equally and in common, is the property for the
moment of him who occupies it, but when he relinquishes the occupation, the property goes with
it. Stable ownership is the gift of social law, and is given late in the progress of society. It would
be curious then, if an idea, the fugitive fermentation of an individual brain, could, of natural
right, be claimed in exclusive and stable property. If nature has made any one thing less
susceptible than all others of exclusive property, it is the action of the thinking power called an
idea, which an individual may exclusively possess as long as he keeps it to himself; but the
moment it is divulged, it forces itself into the possession of every one, and the receiver cannot
dispossess himself of it. Its peculiar character, too, is that no one possesses the less, because
every other possesses the whole of it. He who receives an idea from me, receives instruction
himself without lessening mine; as he who lights his taper at mine, receives light without
darkening me. That ideas should freely spread from one to another over the globe, for the moral
and mutual instruction of man, and improvement of his condition, seems to have been peculiarly
and benevolently designed by nature, when she made them, like fire, expansible over all space,
without lessening their density in any point, and like the air in which we breathe, move, and have
our physical being, incapable of confinement or exclusive appropriation. Inventions then cannot,
in nature, be a subject of property. Society may give an exclusive right to the profits arising from
them, as an encouragement to men to pursue ideas which may produce utility, but this may or
may not be done, according to the will and convenience of the society, without claim or
complaint from anybody. Accordingly, it is a fact, as far as I am informed, that England was,
until we copied her, the only country on earth which ever, by a general law, gave a legal right to
the exclusive use of an idea. In some other countries it is sometimes done, in a great case, and by
a special and personal act, but, generally speaking, other nations have thought that these
monopolies produce more embarrassment than advantage to society; and it may be observed that
the nations which refuse monopolies of invention, are as fruitful as England in new and useful
devices.

(The full text of the letter is available at:
http://www.let.rug.nl/usa/presidents/thomas-jefferson/letters-of-thomas-jefferson/jefl220.php)

18

Electronic copy available at: https://ssrn.com/abstract=3883500

Theories of Intellectual Property †
William Fisher *
The term “intellectual property” refers to a loose cluster of legal doctrines that regulate the uses
of different sorts of ideas and insignia. The law of copyright protects various “original forms of
expression,” including novels, movies, musical compositions, and computer software programs.
Patent law protects inventions and some kinds of discoveries. Trademark law protects words and
symbols that identify for consumers the goods and services manufactured or supplied by
particular persons or firms. Trade-secret law protects commercially valuable information (softdrink formulas, confidential marketing strategies, etc.) that companies attempt to conceal from
their competitors. The “right of publicity” protects celebrities’ interests in their images and
identities.
The economic and cultural importance of this collection of rules is increasing rapidly. The
fortunes of many businesses now depend heavily on intellectual-property rights. A growing
percentage of the legal profession specializes in intellectual-property disputes. And lawmakers
throughout the world are busily revising their intellectual-property laws. 1
Partly as a result of these trends, scholarly interest in the field has risen dramatically in recent
years. In law reviews and in journals of economics and philosophy, articles deploying "theories"
of intellectual property have proliferated. This essay canvasses those theories, evaluates them,
and considers the roles they do and ought to play in lawmaking.
I. A Preliminary Survey
Most of the recent theoretical writing consists of struggles among and within four approaches.
The first and most popular of the four employs the familiar utilitarian guideline that lawmakers’
beacon when shaping property rights should be the maximization of net social welfare. Pursuit of
that end in the context of intellectual property, it is generally thought, requires lawmakers to
strike an optimal balance between, on one hand, the power of exclusive rights to stimulate the
creation of inventions and works of art and, on the other, the partially offsetting tendency of such
†

Reproduced with permission. Originally published in "Theories of Intellectual Property," in Stephen
Munzer, ed., New Essays in the Legal and Political Theory of Property (Cambridge University Press,
2001) (Chinese translation, by Haifeng Huang, in Chinese Intellectual Property Review 1 (2002): 1.) Full
text available at https://cyber.harvard.edu/people/tfisher/iptheory.pdf. Chinese translation available at
http://cyber.law.harvard.edu/people/tfisher/iptheorychinese.pdf.
*
This essay has benefited substantially from the comments of Charles Fried, Paul Goldstein, Jim Harris,
Ned Hettinger, Edmund Kitch, Ed McCaffery, Stephen Munzer, Samuel Oddi, J.E. Penner, F.M. Scherer,
Seanna Shiffrin, John T. Sanders, Stewart Sterk, and a generous group of anonymous outside readers.
1
The history of these doctrines in the United States -- and possible reasons for their growing importance - are considered in William Fisher, “Geistiges Eigentum – ein ausufernder Rechtsbereich: Die Geschichte
des Ideenschutzes in den Vereinigten Staaten,” in Eigentum im internationalen Vergleich (Göttingen:
Vandenhoeck & Ruprecht, 1999) (available in English at
http://www.law.harvard.edu/Academic_Affairs/coursepages/tfisher/iphistory.html).

19

Electronic copy available at: https://ssrn.com/abstract=3883500

rights to curtail widespread public enjoyment of those creations.
A good example of scholarship in this vein is William Landes' and Richard Posner's essay on
copyright law. The distinctive characteristics of most intellectual products, Landes and Posner
argue, are that they are easily replicated and that enjoyment of them by one person does not
prevent enjoyment of them by other persons. Those characteristics in combination create a
danger that the creators of such products will be unable to recoup their "costs of expression" (the
time and effort devoted to writing or composing and the costs of negotiating with publishers or
record companies), because they will be undercut by copyists who bear only the low "costs of
production" (the costs of manufacturing and distributing books or CDs) and thus can offer
consumers identical products at very low prices. Awareness of that danger will deter creators
from making socially valuable intellectual products in the first instance. We can avoid this
economically inefficient outcome by allocating to the creators (for limited times) the exclusive
right to make copies of their creations. The creators of works that consumers find valuable – i.e.,
for which there are not, in the opinion of consumers, equally attractive substitutes – will be
empowered thereby to charge prices for access to those works substantially greater than they
could in a competitive market. All of the various alternative ways in which creators might be
empowered to recover their costs, Landes and Posner contend, are, for one reason or another,
more wasteful of social resources. This utilitarian rationale, they argue, should be -- and, for the
most part, has been -- used to shape specific doctrines within the field. 2
A related argument dominates the same authors' study of trademark law. The primary economic
benefits of trademarks, they contend, are (1) the reduction of consumers' "search costs" (because
it's easier to pick a box of "Cheerios" off the grocery shelf than to read the list of ingredients on
each container, and because consumers can rely upon their prior experiences with various brands
of cereal when deciding which box to buy in the future) and (2) the creation of an incentive for
businesses to produce consistently high-quality goods and services (because they know that their
competitors cannot, by imitating their distinctive marks, take a free ride on the consumer good
will that results from consistent quality). Trademarks, Landes and Posner claim, also have an
unusual ancillary social benefit: they improve the quality of our language. By increasing our
stock of nouns and by “creating words or phrases that people value for their intrinsic
pleasingness as well as their information value,” they simultaneously economize on
communication costs and make conversation more pleasurable. To be sure, trademarks can
sometimes be socially harmful -- for example by enabling the first entrant into a market to
discourage competition by appropriating for itself an especially attractive or informative brand
name. Awareness of these benefits and harms should (and usually does), Landes and Posner
claim, guide legislators and judges when tuning trademark law; marks should be (and usually
are) protected when they are socially beneficial and not when they are, on balance, deleterious. 3
2

William Landes and Richard Posner, "An Economic Analysis of Copyright Law," Journal of Legal
Studies 18 (1989): 325. This argument is derived in substantial part from Jeremy Bentham, A Manual of
Political Economy (New York: Putnam, 1839); John Stuart Mill, Principles of Political Economy, 5th ed.
(New York: Appleton, 1862); and A.C. Pigou, The Economics of Welfare, 2d ed. (London: Macmillan &
Co., 1924).
3
William Landes and Richard Posner, "Trademark Law: An Economic Perspective," Journal of Law and
Economics 30 (1987): 265. Other works that address trademark law in similar terms include Nicholas

20

Electronic copy available at: https://ssrn.com/abstract=3883500

The second of the four approaches that currently dominate the theoretical literature springs from
the propositions that a person who labors upon resources that are either unowned or “held in
common” has a natural property right to the fruits of his or her efforts – and that the state has a
duty to respect and enforce that natural right. These ideas, originating in the writings of John
Locke, are widely thought to be especially applicable to the field of intellectual property, where
the pertinent raw materials (facts and concepts) do seem in some sense to be “held in common”
and where labor seems to contribute so importantly to the value of finished products. 4
A good illustration of this perspective is Robert Nozick's brief but influential discussion of patent
law in Anarchy, State, and Utopia. 5 After associating himself with Locke's argument, Nozick
turns his attention to Locke's famously ambiguous "proviso" -- the proposition that a person may
legitimately acquire property rights by mixing his labor with resources held "in common" only if,
after the acquisition, "there is enough and as good left in common for others." 6 Nozick contends
that the correct interpretation of this limitation ("correct" in the senses (a) that it probably
corresponds to Locke's original intent and (b) that, in any event, it is entailed by "an adequate
theory of justice") is that the acquisition of property through labor is legitimate if and only if
other persons do not suffer thereby any net harm. "Net harm" for these purposes includes such
injuries as being left poorer than they would have been under a regime that did not permit the
acquisition of property through labor or a constriction of the set of resources available for their
use -- but does not include a diminution in their opportunities to acquire property rights in
unowned resources by being the first to labor upon them. Construed in this fashion, the Lockean
proviso is not violated, Nozick argues, by the assignment of a patent right to an inventor because,
although other persons' access to the invention is undoubtedly limited by the issuance of the
patent, the invention would not have existed at all without the efforts of the inventor. In other
words, consumers are helped, not hurt, by the grant of the patent. Nozick contends, however, that
fidelity to Locke's theory would mandate two limitations on the inventor's entitlements. First,
persons who subsequently invented the same device independently must be permitted to make
and sell it. Otherwise the assignment of the patent to the first inventor would leave them worse
off. Second, for the same reason, patents should not last longer than, on average, it would have
taken someone else to invent the same device had knowledge of the invention not disabled them
from inventing it independently. Although Nozick may not have been aware of it,
implementation of the first of these limitations would require a substantial reform of current
patent law -- which, unlike copyright law, does not contain a safe harbor for persons who dream
up the same idea on their own.
The premise of the third approach -- derived loosely from the writings of Kant and Hegel -- is
Economides, “The Economics of Trademarks,” Trademark Reporter 78 (1988): 523-39 and Daniel
McClure, “Trademarks and Competition: The Recent History,” Law and Contemporary Problems 59
(1996): 13-43.
4
See, for example, Justin Hughes, "The Philosophy of Intellectual Property," Georgetown Law Journal 77
(1988): 287, at 299-330. These initial impressions are examined in more detail in part III, below.
5
Robert Nozick, Anarchy, State, and Utopia (New York: Basic Books, 1974), pp. 178-82.
6
John Locke, Two Treatises of Government (P. Laslett, ed., Cambridge: Cambridge University Press,
1970), Second Treatise, sec. 27.

21

Electronic copy available at: https://ssrn.com/abstract=3883500

that private property rights are crucial to the satisfaction of some fundamental human needs;
policymakers should thus strive to create and allocate entitlements to resources in the fashion
that best enables people to fulfill those needs. From this standpoint, intellectual property rights
may be justified either on the ground that they shield from appropriation or modification artifacts
through which authors and artists have expressed their "wills" (an activity thought central to
“personhood”) or on the ground that they create social and economic conditions conducive to
creative intellectual activity, which in turn is important to human flourishing. 7
In perhaps the most fully developed argument of this sort, Justin Hughes derives from Hegel's
Philosophy of Right the following guidelines concerning the proper shape of an intellectualproperty system. (a) We should be more willing to accord legal protection to the fruits of highly
expressive intellectual activities, such as the writing of novels, than to the fruits of less
expressive activities, such as genetic research. (b) Because a person's "persona" -- his "public
image, including his physical features, mannerisms, and history" -- is an important "receptacle
for personality," it deserves generous legal protection, despite the fact that ordinarily it does not
result from labor. (c) Authors and inventors should be permitted to earn respect, honor,
admiration, and money from the public by selling or giving away copies of their works, but
should not be permitted to surrender their right to prevent others from mutilating or
misattributing their works. 8
The last of the four approaches is rooted in the proposition that property rights in general -- and
intellectual-property rights in particular -- can and should be shaped so as to help foster the
achievement of a just and attractive culture. Theorists who work this vein typically draw
inspiration from an eclectic cluster of political and legal theorists, including Jefferson, the early
Marx, the Legal Realists, and the various proponents (ancient and modern) of classical
republicanism. 9 This approach is similar to utilitarianism in its teleological orientation, but
dissimilar in its willingness to deploy visions of a desirable society richer than the conceptions of
“social welfare” deployed by utilitarians.
A provocative example may be found in Neil Netanel's recent essay, "Copyright and a
Democratic Civil Society." Netanel begins by sketching a picture of "a robust, participatory, and
pluralist civil society," teeming with "unions, churches, political and social movements, civic and
neighborhood associations, schools of thought, and educational institutions." In this world, all
persons would enjoy both some degree of financial independence and considerable responsibility
in shaping their local social and economic environments. A civil society of this sort is vital,
Netanel claims, to the perpetuation of democratic political institutions. It will not, however,
7

See Margaret Jane Radin, Reinterpreting Property (Chicago: University of Chicago Press, 1993); Jeremy
Waldron, The Right to Private Property (Oxford: Clarendon, 1988).
8
See Hughes, “Philosophy of Intellectual Property,” at 330-350
9
See, for example, James Harrington, Oceana (Westport, Conn.: Hyperion Press, 1979); Thomas
Jefferson, Notes on the State of Virginia (New York: Norton, 1972); Karl Marx, Economic and
Philosophic Manuscripts of 1844 (New York: International Publishers, 1964); Morris Cohen, "Property &
Sovereignty," Cornell Law Quarterly 13 (1927): 8; Frank Michelman, “Law’s Republic,” Yale Law
Journal 97 (1988): 1493; William Fisher, Morton Horwitz, and Thomas Reed, eds., American Legal
Realism (New York: Oxford University Press, 1993).

22

Electronic copy available at: https://ssrn.com/abstract=3883500

emerge spontaneously; it must be nourished by government. In two ways, copyright law can help
foster it.
The first is a production function. Copyright provides an incentive for creative expression
on a wide array of political, social, and aesthetic issues, thus bolstering the discursive
foundations for democratic culture and civic association. The second function is
structural. Copyright supports a sector of creative and communicative activity that is
relatively free from reliance on state subsidy, elite patronage, and cultural hierarchy.
Promotion of these two objectives does not require that we retain all aspects of the current
copyright system. On the contrary, Netanel suggests, they would be advanced more effectively
by a copyright regime trimmed along the following lines: The copyright term should be
shortened, thereby increasing the size of the "public domain" available for creative manipulation.
Copyright owners' authority to control the preparation of "derivative works" should be reduced
for the same reason. Finally, compulsory licensing systems should be employed more frequently
to balance the interests of artists and "consumers" of their works. 10
Other writers who have approached intellectual-property law from similar perspectives include
Keith Aoki, Rosemary Coombe, Niva Elkin-Koren, Michael Madow, and myself. 11 As yet,
however, this fourth approach is less well established and recognized than the other three. It does
not even have a commonly accepted label. To describe a closely analogous perspective
developed in the context of land law, Greg Alexander suggests the term "Proprietarian" theory. 12
I find more helpful the phrase, “Social Planning Theory."
II. Explaining the Pattern
Those, then, are (in order of prominence and influence) the four perspectives that currently
dominate theoretical writing about intellectual property: Utilitarianism; Labor Theory;
Personality Theory; and Social Planning Theory. What accounts for the influence of these
particular approaches? In large part, their prominence derives from the fact that they grow out of
and draw support from lines of argument that have long figured in the raw materials of
intellectual property law -- constitutional provisions, case reports, preambles to legislation, and
so forth.

10

“Copyright and a Democratic Civil Society,” Yale Law Journal 106 (1996): 283. See also idem.,
“Asserting Copyright’s Democratic Principles in the Global Arena,” Vanderbilt Law Review 51 (1998):
217-329.
11
See, for example, Rosemary J. Coombe, "Objects of Property and Subjects of Politics: Intellectual
Property Laws and Democratic Dialogue," Texas Law Review 69 (1991): 1853; Niva Elkin-Koren,
"Copyright Law and Social Dialogue on the Information Superhighway: The Case Against Copyright
Liability of Bulletin Board Operators," Cardozo Arts & Entertainment Law Journal 13 (1995): 345;
Michael Madow, "Private Ownership of Public Image: Popular Culture and Publicity Rights," California
Law Review 81 (1993): 125; William Fisher, "Reconstructing the Fair Use Doctrine," Harvard Law
Review 101 (1988): 1659-1795, at 1744-94.
12
Gregory S. Alexander, Commodity and Propriety (Chicago: University of Chicago Press, 1997), p. 1.

23

Electronic copy available at: https://ssrn.com/abstract=3883500

The dependence of theorists on ideas formulated and popularized by judges, legislators, and
lawyers is especially obvious in the case of utilitarianism. References to the role of intellectualproperty rights in stimulating the production of socially valuable works riddle American law.
Thus, for example, the constitutional provision upon which the copyright and patent statutes rest
indicates that the purpose of those laws is to provide incentives for creative intellectual efforts
that will benefit the society at large. 13 The United States Supreme Court, when construing the
copyright and patent statutes, has repeatedly insisted that their primary objective is inducing the
production and dissemination of works of the intellect. 14 A host of lower courts have agreed. 15
References to the importance of rewarding authors and inventors for their labor are almost as
common. Proponents of legislative extensions of copyright or patent protection routinely make
arguments like: "Our American society is founded on the principle that the one who creates
something of value is entitled to enjoy the fruits of his labor." 16 The United States Supreme
Court often uses a similar vocabulary. For example, Justice Reed ended his opinion in Mazer v.
Stein with the solemn statement: "Sacrificial days devoted to . . . creative activities deserve
rewards commensurate with the services rendered." 17 Lower court opinions and appellate
arguments frequently take the same tack. 18
Until recently, the personality theory had much less currency in American law. By contrast, it
has long figured very prominently in Europe. The French and German copyright regimes, for
example, have been strongly shaped by the writings of Kant and Hegel. This influence is
especially evident in the generous protection those countries provide for "moral rights" -authors' and artists' rights to control the public disclosure of their works, to withdraw their works
from public circulation, to receive appropriate credit for their creations, and above all to protect
their works against mutilation or destruction. This cluster of entitlements has traditionally been
justified on the ground that a work of art embodies and helps to realize its creator’s personality
or will. In the past two decades, "moral-rights" doctrine -- and the philosophic perspective on
which it rests -- have found increasing favor with American lawmakers, as evidenced most
clearly by the proliferation of state art-preservation statutes and the recent adoption of the federal
13

Article I, section 8, clause 8 of the United States Constitution empowers Congress "to Promote the
Progress of Science and useful Arts, by securing for limited Times to Authors and Inventors the exclusive
Right to their respective Writings and Discoveries."
14
See, for example, Fox Film Corp. v. Doyal, 286 U.S. 123, 127-28 (1932); Kendall v. Winsor, 62 U.S.
(21 How.) 322, 327-28 (1858).
15
See, for example, Hustler Magazine v. Moral Majority, 796 F.2d 1148, 1151 (9th Cir. 1986);
Consumers Union of United States v. General Signal Corp., 724 F.2d 1044, 1048 (2d Cir. 1983).
16
Testimony of Elizabeth Janeway, Copyright Law Revision: Hearings on H.R. 4347, 5680, 6831, 6835
Before Subcomm. No. 3 of the House Comm. on the Judiciary, 89th Cong., 1st Sess. (1965), reprinted in
George S. Grossman, Omnibus Copyright Revision Legislative History, vol. 5 (1976), p. 100.
17
347 U.S. 201, 219 (1954). For a similar argument in the patent context, see Motion Picture Patents Co.
v. Universal Film Manufacturing Co., 243 U.S. 502 (1917).
18
Many examples are set forth in Stewart E. Sterk, “Rhetoric and Reality in Copyright Law,” Michigan
Law Review 94 (1996): 1197; Alfred C. Yen, "Restoring the Natural Law: Copyright as Labor and
Possession," Ohio State Law Journal 51 (1990): 517; and Lloyd Weinreb, "Copyright for Functional
Expression," Harvard Law Review 111 (1998): 1149-1254, at 1211-14.

24

Electronic copy available at: https://ssrn.com/abstract=3883500

Visual Artists Rights Act. 19
Finally, deliberate efforts to craft or construe rules in order to advance a vision of a just and
attractive culture -- the orientation that underlies Social Planning Theory -- can be found in
almost all of the provinces of intellectual property law. Such impulses underlie, for example,
both the harsh response of most courts when applying copyright or trademark law to scatological
humor and the generally favorable treatment they have accorded criticism,
commentary, and education. Social-planning arguments also figure prominently in current
debates concerning the appropriate scope of intellectual-property rights on the Internet. 20
To summarize, one source of the prominence of utilitarian, labor, personality, and socialplanning theories in recent theoretical literature is the strength of similar themes in judicial
opinions, statutes, and appellate briefs. But two circumstances suggest that such parallelism and
resonance cannot fully explain the configuration of contemporary theories. First, there exist in
the materials of intellectual-property law several important themes that have not been echoed and
amplified by a significant number of theorists. Many American courts, for example, strive when
construing copyright or trademark law to reflect and reinforce custom -- either customary
business practices or customary standards of "good faith" and "fair dealing." 21 That orientation
has deep roots both in the common law in general and in the early-twentieth-century writings of
the American Legal Realists. 22 Yet few contemporary intellectual-property theorists pay
significant attention to custom. 23 Much the same can be said of concern for privacy interests.
Long a major concern of legislators and courts, 24 protection of privacy has been given short
shrift by contemporary American theorists.
The second circumstance is that, in legislative and judicial materials, arguments of the various
sorts we have been considering typically are blended. Here, for example, is the preamble to
Connecticut's first copyright statute:
Whereas it is perfectly agreeable to the principles of natural equity and justice, that every
author should be secured in receiving the profits that may arise from the sale of his
works, and such security may encourage men of learning and genius to publish their

19

See Thomas Cotter, "Pragmatism, Economics, and the Droit Moral," North Carolina Law Review 76
(1997): 1, 6-27; Jeri D. Yonover, "The ‘Dissing’ of Da Vinci: The Imaginary Case of Leonardo v.
Duchamp: Moral Rights, Parody, and Fair Use," Valparaiso University Law Review 29 (1995): 935-1004.
20
See Niva Elkin-Koren, "Cyberlaw and Social Change: A Democratic Approach to Copyright Law in
Cyberspace," Cardozo Arts & Entertainment Law Journal 14 (1996): 215.
21
Harper & Row v. Nation Enterprises, 471 U.S. 539, 563 (1985). See also Time v. Bernard Geis
Associates, 293 F.Supp. 130, 146 (S.D.N.Y. 1968); Rosemont Enterprises v. Random House, 366 F.2d
303, 307 (2d Cir. 1966); Holdridge v. Knight Publishing Corp., 214 F.Supp. 921, 924 (S.D.Cal. 1963).
22
See Fisher et al., American Legal Realism, p. 170.
23
But cf. Weinreb, "Copyright for Functional Expression.”
24
See Harper & Row v. Nation Enterprises, 471 U.S. 539, 564 (1985); Salinger v. Random House, 811
F.2d 90, 97 (2d Cir. 1987).

25

Electronic copy available at: https://ssrn.com/abstract=3883500

writings; which may do honor to their country, and service to mankind . . .. 25
Two hundred years later, in the Harper & Row case, the Supreme Court took a similar line:
We agree with the Court of Appeals that copyright is intended to increase and not to
impede the harvest of knowledge. But we believe the Second Circuit gave insufficient
deference to the scheme established by the Copyright Act for fostering the original works
that provide the seed and substance of this harvest. The rights conferred by copyright are
designed to assure contributors to the store of knowledge a fair return for their labors. 26
Fairness, incentives, culture-shaping -- in these and countless other passages, they swirl together.
In contemporary theoretical writing, by contrast, such themes are typically disentangled and
juxtaposed.
How can we account for these two respects in which intellectual-property theory deviates from
extant legal materials? The answer seems to be that the theorists are seeing the law through
glasses supplied by political philosophy. In contemporary philosophic debates, natural law,
utilitarianism, and theories of the good are generally seen as incompatible perspectives. 27 It is not
surprising that legal theorists, familiar with those debates, should separate ideas about
intellectual property into similar piles.
One additional circumstance also likely plays a part: Many contemporary intellectual-property
theorists also participate in similar arguments about the appropriate shape of property law in
general. In that arena, there is now a well-established canon of rival perspectives, again drawn in
large part from Anglo-American political philosophy. Labor theory, utilitarianism, and
personality theory are the primary contenders. 28 We should not be surprised to see them
replicated in the context of intellectual property.
You can continue reading at: https://cyber.harvard.edu/people/tfisher/iptheory.pdf

25

1783 Conn. Pub. Acts Jan. Sess., reprinted in U.S. Copyright Office, Copyright Enactments of the
United States, 1783-1906, at 11 (2d ed., Washington: G.P.O., 1906).
26
Harper & Row v. Nation Enterprises, 471 U.S. 539, 545-46 (1985).
27
The pertinent literature is enormous. A few entries, suggesting the importance of the divisions drawn in
the text, are H.L.A. Hart, "Between Utility and Rights," Columbia Law Review 79 (1979): 828; Michael
Sandel, Liberalism and the Limits of Justice (Cambridge: Cambridge University Press, 1982).
28
For discussions and illustrations of the canon, see, J. Roland Pennock and John W. Chapman, eds.,
Property (Nomos XXII) (New York: New York University Press, 1980); Alan Ryan, Property and
Political Theory (Oxford: Blackwell, 1984); Waldron, Right to Private Property. To be sure, not all
property theorists are inclined to maintain the traditional boundaries between natural law, utilitarianism,
and theories of the good. For one prominent pluralist theory, see Stephen R. Munzer, A Theory of
Property (Cambridge: Cambridge University Press, 1990).

26

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 3: Copyrightable subject matter and the requirements of originality
and fixation
Upon completion of class 3, you should be able to:
1) recall the facts and legal holding of Feist v. Rural;
2) explain the Court’s analysis in Feist v. Rural and the concept of “thin” copyright
protection;
3) explain the meaning of author, originality, and the fact/expression dichotomy in the
context of copyright law; and
4) recall the basic statutory structure of copyright law.
***
A fundamental question in intellectual property law is whether the subject matter over which a
legal right is being asserted is the kind of stuff that is within the scope of a given intellectual
property right. This question matters because it effectuates a policy decision that a given legal
right will only apply to certain types of human-created intangibles. Feist v. Rural exemplifies
this issue. It involves a claim of copyright infringement over a telephone directory—or, at least,
the contents of that directory.
To understand the issue of subject matter and the problem posed in Feist v. Rural, you will first
necessary to have a background knowledge of the relevant provisions of the Copyright Act.
Before reading Feist, you should read 17 U.S.C. §§ 101, 102, 103, 104, & 105.
Then, as you read this opinion, ask yourself the following questions:
•
•
•
•
•

What underlying policies are at play in this opinion? How do those policies manifest
themselves in the law?
What is the primary legal issue in this case? How and why does the Court draw the line
that it does?
Based on this opinion, how would you determine whether something is or is not subject
to copyright?
Would the outcome of this case be the same if it involved a directory of businesses that
was organized by business type instead of alphabetically (i.e.: a “yellow pages”)? What
if businesses had to pay to be included in that directory?
What is meant by “thin” copyright protection?

17 U.S.C. §101. Definitions (2010)
…
A "collective work" is a work, such as a periodical issue, anthology, or encyclopedia, in which a
number of contributions, constituting separate and independent works in themselves, are assembled
into a collective whole.

27

Electronic copy available at: https://ssrn.com/abstract=3883500

…
A "compilation" is a work formed by the collection and assembling of preexisting materials or of data
that are selected, coordinated, or arranged in such a way that the resulting work as a whole constitutes
an original work of authorship. The term "compilation" includes collective works.
…
"Copies" are material objects, other than phonorecords, in which a work is fixed by any method now
known or later developed, and from which the work can be perceived, reproduced, or otherwise
communicated, either directly or with the aid of a machine or device. The term "copies" includes the
material object, other than a phonorecord, in which the work is first fixed.
…
A "derivative work" is a work based upon one or more preexisting works, such as a translation, musical
arrangement, dramatization, fictionalization, motion picture version, sound recording, art reproduction,
abridgment, condensation, or any other form in which a work may be recast, transformed, or adapted.
A work consisting of editorial revisions, annotations, elaborations, or other modifications which, as a
whole, represent an original work of authorship, is a "derivative work".
Additional definitions that you may find useful are provided at the end of this book.
17 U.S.C. §102. Subject matter of copyright: In general (1990)
(a) Copyright protection subsists, in accordance with this title, in original works of authorship fixed in
any tangible medium of expression, now known or later developed, from which they can be perceived,
reproduced, or otherwise communicated, either directly or with the aid of a machine or device. Works
of authorship include the following categories:
(1) literary works;
(2) musical works, including any accompanying words;
(3) dramatic works, including any accompanying music;
(4) pantomimes and choreographic works;
(5) pictorial, graphic, and sculptural works;
(6) motion pictures and other audiovisual works;
(7) sound recordings; and
(8) architectural works.
(b) In no case does copyright protection for an original work of authorship extend to any idea,
procedure, process, system, method of operation, concept, principle, or discovery, regardless of the
form in which it is described, explained, illustrated, or embodied in such work.
17 U.S. Code § 103. Subject matter of copyright: Compilations and derivative works (1976)
(a) The subject matter of copyright as specified by section 102 includes compilations and derivative
works, but protection for a work employing preexisting material in which copyright subsists does not
extend to any part of the work in which such material has been used unlawfully.
(b) The copyright in a compilation or derivative work extends only to the material contributed by the
author of such work, as distinguished from the preexisting material employed in the work, and does not
imply any exclusive right in the preexisting material. The copyright in such work is independent of,
and does not affect or enlarge the scope, duration, ownership, or subsistence of, any copyright
protection in the preexisting material.

28

Electronic copy available at: https://ssrn.com/abstract=3883500

17 U.S. Code § 104. Subject matter of copyright: National origin (1998)
(a) Unpublished Works.— The works specified by sections 102 and 103, while unpublished, are
subject to protection under this title without regard to the nationality or domicile of the author.
(b) Published Works.—The works specified by sections 102 and 103, when published, are subject to
protection under this title if—
1. on the date of first publication, one or more of the authors is a national or domiciliary of the
United States, or is a national, domiciliary, or sovereign authority of a treaty party, or is a
stateless person, wherever that person may be domiciled; or
2. the work is first published in the United States or in a foreign nation that, on the date of
first publication, is a treaty party; or
3. the work is a sound recording that was first fixed in a treaty party; or
4. the work is a pictorial, graphic, or sculptural work that is incorporated in a building or other
structure, or an architectural work that is embodied in a building and the building or structure is
located in the United States or a treaty party; or
5. the work is first published by the United Nations or any of its specialized agencies, or by
the Organization of American States; or
6. the work comes within the scope of a Presidential proclamation
For purposes of paragraph (2), a work that is published in the United States or a treaty party within
30 days after publication in a foreign nation that is not a treaty party shall be considered to be first
published in the United States or such treaty party, as the case may be.
(c) Effect of Berne Convention.—No right or interest in a work eligible for protection under this title
may be claimed by virtue of, or in reliance upon, the provisions of the Berne Convention, or the
adherence of the United States thereto. Any rights in a work eligible for protection under this title that
derive from this title, other Federal or State statutes, or the common law, shall not be expanded or
reduced by virtue of, or in reliance upon, the provisions of the Berne Convention, or the adherence of
the United States thereto.
…
17 U.S. Code § 105. Subject matter of copyright: United States Government works (2019)
(a) In General.— Copyright protection under this title is not available for any work of the United States
Government, but the United States Government is not precluded from receiving and holding copyrights
transferred to it by assignment, bequest, or otherwise.
…

29

Electronic copy available at: https://ssrn.com/abstract=3883500

Feist Publications, Inc. v. Rural Telephone Service
499 U.S. 340 (1991)
JUSTICE O'CONNOR delivered the opinion of the Court.
This case requires us to clarify the extent of copyright protection available to telephone directory
white pages.
I
Rural Telephone Service Company, Inc., is a certified public utility that provides telephone
service to several communities in northwest Kansas. It is subject to a state regulation that
requires all telephone companies operating in Kansas to issue annually an updated telephone
directory. Accordingly, as a condition of its monopoly franchise, Rural publishes a typical
telephone directory, consisting of white pages and yellow pages. The white pages list in
alphabetical order the names of Rural’s subscribers, together with their towns and telephone
numbers. The yellow pages list Rural’s business subscribers alphabetically by category and
feature classified advertisements of various sizes. Rural distributes its directory free of charge to
its subscribers, but earns revenue by selling yellow pages advertisements.
Feist Publications, Inc., is a publishing company that specializes in area-wide telephone
directories. Unlike a typical directory, which covers only a particular calling area, Feist’s areawide directories cover a much larger geographical range, reducing the need to call directory
assistance or consult multiple directories. The Feist directory that is the subject of this litigation
covers 11 different telephone service areas in 15 counties and contains 46,878 white pages
listings—compared to Rural's approximately 7,700 listings. Like Rural's directory, Feist’s is
distributed free of charge and includes both white pages and yellow pages. Feist and Rural
compete vigorously for yellow pages advertising.
As the sole provider of telephone service in its service area, Rural obtains subscriber information
quite easily. Persons desiring telephone service must apply to Rural and provide their names and
addresses; Rural then assigns them a telephone number. Feist is not a telephone company, let
alone one with monopoly status, and therefore lacks independent access to any subscriber
information. To obtain white pages listings for its area-wide directory, Feist approached each of
the 11 telephone companies operating in northwest Kansas and offered to pay for the right to use
its white pages listings.
Of the 11 telephone companies, only Rural refused to license its listings to Feist. Rural’s refusal
created a problem for Feist, as omitting these listings would have left a gaping hole in its areawide directory, rendering it less attractive to potential yellow pages advertisers. In a decision
subsequent to that which we review here, the District Court determined that this was precisely
the reason Rural refused to license its listings. The refusal was motivated by an unlawful purpose
“to extend its monopoly in telephone service to a monopoly in yellow pages advertising.” Rural
Telephone Service Co. v. Feist Publications, Inc., 737 F. Supp. 610, 622 (Kan. 1990).
30

Electronic copy available at: https://ssrn.com/abstract=3883500

Unable to license Rural’s white pages listings, Feist used them without Rural’s consent. Feist
began by removing several thousand listings that fell outside the geographic range of its areawide directory, then hired personnel to investigate the 4,935 that remained. These employees
verified the data reported by Rural and sought to obtain additional information. As a result, a
typical Feist listing includes the individual’s street address; most of Rural’s listings do not.
Notwithstanding these additions, however, 1,309 of the 46,878 listings in Feist’s 1983 directory
were identical to listings in Rural’s 1982-1983 white pages. App. 54 (¶ 15-16), 57. Four of these
were fictitious listings that Rural had inserted into its directory to detect copying.
Rural sued for copyright infringement in the District Court for the District of Kansas taking the
position that Feist, in compiling its own directory, could not use the information contained in
Rural’s white pages. Rural asserted that Feist’s employees were obliged to travel door-to-door or
conduct a telephone survey to discover the same information for themselves. Feist responded that
such efforts were economically impractical and, in any event, unnecessary because the
information copied was beyond the scope of copyright protection. The District Court granted
summary judgment to Rural, explaining that “[c]ourts have consistently held that telephone
directories are copyrightable” and citing a string of lower court decisions. 663 F. Supp. 214, 218
(1987). In an unpublished opinion, the Court of Appeals for the Tenth Circuit affirmed “for
substantially the reasons given by the district court.” App. to Pet. for Cert. 4a, judgt. order
reported at 916 F. 2d 718 (1990). We granted certiorari, 498 U. S. 808 (1990), to determine
whether the copyright in Rural's directory protects the names, towns, and telephone numbers
copied by Feist.
II
A
This case concerns the interaction of two well-established propositions. The first is that facts are
not copyrightable; the other, that compilations of facts generally are. Each of these propositions
possesses an impeccable pedigree. That there can be no valid copyright in facts is universally
understood. The most fundamental axiom of copyright law is that “[n]o author may copyright his
ideas or the facts he narrates.” Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U. S.
539, 556 (1985). Rural wisely concedes this point, noting in its brief that “[f]acts and
discoveries, of course, are not themselves subject to copyright protection.” Brief for Respondent
24. At the same time, however, it is beyond dispute that compilations of facts are within the
subject matter of copyright. Compilations were expressly mentioned in the Copyright Act of
1909, and again in the Copyright Act of 1976.
There is an undeniable tension between these two propositions. Many compilations consist of
nothing but raw data— i.e., wholly factual information not accompanied by any original written
expression. On what basis may one claim a copyright in such a work? Common sense tells us
that 100 uncopyrightable facts do not magically change their status when gathered together in
one place. Yet copyright law seems to contemplate that compilations that consist exclusively of
facts are potentially within its scope.
31

Electronic copy available at: https://ssrn.com/abstract=3883500

The key to resolving the tension lies in understanding why facts are not copyrightable. The sine
qua non of copyright is originality. To qualify for copyright protection, a work must be original
to the author. See Harper & Row, supra, at 547-549. Original, as the term is used in copyright,
means only that the work was independently created by the author (as opposed to copied from
other works), and that it possesses at least some minimal degree of creativity. 1 M. Nimmer & D.
Nimmer, Copyright §§ 2.01[A], [B] (1990) (hereinafter Nimmer). To be sure, the requisite level
of creativity is extremely low; even a slight amount will suffice. The vast majority of works
make the grade quite easily, as they possess some creative spark, “no matter how crude, humble
or obvious” it might be. Id., § 1.08[C][1]. Originality does not signify novelty; a work may be
original even though it closely resembles other works so long as the similarity is fortuitous, not
the result of copying. To illustrate, assume that two poets, each ignorant of the other, compose
identical poems. Neither work is novel, yet both are original and, hence, copyrightable. See
Sheldon v. Metro-Goldwyn Pictures Corp., 81 F. 2d 49, 54 (CA2 1936).
Originality is a constitutional requirement. The source of Congress’ power to enact copyright
laws is Article I, § 8, cl. 8, of the Constitution, which authorizes Congress to “secur[e] for
limited Times to Authors . . . the exclusive Right to their respective Writings.” In two decisions
from the late 19th century—The Trade-Mark Cases, 100 U. S. 82 (1879); and Burrow-Giles
Lithographic Co. v. Sarony, 111 U. S. 53 (1884)—this Court defined the crucial terms “authors”
and “writings.” In so doing, the Court made it unmistakably clear that these terms presuppose a
degree of originality.
In The Trade-Mark Cases, the Court addressed the constitutional scope of “writings.” For a
particular work to be classified “under the head of writings of authors,” the Court determined,
“originality is required.” 100 U. S., at 94. The Court explained that originality requires
independent creation plus a modicum of creativity: “[W]hile the word writings may be liberally
construed, as it has been, to include original designs for engraving, prints, &c., it is only such as
are original, and are founded in the creative powers of the mind. The writings which are to be
protected are the fruits of intellectual labor, embodied in the form of books, prints, engravings,
and the like.” Ibid. (emphasis in original).
In Burrow-Giles, the Court distilled the same requirement from the Constitution’s use of the
word “authors.” The Court defined “author,” in a constitutional sense, to mean “he to whom
anything owes its origin; originator; maker.” 111 U. S., at 58 (internal quotation marks omitted).
As in The Trade-Mark Cases, the Court emphasized the creative component of originality. It
described copyright as being limited to “original intellectual conceptions of the author,” 111 U.
S., at 58, and stressed the importance of requiring an author who accuses another of infringement
to prove “the existence of those facts of originality, of intellectual production, of thought, and
conception.” Id., at 59-60.
The originality requirement articulated in The Trade-Mark Cases and Burrow-Giles remains the
touchstone of copyright protection today. See Goldstein v. California, 412 U. S. 546, 561-562
(1973). It is the very “premise of copyright law.” Miller v. Universal City Studios, Inc., 650 F. 2d
1365, 1368 (CA5 1981). Leading scholars agree on this point. As one pair of commentators
succinctly puts it: “The originality requirement is constitutionally mandated for all works.”
32

Electronic copy available at: https://ssrn.com/abstract=3883500

Patterson & Joyce, Monopolizing the Law: The Scope of Copyright Protection for Law Reports
and Statutory Compilations, 36 UCLA L. Rev. 719, 763, n. 155 (1989) (emphasis in original)
(hereinafter Patterson & Joyce). Accord, id., at 759-760, and n. 140; Nimmer § 1.06[A]
(“[O]riginality is a statutory as well as a constitutional requirement”); id., § 1.08[C][1] (“[A]
modicum of intellectual labor . . . clearly constitutes an essential constitutional element”).
It is this bedrock principle of copyright that mandates the law's seemingly disparate treatment of
facts and factual compilations. “No one may claim originality as to facts.” Id., § 2.11[A], p. 2157. This is because facts do not owe their origin to an act of authorship. The distinction is one
between creation and discovery: The first person to find and report a particular fact has not
created the fact; he or she has merely discovered its existence. To borrow from Burrow-Giles,
one who discovers a fact is not its “maker” or “originator.” 111 U. S., at 58. “The discoverer
merely finds and records.” Nimmer § 2.03[E]. Census takers, for example, do not “create” the
population figures that emerge from their efforts; in a sense, they copy these figures from the
world around them. Denicola, Copyright in Collections of Facts: A Theory for the Protection of
Nonfiction Literary Works, 81 Colum. L. Rev. 516, 525 (1981) (hereinafter Denicola). Census
data therefore do not trigger copyright because these data are not “original” in the constitutional
sense. Nimmer § 2.03[E]. The same is true of all facts—scientific, historical, biographical, and
news of the day. “[T]hey may not be copyrighted and are part of the public domain available to
every person.” Miller, supra, at 1369.
Factual compilations, on the other hand, may possess the requisite originality. The compilation
author typically chooses which facts to include, in what order to place them, and how to arrange
the collected data so that they may be used effectively by readers. These choices as to selection
and arrangement, so long as they are made independently by the compiler and entail a minimal
degree of creativity, are sufficiently original that Congress may protect such compilations
through the copyright laws. Nimmer §§ 2.11[D], 3.03; Denicola 523, n. 38. Thus, even a
directory that contains absolutely no protectible written expression, only facts, meets the
constitutional minimum for copyright protection if it features an original selection or
arrangement. See Harper & Row, 471 U. S., at 547. Accord, Nimmer § 3.03.
This protection is subject to an important limitation. The mere fact that a work is copyrighted
does not mean that every element of the work may be protected. Originality remains the sine qua
non of copyright; accordingly, copyright protection may extend only to those components of a
work that are original to the author. Patterson & Joyce 800-802; Ginsburg, Creation and
Commercial Value: Copyright Protection of Works of Information, 90 Colum. L. Rev. 1865,
1868, and n. 12 (1990) (hereinafter Ginsburg). Thus, if the compilation author clothes facts with
an original collocation of words, he or she may be able to claim a copyright in this written
expression. Others may copy the underlying facts from the publication, but not the precise words
used to present them. In Harper & Row, for example, we explained that President Ford could not
prevent others from copying bare historical facts from his autobiography, see 471 U. S., at 556557, but that he could prevent others from copying his “subjective descriptions and portraits of
public figures.” Id., at 563. Where the compilation author adds no written expression but rather
lets the facts speak for themselves, the expressive element is more elusive. The only conceivable
expression is the manner in which the compiler has selected and arranged the facts. Thus, if the
33

Electronic copy available at: https://ssrn.com/abstract=3883500

selection and arrangement are original, these elements of the work are eligible for copyright
protection. See Patry, Copyright in Compilations of Facts (or Why the “White Pages” Are Not
Copyrightable), 12 Com. & Law 37, 64 (Dec. 1990) (hereinafter Patry). No matter how original
the format, however, the facts themselves do not become original through association. See
Patterson & Joyce 776.
This inevitably means that the copyright in a factual compilation is thin. Notwithstanding a valid
copyright, a subsequent compiler remains free to use the facts contained in another’s publication
to aid in preparing a competing work, so long as the competing work does not feature the same
selection and arrangement. As one commentator explains it: “[N]o matter how much original
authorship the work displays, the facts and ideas it exposes are free for the taking . . . . [T]he
very same facts and ideas may be divorced from the context imposed by the author, and restated
or reshuffled by second comers, even if the author was the first to discover the facts or to
propose the ideas.” Ginsburg 1868.
It may seem unfair that much of the fruit of the compiler’s labor may be used by others without
compensation. As JUSTICE BRENNAN has correctly observed, however, this is not “some
unforeseen byproduct of a statutory scheme.” Harper & Row, 471 U. S., at 589 (dissenting
opinion). It is, rather, “the essence of copyright,” ibid., and a constitutional requirement. The
primary objective of copyright is not to reward the labor of authors, but “[t]o promote the
Progress of Science and useful Arts.” Art. I, § 8, cl. 8. Accord, Twentieth Century Music Corp. v.
Aiken, 422 U. S. 151, 156 (1975). To this end, copyright assures authors the right to their original
expression, but encourages others to build freely upon the ideas and information conveyed by a
work. Harper & Row, supra, at 556-557. This principle, known as the idea/expression or
fact/expression dichotomy, applies to all works of authorship. As applied to a factual
compilation, assuming the absence of original written expression, only the compiler’s selection
and arrangement may be protected; the raw facts may be copied at will. This result is neither
unfair nor unfortunate. It is the means by which copyright advances the progress of science and
art.
This Court has long recognized that the fact/expression dichotomy limits severely the scope of
protection in fact-based works. More than a century ago, the Court observed: “The very object of
publishing a book on science or the useful arts is to communicate to the world the useful
knowledge which it contains. But this object would be frustrated if the knowledge could not be
used without incurring the guilt of piracy of the book.” Baker v. Selden, 101 U. S. 99, 103
(1880). We reiterated this point in Harper & Row:
“[N]o author may copyright facts or ideas. The copyright is limited to those aspects of the
work—termed ‘expression’—that display the stamp of the author’s originality.
“[C]opyright does not prevent subsequent users from copying from a prior author’s work those
constituent elements that are not original—for example . . . facts, or materials in the public
domain—as long as such use does not unfairly appropriate the author's original contributions.”
471 U. S., at 547-548 (citation omitted).

34

Electronic copy available at: https://ssrn.com/abstract=3883500

This, then, resolves the doctrinal tension: Copyright treats facts and factual compilations in a
wholly consistent manner. Facts, whether alone or as part of a compilation, are not original and
therefore may not be copyrighted. A factual compilation is eligible for copyright if it features an
original selection or arrangement of facts, but the copyright is limited to the particular selection
or arrangement. In no event may copyright extend to the facts themselves.
B
As we have explained, originality is a constitutionally mandated prerequisite for copyright
protection. The Court’s decisions announcing this rule predate the Copyright Act of 1909, but
ambiguous language in the 1909 Act caused some lower courts temporarily to lose sight of this
requirement.
The 1909 Act embodied the originality requirement, but not as clearly as it might have. See
Nimmer § 2.01. The subject matter of copyright was set out in §§ 3 and 4 of the Act. Section 4
stated that copyright was available to “all the writings of an author.” 35 Stat. 1076. By using the
words “writings” and “author”—the same words used in Article I, § 8, of the Constitution and
defined by the Court in The Trade-Mark Cases and Burrow-Giles—the statute necessarily
incorporated the originality requirement articulated in the Court's decisions. It did so implicitly,
however, thereby leaving room for error.
Section 3 was similarly ambiguous. It stated that the copyright in a work protected only “the
copyrightable component parts of the work.” It thus stated an important copyright principle, but
failed to identify the specific characteristic—originality—that determined which component
parts of a work were copyrightable and which were not.
Most courts construed the 1909 Act correctly, notwithstanding the less-than-perfect statutory
language. They understood from this Court’s decisions that there could be no copyright without
originality. See Patterson & Joyce 760-761. As explained in the Nimmer treatise: “The 1909 Act
neither defined originality, nor even expressly required that a work be ‘original’ in order to
command protection. However, the courts uniformly inferred the requirement from the fact that
copyright protection may only be claimed by ‘authors’. . . . It was reasoned that since an author
is ‘the . . . creator, originator’ it follows that a work is not the product of an author unless the
work is original.” Nimmer § 2.01 (footnotes omitted) (citing cases).
But some courts misunderstood the statute. See, e. g., Leon v. Pacific Telephone & Telegraph
Co., 91 F. 2d 484 (CA9 1937); Jeweler's Circular Publishing Co. v. Keystone Publishing Co.,
281 F. 83 (CA2 1922). These courts ignored §§ 3 and 4, focusing their attention instead on § 5 of
the Act. Section 5, however, was purely technical in nature: It provided that a person seeking to
register a work should indicate on the application the type of work, and it listed 14 categories
under which the work might fall. One of these categories was “[b]ooks, including composite and
cyclopædic works, directories, gazetteers, and other compilations.” § 5(a). Section 5 did not
purport to say that all compilations were automatically copyrightable. Indeed, it expressly
disclaimed any such function, pointing out that “the subject-matter of copyright [i]s defined in
section four.” Nevertheless, the fact that factual compilations were mentioned specifically in § 5
35

Electronic copy available at: https://ssrn.com/abstract=3883500

led some courts to infer erroneously that directories and the like were copyrightable per se,
“without any further or precise showing of original—personal—authorship.” Ginsburg 1895.
Making matters worse, these courts developed a new theory to justify the protection of factual
compilations. Known alternatively as “sweat of the brow” or “industrious collection,” the
underlying notion was that copyright was a reward for the hard work that went into compiling
facts. The classic formulation of the doctrine appeared in Jeweler’s Circular Publishing Co., 281
F., at 88:
“The right to copyright a book upon which one has expended labor in its preparation does not
depend upon whether the materials which he has collected consist or not of matters which are
publici juris, or whether such materials show literary skill or originality, either in thought or in
language, or anything more than industrious collection. The man who goes through the streets of
a town and puts down the names of each of the inhabitants, with their occupations and their street
number, acquires material of which he is the author” (emphasis added).
The “sweat of the brow” doctrine had numerous flaws, the most glaring being that it extended
copyright protection in a compilation beyond selection and arrangement—the compiler’s original
contributions—to the facts themselves. Under the doctrine, the only defense to infringement was
independent creation. A subsequent compiler was “not entitled to take one word of information
previously published,” but rather had to “independently wor[k] out the matter for himself, so as
to arrive at the same result from the same common sources of information.” Id., at 88-89
(internal quotation marks omitted). “Sweat of the brow” courts thereby eschewed the most
fundamental axiom of copyright law—that no one may copyright facts or ideas. See Miller v.
Universal City Studios, Inc., 650 F. 2d, at 1372 (criticizing “sweat of the brow” courts because
“ensur[ing] that later writers obtain the facts independently . . . is precisely the scope of
protection given . . . copyrighted matter, and the law is clear that facts are not entitled to such
protection”).
Decisions of this Court applying the 1909 Act make clear that the statute did not permit the
“sweat of the brow” approach. The best example is International News Service v. Associated
Press, 248 U. S. 215 (1918). In that decision, the Court stated unambiguously that the 1909 Act
conferred copyright protection only on those elements of a work that were original to the author.
International News Service had conceded taking news reported by Associated Press and
publishing it in its own newspapers. Recognizing that § 5 of the Act specifically mentioned
“‘periodicals, including newspapers,’” § 5(b), the Court acknowledged that news articles were
copyrightable. Id., at 234. It flatly rejected, however, the notion that the copyright in an article
extended to the factual information it contained: “[T]he news element— the information
respecting current events contained in the literary production—is not the creation of the writer,
but is a report of matters that ordinarily are publici juris; it is the history of the day.” Ibid.
Without a doubt, the “sweat of the brow” doctrine flouted basic copyright principles. Throughout
history, copyright law has “recognize[d] a greater need to disseminate factual works than works
of fiction or fantasy.” Harper & Row, 471 U. S., at 563. Accord, Gorman, Fact or Fancy: The
Implications for Copyright, 29 J. Copyright Soc. 560, 563 (1982). But “sweat of the brow” courts
36

Electronic copy available at: https://ssrn.com/abstract=3883500

took a contrary view; they handed out proprietary interests in facts and declared that authors are
absolutely precluded from saving time and effort by relying upon the facts contained in prior
works. In truth, “[i]t is just such wasted effort that the proscription against the copyright of ideas
and facts . . . [is] designed to prevent.” Rosemont Enterprises, Inc. v. Random House, Inc., 366 F.
2d 303, 310 (CA2 1966), cert. denied, 385 U. S. 1009 (1967). “Protection for the fruits of such
research . . . may in certain circumstances be available under a theory of unfair competition. But
to accord copyright protection on this basis alone distorts basic copyright principles in that it
creates a monopoly in public domain materials without the necessary justification of protecting
and encouraging the creation of ‘writings’ by ‘authors.’” Nimmer § 3.04, p. 3-23 (footnote
omitted).
C
“Sweat of the brow” decisions did not escape the attention of the Copyright Office. When
Congress decided to over-haul the copyright statute and asked the Copyright Office to study
existing problems, see Mills Music, Inc. v. Snyder, 469 U. S. 153, 159 (1985), the Copyright
Office promptly recommended that Congress clear up the confusion in the lower courts as to the
basic standards of copyrightability. The Register of Copyrights explained in his first report to
Congress that “originality” was a “basic requisit[e]” of copyright under the 1909 Act, but that
“the absence of any reference to [originality] in the statute seems to have led to misconceptions
as to what is copyrightable matter.” Report of the Register of Copyrights on the General
Revision of the U. S. Copyright Law, 87th Cong., 1st Sess., p. 9 (H. Judiciary Comm. Print
1961). The Register suggested making the originality requirement explicit. Ibid.
Congress took the Register's advice. In enacting the Copyright Act of 1976, Congress dropped
the reference to “all the writings of an author” and replaced it with the phrase “original works of
authorship.” 17 U. S. C. § 102(a). In making explicit the originality requirement, Congress
announced that it was merely clarifying existing law: “The two fundamental criteria of copyright
protection [are] originality and fixation in tangible form . . . . The phrase ‘original works of
authorship,’ which is purposely left undefined, is intended to incorporate without change the
standard of originality established by the courts under the present [1909] copyright statute.” H.
R. Rep. No. 94-1476, p. 51 (1976) (emphasis added) (hereinafter H. R. Rep.); S. Rep. No. 94473, p. 50 (1975) (emphasis added) (hereinafter S. Rep.). This sentiment was echoed by the
Copyright Office: “Our intention here is to maintain the established standards of originality. . . .”
Supplementary Report of the Register of Copyrights on the General Revision of U. S. Copyright
Law, 89th Cong., 1st Sess., pt. 6, p. 3 (H. Judiciary Comm. Print 1965) (emphasis added).
To ensure that the mistakes of the “sweat of the brow” courts would not be repeated, Congress
took additional measures. For example, § 3 of the 1909 Act had stated that copyright protected
only the “copyrightable component parts” of a work, but had not identified originality as the
basis for distinguishing those component parts that were copyrightable from those that were not.
The 1976 Act deleted this section and replaced it with § 102(b), which identifies specifically
those elements of a work for which copyright is not available: “In no case does copyright
protection for an original work of authorship extend to any idea, procedure, process, system,
method of operation, concept, principle, or discovery, regardless of the form in which it is
37

Electronic copy available at: https://ssrn.com/abstract=3883500

described, explained, illustrated, or embodied in such work.” Section 102(b) is universally
understood to prohibit any copyright in facts. Harper & Row, supra, at 547, 556. Accord,
Nimmer § 2.03[E] (equating facts with “discoveries”). As with § 102(a), Congress emphasized
that § 102(b) did not change the law, but merely clarified it: “Section 102(b) in no way enlarges
or contracts the scope of copyright protection under the present law. Its purpose is to restate . . .
that the basic dichotomy between expression and idea remains unchanged.” H. R. Rep., at 57; S.
Rep., at 54.
Congress took another step to minimize confusion by deleting the specific mention of
“directories . . . and other compilations” in § 5 of the 1909 Act. As mentioned, this section had
led some courts to conclude that directories were copyrightable per se and that every element of
a directory was protected. In its place, Congress enacted two new provisions. First, to make clear
that compilations were not copyrightable per se, Congress provided a definition of the term
“compilation.” Second, to make clear that the copyright in a compilation did not extend to the
facts themselves, Congress enacted § 103.
The definition of “compilation” is found in § 101 of the 1976 Act. It defines a “compilation” in
the copyright sense as “a work formed by the collection and assembling of preexisting materials
or of data that are selected, coordinated, or arranged in such a way that the resulting work as a
whole constitutes an original work of authorship” (emphasis added).
The purpose of the statutory definition is to emphasize that collections of facts are not
copyrightable per se. It conveys this message through its tripartite structure, as emphasized
above by the italics. The statute identifies three distinct elements and requires each to be met for
a work to qualify as a copyrightable compilation: (1) the collection and assembly of pre-existing
material, facts, or data; (2) the selection, coordination, or arrangement of those materials; and (3)
the creation, by virtue of the particular selection, coordination, or arrangement, of an “original”
work of authorship. “[T]his tripartite conjunctive structure is self-evident, and should be assumed
to ‘accurately express the legislative purpose.’“ Patry 51, quoting Mills Music, 469 U. S., at 164.
At first glance, the first requirement does not seem to tell us much. It merely describes what one
normally thinks of as a compilation—a collection of pre-existing material, facts, or data. What
makes it significant is that it is not the sole requirement. It is not enough for copyright purposes
that an author collects and assembles facts. To satisfy the statutory definition, the work must get
over two additional hurdles. In this way, the plain language indicates that not every collection of
facts receives copyright protection. Otherwise, there would be a period after “data.”
The third requirement is also illuminating. It emphasizes that a compilation, like any other work,
is copyrightable only if it satisfies the originality requirement (“an original work of authorship”).
Although § 102 states plainly that the originality requirement applies to all works, the point was
emphasized with regard to compilations to ensure that courts would not repeat the mistake of the
“sweat of the brow” courts by concluding that fact-based works are treated differently and
measured by some other standard. As Congress explained it, the goal was to “make plain that the
criteria of copyrightable subject matter stated in section 102 apply with full force to works . . .
containing preexisting material.” H. R. Rep., at 57; S. Rep., at 55.
38

Electronic copy available at: https://ssrn.com/abstract=3883500

The key to the statutory definition is the second requirement. It instructs courts that, in
determining whether a fact-based work is an original work of authorship, they should focus on
the manner in which the collected facts have been selected, coordinated, and arranged. This is a
straightforward application of the originality requirement. Facts are never original, so the
compilation author can claim originality, if at all, only in the way the facts are presented. To that
end, the statute dictates that the principal focus should be on whether the selection, coordination,
and arrangement are sufficiently original to merit protection.
Not every selection, coordination, or arrangement will pass muster. This is plain from the statute.
It states that, to merit protection, the facts must be selected, coordinated, or arranged “in such a
way” as to render the work as a whole original. This implies that some “ways” will trigger
copyright, but that others will not. See Patry 57, and n. 76. Otherwise, the phrase “in such a way”
is meaningless and Congress should have defined “compilation” simply as “a work formed by
the collection and assembly of preexisting materials or data that are selected, coordinated, or
arranged.” That Congress did not do so is dispositive. In accordance with “the established
principle that a court should give effect, if possible, to every clause and word of a statute,”
Moskal v. United States, 498 U. S. 103, 109-110 (1990) (internal quotation marks omitted), we
conclude that the statute envisions that there will be some fact-based works in which the
selection, coordination, and arrangement are not sufficiently original to trigger copyright
protection.
As discussed earlier, however, the originality requirement is not particularly stringent. A
compiler may settle upon a selection or arrangement that others have used; novelty is not
required. Originality requires only that the author make the selection or arrangement
independently (i. e., without copying that selection or arrangement from another work), and that
it display some minimal level of creativity. Presumably, the vast majority of compilations will
pass this test, but not all will. There remains a narrow category of works in which the creative
spark is utterly lacking or so trivial as to be virtually nonexistent. See generally Bleistein v.
Donaldson Lithographing Co., 188 U. S. 239, 251 (1903) (referring to “the narrowest and most
obvious limits”). Such works are incapable of sustaining a valid copyright. Nimmer § 2.01[B].
Even if a work qualifies as a copyrightable compilation, it receives only limited protection. This
is the point of § 103 of the Act. Section 103 explains that “[t]he subject matter of copyright . . .
includes compilations,” § 103(a), but that copyright protects only the author's original
contributions—not the facts or information conveyed:
“The copyright in a compilation . . . extends only to the material contributed by the author of
such work, as distinguished from the preexisting material employed in the work, and does not
imply any exclusive right in the preexisting material.” § 103(b).
As § 103 makes clear, copyright is not a tool by which a compilation author may keep others
from using the facts or data he or she has collected. “The most important point here is one that is
commonly misunderstood today: copyright . . . has no effect one way or the other on the
copyright or public domain status of the preexisting material.” H. R. Rep., at 57; S. Rep., at 55.
The 1909 Act did not require, as “sweat of the brow” courts mistakenly assumed, that each
39

Electronic copy available at: https://ssrn.com/abstract=3883500

subsequent compiler must start from scratch and is precluded from relying on research
undertaken by another. See, e. g., Jeweler’s Circular Publishing Co., 281 F., at 88-89. Rather,
the facts contained in existing works may be freely copied because copyright protects only the
elements that owe their origin to the compiler—the selection, coordination, and arrangement of
facts.
In summary, the 1976 revisions to the Copyright Act leave no doubt that originality, not “sweat
of the brow,” is the touchstone of copyright protection in directories and other fact-based works.
Nor is there any doubt that the same was true under the 1909 Act. The 1976 revisions were a
direct response to the Copyright Office’s concern that many lower courts had misconstrued this
basic principle, and Congress emphasized repeatedly that the purpose of the revisions was to
clarify, not change, existing law. The revisions explain with painstaking clarity that copyright
requires originality, § 102(a); that facts are never original, § 102(b); that the copyright in a
compilation does not extend to the facts it contains, § 103(b); and that a compilation is
copyrightable only to the extent that it features an original selection, coordination, or
arrangement, § 101.
The 1976 revisions have proven largely successful in steering courts in the right direction. A
good example is Miller v. Universal City Studios, Inc., 650 F. 2d, at 1369-1370: “A copyright in
a directory . . . is properly viewed as resting on the originality of the selection and arrangement
of the factual material, rather than on the industriousness of the efforts to develop the
information. Copyright protection does not extend to the facts themselves, and the mere use of
information contained in a directory without a substantial copying of the format does not
constitute infringement” (citation omitted). Additionally, the Second Circuit, which almost 70
years ago issued the classic formulation of the “sweat of the brow” doctrine in Jeweler’s
Circular Publishing Co., has now fully repudiated the reasoning of that decision. See, e. g.,
Financial Information, Inc. v. Moody’s Investors Service, Inc., 808 F. 2d 204, 207 (CA2 1986),
cert. denied, 484 U. S. 820 (1987); Financial Information, Inc. v. Moody’s Investors Service,
Inc., 751 F. 2d 501, 510 (CA2 1984) (Newman, J., concurring); Hoehling v. Universal City
Studios, Inc., 618 F. 2d 972, 979 (CA2 1980). Even those scholars who believe that “industrious
collection” should be rewarded seem to recognize that this is beyond the scope of existing
copyright law. See Denicola 516 (“[T]he very vocabulary of copyright is ill suited to analyzing
property rights in works of nonfiction”); id., at 520-521, 525; Ginsburg 1867, 1870.
III
There is no doubt that Feist took from the white pages of Rural’s directory a substantial amount
of factual information. At a minimum, Feist copied the names, towns, and telephone numbers of
1,309 of Rural’s subscribers. Not all copying, however, is copyright infringement. To establish
infringement, two elements must be proven: (1) ownership of a valid copyright, and (2) copying
of constituent elements of the work that are original. See Harper & Row, 471 U. S., at 548. The
first element is not at issue here; Feist appears to concede that Rural’s directory, considered as a
whole, is subject to a valid copyright because it contains some foreword text, as well as original
material in its yellow pages advertisements. See Brief for Petitioner 18; Pet. for Cert. 9.
40

Electronic copy available at: https://ssrn.com/abstract=3883500

The question is whether Rural has proved the second element. In other words, did Feist, by
taking 1,309 names, towns, and telephone numbers from Rural's white pages, copy anything that
was “original” to Rural? Certainly, the raw data does not satisfy the originality requirement.
Rural may have been the first to discover and report the names, towns, and telephone numbers of
its subscribers, but this data does not “‘ow[e] its origin’“ to Rural. Burrow-Giles, 111 U. S., at
58. Rather, these bits of information are uncopyrightable facts; they existed before Rural
reported them and would have continued to exist if Rural had never published a telephone
directory. The originality requirement “rule[s] out protecting . . . names, addresses, and
telephone numbers of which the plaintiff by no stretch of the imagination could be called the
author.” Patterson & Joyce 776.
Rural essentially concedes the point by referring to the names, towns, and telephone numbers as
“preexisting material.” Brief for Respondent 17. Section 103(b) states explicitly that the
copyright in a compilation does not extend to “the preexisting material employed in the work.”
The question that remains is whether Rural selected, coordinated, or arranged these
uncopyrightable facts in an original way. As mentioned, originality is not a stringent standard; it
does not require that facts be presented in an innovative or surprising way. It is equally true,
however, that the selection and arrangement of facts cannot be so mechanical or routine as to
require no creativity whatsoever. The standard of originality is low, but it does exist. See
Patterson & Joyce 760, n. 144 (“While this requirement is sometimes characterized as modest, or
a low threshold, it is not without effect”) (internal quotation marks omitted; citations omitted).
As this Court has explained, the Constitution mandates some minimal degree of creativity, see
The Trade-Mark Cases, 100 U. S., at 94; and an author who claims infringement must prove “the
existence of . . . intellectual production, of thought, and conception.” Burrow-Giles, supra, at 5960.
The selection, coordination, and arrangement of Rural’s white pages do not satisfy the minimum
constitutional standards for copyright protection. As mentioned at the outset, Rural’s white pages
are entirely typical. Persons desiring’ telephone service in Rural’s service area fill out an
application and Rural issues them a telephone number. In preparing its white pages, Rural simply
takes the data provided by its subscribers and lists it alphabetically by surname. The end product
is a garden-variety white pages directory, devoid of even the slightest trace of creativity.
Rural’s selection of listings could not be more obvious: It publishes the most basic information—
name, town, and telephone number—about each person who applies to it for telephone service.
This is “selection” of a sort, but it lacks the modicum of creativity necessary to transform mere
selection into copyrightable expression. Rural expended sufficient effort to make the white pages
directory useful, but insufficient creativity to make it original.
We note in passing that the selection featured in Rural’s white pages may also fail the originality
requirement for another reason. Feist points out that Rural did not truly “select” to publish the
names and telephone numbers of its subscribers; rather, it was required to do so by the Kansas
Corporation Commission as part of its monopoly franchise. See 737 F. Supp., at 612.
41

Electronic copy available at: https://ssrn.com/abstract=3883500

Accordingly, one could plausibly conclude that this selection was dictated by state law, not by
Rural.
Nor can Rural claim originality in its coordination and arrangement of facts. The white pages do
nothing more than list Rural’s subscribers in alphabetical order. This arrangement may,
technically speaking, owe its origin to Rural; no one disputes that Rural undertook the task of
alphabetizing the names itself. But there is nothing remotely creative about arranging names
alphabetically in a white pages directory. It is an age-old practice, firmly rooted in tradition and
so commonplace that it has come to be expected as a matter of course. See Brief for Information
Industry Association et al. as Amici Curiae 10 (alphabetical arrangement “is universally
observed in directories published by local exchange telephone companies”). It is not only
unoriginal, it is practically inevitable. This time-honored tradition does not possess the minimal
creative spark required by the Copyright Act and the Constitution.
We conclude that the names, towns, and telephone numbers copied by Feist were not original to
Rural and therefore were not protected by the copyright in Rural’s combined white and yellow
pages directory. As a constitutional matter, copyright protects only those constituent elements of
a work that possess more than a de minimis quantum of creativity. Rural’s white pages, limited to
basic subscriber information and arranged alphabetically, fall short of the mark. As a statutory
matter, 17 U. S. C. § 101 does not afford protection from copying to a collection of facts that are
selected, coordinated, and arranged in a way that utterly lacks originality. Given that some works
must fail, we cannot imagine a more likely candidate. Indeed, were we to hold that Rural’s white
pages pass muster, it is hard to believe that any collection of facts could fail.
Because Rural’s white pages lack the requisite originality, Feist’s use of the listings cannot
constitute infringement. This decision should not be construed as demeaning Rural’s efforts in
compiling its directory, but rather as making clear that copyright rewards originality, not effort.
As this Court noted more than a century ago, “‘great praise may be due to the plaintiffs for their
industry and enterprise in publishing this paper, yet the law does not contemplate their being
rewarded in this way.’” Baker v. Selden, 101 U. S., at 105.
The judgment of the Court of Appeals is
Reversed.
JUSTICE BLACKMUN concurs in the judgment.

42

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 4: The idea/expression dichotomy
Upon completion of class 4, you should be able to:
1) recall the facts and legal holding of Baker v. Selden;
2) explain the idea/expression dichotomy;
3) recall the statutory components of the idea/expression dichotomy; and
4) analyze fact patterns in terms of the idea/expression dichotomy.
***
In the previous class we discussed the idea that copyright is limited to material that possesses the
requisite “originality,” and does not extend to facts. Rather, copyrightable subject matter is
limited to creative expression.
Today, we will explore another key limit on copyrightable subject matter: the idea/expression
dichotomy. Baker v. Selden, involves copyright over blank forms in a book describing an
accounting system and long predates our modern copyright act. (The most relevant provision of
the Copyright Act of 1831 is provided below.) However, it is frequently referred to as a
foundational authority for the distinction between expression, which can be copyrighted, and
ideas, which cannot. After reading Baker, you should look at the way that this “idea/expression
dichotomy” has been articulated in contemporary statutory law at 17 U.S.C. § 102(b). As we
discuss this dichotomy, we will also talk about situations where there is only one or a few ways
to express a particular idea.
As you read Baker, ask yourself the following questions:
•
•
•
•

What underlying policies are at play in this opinion? How do those policies manifest
themselves in the law?
What is the primary legal issue in this case? How and why does the Court draw the
line where it does?
Based on this opinion, how would you determine whether something is or is not
copyrightable?
What challenges do you foresee with the application of the idea/expression
dichotomy?

43

Electronic copy available at: https://ssrn.com/abstract=3883500

Copyright Act of 1831
Be it enacted by the Senate and House of Representatives of the United States of America, in Congress
assembled, That from and after the passing of this act, any person or persons, being a citizen or citizens
of the 15 United States or resident therein, who shall be the author or authors of any book or books,
map, chart, or musical composition, which may be now made or composed, and not printed and
published, or shall hereafter be made or composed, or who shall invent, design, etch, engrave, work, or
cause to be engraved, etched, or worked from his own design, any print or engraving, and the
executors, administrators, or legal assignes of such person or persons, shall have the sole right and
liberty of printing, reprinting, publishing, and vending such book or books, map, chart, musical
composition, print, cut, or engraving, in whole or in part, for the term of twenty-eight years from the
time of recording the title thereof, in the manner hereinafter directed.

(The full text of the act can be found at:
https://www.copyright.gov/history/Copyright_Enactments_1783-1973.pdf)
17 U.S.C. §102. Subject matter of copyright: In general (1990)
(a) Copyright protection subsists, in accordance with this title, in original works of authorship fixed in
any tangible medium of expression, now known or later developed, from which they can be perceived,
reproduced, or otherwise communicated, either directly or with the aid of a machine or device. Works
of authorship include the following categories:
(1) literary works;
(2) musical works, including any accompanying words;
(3) dramatic works, including any accompanying music;
(4) pantomimes and choreographic works;
(5) pictorial, graphic, and sculptural works;
(6) motion pictures and other audiovisual works;
(7) sound recordings; and
(8) architectural works.
(b) In no case does copyright protection for an original work of authorship extend to any idea,
procedure, process, system, method of operation, concept, principle, or discovery, regardless of the
form in which it is described, explained, illustrated, or embodied in such work.

44

Electronic copy available at: https://ssrn.com/abstract=3883500

Baker v. Selden
101 U.S. 99 (1879)
MR. JUSTICE BRADLEY delivered the opinion of the court.
Charles Selden, the testator of the complainant in this case, in the year 1859 took the requisite
steps for obtaining the copyright of a book, entitled “Selden’s Condensed Ledger, or Bookkeeping Simplified,” the object of which was to exhibit and explain a peculiar system of bookkeeping. In 1860 and 1861, he took the copyright of several other books, containing additions to
and improvements upon the said system. The bill of complaint was filed against the defendant,
Baker, for an alleged infringement of these copyrights. The latter, in his answer, denied that
Selden was the author or designer of the books, and denied the infringement charged, and
contends on the argument that the matter alleged to be infringed is not a lawful subject of
copyright.
The parties went into proofs, and the various books of the complainant, as well as those sold and
used by the defendant, were exhibited before the examiner, and witnesses were examined on
both sides. A decree was rendered for the complainant, and the defendant appealed.
The book or series of books of which the complainant claims the copyright consists of an
introductory essay explaining the system of book-keeping referred to, to which are annexed
certain forms or blanks, consisting of ruled lines, and headings, illustrating the system and
showing how it is to be used and carried out in practice. This system effects the same results as
book-keeping by double entry; but, by a peculiar arrangement of columns and headings, presents
the entire operation, of a day, a week, or a month, on a single page, or on two pages facing each
other, in an account-book. The defendant uses a similar plan so far as results are concerned; but
makes a different arrangement of the columns, and uses different headings. If the complainant’s
testator had the exclusive right to the use of the system explained in his book, it would be
difficult to contend that the defendant does not infringe it, notwithstanding the difference in his
form of arrangement; but if it be assumed that the system is open to public use, it seems to be
equally difficult to contend that the books made and sold by the defendant are a violation of the
copyright of the complainant’s book considered merely as a book explanatory of the system.
Where the truths of a science or the methods of an art are the common property of the whole
world, any author has the right to express the one, or explain and use the other, in his own way.
As an author, Selden explained the system in a particular way. It may be conceded that Baker
makes and uses account-books arranged on substantially the same system; but the proof fails to
show that he has violated the copyright of Selden’s book, regarding the latter merely as an
explanatory work; or that he has infringed Selden’s right in any way, unless the latter became
entitled to an exclusive right in the system.
The evidence of the complainant is principally directed to the object of showing that Baker uses
the same system as that which is explained and illustrated in Selden’s books. It becomes
important, therefore, to determine whether, in obtaining the copyright of his books, he secured
the exclusive right to the use of the system or method of book-keeping which the said books are
45

Electronic copy available at: https://ssrn.com/abstract=3883500

intended to illustrate and explain. It is contended that he has secured such exclusive right,
because no one can use the system without using substantially the same ruled lines and headings
which he has appended to his books in illustration of it. In other words, it is contended that the
ruled lines and headings, given to illustrate the system, are a part of the book, and, as such, are
secured by the copyright; and that no one can make or use similar ruled lines and headings, or
ruled lines and headings made and arranged on substantially the same system, without violating
the copyright. And this is really the question to be decided in this case. Stated in another form,
the question is, whether the exclusive property in a system of book-keeping can be claimed,
under the law of copyright, by means of a book in which that system is explained? The
complainant’s bill, and the case made under it, are based on the hypothesis that it can be.
It cannot be pretended, and indeed it is not seriously urged, that the ruled lines of the
complainant’s account-book can be claimed under any special class of objects, other than books,
named in the law of copyright existing in 1859. The law then in force was that of 1831, and
specified only books, maps, charts, musical compositions, prints, and engravings. An accountbook, consisting of ruled lines and blank columns, cannot be called by any of these names unless
by that of a book.
There is no doubt that a work on the subject of book-keeping, though only explanatory of wellknown systems, may be the subject of a copyright; but, then, it is claimed only as a book. Such a
book may be explanatory either of old systems, or of an entirely new system; and, considered as
a book, as the work of an author, conveying information on the subject of book-keeping, and
containing detailed explanations of the art, it may be a very valuable acquisition to the practical
knowledge of the community. But there is a clear distinction between the book, as such, and the
art which it is intended to illustrate. The mere statement of the proposition is so evident, that it
requires hardly any argument to support it. The same distinction may be predicated of every
other art as well as that of book-keeping. A treatise on the composition and use of medicines, be
they old or new; on the construction and use of ploughs, or watches, or churns; or on the mixture
and application of colors for painting or dyeing; or on the mode of drawing lines to produce the
effect of perspective, — would be the subject of copyright; but no one would contend that the
copyright of the treatise would give the exclusive right to the art or manufacture described
therein. The copyright of the book, if not pirated from other works, would be valid without
regard to the novelty, or want of novelty, of its subject-matter. The novelty of the art or thing
described or explained has nothing to do with the validity of the copyright. To give to the author
of the book an exclusive property in the art described therein, when no examination of its novelty
has ever been officially made, would be a surprise and a fraud upon the public. That is the
province of letters-patent, not of copyright. The claim to an invention or discovery of an art or
manufacture must be subjected to the examination of the Patent Office before an exclusive right
therein can be obtained; and it can only be secured by a patent from the government.
The difference between the two things, letters-patent and copyright, may be illustrated by
reference to the subjects just enumerated. Take the case of medicines. Certain mixtures are found
to be of great value in the healing art. If the discoverer writes and publishes a book on the subject
(as regular physicians generally do), he gains no exclusive right to the manufacture and sale of
the medicine; he gives that to the public. If he desires to acquire such exclusive right, he must
46

Electronic copy available at: https://ssrn.com/abstract=3883500

obtain a patent for the mixture as a new art, manufacture, or composition of matter. He may
copyright his book, if he pleases; but that only secures to him the exclusive right of printing and
publishing his book. So of all other inventions or discoveries.
The copyright of a book on perspective, no matter how many drawings and illustrations it may
contain, gives no exclusive right to the modes of drawing described, though they may never have
been known or used before. By publishing the book, without getting a patent for the art, the latter
is given to the public. The fact that the art described in the book by illustrations of lines and
figures which are reproduced in practice in the application of the art, makes no difference. Those
illustrations are the mere language employed by the author to convey his ideas more clearly. Had
he used words of description instead of diagrams (which merely stand in the place of words),
there could not be the slightest doubt that others, applying the art to practical use, might lawfully
draw the lines and diagrams which were in the author’s mind, and which he thus described by
words in his book.
The copyright of a work on mathematical science cannot give to the author an exclusive right to
the methods of operation which he propounds, or to the diagrams which he employs to explain
them, so as to prevent an engineer from using them whenever occasion requires. The very object
of publishing a book on science or the useful arts is to communicate to the world the useful
knowledge which it contains. But this object would be frustrated if the knowledge could not be
used without incurring the guilt of piracy of the book. And where the art it teaches cannot be
used without employing the methods and diagrams used to illustrate the book, or such as are
similar to them, such methods and diagrams are to be considered as necessary incidents to the
art, and given therewith to the public; not given for the purpose of publication in other works
explanatory of the art, but for the purpose of practical application.
Of course, these observations are not intended to apply to ornamental designs, or pictorial
illustrations addressed to the taste. Of these it may be said, that their form is their essence, and
their object, the production of pleasure in their contemplation. This is their final end. They are as
much the product of genius and the result of composition, as are the lines of the poet or the
historian's periods. On the other hand, the teachings of science and the rules and methods of
useful art have their final end in application and use; and this application and use are what the
public derive from the publication of a book which teaches them. But as embodied and taught in
a literary composition or book, their essence consists only in their statement. This alone is what
is secured by the copyright. The use by another of the same methods of statement, whether in
words or illustrations, in a book published for teaching the art, would undoubtedly be an
infringement of the copyright.
Recurring to the case before us, we observe that Charles Selden, by his books, explained and
described a peculiar system of book-keeping, and illustrated his method by means of ruled lines
and blank columns, with proper headings on a page, or on successive pages. Now, whilst no one
has a right to print or publish his book, or any material part thereof, as a book intended to convey
instruction in the art, any person may practise [sic] and use the art itself which he has described
and illustrated therein. The use of the art is a totally different thing from a publication of the
book explaining it. The copyright of a book on book-keeping cannot secure the exclusive right to
47

Electronic copy available at: https://ssrn.com/abstract=3883500

make, sell, and use account-books prepared upon the plan set forth in such book. Whether the art
might or might not have been patented, is a question which is not before us. It was not patented,
and is open and free to the use of the public. And, of course, in using the art, the ruled lines and
headings of accounts must necessarily be used as incident to it.
The plausibility of the claim put forward by the complainant in this case arises from a confusion
of ideas produced by the peculiar nature of the art described in the books which have been made
the subject of copyright. In describing the art, the illustrations and diagrams employed happen to
correspond more closely than usual with the actual work performed by the operator who uses the
art. Those illustrations and diagrams consist of ruled lines and headings of accounts; and it is
similar ruled lines and headings of accounts which, in the application of the art, the book-keeper
makes with his pen, or the stationer with his press; whilst in most other cases the diagrams and
illustrations can only be represented in concrete forms of wood, metal, stone, or some other
physical embodiment. But the principle is the same in all. The description of the art in a book,
though entitled to the benefit of copyright, lays no foundation for an exclusive claim to the art
itself. The object of the one is explanation; the object of the other is use. The former may be
secured by copyright. The latter can only be secured, if it can be secured at all, by letters-patent.
The remarks of Mr. Justice Thompson in the Circuit Court in Clayton v. Stone & Hall (2 Paine,
392), in which copyright was claimed in a daily price-current, are apposite and instructive. He
says: “In determining the true construction to be given to the act of Congress, it is proper to look
at the Constitution of the United States, to aid us in ascertaining the nature of the property
intended to be protected. ‘Congress shall have power to promote the progress of science and
useful arts, by securing for limited times to authors and inventors the exclusive right to their
writings and discoveries.’ The act in question was passed in execution of the power here given,
and the object, therefore, was the promotion of science; and it would certainly be a pretty
extraordinary view of the sciences to consider a daily or weekly publication of the state of the
market as falling within any class of them. They are of a more fixed, permanent, and durable
character. The term ‘science’ cannot, with any propriety, be applied to a work of so fluctuating
and fugitive a form as that of a newspaper or price-current, the subject-matter of which is daily
changing, and is of mere temporary use. Although great praise may be due to the plaintiffs for
their industry and enterprise in publishing this paper, yet the law does not contemplate their
being rewarded in this way: it must seek patronage and protection from its utility to the public,
and not as a work of science. The title of the act of Congress is, ‘for the encouragement of
learning,’ and was not intended for the encouragement of mere industry, unconnected with
learning and the sciences... We are, accordingly, of opinion that the paper in question is not a
book the copyright to which can be secured under the act of Congress.”
The case of Cobbett v. Woodward (Law Rep. 14 Eq. 407) was a claim to copyright in a catalogue
of furniture which the publisher had on sale in his establishment, illustrated with many drawings
of furniture and decorations. The defendants, being dealers in the same business, published a
similar book, and copied many of the plaintiff’s drawings, though it was shown that they had for
sale the articles represented thereby. The court held that these drawings were not subjects of
copyright. Lord Romilly, M.R., said: “This is a mere advertisement for the sale of particular
articles which any one might imitate, and any one might advertise for sale. If a man not being a
48

Electronic copy available at: https://ssrn.com/abstract=3883500

vendor of any of the articles in question were to publish a work for the purpose of informing the
public of what was the most convenient species of articles for household furniture, or the most
graceful species of decorations for articles of home furniture, what they ought to cost, and where
they might be bought, and were to illustrate his work with designs of each article he described,
— such a work as this could not be pirated with impunity, and the attempt to do so would be
stopped by the injunction of the Court of Chancery; yet if it were done with no such object, but
solely for the purpose of advertising particular articles for sale, and promoting the private trade
of the publisher by the sale of articles which any other person might sell as well as the first
advertiser, and if in fact it contained little more than an illustrated inventory of the contents of a
warehouse, I know of no law which, while it would not prevent the second advertiser from
selling the same articles, would prevent him from using the same advertisement; provided he did
not in such advertisement by any device suggest that he was selling the works and designs of the
first advertiser.”
Another case, that of Page v. Wisden (20 L.T.N.S. 435), which came before Vice-Chancellor
Malins in 1869, has some resemblance to the present. There a copyright was claimed in a cricket
scoring-sheet, and the Vice-Chancellor held that it was not a fit subject for copyright, partly
because it was not new, but also because “to say that a particular mode of ruling a book
constituted an object for a copyright is absurd.”
These cases, if not precisely in point, come near to the matter in hand, and, in our view,
corroborate the general proposition which we have laid down.
In Drury v. Ewing (1 Bond, 540), which is much relied on by the complainant, a copyright was
claimed in a chart of patterns for cutting dresses and basques for ladies, and coats, jackets, &c.,
for boys. It is obvious that such designs could only be printed and published for information, and
not for use in themselves. Their practical use could only be exemplified in cloth on the tailor’s
board and under his shears; in other words, by the application of a mechanical operation to the
cutting of cloth in certain patterns and forms. Surely the exclusive right to this practical use was
not reserved to the publisher by his copyright of the chart. Without undertaking to say whether
we should or should not concur in the decision in that case, we think it cannot control the
present.
The conclusion to which we have come is, that blank account-books are not the subject of
copyright; and that the mere copyright of Selden’s book did not confer upon him the exclusive
right to make and use account-books, ruled and arranged as designated by him and described and
illustrated in said book.
The decree of the Circuit Court must be reversed, and the cause remanded with instructions to
dismiss the complainant's bill; and it is
So ordered.

49

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 5: Ownership of Copyrights
Upon completion of class 5, you should be able to:
1) recall the statutory components of authorship and ownership;
2) explain what a work-for-hire is and how to analyze whether a something is a work made
for hire; and
3) analyze issues of authorship and ownership in a given factual scenario; and
4) recall the consequences of authorship and ownership.
***
Assuming that a work is subject to copyright, the next question is “who owns the copyright.”
The simple answer—the individual who created the work—is intuitive but not always correct.
Under 17 U.S.C. § 201(a), it is true that the initial owner of a work is its author or authors.
However, copyrights may be, and are, frequently transferred to another, as permitted by §
201(d). In addition, under the “works made for hire” doctrine, codified at 17 U.S.C. § 201(b), an
employer may be deemed the “author” of the work under certain circumstances. CCNV v. Reid
involves these issues. Before reading CCNV v. Reid, read 17 U.S.C. § 201. You should also be
sure to look at the definition of “work made for hire” in 17 U.S.C. § 101.
As you read CCNV v. Reid, ask yourself the following questions:
•
•
•
•

What is the primary legal issue in this case? How and why does the court draw the line
where it does?
Based on this opinion, how would you determine who initially owns a copyright in a
work?
The term “work” is used multiple times in the statutes and opinions you’ve read. What
do you think a “work” is?
Would the outcome of this case be different if the subject matter was a movie rather than
a statue?

17 U.S.C. §101. Definitions (2010)
…
A "work made for hire" is –
(1) a work prepared by an employee within the scope of his or her employment; or
(2) a work specially ordered or commissioned for use as a contribution to a collective work . . . 17
U.S.C. § 101 (2010).
17 U.S. Code § 201. Ownership of copyright (1978)
(a) Initial Ownership.— Copyright in a work protected under this title vests initially in the author or
authors of the work. The authors of a joint work are coowners of copyright in the work.

50

Electronic copy available at: https://ssrn.com/abstract=3883500

(b) Works Made for Hire.—In the case of a work made for hire, the employer or other person for whom
the work was prepared is considered the author for purposes of this title, and, unless the parties have
expressly agreed otherwise in a written instrument signed by them, owns all of the rights comprised in
the copyright.

51

Electronic copy available at: https://ssrn.com/abstract=3883500

Community for Creative Non-Violence v. Reid
490 U.S. 730 (1989)
JUSTICE MARSHALL delivered the opinion of the Court.
In this case, an artist and the organization that hired him to produce a sculpture contest the
ownership of the copyright in that work. To resolve this dispute, we must construe the “work
made for hire” provisions of the Copyright Act of 1976 (Act or 1976 Act), 17 U. S. C. §§ 101
and 201(b), and in particular, the provision in § 101, which defines as a “work made for hire” a
“work prepared by an employee within the scope of his or her employment” (hereinafter §
101(1)).
I
Petitioners are the Community for Creative Non-Violence (CCNV), a nonprofit unincorporated
association dedicated to eliminating homelessness in America, and Mitch Snyder, a member and
trustee of CCNV. In the fall of 1985, CCNV decided to participate in the annual Christmastime
Pageant of Peace in Washington, D. C., by sponsoring a display to dramatize the plight of the
homeless. As the District Court recounted:
“Snyder and fellow CCNV members conceived the idea for the nature of the display: a sculpture
of a modern Nativity scene in which, in lieu of the traditional Holy Family, the two adult figures
and the infant would appear as contemporary homeless people huddled on a streetside steam
grate. The family was to be black (most of the homeless in Washington being black); the figures
were to be life-sized, and the steam grate would be positioned atop a platform ‘pedestal,’ or base,
within which special-effects equipment would be enclosed to emit simulated ‘steam’ through the
grid to swirl about the figures. They also settled upon a title for the work — ‘Third World
America’ — and a legend for the pedestal: ‘and still there is no room at the inn.’” 652 F. Supp.
1453, 1454 (DC 1987).
Snyder made inquiries to locate an artist to produce the sculpture. He was referred to respondent
James Earl Reid, a Baltimore, Maryland, sculptor. In the course of two telephone calls, Reid
agreed to sculpt the three human figures. CCNV agreed to make the steam grate and pedestal for
the statue. Reid proposed that the work be cast in bronze, at a total cost of approximately
$100,000 and taking six to eight months to complete. Snyder rejected that proposal because
CCNV did not have sufficient funds, and because the statue had to be completed by December
12 to be included in the pageant. Reid then suggested, and Snyder agreed, that the sculpture
would be made of a material known as “Design Cast 62,” a synthetic substance that could meet
CCNV’s monetary and time constraints, could be tinted to resemble bronze, and could withstand
the elements. The parties agreed that the project would cost no more than $15,000, not including
Reid’s services, which he offered to donate. The parties did not sign a written agreement. Neither
party mentioned copyright.

52

Electronic copy available at: https://ssrn.com/abstract=3883500

After Reid received an advance of $3,000, he made several sketches of figures in various poses.
At Snyder’s request, Reid sent CCNV a sketch of a proposed sculpture showing the family in a
crechelike setting: the mother seated, cradling a baby in her lap; the father standing behind her,
bending over her shoulder to touch the baby’s foot. Reid testified that Snyder asked for the
sketch to use in raising funds for the sculpture. Snyder testified that it was also for his approval.
Reid sought a black family to serve as a model for the sculpture. Upon Snyder’s suggestion, Reid
visited a family living at CCNV’s Washington shelter but decided that only their newly born
child was a suitable model. While Reid was in Washington, Snyder took him to see homeless
people living on the streets. Snyder pointed out that they tended to recline on steam grates, rather
than sit or stand, in order to warm their bodies. From that time on, Reid’s sketches contained
only reclining figures.
Throughout November and the first two weeks of December 1985, Reid worked exclusively on
the statue, assisted at various times by a dozen different people who were paid with funds
provided in installments by CCNV. On a number of occasions, CCNV members visited Reid to
check on his progress and to coordinate CCNV's construction of the base. CCNV rejected Reid’s
proposal to use suitcases or shopping bags to hold the family’s personal belongings, insisting
instead on a shopping cart. Reid and CCNV members did not discuss copyright ownership on
any of these visits.
On December 24, 1985, 12 days after the agreed-upon date, Reid delivered the completed statue
to Washington. There it was joined to the steam grate and pedestal prepared by CCNV and
placed on display near the site of the pageant. Snyder paid Reid the final installment of the
$15,000. The statue remained on display for a month. In late January 1986, CCNV members
returned it to Reid’s studio in Baltimore for minor repairs. Several weeks later, Snyder began
making plans to take the statue on a tour of several cities to raise money for the homeless. Reid
objected, contending that the Design Cast 62 material was not strong enough to withstand the
ambitious itinerary. He urged CCNV to cast the statue in bronze at a cost of $35,000, or to create
a master mold at a cost of $5,000. Snyder declined to spend more of CCNV's money on the
project.
In March 1986, Snyder asked Reid to return the sculpture. Reid refused. He then filed a
certificate of copyright registration for “Third World America” in his name and announced plans
to take the sculpture on a more modest tour than the one CCNV had proposed. Snyder, acting in
his capacity as CCN’'s trustee, immediately filed a competing certificate of copyright
registration.
Snyder and CCNV then commenced this action against Reid and his photographer, Ronald
Purtee, 1 seeking return of the sculpture and a determination of copyright ownership. The District
Court granted a preliminary injunction, ordering the sculpture's return. After a 2-day bench trial,
the District Court declared that “Third World America” was a “work made for hire” under § 101
of the Copyright Act and that Snyder, as trustee for CCNV, was the exclusive owner of the
copyright in the sculpture. 652 F. Supp., at 1457. The court reasoned that Reid had been an
1

Purtee was named as a defendant but never appeared or claimed any interest in the statue.

53

Electronic copy available at: https://ssrn.com/abstract=3883500

“employee” of CCNV within the meaning of § 101(1) because CCNV was the motivating force
in the statue's production. Snyder and other CCNV members, the court explained, “conceived the
idea of a contemporary Nativity scene to contrast with the national celebration of the season,”
and “directed enough of [Reid's] effort to assure that, in the end, he had produced what they, not
he, wanted.” Id., at 1456.
The Court of Appeals for the District of Columbia Circuit reversed and remanded, holding that
Reid owned the copyright because “Third World America” was not a work for hire. 270 U. S.
App. D. C. 26, 35, 846 F. 2d 1485, 1494 (1988). Adopting what it termed the “literal
interpretation” of the Act as articulated by the Fifth Circuit in Easter Seal Society for Crippled
Children & Adults of Louisiana, Inc. v. Playboy Enterprises, 815 F. 2d 323, 329 (1987), cert.
denied, 485 U. S. 981 (1988), the court read § 101 as creating “a simple dichotomy in fact
between employees and independent contractors.” 270 U. S. App. D. C., at 33, 846 F. 2d, at
1492. Because, under agency law, Reid was an independent contractor, the court concluded that
the work was not “prepared by an employee” under § 101(1). Id., at 35, 846 F. 2d, at 1494. Nor
was the sculpture a “work made for hire” under the second subsection of § 101 (hereinafter §
101(2)): sculpture is not one of the nine categories of works enumerated in that subsection, and
the parties had not agreed in writing that the sculpture would be a work for hire. Ibid. The court
suggested that the sculpture nevertheless may have been jointly authored by CCNV and Reid,
id., at 36, 846 F. 2d, at 1495, and remanded for a determination whether the sculpture is indeed a
joint work under the Act, id., at 39-40, 846 F. 2d, at 1498-1499.
We granted certiorari to resolve a conflict among the Courts of Appeals over the proper
construction of the “work made for hire” provisions of the Act. 2 488 U. S. 940 (1988). We now
affirm.
II
A
The Copyright Act of 1976 provides that copyright ownership “vests initially in the author or
authors of the work.” 17 U. S. C. § 201(a). As a general rule, the author is the party who actually
creates the work, that is, the person who translates an idea into a fixed, tangible expression
entitled to copyright protection. § 102. The Act carves out an important exception, however, for
“works made for hire.” 3 If the work is for hire, “the employer or other person for whom the work
2

Compare Easter Seal Society for Crippled Children & Adults of Louisiana, Inc. v. Playboy Enterprises,
815 F. 2d 323 (CA5 1987), (agency law determines who is an employee under § 101), cert. denied, 485
U. S. 981 (1988), with Brunswick Beacon, Inc. v. Schock-Hopchas Publishing Co., 810 F. 2d 410 (CA4
1987) (supervision and control standard determines who is an employee under § 101); Evans Newton, Inc.
v. Chicago Systems Software, 793 F. 2d 889 (CA7) (same), cert. denied, 479 U. S. 949 (1986); and Aldon
Accessories Ltd. v. Spiegel, Inc., 738 F. 2d 548 (CA2) (same), cert. denied, 469 U. S. 982 (1984). See also
Dumas v. Gommerman, 865 F. 2d 1093 (CA9 1989) (a multifactor formal, salaried employee test
determines who is an employee under § 101).
3
We use the phrase “work for hire” interchangeably with the more cumbersome statutory phrase “work
made for hire.”

54

Electronic copy available at: https://ssrn.com/abstract=3883500

was prepared is considered the author” and owns the copyright, unless there is a written
agreement to the contrary. § 201(b). Classifying a work as “made for hire” determines not only
the initial ownership of its copyright, but also the copyright’s duration, § 302(c), and the owners’
renewal rights, § 304(a), termination rights, § 203(a), and right to import certain goods bearing
the copyright, § 601(b)(1). See 1 M. Nimmer & D. Nimmer, Nimmer on Copyright § 5.03 [A],
pp. 5-10 (1988). The contours of the work for hire doctrine therefore carry profound significance
for freelance creators — including artists, writers, photographers, designers, composers, and
computer programmers — and for the publishing, advertising, music, and other industries which
commission their works. 4
Section 101 of the 1976 Act provides that a work is “for hire” under two sets of circumstances:
“(1) a work prepared by an employee within the scope of his or her employment; or
(2) a work specially ordered or commissioned for use as a contribution to a collective
work, as a part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation, as an instructional text, as a test, as answer
material for a test, or as an atlas, if the parties expressly agree in a written instrument
signed by them that the work shall be considered a work made for hire.” 5
Petitioners do not claim that the statue satisfies the terms of § 101(2). Quite clearly, it does not.
Sculpture does not fit within any of the nine categories of “specially ordered or commissioned”
works enumerated in that subsection, and no written agreement between the parties establishes
“Third World America” as a work for hire.
The dispositive inquiry in this case therefore is whether “Third World America” is “a work
prepared by an employee within the scope of his or her employment” under § 101(1). The Act
does not define these terms. In the absence of such guidance, four interpretations have emerged.
The first holds that a work is prepared by an employee whenever the hiring party 6 retains the
right to control the product. See Peregrine v. Lauren Corp., 601 F. Supp. 828, 829 (Colo. 1985);
Clarkstown v. Reeder, 566 F. Supp. 137, 142 (SDNY 1983). Petitioners take this view. Brief for
Petitioners 15; Tr. of Oral Arg. 12. A second, and closely related, view is that a work is prepared
by an employee under § 101(1) when the hiring party has actually wielded control with respect to
the creation of a particular work. This approach was formulated by the Court of Appeals for the
Second Circuit, Aldon Accessories Ltd. v. Spiegel, Inc., 738 F. 2d 548, cert. denied, 469 U. S.
982 (1984), and adopted by the Fourth Circuit, Brunswick Beacon, Inc. v. Schock-Hopchas
4

As of 1955, approximately 40 percent of all copyright registrations were for works for hire, according to
a Copyright Office study. See Varmer, Works Made for Hire and On Commission, in Studies Prepared for
the Subcommittee on Patents, Trademarks, and Copyrights of the Senate Committee on the Judiciary,
Study No. 13, 86th Cong., 2d Sess., 139, n. 49 (Comm. Print 1960) (hereinafter Varmer, Works Made for
Hire). The Copyright Office does not keep more recent statistics on the number of work for hire
registrations.
5
Section 101 of the Act defines each of the nine categories of “specially ordered or commissioned”
works.
6
By “hiring party,” we mean to refer to the party who claims ownership of the copyright by virtue of the
work for hire doctrine.

55

Electronic copy available at: https://ssrn.com/abstract=3883500

Publishing Co., 810 F. 2d 410 (1987), the Seventh Circuit, Evans Newton, Inc. v. Chicago
Systems Software, 793 F. 2d 889, cert. denied, 479 U. S. 949 (1986), and, at times, by petitioners,
Brief for Petitioners 17. A third view is that the term “employee” within § 101(1) carries its
common-law agency law meaning. This view was endorsed by the Fifth Circuit in Easter Seal
Society for Crippled Children & Adults of Louisiana, Inc. v. Playboy Enterprises, 815 F. 2d 323
(1987), and by the Court of Appeals below. Finally, respondent and numerous amici curiae
contend that the term “employee” only refers to “formal, salaried” employees. See, e. g., Brief
for Respondent 23-24; Brief for Register of Copyrights as Amicus Curiae 7. The Court of
Appeals for the Ninth Circuit recently adopted this view. See Dumas v. Gommerman, 865 F. 2d
1093 (1989).
The starting point for our interpretation of a statute is always its language. Consumer Product
Safety Comm'n v. GTE Sylvania, Inc., 447 U. S. 102, 108 (1980). The Act nowhere defines the
terms “employee” or “scope of employment.” It is, however, well established that “[w]here
Congress uses terms that have accumulated settled meaning under . . . the common law, a court
must infer, unless the statute otherwise dictates, that Congress means to incorporate the
established meaning of these terms.” NLRB v. Amax Coal Co., 453 U. S. 322, 329 (1981); see
also Perrin v. United States, 444 U. S. 37, 42 (1979). In the past, when Congress has used the
term “employee” without defining it, we have concluded that Congress intended to describe the
conventional master-servant relationship as understood by common-law agency doctrine. See, e.
g., Kelley v. Southern Pacific Co., 419 U. S. 318, 322-323 (1974); Baker v. Texas & Pacific R.
Co., 359 U. S. 227, 228 (1959) (per curiam); Robinson v. Baltimore & Ohio R. Co., 237 U. S.
84, 94 (1915). Nothing in the text of the work for hire provisions indicates that Congress used
the words “employee” and “employment” to describe anything other than “‘the conventional
relation of employer and employe [sic].’” Kelley, supra, at 323, quoting Robinson, supra, at 94;
cf. NLRB v. Hearst Publications, Inc., 322 U. S. 111, 124-132 (1944) (rejecting agency law
conception of employee for purposes of the National Labor Relations Act where structure and
context of statute indicated broader definition). On the contrary, Congress’ intent to incorporate
the agency law definition is suggested by § 101(1)’s use of the term, “scope of employment,” a
widely used term of art in agency law. See Restatement (Second) of Agency § 228 (1958)
(hereinafter Restatement).
In past cases of statutory interpretation, when we have concluded that Congress intended terms
such as “employee,” “employer,” and “scope of employment” to be understood in light of agency
law, we have relied on the general common law of agency, rather than on the law of any
particular State, to give meaning to these terms. See, e. g., Kelley, 419 U. S., at 323-324, and n.
5; id., at 332 (Stewart, J., concurring in judgment); Ward v. Atlantic Coast Line R. Co., 362 U. S.
396, 400 (1960); Baker, supra, at 228. This practice reflects the fact that “federal statutes are
generally intended to have uniform nationwide application.” Mississippi Band of Choctaw
Indians v. Holyfield, ante, at 43. Establishment of a federal rule of agency, rather than reliance
on state agency law, is particularly appropriate here given the Act’s express objective of creating
national, uniform copyright law by broadly pre-empting state statutory and common-law
copyright regulation. See 17 U. S. C. § 301(a). We thus agree with the Court of Appeals that the
term “employee” should be understood in light of the general common law of agency.
56

Electronic copy available at: https://ssrn.com/abstract=3883500

In contrast, neither test proposed by petitioners is consistent with the text of the Act. The
exclusive focus of the right to control the product test on the relationship between the hiring
party and the product clashes with the language of § 101(1), which focuses on the relationship
between the hired and hiring parties. The right to control the product test also would distort the
meaning of the ensuing subsection, § 101(2). Section 101 plainly creates two distinct ways in
which a work can be deemed for hire: one for works prepared by employees, the other for those
specially ordered or commissioned works which fall within one of the nine enumerated
categories and are the subject of a written agreement. The right to control the product test ignores
this dichotomy by transforming into a work for hire under § 101(1) any “specially ordered or
commissioned” work that is subject to the supervision and control of the hiring party. Because a
party who hires a “specially ordered or commissioned” work by definition has a right to specify
the characteristics of the product desired, at the time the commission is accepted, and frequently
until it is completed, the right to control the product test would mean that many works that could
satisfy § 101(2) would already have been deemed works for hire under § 101(1). Petitioners’
interpretation is particularly hard to square with § 101(2)’s enumeration of the nine specific
categories of specially ordered or commissioned works eligible to be works for hire, e. g., “a
contribution to a collective work,” “a part of a motion picture,” and “answer material for a test.”
The unifying feature of these works is that they are usually prepared at the instance, direction,
and risk of a publisher or producer. 7 By their very nature, therefore, these types of works would
be works by an employee under petitioners' right to control the product test.
The actual control test, articulated by the Second Circuit in Aldon Accessories, fares only
marginally better when measured against the language and structure of § 101. Under this test,
independent contractors who are so controlled and supervised in the creation of a particular work
are deemed “employees” under § 101(1). Thus work for hire status under § 101(1) depends on a
hiring party’s actual control of, rather than right to control, the product. Aldon Accessories, 738
F. 2d, at 552. Under the actual control test, a work for hire could arise under § 101(2), but not
under § 101(1), where a party commissions, but does not actually control, a product which falls
into one of the nine enumerated categories. Nonetheless, we agree with the Court of Appeals for
the Fifth Circuit that “[t]here is simply no way to milk the ‘actual control’ test of Aldon
Accessories from the language of the statute.” Easter Seal Society, 815 F. 2d, at 334. Section 101
clearly delineates between works prepared by an employee and commissioned works. Sound
though other distinctions might be as a matter of copyright policy, there is no statutory support
for an additional dichotomy between commissioned works that are actually controlled and
supervised by the hiring party and those that are not.
We therefore conclude that the language and structure of § 101 of the Act do not support either
the right to control the product or the actual control approaches. 8 The structure of § 101 indicates
7

See Supplementary Report of the Register of Copyrights on the General Revision of the U. S. Copyright
Law: 1965 Revision Bill, 89th Cong., 1st Sess., Copyright Law Revision, pt. 6, pp. 66-67 (H. R. Judiciary
Comm. Print 1965) (hereinafter Supplementary Report); Hardy, Copyright Law’s Concept of
Employment — What Congress Really Intended, 35 J. Copr. Soc. USA 210, 244-245 (1988).
8
We also reject the suggestion of respondent and amici that the § 101(1) term “employee” refers only to
formal, salaried employees. While there is some support for such a definition in the legislative history, see
Varmer, Works Made for Hire 130; n. 11, infra, the language of § 101(1) cannot support it. The Act does

57

Electronic copy available at: https://ssrn.com/abstract=3883500

that a work for hire can arise through one of two mutually exclusive means, one for employees
and one for independent contractors, and ordinary cannons of statutory interpretation indicate
that the classification of a particular hired party should be made with reference to agency law.
This reading of the undefined statutory terms finds considerable support in the Act’s legislative
history. Cf. Diamond v. Chakrabarty, 447 U. S. 303, 315 (1980). The Act, which almost
completely revised existing copyright law, was the product of two decades of negotiation by
representatives of creators and copyright-using industries, supervised by the Copyright Office
and, to a lesser extent, by Congress. See Mills Music, Inc. v. Snyder, 469 U. S. 153, 159 (1985);
Litman, Copyright, Compromise, and Legislative History, 72 Cornell L. Rev. 857, 862 (1987).
Despite the lengthy history of negotiation and compromise which ultimately produced the Act,
two things remained constant. First, interested parties and Congress at all times viewed works by
employees and commissioned works by independent contractors as separate entities. Second, in
using the term “employee,” the parties and Congress meant to refer to a hired party in a
conventional employment relationship. These factors militate in favor of the reading we have
found appropriate.
In 1955, when Congress decided to overhaul copyright law, the existing work for hire provision
was § 62 of the 1909 Copyright Act, 17 U. S. C. § 26 (1976 ed.) (1909 Act). It provided that “the
word ‘author’ shall include an employer in the case of works made for hire.” 9 Because the 1909
Act did not define “employer” or “works made for hire,” the task of shaping these terms fell to
the courts. They concluded that the work for hire doctrine codified in § 62 referred only to works
made by employees in the regular course of their employment. As for commissioned works, the
courts generally presumed that the commissioned party had impliedly agreed to convey the
copyright, along with the work itself, to the hiring party. See, e. g., Shapiro, Bernstein & Co. v.
Jerry Vogel Music Co., 221 F. 2d 569, 570, rev’d, 223 F. 2d 252 (CA2 1955); Yardley v.
Houghton Mifflin Co., 108 F. 2d 28, 31 (CA2 1939), cert. denied, 309 U. S. 686 (1940). 10
not say “formal” or “salaried” employee, but simply “employee.” Moreover, respondent and those amici
who endorse a formal, salaried employee test do not agree upon the content of this test. Compare, e. g.,
Brief for Respondent 37 (hired party who is on payroll is an employee within § 101(1) with Tr. of Oral
Arg. 31 (hired party who receives a salary or commissions regularly is an employee within § 101(1)); and
Brief for Volunteer Lawyers for the Arts, Inc., et al. as Amici Curiae 4 (hired party who receives a salary
and is treated as an employee for Social Security and tax purposes is an employee within § 101(1)). Even
the one Court of Appeals to adopt what it termed a formal, salaried employee test in fact embraced an
approach incorporating numerous factors drawn from the agency law definition of employee which we
endorse. See Dumas, 865 F. 2d, at 1104.
9
The concept of works made for hire first arose in controversies over copyright ownership involving
works produced by persons whom all parties agreed were employees. See, e. g., Colliery Engineer Co. v.
United Correspondence Schools Co., 94 F. 152 (CC SDNY 1899); Little v. Gould, 15 F. Cas. 612 (No.
8,395) (CC NDNY 1852). This Court first took note of the work for hire doctrine in Bleistein v.
Donaldson Lithographing Co., 188 U. S. 239, 248 (1903), where we found that an employer owned the
copyright to advertisements that had been created by an employee in the course of his employment.
Bleistein did not, however, purport to define “employee.”
10
See Varmer, Works Made for Hire 130; Fidlow, The “Works Made for Hire” Doctrine and the
Employee/Independent Contractor Dichotomy: The Need for Congressional Clarification, 10 Hastings

58

Electronic copy available at: https://ssrn.com/abstract=3883500

In 1961, the Copyright Office’s first legislative proposal retained the distinction between works
by employees and works by independent contractors. See Report of the Register of Copyrights
on the General Revision of the U. S. Copyright Law, 87th Cong., 1st Sess., Copyright Law
Revision 86-87 (H. R. Judiciary Comm. Print 1961). After numerous meetings with
representatives of the affected parties, the Copyright Office issued a preliminary draft bill in
1963. Adopting the Register’s recommendation, it defined “work made for hire” as “a work
prepared by an employee within the scope of the duties of his employment, but not including a
work made on special order or commission.” Preliminary Draft for Revised U. S. Copyright Law
and Discussions and Comments on the Draft, 88th Cong., 2d Sess., Copyright Law Revision,
Part 3, p. 15, n. 11 (H. R. Judiciary Comm. Print 1964) (hereinafter Preliminary Draft).
In response to objections by book publishers that the preliminary draft bill limited the work for
hire doctrine to “employees,” 11 the 1964 revision bill expanded the scope of the work for hire
classification to reach, for the first time, commissioned works. The bill's language, proposed
initially by representatives of the publishing industry, retained the definition of work for hire
insofar as it referred to “employees,” but added a separate clause covering commissioned works,
without regard to the subject matter, “if the parties so agree in writing.” S. 3008, H. R. 11947, H.
R. 12354, 88th Cong., 2d Sess., § 54 (1964), reproduced in 1964 Revision Bill with Discussions
and Comments, 89th Cong., 1st Sess., Copyright Law Revision, pt. 5, p. 31 (H. R. Judiciary
Comm. Print 1965). Those representing authors objected that the added provision would allow
publishers to use their superior bargaining position to force authors to sign work for hire
agreements, thereby relinquishing all copyright rights as a condition of getting their books
published. See Supplementary Report, at 67.
In 1965, the competing interests reached a historic compromise, which was embodied in a joint
memorandum submitted to Congress and the Copyright Office, 12 incorporated into the 1965
revision bill, and ultimately enacted in the same form and nearly the same terms 11 years later,
Comm. Ent. L. J. 591, 600-601 (1988). Indeed, the Varmer study, which was commissioned by Congress
as part of the revision process, itself contained separate subsections labeled “Works Made for Hire” and
“Works Made on Commission.” It nowhere indicated that the two categories might overlap or that
commissioned works could be made by an employee.
11
See, e. g., Preliminary Draft, at 259 (statement of Horace S. Manges, Joint Committee of the American
Book Publishers Council and the American Textbook Publishers Institute) (“There would be a necessity
of putting people on the payroll whom the employers wouldn’t want to put on the payroll, and where the
employees would prefer to work as independent contractors”); id., at 272 (statement of Saul N.
Rittenberg, MGM) (“[T]he present draft has given more emphasis to formalism than necessary. If I
commission a work from a man, ordering a work specially for my purposes, and I pay for it, what
difference does it make whether I put him under an employment contract or establish an independent
contractor relationship?”); id., at 260 (statement of John R. Peterson, American Bar Association) (“I don’t
think there is any valid philosophical or economic difference between the situation in which you have a
man on a continuing basis of orders which justifies placing him on your payroll, and the situation in
which you give him a particular order for a particular job”).
12
The parties to the joint memorandum included representatives of the major competing interests
involved in the copyright revision process: publishers and authors, composers, and lyricists. See
Copyright Law Revision: Hearings on H. R. 4347, 5680, 6831, 6835 before Subcommittee No. 3 of the
House Committee on the Judiciary, 89th Cong., 1st Sess., pt. 1, p. 134 (1965).

59

Electronic copy available at: https://ssrn.com/abstract=3883500

as § 101 of the 1976 Act. The compromise retained as subsection (1) the language referring to “a
work prepared by an employee within the scope of his employment.” However, in exchange for
concessions from publishers on provisions relating to the termination of transfer rights, the
authors consented to a second subsection which classified four categories of commissioned
works as works for hire if the parties expressly so agreed in writing: works for use “as a
contribution to a collective work, as a part of a motion picture, as a translation, or as
supplementary work.” S. 1006, H. R. 4347, H. R. 5680, H. R. 6835, 89th Cong., 1st Sess., § 101
(1965). The interested parties selected these categories because they concluded that these
commissioned works, although not prepared by employees and thus not covered by the first
subsection, nevertheless should be treated as works for hire because they were ordinarily
prepared “at the instance, direction, and risk of a publisher or producer.” Supplementary Report,
at 67. The Supplementary Report emphasized that only the “four special cases specifically
mentioned” could qualify as works made for hire; “[o]ther works made on special order or
commission would not come within the definition.” Id., at 67-68.
In 1966, the House Committee on the Judiciary endorsed this compromise in the first legislative
Report on the revision bills. See H. R. Rep. No. 2237, 89th Cong., 2d Sess., 114, 116 (1966).
Retaining the distinction between works by employees and commissioned works, the House
Committee focused instead on “how to draw a statutory line between those works written on
special order or commission that should be considered as works made for hire, and those that
should not.” Id., at 115. The House Committee added four other enumerated categories of
commissioned works that could be treated as works for hire: compilations, instructional texts,
tests, and atlases. Id., at 116. With the single addition of “answer material for a test,” the 1976
Act, as enacted, contained the same definition of works made for hire as did the 1966 revision
bill, and had the same structure and nearly the same terms as the 1966 bill. 13 Indeed, much of the
language of the 1976 House and Senate Reports was borrowed from the Reports accompanying
the earlier drafts. See, e. g., H. R. Rep. No. 94-1476, p. 121 (1976); S. Rep. No. 94-473, p. 105
(1975).
Thus, the legislative history of the Act is significant for several reasons. First, the enactment of
the 1965 compromise with only minor modifications demonstrates that Congress intended to
provide two mutually exclusive ways for works to acquire work for hire status: one for
employees and the other for independent contractors. Second, the legislative history underscores
the clear import of the statutory language: only enumerated categories of commissioned works
may be accorded work for hire status. The hiring party’s right to control the product simply is not
determinative. See Note, The Creative Commissioner: Commissioned Works Under the
Copyright Act of 1976, 62 N. Y. U. L. Rev. 373, 388 (1987). Indeed, importing a test based on a
13

An attempt to add “photographic or other portrait[s],” S. Rep. No. 94-473, p. 4 (1975), to the list of
commissioned works eligible for work for hire status failed after the Register of Copyrights objected:
“The addition of portraits to the list of commissioned works that can be made into ‘works made for hire’
by agreement of the parties is difficult to justify. Artists and photographers are among the most vulnerable
and poorly protected of all the beneficiaries of the copyright law, and it seems clear that, like serious
composers and choreographers, they were not intended to be treated as ‘employees’ under the carefully
negotiated definition in section 101.” Second Supplementary Report of the Register of Copyrights on the
General Revision of the U. S. Copyright Law: 1975 Revision Bill, Chapter XI, pp. 12-13.

60

Electronic copy available at: https://ssrn.com/abstract=3883500

hiring party’s right to control, or actual control of, a product would unravel the “‘carefully
worked out compromise aimed at balancing legitimate interests on both sides.’” H. R. Rep. No.
2237, supra, at 114, quoting Supplemental Report, at 66. 14
We do not find convincing petitioners’ contrary interpretation of the history of the Act. They
contend that Congress, in enacting the Act, meant to incorporate a line of cases decided under the
1909 Act holding that an employment relationship exists sufficient to give the hiring party
copyright ownership whenever that party has the right to control or supervise the artist’s work.
See, e. g., Siegel v. National Periodical Publications, Inc., 508 F. 2d 909, 914 (CA2 1974);
Picture Music, Inc. v. Bourne, Inc., 457 F. 2d 1213, 1216 (CA2), cert. denied, 409 U. S. 997
(1972); Scherr v. Universal Match Corp., 417 F. 2d 497, 500 (CA2 1969), cert. denied, 397 U. S.
936 (1970); Brattleboro Publishing Co. v. Winmill Publishing Corp., 369 F. 2d 565, 567-568
(CA2 1966). In support of this position, petitioners note: “Nowhere in the 1976 Act or in the
Act's legislative history does Congress state that it intended to jettison the control standard or
otherwise to reject the pre-Act judicial approach to identifying a work for hire employment
relationship.” Brief for Petitioners 20, citing Aldon Accessories, 738 F. 2d, at 552.
We are unpersuaded. Ordinarily, “Congress’ silence is just that — silence.” Alaska Airlines, Inc.
v. Brock, 480 U. S. 678, 686 (1987). Petitioners' reliance on legislative silence is particularly
misplaced here because the text and structure of § 101 counsel otherwise. See Bourjaily v.
United States, 483 U. S. 171, 178 (1987); Harrison v. PPG Industries, Inc., 446 U. S. 578, 592
(1980). 15 Furthermore, the structure of the work for hire provisions was fully developed in 1965,
and the text was agreed upon in essentially final form by 1966. At that time, however, the courts
had applied the work for hire doctrine under the 1909 Act exclusively to traditional employees.
Indeed, it was not until after the 1965 compromise was forged and adopted by Congress 16 that a
federal court for the first time applied the work for hire doctrine to commissioned works. See, e.
g., Brattleboro Publishing Co., supra, at 567-568. Congress certainly could not have “jettisoned”
a line of cases that had not yet been decided.
Finally, petitioners’ construction of the work for hire provisions would impede Congress’
paramount goal in revising the 1976 Act of enhancing predictability and certainty of copyright
ownership. See H. R. Rep. No. 94-1476, supra, at 129. In a “copyright marketplace,” the parties
negotiate with an expectation that one of them will own the copyright in the completed work.
Dumas, 865 F. 2d, at 1104-1105, n. 18. With that expectation, the parties at the outset can settle

14

Strict adherence to the language and structure of the Act is particularly appropriate where, as here, a
statute is the result of a series of carefully crafted compromises. See Rodriguez v. Compass Shipping Co.,
451 U. S. 596, 617 (1981); United States v. Sisson, 399 U. S. 267, 291, 298 (1970).
15
In framing other provisions of the Act, Congress indicated when it intended to incorporate existing case
law. See, e. g., H. R. Rep. No. 94-1476, p. 121 (1976) (“There is . . . no need for a specific statutory
provision concerning the rights and duties of the coowners [sic] of a work; court-made law on this point
is left undisturbed”); S. Rep. No. 94-473, supra, at 104 (same).
16
Over the course of the copyright revision process, Congress frequently endorsed a negotiated
compromise which years later in 1976 it formally enacted with only minor revisions. See Mills Music,
Inc. v. Snyder, 469 U. S. 153, 160-161 (1985).

61

Electronic copy available at: https://ssrn.com/abstract=3883500

on relevant contractual terms, such as the price for the work and the ownership of reproduction
rights.
To the extent that petitioners endorse an actual control test, 17 CCNV’s construction of the work
for hire provisions prevents such planning. Because that test turns on whether the hiring party
has closely monitored the production process, the parties would not know until late in the
process, if not until the work is completed, whether a work will ultimately fall within § 101(1).
Under petitioners’ approach, therefore, parties would have to predict in advance whether the
hiring party will sufficiently control a given work to make it the author. “If they guess
incorrectly, their reliance on ‘work for hire’ or an assignment may give them a copyright interest
that they did not bargain for.” Easter Seal Society, 815 F. 2d, at 333; accord, Dumas, supra, at
1103. This understanding of the work for hire provisions clearly thwarts Congress’ goal of
ensuring predictability through advance planning. Moreover, petitioners’ interpretation “leaves
the door open for hiring parties, who have failed to get a full assignment of copyright rights from
independent contractors falling outside the subdivision (2) guidelines, to unilaterally obtain
work-made-for-hire rights years after the work has been completed as long as they directed or
supervised the work, a standard that is hard not to meet when one is a hiring party.” Hamilton,
Commissioned Works as Works Made for Hire Under the 1976 Copyright Act: Misinterpretation
and Injustice, 135 U. Pa. L. Rev. 1281, 1304 (1987).
In sum, we must reject petitioners’ argument. Transforming a commissioned work into a work by
an employee on the basis of the hiring party's right to control, or actual control of, the work is
inconsistent with the language, structure, and legislative history of the work for hire provisions.
To determine whether a work is for hire under the Act, a court first should ascertain, using
principles of general common law of agency, whether the work was prepared by an employee or
an independent contractor. After making this determination, the court can apply the appropriate
subsection of § 101.
B
We turn, finally, to an application of § 101 to Reid’s production of “Third World America.” In
determining whether a hired party is an employee under the general common law of agency, we
consider the hiring party’s right to control the manner and means by which the product is
accomplished. 18 Among the other factors relevant to this inquiry are the skill required; 19 the

17

Petitioners concede that, as a practical matter, it is often difficult to demonstrate the existence of a right
to control without evidence of the actual exercise of that right. See Murray v. Gelderman, 566 F. 2d 1307,
1310-1311 (CA5 1978).
18
See, e. g., Hilton Int’l Co. v. NLRB, 690 F. 2d 318, 320 (CA2 1982); NLRB v. Maine Caterers, Inc.,
654 F. 2d 131, 133 (CA1 1981), cert denied, 455 U. S. 940 (1982); Restatement § 220(1).
19
See, e. g., Bartels v. Birmingham, 332 U. S. 126, 132 (1947); Hilton Int’l Co., supra, at 320; NLRB v.
A. Duie Pyle, Inc., 606 F. 2d 379, 382 (CA3 1979); Restatement § 220(2)(d).

62

Electronic copy available at: https://ssrn.com/abstract=3883500

source of the instrumentalities and tools; 20 the location of the work; 21 the duration of the
relationship between the parties; 22 whether the hiring party has the right to assign additional
projects to the hired party; 23 the extent of the hired party’s discretion over when and how long to
work; 24 the method of payment; 25 the hired party’s role in hiring and paying assistants; 26 whether
the work is part of the regular business of the hiring party; 27 whether the hiring party is in
business; 28 the provision of employee benefits; 29 and the tax treatment of the hired party. 30 See
Restatement § 220(2) (setting forth a nonexhaustive list of factors relevant to determining
whether a hired party is an employee). 31 No one of these factors is determinative. See Ward, 362
U. S., at 400; Hilton Int’l Co. v. NLRB, 690 F. 2d 318, 321 (CA2 1982).
Examining the circumstances of this case in light of these factors, we agree with the Court of
Appeals that Reid was not an employee of CCNV but an independent contractor. 270 U. S. App.
D. C., at 35, n. 11, 846 F. 2d, at 1494, n. 11. True, CCNV members directed enough of Reid’s
work to ensure that he produced a sculpture that met their specifications. 652 F. Supp., at 1456.
But the extent of control the hiring party exercises over the details of the product is not
dispositive. Indeed, all the other circumstances weigh heavily against finding an employment
relationship. Reid is a sculptor, a skilled occupation. Reid supplied his own tools. He worked in
his own studio in Baltimore, making daily supervision of his activities from Washington
practicably impossible. Reid was retained for less than two months, a relatively short period of
time. During and after this time, CCNV had no right to assign additional projects to Reid. Apart
from the deadline for completing the sculpture, Reid had absolute freedom to decide when and
how long to work. CCNV paid Reid $15,000, a sum dependent on “completion of a specific job,
a method by which independent contractors are often compensated.” Holt v. Winpisinger, 258 U.
S. App. D. C. 343, 351, 811 F. 2d 1532, 1540 (1987). Reid had total discretion in hiring and
paying assistants. “Creating sculptures was hardly ‘regular business’ for CCNV.” 270 U. S. App.
20

See, e. g., NLRB v. United Ins. Co. of America, 390 U. S. 254, 258 (1968); United States v. Silk, 331 U.
S. 704, 717, 718 (1947); Dumas, 865 F. 2d, at 1105; Restatement § 220(2)(e).
21
See, e. g., United Ins. Co., supra, at 258; Dumas, supra, at 1105; Darden v. Nationwide Mutual Ins.
Co., 796 F. 2d 701, 705 (CA4 1986); Restatement § 220(2)(e).
22
See, e. g., United Ins. Co., supra, at 259; Bartels, supra, at 132; Restatement § 220(2)(f).
23
See, e. g., Dumas, supra, at 1105.
24
See, e. g., United Ins. Co., supra, at 258; Short v. Central States, Southeast & Southwest Areas Pension
Fund, 729 F. 2d 567, 574 (CA8 1984).
25
See, e. g., Dumas, supra, at 1105; Darden, supra, at 705; Holt v. Winpisinger, 258 U. S. App. D. C.
343, 351, 811 F. 2d 1532, 1540 (1987); Restatement § 220(2)(g).
26
See, e. g., Bartels, supra, at 132; Silk, supra, at 719; Darden, supra, at 705; Short, supra, at 574.
27
See, e. g., United Ins. Co., supra, at 259; Silk, supra, at 718; Dumas, supra, at 1105; Hilton Int’l Co.,
supra, at 321; Restatement § 220(2)(h).
28
See, e. g., Restatement § 220(2)(j).
29
See, e. g., United Ins. Co., supra, at 259; Dumas, supra, at 1105; Short, supra, at 574.
30
See, e. g., Dumas, supra, at 1105.
31
In determining whether a hired party is an employee under the general common law of agency, we have
traditionally looked for guidance to the Restatement of Agency. See, e. g., Kelley v. Southern Pacific Co.,
419 U. S. 318, 323-324, and n. 5 (1974); id., at 332 (Stewart, J., concurring in judgment); Ward v.
Atlantic Coast Line R. Co., 362 U. S. 396, 400 (1960); Baker v. Texas & Pacific R. Co., 359 U. S. 227,
228 (1959).

63

Electronic copy available at: https://ssrn.com/abstract=3883500

D. C., at 35, n. 11, 846 F. 2d, at 1494, n. 11. Indeed, CCNV is not a business at all. Finally,
CCNV did not pay payroll or Social Security taxes, provide any employee benefits, or contribute
to unemployment insurance or workers’ compensation funds.
Because Reid was an independent contractor, whether “Third World America” is a work for hire
depends on whether it satisfies the terms of § 101(2). This petitioners concede it cannot do. Thus,
CCNV is not the author of “Third World America” by virtue of the work for hire provisions of
the Act. However, as the Court of Appeals made clear, CCNV nevertheless may be a joint author
of the sculpture if, on remand, the District Court determines that CCNV and Reid prepared the
work “with the intention that their contributions be merged into inseparable or interdependent
parts of a unitary whole.” 17 U. S. C. § 101. 32 In that case, CCNV and Reid would be co-owners
of the copyright in the work. See § 201(a).
For the aforestated reasons, we affirm the judgment of the Court of Appeals for the District of
Columbia Circuit.
It is so ordered.

32

Neither CCNV nor Reid sought review of the Court of Appeals’ remand order. We therefore have no
occasion to pass judgment on the applicability of the Act's joint authorship provisions to this case.

64

Electronic copy available at: https://ssrn.com/abstract=3883500

Interlude: Intellectual Property and International Law
Upon completion of this unit, you should be able to:
1) Describe the general landscape of international law as it relates to intellectual property
2) Recall the primary treaties and institutions of intellectual property law
***
Intellectual property rights are mostly nationa-specific, and are governed by each nation’s laws.
Of course, the United States is not the only nation with intellectual property laws. Other
countries have these laws as well. Linking together these laws are numerous international
agreement, both bilateral (between two countries) and multilateral (between many countries).
The primary purposes of these treaties are (1) to increase harmonization between the intellectual
property laws of each nation, and (2) to provide for equal treatment of each nation’s people by
the other parties. In addition, the primary copyright treaties also seek to ensure copyright
protection in all member states regardless of the member state in which the work was created.
While these treaties must be implemented through legislation before they have effect within the
United States, knowing about them is important because they affect the substance of U.S. law
and matter greatly for companies doing business outside the United States.
There are five major multilateral treaties that intersect with the topics we cover in this course:
•
•
•
•

•

The Paris Convention for the Protection of Industrial Property. This treaty, signed in
1883 and joined by the United States in 1887, relates primarily to patents.
The Berne Convention for the Protection of Literary and Artistic Works. This
treaty, signed in 1886 but not joined by the United States until a century later—1989—
relates to copyright.
The Patent Cooperation Treaty (PCT), signed in 1970, provides a unified process for
filing patent applications. The United States joined in 1978.
The Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS),
part of the Uraguay Round Agreements for the WTO. It relates to copyrights, patents and
trademarks, incorporating by reference provisions from the Paris and Berne Conventions.
It was negotiated in 1989-1990 and joined by the United States in 1995.
The Madrid system for the international registration of marks consists of two
components: the Madrid Agreement (1891) and Madrid Protocol (1989). The United
States is only a member of the Madrid Protocol, which provides an interational trademark
application system.

These treaties are administered through two international bodies: the World Intellectual Property
Organization (WIPO) and the World Trade Organization (WTO). The WTO administers the
Berne Convention and TRIPPS, while WIPO administers the Paris Convention and PCT. There
are other treaties as well coverning industrial designs, appellations or origin, microorganism
deposits and more. For additional detail treatises administered by WIPO, visit the WIPO
65

Electronic copy available at: https://ssrn.com/abstract=3883500

website, www.wipo.int, particularly its description of treaties:
https://www.wipo.int/edocs/pubdocs/en/intproperty/442/wipo_pub_442.pdf.

66

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 6: Copyright formalities and the “Public Domain”
Upon completion of class 6, you should be able to:
1) recall the general history of copyright law;
2) explain the concept of formalities;
3) recall statutory formalities as they presently exist; and
4) explain the disagreement over the concept of the public domain in Golan v. Holder.
***
In this class, you will learn more about the history of copyright law and how it has changed over
the past two centuries. One overarching observation of federal copyright law is that it has
experienced continuing expansion over that period along the dimensions of subject matter and
term length, even as Congress has relaxed the requirements for obtaining copyrights. This is
shown by the extension of federal copyright protection to unpublished works (previously the
domain of state law), numerous acts extending copyright terms, and the elimination (in large
part) of “formalities.”
Historically, obtaining copyright required an author to go through a series of formal steps, or
“formalities.” Due to a move towards international harmonization and driven by treaty
obligations, Congress has gradually eliminated most aspects of formalities. While they remain
an aspect of copyright law for a variety of reasons, and you can find vestiges in several statutory
provisions including 17 U.S.C. §§ 401, 402, 407, 409, 411, and 412, copyright today vests as
soon as a work of creative expression is fixed in a tangible medium of communication.
Tensions created by these changes have manifested in several cases, particularly Golan v. Holder
and Eldred v. Ashcroft (discussed in Golan). At issue in Golan was a legislative change that
restored copyright in certain works that had entered into the public domain. Central to this
dispute is the meaning and purpose of the “public domain,” a subject addressed by the majority
and dissent in Golan.
In reading Golan, you may find it helpful to refer to 17 U.S.C. §§ 104A(a-c) and 109(a) & (b)(1).
The text of these statutes is at the end of the book.
Note that this is a fairly long, complex and challenging opinion. If you are a 1L, this may be the
longest, most complex case you have read to date. I have included the section on international
law as background. You are not responsible for the specifics of this section in this course, but it
may be helpful if you want to know why Congress did what it did. In addition, I have included a
portion of Justice Bryer’s dissent so that you can see how this is not a monolithic one-sided
decision.
As you read the statutes and Golan v. Holder, ask yourself the following questions:
67

Electronic copy available at: https://ssrn.com/abstract=3883500

•
•
•
•
•

Based on the statutory sections referenced above, what roles do formalities continue to
play in copyright law?
What is the consequence of failing to comply with one or more formalities? Does the
date the work was created or published matter?
What is the primary legal issue in Golan? What is the Court’s reasoning in resolving that
issue?
What is the “public domain” in the eyes of the majority and dissent?
What is the relationship between the First Amendment and the Copyright Act?

17 U.S. Code § 401. Notice of copyright: Visually perceptible copies (1988)
(a) General Provisions.—Whenever a work protected under this title is published in the United States
or elsewhere by authority of the copyright owner, a notice of copyright as provided by this section may
be placed on publicly distributed copies from which the work can be visually perceived, either directly
or with the aid of a machine or device.
(b) Form of Notice.—If a notice appears on the copies, it shall consist of the following three
elements:(1) the symbol © (the letter C in a circle), or the word “Copyright”, or the abbreviation
“Copr.” …
17 U.S. Code § 402. Notice of copyright: Phonorecords of sound recordings (1988)
(a) General Provisions.—Whenever a sound recording protected under this title is published in the
United States or elsewhere by authority of the copyright owner, a notice of copyright as provided by
this section may be placed on publicly distributed phonorecords of the sound recording…
17 U.S. Code § 407. Deposit of copies or phonorecords for Library of Congress (1997)
(a)Except as provided by subsection (c), and subject to the provisions of subsection (e), the owner of
copyright or of the exclusive right of publication in a work published in the United States shall deposit,
within three months after the date of such publication—
1) two complete copies of the best edition; or
2) if the work is a sound recording, two complete phonorecords of the best edition, together with
any printed or other visually perceptible material published with such phonorecords…
17 U.S. Code § 409. Application for copyright registration (2010)
The application for copyright registration shall be made on a form prescribed by the Register of
Copyrights and shall include—
1) the name and address of the copyright claimant;
2) in the case of a work other than an anonymous or pseudonymous work, the name and
nationality or domicile of the author or authors, and, if one or more of the authors is dead, the
dates of their deaths;
3) if the work is anonymous or pseudonymous, the nationality or domicile of the author or
authors;
4) in the case of a work made for hire, a statement to this effect;
5) if the copyright claimant is not the author, a brief statement of how the claimant obtained
ownership of the copyright;

68

Electronic copy available at: https://ssrn.com/abstract=3883500

6) the title of the work, together with any previous or alternative titles under which the work can
be identified;

7) the year in which creation of the work was completed;
8) if the work has been published, the date and nation of its first publication;
9) in the case of a compilation or derivative work, an identification of any preexisting work or

works that it is based on or incorporates, and a brief, general statement of the additional
material covered by the copyright claim being registered; and
10) any other information regarded by the Register of Copyrights as bearing upon the preparation
or identification of the work or the existence, ownership, or duration of the copyright.
17 U.S. Code § 411. Registration and civil infringement actions (2008)
(a) Except for an action brought for a violation of the rights of the author under section 106A(a), and
subject to the provisions of subsection (b), no civil action for infringement of the copyright in any
United States work shall be instituted until preregistration or registration of the copyright claim has
been made in accordance with this title …
17 U.S. Code § 412. Registration as prerequisite to certain remedies for infringement (2008)
In any action under this title, other than an action brought for a violation of the rights of the author
under section 106A(a), an action for infringement of the copyright of a work that has been
preregistered under section 408(f) before the commencement of the infringement and that has an
effective date of registration not later than the earlier of 3 months after the first publication of the work
or 1 month after the copyright owner has learned of the infringement, or an action instituted under
section 411(c), no award of statutory damages or of attorney’s fees, as provided by sections 504 and
505, shall be made for—
1) any infringement of copyright in an unpublished work commenced before the effective date of
its registration; or
2) any infringement of copyright commenced after first publication of the work and before the
effective date of its registration, unless such registration is made within three months after the
first publication of the work …

69

Electronic copy available at: https://ssrn.com/abstract=3883500

Golan v. Holder
132 S.Ct. 873 (2012)
JUSTICE GINSBURG delivered the opinion of the Court.
The Berne Convention for the Protection of Literary and Artistic Works (Berne Convention or
Berne), which took effect in 1886, is the principal accord governing international copyright
relations. Latecomer to the international copyright regime launched by Berne, the United States
joined the Convention in 1989. To perfect U.S. implementation of Berne, and as part of our
response to the Uruguay Round of multilateral trade negotiations, Congress, in 1994, gave works
enjoying copyright protection abroad the same full term of protection available to U.S. works.
Congress did so in § 514 of the Uruguay Round Agreements Act (URAA), which grants
copyright protection to preexisting works of Berne member countries, protected in their country
of origin, but lacking protection in the United States for any of three reasons: The United States
did not protect works from the country of origin at the time of publication; the United States did
not protect sound recordings fixed before 1972; or the author had failed to comply with U.S.
statutory formalities (formalities Congress no longer requires as prerequisites to copyright
protection).
The URAA accords no protection to a foreign work after its full copyright term has expired,
causing it to fall into the public domain, whether under the laws of the country of origin or of this
country. Works encompassed by § 514 are granted the protection they would have enjoyed had
the United States maintained copyright relations with the author's country or removed formalities
incompatible with Berne. Foreign authors, however, gain no credit for the protection they lacked
in years prior to § 514's enactment. They therefore enjoy fewer total years of exclusivity than do
their U.S. counterparts. As a consequence of the barriers to U.S. copyright protection prior to the
enactment of § 514, foreign works “restored” to protection by the measure had entered the public
domain in this country. To cushion the impact of their placement in protected status, Congress
included in § 514 ameliorating accommodations for parties who had exploited affected works
before the URAA was enacted.
Petitioners include orchestra conductors, musicians, publishers, and others who formerly enjoyed
free access to works § 514 removed from the public domain. They maintain that the
Constitution's Copyright and Patent Clause, Art. I, § 8, cl. 8, and First Amendment both decree
the invalidity of § 514. Under those prescriptions of our highest law, petitioners assert, a work
that has entered the public domain, for whatever reason, must forever remain there.
In accord with the judgment of the Tenth Circuit, we conclude that § 514 does not transgress
constitutional limitations on Congress' authority. Neither the Copyright and Patent Clause nor the
First Amendment, we hold, makes the public domain, in any and all cases, a territory that works
may never exit.
I
70

Electronic copy available at: https://ssrn.com/abstract=3883500

A
Members of the Berne Union agree to treat authors from other member countries as well as they
treat their own. Berne Convention, Sept. 9, 1886, as revised at Stockholm on July 14, 1967, Art.
1, 5(1), 828 U.N.T.S. 221, 225, 231-233. Nationals of a member country, as well as any author
who publishes in one of Berne’s 164 member states, thus enjoy copyright protection in nations
across the globe. Art. 2(6), 3. Each country, moreover, must afford at least the minimum level of
protection specified by Berne. The copyright term must span the author's lifetime, plus at least 50
additional years, whether or not the author has complied with a member state’s legal formalities.
Art. 5(2), 7(1). And, as relevant here, a work must be protected abroad unless its copyright term
has expired in either the country where protection is claimed or the country of origin. Art. 18(1)(2). 1
A different system of transnational copyright protection long prevailed in this country. Until
1891, foreign works were categorically excluded from Copyright Act protection. Throughout
most of the 20th century, the only eligible foreign authors were those whose countries granted
reciprocal rights to U.S. authors and whose works were printed in the United States. See Act of
Mar. 3, 1891, § 3, 13, 26 Stat. 1107, 1110; Patry, The United States and International Copyright
Law, 40 Houston L.Rev. 749, 750 (2003). 2 For domestic and foreign authors alike, protection
hinged on compliance with notice, registration, and renewal formalities.
The United States became party to Berne's multilateral, formality-free copyright regime in 1989.
Initially, Congress adopted a “minimalist approach” to compliance with the Convention.
H.R.Rep. No. 100-609, p. 7 (1988) (hereinafter BCIA House Report). The Berne Convention
Implementation Act of 1988 (BCIA), 102 Stat. 2853, made “only those changes to American
copyright law that [were] clearly required under the treaty's provisions,” BCIA House Report, at
7. Despite Berne’s instruction that member countries—including “new accessions to the
1

Article 18 of the Berne Convention provides:
“(1) This Convention shall apply to all works which, at the moment of its coming into force, have not yet
fallen into the public domain in the country of origin through the expiry of the term of protection.
“(2) If, however, through the expiry of the term of protection which was previously granted, a work has
fallen into the public domain of the country where protection is claimed, that work shall not be protected
anew.
“(3) The application of this principle shall be subject to any provisions contained in special conventions
to that effect existing or to be concluded between countries of the Union. In the absence of such
provisions, the respective countries shall determine, each in so far as it is concerned, the conditions of
application of this principle.
“(4) The preceding provisions shall also apply in the case of new accessions to the Union and to cases in
which protection is extended by the application of Article 7 or by the abandonment of reservations.” 828
U.N.T.S. 251.
2
As noted by the Government's amici, the United States excluded foreign works from copyright not to
swell the number of unprotected works available to the consuming public, but to favor domestic
publishing interests that escaped paying royalties to foreign authors. See Brief for International Publishers
Association et al. as Amici Curiae 8-15. This free-riding, according to Senator Jonathan Chace, champion
of the 1891 Act, made the United States “the Barbary coast of literature” and its people “the buccaneers
of books.” S.Rep. No. 622, 50th Cong., 1st Sess., p. 2 (1888).

71

Electronic copy available at: https://ssrn.com/abstract=3883500

Union”—protect foreign works under copyright in the country of origin, Art. 18(1) and (4), 828
U.N.T.S., at 251, the BCIA accorded no protection for “any work that is in the public domain in
the United States,” § 12, 102 Stat. 2860. Protection of future foreign works, the BCIA indicated,
satisfied Article 18. See § 2(3), 102 Stat. 2853 (“The amendments made by this Act, together
with the law as it exists on the date of the enactment of this Act, satisfy the obligations of the
United States in adhering to the Berne Convention....”). Congress indicated, however, that it had
not definitively rejected “retroactive” protection for preexisting foreign works; instead it had
punted on this issue of Berne's implementation, deferring consideration until “a more thorough
examination of Constitutional, commercial, and consumer considerations is possible.” BCIA
House Report, at 51, 52. 3
The minimalist approach essayed by the United States did not sit well with other Berne
members. 4 While negotiations were ongoing over the North American Free Trade Agreement
(NAFTA), Mexican authorities complained about the United States’ refusal to grant protection,
in accord with Article 18, to Mexican works that remained under copyright domestically. See
Intellectual Property and International Issues, Hearings before the Subcommittee on Intellectual
Property and Judicial Administration, House Committee on the Judiciary, 102d Cong., 1st Sess.,
168 (1991) (statement of Ralph Oman, U.S. Register of Copyrights). 5 The Register of
3

See also S.Rep. No. 103-412, p. 225 (1994) (“While the United States declared its compliance with the
Berne Convention in 1989, it never addressed or enacted legislation to implement Article 18 of the
Convention.”); Memorandum from Chris Schroeder, Counselor to the Assistant Attorney General, Office
of Legal Counsel, Dept. of Justice (DOJ), to Ira S. Shapiro, General Counsel, Office of the U.S. Trade
Representative (July 29, 1994), in W. Patry, Copyright and the GATT, p. C-15 (1995) (“At the time
Congress was debating the BCIA, it reserved the issue of removing works from the public domain.”);
General Agreement on Tariffs and Trade (GATT): Intellectual Property Provisions, Joint Hearing before
the Subcommittee on Intellectual Property and Judicial Administration of the House Committee on the
Judiciary and the Subcommittee on Patents, Copyrights and Trademarks of the Senate Committee on the
Judiciary, 103d Cong., 2d Sess., p. 120 (1994) (URAA Joint Hearing) (app. to statement of Bruce A.
Lehman, Assistant Secretary of Commerce and Commissioner of Patents and Trademarks (Commerce
Dept.)) (“When the United States adhered to the Berne Convention, Congress ... acknowledged that the
possibility of restoring copyright protection for foreign works that had fallen into the public domain in the
United States for failure to comply with formalities was an issue that merited further discussion.”).
4
The dissent implicitly agrees that, whatever tentative conclusion Congress reached in 1988, Article 18
requires the United States to “protect the foreign works at issue,” at least absent a special convention the
United States did not here negotiate. Post, at 911. See also post, at 911 (citing Gervais, Golan v. Holder:
A Look at the Constraints Imposed by the Berne Convention, 64 Vand. L.Rev. En Banc 147, 151-152
(2011)); id., at 152 (“[T]he Convention clearly requires that some level of protection be given to foreign
authors whose works have entered the public domain (other than by expiration of previous copyright).”).
Accord S. Ricketson, The Berne Convention for the Protection of Literary and Artistic Works 1886-1986,
p. 675 (1987) (“There is no basis on which [protection of existing works under Article 18] can be
completely denied. The conditions and reservations,” authorized by Article 18(3) [and stressed by the
dissent, post, at 911-912] are of “limited” and “transitional” duration and “would not be permitted to deny
[protection] altogether in relation to a particular class ... of works.”).
5
NAFTA ultimately included a limited retroactivity provision—a precursor to § 514 of the URAA—
granting U.S. copyright protection to certain Mexican and Canadian films. These films had fallen into the
public domain, between 1978 and 1988, for failure to meet U.S. notice requirements. See North American
Free Trade Agreement Implementation Act, § 334, 107 Stat. 2115; Brief for Franklin Pierce Center for

72

Electronic copy available at: https://ssrn.com/abstract=3883500

Copyrights also reported “questions” from Turkey, Egypt, and Austria. Ibid. Thailand and Russia
balked at protecting U.S. works, copyrighted here but in those countries’ public domains, until
the United States reciprocated with respect to their authors’ works. URAA Joint Hearing 137
(statement of Ira S. Shapiro, General Counsel, Office of the U.S. Trade Representative (USTR));
id., at 208 (statement of Professor Shira Perlmutter); id., at 291 (statement of Jason S. Berman,
Recording Industry Association of America (RIAA)). 6
Berne, however, did not provide a potent enforcement mechanism. The Convention contemplates
dispute resolution before the International Court of Justice. Art. 33(1). But it specifies no
sanctions for noncompliance and allows parties, at any time, to declare themselves “not ...
bound” by the Convention’s dispute resolution provision. Art. 33(2)-(3) 828 U.N.T.S., at 277.
Unsurprisingly, no enforcement actions were launched before 1994. D. Gervais, The TRIPS
Agreement 213, and n. 134 (3d ed.2008). Although “several Berne Union Members disagreed
with [our] interpretation of Article 18,” the USTR told Congress, the Berne Convention did “not
provide a meaningful dispute resolution process.” URAA Joint Hearing 137 (statement of
Shapiro). This shortcoming left Congress “free to adopt a minimalist approach and evade Article
18.” Karp, Final Report, Berne Article 18 Study on Retroactive United States Copyright
Protection for Berne and other Works, 20 Colum.-VLA J.L. & Arts 157, 172 (1996).
The landscape changed in 1994. The Uruguay round of multilateral trade negotiations produced
the World Trade Organization (WTO) and the Agreement on Trade-Related Aspects of
Intellectual Property Rights (TRIPS). 7 The United States joined both. TRIPS mandates, on pain
of WTO enforcement, implementation of Berne’s first 21 articles. TRIPS, Art. 9.1, 33 I.L.M.
1197, 1201 (requiring adherence to all but the “moral rights” provisions of Article 6bis). The
WTO gave teeth to the Convention’s requirements: Noncompliance with a WTO ruling could
subject member countries to tariffs or cross-sector retaliation. See Gervais, supra, at 213; 7 W.
Patry, Copyright § 24:1, pp. 24-8 to 24-9 (2011). The specter of WTO enforcement proceedings
bolstered the credibility of our trading partners’ threats to challenge the United States for
inadequate compliance with Article 18. See URAA Joint Hearing 137 (statement of Shapiro,
USTR) (“It is likely that other WTO members would challenge the current U.S. implementation
of Berne Article 18 under [WTO] procedures.”). 8

Intellectual Property as Amicus Curiae 14-16. One year later, Congress replaced this provision with the
version of 17 U.S.C. § 104A at issue here. See 3 M. Nimmer & D. Nimmer, Copyright § 9A.03, 9A.04,
pp. 9A-17, 9A-22 (2011) (hereinafter Nimmer).
6
This tension between the United States and its new Berne counter parties calls into question the dissent’s
assertion that, despite the 1988 Act’s minimalist approach, “[t]he United States obtained the benefits of
Berne for many years.” Post, at 910-911. During this six-year period, Congress had reason to doubt that
U.S. authors enjoyed the full benefits of Berne membership.
7
Marrakesh Agreement Establishing the World Trade Organization, Apr. 15, 1994, 1867 U.N.T.S. 154.
8
Proponents of prompt congressional action urged that avoiding a trade enforcement proceeding—
potentially the WTO's first—would be instrumental in preserving the United States' “reputation as a world
leader in the copyright field.” URAA Joint Hearing 241 (statement of Eric Smith, International
Intellectual Property Alliance (IIPA)). In this regard, U.S. negotiators reported that widespread perception
of U.S. noncompliance was undermining our leverage in copyright negotiations. Unimpeachable

73

Electronic copy available at: https://ssrn.com/abstract=3883500

Congress’ response to the Uruguay agreements put to rest any questions concerning U.S.
compliance with Article 18. Section 514 of the URAA, 108 Stat. 4976 (codified at 17 U.S.C. §
104A, 109(a)), 9 extended copyright to works that garnered protection in their countries of
origin, 10 but had no right to exclusivity in the United States for any of three reasons: lack of
copyright relations between the country of origin and the United States at the time of publication;
lack of subject-matter protection for sound recordings fixed before 1972; and failure to comply
with U.S. statutory formalities (e.g., failure to provide notice of copyright status, or to register
and renew a copyright). See § 104A(h)(6)(B)-(C). 11
Works that have fallen into the public domain after the expiration of a full copyright term—
either in the United States or the country of origin—receive no further protection under § 514.

adherence to Berne, Congress was told, would help ensure enhanced foreign protection, and hence
profitable dissemination, for existing and future U.S. works. See id., at 120 (app. to statement of Lehman,
Commerce Dept.) (“Clearly, providing for [retroactive] protection for existing works in our own law will
improve our position in future negotiations.”); id., at 268 (statement of Berman, RIAA).
9
Title 17 U.S.C. § 104A is reproduced in full in an appendix to this opinion.
10
Works from most, but not all, foreign countries are eligible for protection under § 514. The provision
covers only works that have “at least one author or rightholder who was, at the time the work was created,
a national or domiciliary of an eligible country.” 17 U.S.C. § 104A(h)(6)(D). An “eligible country”
includes any “nation, other than the United States, that—(A) becomes a WTO member country after the
date of the enactment of the [URAA]; [or] (B) on such date of enactment is, or after such date of
enactment becomes, a nation adhering to the Berne Convention.” § 104A(h)(3). As noted above, see
supra, at 878-879, 164 countries adhere to the Berne Convention. World Intellectual Property
Organization, Contracting Parties: Berne Convention, www.wipo.int/treaties (as visited Jan. 13, 2012, and
in Clerk of Court’s case file).
11
From the first Copyright Act until late in the 20th century, Congress conditioned copyright protection
on compliance with certain statutory formalities. The most notable required an author to register her
work, renew that registration, and affix to published copies notice of copyrighted status. The formalities
drew criticism as a trap for the unwary. See, e.g., 2 Nimmer § 7.01[A], p. 7-8; Doyle, Cary, McCannon,
& Ringer, Notice of Copyright, Study No. 7, p. 46 (1957), reprinted in 1 Studies on Copyright 229, 272
(1963).
In 1976, Congress eliminated the registration renewal requirement for future works. Copyright Act of
1976, § 302, 408, 90 Stat. 2572, 2580. In 1988, it repealed the mandatory notice prerequisite. BCIA § 7,
102 Stat. 2857. And in 1992, Congress made renewal automatic for works still in their first term of
protection. Copyright Amendments Act of 1992, 106 Stat. 264-266. The Copyright Act retains, however,
incentives for authors to register their works and provide notice of the works’ copyrighted status. See,
e.g., 17 U.S.C. § 405(b) (precluding actual and statutory damages against “innocent infringers” of a work
that lacked notice of copyrighted status); § 411(a) (requiring registration of U.S. “work[s],” but not
foreign works, before an owner may sue for infringement). The revisions successively made accord with
Berne Convention Article 5(2), which proscribes application of copyright formalities to foreign authors.
Berne, however, affords domestic authors no escape from domestic formalities. See Art. 5(3) (protection
within country of origin is a matter of domestic law).

74

Electronic copy available at: https://ssrn.com/abstract=3883500

Ibid. 12 Copyrights “restored” 13 under URAA § 514 “subsist for the remainder of the term of
copyright that the work would have otherwise been granted ... if the work never entered the
public domain.” § 104A(a)(1)(B). Prospectively, restoration places foreign works on an equal
footing with their U.S. counterparts; assuming a foreign and domestic author died the same day,
their works will enter the public domain simultaneously. See § 302(a) (copyrights generally
expire 70 years after the author’s death). Restored works, however, receive no compensatory
time for the period of exclusivity they would have enjoyed before § 514's enactment, had they
been protected at the outset in the United States. Their total term, therefore, falls short of that
available to similarly situated U.S. works.
The URAA’s disturbance of the public domain hardly escaped Congress’ attention. Section 514
imposed no liability for any use of foreign works occurring before restoration. In addition,
anyone remained free to copy and use restored works for one year following § 514’s enactment.
See 17 U.S.C. § 104A(h)(2)(A). Concerns about § 514’s compatibility with the Fifth
Amendment’s Takings Clause led Congress to include additional protections for “reliance
parties”—those who had, before the URAA’s enactment, used or acquired a foreign work then in
the public domain. See § 104A(h)(3)-(4). 14 Reliance parties may continue to exploit a restored
work until the owner of the restored copyright gives notice of intent to enforce—either by filing
with the U.S. Copyright Office within two years of restoration, or by actually notifying the
reliance party. § 104A(c), (d)(2)(A)(i), and (B)(i). After that, reliance parties may continue to
exploit existing copies for a grace period of one year. § 104A(d)(2)(A)(ii), and (B)(ii). Finally,
anyone who, before the URAA’s enactment, created a “derivative work” based on a restored
work may indefinitely exploit the derivation upon payment to the copyright holder of
“reasonable compensation,” to be set by a district judge if the parties cannot agree. § 104A(d)(3).
B

12

Title 17 U.S.C. § 104A(h)(6)(B) defines a “restored work” to exclude “an original work of authorship”
that is “in the public domain in its source country through expiration of [its] term of protection.” This
provision tracks Berne's denial of protection for any work that has “fallen into the public domain in the
country of origin through the expiry of the term of protection.” Art. 18(1), 828 U.N.T.S., at 251.
[18] See 1783 Mass. Acts p. 236; 1783 N.J. Laws p. 47; 1783 N.H. Laws p. 521; 1783 R.I. Laws pp. 6-7;
1784 S.C. Acts p. 49; 1785 Va. Acts ch. VI; 1786 N.Y. Laws p. 298.
[19] 1783 Conn. Pub. Acts no. 617; 1783 N.J. Laws p. 47; 1785 N.C. Laws p. 563; 1786 Ga. Laws p. 323.
In four States, copyright enforcement was restricted to works “not yet printed” or “hereinafter published.”
1783 Mass. Acts p. 236; 1783 N.H. Laws p. 521; 1783 R.I. Laws pp. 6-7; 1784 S.C. Acts p. 49.
[20] See Bugbee 109-123.
13
Restoration is a misnomer insofar as it implies that all works protected under § 104A previously
enjoyed protection. Each work in the public domain because of lack of national eligibility or subjectmatter protection, and many that failed to comply with formalities, never enjoyed U.S. copyright
protection. See, e.g., 3 Nimmer § 9A.04[A][1][b][iii], at 9A-26, and n. 29.4.
14
A reliance party must have used the work in a manner that would constitute infringement had a valid
copyright been in effect. See § 104A(h)(4)(A). After restoration, the reliance party is limited to her
previous uses. A performer of a restored work, for example, cannot, post-restoration, venture to sell
copies of the script. See 3 Nimmer § 9A.04[C][1][a], at 9A-45 to 9A-46.

75

Electronic copy available at: https://ssrn.com/abstract=3883500

In 2001, petitioners filed this lawsuit challenging § 514. They maintain that Congress, when it
passed the URAA, exceeded its authority under the Copyright Clause and transgressed First
Amendment limitations. 15 The District Court granted the Attorney General's motion for summary
judgment. Golan v. Gonzales, No. Civ. 01-B-1854, 2005 WL 914754 (D.Colo., Apr. 20, 2005).
In rejecting petitioners’ Copyright Clause argument, the court stated that Congress “has
historically demonstrated little compunction about removing copyrightable materials from the
public domain.” Id., at *14. The court next declined to part from “the settled rule that private
censorship via copyright enforcement does not implicate First Amendment concerns.” Id., at *17.
The Court of Appeals for the Tenth Circuit affirmed in part. Golan v. Gonzales, 501 F.3d 1179
(2007). The public domain, it agreed, was not a “threshold that Congress” was powerless to
“traverse in both directions.” Id., at 1187 (internal quotations marks omitted). But § 514, as the
Court of Appeals read our decision in Eldred v. Ashcroft, 537 U.S. 186, 123 S.Ct. 769, 154
L.Ed.2d 683 (2003), required further First Amendment inspection, 501 F.3d, at 1187. The
measure “‘altered the traditional contours of copyright protection,’” the court said—specifically,
the “bedrock principle” that once works enter the public domain, they do not leave. Ibid.
(quoting Eldred, 537 U.S., at 221, 123 S.Ct. 769). The case was remanded with an instruction to
the District Court to address the First Amendment claim in light of the Tenth Circuit’s opinion.
On remand, the District Court’s starting premise was uncontested: Section 514 does not regulate
speech on the basis of its content; therefore the law would be upheld if “narrowly tailored to
serve a significant government interest.” 611 F.Supp.2d 1165, 1170-1171 (D.Colo.2009)
(quoting Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 105 L.Ed.2d 661
(1989)). Summary judgment was due petitioners, the court concluded, because § 514’s
constriction of the public domain was not justified by any of the asserted federal interests:
compliance with Berne, securing greater protection for U.S. authors abroad, or remediation of
the inequitable treatment suffered by foreign authors whose works lacked protection in the
United States. 611 F.Supp.2d, at 1172-1177.
The Tenth Circuit reversed. Deferring to Congress’ predictive judgments in matters relating to
foreign affairs, the appellate court held that § 514 survived First Amendment scrutiny.
Specifically, the court determined that the law was narrowly tailored to fit the important
government aim of protecting U.S. copyright holders’ interests abroad. 609 F.3d 1076 (2010).

15

Petitioners’ complaint also challenged the constitutionality of the Copyright Term Extension Act, 112
Stat. 2827, which added 20 years to the duration of existing and future copyrights. After this Court
rejected a similar challenge in Eldred v. Ashcroft, 537 U.S. 186, 123 S.Ct. 769, 154 L.Ed.2d 683 (2003),
the District Court dismissed this portion of petitioners' suit on the pleadings, Golan v. Ashcroft, 310
F.Supp.2d 1215 (D.Colo.2004). The Tenth Circuit affirmed, Golan v. Gonzales, 501 F.3d 1179 (2007),
and petitioners do not attempt to revive that claim in this Court, Pet. for Cert. 7, n. 2. Neither have
petitioners challenged the District Court’s entry of summary judgment for the Government on the claim
that § 514 violates the substantive component of the Due Process Clause.

76

Electronic copy available at: https://ssrn.com/abstract=3883500

We granted certiorari to consider petitioners' challenge to § 514 under both the Copyright Clause
and the First Amendment, 562 U.S. ___, 131 S.Ct. 1600, 179 L.Ed.2d 516 (2011), and now
affirm.
II
We first address petitioners’ argument that Congress lacked authority, under the Copyright
Clause, to enact § 514. The Constitution states that “Congress shall have Power ... [t]o promote
the Progress of Science ... by securing for limited Times to Authors ... the exclusive Right to
their ... Writings.” Art. I, § 8, cl. 8. Petitioners find in this grant of authority an impenetrable
barrier to the extension of copyright protection to authors whose writings, for whatever reason,
are in the public domain. We see no such barrier in the text of the Copyright Clause, historical
practice, or our precedents.
A
The text of the Copyright Clause does not exclude application of copyright protection to works
in the public domain. Symposium, Congressional Power and Limitations Inherent in the
Copyright Clause, 30 Colum. J.L. & Arts 259, 266 (2007). Petitioners’ contrary argument relies
primarily on the Constitution’s confinement of a copyright's lifespan to a “limited Tim[e].”
“Removing works from the public domain,” they contend, “violates the ‘limited [t]imes’
restriction by turning a fixed and predictable period into one that can be reset or resurrected at
any time, even after it expires.” Brief for Petitioners 22.
Our decision in Eldred is largely dispositive of petitioners’ limited-time argument. There we
addressed the question whether Congress violated the Copyright Clause when it extended, by 20
years, the terms of existing copyrights. 537 U.S., at 192-193, 123 S.Ct. 769 (upholding
Copyright Term Extension Act (CTEA)). Ruling that Congress acted within constitutional
bounds, we declined to infer from the text of the Copyright Clause “the command that a time
prescription, once set, becomes forever ‘fixed’ or ‘inalterable.’” Id., at 199, 123 S.Ct. 769. “The
word ‘limited,’” we observed, “does not convey a meaning so constricted.” Ibid. Rather, the term
is best understood to mean “confine[d] within certain bounds,” “restrain[ed],” or
“circumscribed.” Ibid. (internal quotation marks omitted). The construction petitioners tender
closely resembles the definition rejected in Eldred and is similarly infirm.
The terms afforded works restored by § 514 are no less “limited” than those the CTEA
lengthened. In light of Eldred, petitioners do not here contend that the term Congress has granted
U.S. authors—their lifetimes, plus 70 years—is unlimited. See 17 U.S.C. § 302(a). Nor do
petitioners explain why terms of the same duration, as applied to foreign works, are not equally
“circumscribed” and “confined.” See Eldred, 537 U.S., at 199, 123 S.Ct. 769. Indeed, as earlier
noted, see supra, at 878, 882-883, the copyrights of restored foreign works typically last for
fewer years than those of their domestic counterparts.
The difference, petitioners say, is that the limited time had already passed for works in the public
domain. What was that limited term for foreign works once excluded from U.S. copyright
77

Electronic copy available at: https://ssrn.com/abstract=3883500

protection? Exactly “zero,” petitioners respond. Brief for Petitioners 22 (works in question
“received a specific term of protection ... sometimes expressly set to zero”; “at the end of that
period,” they “entered the public domain”); Tr. of Oral Arg. 52 (by “refusing to provide any
protection for a work,” Congress “set[s] the term at zero,” and thereby “tell[s] us when the end
has come”). We find scant sense in this argument, for surely a “limited time” of exclusivity must
begin before it may end. 16
Carried to its logical conclusion, petitioners persist, the Government’s position would allow
Congress to institute a second “limited” term after the first expires, a third after that, and so on.
Thus, as long as Congress legislated in installments, perpetual copyright terms would be
achievable. As in Eldred, the hypothetical legislative misbehavior petitioners posit is far afield
from the case before us. See 537 U.S., at 198-200, 209-210, 123 S.Ct. 769. In aligning the United
States with other nations bound by the Berne Convention, and thereby according equitable
treatment to once disfavored foreign authors, Congress can hardly be charged with a design to
move stealthily toward a regime of perpetual copyrights.
B
Historical practice corroborates our reading of the Copyright Clause to permit full U.S.
compliance with Berne. Undoubtedly, federal copyright legislation generally has not affected
works in the public domain. Section 514’s disturbance of that domain, petitioners argue,
distinguishes their suit from Eldred’s. In adopting the CTEA, petitioners note, Congress acted in
accord with “an unbroken congressional practice” of granting preexpiration term extensions, 537
U.S., at 200, 123 S.Ct. 769. No comparable practice, they maintain, supports § 514.
On occasion, however, Congress has seen fit to protect works once freely available. Notably, the
Copyright Act of 1790 granted protection to many works previously in the public domain. Act of
May 31, 1790 (1790 Act), § 1, 1 Stat. 124 (covering “any map, chart, book, or books already
printed within these United States”). Before the Act launched a uniform national system, three
States provided no statutory copyright protection at all. 17 Of those that did afford some
protection, seven failed to protect maps; 18 eight did not cover previously published books; 19 and
all ten denied protection to works that failed to comply with formalities. 20 The First Congress, it
thus appears, did not view the public domain as inviolate. As we have recognized, the
“construction placed upon the Constitution by [the drafters of] the first [copyright] act of 1790
and the act of 1802 ... men who were contemporary with [the Constitution’s] formation, many of
16

Cf. 3 Nimmer § 9A.02[A][2], at 9A-11, n. 28 (“[I]t stretches the language of the Berne Convention past
the breaking point to posit that following ‘expiry of the zero term’ the ... work need not be resurrected.”).
17
See B. Bugbee, Genesis of American Patent and Copyright Law 123-124 (1967) (hereinafter Bugbee)
(Delaware, Maryland, and Pennsylvania).
18
See 1783 Mass. Acts p. 236; 1783 N.J. Laws p. 47; 1783 N.H. Laws p. 521; 1783 R.I. Laws pp. 6-7;
1784 S.C. Acts p. 49; 1785 Va. Acts ch. VI; 1786 N.Y. Laws p. 298.
19
1783 Conn. Pub. Acts no. 617; 1783 N.J. Laws p. 47; 1785 N.C. Laws p. 563; 1786 Ga. Laws p. 323. In
four States, copyright enforcement was restricted to works “not yet printed” or “hereinafter published.”
1783 Mass. Acts p. 236; 1783 N.H. Laws p. 521; 1783 R.I. Laws pp. 6-7; 1784 S.C. Acts p. 49.
20
See Bugbee 109-123.

78

Electronic copy available at: https://ssrn.com/abstract=3883500

whom were members of the convention which framed it, is of itself entitled to very great
weight.” Burrow-Giles Lithographic Co. v. Sarony, 111 U.S. 53, 57, 4 S.Ct. 279, 28 L.Ed. 349
(1884). 21
Subsequent actions confirm that Congress has not understood the Copyright Clause to preclude
protection for existing works. Several private bills restored the copyrights of works that
previously had been in the public domain. See Act of Feb. 19, 1849 (Corson Act), ch. 57, 9 Stat.
763; Act of June 23, 1874 (Helmuth Act), ch. 534, 18 Stat. 618; Act of Feb. 17, 1898 (Jones
Act), ch. 29, 30 Stat. 1396. These bills were unchallenged in court.
Analogous patent statutes, however, were upheld in litigation. 22 In 1808, Congress passed a
private bill restoring patent protection to Oliver Evans’ flour mill. When Evans sued for
infringement, first CHIEF JUSTICE MARSHALL in the Circuit Court, Evans v. Jordan, 8
F.Cas. 872 (No. 4,564) (Va.1813), and then JUSTICE Bushrod WASHINGTON for this Court,
Evans v. Jordan, 9 Cranch 199, 3 L.Ed. 704 (1815), upheld the restored patent’s validity. After
the patent’s expiration, the Court said, “a general right to use [Evans’] discovery was not so
vested in the public” as to allow the defendant to continue using the machinery, which he had
constructed between the patent’s expiration and the bill’s passage. Id., at 202. See also
Blanchard v. Sprague, 3 F.Cas. 648, 650 (No. 1,518) (C.C.D.Mass.1839) (Story, J.) (“I never
have entertained any doubt of the constitutional authority of congress” to “give a patent for an
invention, which ... was in public use and enjoyed by the community at the time of the passage of
the act.”).
This Court again upheld Congress’ restoration of an invention to protected status in McClurg v.
Kingsland, 1 How. 202, 11 L.Ed. 102 (1843). There we enforced an 1839 amendment that
recognized a patent on an invention despite its prior use by the inventor’s employer. Absent such
dispensation, the employer’s use would have rendered the invention unpatentable, and therefore
open to exploitation without the inventor's leave. Id., at 206-209.
Congress has also passed generally applicable legislation granting patents and copyrights to
inventions and works that had lost protection. An 1832 statute authorized a new patent for any
21

The parties debate the extent to which the First Congress removed works from the public domain. We
have held, however, that at least some works protected by the 1790 Act previously lacked protection. In
Wheaton v. Peters, 8 Pet. 591, 8 L.Ed. 1055 (1834), the Court ruled that before enactment of the 1790
Act, common-law copyright protection expired upon first publication. Id., at 657, 663. Thus published
works covered by the 1790 Act previously would have been in the public domain unless protected by
state statute. Had the founding generation perceived the constitutional boundary petitioners advance
today, the First Congress could have designed a prospective scheme that left the public domain
undisturbed. Accord Luck's Music Library, Inc. v. Gonzales, 407 F.3d 1262, 1265 (C.A.D.C.2005)
(Section 514 does not offend the Copyright Clause because, inter alia, “evidence from the First
Congress,” as confirmed by Wheaton, “points toward constitutionality.”).
22

Here, as in Eldred, “[b]ecause the Clause empowering Congress to confer copyrights also authorizes
patents, congressional practice with respect to patents informs our inquiry.” 537 U.S., at 201, 123 S.Ct.
769.

79

Electronic copy available at: https://ssrn.com/abstract=3883500

inventor whose failure, “by inadvertence, accident, or mistake,” to comply with statutory
formalities rendered the original patent “invalid or inoperative.” Act of July 3, § 3, 4 Stat. 559.
An 1893 measure similarly allowed authors who had not timely deposited their work to receive
“all the rights and privileges” the Copyright Act affords, if they made the required deposit by
March 1, 1893. Act of Mar. 3, ch. 215, 27 Stat. 743. 23 And in 1919 and 1941, Congress
authorized the President to issue proclamations granting protection to foreign works that had
fallen into the public domain during World Wars I and II. See Act of Dec. 18, 1919, ch. 11, 41
Stat. 368; Act of Sept. 25, 1941, ch. 421, 55 Stat. 732. 24
Pointing to dictum in Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 86 S.Ct. 684, 15
L.Ed.2d 545 (1966), petitioners would have us look past this history. In Graham, we stated that
“Congress may not authorize the issuance of patents whose effects are to remove existent
knowledge from the public domain, or to restrict free access to materials already available.” Id.,
at 6, 86 S.Ct. 684; post, at 907. But as we explained in Eldred, this passage did not speak to the
constitutional limits on Congress’ copyright and patent authority. Rather, it “addressed an
invention’s very eligibility for patent protection.” 537 U.S., at 202, n. 7, 123 S.Ct. 769.
Installing a federal copyright system and ameliorating the interruptions of global war, it is true,
presented Congress with extraordinary situations. Yet the TRIPS accord, leading the United
States to comply in full measure with Berne, was also a signal event. See supra, at 880-881; cf.
Eldred, 537 U.S., at 259, 264-265, 123 S.Ct. 769 (BREYER, J., dissenting) (acknowledging
importance of international uniformity advanced by U.S. efforts to conform to the Berne
Convention). Given the authority we hold Congress has, we will not second-guess the political
choice Congress made between leaving the public domain untouched and embracing Berne
unstintingly. Cf. id., at 212-213, 123 S.Ct. 769.
C
Petitioners’ ultimate argument as to the Copyright and Patent Clause concerns its initial words.
Congress is empowered to “promote the Progress of Science and useful Arts” by enacting
systems of copyright and patent protection. U.S. Const., Art. I, § 8, cl. 8. Perhaps
counterintuitively for the contemporary reader, Congress’ copyright authority is tied to the

23

Section 514 is in line with these measures; like them, it accords protection to works that had lapsed into
the public domain because of failure to comply with U.S. statutory formalities. See supra, at 882, and n.
11.
24
Legislation of this order, petitioners argue, is best understood as an exercise of Congress’ power to
remedy excusable neglect. Even so, the remedy sheltered creations that, absent congressional action,
would have been open to free exploitation. Such action, according to petitioners’ dominant argument, see
supra, at 884-885, is ever and always impermissible. Accord Luck’s Music Library, 407 F.3d, at 12651266 (“Plaintiffs urge that [the 1790 Act and the wartime legislation] simply extended the time limits for
filing and [did] not purport to modify the prohibition on removing works from the public domain. But to
the extent that potential copyright holders failed to satisfy procedural requirements, such works”—like
those protected by § 514—“would necessarily have already entered the public domain....”).

80

Electronic copy available at: https://ssrn.com/abstract=3883500

progress of science; its patent authority, to the progress of the useful arts. See Graham, 383 U.S.,
at 5, and n. 1, 86 S.Ct. 684; Evans, 8 F.Cas., at 873 (Marshall, J.).
The “Progress of Science,” petitioners acknowledge, refers broadly to “the creation and spread of
knowledge and learning.” Brief for Petitioners 21; accord post, at 899-900. They nevertheless
argue that federal legislation cannot serve the Clause's aim unless the legislation “spur[s] the
creation of . . . new works.” Brief for Petitioners 24; accord post, at 899-900, 903, 908. Because
§ 514 deals solely with works already created, petitioners urge, it “provides no plausible
incentive to create new works” and is therefore invalid. Reply Brief 4. 25
The creation of at least one new work, however, is not the sole way Congress may promote
knowledge and learning. In Eldred, we rejected an argument nearly identical to the one
petitioners rehearse. The Eldred petitioners urged that the “CTEA’s extension of existing
copyrights categorically fails to ‘promote the Progress of Science,’ . . . because it does not
stimulate the creation of new works.” 537 U.S., at 211-212, 123 S.Ct. 769. In response to this
argument, we held that the Copyright Clause does not demand that each copyright provision,
examined discretely, operate to induce new works. Rather, we explained, the Clause “empowers
Congress to determine the intellectual property regimes that, overall, in that body's judgment,
will serve the ends of the Clause.” Id., at 222, 123 S.Ct. 769. And those permissible ends, we
held, extended beyond the creation of new works. See id., at 205-206, 123 S.Ct. 769. (rejecting
the notion that “‘the only way to promote the progress of science [is] to provide incentives to
create new works’” (quoting Perlmutter, Participation in the International Copyright System as a
Means to Promote the Progress of Science and Useful Arts, 36 Loyola (LA) L.Rev. 323, 332
(2002))). 26
Even were we writing on a clean slate, petitioners’ argument would be unavailing. Nothing in the
text of the Copyright Clause confines the “Progress of Science” exclusively to “incentives for
creation.” Id., at 324, n. 5 (internal quotation marks omitted). Evidence from the founding,
moreover, suggests that inducing dissemination—as opposed to creation—was viewed as an
appropriate means to promote science. See Nachbar, Constructing Copyright's Mythology, 6
Green Bag 2d 37, 44 (2002) (“The scope of copyright protection existing at the time of the
framing,” trained as it was on “publication, not creation,” “is inconsistent with claims that
copyright must promote creative activity in order to be valid.” (internal quotation marks
omitted)). Until 1976, in fact, Congress made “federal copyright contingent on publication[,]
[thereby] providing incentives not primarily for creation,” but for dissemination. Perlmutter,
25

But see Brief for Motion Picture Association of America as Amicus Curiae 27 (observing that income
from existing works can finance the creation and publication of new works); Eldred, 537 U.S., at 208, n.
15, 123 S.Ct. 769 (noting that Noah Webster “supported his entire family from the earnings on his speller
and grammar during the twenty years he took to complete his dictionary” (internal quotation marks
omitted)).
26
The dissent also suggests, more tentatively, that at least where copyright legislation extends protection
to works previously in the public domain, Congress must counterbalance that restriction with new
incentives to create. Post, at 903. Even assuming the public domain were a category of constitutional
significance, contra supra, at 884-887, we would not understand “the Progress of Science” to have this
contingent meaning.

81

Electronic copy available at: https://ssrn.com/abstract=3883500

supra, at 324, n. 5. Our decisions correspondingly recognize that “copyright supplies the
economic incentive to create and disseminate ideas.” Harper & Row, Publishers, Inc. v. Nation
Enterprises, 471 U.S. 539, 558, 105 S.Ct. 2218, 85 L.Ed.2d 588 (1985) (emphasis added). See
also Eldred, 537 U.S., at 206, 123 S.Ct. 769. 27
Considered against this backdrop, § 514 falls comfortably within Congress’ authority under the
Copyright Clause. Congress rationally could have concluded that adherence to Berne “promotes
the diffusion of knowledge,” Brief for Petitioners 4. A well-functioning international copyright
system would likely encourage the dissemination of existing and future works. See URAA Joint
Hearing 189 (statement of Professor Perlmutter). Full compliance with Berne, Congress had
reason to believe, would expand the foreign markets available to U.S. authors and invigorate
protection against piracy of U.S. works abroad, S.Rep. No. 103-412, pp. 224, 225 (1994); URAA
Joint Hearing 291 (statement of Berman, RIAA); id., at 244, 247 (statement of Smith, IIPA),
thereby benefitting copyright-intensive industries stateside and inducing greater investment in
the creative process.
The provision of incentives for the creation of new works is surely an essential means to advance
the spread of knowledge and learning. We hold, however, that it is not the sole means Congress
may use “[t]o promote the Progress of Science.” See Perlmutter, supra, at 332 (United States
would “lose all flexibility” were the provision of incentives to create the exclusive way to
promote the progress of science). 28 Congress determined that exemplary adherence to Berne
would serve the objectives of the Copyright Clause. We have no warrant to reject the rational
judgment Congress made.
III
A
We next explain why the First Amendment does not inhibit the restoration authorized by § 514.
To do so, we first recapitulate the relevant part of our pathmarking decision in Eldred. The
petitioners in Eldred, like those here, argued that Congress had violated not only the “limited
Times” prescription of the Copyright Clause. In addition, and independently, the Eldred
petitioners charged, Congress had offended the First Amendment's freedom of expression
guarantee. The CTEA’s 20-year enlargement of a copyright's duration, we held in Eldred,
offended neither provision.
27

That the same economic incentives might also induce the dissemination of futons, fruit, or Bibles, see
post, at 909-910, is no answer to this evidence that legislation furthering the dissemination of literary
property has long been thought a legitimate way to “promote the Progress of Science.”
28
The dissent suggests that the “utilitarian view of copyrigh[t]” embraced by Jefferson, Madison, and our
case law sets us apart from continental Europe and inhibits us from harmonizing our copyright laws with
those of countries in the civil-law tradition. See post, at 901-902, 910-911. For persuasive refutation of
that suggestion, see Austin, Does the Copyright Clause Mandate Isolationism? 26 Colum. J.L. & Arts 17,
59 (2002) (cautioning against “an isolationist reading of the Copyright Clause that is in tension with ...
America’s international copyright relations over the last hundred or so years”).

82

Electronic copy available at: https://ssrn.com/abstract=3883500

Concerning the First Amendment, we recognized that some restriction on expression is the
inherent and intended effect of every grant of copyright. Noting that the “Copyright Clause and
the First Amendment were adopted close in time,” 537 U.S., at 219, 123 S.Ct. 769, we observed
that the Framers regarded copyright protection not simply as a limit on the manner in which
expressive works may be used. They also saw copyright as an “engine of free expression[:] By
establishing a marketable right to the use of one’s expression, copyright supplies the economic
incentive to create and disseminate ideas.” Ibid. (quoting Harper & Row, 471 U.S., at 558, 105
S.Ct. 2218 (internal quotation marks omitted)); see id., at 546, 105 S.Ct. 2218 (“rights conferred
by copyright are designed to assure contributors to the store of knowledge a fair return for their
labors”).
We then described the “traditional contours” of copyright protection, i.e., the “idea/expression
dichotomy” and the “fair use” defense. 29 Both are recognized in our jurisprudence as “built-in
First Amendment accommodations.” Eldred, 537 U.S., at 219, 123 S.Ct. 769; see Harper &
Row, 471 U.S., at 560, 105 S.Ct. 2218 (First Amendment protections are “embodied in the
Copyright Act’s distinction between copyrightable expression and uncopyrightable facts and
ideas,” and in the “latitude for scholarship and comment” safeguarded by the fair use defense).
The idea/expression dichotomy is codified at 17 U.S.C. § 102(b): “In no case does copyright
protec[t] ... any idea, procedure, process, system, method of operation, concept, principle, or
discovery ... described, explained, illustrated, or embodied in [the copyrighted] work.” “Due to
this [idea/expression] distinction, every idea, theory, and fact in a copyrighted work becomes
instantly available for public exploitation at the moment of publication”; the author’s expression
alone gains copyright protection. Eldred, 537 U.S., at 219, 123 S.Ct. 769; see Harper & Row,
471 U.S., at 556, 105 S.Ct. 2218 (“idea/expression dichotomy strike[s] a definitional balance
between the First Amendment and the Copyright Act by permitting free communication of facts
while still protecting an author’s expression” (internal quotation marks omitted)).
The second “traditional contour,” the fair use defense, is codified at 17 U.S.C. § 107: “[T]he fair
use of a copyrighted work, including such use by reproduction in copies ..., for purposes such as
criticism, comment, news reporting, teaching (including multiple copies for classroom use),
scholarship, or research, is not an infringement of copyright.” This limitation on exclusivity
“allows the public to use not only facts and ideas contained in a copyrighted work, but also [the
author’s] expression itself in certain circumstances.” Eldred, 537 U.S., at 219, 123 S.Ct. 769; see
id., at 220, 123 S.Ct. 769 (“fair use defense affords considerable latitude for scholarship and
comment ... even for parody” (internal quotation marks omitted)).
Given the “speech-protective purposes and safeguards” embraced by copyright law, see id., at
219, 123 S.Ct. 769, we concluded in Eldred that there was no call for the heightened review

29

On the initial appeal in this case, the Tenth Circuit gave an unconfined reading to our reference in
Eldred to “traditional contours of copyright.” 501 F.3d, at 1187-1196. That reading was incorrect, as we
here clarify.

83

Electronic copy available at: https://ssrn.com/abstract=3883500

petitioners sought in that case. 30 We reach the same conclusion here. 31 Section 514 leaves
undisturbed the “idea/expression” distinction and the “fair use” defense. Moreover, Congress
adopted measures to ease the transition from a national scheme to an international copyright
regime: It deferred the date from which enforcement runs, and it cushioned the impact of
restoration on “reliance parties” who exploited foreign works denied protection before § 514
took effect. See supra, at 882-883 (describing 17 U.S.C. § 104A(c), (d), and (h)). See also
Eldred, 537 U.S., at 220, 123 S.Ct. 769 (describing supplemental allowances and exemptions
available to certain users to mitigate the CTEA’s impact).
B
Petitioners attempt to distinguish their challenge from the one turned away in Eldred. First
Amendment interests of a higher order are at stake here, petitioners say, because they—unlike
their counterparts in Eldred—enjoyed “vested rights” in works that had already entered the
public domain. The limited rights they retain under copyright law’s “built-in safeguards” are, in
their view, no substitute for the unlimited use they enjoyed before § 514’s enactment. Nor,
petitioners urge, does § 514’s “unprecedented” foray into the public domain possess the
historical pedigree that supported the term extension at issue in Eldred. Brief for Petitioners 4243.
However spun, these contentions depend on an argument we considered and rejected above,
namely, that the Constitution renders the public domain largely untouchable by Congress.
Petitioners here attempt to achieve under the banner of the First Amendment what they could not
win under the Copyright Clause: On their view of the Copyright Clause, the public domain is
inviolable; as they read the First Amendment, the public domain is policed through heightened
judicial scrutiny of Congress’ means and ends. As we have already shown, see supra, at 884887, the text of the Copyright Clause and the historical record scarcely establish that “once a
work enters the public domain,” Congress cannot permit anyone—”not even the creator—[to]
copyright it,” 501 F.3d, at 1184. And nothing in the historical record, congressional practice, or
our own jurisprudence warrants exceptional First Amendment solicitude for copyrighted works
that were once in the public domain. 32 Neither this challenge nor that raised in Eldred, we stress,
30

See Eldred, 537 U.S., at 221, 123 S.Ct. 769 (“Protection of [an author’s original expression from
unrestricted exploitation] does not raise the free speech concerns present when the government compels
or burdens the communication of particular facts or ideas.”).
31
Focusing narrowly on the specific problem of orphan works, the dissent overlooks these principal
protections against “the dissemination-restricting harms of copyright.” Post, at 906.
32
“[R]equir[ing] works that have already fallen into the public domain to stay there” might, as the dissent
asserts, supply an “easily administrable standard.” Post, at 906. However attractive this bright-line rule
might be, it is not a rule rooted in the constitutional text or history. Nor can it fairly be gleaned from our
case law. The dissent cites three decisions to document its assertion that “this Court has assumed the
particular importance of public domain material in roughly analogous circumstances.” Post, at 907. The
dictum in Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 6, 86 S.Ct. 684, 15 L.Ed.2d 545 (1966),
noted earlier, did not treat the public domain as a constitutional limit—certainly not under the rubric of
the First Amendment. See supra, at 887. The other two decisions the dissent cites considered whether the
federal Patent Act preempted a state trade-secret law, Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470,

84

Electronic copy available at: https://ssrn.com/abstract=3883500

allege Congress transgressed a generally applicable First Amendment prohibition; we are not
faced, for example, with copyright protection that hinges on the author’s viewpoint.
The Tenth Circuit’s initial opinion determined that petitioners marshaled a stronger First
Amendment challenge than did their predecessors in Eldred, who never “possessed unfettered
access to any of the works at issue.” 501 F.3d, at 1193. See also id., at 1194 (“[O]nce the works
at issue became free for anyone to copy, [petitioners] had vested First Amendment interests in
the expressions, [thus] § 514’s interference with [petitioners’] rights is subject to First
Amendment scrutiny.”). As petitioners put it in this Court, Congress impermissibly revoked their
right to exploit foreign works that “belonged to them” once the works were in the public domain.
Brief for Petitioners 44-45.
To copyright lawyers, the “vested rights” formulation might sound exactly backwards: Rights
typically vest at the outset of copyright protection, in an author or rightholder. See, e.g., 17
U.S.C. § 201(a) (“Copyright in a work protected... vests initially in the author....”). Once the term
of protection ends, the works do not revest in any rightholder. Instead, the works simply lapse
into the public domain. See, e.g., Berne, Art. 18(1), 828 U.N.T.S., at 251 (“This Convention shall
apply to all works which ... have not yet fallen into the public domain....”). Anyone has free
access to the public domain, but no one, after the copyright term has expired, acquires ownership
rights in the once-protected works.
Congress recurrently adjusts copyright law to protect categories of works once outside the law’s
compass. For example, Congress broke new ground when it extended copyright protection to
foreign works in 1891, Act of Mar. 3, § 13, 26 Stat. 1110; to dramatic works in 1856, Act of
Aug. 18, 11 Stat. 138; to photographs and photographic negatives in 1865, Act of Mar. 3, § 1, 13
Stat. 540; to motion pictures in 1912, Act of Aug. 24, 37 Stat. 488; to fixed sound recordings in
1972, Act of Oct. 15, 1971, 85 Stat. 391; and to architectural works in 1990, Architectural Works
Copyright Protection Act, 104 Stat. 5133. And on several occasions, as recounted above,
Congress protected works previously in the public domain, hence freely usable by the public. See
supra, at 885-887. If Congress could grant protection to these works without hazarding
heightened First Amendment scrutiny, then what free speech principle disarms it from protecting
works prematurely cast into the public domain for reasons antithetical to the Berne
Convention? 33

479-484, 94 S.Ct. 1879, 40 L.Ed.2d 315 (1974), and whether the freedom of the press shielded reporters
from liability for publishing material drawn from public court documents, Cox Broadcasting Corp. v.
Cohn, 420 U.S. 469, 495-497, 95 S.Ct. 1029, 43 L.Ed.2d 328 (1975). Neither decision remotely ascribed
constitutional significance to a work’s public domain status.
33
It was the Fifth Amendment’s Takings Clause—not the First Amendment—that Congress apparently
perceived to be a potential check on its authority to protect works then freely available to the public. See
URAA Joint Hearing 3 (statement of Rep. Hughes); id., at 121 (app. to statement of Lehman, Commerce
Dept.); id., at 141 (statement of Shapiro, USTR); id., at 145 (statement of Christopher Schroeder, DOJ).
The reliance-party protections supplied by § 514, see supra, at 882-883, were meant to address such
concerns. See URAA Joint Hearing 148-149 (prepared statement of Schroeder).

85

Electronic copy available at: https://ssrn.com/abstract=3883500

Section 514, we add, does not impose a blanket prohibition on public access. Petitioners protest
that fair use and the idea/expression dichotomy “are plainly inadequate to protect the speech and
expression rights that Section 514 took from petitioners, or ... the public”—that is, “the
unrestricted right to perform, copy, teach and distribute the entire work, for any reason.” Brief
for Petitioners 46-47. “Playing a few bars of a Shostakovich symphony,” petitioners observe, “is
no substitute for performing the entire work.” Id., at 47. 34
But Congress has not put petitioners in this bind. The question here, as in Eldred, is whether
would-be users must pay for their desired use of the author’s expression, or else limit their
exploitation to “fair use” of that work. Prokofiev’s Peter and the Wolf could once be performed
free of charge; after § 514 the right to perform it must be obtained in the marketplace. This is the
same marketplace, of course, that exists for the music of Prokofiev’s U.S. contemporaries: works
of Copland and Bernstein, for example, that enjoy copyright protection, but nevertheless appear
regularly in the programs of U.S. concertgoers.
Before we joined Berne, domestic works and some foreign works were protected under U.S.
statutes and bilateral international agreements, while other foreign works were available at an
artificially low (because royalty-free) cost. By fully implementing Berne, Congress ensured that
most works, whether foreign or domestic, would be governed by the same legal regime. The
phenomenon to which Congress responded is not new: Distortions of the same order occurred
with greater frequency—and to the detriment of both foreign and domestic authors—when,
before 1891, foreign works were excluded entirely from U.S. copyright protection. See
Kampelman, The United States and International Copyright, 41 Am. J. Int’l L. 406, 413 (1947)
(“American readers were less inclined to read the novels of Cooper or Hawthorne for a dollar
when they could buy a novel of Scott or Dickens for a quarter.”). Section 514 continued the trend
toward a harmonized copyright regime by placing foreign works in the position they would have
occupied if the current regime had been in effect when those works were created and first
published. Authors once deprived of protection are spared the continuing effects of that initial
deprivation; § 514 gives them nothing more than the benefit of their labors during whatever time
remains before the normal copyright term expires. 35
Unlike petitioners, the dissent makes much of the so-called “orphan works” problem. See post, at
904-907, 911-912. We readily acknowledge the difficulties would-be users of copyrightable
materials may face in identifying or locating copyright owners. See generally U.S. Copyright
Office, Report on Orphan Works 21-40 (2006). But as the dissent concedes, see post, at 906, this
difficulty is hardly peculiar to works restored under § 514. It similarly afflicts, for instance, U.S.
libraries that attempt to catalogue U.S. books. See post, at 905. See also Brief for American
34

Because Shostakovich was a pre-1973 Russian composer, his works were not protected in the United
States. See U.S. Copyright Office, Circular No. 38A: The International Copyright Relations of the United
States 9, 11, n. 2 (2010) (copyright relations between the Soviet Union and the United States date to
1973).
35
Persistently deploring “`restored copyright’ protection [because it] removes material from the public
domain,” post, at 906, the dissent does not pause to consider when and why the material came to be
lodged in that domain. Most of the works affected by § 514 got there after a term of zero or a term cut
short by failure to observe U.S. formalities. See supra, at 903-904.

86

Electronic copy available at: https://ssrn.com/abstract=3883500

Library Association et al. as Amici Curiae 22 (Section 514 “exacerbated,” but did not create, the
problem of orphan works); U.S. Copyright Office, supra, at 41-44 (tracing orphan-works
problem to Congress’ elimination of formalities, commencing with the 1976 Copyright Act). 36
Nor is this a matter appropriate for judicial, as opposed to legislative, resolution. Cf. Authors
Guild v. Google, Inc., 770 F.Supp.2d 666, 677-678 (S.D.N.Y.2011) (rejecting proposed “Google
Books” class settlement because, inter alia, “the establishment of a mechanism for exploiting
unclaimed books is a matter more suited for Congress than this Court” (citing Eldred, 537 U.S.,
at 212, 123 S.Ct. 769)). Indeed, the host of policy and logistical questions identified by the
dissent speak for themselves. Post, at 905. Despite “longstanding efforts,” see Authors Guild,
770 F.Supp.2d, at 678 (quoting statement of Marybeth Peters), Congress has not yet passed
ameliorative orphan-works legislation of the sort enacted by other Berne members, see, e.g.,
Canada Copyright Act, R.S.C., 1985, c. C-42, § 77 (authorizing Copyright Board to license use
of orphan works by persons unable, after making reasonable efforts, to locate the copyright
owner). Heretofore, no one has suggested that the orphan-works issue should be addressed
through our implementation of Berne, rather than through overarching legislation of the sort
proposed in Congress and cited by the dissent. See post, at 911-912; U.S. Copyright Office,
Legal Issues in Mass Digitization 25-29 (2011) (discussing recent legislative efforts). Our
unstinting adherence to Berne may add impetus to calls for the enactment of such legislation. But
resistance to Berne’s prescriptions surely is not a necessary or proper response to the pervasive
question, what should Congress do about orphan works.
IV
Congress determined that U.S. interests were best served by our full participation in the
dominant system of international copyright protection. Those interests include ensuring
exemplary compliance with our international obligations, securing greater protection for U.S.
authors abroad, and remedying unequal treatment of foreign authors. The judgment § 514
expresses lies well within the ken of the political branches. It is our obligation, of course, to
determine whether the action Congress took, wise or not, encounters any constitutional shoal.
For the reasons stated, we are satisfied it does not. The judgment of the Court of Appeals for the
Tenth Circuit is therefore
Affirmed.
JUSTICE KAGAN took no part in the consideration or decision of this case.
JUSTICE BREYER, with whom JUSTICE ALITO joins, dissenting.
In order “[t]o promote the Progress of Science” (by which term the Founders meant “learning” or
“knowledge”), the Constitution’s Copyright Clause grants Congress the power to “secur[e] for
limited Times to Authors ... the exclusive Right to their ... Writings.” Art. I, § 8, cl. 8. This
36

The pervasive problem of copyright piracy, noted post, at 906, likewise is scarcely limited to protected
foreign works formerly in the public domain.

87

Electronic copy available at: https://ssrn.com/abstract=3883500

“exclusive Right” allows its holder to charge a fee to those who wish to use a copyrighted work,
and the ability to charge that fee encourages the production of new material. In this sense, a
copyright is, in Macaulay’s words, a “tax on readers for the purpose of giving a bounty to
writers”—a bounty designed to encourage new production. As the Court said in Eldred, “`[t]he
economic philosophy behind the [Copyright] [C]lause ... is the conviction that encouragement of
individual effort by personal gain is the best way to advance public welfare through the talents of
authors and inventors.’“ Eldred v. Ashcroft, 537 U.S. 186, 212, n. 18, 123 S.Ct. 769, 154 L.Ed.2d
683 (2003) (quoting Mazer v. Stein, 347 U.S. 201, 219, 74 S.Ct. 460, 98 L.Ed. 630 (1954)). See
T. Macaulay, Speeches on Copyright 25 (E. Miller ed.1913); E. Walterscheid, The Nature of the
Intellectual Property Clause: A Study in Historical Perspective 125-126 (2002) (hereinafter
Walterscheid).
The statute before us, however, does not encourage anyone to produce a single new work. By
definition, it bestows monetary rewards only on owners of old works— works that have already
been created and already are in the American public domain. At the same time, the statute
inhibits the dissemination of those works, foreign works published abroad after 1923, of which
there are many millions, including films, works of art, innumerable photographs, and, of course,
books—books that (in the absence of the statute) would assume their rightful places in computeraccessible databases, spreading knowledge throughout the world. See infra, at 904-906. In my
view, the Copyright Clause does not authorize Congress to enact this statute. And I consequently
dissent.
I
The possibility of eliciting new production is, and always has been, an essential precondition for
American copyright protection. The Constitution’s words, “exclusive Right,” “limited Times,”
“Progress of Science,” viewed through the lens of history underscore the legal significance of
what the Court in Eldred referred to as the “economic philosophy behind the Copyright Clause.”
537 U.S., at 212, n. 18, 123 S.Ct. 769 (brackets omitted). That philosophy understands
copyright’s grants of limited monopoly privileges to authors as private benefits that are conferred
for a public reason—to elicit new creation.
Yet, as the Founders recognized, monopoly is a two-edged sword. On the one hand, it can
encourage production of new works. In the absence of copyright protection, anyone might freely
copy the products of an author’s creative labor, appropriating the benefits without incurring the
nonrepeatable costs of creation, thereby deterring authors from exerting themselves in the first
place. On the other hand, copyright tends to restrict the dissemination (and use) of works once
produced either because the absence of competition translates directly into higher consumer
prices or because the need to secure copying permission sometimes imposes administrative costs
that make it difficult for potential users of a copyrighted work to find its owner and strike a
bargain. See W. Landes & R. Posner, The Economic Structure of Intellectual Property Law 6870, 213-214 (2003). Consequently, the original British copyright statute, the Constitution’s
Framers, and our case law all have recognized copyright’s resulting and necessary call for
balance.
88

Electronic copy available at: https://ssrn.com/abstract=3883500

At the time the Framers wrote the Constitution, they were well aware of Britain’s 18th-century
copyright statute, the Statute of Anne, 8 Anne, ch. 19 (1710), and they were aware of the legal
struggles that produced it. That statute sought in part to control, and to limit, preexisting
monopolies that had emerged in the book trade as a result of the Crown’s having previously
granted special privileges to royal favorites. The Crown, for example, had chartered the
Stationers’ Company, permitting it to regulate and to censor works on the government’s behalf.
The Stationers had thereby acquired control over the disposition of copies of published works,
from which emerged the Stationers’ copyright—a right conferred on company members, not
authors, that was deemed to exist in perpetuity. See L. Patterson, Copyright in Historical
Perspective 1-16, 114-150 (1968) (hereinafter Patterson); Walterscheid 59-65; Gómez-Arostegui,
The Untold Story of the First Copyright Suit Under the Statute of Anne in 1710, 25 Berkeley
Tech. L.J. 1247, 1250-1256 (2010).
To prevent the continuation of the booksellers’ monopoly and to encourage authors to write new
books, Parliament enacted the Statute of Anne. It bore the title: “An Act for the Encouragement
of Learning, by vesting the Copies of printed Books in the Authors or Purchasers of such Copies,
during the Times therein mentioned.” And it granted authors (not publishers) and their assignees
the “sole Right and Liberty of printing” their works for limited periods of time in order to
encourage them “to compose and write useful Books.” 8 Anne, ch. 19, § 1 (emphasis added). As
one historian has put it, “[t]he central plank of the ... Act was ... a cultural quid pro quo. To
encourage ‘learned Men to compose and write useful Books’ the state would provide a
guaranteed, if temporally limited, right to print and reprint those works.” Deazley, The Myth of
Copyright at Common Law, 62 Camb. L.J. 106, 108 (2003). At first, in their attempts to
minimize their losses, the booksellers argued that authors had a perpetual common-law copyright
in their works deriving from their natural rights as creators. But the House of Lords ultimately
held in Donaldson v. Beckett, 1 Eng. Rep. 837 (1774), that the Statute of Anne had transformed
any such perpetual common-law copyright into a copyright of a limited term designed to serve
the public interest. Patterson 15-16, 153, 158-179; Deazley, supra, at 114-126.
Many early colonial copyright statutes, patterned after the Statute of Anne, also stated that
copyright’s objective was to encourage authors to produce new works and thereby improve
learning. See U.S. Copyright Office, Copyright Enactments, Bulletin No. 3, pp. 1, 6, 10, 11, 17,
19 (rev.1963) (statutes of Connecticut, New Jersey, Pennsylvania, South Carolina, Georgia, and
New York); Walterscheid 74-75; Bracha, The Adventures of the Statute of Anne in the Land of
Unlimited Possibilities: The Life of a Legal Transplant, 25 Berkeley Tech. L.J. 1427, 1444-1450
(2010).
At least, that was the predominant view expressed to, or by, the Founders. Patterson 93. Thomas
Jefferson, for example, initially expressed great uncertainty as to whether the Constitution should
authorize the grant of copyrights and patents at all, writing that “the benefit even of limited
monopolies is too doubtful” to warrant anything other than their “suppression.” Letter from
Thomas Jefferson to James Madison (July 31, 1788), in 13 Papers of Thomas Jefferson 440, 443
(J. Boyd ed.1956). James Madison also thought that “Monopolies . . . are justly classed among
the greatest nu[i]sances in Government.” Letter from James Madison to Thomas Jefferson (Oct.
17, 1788), in 14 id., at 16, 21 (J. Boyd ed.1958). But he argued that “in certain cases” such as
89

Electronic copy available at: https://ssrn.com/abstract=3883500

copyright, monopolies should “be granted” (“with caution, and guarded with strictness against
abuse”) to serve as “compensation for a benefit actually gained to the community ... which the
owner might otherwise withhold from public use.” Monopolies. Perpetuities. Corporations.
Ecclesiastical Endowments. in J. Madison, Writings 756 (J. Rakove ed.1999) (emphasis added).
Jefferson eventually came to agree with Madison, supporting a limited conferral of monopoly
rights but only “as an encouragement to men to pursue ideas which may produce utility.” Letter
from Thomas Jefferson to Isaac McPherson (Aug. 13, 1813), in 6 Papers of Thomas Jefferson, at
379, 383 (J. Looney ed.2009) (emphasis added).
This utilitarian view of copyrights and patents, embraced by Jefferson and Madison, stands in
contrast to the “natural rights” view underlying much of continental European copyright law—a
view that the English booksellers promoted in an effort to limit their losses following the
enactment of the Statute of Anne and that in part motivated the enactment of some of the
colonial statutes. Patterson 158-179, 183-192. Premised on the idea that an author or inventor has
an inherent right to the fruits of his labor, it mythically stems from a legendary 6th-century
statement of King Diarmed “`to every cow her calf, and accordingly to every book its copy.’“ A.
Birrell, Seven Lectures on the Law and History of Copyright in Books 42 (1899). That view,
though perhaps reflected in the Court’s opinion, ante, at 893, runs contrary to the more utilitarian
views that influenced the writing of our own Constitution’s Copyright Clause. See S. Ricketson,
The Berne Convention for the Protection of Literary and Artistic Works: 1886-1986, pp. 5-6
(1987) (The first French copyright laws “placed authors’ rights on a more elevated basis than the
Act of Anne had done,” on the understanding that they were “simply according formal
recognition to what was already inherent in the ‘very nature of things’”); S. Stewart,
International Copyright and Neighbouring Rights 6-7 (2d ed.1989) (describing the European
system of droit d’auteur).
This utilitarian understanding of the Copyright Clause has long been reflected in the Court’s case
law. In Mazer, for example, the Court refers to copyright as embodying the view that
“encouragement of individual effort by personal gain is the best way to advance public welfare
through the talents of authors and inventors.” 347 U.S., at 219, 74 S.Ct. 460 (emphasis added). In
Twentieth Century Music Corp. v. Aiken, 422 U.S. 151, 95 S.Ct. 2040, 45 L.Ed.2d 84 (1975), the
Court says that underlying copyright is the understanding that “[c]reative work is to be
encouraged and rewarded, but private motivation must ultimately serve the cause of promoting
broad public availability of literature, music, and the other arts.” Id., at 156, 95 S.Ct. 2040
(emphasis added). And in Sony Corp. of America v. Universal City Studios, Inc., 464 U.S. 417,
104 S.Ct. 774, 78 L.Ed.2d 574 (1984), the Court, speaking of both copyrights and patents, points
out that the “monopoly privileges that Congress may authorize are. . . [not] primarily designed to
provide a special private benefit. Rather, the limited grant is a means by which an important
public purpose may be achieved. It is intended to motivate the creative activity of authors . . . by
the provision of a special reward.” Id., at 429, 104 S.Ct. 774 (emphasis added); see also, e.g.,
Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 6, 86 S.Ct. 684, 15 L.Ed.2d 545 (1966)
(The “constitutional command . . . ‘[to] promote the Progress [of Science]’ . . . is the standard
expressed in the Constitution and it may not be ignored”); Fox Film Corp. v. Doyal, 286 U.S.
123, 127, 52 S.Ct. 546, 76 L.Ed. 1010 (1932) (“The sole interest of the United States . . . lie[s] in
the general benefits derived by the public from the labors of authors”).
90

Electronic copy available at: https://ssrn.com/abstract=3883500

Congress has expressed similar views in congressional Reports on copyright legislation. Thus,
for example, an 1892 House Report states:
“The object to be attained and the reason for the constitutional grant of power are
imbedded in the grant itself. They are ‘to promote the progress of science and the useful
arts.’ . . . [The Clause says] nothing . . . about any desire or purpose to secure to the
author or inventor his `natural right to his property.’” H.R.Rep. No. 1494, 52d Cong., 1st
Sess., 2.
Similarly, the congressional authors of the landmark 1909 Copyright Act wrote:
“The Constitution . . . provides that Congress shall have the power to grant [copyrights] .
. . [n]ot primarily for the benefit of the author, . . . but because the policy is believed to be
for the benefit of the great body of people, in that it will stimulate writing and invention,
to give some bonus to authors and inventors.” H.R.Rep. No. 2222, 60th Cong., 2d Sess.,
7 (1909).
And they went on to say:
“Congress must consider . . . two questions: First, how much will the legislation stimulate
the producer and so benefit the public; and, second, how much will the monopoly granted
be detrimental to the public? The granting of such exclusive rights, under the proper
terms and conditions, confers a benefit upon the public that outweighs the evils of the
temporary monopoly.” Ibid.
The upshot is that text, history, and precedent demonstrate that the Copyright Clause places great
value on the power of copyright to elicit new production. Congress in particular cases may
determine that copyright’s ability to do so outweighs any concomitant high prices, administrative
costs, and restrictions on dissemination. And when it does so, we must respect its judgment. See
Eldred, 537 U.S., at 222, 123 S.Ct. 769. But does the Clause empower Congress to enact a
statute that withdraws works from the public domain, brings about higher prices and costs, and in
doing so seriously restricts dissemination, particularly to those who need it for scholarly,
educational, or cultural purposes—all without providing any additional incentive for the
production of new material? That is the question before us. And, as I have said, I believe the
answer is no. Congress in this statute has exceeded what are, under any plausible reading of the
Copyright Clause, its permissible limits.
[Section II of Justice Breyer’s Dissent omitted]
III
The fact that, by withdrawing material from the public domain, the statute inhibits an important
preexisting flow of information is sufficient, when combined with the other features of the
statute that I have discussed, to convince me that the Copyright Clause, interpreted in the light of
the First Amendment, does not authorize Congress to enact this statute.
91

Electronic copy available at: https://ssrn.com/abstract=3883500

I respectfully dissent from the Court’s contrary conclusion.

92

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 7: Introduction to Copyright Infringement
Upon completion of class 7, you should be able to:
1) recall the statutory basis of copyright infringement;
2) recall the elements of copyright infringement;
3) explain the ways that copying can be established;
4) explain the way that improper appropriation is analyzed;
5) analyze copyright infringement when there is nonliteral copying.
***
To this point, we have studied questions relating to the existence and ownership of copyright.
Now, we will turn to the right itself—in particular, the legal rights that it conveys to a copyright
owner. The basic set of rights is set out in 17 U.S.C. § 106. We will primarily study the first
right, the exclusive right to reproduce the copyrighted work in copies or phonorecords.
Analyzing copyright infringement is, at heart, a difficult question—and is made more so by the
proliferation of human-created works of creative expression, each of which is both a copyrighted
work in itself and subject to copyrights in other works. The complexity of these
interrelationships is, in short, staggering. Mostly, though, copyright infringement disputes tend
to focus on economically significant activities.
Although coming from a time that predates much of the proliferation of copyrighted works,
Nichols v. Universal Pictures is frequently referred to for its description of an analytical
framework to use for dealing with a common problem that arises in claims of copyright
infringement: what to do about nonliteral copying? Nonliteral copying is copying that does not
simply reproduce the work verbatim, such as on a photocopier, but instead copies only elements
or pieces of the protected work. Nichols addresses two fundamental questions: (1) Can such
conduct be considered copyright infringement, and (2) if so, at what point does nonliteral
copying from a work cease to be copyright infringement?
As you read Nichols v. Universal Pictures, ask yourself the following questions:
•
•
•
•

What is the primary legal issue in this case? What is the court’s reasoning in
resolving that issue?
What underlying policies are at issue in this opinion? How do they manifest in
the analytical framework adopted by Judge Hand?
Based on this opinion, articulate a legal framework for analyzing a violation of
the right of reproduction in the abstract.
Using your knowledge of copyright infringement so far, how would you analyze
infringement of Ronnie Mack’s He’s So Fine (sung by the Chiffons) by George
Harrison’s My Sweet Lord? (You can find numerous examples of the comparison
online.)
93

Electronic copy available at: https://ssrn.com/abstract=3883500

17 U.S.C. §106. Exclusive rights in copyrighted works (2002)
Subject to sections 107 through 122, the owner of copyright under this title has the exclusive rights to
do and to authorize any of the following:
1) to reproduce the copyrighted work in copies or phonorecords;
2) to prepare derivative works based upon the copyrighted work;
3) to distribute copies or phonorecords of the copyrighted work to the public by sale or other
transfer of ownership, or by rental, lease, or lending;
4) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and motion
pictures and other audiovisual works, to perform the copyrighted work publicly;
5) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and pictorial,
graphic, or sculptural works, including the individual images of a motion picture or other
audiovisual work, to display the copyrighted work publicly; and
6) in the case of sound recordings, to perform the copyrighted work publicly by means of a digital
audio transmission.

94

Electronic copy available at: https://ssrn.com/abstract=3883500

Nichols v. Universal Pictures
45 F.2d 119 (2nd Cir. 1930)
L. HAND, Circuit Judge.
The plaintiff is the author of a play, “Abie’s Irish Rose,” which it may be assumed was properly
copyrighted under section five, subdivision (d), of the Copyright Act, 17 USCA § 5(d). The
defendant produced publicly a motion picture play, “The Cohens and The Kellys,” which the
plaintiff alleges was taken from it. As we think the defendant’s play too unlike the plaintiff’s to
be an infringement, we may assume, arguendo, that in some details the defendant used the
plaintiff’s play, as will subsequently appear, though we do not so decide. It therefore becomes
necessary to give an outline of the two plays.
“Abie’s Irish Rose” presents a Jewish family living in prosperous circumstances in New York.
The father, a widower, is in business as a merchant, in which his son and only child helps him.
The boy has philandered with young women, who to his father’s great disgust have always been
Gentiles, for he is obsessed with a passion that his daughter-in-law shall be an orthodox Jewess.
When the play opens the son, who has been courting a young Irish Catholic girl, has already
married her secretly before a Protestant minister, and is concerned to soften the blow for his
father, by securing a favorable impression of his bride, while concealing her faith and race. To
accomplish this he introduces her to his father at his home as a Jewess, and lets it appear that he
is interested in her, though he conceals the marriage. The girl somewhat reluctantly falls in with
the plan; the father takes the bait, becomes infatuated with the girl, concludes that they must
marry, and assumes that of course they will, if he so decides. He calls in a rabbi, and prepares for
the wedding according to the Jewish rite.
Meanwhile the girl’s father, also a widower, who lives in California, and is as intense in his own
religious antagonism as the Jew, has been called to New York, supposing that his daughter is to
marry an Irishman and a Catholic. Accompanied by a priest, he arrives at the house at the
moment when the marriage is being celebrated, but too late to prevent it, and the two fathers,
each infuriated by the proposed union of his child to a heretic, fall into unseemly and grotesque
antics. The priest and the rabbi become friendly, exchange trite sentiments about religion, and
agree that the match is good. Apparently out of abundant caution, the priest celebrates the
marriage for a third time, while the girl’s father is inveigled away. The second act closes with
each father, still outraged, seeking to find some way by which the union, thus trebly insured, may
be dissolved.
The last act takes place about a year later, the young couple having meanwhile been abjured by
each father, and left to their own resources. They have had twins, a boy and a girl, but their
fathers know no more than that a child has been born. At Christmas each, led by his craving to
see his grandchild, goes separately to the young folks’ home, where they encounter each other,
each laden with gifts, one for a boy, the other for a girl. After some slapstick comedy, depending
upon the insistence of each that he is right about the sex of the grandchild, they become
95

Electronic copy available at: https://ssrn.com/abstract=3883500

reconciled when they learn the truth, and that each child is to bear the given name of a
grandparent. The curtain falls as the fathers are exchanging amenities, and the Jew giving
evidence of an abatement in the strictness of his orthodoxy.
“The Cohens and The Kellys” presents two families, Jewish and Irish, living side by side in the
poorer quarters of New York in a state of perpetual enmity. The wives in both cases are still
living, and share in the mutual animosity, as do two small sons, and even the respective dogs.
The Jews have a daughter, the Irish a son; the Jewish father is in the clothing business; the
Irishman is a policeman. The children are in love with each other, and secretly marry, apparently
after the play opens. The Jew, being in great financial straits, learns from a lawyer that he has
fallen heir to a large fortune from a great-aunt, and moves into a great house, fitted luxuriously.
Here he and his family live in vulgar ostentation, and here the Irish boy seeks out his Jewish
bride, and is chased away by the angry father. The Jew then abuses the Irishman over the
telephone, and both become hysterically excited. The extremity of his feelings makes the Jew
sick, so that he must go to Florida for a rest, just before which the daughter discloses her
marriage to her mother.
On his return the Jew finds that his daughter has borne a child; at first he suspects the lawyer, but
eventually learns the truth and is overcome with anger at such a low alliance. Meanwhile, the
Irish family who have been forbidden to see the grandchild, go to the Jew’s house, and after a
violent scene between the two fathers in which the Jew disowns his daughter, who decides to go
back with her husband, the Irishman takes her back with her baby to his own poor lodgings. The
lawyer, who had hoped to marry the Jew’s daughter, seeing his plan foiled, tells the Jew that his
fortune really belongs to the Irishman, who was also related to the dead woman, but offers to
conceal his knowledge, if the Jew will share the loot. This the Jew repudiates, and, leaving the
astonished lawyer, walks through the rain to his enemy’s house to surrender the property. He
arrives in great dejection, tells the truth, and abjectly turns to leave. A reconciliation ensues, the
Irishman agreeing to share with him equally. The Jew shows some interest in his grandchild,
though this is at most a minor motive in the reconciliation, and the curtain falls while the two are
in their cups, the Jew insisting that in the firm name for the business, which they are to carry on
jointly, his name shall stand first.
It is of course essential to any protection of literary property, whether at common-law or under
the statute, that the right cannot be limited literally to the text, else a plagiarist would escape by
immaterial variations. That has never been the law, but, as soon as literal appropriation ceases to
be the test, the whole matter is necessarily at large, so that, as was recently well said by a
distinguished judge, the decisions cannot help much in a new case. Fendler v. Morosco, 253 N.
Y. 281, 292, 171 N. E. 56. When plays are concerned, the plagiarist may excise a separate scene
[Daly v. Webster, 56 F. 483 (C. C. A. 2); Chappell v. Fields, 210 F. 864 (C. C. A. 2); Chatterton
v. Cave, L. R. 3 App. Cas. 483]; or he may appropriate part of the dialogue (Warne v. Seebohm,
L. R. 39 Ch. D. 73). Then the question is whether the part so taken is “substantial,” and therefore
not a “fair use” of the copyrighted work; it is the same question as arises in the case of any other
copyrighted work. Marks v. Feist, 290 F. 959 (C. C. A. 2); Emerson v. Davies, Fed. Cas. No.
4436, 3 Story, 768, 795-797. But when the plagiarist does not take out a block in situ, but an
abstract of the whole, decision is more troublesome. Upon any work, and especially upon a play,
96

Electronic copy available at: https://ssrn.com/abstract=3883500

a great number of patterns of increasing generality will fit equally well, as more and more of the
incident is left out. The last may perhaps be no more than the most general statement of what the
play is about, and at times might consist only of its title; but there is a point in this series of
abstractions where they are no longer protected, since otherwise the playwright could prevent the
use of his “ideas,” to which, apart from their expression, his property is never extended. Holmes
v. Hurst, 174 U. S. 82, 86, 19 S. Ct. 606, 43 L. Ed. 904; Guthrie v. Curlett, 36 F.2d 694 (C. C. A.
2). Nobody has ever been able to fix that boundary, and nobody ever can. In some cases the
question has been treated as though it were analogous to lifting a portion out of the copyrighted
work (Rees v. Melville, MacGillivray’s Copyright Cases [1911-1916], 168); but the analogy is
not a good one, because, though the skeleton is a part of the body, it pervades and supports the
whole. In such cases we are rather concerned with the line between expression and what is
expressed. As respects plays, the controversy chiefly centers upon the characters and sequence of
incident, these being the substance.
We did not in Dymow v. Bolton, 11 F. (2d) 690, hold that a plagiarist was never liable for
stealing a plot; that would have been flatly against our rulings in Dam v. Kirk La Shelle Co., 175
F. 902, 41 L. R. A. (N. S.) 1002, 20 Ann. Cas. 1173, and Stodart v. Mutual Film Co., 249 F. 513,
affirming my decision in (D. C.) 249 F. 507; neither of which we meant to overrule. We found
the plot of the second play was too different to infringe, because the most detailed pattern,
common to both, eliminated so much from each that its content went into the public domain; and
for this reason we said, “this mere subsection of a plot was not susceptible of copyright.” But we
do not doubt that two plays may correspond in plot closely enough for infringement. How far
that correspondence must go is another matter. Nor need we hold that the same may not be true
as to the characters, quite independently of the “plot” proper, though, as far as we know, such a
case has never arisen. If Twelfth Night were copyrighted, it is quite possible that a second comer
might so closely imitate Sir Toby Belch or Malvolio as to infringe, but it would not be enough
that for one of his characters he cast a riotous knight who kept wassail to the discomfort of the
household, or a vain and foppish steward who became amorous of his mistress. These would be
no more than Shakespeare’s “ideas” in the play, as little capable of monopoly as Einstein’s
Doctrine of Relativity, or Darwin’s theory of the Origin of Species. It follows that the less
developed the characters, the less they can be copyrighted; that is the penalty an author must bear
for marking them too indistinctly.
In the two plays at bar we think both as to incident and character, the defendant took no more —
assuming that it took anything at all — than the law allowed. The stories are quite different. One
is of a religious zealot who insists upon his child’s marrying no one outside his faith; opposed by
another who is in this respect just like him, and is his foil. Their difference in race is merely an
obbligato to the main theme, religion. They sink their differences through grandparental pride
and affection. In the other, zealotry is wholly absent; religion does not even appear. It is true that
the parents are hostile to each other in part because they differ in race; but the marriage of their
son to a Jew does not apparently offend the Irish family at all, and it exacerbates the existing
animosity of the Jew, principally because he has become rich, when he learns it. They are
reconciled through the honesty of the Jew and the generosity of the Irishman; the grandchild has
nothing whatever to do with it. The only matter common to the two is a quarrel between a Jewish
and an Irish father, the marriage of their children, the birth of grandchildren and a reconciliation.
97

Electronic copy available at: https://ssrn.com/abstract=3883500

If the defendant took so much from the plaintiff, it may well have been because her amazing
success seemed to prove that this was a subject of enduring popularity. Even so, granting that the
plaintiff’s play was wholly original, and assuming that novelty is not essential to a copyright,
there is no monopoly in such a background. Though the plaintiff discovered the vein, she could
not keep it to herself; so defined, the theme was too generalized an abstraction from what she
wrote. It was only a part of her “ideas.”
Nor does she fare better as to her characters. It is indeed scarcely credible that she should not
have been aware of those stock figures, the low comedy Jew and Irishman. The defendant has
not taken from her more than their prototypes have contained for many decades. If so, obviously
so to generalize her copyright, would allow her to cover what was not original with her. But we
need not hold this as matter of fact, much as we might be justified. Even though we take it that
she devised her figures out of her brain de novo, still the defendant was within its rights.
There are but four characters common to both plays, the lovers and the fathers. The lovers are so
faintly indicated as to be no more than stage properties. They are loving and fertile; that is really
all that can be said of them, and anyone else is quite within his rights if he puts loving and fertile
lovers in a play of his own, wherever he gets the cue. The plaintiff’s Jew is quite unlike the
defendant’s. His obsession is his religion, on which depends such racial animosity as he has. He
is affectionate, warm and patriarchal. None of these fit the defendant’s Jew, who shows affection
for his daughter only once, and who has none but the most superficial interest in his grandchild.
He is tricky, ostentatious and vulgar, only by misfortune redeemed into honesty. Both are
grotesque, extravagant and quarrelsome; both are fond of display; but these common qualities
make up only a small part of their simple pictures, no more than any one might lift if he chose.
The Irish fathers are even more unlike; the plaintiff’s a mere symbol for religious fanaticism and
patriarchal pride, scarcely a character at all. Neither quality appears in the defendant’s, for while
he goes to get his grandchild, it is rather out of a truculent determination not to be forbidden,
than from pride in his progeny. For the rest he is only a grotesque hobbledehoy, used for low
comedy of the most conventional sort, which any one might borrow, if he chanced not to know
the exemplar.
The defendant argues that the case is controlled by my decision in Fisher v. Dillingham (D. C.)
298 F. 145. Neither my brothers nor I wish to throw doubt upon the doctrine of that case, but it is
not applicable here. We assume that the plaintiff’s play is altogether original, even to an extent
that in fact it is hard to believe. We assume further that, so far as it has been anticipated by
earlier plays of which she knew nothing, that fact is immaterial. Still, as we have already said,
her copyright did not cover everything that might be drawn from her play; its content went to
some extent into the public domain. We have to decide how much, and while we are as aware as
any one that the line, whereever [sic] it is drawn, will seem arbitrary, that is no excuse for not
drawing it; it is a question such as courts must answer in nearly all cases. Whatever may be the
difficulties a priori, we have no question on which side of the line this case falls. A comedy
based upon conflicts between Irish and Jews, into which the marriage of their children enters, is
no more susceptible of copyright than the outline of Romeo and Juliet.

98

Electronic copy available at: https://ssrn.com/abstract=3883500

The plaintiff has prepared an elaborate analysis of the two plays, showing a “quadrangle” of the
common characters, in which each is represented by the emotions which he discovers. She
presents the resulting parallelism as proof of infringement, but the adjectives employed are so
general as to be quite useless. Take for example the attribute of “love” ascribed to both Jews.
The plaintiff has depicted her father as deeply attached to his son, who is his hope and joy; not
so, the defendant, whose father’s conduct is throughout not actuated by any affection for his
daughter, and who is merely once overcome for the moment by her distress when he has
violently dismissed her lover. “Anger” covers emotions aroused by quite different occasions in
each case; so do “anxiety,” “despondency” and “disgust.” It is unnecessary to go through the
catalogue for emotions are too much colored by their causes to be a test when used so broadly.
This is not the proper approach to a solution; it must be more ingenuous, more like that of a
spectator, who would rely upon the complex of his impressions of each character.
We cannot approve the length of the record, which was due chiefly to the use of expert
witnesses. Argument is argument whether in the box or at the bar, and its proper place is the last.
The testimony of an expert upon such issues, especially his cross-examination, greatly extends
the trial and contributes nothing which cannot be better heard after the evidence is all submitted.
It ought not to be allowed at all; and while its admission is not a ground for reversal, it cumbers
the case and tends to confusion, for the more the court is led into the intricacies of dramatic
craftsmanship, the less likely it is to stand upon the firmer, if more naïve, ground of its
considered impressions upon its own perusal. We hope that in this class of cases such evidence
may in the future be entirely excluded, and the case confined to the actual issues; that is, whether
the copyrighted work was original, and whether the defendant copied it, so far as the supposed
infringement is identical.
The defendant, “the prevailing party,” was entitled to a reasonable attorney’s fee (section 40 of
the Copyright Act [17 USCA § 40]).
Decree affirmed.

99

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 8: Additional Rights of the Copyright Owner
Upon completion of class 8, you should be able to:
1) recall the statutory rights of the copyright owner;
2) explain the meaning of “display the copyrighted work publicly” and “perform the
copyrighted work publicly”;
3) analyze whether a hypothetical scenario infringes on the additional statutory rights of a
copyright owner;
4) explain the concept of derivative works.
***
Although the primary right of the copyright holder is the exclusive right to reproduce the work,
there are other activities that do not require fixation in a tangible medium that can also constitute
copyright infringement. For example, depending on the type of work, the copyright owner may
have the exclusive right to perform or display the work publicly. Copyright owners also have the
right to prepare derivative works and, in some situations, creators may possess additional
“moral” rights in the work.
As you read today’s statutes, ask yourself the following questions:
•
•
•

When you watch a YouTube video, are you “performing” that work for purposes of §
106?
If I play Roy Orbison’s Oh, Pretty Woman on my phone in class 9, will I be engaging in a
public performance?
If I were to show a movie to the entire population of the law school, but allow only one
person at a time to watch it, would I be engaged in a public performance?

The final right of § 106 that we will discuss is the right to prepare derivative works. This right is
somewhat an odd right given that the first right, the right to reproduce the copyrighted work,
extends to nonliteral copying. Doesn’t a derivative work, by its very nature, involve a fairly
substantial degree of nonliteral copying? Pickett v. Prince may shed some light on the reasons
for a separate right to prepare derivative works—and on the limits of such a right.
In addition to the set of rights provided in § 106, there are an additional set of rights in § 106A
that apply to a limited subset of copyrightable works. These are referred to as “moral rights,”
and are more easily understood under natural rights and personhood theories than in purely
economic terms. Because these rights are mostly limited to a specific class of works, we do not
address them in this class. However, you may want to read through § 106A (note that it is not
106(a)!) to familiarize yourself with these rights.
As you read Pickett v. Prince, as yourself the following questions:
100

Electronic copy available at: https://ssrn.com/abstract=3883500

•
•
•
•

What is the primary legal issue in this case? What is the court’s reasoning in resolving
that issue?
What underlying policies are at issue in this opinion? How do they manifest in the
analytical framework adopted by Judge Posner?
Based on this opinion, what is a derivative work?
Based on this opinion, is George Harrison’s My Sweet Lord a derivative work? If so,
what are the consequences?

17 U.S. Code § 101. Definitions.
…
A "derivative work" is a work based upon one or more preexisting works such as a translation, musical
arrangement, dramatization, fictionalization, motion picture, version, sound recording, art reproduction,
abridgment, condensation, or any other form in which a work may be recast, transformed, or adapted.
A work consisting of editorial revisions, annotations, elaborations, or other modifications which as a
whole, represent an original work of authorship, is a "derivative work” 17 U.S.C. §101 (2010).
17 U.S. Code § 103. Subject matter of copyright: Compilations and derivative works
(a) The subject matter of copyright as specified by section 102 includes compilations and derivative
works, but protection for a work employing preexisting material in which copyright subsists does not
extend to any part of the work in which such material has been used unlawfully.
(b) The copyright in a compilation or derivative work extends only to the material contributed by the
author of such work, as distinguished from the preexisting material employed in the work, and does not
imply any exclusive right in the preexisting material. The copyright in such work is independent of,
and does not affect or enlarge the scope, duration, ownership, or subsistence of, any copyright
protection in the preexisting material.
17 U.S. Code § 106A. Rights of certain authors to attribution and integrity (1990)
(a) Rights of Attribution and Integrity.—Subject to section 107 and independent of the exclusive rights
provided in section 106, the author of a work of visual art—
1) shall have the right—
(A) to claim authorship of that work, and
(B) to prevent the use of his or her name as the author of any work of visual artwhich he or she
did not create;
2) shall have the right to prevent the use of his or her name as the author of the work of visual
art in the event of a distortion, mutilation, or other modification of the work which would be
prejudicial to his or her honor or reputation; and
3) subject to the limitations set forth in section 113(d), shall have the right—
(A) to prevent any intentional distortion, mutilation, or other modification of that work which
would be prejudicial to his or her honor or reputation, and any intentional distortion,
mutilation, or modification of that work is a violation of that right, and
(B) to prevent any destruction of a work of recognized stature, and any intentional or grossly
negligent destruction of that work is a violation of that right…

101

Electronic copy available at: https://ssrn.com/abstract=3883500

Pickett v. Prince
207 F.3d 402 (7th Cir. 2000)
POSNER, Chief Judge.
The appeal by Ferdinand Pickett, plaintiff in the district court, presents us with an issue
concerning copyright in derivative works, while the cross-appeal, by the defendant, presents a
procedural issue. The defendant, identified only as “Prince” in the caption of the various
pleadings, is a well-known popular singer whose name at birth was Prince Rogers Nelson, but
who for many years performed under the name Prince (which is what we’ll call him) and since
1992 has referred to himself by an unpronounceable symbol reproduced as Figure 1 at the end of
this opinion. [figures for this case have been removed] (See generally “The Independent,
Unofficial and Uncensored Magazine Exploring the Artist Formerly Known as Prince,” .) The
symbol (which rather strikingly resembles the Egyptian hieroglyph ankh, see Richard H.
Wilkinson, Symbol & Magic in Egyptian Art 159, 169 (fig.128) (1994), but the parties make
nothing of this, so neither shall we) is his trademark but it is also a copyrighted work of visual art
that licensees of Prince have embodied in various forms, including jewelry, clothing, and musical
instruments. Although Prince did not register a copyright of the symbol until 1997, the plaintiff
concedes that Prince obtained a valid copyright in 1992, registration not being a precondition to
copyright protection, 17 U.S.C. § 408(a), though it is a precondition to a suit for copyright
infringement. § 411(a); Raquel v. Education Mgmt. Corp., 196 F.3d 171, 176 (3d Cir. 1999).
Actually the original copyright was not obtained by him, but he is the assignee, and the
assignment expressly granted him the right to sue for infringements of copyright that occur
before the assignment.
In 1993 the plaintiff made a guitar (Figure 2) [figures for this case have been removed] in the
shape of the Prince symbol; he concedes that it is a derivative work within the meaning of 17
U.S.C. § 101 (“a work based upon one or more preexisting works, such as a translation, musical
arrangement, dramatization, fictionalization, motion picture version, sound recording, art
reproduction, abridgment, condensation, or any other form in which a work may be recast,
transformed, or adapted. A work consisting of editorial revisions, annotations, elaborations, or
other modifications which, as a whole, represent an original work of authorship, is a ‘derivative
work’”). The plaintiff claims (truthfully, we assume for purposes of the appeal) to have shown
the guitar to Prince. Shortly afterwards Prince appeared in public playing a guitar quite similar to
the plaintiff’s (Figure 3) [figures for this case have been removed].
The plaintiff brought this suit for copyright infringement in 1994, but it languished for years in
the district court. In January 1997 Prince counterclaimed for infringement of the copyright on his
symbol, arguing (because he had not yet registered his copyright—indeed it hadn’t even been
assigned to him yet) that in 1992 Warner Brothers had registered a copyright of the symbol in
connection with a record of Prince’s music. Prince was mistaken; the copyright was of the music,
not of the symbol, although the symbol appeared on the album cover. In any event Prince had no
standing to enforce someone else’s copyright—so that, if only Warner Brothers held a copyright
on the Prince symbol, Prince would have no defense against Pickett’s suit for infringement (or at
102

Electronic copy available at: https://ssrn.com/abstract=3883500

least would not have the defense that he successfully asserted in the district court), as well as no
basis for a counterclaim. In July 1997, however, on the Monday following the third anniversary
of Pickett’s suit (which fell on a Saturday), Prince filed an amended counterclaim for
infringement, claiming that it was his own, not Warner Brothers’, copyright that Pickett’s guitar
infringed; for between January and July Prince had obtained the copyright by assignment and
had registered it. The district court (Judge Shadur) held that the amended counterclaim, which
superseded the original one, did not relate back to the original counterclaim because it did not
arise out of the same copyright, and so it was barred by the three-year statute of limitations for
claims of copyright infringement. 17 U.S.C. § 507(b). Later the suit was transferred to Judge
Pallmeyer, who on Prince’s motion for summary judgment dismissed Pickett’s claim on the
ground that he had no right to make a derivative work based on the Prince symbol without
Prince’s consent, which was never sought or granted. 52 F.Supp.2d 893 (N.D.Ill. 1999).
Pickett claims the right to copyright a work derivative from another person’s copyright without
that person’s permission and then to sue that person for infringement by the person’s own
derivative work. Pickett’s guitar was a derivative work of the copyrighted Prince symbol, and so
was Prince’s guitar. Since Prince had (or so we must assume) access to Pickett’s guitar, and since
the two guitars, being derivatives of the same underlying work, are, naturally, very similar in
appearance, Pickett has—if he is correct that one can copyright a derivative work when the
original work is copyrighted by someone else who hasn’t authorized the maker of the derivative
work to copyright it—a prima facie case of infringement. Wildlife Express Corp. v. Carol Wright
Sales, Inc., 18 F.3d 502, 508 (7th Cir.1994); Procter & Gamble Co. v. Colgate-Palmolive Co.,
199 F.3d 74, 77 (2d Cir.1999) (per curiam); Castle Rock Entertainment, Inc. v. Carol Publishing
Group, Inc., 150 F.3d 132, 137 (2d Cir.1998); Twin Peaks Productions, Inc. v. Publications
International, Ltd., 996 F.2d 1366, 1372 (2d Cir.1993); see also 2 Paul Goldstein, Copyright:
Principles, Law and Practice § 7.2.1, p. 8 (1989) (“the fact that the defendant had access to the
plaintiff’s work and that the defendant’s work is similar to the plaintiff’s can form the basis for
an inference that the defendant copied her work from the plaintiff’s work”). Pickett must, he
concedes, show that his derivative work has enough originality to entitle him to a copyright, and
also that the copyright is limited to the features that the derivative work adds to the original. But
he insists that with these limitations his copyright is valid.
We doubt that he could show the requisite incremental originality, Lee v. A.R.T. Co., 125 F.3d
580 (7th Cir.1997); Gracen v. Bradford Exchange, 698 F.2d 300, 304-05 (7th Cir.1983), slight as
it need be. Feist Publications, Inc. v. Rural Telephone Service Co., 499 U.S. 340, 345, 362-63,
111 S.Ct. 1282, 113 L.Ed.2d 358 (1991); CDN Inc. v. Kapes, 197 F.3d 1256, 1259-61 (9th
Cir.1999); Acuff-Rose Music, Inc. v. Jostens, Inc., 155 F.3d 140, 143-44 (2d Cir. 1998); 1
Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 3.03, p. 3-10 (1999); see
generally 1 Goldstein, supra, § 2.2.1, pp. 62-65. In Lee v. A.R.T. Co., supra, 125 F.3d at 582, we
noted a conflict in the authorities over whether any originality is required for a derivative work.
We had explained in Gracen v. Bradford Exchange, supra, 698 F.2d at 304, and we’ll note later
in this opinion as well, that such a requirement is essential in order to head off situations in
which it is impossible to adjudicate a dispute between owners of two derivative works because
the works are identical both to the original and to each other. The Ninth Circuit, the only court
cited in Lee as disagreeing with us, had, in fact, swung around to our view shortly before our
103

Electronic copy available at: https://ssrn.com/abstract=3883500

decision came down. Entertainment Research Group, Inc. v. Genesis Creative Group, Inc., 122
F.3d 1211, 1220 (9th Cir.1997).
Although Pickett’s guitar isn’t identical to the Prince symbol, the difference in appearance may
well be due to nothing more than the functional difference between a two-dimensional symbol
and a guitar in the shape of that symbol. In that event even Prince could not have copyrighted the
guitar version of the symbol. 17 U.S.C. § 101; American Dental Ass’n v. Delta Dental Plans
Ass’n, 126 F.3d 977, 980 (7th Cir.1997); Entertainment Research Group, Inc. v. Genesis
Creative Group, Inc., supra, 122 F.3d at 1221-24; cf. Mitel, Inc. v. Iqtel, Inc., 124 F.3d 1366,
1374-75 (10th Cir.1997); Williams v. Crichton, 84 F.3d 581, 587-88 (2d Cir. 1996). A guitar
won’t work without strings, frets, etc. arranged in a pattern dictated by musical considerations,
and to the extent that the pattern is what it is because otherwise the guitar won’t sound right, it is
not copyrightable as a work of visual art. Maybe, though, the juxtaposition of the symbol and the
guitar is enough to confer on the ensemble sufficient originality as a work of visual art to entitle
the designer to copyright it. See North Coast Industries v. Jason Maxwell, Inc., 972 F.2d 1031
(9th Cir.1992); Rogers v. Koons, 960 F.2d 301, 307 (2d Cir.1992). Many works of art rely for
their effect on the juxtaposition of familiar elements ordinarily held separate (like a mustache
painted on a photograph of the Mona Lisa); indeed, all works of art are ultimately combinations
of familiar, uncopyrightable items.
We need not pursue the issue of originality of derivative works. The Copyright Act grants the
owner of a copyright the exclusive right to prepare derivative works based upon the copyrighted
work. 17 U.S.C. § 106(2); Lee v. A.R.T. Co., supra, 125 F.3d at 581; Gracen v. Bradford
Exchange, supra, 698 F.2d at 302; Atari, Inc. v. North American Philips Consumer Electronics
Corp., 672 F.2d 607, 618 n. 12 (7th Cir.1982); Micro Star v. Formgen Inc., 154 F.3d 1107, 1110
(9th Cir.1998). So Pickett could not make a derivative work based on the Prince symbol without
Prince’s authorization even if Pickett’s guitar had a smidgeon of originality. This is a sensible
result. A derivative work is, by definition, bound to be very similar to the original. Concentrating
the right to make derivative works in the owner of the original work prevents what might
otherwise be an endless series of infringement suits posing insoluble difficulties of proof.
Consider two translations into English of a book originally published in French. The two
translations are bound to be very similar and it will be difficult to establish whether they are very
similar because one is a copy of the other or because both are copies of the same foreignlanguage original. Whether Prince’s guitar is a copy of his copyrighted symbol or a copy of
Pickett’s guitar is likewise not a question that the methods of litigation can readily answer with
confidence. If anyone can make derivative works based on the Prince symbol, we could have
hundreds of Picketts, each charging infringement by the others.
Pickett relies for his implausible theory primarily on section 103(a) of the Copyright Act, which
provides that while copyright can be obtained in derivative works, “protection for a work
employing preexisting material in which copyright subsists does not extend to any part of the
work in which such material has been used unlawfully.” Pickett reads this as authorizing a
person other than the owner of the original work to make a derivative work, merely forbidding
him to infringe the original. It is very difficult to see how a derivative work not made by the
owner of the original work could fail to infringe it, given the definition of derivative works.
104

Electronic copy available at: https://ssrn.com/abstract=3883500

(There is no infringement by the owner of the copyright of the original work, since, as note,
section 106(2) entitles him to make derivative works based on his copyrighted work. Cortner v.
Israel, 732 F.2d 267, 271 (2d Cir.1984).) Picket doesn’t deny this; having warded off (he thinks)
Prince’s counterclaim for copyright infringement, he is unafraid to acknowledge that he is an
infringer and to content himself with arguing that his copyright extends only to the original
elements of the infringing work. But we do not read section 103(a) as qualifying the exclusive
right of the owner of the copyright of the original work to make derivative works based on that
work, the right conferred by section 106(2). Section 103(a) means only, at least so far as bears on
this case, that the right to make a derivative work does not authorize the maker to incorporate
into it material that infringes someone else’s copyright. Cortner v. Israel, supra, 732 F.2d at 272;
1 Nimmer & Nimmer, supra, § 3.06, pp. 3-34.23 to 3-34.27; cf. Harris Custom Builders, Inc. v.
Hoffmeyer, 92 F.3d 517, 519 (7th Cir.1996). So if Pickett owned a copyright of, say, a picture of
Prince, and Prince used that picture in his own guitar without Pickett’s consent, Pickett would
have a claim of infringement. But the only copyright that Pickett claims Prince infringed is a
copyright that Pickett had no right to obtain, namely a copyright on a derivative work based on
Prince’s copyrighted symbol.
Pickett relied in the district court on a dictum in Eden Toys, Inc. v. Florelee Undergarment Co.,
697 F.2d 27, 34 n. 6 (2d Cir.1982), that a stranger can make a derivative work without the
permission of the owner of the copyright of the original work if the original work does not
“pervade” the derivative work. The suggestion, if taken seriously (which it has not been), would
inject enormous uncertainty into the law of copyright and undermine the exclusive right that
section 106(2) gives the owner of the copyright on the original work. It also rests on a confusion
between the determination of whether a work is derivative and the determination of who has the
right to make the derivative work. Defined too broadly, “derivative work” would confer
enormous power on the owners of copyrights on preexisting works. The Bernstein-Sondheim
musical West Side Story, for example, is based loosely on Shakespeare’s Romeo and Juliet,
which in turn is based loosely on Ovid’s Pyramus and Thisbe, so that if “derivative work” were
defined broadly enough (and copyright were perpetual) West Side Story would infringe Pyramus
and Thisbe unless authorized by Ovid’s heirs. We can thus imagine the notion of pervasiveness
being used to distinguish a work fairly described as derivative from works only loosely
connected with some ancestral work claimed to be their original. Cf. Micro Star v. Formgen Inc.,
supra, 154 F.3d at 1110. In that sense Prince’s symbol clearly “pervades” both guitars. If it did
not, the guitars might not be derivative works, but they would not be derivative works that
anyone was free to make without obtaining Prince’s permission.
It is apparent from what we have said so far not only that Pickett could not copyright his guitar,
but that his guitar infringes Prince’s copyright. (Pickett’s further argument, that Prince’s
copyright has evaporated if, as Judge Shadur ruled, the counterclaim to enforce it is time-barred
and so Prince’s symbol fell into the public domain and became fair game for makers of
derivative works, is ridiculous.) The remaining question, whether the counterclaim was properly
dismissed on the basis of the statute of limitations, is the subject of Prince’s cross-appeal. Oddly,
there is not the slightest doubt that the amended counterclaim was filed before the statute of
limitations expired, and this regardless of whether it related back to the original, Fed.R.Civ.P.
15(c)(2), as probably it did not, since it was based on a different copyright. Cf. 6A Charles Alan
105

Electronic copy available at: https://ssrn.com/abstract=3883500

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1497, pp. 70-74
(1990). Although the amended counterclaim was filed on the last possible day before expiration,
namely the Monday after the Saturday that was the third anniversary of the filing of Pickett’s
suit, see Fed. R. Civ.P. 6(a), the adage that a miss is as good as a mile applies in reverse here: a
suit is timely whether filed the day after the claim accrues or the very last day before the suit
would be time-barred.
So why was the counterclaim dismissed as untimely? The three-year period of limitations began
running on July 5, 1994, and the judge ruled that the counterclaim was untimely because it had
not been filed until July 7, 1997. Apparently no one, including the judge, noticed that July 5,
1997, was a Saturday. Prince’s lawyer finally woke up, and a couple of weeks after Judge Shadur
had ruled filed a motion for reconsideration which the judge denied on the ground that a motion
for reconsideration is not an appropriate vehicle for injecting a new legal theory into a case.
We think that in so ruling the judge abused his discretion. Unlike the case in which a judgment is
sought to be vacated, to which the principle enunciated by the judge does apply, e.g., Caisse
Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d 1264, 1269-70 (7th Cir. 1996);
Keene Corp. v. International Fidelity Ins. Co., 736 F.2d 388, 393 (7th Cir. 1984), although its
application to a computational error having nothing to do with legal “theory” may be doubted,
see Russell v. Delco Remy Division, 51 F.3d 746, 749 (7th Cir.1995), a motion to reconsider a
ruling is constrained only by the doctrine of the law of the case. And that doctrine is highly
flexible, especially when a judge is being asked to reconsider his own ruling. Avitia v.
Metropolitan Club of Chicago, Inc., 49 F.3d 1219, 1227 (7th Cir.1995); Prisco v. A & D Carting
Corp., 168 F.3d 593, 607 (2d Cir.1999). Judge Shadur’s ruling that the counterclaim was
untimely was interlocutory, and thus not a final judgment. In fact, it was not a judgment at all. It
was issued in December of 1997, and the final decision by the district court didn’t come until
June 18 of last year. The ruling was also the plainest of plain errors, requiring only a glance at
the calendar to discover. The judge was led into the plain error by the party seeking to correct it,
but that is often the case. Had Prince’s lawyer discovered the error a few weeks earlier and
brought it to Judge Shadur’s attention before the judge ruled, undoubtedly the judge would have
held that the counterclaim was timely.
Although we can understand Judge Shadur’s annoyance at being led into plain error, a judge’s
refusal to correct a plain error that he had committed weeks before is not justified by the doctrine
of the law of the case, or anything else we can think of. Creek v. Village of Westhaven, 144 F.3d
441, 446 (7th Cir.1998); Evans v. City of Chicago, 873 F.2d 1007, 1013-14 (7th Cir. 1989);
United States v. Zanghi, 189 F.3d 71, 79-80 (1st Cir.1999). Were we to uphold the denial of
reconsideration and dismissal of the counterclaim, we would be penalizing Prince’s lawyer for
having asked Judge Shadur to correct his own mistake rather than reserving the issue for an
appeal, and we would thus be discouraging efforts by litigants to purge errors before the case
comes to us (perhaps it won’t come to us if the errors are purged). For if Prince had for the first
time on appeal argued that Judge Shadur had erred in dismissing the counterclaim as untimely,
and if Pickett had responded that Prince had waived the issue by failing to raise it in the district
court, Prince would have appealed to the doctrine of plain error to absolve him from the
consequences of the waiver. And limited though that doctrine is in civil cases, see, e.g., Deppe v.
106

Electronic copy available at: https://ssrn.com/abstract=3883500

Tripp, 863 F.2d 1356, 1360-61 (7th Cir.1988); Smith v. Kmart Corp., 177 F.3d 19, 28 (1st
Cir.1999), we would have invoked it and reversed the dismissal of the counterclaim. The result
should not be different merely because, though apprised of the error, Judge Shadur refused to
correct it.
It is conceivable though not argued that Prince’s failure to discover that July 5, 1997, was a
Saturday (or to realize the significance of the fact) was harmful to Pickett; but such an argument
would get nowhere, for it was as irresponsible for Pickett’s lawyer to argue the untimeliness of a
counterclaim that he should have known was timely as it was for Prince’s lawyer to fail to refute
the argument. As no effort was made to show that Pickett was harmed by Prince’s mistake (and it
was, to repeat, Pickett’s mistake as well), let alone so gravely harmed as to warrant the dismissal
of the counterclaim rather than just an order that Prince reimburse Pickett for any expense
occasioned by the mistake, we cannot think of any reason at all why Judge Shadur should have
refused to rescind his erroneous dismissal of the counterclaim.
The judgment is affirmed insofar as it dismisses Pickett’s suit but vacated insofar as it dismisses
the counterclaim, and the case is remanded for further proceedings consistent with this opinion.
Affirmed in part, vacated in part, and remanded.

107

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 9: Statutory limits on copyright infringement, including fair use
Upon completion of class 9, you should be able to:
1) recall major statutory limits on copyright enforcement;
2) explain the concept of fair use with reference to statutory and case authority;
3) recall the definitions of parody and satire;
4) analyze fair use in the context of a factual scenario.
***
Although it is not the only statutory limit on copyright enforcement, fair use is widely viewed as
the primary safety valve on copyright infringement. In part this is due to the flexibility of the
fair use analysis itself.
In this class we will learn about statutory limits on copyright enforcement and discuss the
concept of fair use in some depth. You should begin by reading 17 U.S.C. § 107 and any
relevant statutory definitions. Next, read Campbell v. Acuff Rose. This case is a tale of two
songs: the original version of Oh, Pretty Woman by Roy Orbison and the rap of Pretty Woman
by 2LiveCrew. The lyrics are at the end of the majority opinion.
Finally, you will read Google v. Oracle (2021), the most recent Supreme Court opinion
involving fair use. You may want to briefly review the technical appendix included by the court
before reading the opinion itself.
17 U.S.C. §107. Limitations on exclusive rights: Fair use (1992)
Notwithstanding the provisions of sections 106 and 106A, the fair use of a copyrighted work, including
such use by reproduction in copies or phonorecords or by any other means specified by that section, for
purposes such as criticism, comment, news reporting, teaching (including multiple copies for classroom
use), scholarship, or research, is not an infringement of copyright.
In determining whether the use made of a work in any particular case is a fair use the factors to be
considered shall include
(1) the purpose and character of the use, including whether such use is of a commercial nature
or is for nonprofit educational purposes;
(2) the nature of the copyrighted work;
(3) the amount and substantiality of the portion used in relation to the copyrighted work as a
whole; and
(4) the effect of the use upon the potential market for or value of the copyrighted work.
The fact that a work is unpublished shall not itself bar a finding of fair use if such finding is made upon
consideration of all the above factors.

108

Electronic copy available at: https://ssrn.com/abstract=3883500

As you read Campbell v. Acuff Rose, ask yourself the following questions:
•
•
•
•
•

What is the primary legal issue in this case? What is the Court’s reasoning in resolving
that issue?
What underlying policies are at issue in this opinion? How do they manifest themselves
in the analytical framework applied by the Court?
Based on this opinion, what is a parody work?
Based on this opinion, what is the analytical framework for assessing an assertion of fair
use?
Based on this opinion, is a book about the evils of corporate America entitled “How the
Gap stole Christmas” written in Seuss-like rhyming with elements from the Dr. Seuss
work (such as “Whoville”) fair use?

Note that one of the two issues involved in Google v. Oracle – which is expected to be decided
by the Supreme Court during early-mid 2021—is fair use. It is likely that we will read that
opinion as well if it issues before the end of the semester.

109

Electronic copy available at: https://ssrn.com/abstract=3883500

Campbell v. Acuff-Rose Music, Inc.
510 U.S. 569 (1994)
JUSTICE SOUTER delivered the opinion of the Court.
We are called upon to decide whether 2 Live Crew’s commercial parody of Roy Orbison’s song,
“Oh, Pretty Woman,” may be a fair use within the meaning of the Copyright Act of 1976, 17 U.
S. C. § 107 (1988 ed. and Supp. IV). Although the District Court granted summary judgment for
2 Live Crew, the Court of Appeals reversed, holding the defense of fair use barred by the song’s
commercial character and excessive borrowing. Because we hold that a parody’s commercial
character is only one element to be weighed in a fair use enquiry, and that insufficient
consideration was given to the nature of parody in weighing the degree of copying, we reverse
and remand.
I
In 1964, Roy Orbison and William Dees wrote a rock ballad called “Oh, Pretty Woman” and
assigned their rights in it to respondent Acuff-Rose Music, Inc. See Appendix A, infra, at 594.
Acuff-Rose registered the song for copyright protection.
Petitioners Luther R. Campbell, Christopher Wongwon, Mark Ross, and David Hobbs are
collectively known as 2 Live Crew, a popular rap music group. 1 In 1989, Campbell wrote a song
entitled “Pretty Woman,” which he later described in an affidavit as intended, “through comical
lyrics, to satirize the original work. . . .” App. to Pet. for Cert. 80a. On July 5, 1989, 2 Live
Crew’s manager informed Acuff-Rose that 2 Live Crew had written a parody of “Oh, Pretty
Woman,” that they would afford all credit for ownership and authorship of the original song to
Acuff-Rose, Dees, and Orbison, and that they were willing to pay a fee for the use they wished to
make of it. Enclosed with the letter were a copy of the lyrics and a recording of 2 Live Crew’s
song. See Appendix B, infra, at 595. Acuff-Rose’s agent refused permission, stating that “I am
aware of the success enjoyed by ‘The 2 Live Crews’, but I must inform you that we cannot
permit the use of a parody of ‘Oh, Pretty Woman.’” App. to Pet. for Cert. 85a. Nonetheless, in
June or July 1989, 2 2 Live Crew released records, cassette tapes, and compact discs of “Pretty
Woman” in a collection of songs entitled “As Clean As They Wanna Be.” The albums and
1

Rap has been defined as a “style of black American popular music consisting of improvised rhymes
performed to a rhythmic accompaniment.” The Norton/Grove Concise Encyclopedia of Music 613
(1988). 2 Live Crew plays “[b]ass music,” a regional, hip-hop style of rap from the Liberty City area of
Miami, Florida. Brief for Petitioners 34.
2
The parties argue about the timing. 2 Live Crew contends that the album was released on July 15, and
the District Court so held. 754 F. Supp. 1150, 1152 (MD Tenn. 1991). The Court of Appeals states that
Campbell’s affidavit puts the release date in June, and chooses that date. 972 F. 2d 1429, 1432 (CA6
1992). We find the timing of the request irrelevant for purposes of this enquiry. See n. 18, infra,
discussing good faith.

110

Electronic copy available at: https://ssrn.com/abstract=3883500

compact discs identify the authors of “Pretty Woman” as Orbison and Dees and its publisher as
Acuff-Rose.
Almost a year later, after nearly a quarter of a million copies of the recording had been sold,
Acuff-Rose sued 2 Live Crew and its record company, Luke Skyywalker Records, for copyright
infringement. The District Court granted summary judgment for 2 Live Crew, 3 reasoning that the
commercial purpose of 2 Live Crew’s song was no bar to fair use; that 2 Live Crew’s version
was a parody, which “quickly degenerates into a play on words, substituting predictable lyrics
with shocking ones” to show “how bland and banal the Orbison song” is; that 2 Live Crew had
taken no more than was necessary to “conjure up” the original in order to parody it; and that it
was “extremely unlikely that 2 Live Crew’s song could adversely affect the market for the
original.” 754 F. Supp. 1150, 1154-1155, 1157-1158 (MD Tenn. 1991). The District Court
weighed these factors and held that 2 Live Crew’s song made fair use of Orbison’s original. Id.,
at 1158-1159.
The Court of Appeals for the Sixth Circuit reversed and remanded. 972 F. 2d 1429, 1439 (1992).
Although it assumed for the purpose of its opinion that 2 Live Crew’s song was a parody of the
Orbison original, the Court of Appeals thought the District Court had put too little emphasis on
the fact that “every commercial use . . . is presumptively . . . unfair,” Sony Corp. of America v.
Universal City Studios, Inc., 464 U. S. 417, 451 (1984), and it held that “the admittedly
commercial nature” of the parody “requires the conclusion” that the first of four factors relevant
under the statute weighs against a finding of fair use. 972 F. 2d, at 1435, 1437. Next, the Court of
Appeals determined that, by “taking the heart of the original and making it the heart of a new
work,” 2 Live Crew had, qualitatively, taken too much. Id., at 1438. Finally, after noting that the
effect on the potential market for the original (and the market for derivative works) is
“undoubtedly the single most important element of fair use,” Harper & Row, Publishers, Inc. v.
Nation Enterprises, 471 U. S. 539, 566 (1985), the Court of Appeals faulted the District Court
for “refus[ing] to indulge the presumption” that “harm for purposes of the fair use analysis has
been established by the presumption attaching to commercial uses.” 972 F. 2d, at 1438-1439. In
sum, the court concluded that its “blatantly commercial purpose . . . prevents this parody from
being a fair use.” Id., at 1439.
We granted certiorari, 507 U. S. 1003 (1993), to determine whether 2 Live Crew’s commercial
parody could be a fair use.
II
It is uncontested here that 2 Live Crew’s song would be an infringement of Acuff-Rose’s rights
in “Oh, Pretty Woman,” under the Copyright Act of 1976, 17 U. S. C. § 106 (1988 ed. and Supp.
IV), but for a finding of fair use through parody. 4 From the infancy of copyright protection, some
3

2 Live Crew’s motion to dismiss was converted to a motion for summary judgment. Acuff-Rose
defended against the motion, but filed no cross-motion.
4
Section 106 provides in part:
“Subject to sections 107 through 120, the owner of copyright under this title has the exclusive rights to do
and to authorize any of the following:

111

Electronic copy available at: https://ssrn.com/abstract=3883500

opportunity for fair use of copyrighted materials has been thought necessary to fulfill copyright’s
very purpose, “[t]o promote the Progress of Science and useful Arts. . . .” U. S. Const., Art. I, §
8, cl. 8. 5 For as JUSTICE STORY explained, “[i]n truth, in literature, in science and in art, there
are, and can be, few, if any, things, which in an abstract sense, are strictly new and original
throughout. Every book in literature, science and art, borrows, and must necessarily borrow, and
use much which was well known and used before.” Emerson v. Davies, 8 F.Cas. 615, 619 (No.
4,436) (CCD Mass. 1845). Similarly, Lord Ellenborough expressed the inherent tension in the
need simultaneously to protect copyrighted material and to allow others to build upon it when he
wrote, “while I shall think myself bound to secure every man in the enjoyment of his copy-right,
one must not put manacles upon science.” Carey v. Kearsley, 4 Esp. 168, 170, 170 Eng. Rep.
679, 681 (K. B. 1803). In copyright cases brought under the Statute of Anne of 1710, 6 English
courts held that in some instances “fair abridgements” would not infringe an author’s rights, see
W. Patry, The Fair Use Privilege in Copyright Law 6-17 (1985) (hereinafter Patry); Leval,
Toward a Fair Use Standard, 103 Harv. L. Rev. 1105 (1990) (hereinafter Leval), and although
the First Congress enacted our initial copyright statute, Act of May 31, 1790, 1 Stat. 124, without
any explicit reference to “fair use,” as it later came to be known, 7 the doctrine was recognized by
the American courts nonetheless.
In Folsom v. Marsh, 9 F. Cas. 342 (No. 4,901) (CCD Mass. 1841), Justice Story distilled the
essence of law and methodology from the earlier cases: “look to the nature and objects of the
selections made, the quantity and value of the materials used, and the degree in which the use
may prejudice the sale, or diminish the profits, or supersede the objects, of the original work.”
Id., at 348. Thus expressed, fair use remained exclusively judge-made doctrine until the passage
of the 1976 Copyright Act, in which Justice Story’s summary is discernible: 8

“(1) to reproduce the copyrighted work in copies or phonorecords;
“(2) to prepare derivative works based upon the copyrighted work;
“(3) to distribute copies or phonorecords of the copyrighted work to the public by sale or other transfer of
ownership, or by rental, lease, or lending . . . .”
A derivative work is defined as one “based upon one or more preexisting works, such as a translation,
musical arrangement, dramatization, fictionalization, motion picture version, sound recording, art
reproduction, abridgment, condensation, or any other form in which a work may be recast, transformed,
or adapted. A work consisting of editorial revisions, annotations, elaborations, or other modifications
which, as a whole, represent an original work of authorship, is a ‘derivative work.’” 17 U. S. C. § 101.
2 Live Crew concedes that it is not entitled to a compulsory license under § 115 because its arrangement
changes “the basic melody or fundamental character” of the original. § 115(a)(2).
5
The exclusion of facts and ideas from copyright protection serves that goal as well. See § 102(b) (“In no
case does copyright protection for an original work of authorship extend to any idea, procedure, process,
system, method of operation, concept, principle, or discovery . . .”); Feist Publications, Inc. v. Rural
Telephone Service Co., 499 U. S. 340, 359 (1991) (“[F]acts contained in existing works may be freely
copied”); Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U. S. 539, 547 (1985) (copyright
owner’s rights exclude facts and ideas, and fair use).
6
An Act for the Encouragement of Learning, 8 Anne, ch. 19.
7
Patry 27, citing Lawrence v. Dana, 15 F. Cas. 26, 60 (No. 8,136) (CCD Mass. 1869).
8
Leval 1105. For a historical account of the development of the fair use doctrine, see Patry 1-64.

112

Electronic copy available at: https://ssrn.com/abstract=3883500

§ 107. Limitations on exclusive rights: Fair use
Notwithstanding the provisions of sections 106 and 106A, the fair use of a copyrighted
work, including such use by reproduction in copies or phonorecords or by any other
means specified by that section, for purposes such as criticism, comment, news reporting,
teaching (including multiple copies for classroom use), scholarship, or research, is not an
infringement of copyright. In determining whether the use made of a work in any
particular case is a fair use the factors to be considered shall include—
(1) the purpose and character of the use, including whether such use is of a commercial
nature or is for non-profit educational purposes;
(2) the nature of the copyrighted work;
(3) the amount and substantiality of the portion used in relation to the copyrighted work
as a whole; and
(4) the effect of the use upon the potential market for or value of the copyrighted work.
The fact that a work is unpublished shall not itself bar a finding of fair use if such finding
is made upon consideration of all the above factors.” 17 U. S. C. § 107 (1988 ed. and
Supp. IV).
Congress meant § 107 “to restate the present judicial doctrine of fair use, not to change, narrow,
or enlarge it in any way” and intended that courts continue the common-law tradition of fair use
adjudication. H. R. Rep. No. 94-1476, p. 66 (1976) (hereinafter House Report); S. Rep. No. 94473, p. 62 (1975) (hereinafter Senate Report). The fair use doctrine thus “permits [and requires]
courts to avoid rigid application of the copyright statute when, on occasion, it would stifle the
very creativity which that law is designed to foster.” Stewart v. Abend, 495 U. S. 207, 236 (1990)
(internal quotation marks and citation omitted).
The task is not to be simplified with bright-line rules, for the statute, like the doctrine it
recognizes, calls for case-by-case analysis. Harper & Row, 471 U. S., at 560; Sony, 464 U. S., at
448, and n. 31; House Report, pp. 65-66; Senate Report, p. 62. The text employs the terms
“including” and “such as” in the preamble paragraph to indicate the “illustrative and not
limitative” function of the examples given, § 101; see Harper & Row, supra, at 561, which thus
provide only general guidance about the sorts of copying that courts and Congress most
commonly had found to be fair uses. 9 Nor may the four statutory factors be treated in isolation,
one from another. All are to be explored, and the results weighed together, in light of the
purposes of copyright. See Leval 1110-1111; Patry & Perlmutter, Fair Use Misconstrued: Profit,
Presumptions, and Parody, 11 Cardozo Arts & Ent. L. J. 667, 685-687 (1993) (hereinafter Patry
& Perlmutter). 10

9

See Senate Report, p. 62 (“[W]hether a use referred to in the first sentence of section 107 is a fair use in
a particular case will depend upon the application of the determinative factors”).
10
Because the fair use enquiry often requires close questions of judgment as to the extent of permissible
borrowing in cases involving parodies (or other critical works), courts may also wish to bear in mind that
the goals of the copyright law, “to stimulate the creation and publication of edifying matter,” Leval 1134,

113

Electronic copy available at: https://ssrn.com/abstract=3883500

A
The first factor in a fair use enquiry is “the purpose and character of the use, including whether
such use is of a commercial nature or is for nonprofit educational purposes.” § 107(1). This
factor draws on Justice Story’s formulation, “the nature and objects of the selections made.”
Folsom v. Marsh, supra, at 348. The enquiry here may be guided by the examples given in the
preamble to § 107, looking to whether the use is for criticism, or comment, or news reporting,
and the like, see § 107. The central purpose of this investigation is to see, in Justice Story’s
words, whether the new work merely “supersede[s] the objects” of the original creation, Folsom
v. Marsh, supra, at 348; accord, Harper & Row, supra, at 562 (“supplanting” the original), or
instead adds something new, with a further purpose or different character, altering the first with
new expression, meaning, or message; it asks, in other words, whether and to what extent the
new work is “transformative.” Leval 1111. Although such transformative use is not absolutely
necessary for a finding of fair use, Sony, supra, at 455, n. 40, 11 the goal of copyright, to promote
science and the arts, is generally furthered by the creation of transformative works. Such works
thus lie at the heart of the fair use doctrine’s guarantee of breathing space within the confines of
copyright, see, e. g., Sony, supra, at 478-480 (Blackmun, J., dissenting), and the more
transformative the new work, the less will be the significance of other factors, like
commercialism, that may weigh against a finding of fair use.
This Court has only once before even considered whether parody may be fair use, and that time
issued no opinion because of the Court’s equal division. Benny v. Loew’s Inc., 239 F. 2d 532
(CA9 1956), aff’d sub nom. Columbia Broadcasting System, Inc. v. Loew’s Inc., 356 U. S. 43
(1958). Suffice it to say now that parody has an obvious claim to transformative value, as AcuffRose itself does not deny. Like less ostensibly humorous forms of criticism, it can provide social
benefit, by shedding light on an earlier work, and, in the process, creating a new one. We thus
line up with the courts that have held that parody, like other comment or criticism, may claim
fair use under § 107. See, e. g., Fisher v. Dees, 794 F. 2d 432 (CA9 1986) (“When Sonny Sniffs
Glue,” a parody of “When Sunny Gets Blue,” is fair use); Elsmere Music, Inc. v. National
Broadcasting Co., 482 F. Supp. 741 (SDNY), aff’d, 623 F. 2d 252 (CA2 1980) (“I Love
Sodom,” a “Saturday Night Live” television parody of “I Love New York,” is fair use); see also

are not always best served by automatically granting injunctive relief when parodists are found to have
gone beyond the bounds of fair use. See 17 U. S. C. § 502(a) (court “may . . . grant . . . injunctions on
such terms as it may deem reasonable to prevent or restrain infringement”) (emphasis added); Leval 1132
(while in the “vast majority of cases, [an injunctive] remedy is justified because most infringements are
simple piracy,” such cases are “worlds apart from many of those raising reasonable contentions of fair
use” where “there may be a strong public interest in the publication of the secondary work [and] the
copyright owner’s interest may be adequately protected by an award of damages for whatever
infringement is found”); Abend v. MCA, Inc., 863 F. 2d 1465, 1479 (CA9 1988) (finding “special
circumstances” that would cause “great injustice” to defendants and “public injury” were injunction to
issue), aff’d sub nom. Stewart v. Abend, 495 U. S. 207 (1990).
11
The obvious statutory exception to this focus on transformative uses is the straight reproduction of
multiple copies for classroom distribution.

114

Electronic copy available at: https://ssrn.com/abstract=3883500

House Report, p. 65; Senate Report, p. 61 (“[U]se in a parody of some of the content of the work
parodied” may be fair use).
The germ of parody lies in the definition of the Greek parodeia, quoted in Judge Nelson’s Court
of Appeals dissent, as “a song sung alongside another.” 972 F. 2d, at 1440, quoting 7
Encyclopedia Britannica 768 (15th ed. 1975). Modern dictionaries accordingly describe a parody
as a “literary or artistic work that imitates the characteristic style of an author or a work for
comic effect or ridicule,” 12 or as a “composition in prose or verse in which the characteristic
turns of thought and phrase in an author or class of authors are imitated in such a way as to make
them appear ridiculous.” 13 For the purposes of copyright law, the nub of the definitions, and the
heart of any parodist’s claim to quote from existing material, is the use of some elements of a
prior author’s composition to create a new one that, at least in part, comments on that author’s
works. See, e. g., Fisher v. Dees, supra, at 437; MCA, Inc. v. Wilson, 677 F. 2d 180, 185 (CA2
1981). If, on the contrary, the commentary has no critical bearing on the substance or style of the
original composition, which the alleged infringer merely uses to get attention or to avoid the
drudgery in working up something fresh, the claim to fairness in borrowing from another’s work
diminishes accordingly (if it does not vanish), and other factors, like the extent of its
commerciality, loom larger. 14 Parody needs to mimic an original to make its point, and so has
some claim to use the creation of its victim’s (or collective victims’) imagination, whereas satire
can stand on its own two feet and so requires justification for the very act of borrowing. 15 See
ibid.; Bisceglia, Parody and Copyright Protection: Turning the Balancing Act Into a Juggling
Act, in ASCAP, Copyright Law Symposium, No. 34, p. 25 (1987).
The fact that parody can claim legitimacy for some appropriation does not, of course, tell either
parodist or judge much about where to draw the line. Like a book review quoting the copyrighted
material criticized, parody may or may not be fair use, and petitioners’ suggestion that any
parodic use is presumptively fair has no more justification in law or fact than the equally hopeful
claim that any use for news reporting should be presumed fair, see Harper & Row, 471 U. S., at
561. The Act has no hint of an evidentiary preference for parodists over their victims, and no
workable presumption for parody could take account of the fact that parody often shades into
12

American Heritage Dictionary 1317 (3d ed. 1992).
11 Oxford English Dictionary 247 (2d ed. 1989).
14
A parody that more loosely targets an original than the parody presented here may still be sufficiently
aimed at an original work to come within our analysis of parody. If a parody whose wide dissemination in
the market runs the risk of serving as a substitute for the original or licensed derivatives (see infra, at 590594, discussing factor four), it is more incumbent on one claiming fair use to establish the extent of
transformation and the parody’s critical relationship to the original. By contrast, when there is little or no
risk of market substitution, whether because of the large extent of transformation of the earlier work, the
new work’s minimal distribution in the market, the small extent to which it borrows from an original, or
other factors, taking parodic aim at an original is a less critical factor in the analysis, and looser forms of
parody may be found to be fair use, as may satire with lesser justification for the borrowing than would
otherwise be required.
15
Satire has been defined as a work “in which prevalent follies or vices are assailed with ridicule,” 14
Oxford English Dictionary, supra, at 500, or are “attacked through irony, derision, or wit,” American
Heritage Dictionary, supra, at 1604.
13

115

Electronic copy available at: https://ssrn.com/abstract=3883500

satire when society is lampooned through its creative artifacts, or that a work may contain both
parodic and nonparodic elements. Accordingly, parody, like any other use, has to work its way
through the relevant factors, and be judged case by case, in light of the ends of the copyright law.
Here, the District Court held, and the Court of Appeals assumed, that 2 Live Crew’s “Pretty
Woman” contains parody, commenting on and criticizing the original work, whatever it may
have to say about society at large. As the District Court remarked, the words of 2 Live Crew’s
song copy the original’s first line, but then “quickly degenerat[e] into a play on words,
substituting predictable lyrics with shocking ones . . . [that] derisively demonstrat[e] how bland
and banal the Orbison song seems to them.” 754 F. Supp., at 1155 (footnote omitted). Judge
Nelson, dissenting below, came to the same conclusion, that the 2 Live Crew song “was clearly
intended to ridicule the white-bread original” and “reminds us that sexual congress with
nameless streetwalkers is not necessarily the stuff of romance and is not necessarily without its
consequences. The singers (there are several) have the same thing on their minds as did the
lonely man with the nasal voice, but here there is no hint of wine and roses.” 972 F. 2d, at 1442.
Although the majority below had difficulty discerning any criticism of the original in 2 Live
Crew’s song, it assumed for purposes of its opinion that there was some. Id., at 1435-1436, and
n. 8.
We have less difficulty in finding that critical element in 2 Live Crew’s song than the Court of
Appeals did, although having found it we will not take the further step of evaluating its quality.
The threshold question when fair use is raised in defense of parody is whether a parodic
character may reasonably be perceived. 16 Whether, going beyond that, parody is in good taste or
bad does not and should not matter to fair use. As Justice Holmes explained, “[i]t would be a
dangerous undertaking for persons trained only to the law to constitute themselves final judges of
the worth of [a work], outside of the narrowest and most obvious limits. At the one extreme
some works of genius would be sure to miss appreciation. Their very novelty would make them
repulsive until the public had learned the new language in which their author spoke.” Bleistein v.
Donaldson Lithographing Co., 188 U. S. 239, 251 (1903) (circus posters have copyright
protection); cf. Yankee Publishing Inc. v. News America Publishing, Inc., 809 F. Supp. 267, 280
(SDNY 1992) (Leval, J.) (“First Amendment protections do not apply only to those who speak
clearly, whose jokes are funny, and whose parodies succeed”) (trademark case).
While we might not assign a high rank to the parodic element here, we think it fair to say that 2
Live Crew’s song reasonably could be perceived as commenting on the original or criticizing it,
to some degree. 2 Live Crew juxtaposes the romantic musings of a man whose fantasy comes
true, with degrading taunts, a bawdy demand for sex, and a sigh of relief from paternal
responsibility. The later words can be taken as a comment on the naiveté of the original of an
earlier day, as a rejection of its sentiment that ignores the ugliness of street life and the
debasement that it signifies. It is this joinder of reference and ridicule that marks off the author’s
16

The only further judgment, indeed, that a court may pass on a work goes to an assessment of whether
the parodic element is slight or great, and the copying small or extensive in relation to the parodic
element, for a work with slight parodic element and extensive copying will be more likely to merely
“supersede the objects” of the original. See infra, at 586-594, discussing factors three and four.

116

Electronic copy available at: https://ssrn.com/abstract=3883500

choice of parody from the other types of comment and criticism that traditionally have had a
claim to fair use protection as transformative works. 17
The Court of Appeals, however, immediately cut short the enquiry into 2 Live Crew’s fair use
claim by confining its treatment of the first factor essentially to one relevant fact, the commercial
nature of the use. The court then inflated the significance of this fact by applying a presumption
ostensibly culled from Sony, that “every commercial use of copy-righted material is
presumptively . . . unfair. . . .” Sony, 464 U. S., at 451. In giving virtually dispositive weight to
the commercial nature of the parody, the Court of Appeals erred.
The language of the statute makes clear that the commercial or nonprofit educational purpose of
a work is only one element of the first factor enquiry into its purpose and character. Section
107(1) uses the term “including” to begin the dependent clause referring to commercial use, and
the main clause speaks of a broader investigation into “purpose and character.” As we explained
in Harper & Row, Congress resisted attempts to narrow the ambit of this traditional enquiry by
adopting categories of presumptively fair use, and it urged courts to preserve the breadth of their
traditionally ample view of the universe of relevant evidence. 471 U. S., at 561; House Report, p.
66. Accordingly, the mere fact that a use is educational and not for profit does not insulate it
from a finding of infringement, any more than the commercial character of a use bars a finding
of fairness. If, indeed, commerciality carried presumptive force against a finding of fairness, the
presumption would swallow nearly all of the illustrative uses listed in the preamble paragraph of
§ 107, including news reporting, comment, criticism, teaching, scholarship, and research, since
these activities “are generally conducted for profit in this country.” Harper & Row, supra, at 592
(Brennan, J., dissenting). Congress could not have intended such a rule, which certainly is not
inferable from the common-law cases, arising as they did from the world of letters in which
Samuel Johnson could pronounce that “[n]o man but a blockhead ever wrote, except for money.”
3 Boswell’s Life of Johnson 19 (G. Hill ed. 1934).
Sony itself called for no hard evidentiary presumption. There, we emphasized the need for a
“sensitive balancing of interests,” 464 U. S., at 455, n. 40, noted that Congress had “eschewed a
rigid, bright-line approach to fair use,” id., at 449, n. 31, and stated that the commercial or
nonprofit educational character of a work is “not conclusive,” id., at 448-449, but rather a fact to
be “weighed along with other[s] in fair use decisions,” id., at 449, n. 32 (quoting House Report,
p. 66). The Court of Appeals’s elevation of one sentence from Sony to a per se rule thus runs as
much counter to Sony itself as to the long common-law tradition of fair use adjudication. Rather,
as we explained in Harper & Row, Sony stands for the proposition that the “fact that a
publication was commercial as opposed to nonprofit is a separate factor that tends to weigh
against a finding of fair use.” 471 U. S., at 562. But that is all, and the fact that even the force of
that tendency will vary with the context is a further reason against elevating commerciality to
hard presumptive significance. The use, for example, of a copyrighted work to advertise a
17

We note in passing that 2 Live Crew need not label their whole album, or even this song, a parody in
order to claim fair use protection, nor should 2 Live Crew be penalized for this being its first parodic
essay. Parody serves its goals whether labeled or not, and there is no reason to require parody to state the
obvious (or even the reasonably perceived). See Patry & Perlmutter 716-717.

117

Electronic copy available at: https://ssrn.com/abstract=3883500

product, even in a parody, will be entitled to less indulgence under the first factor of the fair use
enquiry than the sale of a parody for its own sake, let alone one performed a single time by
students in school. See generally Patry & Perlmutter 679-680; Fisher v. Dees, 794 F. 2d, at 437;
Maxtone-Graham v. Burtchaell, 803 F. 2d 1253, 1262 (CA2 1986); Sega Enterprises Ltd. v.
Accolade, Inc., 977 F. 2d 1510, 1522 (CA9 1992). 18
B
The second statutory factor, “the nature of the copy-righted work,” § 107(2), draws on Justice
Story’s expression, the “value of the materials used.” Folsom v. Marsh, 9 F. Cas., at 348. This
factor calls for recognition that some works are closer to the core of intended copyright
protection than others, with the consequence that fair use is more difficult to establish when the
former works are copied. See, e. g., Stewart v. Abend, 495 U. S., at 237-238 (contrasting fictional
short story with factual works); Harper & Row, 471 U. S., at 563-564 (contrasting soon-to-bepublished memoir with published speech); Sony, 464 U. S., at 455, n. 40 (contrasting motion
pictures with news broadcasts); Feist, 499 U. S., at 348-351 (contrasting creative works with
bare factual compilations); 3 M. Nimmer & D. Nimmer, Nimmer on Copyright § 13.05[A][2]
(1993) (hereinafter Nimmer); Leval 1116. We agree with both the District Court and the Court of
Appeals that the Orbison original’s creative expression for public dissemination falls within the
core of the copyright’s protective purposes. 754 F. Supp., at 1155-1156; 972 F. 2d, at 1437. This
fact, however, is not much help in this case, or ever likely to help much in separating the fair use
sheep from the infringing goats in a parody case, since parodies almost invariably copy publicly
known, expressive works.
C
The third factor asks whether “the amount and substantiality of the portion used in relation to the
copyrighted work as a whole,” § 107(3) (or, in Justice Story’s words, “the quantity and value of
the materials used,” Folsom v. Marsh, supra, at 348) are reasonable in relation to the purpose of
the copying. Here, attention turns to the persuasiveness of a parodist’s justification for the
particular copying done, and the enquiry will harken back to the first of the statutory factors, for,
as in prior cases, we recognize that the extent of permissible copying varies with the purpose and
character of the use. See Sony, supra, at 449-450 (reproduction of entire work “does not have its
ordinary effect of militating against a finding of fair use” as to home videotaping of television
programs); Harper & Row, supra, at 564 (“[E]ven substantial quotations might qualify as fair
18

Finally, regardless of the weight one might place on the alleged infringer’s state of mind, compare
Harper & Row, 471 U. S., at 562 (fair use presupposes good faith and fair dealing) (quotation marks
omitted), with Folsom v. Marsh, 9 F. Cas. 342, 349 (No. 4,901) (CCD Mass. 1841) (good faith does not
bar a finding of infringement); Leval 1126-1127 (good faith irrelevant to fair use analysis), we reject
Acuff-Rose’s argument that 2 Live Crew’s request for permission to use the original should be weighed
against a finding of fair use. Even if good faith were central to fair use, 2 Live Crew’s actions do not
necessarily suggest that they believed their version was not fair use; the offer may simply have been made
in a good-faith effort to avoid this litigation. If the use is otherwise fair, then no permission need be
sought or granted. Thus, being denied permission to use a work does not weigh against a finding of fair
use. See Fisher v. Dees, 794 F. 2d 432, 437 (CA9 1986).

118

Electronic copy available at: https://ssrn.com/abstract=3883500

use in a review of a published work or a news account of a speech” but not in a scoop of a soonto-be-published memoir). The facts bearing on this factor will also tend to address the fourth, by
revealing the degree to which the parody may serve as a market substitute for the original or
potentially licensed derivatives. See Leval 1123.
The District Court considered the song’s parodic purpose in finding that 2 Live Crew had not
helped themselves overmuch. 754 F. Supp., at 1156-1157. The Court of Appeals disagreed,
stating that “[w]hile it may not be inappropriate to find that no more was taken than necessary,
the copying was qualitatively substantial . . . . We conclude that taking the heart of the original
and making it the heart of a new work was to purloin a substantial portion of the essence of the
original.” 972 F. 2d, at 1438.
The Court of Appeals is of course correct that this factor calls for thought not only about the
quantity of the materials used, but about their quality and importance, too. In Harper & Row, for
example, the Nation had taken only some 300 words out of President Ford’s memoirs, but we
signaled the significance of the quotations in finding them to amount to “the heart of the book,”
the part most likely to be newsworthy and important in licensing serialization. 471 U. S., at 564566, 568 (internal quotation marks omitted). We also agree with the Court of Appeals that
whether “a substantial portion of the infringing work was copied verbatim” from the copyrighted
work is a relevant question, see id., at 565, for it may reveal a dearth of transformative character
or purpose under the first factor, or a greater likelihood of market harm under the fourth; a work
composed primarily of an original, particularly its heart, with little added or changed, is more
likely to be a merely superseding use, fulfilling demand for the original.
Where we part company with the court below is in applying these guides to parody, and in
particular to parody in the song before us. Parody presents a difficult case. Parody’s humor, or in
any event its comment, necessarily springs from recognizable allusion to its object through
distorted imitation. Its art lies in the tension between a known original and its parodic twin.
When parody takes aim at a particular original work, the parody must be able to “conjure up” at
least enough of that original to make the object of its critical wit recognizable. See, e. g., Elsmere
Music, 623 F. 2d, at 253, n. 1; Fisher v. Dees, 794 F. 2d, at 438-439. What makes for this
recognition is quotation of the original’s most distinctive or memorable features, which the
parodist can be sure the audience will know. Once enough has been taken to assure
identification, how much more is reasonable will depend, say, on the extent to which the song’s
overriding purpose and character is to parody the original or, in contrast, the likelihood that the
parody may serve as a market substitute for the original. But using some characteristic features
cannot be avoided.
We think the Court of Appeals was insufficiently appreciative of parody’s need for the
recognizable sight or sound when it ruled 2 Live Crew’s use unreasonable as a matter of law. It
is true, of course, that 2 Live Crew copied the characteristic opening bass riff (or musical phrase)
of the original, and true that the words of the first line copy the Orbison lyrics. But if quotation
of the opening riff and the first line may be said to go to the “heart” of the original, the heart is
also what most readily conjures up the song for parody, and it is the heart at which parody takes
aim. Copying does not become excessive in relation to parodic purpose merely because the
119

Electronic copy available at: https://ssrn.com/abstract=3883500

portion taken was the original’s heart. If 2 Live Crew had copied a significantly less memorable
part of the original, it is difficult to see how its parodic character would have come through. See
Fisher v. Dees, supra, at 439.
This is not, of course, to say that anyone who calls himself a parodist can skim the cream and get
away scot free. In parody, as in news reporting, see Harper & Row, supra, context is everything,
and the question of fairness asks what else the parodist did besides go to the heart of the original.
It is significant that 2 Live Crew not only copied the first line of the original, but thereafter
departed markedly from the Orbison lyrics for its own ends. 2 Live Crew not only copied the
bass riff and repeated it, 19 but also produced otherwise distinctive sounds, interposing “scraper”
noise, over-laying the music with solos in different keys, and altering the drum beat. See 754 F.
Supp., at 1155. This is not a case, then, where “a substantial portion” of the parody itself is
composed of a “verbatim” copying of the original. It is not, that is, a case where the parody is so
insubstantial, as compared to the copying, that the third factor must be resolved as a matter of
law against the parodists.
Suffice it to say here that, as to the lyrics, we think the Court of Appeals correctly suggested that
“no more was taken than necessary,” 972 F. 2d, at 1438, but just for that reason, we fail to see
how the copying can be excessive in relation to its parodic purpose, even if the portion taken is
the original’s “heart.” As to the music, we express no opinion whether repetition of the bass riff
is excessive copying, and we remand to permit evaluation of the amount taken, in light of the
song’s parodic purpose and character, its transformative elements, and considerations of the
potential for market substitution sketched more fully below.
D
The fourth fair use factor is “the effect of the use upon the potential market for or value of the
copyrighted work.” § 107(4). It requires courts to consider not only the extent of market harm
caused by the particular actions of the alleged infringer, but also “whether unrestricted and
widespread conduct of the sort engaged in by the defendant . . . would result in a substantially
adverse impact on the potential market” for the original. Nimmer § 13.05[A][4], p. 13-102.61
(footnote omitted); accord, Harper & Row, 471 U. S., at 569; Senate Report, p. 65; Folsom v.
Marsh, 9 F. Cas., at 349. The enquiry “must take account not only of harm to the original but
also of harm to the market for derivative works.” Harper & Row, supra, at 568.
Since fair use is an affirmative defense, 20 its proponent would have difficulty carrying the burden
of demonstrating fair use without favorable evidence about relevant markets. 21 In moving for
19

This may serve to heighten the comic effect of the parody, as one witness stated, App. 32a, Affidavit of
Oscar Brand; see also Elsmere Music, Inc. v. National Broadcasting Co., 482 F. Supp. 741, 747 (SDNY
1980) (repetition of “I Love Sodom”), or serve to dazzle with the original’s music, as Acuff-Rose now
contends.
20
Harper & Row, 471 U. S., at 561; H. R. Rep. No. 102-836, p. 3, n. 3 (1992).
21
Even favorable evidence, without more, is no guarantee of fairness. Judge Leval gives the example of
the film producer’s appropriation of a composer’s previously unknown song that turns the song into a
commercial success; the boon to the song does not make the film’s simple copying fair. Leval 1124, n.

120

Electronic copy available at: https://ssrn.com/abstract=3883500

summary judgment, 2 Live Crew left themselves at just such a disadvantage when they failed to
address the effect on the market for rap derivatives, and confined themselves to uncontroverted
submissions that there was no likely effect on the market for the original. They did not, however,
thereby subject themselves to the evidentiary presumption applied by the Court of Appeals. In
assessing the likelihood of significant market harm, the Court of Appeals quoted from language
in Sony that “‘[i]f the intended use is for commercial gain, that likelihood may be presumed. But
if it is for a noncommercial purpose, the likelihood must be demonstrated.’” 972 F. 2d, at 1438,
quoting Sony, 464 U. S., at 451. The court reasoned that because “the use of the copyrighted
work is wholly commercial . . . we presume that a likelihood of future harm to Acuff-Rose
exists.” 972 F. 2d, at 1438. In so doing, the court resolved the fourth factor against 2 Live Crew,
just as it had the first, by applying a presumption about the effect of commercial use, a
presumption which as applied here we hold to be error.
No “presumption” or inference of market harm that might find support in Sony is applicable to a
case involving something beyond mere duplication for commercial purposes. Sony’s discussion
of a presumption contrasts a context of verbatim copying of the original in its entirety for
commercial purposes, with the noncommercial context of Sony itself (home copying of television
programming). In the former circumstances, what Sony said simply makes common sense: when
a commercial use amounts to mere duplication of the entirety of an original, it clearly
“supersede[s] the objects,” Folsom v. Marsh, supra, at 348, of the original and serves as a market
replacement for it, making it likely that cognizable market harm to the original will occur. Sony,
supra, at 451. But when, on the contrary, the second use is transformative, market substitution is
at least less certain, and market harm may not be so readily inferred. Indeed, as to parody pure
and simple, it is more likely that the new work will not affect the market for the original in a way
cognizable under this factor, that is, by acting as a substitute for it (“supersed[ing] [its] objects”).
See Leval 1125; Patry & Perlmutter 692, 697-698. This is so because the parody and the original
usually serve different market functions. Bisceglia, ASCAP, Copyright Law Symposium, No. 34,
at 23.
We do not, of course, suggest that a parody may not harm the market at all, but when a lethal
parody, like a scathing theater review, kills demand for the original, it does not produce a harm
cognizable under the Copyright Act. Because “parody may quite legitimately aim at garroting the
original, destroying it commercially as well as artistically,” B. Kaplan, An Unhurried View of
Copyright 69 (1967), the role of the courts is to distinguish between “[b]iting criticism [that
merely] suppresses demand [and] copyright infringement[, which] usurps it.” Fisher v. Dees, 794
F. 2d, at 438.
This distinction between potentially remediable displacement and unremediable disparagement is
reflected in the rule that there is no protectible derivative market for criticism. The market for
potential derivative uses includes only those that creators of original works would in general
84. This factor, no less than the other three, may be addressed only through a “sensitive balancing of
interests.” Sony Corp. of America v. Universal City Studios, Inc., 464 U. S. 417, 455, n. 40 (1984).
Market harm is a matter of degree, and the importance of this factor will vary, not only with the amount
of harm, but also with the relative strength of the showing on the other factors.

121

Electronic copy available at: https://ssrn.com/abstract=3883500

develop or license others to develop. Yet the unlikelihood that creators of imaginative works will
license critical reviews or lampoons of their own productions removes such uses from the very
notion of a potential licensing market. “People ask . . . for criticism, but they only want praise.”
S. Maugham, Of Human Bondage 241 (Penguin ed. 1992). Thus, to the extent that the opinion
below may be read to have considered harm to the market for parodies of “Oh, Pretty Woman,”
see 972 F. 2d, at 1439, the court erred. Accord, Fisher v. Dees, supra, at 437; Leval 1125; Patry
& Perlmutter 688-691. 22
In explaining why the law recognizes no derivative market for critical works, including parody,
we have, of course, been speaking of the later work as if it had nothing but a critical aspect (i. e.,
“parody pure and simple,” supra, at 591). 23 But the later work may have a more complex
character, with effects not only in the arena of criticism but also in protectible markets for
derivative works, too. In that sort of case, the law looks beyond the criticism to the other
elements of the work, as it does here. 2 Live Crew’s song comprises not only parody but also rap
music, and the derivative market for rap music is a proper focus of enquiry, see Harper & Row,
supra, at 568; Nimmer § 13.05[B]. Evidence of substantial harm to it would weigh against a
finding of fair use, 24 because the licensing of derivatives is an important economic incentive to
the creation of originals. See 17 U. S. C. § 106(2) (copyright owner has rights to derivative
works). Of course, the only harm to derivatives that need concern us, as discussed above, is the
harm of market substitution. The fact that a parody may impair the market for derivative uses by
the very effectiveness of its critical commentary is no more relevant under copyright than the
like threat to the original market.
Although 2 Live Crew submitted uncontroverted affidavits on the question of market harm to the
original, neither they, nor Acuff-Rose, introduced evidence or affidavits addressing the likely
effect of 2 Live Crew’s parodic rap song on the market for a nonparody, rap version of “Oh,
Pretty Woman.” And while Acuff-Rose would have us find evidence of a rap market in the very
facts that 2 Live Crew recorded a rap parody of “Oh, Pretty Woman” and another rap group
sought a license to record a rap derivative, there was no evidence that a potential rap market was
harmed in any way by 2 Live Crew’s parody, rap version. The fact that 2 Live Crew’s parody
sold as part of a collection of rap songs says very little about the parody’s effect on a market for
a rap version of the original, either of the music alone or of the music with its lyrics. The District
Court essentially passed on this issue, observing that Acuff-Rose is free to record “whatever
version of the original it desires,” 754 F. Supp., at 1158; the Court of Appeals went the other way
by erroneous presumption. Contrary to each treatment, it is impossible to deal with the fourth
factor except by recognizing that a silent record on an important factor bearing on fair use
22

See Nimmer § 13.05[A][4], p. 13-102.61 (“a substantially adverse impact on the potential market”);
Leval 1125 (“reasonably substantial” harm); Patry & Perlmutter 697-698 (same).
23
We express no opinion as to the derivative markets for works using elements of an original as vehicles
for satire or amusement, making no comment on the original or criticism of it.
24
In some cases it may be difficult to determine whence the harm flows. In such cases, the other fair use
factors may provide some indicia of the likely source of the harm. A work whose overriding purpose and
character is parodic and whose borrowing is slight in relation to its parody will be far less likely to cause
cognizable harm than a work with little parodic content and much copying.

122

Electronic copy available at: https://ssrn.com/abstract=3883500

disentitled the proponent of the defense, 2 Live Crew, to summary judgment. The evidentiary
hole will doubtless be plugged on remand.
III
It was error for the Court of Appeals to conclude that the commercial nature of 2 Live Crew’s
parody of “Oh, Pretty Woman” rendered it presumptively unfair. No such evidentiary
presumption is available to address either the first factor, the character and purpose of the use, or
the fourth, market harm, in determining whether a transformative use, such as parody, is a fair
one. The court also erred in holding that 2 Live Crew had necessarily copied excessively from
the Orbison original, considering the parodic purpose of the use. We therefore reverse the
judgment of the Court of Appeals and remand the case for further proceedings consistent with
this opinion.
It is so ordered.
APPENDIX A TO OPINION OF THE COURT
“Oh, Pretty Woman” by Roy Orbison and William Dees
Pretty Woman, walking down the street,
Pretty Woman, the kind I like to meet,
Pretty Woman, I don’t believe you, you’re not the truth,
No one could look as good as you Mercy
Pretty Woman, won’t you pardon me,
Pretty Woman, I couldn’t help but see,
Pretty Woman, that you look lovely as can be Are you lonely just like me?
Pretty Woman, stop a while,
Pretty Woman, talk a while,
Pretty Woman give your smile to me
Pretty Woman, yeah, yeah, yeah
Pretty Woman, look my way,
Pretty Woman, say you’ll stay with me
‘Cause I need you, I’ll treat you right
Come to me baby, Be mine tonight
Pretty Woman, don’t walk on by,
Pretty Woman, don’t make me cry,
Pretty Woman, don’t walk away,
Hey, O. K.
123

Electronic copy available at: https://ssrn.com/abstract=3883500

If that’s the way it must be, O. K.
I guess I’ll go on home, it’s late
There’ll be tomorrow night, but wait!
What do I see
Is she walking back to me?
Yeah, she’s walking back to me!
Oh, Pretty Woman.
APPENDIX B TO OPINION OF THE COURT
“Pretty Woman” as Recorded by 2 Live Crew
Pretty woman walkin’ down the street
Pretty woman girl you look so sweet
Pretty woman you bring me down to that knee
Pretty woman you make me wanna beg please
Oh, pretty woman
Big hairy woman you need to shave that stuff
Big hairy woman you know I bet it’s tough
Big hairy woman all that hair it ain’t legit
‘Cause you look like ‘Cousin It’
Big hairy woman
Bald headed woman girl your hair won’t grow
Bald headed woman you got a teeny weeny afro
Bald headed woman you know your hair could look nice
Bald headed woman first you got to roll it with rice
Bald headed woman here, let me get this hunk of biz for ya
Ya know what I’m saying you look better than rice a roni
Oh bald headed woman
Big hairy woman come on in
And don’t forget your bald headed friend
Hey pretty woman let the boys Jump in
Two timin’ woman girl you know you ain’t right
Two timin’ woman you’s out with my boy last night
Two timin’ woman that takes a load off my mind
124

Electronic copy available at: https://ssrn.com/abstract=3883500

Two timin’ woman now I know the baby ain’t mine
Oh, two timin’ woman
Oh pretty woman
JUSTICE KENNEDY, concurring.
I agree that remand is appropriate and join the opinion of the Court, with these further
observations about the fair use analysis of parody.
The common-law method instated by the fair use provision of the copyright statute, 17 U. S. C. §
107 (1988 ed. and Supp. IV), presumes that rules will emerge from the course of decisions. I
agree that certain general principles are now discernible to define the fair use exception for
parody. One of these rules, as the Court observes, is that parody may qualify as fair use
regardless of whether it is published or performed for profit. Ante, at 591. Another is that parody
may qualify as fair use only if it draws upon the original composition to make humorous or
ironic commentary about that same composition. Ante, at 580. It is not enough that the parody
use the original in a humorous fashion, however creative that humor may be. The parody must
target the original, and not just its general style, the genre of art to which it belongs, or society as
a whole (although if it targets the original, it may target those features as well). See Rogers v.
Koons, 960 F. 2d 301, 310 (CA2 1992) (“[T]hough the satire need not be only of the copied
work and may . . . also be a parody of modern society, the copied work must be, at least in part,
an object of the parody”); Fisher v. Dees, 794 F. 2d 432, 436 (CA9 1986) (“[A] humorous or
satiric work deserves protection under the fair-use doctrine only if the copied work is at least
partly the target of the work in question”). This prerequisite confines fair use protection to works
whose very subject is the original composition and so necessitates some borrowing from it. See
MCA, Inc. v. Wilson, 677 F. 2d 180, 185 (CA2 1981) (“[I]f the copyrighted song is not at least in
part an object of the parody, there is no need to conjure it up”); Bisceglia, Parody and Copyright
Protection: Turning the Balancing Act Into a Juggling Act, in ASCAP, Copyright Law
Symposium, No. 34, pp. 23-29 (1987). It also protects works we have reason to fear will not be
licensed by copyright holders who wish to shield their works from criticism. See Fisher, supra,
at 437 (“Self-esteem is seldom strong enough to permit the granting of permission even in
exchange for a reasonable fee”); Posner, When Is Parody Fair Use?, 21 J. Legal Studies 67, 73
(1992) (“There is an obstruction when the parodied work is a target of the parodist’s criticism,
for it may be in the private interest of the copyright owner, but not in the social interest, to
suppress criticism of the work”) (emphasis deleted).
If we keep the definition of parody within these limits, we have gone most of the way towards
satisfying the four-factor fair use test in § 107. The first factor (the purpose and character of use)
itself concerns the definition of parody. The second factor (the nature of the copyrighted work)
adds little to the first, since “parodies almost invariably copy publicly known, expressive works.”
Ante, at 586. The third factor (the amount and substantiality of the portion used in relation to the
whole) is likewise subsumed within the definition of parody. In determining whether an alleged
parody has taken too much, the target of the parody is what gives content to the inquiry. Some
parodies, by their nature, require substantial copying. See Elsmere Music, Inc. v. National
125

Electronic copy available at: https://ssrn.com/abstract=3883500

Broadcasting Co., 623 F. 2d 252 (CA2 1980) (holding that “I Love Sodom” skit on “Saturday
Night Live” is legitimate parody of the “I Love New York” campaign). Other parodies, like
Lewis Carroll’s “You Are Old, Father William,” need only take parts of the original
composition. The third factor does reinforce the principle that courts should not accord fair use
protection to profiteers who do no more than add a few silly words to someone else’s song or
place the characters from a familiar work in novel or eccentric poses. See, e. g., Walt Disney
Productions v. Air Pirates, 581 F. 2d 751 (CA9 1978); DC Comics Inc. v. Unlimited Monkey
Business, Inc., 598 F. Supp. 110 (ND Ga. 1984). But, as I believe the Court acknowledges, ante,
at 588-589, it is by no means a test of mechanical application. In my view, it serves in effect to
ensure compliance with the targeting requirement.
As to the fourth factor (the effect of the use on the market for the original), the Court
acknowledges that it is legitimate for parody to suppress demand for the original by its critical
effect. Ante, at 591-592. What it may not do is usurp demand by its substitutive effect. Ibid. It
will be difficult, of course, for courts to determine whether harm to the market results from a
parody’s critical or substitutive effects. But again, if we keep the definition of parody within
appropriate bounds, this inquiry may be of little significance. If a work targets another for
humorous or ironic effect, it is by definition a new creative work. Creative works can compete
with other creative works for the same market, even if their appeal is overlapping. Factor four
thus underscores the importance of ensuring that the parody is in fact an independent creative
work, which is why the parody must “make some critical comment or statement about the
original work which reflects the original perspective of the parodist—thereby giving the parody
social value beyond its entertainment function.” Metro-Goldwyn-Mayer, Inc. v. Showcase
Atlanta Cooperative Productions, Inc., 479 F. Supp. 351, 357 (ND Ga. 1979).
The fair use factors thus reinforce the importance of keeping the definition of parody within
proper limits. More than arguable parodic content should be required to deem a would-be parody
a fair use. Fair use is an affirmative defense, so doubts about whether a given use is fair should
not be resolved in favor of the self-proclaimed parodist. We should not make it easy for
musicians to exploit existing works and then later claim that their rendition was a valuable
commentary on the original. Almost any revamped modern version of a familiar composition can
be construed as a “comment on the naiveté of the original,” ante, at 583, because of the
difference in style and because it will be amusing to hear how the old tune sounds in the new
genre. Just the thought of a rap version of Beethoven’s Fifth Symphony or “Achy Breaky Heart”
is bound to make people smile. If we allow any weak transformation to qualify as parody,
however, we weaken the protection of copyright. And under-protection of copyright disserves
the goals of copyright just as much as overprotection, by reducing the financial incentive to
create.
The Court decides it is “fair to say that 2 Live Crew’s song reasonably could be perceived as
commenting on the original or criticizing it, to some degree.” Ibid. (applying the first fair use
factor). While I am not so assured that 2 Live Crew’s song is a legitimate parody, the Court’s
treatment of the remaining factors leaves room for the District Court to determine on remand that
the song is not a fair use. As future courts apply our fair use analysis, they must take care to
ensure that not just any commercial takeoff is rationalized post hoc as a parody.
126

Electronic copy available at: https://ssrn.com/abstract=3883500

With these observations, I join the opinion of the Court.

127

Electronic copy available at: https://ssrn.com/abstract=3883500

Google LLC v. Oracle America, Inc.
593 U.S. ___ (2021)
JUSTICE BREYER, delivered the opinion of the Court.
Oracle America, Inc., is the current owner of a copyright in Java SE, a computer program that
uses the popular Java computer programming language. Google, without permission, has copied
a portion of that program, a portion that enables a programmer to call up prewritten software
that, together with the computer’s hardware, will carry out a large number of specific tasks. The
lower courts have considered (1) whether Java SE’s owner could copyright the portion that
Google copied, and (2) if so, whether Google’s copying nonetheless constituted a “fair use” of
that material, thereby freeing Google from copyright liability. The Federal Circuit held in
Oracle’s favor (i.e., that the portion is copyrightable and Google’s copying did not constitute a
“fair use”). In reviewing that decision, we assume, for argument’s sake, that the material was
copyrightable. But we hold that the copying here at issue nonetheless constituted a fair use.
Hence, Google’s copying did not violate the copyright law.
I
In 2005, Google acquired Android, Inc., a startup firm that hoped to become involved in
smartphone software. Google sought, through Android, to develop a software platform for
mobile devices like smartphones. A platform provides the necessary infrastructure for computer
programmers to develop new programs and applications. One might think of a software platform
as a kind of factory floor where computer programmers (analogous to autoworkers, designers, or
manufacturers) might come, use sets of tools found there, and create new applications for use in,
say, smartphones.
Google envisioned an Android platform that was free and open, such that software developers
could use the tools found there free of charge. Its idea was that more and more developers using
its Android platform would develop ever more Android-based applications, all of which would
make Google’s Android-based smartphones more attractive to ultimate consumers. Consumers
would then buy and use ever more of those phones. Oracle America, Inc. v. Google Inc., 872 F.
Supp. 2d 974, 978 (ND Cal. 2012). That vision required attracting a sizeable number of skilled
programmers.
At that time, many software developers understood and wrote programs using the Java
programming language, a language invented by Sun Microsystems (Oracle’s predecessor). About
six million programmers had spent considerable time learning, and then using, the Java language.
Many of those programmers used Sun’s own popular Java SE platform to develop new programs
primarily for use in desktop and laptop computers. That platform allowed developers using the
Java language to write programs that were able to run on any desktop or laptop computer,
regardless of the underlying hardware (i.e., the programs were in large part “interoperable”).
Indeed, one of Sun’s slogans was “‘write once, run anywhere.’”
128

Electronic copy available at: https://ssrn.com/abstract=3883500

Shortly after acquiring the Android firm, Google began talks with Sun about the possibility of
licensing the entire Java platform for its new smartphone technology. But Google did not want to
insist that all programs written on the Android platform be interoperable. As Android’s founder
explained, “the whole idea about [an] open source [platform] is to have very, very few
restrictions on what people can do with it,” and Sun’s interoperability policy would have
undermined that free and open business model. Apparently, for reasons related to this
disagreement, Google’s negotiations with Sun broke down. Google then built its own platform.
The record indicates that roughly 100 Google engineers worked for more than three years to
create Google’s Android platform software. In doing so, Google tailored the Android platform to
smartphone technology, which differs from desktop and laptop computers in important ways. A
smartphone, for instance, may run on a more limited battery or take advantage of GPS
technology. The Android platform offered programmers the ability to program for that
environment. To build the platform, Google wrote millions of lines of new code. Because
Google wanted millions of programmers, familiar with Java, to be able easily to work with its
new Android platform, it also copied roughly 11,500 lines of code from the Java SE program.
The copied lines of code are part of a tool called an Application Programming Interface, or API.
What is an API? The Federal Circuit described an API as a tool that “allow[s] programmers to
use . . . prewritten code to build certain functions into their own programs, rather than write their
own code to perform those functions from scratch.” Oracle America, Inc. v. Google, Inc., 750 F.
3d 1339, 1349 (2014). Through an API, a programmer can draw upon a vast library of prewritten
code to carry out complex tasks. For lay persons, including judges, juries, and many others, some
elaboration of this description may prove useful.
Consider in more detail just what an API does. A computer can perform thousands, perhaps
millions, of different tasks that a programmer may wish to use. These tasks range from the most
basic to the enormously complex. Ask the computer, for example, to tell you which of two
numbers is the higher number or to sort one thousand numbers in ascending order, and it will
instantly give you the right answer. An API divides and organizes the world of computing tasks
in a particular way. Programmers can then use the API to select the particular task that they need
for their programs. In Sun’s API (which we refer to as the Sun Java API), each individual task is
known as a “method.” The API groups somewhat similar methods into larger “classes,” and
groups somewhat similar classes into larger “packages.” This method-class-package
organizational structure is referred to as the Sun Java API’s “structure, sequence, and
organization,” or SSO.
For each task, there is computer code, known as “implementing code,” that in effect tells the
computer how to execute the particular task you have asked it to perform (such as telling you, of
two numbers, which is the higher). The implementing code (which Google independently wrote)
is not at issue here. For a single task, the implementing code may be hundreds of lines long. It
would be difficult, perhaps impossible, for a programmer to create complex software programs
without drawing on prewritten task-implementing programs to execute discrete tasks.
But how do you as the programmer tell the computer which of the implementing code programs
it should choose, i.e., which task it should carry out? You do so by entering into your own
129

Electronic copy available at: https://ssrn.com/abstract=3883500

program a command that corresponds to the specific task and calls it up. Those commands,
known as “method calls,” help you carry out the task by choosing those programs written in
implementing code that will do the trick, i.e., that will instruct the computer so that your program
will find the higher of two numbers. If a particular computer might perform, say, a million
different tasks, different method calls will tell the computer which of those tasks to choose.
Those familiar with the Java language already know countless method calls that allow them to
invoke countless tasks.
And how does the method call (which a programmer types) actually locate and invoke the
particular implementing code that it needs to instruct the computer how to carry out a particular
task? It does so through another type of code, which the parties have labeled “declaring code.”
Declaring code is part of the API. For each task, the specific command entered by the
programmer matches up with specific declaring code inside the API. That declaring code
provides both the name for each task and the location of each task within the API’s overall
organizational system (i.e., the placement of a method within a particular class and the placement
of a class within a particular package). In this sense, the declaring code and the method call form
a link, allowing the programmer to draw upon the thousands of prewritten tasks, written in
implementing code. Without that declaring code, the method calls entered by the programmer
would not call up the implementing code.
The declaring code therefore performs at least two important functions in the Sun Java API. The
first, more obvious, function is that the declaring code enables a set of shortcuts for
programmers. By connecting complex implementing code with method calls, it allows a
programmer to pick out from the API’s task library a particular task without having to learn
anything more than a simple command. For example, a programmer building a new application
for personal banking may wish to use various tasks to, say, calculate a user’s balance or
authenticate a password. To do so, she need only learn the method calls associated with those
tasks. In this way, the declaring code’s shortcut function is similar to a gas pedal in a car that
tells the car to move faster or the QWERTY keyboard on a typewriter that calls up a certain letter
when you press a particular key. As those analogies demonstrate, one can think of the declaring
code as part of an interface between human beings and a machine.
The second, less obvious, function is to reflect the way in which Java’s creators have divided the
potential world of different tasks into an actual world, i.e., precisely which set of potentially
millions of different tasks we want to have our Java-based computer systems perform and how
we want those tasks arranged and grouped. In this sense, the declaring code performs an
organizational function. It determines the structure of the task library that Java’s creators have
decided to build. To understand this organizational system, think of the Dewey Decimal System
that categorizes books into an accessible system or a travel guide that arranges a city’s attractions
into different categories. Language itself provides a rough analogy to the declaring code’s
organizational feature, for language itself divides into sets of concepts a world that in certain
respects other languages might have divided differently. The developers of Java, for example,
decided to place a method called “draw image” inside of a class called “graphics.”
Consider a comprehensive, albeit farfetched, analogy that illustrates how the API is actually used
by a programmer. Imagine that you can, via certain keystrokes, instruct a robot to move to a
130

Electronic copy available at: https://ssrn.com/abstract=3883500

particular file cabinet, to open a certain drawer, and to pick out a specific recipe. With the proper
recipe in hand, the robot then moves to your kitchen and gives it to a cook to prepare the dish.
This example mirrors the API’s task-related organizational system. Through your simple
command, the robot locates the right recipe and hands it off to the cook. In the same way, typing
in a method call prompts the API to locate the correct implementing code and hand it off to your
computer. And importantly, to select the dish that you want for your meal, you do not need to
know the recipe’s contents, just as a programmer using an API does not need to learn the
implementing code. In both situations, learning the simple command is enough.
Now let us consider the example that the District Court used to explain the precise technology
here. A programmer wishes, as part of her program, to determine which of two integers is the
larger. To do so in the Java language, she will first write java.lang. Those words (which we have
put in bold type) refer to the “package” (or by analogy to the file cabinet). She will then write
Math. That word refers to the “class” (or by analogy to the drawer). She will then write max.
That word refers to the “method” (or by analogy to the recipe). She will then make two
parentheses (). And, in between the parentheses she will put two integers, say 4 and 6, that she
wishes to compare. The whole expression—the method call—will look like this:
“java.lang.Math.max(4, 6).” The use of this expression will, by means of the API, call up a
task-implementing program that will determine the higher number.
In writing this program, the programmer will use the very symbols we have placed in bold in the
precise order we have placed them. But the symbols by themselves do nothing. She must also use
software that connects the symbols to the equivalent of file cabinets, drawers, and files. The API
is that software. It includes both the declaring code that links each part of the method call to the
particular task-implementing program, and the implementing code that actually carries it out.
Now we can return to the copying at issue in this case. Google did not copy the taskimplementing programs, or implementing code, from the Sun Java API. It wrote its own taskimplementing programs, such as those that would determine which of two integers is the greater
or carry out any other desired (normally far more complex) task. This implementing code
constitutes the vast majority of both the Sun Java API and the API that Google created for
Android. For most of the packages in its new API, Google also wrote its own declaring code. For
37 packages, however, Google copied the declaring code from the Sun Java API. As just
explained, that means that, for those 37 packages, Google necessarily copied both the names
given to particular tasks and the grouping of those tasks into classes and packages.
In doing so, Google copied that portion of the Sun Java API that allowed programmers expert in
the Java programming language to use the “task calling” system that they had already learned.
As Google saw it, the 37 packages at issue included those tasks that were likely to prove most
useful to programmers working on applications for mobile devices. In fact, “three of these
packages were . . . fundamental to being able to use the Java language at all.” Oracle, 872 F.
Supp. 2d, at 982. By using the same declaring code for those packages, programmers using the
Android platform can rely on the method calls that they are already familiar with to call up
particular tasks (e.g., determining which of two integers is the greater); but Google’s own
implementing programs carry out those tasks. Without that copying, programmers would need to
learn an entirely new system to call up the same tasks.
131

Electronic copy available at: https://ssrn.com/abstract=3883500

We add that the Android platform has been successful. Within five years of its release in 2007,
Android-based devices claimed a large share of the United States market. As of 2015, Android
sales produced more than $42 billion in revenue.
In 2010 Oracle Corporation bought Sun. Soon thereafter Oracle brought this lawsuit in the
United States District Court for the Northern District of California.
II
The case has a complex and lengthy history. At the outset Oracle complained that Google’s use
of the Sun Java API violated both copyright and patent laws. For its copyright claim, Oracle
alleged that Google infringed its copyright by copying, for 37 packages, both the literal declaring
code and the nonliteral organizational structure (or SSO) of the API, i.e., the grouping of certain
methods into classes and certain classes into packages. For trial purposes the District Court
organized three proceedings. The first would cover the copyright issues, the second would cover
the patent issues, and the third would, if necessary, calculate damages. Oracle, 872 F. Supp. 2d,
at 975. The court also determined that a judge should decide whether copyright law could protect
an API and that the jury should decide whether Google’s use of Oracle’s API infringed its
copyright and, if so, whether a fair use defense nonetheless applied. Ibid.
After six weeks of hearing evidence, the jury rejected Oracle’s patent claims (which have since
dropped out of the case). It also found a limited copyright infringement. It deadlocked as to
whether Google could successfully assert a fair use defense. The judge then decided that,
regardless, the API’s declaring code was not the kind of creation to which copyright law
extended its protection. The court noted that Google had written its own implementing code,
which constituted the vast majority of its API. It wrote that “anyone is free under the Copyright
Act to write his or her own code to carry out exactly the same” tasks that the Sun Java API picks
out or specifies. Google copied only the declaring code and organizational structure that was
necessary for Java-trained programmers to activate familiar tasks (while, as we said, writing its
own implementing code). Hence the copied material, in the judge’s view, was a “system or
method of operation,” which copyright law specifically states cannot be copyrighted. Id., at 977
(citing 17 U. S. C. § 102(b)).
On appeal, the Federal Circuit reversed. That court held that both the API’s declaring code and
its organizational structure could be copyrighted. Oracle, 750 F. 3d, at 1354. It pointed out that
Google could have written its own declaring code just as it wrote its own implementing code.
And because in principle Google might have created a whole new system of dividing and
labeling tasks that could be called up by programmers, the declaring code (and the system) that
made up the Sun Java API was copyrightable. Id., at 1361.
The Federal Circuit also rejected Oracle’s plea that it decide whether Google had the right to use
the Sun Java API because doing so was a “fair use,” immune from copyright liability [and] it
remanded the case for another trial on that question. On remand the District Court, sitting with a
jury, heard evidence for a week. The court instructed the jury to answer one question: Has
Google “shown by a preponderance of the evidence that its use in Android” of the declaring code
and organizational structure contained in the 37 Sun Java API packages that it copied
132

Electronic copy available at: https://ssrn.com/abstract=3883500

“constitutes a ‘fair use’ under the Copyright Act?” After three days of deliberation the jury
answered the question in the affirmative. Google had shown fair use.
Oracle again appealed to the Federal Circuit. And the Circuit again reversed the District Court.
The Federal Circuit assumed all factual questions in Google’s favor. But, it said, the question
whether those facts constitute a “fair use” is a question of law. Deciding that question of law, the
court held that Google’s use of the Sun Java API was not a fair use. It wrote that “there is
nothing fair about taking a copyrighted work verbatim and using it for the same purpose and
function as the original in a competing platform.” It remanded the case again, this time for a trial
on damages.
Google then filed a petition for certiorari in this Court. It asked us to review the Federal Circuit’s
determinations as to both copyrightability and fair use. We granted its petition.
III
A
Copyright and patents, the Constitution says, are to “promote the Progress of Science and useful
Arts, by securing for limited Times to Authors and Inventors the exclusive Right to their
respective Writings and Discoveries.” Art. I, § 8, cl. 8. Copyright statutes and case law have
made clear that copyright has practical objectives. It grants an author an exclusive right to
produce his work (sometimes for a hundred years or more), not as a special reward, but in order
to encourage the production of works that others might reproduce more cheaply. At the same
time, copyright has negative features. Protection can raise prices to consumers. It can impose
special costs, such as the cost of contacting owners to obtain reproduction permission. And the
exclusive rights it awards can sometimes stand in the way of others exercising their own creative
powers. See generally Twentieth Century Music Corp. v. Aiken, 422 U.S. 151, 156 (1975); Mazer
v. Stein, 347 U.S. 201, 219 (1954).
Macaulay once said that the principle of copyright is a “tax on readers for the purpose of giving a
bounty to writers.” T. Macaulay, Speeches on Copyright 25 (E. Miller ed. 1913). Congress,
weighing advantages and disadvantages, will determine the more specific nature of the tax, its
boundaries and conditions, the existence of exceptions and exemptions, all by exercising its own
constitutional power to write a copyright statute.
Four provisions of the current Copyright Act are of particular relevance in this case. First, a
definitional provision sets forth three basic conditions for obtaining a copyright. There must be a
“work of authorship,” that work must be “original,” and the work must be “fixed in any tangible
medium of expression.” 17 U. S. C. § 102(a); see also Feist Publications, Inc. v. Rural
Telephone Service Co., 499 U. S. 340, 345 (1991) (explaining that copyright requires some
original “creative spark” and therefore does not reach the facts that a particular expression
describes).
Second, the statute lists certain kinds of works that copyright can protect. They include
“literary,” “musical,” “dramatic,” “motion picture,” “architectural,” and certain other works. §
133

Electronic copy available at: https://ssrn.com/abstract=3883500

102(a). In 1980, Congress expanded the reach of the Copyright Act to include computer
programs. And it defined “computer program” as “‘a set of statements or instructions to be used
directly or indirectly in a computer in order to bring about a certain result.’” § 10, 94 Stat. 3028
(codified at 17 U. S. C. § 101).
Third, the statute sets forth limitations on the works that can be copyrighted, including works
that the definitional provisions might otherwise include. It says, for example, that copyright
protection cannot be extended to “any idea, procedure, process, system, method of operation,
concept, principle, or discovery. …” § 102(b). These limitations, along with the need to “fix” a
work in a “tangible medium of expression,” have often led courts to say, in shorthand form, that,
unlike patents, which protect novel and useful ideas, copyrights protect “expression” but not the
“ideas” that lie behind it.
Fourth, Congress, together with the courts, has imposed limitations upon the scope of copyright
protection even in respect to works that are entitled to a copyright. … And directly relevant here,
a copyright holder cannot prevent another person from making a “fair use” of copyrighted
material. § 107.
We have described the “fair use” doctrine, originating in the courts, as an “equitable rule of
reason” that “permits courts to avoid rigid application of the copyright statute when, on occasion,
it would stifle the very creativity which that law is designed to foster.” Stewart v. Abend, 495 U.
S. 207, 236 (1990) (internal quotation marks omitted). The statutory provision that embodies the
doctrine indicates, rather than dictates, how courts should apply it. The provision says:
“[T]he fair use of a copyrighted work, . . . for purposes such as criticism, comment, news
reporting, teaching . . . scholarship, or research, is not an infringement of copyright. In
determining whether the use made of a work in any particular case is a fair use the factors to be
considered shall include—
(1) the purpose and character of the use, including whether such use is of a commercial nature or
is for nonprofit educational purposes;
(2) the nature of the copyrighted work;
(3) the amount and substantiality of the portion used in relation to the copyrighted work as a
whole; and
(4) the effect of the use upon the potential market for or value of the copyrighted work.” § 107.
In applying this provision, we, like other courts, have understood that the provision’s list of
factors is not exhaustive (note the words “include” and “including”), that the examples it sets
forth do not exclude other examples (note the words “such as”), and that some factors may prove
more important in some contexts than in others. See Campbell v. Acuff-Rose Music, Inc., 510
U.S. 569, 577 (1994); Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 560
(1985); see also Leval, Toward a Fair Use Standard, 103 Harvard Law Review 1105, 1110
(1990) (Leval) (“The factors do not represent a score card that promises victory to the winner of
134

Electronic copy available at: https://ssrn.com/abstract=3883500

the majority”). In a word, we have understood the provision to set forth general principles, the
application of which requires judicial balancing, depending upon relevant circumstances,
including “significant changes in technology.” Sony Corp. of America v. Universal City Studios,
Inc., 464 U.S. 417, 430 (1984); see also Aiken, 422 U.S., at 156 (“When technological change
has rendered its literal terms ambiguous, the Copyright Act must be construed in light of its basic
purpose”).
B
Google’s petition for certiorari poses two questions. The first asks whether Java’s API is
copyrightable. It asks us to examine two of the statutory provisions just mentioned, one that
permits copyrighting computer programs and the other that forbids copyrighting, e.g.,
“processes,” “systems,” and “methods of operation.” Google believes that the API’s declaring
code and organization fall into these latter categories and are expressly excluded from copyright
protection. The second question asks us to determine whether Google’s use of the API was a
“fair use.” Google believes that it was.
A holding for Google on either question presented would dispense with Oracle’s copyright
claims. Given the rapidly changing technological, economic, and business-related circumstances,
we believe we should not answer more than is necessary to resolve the parties’ dispute. We shall
assume, but purely for argument’s sake, that the entire Sun Java API falls within the definition of
that which can be copyrighted. We shall ask instead whether Google’s use of part of that API
was a “fair use.” Unlike the Federal Circuit, we conclude that it was.
IV
The language of § 107, the “fair use” provision, reflects its judge-made origins. It is similar to
that used by Justice Story in Folsom v. Marsh, 9 F. Cas. 342, 348 (No. 4,901) (CC Mass. 1841).
See Campbell, 510 U. S., at 576 (noting how “Justice Story’s summary [of fair use
considerations] is discernable” in § 107). That background, as well as modern courts’ use of the
doctrine, makes clear that the concept is flexible, that courts must apply it in light of the
sometimes conflicting aims of copyright law, and that its application may well vary depending
upon context. Thus, copyright’s protection may be stronger where the copyrighted material is
fiction, not fact, where it consists of a motion picture rather than a news broadcast, or where it
serves an artistic rather than a utilitarian function. See, e.g., Stewart, 495 U. S., at 237-238;
Harper & Row, 471 U. S., at 563; see also 4 M. Nimmer & D. Nimmer, Copyright § 13.05[A]
[2][a] (2019) (hereinafter Nimmer on Copyright) (“Copyright protection is narrower, and the
corresponding application of the fair use defense greater, in the case of factual works than in the
case of works of fiction or fantasy”). Similarly, courts have held that in some circumstances, say,
where copyrightable material is bound up with uncopyrightable material, copyright protection is
“thin.” See Feist, 499 U.S., at 349 (noting that “the copyright in a factual compilation is thin”);
see also Experian Information Solutions, Inc. v. Nationwide Marketing Servs. Inc., 893 F. 3d
1176, 1186 (CA9 2018) (“In the context of factual compilations, … there can be no infringement
unless the works are virtually identical”).

135

Electronic copy available at: https://ssrn.com/abstract=3883500

Generically speaking, computer programs differ from books, films, and many other “literary
works” in that such programs almost always serve functional purposes. These and other
differences have led at least some judges to complain that “applying copyright law to computer
programs is like assembling a jigsaw puzzle whose pieces do not quite fit.” Lotus Development
Corp. v. Borland Int’l, Inc., 49 F. 3d 807, 820 (CA1 1995) (Boudin, J., concurring).
These differences also led Congress to think long and hard about whether to grant computer
programs copyright protection. In 1974, Congress established a National Commission on New
Technological Uses of Copyrighted Works (CONTU) to look into the matter. §§ 201-208, 88
Stat. 1873-1875. After several years of research, CONTU concluded that the “availability of
copyright protection for computer programs is desirable.” Final Report 11 (July 31, 1978). At the
same time, it recognized that computer programs had unique features. Mindful of not “unduly
burdening users of programs and the general public,” it wrote that copyright “should not grant
anyone more economic power than is necessary to achieve the incentive to create.” Id., at 12.
And it believed that copyright’s existing doctrines (e.g., fair use), applied by courts on a case-bycase basis, could prevent holders from using copyright to stifle innovation. Ibid. (“Relatively few
changes in the Copyright Act of 1976 are required to attain these objectives”). Congress then
wrote computer program protection into the law.
The upshot, in our view, is that fair use can play an important role in determining the lawful
scope of a computer program copyright, such as the copyright at issue here. It can help to
distinguish among technologies. It can distinguish between expressive and functional features of
computer code where those features are mixed. It can focus on the legitimate need to provide
incentives to produce copyrighted material while examining the extent to which yet further
protection creates unrelated or illegitimate harms in other markets or to the development of other
products. In a word, it can carry out its basic purpose of providing a context-based check that can
help to keep a copyright monopoly within its lawful bounds. See House Report pp. 65-66 (1976)
(explaining that courts are to “adapt the doctrine [of fair use] to particular situations on a caseby-case basis” and in light of “rapid technological change”); see, e.g., Lexmark Int’l, Inc. v.
Static Control Components, Inc., 387 F. 3d 522, 543-545 (CA6 2004) (discussing fair use in the
context of copying to preserve compatibility); Sony Computer Entertainment, Inc. v. Connectix
Corp., 203 F. 3d 596, 603-608 (CA9 2000) (applying fair use to intermediate copying necessary
to reverse engineer access to unprotected functional elements within a program); Sega
Enterprises Ltd. v. Accolade, Inc., 977 F. 2d 1510, 1521-1527 (CA9 1992) (holding that
wholesale copying of copyrighted code as a preliminary step to develop a competing product was
a fair use).
JUSTICE THOMAS’ thoughtful dissent offers a very different view of how (and perhaps
whether) fair use has any role to play for computer programs. We are told that no attempt to
distinguish among computer code is tenable when considering “the nature of the work,” even
though there are important distinctions in the ways that programs are used and designed, (“The
declaring code is what attracted programmers”). We are told that no reuse of code in a new
program will ever have a valid “purpose and character,” even though the reasons for copying
computer code may vary greatly and differ from those applicable to other sorts of works, ibid.
(accepting that copying as part of “reverse engineer[ing] a system to ensure compatibility” could
be a valid purpose). And we are told that our fair use analysis must prioritize certain factors over
136

Electronic copy available at: https://ssrn.com/abstract=3883500

others, even though our case law instructs that fair use depends on the context, see Campbell,
510 U.S., at 577-578.
We do not understand Congress, however, to have shielded computer programs from the
ordinary application of copyright’s limiting doctrines in this way. By defining computer
programs in § 101, Congress chose to place this subject matter within the copyright regime. Like
other protected works, that means that the owners of computer programs enjoy the exclusive
rights set forth in the Act, including the right to “reproduce [a] copyrighted work” or to “prepare
derivative works.” 17 U.S.C. § 106. But that also means that exclusive rights in computer
programs are limited like any other works. Just as fair use distinguishes among books and films,
which are indisputably subjects of copyright, so too must it draw lines among computer
programs. And just as fair use takes account of the market in which scripts and paintings are
bought and sold, so too must it consider the realities of how technological works are created and
disseminated. We do not believe that an approach close to “all or nothing” would be faithful to
the Copyright Act’s overall design.
V
[The Court addressed who should determine whether something is a “fair use,” concluding that
it is a mixed question of fact and law, and that “reviewing courts should appropriately defer to
the jury’s findings of underlying facts; but that the ultimate question whether those facts showed
a “fair use” is a legal question for judges to decide de novo.”]
VI
We turn now to the basic legal question before us: Was Google’s copying of the Sun Java API,
specifically its use of the declaring code and organizational structure for 37 packages of that API,
a “fair use.” In answering this question, we shall consider the four factors set forth in the fair use
statute as we find them applicable to the kind of computer programs before us. We have
reproduced those four statutory factors supra, at 13-14. For expository purposes, we begin with
the second.
A. “The Nature of the Copyrighted Work”
The Sun Java API is a “user interface.” It provides a way through which users (here the
programmers) can “manipulate and control” task-performing computer programs “via a series of
menu commands.” Lotus Development Corp., 49 F. 3d, at 809. The API reflects Sun’s division
of possible tasks that a computer might perform into a set of actual tasks that certain kinds of
computers actually will perform. Sun decided, for example, that its API would call up a task that
compares one integer with another to see which is the larger. Sun’s API (to our knowledge) will
not call up the task of determining which great Arabic scholar decided to use Arabic numerals
(rather than Roman numerals) to perform that “larger integer” task. No one claims that the
decisions about what counts as a task are themselves copyrightable—although one might argue
about decisions as to how to label and organize such tasks (e.g., the decision to name a certain
task “max” or to place it in a class called “Math.” Cf. Baker v. Selden, 101 U. S. 99 (1880)).
137

Electronic copy available at: https://ssrn.com/abstract=3883500

As discussed above, we can think of the technology as having three essential parts. First, the API
includes “implementing code,” which actually instructs the computer on the steps to follow to
carry out each task. Google wrote its own programs (implementing programs) that would
perform each one of the tasks that its API calls up.
Second, the Sun Java API associates a particular command, called a “method call,” with the
calling up of each task. The symbols java.lang., for example, are part of the command that will
call up the program (whether written by Sun or, as here, by Google) that instructs the computer
to carry out the “larger number” operation. Oracle does not here argue that the use of these
commands by programmers itself violates its copyrights.
Third, the Sun Java API contains computer code that will associate the writing of a method call
with particular “places” in the computer that contain the needed implementing code. This is the
declaring code. The declaring code both labels the particular tasks in the API and organizes those
tasks, or “methods,” into “packages” and “classes.” We have referred to this organization, by
way of rough analogy, as file cabinets, drawers, and files. Oracle does claim that Google’s use of
the Sun Java API’s declaring code violates its copyrights.
The declaring code at issue here resembles other copyrighted works in that it is part of a
computer program. Congress has specified that computer programs are subjects of copyright. It
differs, however, from many other kinds of copyrightable computer code. It is inextricably bound
together with a general system, the division of computing tasks, that no one claims is a proper
subject of copyright. It is inextricably bound up with the idea of organizing tasks into what we
have called cabinets, drawers, and files, an idea that is also not copyrightable. It is inextricably
bound up with the use of specific commands known to programmers, known here as method
calls (such as java.lang.Math.max, etc.), that Oracle does not here contest. And it is inextricably
bound up with implementing code, which is copyrightable but was not copied.
Moreover, the copied declaring code and the uncopied implementing programs call for, and
reflect, different kinds of capabilities. A single implementation may walk a computer through
dozens of different steps. To write implementing programs, witnesses told the jury, requires
balancing such considerations as how quickly a computer can execute a task or the likely size of
the computer’s memory. One witness described that creativity as “magic” practiced by an API
developer when he or she worries “about things like power management” for devices that “run
on a battery.” This is the very creativity that was needed to develop the Android software for use
not in laptops or desktops but in the very different context of smartphones.
The declaring code (inseparable from the programmer’s method calls) embodies a different kind
of creativity. Sun Java’s creators, for example, tried to find declaring code names that would
prove intuitively easy to remember. They wanted to attract programmers who would learn the
system, help to develop it further, and prove reluctant to use another. See post, at 10 (“Declaring
code . . . is user facing. It must be designed and organized in a way that is intuitive and
understandable to developers so that they can invoke it”). Sun’s business strategy originally
emphasized the importance of using the API to attract programmers. It sought to make the API
“open” and “then . . . compete on implementations.” The testimony at trial was replete with
138

Electronic copy available at: https://ssrn.com/abstract=3883500

examples of witnesses drawing this critical line between the user-centered declaratory code and
the innovative implementing code.
These features mean that, as part of a user interface, the declaring code differs to some degree
from the mine run of computer programs. Like other computer programs, it is functional in
nature. But unlike many other programs, its use is inherently bound together with
uncopyrightable ideas (general task division and organization) and new creative expression
(Android’s implementing code). Unlike many other programs, its value in significant part derives
from the value that those who do not hold copyrights, namely, computer programmers, invest of
their own time and effort to learn the API’s system. And unlike many other programs, its value
lies in its efforts to encourage programmers to learn and to use that system so that they will use
(and continue to use) Sun-related implementing programs that Google did not copy.
Although copyrights protect many different kinds of writing, Leval 1116, we have emphasized
the need to “recogni[ze] that some works are closer to the core of [copyright] than others,”
Campbell, 510 U. S., at 586. In our view, for the reasons just described, the declaring code is, if
copyrightable at all, further than are most computer programs (such as the implementing code)
from the core of copyright. That fact diminishes the fear, expressed by both the dissent and the
Federal Circuit, that application of “fair use” here would seriously undermine the general
copyright protection that Congress provided for computer programs. And it means that this
factor, “the nature of the copyrighted work,” points in the direction of fair use.
B. “The Purpose and Character of the Use”
In the context of fair use, we have considered whether the copier’s use “adds something new,
with a further purpose or different character, altering” the copyrighted work “with new
expression, meaning or message.” Id., at 579. Commentators have put the matter more broadly,
asking whether the copier’s use “fulfill[s] the objective of copyright law to stimulate creativity
for public illumination.” Leval 1111. In answering this question, we have used the word
“transformative” to describe a copying use that adds something new and important. Campbell,
510 U. S., at 579. An artistic painting might, for example, fall within the scope of fair use even
though it precisely replicates a copyrighted advertising logo to make a comment about
consumerism. Netanel, Making Sense of Fair Use, 15 Lewis & Clark Law Review 715, 746
(2011)). Or, as we held in Campbell, a parody can be transformative because it comments on the
original or criticizes it, for “parody needs to mimic an original to make its point.” 510 U.S., at
580-581.
Google copied portions of the Sun Java API precisely, and it did so in part for the same reason
that Sun created those portions, namely, to enable programmers to call up implementing
programs that would accomplish particular tasks. But since virtually any unauthorized use of a
copyrighted computer program (say, for teaching or research) would do the same, to stop here
would severely limit the scope of fair use in the functional context of computer programs.
Rather, in determining whether a use is “transformative,” we must go further and examine the
copying’s more specifically described “purpose[s]” and “character.” 17 U.S.C. § 107(1).

139

Electronic copy available at: https://ssrn.com/abstract=3883500

Here Google’s use of the Sun Java API seeks to create new products. It seeks to expand the use
and usefulness of Android-based smartphones. Its new product offers programmers a highly
creative and innovative tool for a smartphone environment. To the extent that Google used parts
of the Sun Java API to create a new platform that could be readily used by programmers, its use
was consistent with that creative “progress” that is the basic constitutional objective of copyright
itself. Cf. Feist, 499 U.S., at 349-350 (“The primary objective of copyright is not to reward the
labor of authors, but ‘[t]o promote the Progress of Science and useful Arts’” (quoting U. S.
Const., Art. I, § 8, cl. 8)).
The jury heard that Google limited its use of the Sun Java API to tasks and specific programming
demands related to Android. It copied the API (which Sun created for use in desktop and laptop
computers) only insofar as needed to include tasks that would be useful in smartphone programs.
And it did so only insofar as needed to allow programmers to call upon those tasks without
discarding a portion of a familiar programming language and learning a new one. To repeat,
Google, through Android, provided a new collection of tasks operating in a distinct and different
computing environment. Those tasks were carried out through the use of new implementing code
(that Google wrote) designed to operate within that new environment. Some of the amici refer to
what Google did as “reimplementation,” defined as the “building of a system . . . that repurposes
the same words and syntaxes” of an existing system—in this case so that programmers who had
learned an existing system could put their basic skills to use in a new one. Brief for R Street
Institute et al. as Amici Curiae 2.
The record here demonstrates the numerous ways in which reimplementing an interface can
further the development of computer programs. The jury heard that shared interfaces are
necessary for different programs to speak to each other. App. 125 (“We have to agree on the
APIs so that the application I write to show a movie runs on your device”). It heard that the
reimplementation of interfaces is necessary if programmers are to be able to use their acquired
skills. Id., at 191 (“If the API labels change, then either the software wouldn’t continue to work
anymore or the developer . . . would have to learn a whole new language to be able to use these
API labels”). It heard that the reuse of APIs is common in the industry. It heard that Sun itself
had used pre-existing interfaces in creating Java. And it heard that Sun executives thought that
widespread use of the Java programming language, including use on a smartphone platform,
would benefit the company.
Amici supporting Google have summarized these same points—points that witnesses explained
to the jury. See, e.g., Brief for Copyright Scholars as Amici Curiae 25 (“The portions of Java SE
that Google reimplemented may have helped preserve consistency of use within the larger Java
developer community”); Brief for Microsoft Corporation as Amicus Curiae 22 (“Allowing
reasonable fair use of functional code enables innovation that creates new opportunities for the
whole market to grow”); Brief for 83 Computer Scientists as Amici Curiae 20 (“Reimplementing
interfaces fueled widespread adoption of popular programming languages”); Brief for R Street
Institute et al. as Amici Curiae 15-20 (describing Oracle’s reimplementation of other APIs); see
also Brief for American Antitrust Institute as Amicus Curiae 7 (“Copyright on largely functional
elements of software that [have] become an industry standard gives a copyright holder anticompetitive power”).
140

Electronic copy available at: https://ssrn.com/abstract=3883500

These and related facts convince us that the “purpose and character” of Google’s copying was
transformative—to the point where this factor too weighs in favor of fair use.
There are two other considerations that are often taken up under the first factor: commerciality
and good faith. The text of § 107 includes various noncommercial uses, such as teaching and
scholarship, as paradigmatic examples of privileged copying. There is no doubt that a finding
that copying was not commercial in nature tips the scales in favor of fair use. But the inverse is
not necessarily true, as many common fair uses are indisputably commercial. For instance, the
text of § 107 includes examples like “news reporting,” which is often done for commercial
profit. So even though Google’s use was a commercial endeavor—a fact no party disputed—that
is not dispositive of the first factor, particularly in light of the inherently transformative role that
the reimplementation played in the new Android system.
As for bad faith, our decision in Campbell expressed some skepticism about whether bad faith
has any role in a fair use analysis. 510 U.S., at 585, n. 18. We find this skepticism justifiable, as
“copyright is not a privilege reserved for the well-behaved.” Leval 1126. We have no occasion
here to say whether good faith is as a general matter a helpful inquiry. We simply note that given
the strength of the other factors pointing toward fair use and the jury finding in Google’s favor
on hotly contested evidence, that fact-bound consideration is not determinative in this context.
C. “The Amount and Substantiality of the Portion Used”
If one considers the declaring code in isolation, the quantitative amount of what Google copied
was large. Google copied the declaring code for 37 packages of the Sun Java API, totaling
approximately 11,500 lines of code. Those lines of code amount to virtually all the declaring
code needed to call up hundreds of different tasks. On the other hand, if one considers the entire
set of software material in the Sun Java API, the quantitative amount copied was small. The total
set of Sun Java API computer code, including implementing code, amounted to 2.86 million
lines, of which the copied 11,500 lines were only 0.4 percent.
The question here is whether those 11,500 lines of code should be viewed in isolation or as one
part of the considerably greater whole. We have said that even a small amount of copying may
fall outside of the scope of fair use where the excerpt copied consists of the “‘heart’” of the
original work’s creative expression. Harper & Row, 471 U. S., at 564-565. On the other hand,
copying a larger amount of material can fall within the scope of fair use where the material
copied captures little of the material’s creative expression or is central to a copier’s valid
purpose. See, e.g., Campbell, 510 U. S., at 588; New Era Publications Int’l, ApS v. Carol
Publishing Group, 904 F. 2d 152, 158 (CA2 1990). If a defendant had copied one sentence in a
novel, that copying may well be insubstantial. But if that single sentence set forth one of the
world’s shortest short stories—“When he awoke, the dinosaur was still there.”—the question
looks much different, as the copied material constitutes a small part of the novel but the entire
short story. See A. Monterroso, El Dinosaurio, in Complete Works & Other Stories 42 (E.
Grossman transl. 1995). (In the original Spanish, the story reads: “Cuando despertó, el
dinosaurio todavía estaba allí.”)

141

Electronic copy available at: https://ssrn.com/abstract=3883500

Several features of Google’s copying suggest that the better way to look at the numbers is to take
into account the several million lines that Google did not copy. For one thing, the Sun Java API
is inseparably bound to those task-implementing lines. Its purpose is to call them up. For another,
Google copied those lines not because of their creativity, their beauty, or even (in a sense)
because of their purpose. It copied them because programmers had already learned to work with
the Sun Java API’s system, and it would have been difficult, perhaps prohibitively so, to attract
programmers to build its Android smartphone system without them. Further, Google’s basic
purpose was to create a different task-related system for a different computing environment
(smartphones) and to create a platform—the Android platform—that would help achieve and
popularize that objective. The “substantiality” factor will generally weigh in favor of fair use
where, as here, the amount of copying was tethered to a valid, and transformative, purpose. See
Campbell, 510 U.S., at 586-587 (explaining that the factor three “enquiry will harken back to the
first of the statutory factors, for … the extent of permissible copying varies with the purpose and
character of the use”).
We do not agree with the Federal Circuit’s conclusion that Google could have achieved its Javacompatibility objective by copying only the 170 lines of code that are “necessary to write in the
Java language.” 886 F. 3d, at 1206. In our view, that conclusion views Google’s legitimate
objectives too narrowly. Google’s basic objective was not simply to make the Java programming
language usable on its Android systems. It was to permit programmers to make use of their
knowledge and experience using the Sun Java API when they wrote new programs for
smartphones with the Android platform. In principle, Google might have created its own,
different system of declaring code. But the jury could have found that its doing so would not
have achieved that basic objective. In a sense, the declaring code was the key that it needed to
unlock the programmers’ creative energies. And it needed those energies to create and to
improve its own innovative Android systems.
We consequently believe that this “substantiality” factor weighs in favor of fair use.
D. Market Effects
The fourth statutory factor focuses upon the “effect” of the copying in the “market for or value of
the copyrighted work.” 17 U. S. C. § 107(4). Consideration of this factor, at least where
computer programs are at issue, can prove more complex than at first it may seem. It can require
a court to consider the amount of money that the copyright owner might lose. As we pointed out
in Campbell, “verbatim copying of the original in its entirety for commercial purposes” may well
produce a market substitute for an author’s work. 510 U.S., at 591. Making a film of an author’s
book may similarly mean potential or presumed losses to the copyright owner. Those losses
normally conflict with copyright’s basic objective: providing authors with exclusive rights that
will spur creative expression.
But a potential loss of revenue is not the whole story. We here must consider not just the amount
but also the source of the loss. As we pointed out in Campbell, a “lethal parody, like a scathing
theatre review,” may “kill demand for the original.” Id., at 591-592. Yet this kind of harm, even
if directly translated into foregone dollars, is not “cognizable under the Copyright Act.” Id., at
592.
142

Electronic copy available at: https://ssrn.com/abstract=3883500

Further, we must take into account the public benefits the copying will likely produce. Are those
benefits, for example, related to copyright’s concern for the creative production of new
expression? Are they comparatively important, or unimportant, when compared with dollar
amounts likely lost (taking into account as well the nature of the source of the loss)? Cf. MCA,
INC. v. Wilson, 677 F. 2d 180, 183 (CA2 1981) (calling for a balancing of public benefits and
losses to copyright owner under this factor).
We do not say that these questions are always relevant to the application of fair use, not even in
the world of computer programs. Nor do we say that these questions are the only questions a
court might ask. But we do find them relevant here in helping to determine the likely market
effects of Google’s reimplementation.
As to the likely amount of loss, the jury could have found that Android did not harm the actual or
potential markets for Java SE. And it could have found that Sun itself (now Oracle) would not
have been able to enter those markets successfully whether Google did, or did not, copy a part of
its API. First, evidence at trial demonstrated that, regardless of Android’s smartphone
technology, Sun was poorly positioned to succeed in the mobile phone market. The jury heard
ample evidence that Java SE’s primary market was laptops and desktops. It also heard that Sun’s
many efforts to move into the mobile phone market had proved unsuccessful. As far back as
2006, prior to Android’s release, Sun’s executives projected declining revenue for mobile phones
because of emerging smartphone technology. When Sun’s former CEO was asked directly
whether Sun’s failure to build a smartphone was attributable to Google’s development of
Android, he answered that it was not. Given the evidence showing that Sun was beset by
business challenges in developing a mobile phone product, the jury was entitled to agree with
that assessment.
Second, the jury was repeatedly told that devices using Google’s Android platform were
different in kind from those that licensed Sun’s technology. For instance, witnesses explained
that the broader industry distinguished between smartphones and simpler “feature phones.” As to
the specific devices that used Sun-created software, the jury heard that one of these phones
lacked a touchscreen, while another did not have a QWERTY keyboard. For other mobile
devices, the evidence showed that simpler products, like the Kindle, used Java software, while
more advanced technology, like the Kindle Fire, were built on the Android operating system.
This record evidence demonstrates that, rather than just “repurposing [Sun’s] code from larger
computers to smaller computers,” Google’s Android platform was part of a distinct (and more
advanced) market than Java software.
Looking to these important differences, Google’s economic expert told the jury that Android was
not a market substitute for Java’s software. As he explained, “the two products are on very
different devices,” and the Android platform, which offers “an entire mobile operating stack,” is
a “very different type of product” than Java SE, which is “just an applications programming
framework.” Taken together, the evidence showed that Sun’s mobile phone business was
declining, while the market increasingly demanded a new form of smartphone technology that
Sun was never able to offer.

143

Electronic copy available at: https://ssrn.com/abstract=3883500

Finally, the jury also heard evidence that Sun foresaw a benefit from the broader use of the Java
programming language in a new platform like Android, as it would further expand the network
of Java-trained programmers. (“Once an API starts getting reimplemented, you know it has
succeeded”). In other words, the jury could have understood Android and Java SE as operating in
two distinct markets. And because there are two markets at issue, programmers learning the Java
language to work in one market (smartphones) are then able to bring those talents to the other
market (laptops). See 4 Nimmer on Copyright § 13.05[A][4] (explaining that factor four asks
what the impact of “widespread conduct of the sort engaged in by the defendant” would be on
the market for the present work).
Sun presented evidence to the contrary. Indeed, the Federal Circuit held that the “market effects”
factor militated against fair use in part because Sun had tried to enter the Android market. (Sun
sought licensing agreement with Google). But those licensing negotiations concerned much more
than 37 packages of declaring code, covering topics like “the implementation of [Java’s] code”
and “branding and cooperation” between the firms. See 4 Nimmer on Copyright § 13.05[A][4]
(cautioning against the “danger of circularity posed” by considering unrealized licensing
opportunities because “it is a given in every fair use case that plaintiff suffers a loss of a potential
market if that potential is defined as the theoretical market for licensing the very use at bar”). In
any event, the jury’s fair use determination means that neither Sun’s effort to obtain a license nor
Oracle’s conflicting evidence can overcome evidence indicating that, at a minimum, it would
have been difficult for Sun to enter the smartphone market, even had Google not used portions of
the Sun Java API.
On the other hand, Google’s copying helped Google make a vast amount of money from its
Android platform. And enforcement of the Sun Java API copyright might give Oracle a
significant share of these funds. It is important, however, to consider why and how Oracle might
have become entitled to this money. When a new interface, like an API or a spreadsheet
program, first comes on the market, it may attract new users because of its expressive qualities,
such as a better visual screen or because of its superior functionality. As time passes, however, it
may be valuable for a different reason, namely, because users, including programmers, are just
used to it. They have already learned how to work with it. See Lotus Development Corp., 49 F.
3d, at 821 (Boudin, J., concurring).
The record here is filled with evidence that this factor accounts for Google’s desire to use the
Sun Java API. This source of Android’s profitability has much to do with third parties’ (say,
programmers’) investment in Sun Java programs. It has correspondingly less to do with Sun’s
investment in creating the Sun Java API. We have no reason to believe that the Copyright Act
seeks to protect third parties’ investment in learning how to operate a created work. Cf.
Campbell, 510 U. S., at 591-592 (discussing the need to identify those harms that are
“cognizable under the Copyright Act”).
Finally, given programmers’ investment in learning the Sun Java API, to allow enforcement of
Oracle’s copyright here would risk harm to the public. Given the costs and difficulties of
producing alternative APIs with similar appeal to programmers, allowing enforcement here
would make of the Sun Java API’s declaring code a lock limiting the future creativity of new
programs. Oracle alone would hold the key. The result could well prove highly profitable to
144

Electronic copy available at: https://ssrn.com/abstract=3883500

Oracle (or other firms holding a copyright in computer interfaces). But those profits could well
flow from creative improvements, new applications, and new uses developed by users who have
learned to work with that interface. To that extent, the lock would interfere with, not further,
copyright’s basic creativity objectives. See Connectix Corp., 203 F. 3d, at 607; see also Sega
Enterprises, 977 F. 2d, at 1523-1524 (“An attempt to monopolize the market by making it
impossible for others to compete runs counter to the statutory purpose of promoting creative
expression”); Lexmark Int’l, 387 F. 3d, at 544 (noting that where a subsequent user copied a
computer program to foster functionality, it was not exploiting the programs “commercial value
as a copyrighted work” (emphasis in original)). After all, “copyright supplies the economic
incentive to [both] create and disseminate ideas,” Harper & Row, 471 U. S., at 558, and the
reimplementation of a user interface allows creative new computer code to more easily enter the
market.
The uncertain nature of Sun’s ability to compete in Android’s market place, the sources of its
lost revenue, and the risk of creativity-related harms to the public, when taken together, convince
that this fourth factor—market effects— also weighs in favor of fair use.
***
The fact that computer programs are primarily functional makes it difficult to apply traditional
copyright concepts in that technological world. See Lotus Development Corp., 49 F. 3d, at 820
(Boudin, J., concurring). In doing so here, we have not changed the nature of those concepts. We
do not overturn or modify our earlier cases involving fair use—cases, for example, that involve
“knockoff” products, journalistic writings, and parodies. Rather, we here recognize that
application of a copyright doctrine such as fair use has long proved a cooperative effort of
Legislatures and courts, and that Congress, in our view, intended that it so continue. As such, we
have looked to the principles set forth in the fair use statute, § 107, and set forth in our earlier
cases, and applied them to this different kind of copyrighted work.
It is so ordered.
We reach the conclusion that in this case, where Google reimplemented a user interface, taking
only what was needed to allow users to put their accrued talents to work in a new and
transformative program, Google’s copying of the Sun Java API was a fair use of that material as
a matter of law. The Federal Circuit’s contrary judgment is reversed, and the case is remanded
for further proceedings in conformity with this opinion.
JUSTICE BARRETT took no part in the consideration or decision of this case.

145

Electronic copy available at: https://ssrn.com/abstract=3883500

APPENDIXES
A
Computer System Diagram
Some readers might find it helpful to start with an explanation of what a “software platform” is.
Put simply, a software platform collects all of the software tools that a programmer may need to
build computer programs. The Android platform, for instance, includes an “operating system,”
“core libraries,” and a “virtual machine,” among other tools. App. 197-198.
The diagram below illustrates the general features of a standard computer system, with the dotted
line reflecting the division between a computer’s hardware and its software. (It is not intended to
reflect any specific technology at issue in this case.)

J. Garrido & R. Schlesinger, Principles of Modern Operating Systems 8 (2008) (“Figure 1.4. An
External View of a Computer System”).
B
Sun Java API Diagram

146

Electronic copy available at: https://ssrn.com/abstract=3883500

This image depicts the connection between the three parts of the Sun Java API technology at
issue, using the District Court’s example. Oracle, 872 F. Supp. 2d, at 980-981. The programmer
enters a method call to invoke a task from within the API (the solid arrow). The precise symbols
in the method call correspond to a single task, which is located within a particular class. That
class is located within a particular package. All of the lines of code that provide that organization
and name the methods, classes, and packages are “declaring code.” For each method, the
declaring code is associated with particular lines of implementing code (the dotted arrow). It is
that implementing code (which Google wrote for its Android API) that actually instructs the
computer in the programmer’s application.
[Dissent by Justice Thomas, joined by Justice Alito, omitted]

147

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 10: Trade Secrets
Upon completion of class 10, you should be able to:
1) recall the legal authority and components of trade secret law;
2) recall the elements of a trade secret;
3) explain the concept of a trade secret and reasonable precautions with reference to the
Defend Trade Secret Act and caselaw;
4) analyze whether something is a trade secret.
***
As John Cleese would say, “And now for something completely different.”
For the past few weeks we have studied the exclusive rights that apply to creative expressions.
The nature of these rights is shaped by issues that arise in the creation and commercialization of
creative expression.
Now, we will turn to the laws governing information—and in particular, the laws governing
economically valuable information that its creator would prefer to keep secret. Secrecy, by
itself, is a relatively easy concept: if you don’t tell anyone about information that only you
possess, it’s difficult for other people to know it. The problem is that information that is not
shared with anyone else is of relatively little value, and it is extremely difficult to build a
business of more than one person without sharing economically valuable information.
Employing contracts—specifically, non-disclosure agreements—is one way to limit disclosure.
But as you learned in contract law, contracts aren’t perfect mechanisms: they necessarily are
unable to deal with every possible situation, they rely on the prognosticating ability of the parties
at the time the contract was created as opposed to their knowledge at the time of alleged breach,
they can be both over- and under-restrictive of the parties’ activities, and they require that the
parties actually have entered into a contract with relevant provisions.
Trade secret law largely fills these gaps. It begins by defining the concept of trade secrets,
differentiating between information that is protectable and that which is not. It then provides a
tort-based cause of action for the owner of trade secrets as against a person who misappropriates
those secrets.
Trade secret law has historically been governed by state law, modeled after the Uniform Trade
Secrets Act (UTSA) (most states) or the relevant provisions of the Restatement (Second) of
Torts. The UTSA is available at http://www.uniformlaws.org/shared/docs/trade
secrets/utsa_final_85.pdf. In 2016, however, Congress enacted the Defend Trade Secrets Act.
The DTSA provides a federal cause of action for trade secret misappropriation. It largely mirrors
the UTSA and general principles of trade secret law, so while neither case involves the DTSA,
the basic component of the law are the same.
148

Electronic copy available at: https://ssrn.com/abstract=3883500

Before reading Learning Curve, you should read the sections of the Defend Trade Secrets Act
below.
18 U.S.C §1836(b)(1) - Private Civil Actions (2016)
An owner of a trade secret that is misappropriated may bring a civil action under this subsection if
the trade secret is related to a product or service used in, or intended for use in, interstate or foreign
commerce.
18 U.S.C §1839 – Definitions (2016)
(3) the term “trade secret” means all forms and types of financial, business, scientific, technical,
economic, or engineering information, including patterns, plans, compilations,
program devices, formulas, designs, prototypes, methods, techniques, processes, procedures, programs,
or codes, whether tangible or intangible, and whether or how stored, compiled, or memorialized
physically, electronically, graphically, photographically, or in writing if:
a. the owner thereof has taken reasonable measures to keep such information secret; and
b. the information derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable through proper means
by, another person who can obtain economic value from the disclosure or use of the
information
(4) the term “owner”, with respect to a trade secret, means the person or entity in whom or in which
rightful legal or equitable title to, or license in, the trade secret is reposed;
(5) the term “misappropriation” means—
A. acquisition of a trade secret of another by a person who knows or has reason to know that the
trade secret was acquired by improper means; or
B. disclosure or use of a trade secret of another without express or implied consent by a person
who—
(i)
used improper means to acquire knowledge of the trade secret;
(ii)
at the time of disclosure or use, knew or had reason to know that the knowledge of the
trade secret was—
(I)
derived from or through a person who had used improper means to acquire the
trade secret;
(II)
acquired under circumstances giving rise to a duty to maintain the secrecy of
the trade secret or limit the use of the trade secret; or
(III) derived from or through a person who owed a duty to the person seeking relief
to maintain the secrecy of the trade secret or limit the use of the trade secret; or
(iii)
before a material change of the position of the person, knew or had reason to know
that—
(I)
the trade secret was a trade secret; and
(II)
knowledge of the trade secret had been acquired by accident or mistake;

149

Electronic copy available at: https://ssrn.com/abstract=3883500

(6) the term “improper means”—
A. includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to
maintain secrecy, or espionage through electronic or other means; and
B. does not include reverse engineering, independent derivation, or any other lawful means of
acquisition…

As you read Learning Curve v. PlayWood, ask yourself the following questions:
•
•
•
•
•

What is a trade secret?
What is the legal analysis for determining whether something is a trade secret?
What underlying policies at play in this opinion? How do they differ from the
policies involved in copyright disputes?
Based on this opinion and the DTSA, would the list of contacts on a sales
representative’s LinkedIn account be a trade secret? The password for the LinkedIn
account?
What is the requirement of “reasonable measures”?

150

Electronic copy available at: https://ssrn.com/abstract=3883500

Learning Curve Toys v. PlayWood Toys
342 F.3d 714 (7th Cir. 2003)
RIPPLE, Circuit Judge.
PlayWood Toys, Inc. (“PlayWood”) obtained a jury verdict against Learning Curve Toys, Inc.
and its representatives, Roy Wilson, Harry Abraham and John Lee (collectively, “Learning
Curve”), for misappropriation of a trade secret in a realistic looking and sounding toy railroad
track under the Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq. The jury awarded PlayWood
a royalty of “8% for a license that would have been negotiated [absent the misappropriation] to
last for the lifetime of the product.” R.194. Although there was substantial evidence of
misappropriation before the jury, the district court did not enter judgment on the jury’s verdict.
Instead, it granted judgment as a matter of law in favor of Learning Curve, holding that
PlayWood did not have a protectable trade secret in the toy railroad track. PlayWood appealed.
For the reasons set forth in the following opinion, we reverse the judgment of the district court
and reinstate the jury’s verdict. We further remand the case to the district court for a jury trial on
exemplary damages and for consideration of PlayWood’s request for attorneys’ fees.
I
BACKGROUND
A. Facts
In 1992, Robert Clausi and his brother-in-law, Scott Moore, began creating prototypes of
wooden toys under the name PlayWood Toys, Inc., a Canadian corporation. Clausi was the sole
toy designer and Moore was the sole officer and director of PlayWood. Neither Clausi nor Moore
had prior experience in the toy industry, but Clausi had “always been a bit of a doodler and
designer,” Trial Tr. at 58, and the two men desired to “create high-quality hardwood maple toys
for the independent toy market,” id. at 241. As a newly formed corporation, PlayWood did not
own a facility in which it could produce toys. Instead, it worked in conjunction with Mario
Borsato, who owned a wood-working facility. Subject to a written confidentiality agreement with
PlayWood, Borsato manufactured prototypes for PlayWood based on Clausi’s design
specifications.
PlayWood’s first attempt to market publicly its toys was at the Toronto Toy Fair on January 31,
1992. PlayWood received favorable reviews from many of the toy retailers in attendance;
PlayWood also learned that the best way to get recognition for its toys was to attend the New
York Toy Fair (“Toy Fair”) the following month. Based on this information, Clausi and Moore
secured a position at the Toy Fair in order to display PlayWood’s prototypes. It was during this
Toy Fair that Clausi and Moore first encountered Learning Curve representatives Roy Wilson,
Harry Abraham and John Lee.

151

Electronic copy available at: https://ssrn.com/abstract=3883500

On the morning of February 12, 1993, the first day of the Toy Fair, Roy Wilson stopped at
PlayWood’s booth and engaged Clausi and Moore in conversation. Wilson identified himself as
Learning Curve’s toy designer and explained that his company had a license from the Britt
Allcroft Company to develop Thomas the Tank Engine & Friends™ (hereinafter “Thomas”)
trains and accessories. Wilson commented that he was impressed with the look and quality of
PlayWood’s prototypes and raised the possibility of working together under a custom
manufacturing contract to produce Learning Curve’s line of Thomas products. Clausi and Moore
responded that such an arrangement would be of great interest to PlayWood. Later that same day,
Harry Abraham, Learning Curve’s vice president, and John Lee, Learning Curve’s president,
also stopped by PlayWood’s booth. They too commented on the quality of PlayWood’s
prototypes and indicated that PlayWood might be a good candidate for a manufacturing contract
with Learning Curve.
Clausi and Moore continued to have discussions with Learning Curve’s representatives over the
remaining days of the Toy Fair, which ended on February 14. During these discussions, Lee
indicated that he would like two of his people, Abraham and Wilson, to visit PlayWood in
Toronto the day after the Toy Fair ended in order to determine whether the two parties could
work out a manufacturing arrangement for some or all of Learning Curve’s wooden toys. Clausi,
feeling a little overwhelmed by the suggestion, requested that their visit be postponed a few days
so that he could better acquaint himself with Learning Curve’s products. The parties ultimately
agreed that Abraham and Wilson would visit PlayWood at Borsato’s facility on February 18,
1993, four days after the conclusion of the Toy Fair. Clausi spent the next several days after the
Toy Fair researching Learning Curve’s products and considering how PlayWood could produce
Learning Curve’s trains and track.
On February 18, 1993, Abraham and Wilson visited PlayWood in Toronto as planned. The
meeting began with a tour of Borsato’s woodworking facility, where the prototypes on display at
the Toy Fair had been made. After the tour, the parties went to the conference room at Borsato’s
facility. At this point, according to Clausi and Moore, the parties agreed to make their ensuing
discussion confidential. Clausi testified:
After we sat down in the board room, Harry [Abraham of Learning Curve] immediately
said: “Look, we’re going to disclose confidential information to you guys, and we’re
going to disclose some designs that Roy [Wilson of Learning Curve] has that are pretty
confidential. If Brio were to get their hands on them, then we wouldn’t like that. And
we’re going to do it under the basis of a confidential understanding.”
And I said: “I also have some things, some ideas on how to produce the track and
produce the trains now that I’ve had a chance to look at them for the last couple of days,
and I think they’re confidential as well. So if we’re both okay with that, we should
continue.” So we did.
Trial Tr. at 76-77. Moore testified to the existence of a similar conversation:

152

Electronic copy available at: https://ssrn.com/abstract=3883500

It was at this point that Harry Abraham told us that they were going to disclose some
confidential documents, drawings, pricing, margins, and asked us if we would keep that
information confidential.
******
I believe it was Robert [Clausi] who said that, you know, absolutely, we would keep it
confidential. In fact, we had some ideas that we felt would be confidential we would be
disclosing to them, and would they keep it, you know, confidential? Would they
reciprocate? And Harry [Abraham] said: “Absolutely.” And then we proceeded to go
along with the meeting.
Trial Tr. at 247-48.
Immediately after the parties agreed to keep their discussion confidential, Wilson, at Abraham’s
direction, showed Clausi and Moore drawings of various Thomas characters and provided
information on the projected volume of each of the products. Clausi testified that he considered
the documents disclosed by Learning Curve during the meeting confidential because they
included information on products not yet released to the public, as well as Learning Curve’s
projected volumes, costs and profit margins for various products. After viewing Wilson’s various
drawings, the parties discussed PlayWood’s ideas on how to manufacture Learning Curve’s
trains. Clausi suggested that they might use a CNC machine, which he defined as a computer
numerically controlled drill that carves in three dimensions, to create Learning Curve’s trains out
of a single piece of wood (as opposed to piecing together separate pieces of wood).
The parties’ discussion eventually moved away from train production and focused on track
design. Wilson showed Clausi and Moore drawings of Learning Curve’s track and provided
samples of their current product. At this point, Abraham confided to Clausi and Moore that track
had posed “a bit of a problem for Learning Curve.” Trial Tr. at 85. Abraham explained that sales
were terrific for Learning Curve’s Thomas trains, but that sales were abysmal for its track.
Abraham attributed the lack of sales to the fact that Learning Curve’s track was virtually
identical to that of its competitor, Brio, which had the lion’s share of the track market. Because
there was “no differentiation” between the two brands of track, Learning Curve’s track was not
even displayed in many of the toy stores that carried Learning Curve’s products. Id. Learning
Curve had worked unsuccessfully for several months attempting to differentiate its track from
that of Brio.
After detailing the problems with Learning Curve’s existing track, Abraham inquired of Clausi
whether “there was a way to differentiate” its track from Brio’s track. Trial Tr. at 86. Clausi
immediately responded that he “had had a chance to look at the track and get a feel for it [over]
the last few days” and that his “thoughts were that if the track were more realistic and more
functional, that kids would enjoy playing with it more and it would give the retailer a reason to
carry the product, especially if it looked different than the Brio track.” Id. at 87. Clausi further
explained that, if the track “made noise and [ ] looked like real train tracks, that the stores
wouldn’t have any problem, and the Thomas the Tank line, product line would have [ ] its own

153

Electronic copy available at: https://ssrn.com/abstract=3883500

different track” and could “effectively compete with Brio.” Id. Abraham and Wilson indicated
that they were “intrigued” by Clausi’s idea and asked him what he meant by “making noise.” Id.
Clausi decided to show Abraham and Wilson exactly what he meant. Clausi took a piece of
Learning Curve’s existing track from the table, drew some lines across the track (about every
three-quarters of an inch), and stated: “We can go ahead and machine grooves right across the
upper section ..., which would look like railway tracks, and down below machine little
indentations as well so that it would look more like or sound more like real track. You would roll
along and bumpity-bumpity as you go along.” Trial Tr. at 255. Clausi then called Borsato into
the conference room and asked him to cut grooves into the wood “about a quarter of an inch deep
from the top surface.” Id. at 88. Borsato left the room, complied with Clausi’s request, and
returned with the cut track three or four minutes later. Clausi ran a train back and forth over the
cut piece of track. The track looked more realistic than before, but it did not make noise because
the grooves were not deep enough. Accordingly, Clausi instructed Borsato to cut the grooves
“just a little bit deeper so that they go through the rails.” Id. Borsato complied with Clausi’s
request once again and returned a few minutes later with the cut piece of track. Clausi proceeded
to run a train back and forth over the track. This time the track made a “clickety-clack” sound,
but the train did not run smoothly over the track because the grooves were cut “a little bit too
deep.” Id. at 258. Based on the sound produced by the track, Clausi told Abraham and Moore
that if PlayWood procured a contract with Learning Curve to produce the track, they could call it
“Clickety-Clack Track.” Id. at 89.
Both Abraham and Wilson indicated that Clausi’s concept of cutting grooves into the track to
produce a clacking sound was a novel concept. Thereafter, Wilson and Clausi began to discuss
how they could improve the idea to make the train run more smoothly on the track, but Abraham
interrupted them and stated: “No, focus. You guys have to get the contract for the basic product
first, and then we can talk about new products, because . . . it takes [our licensor] a long time to
approve new products and new designs.” Trial Tr. at 89.
The meeting ended shortly thereafter without further discussion about Clausi’s concept for the
noise-producing track. Before he left, Wilson asked Clausi if he could take the piece of track that
Borsato had cut with him while the parties continued their discussions. Clausi gave Wilson the
piece of track without hesitation. The piece of track was the only item that Abraham and Wilson
took from the meeting. Clausi and Moore did not ask Wilson for a receipt for the cut track, nor
did they seek a written confidentiality agreement to protect PlayWood’s alleged trade secret.
After the meeting, Clausi amended PlayWood’s confidentiality agreement with Borsato to ensure
that materials discussed during the meeting would remain confidential. Clausi also stamped
many of the documents that he received from Learning Curve during the meeting as confidential
because they included information on products not yet released to the public. PlayWood never
disclosed the contents of Learning Curve’s documents to anyone.
During March of 1993, PlayWood and Learning Curve met on three separate occasions to
discuss further the possibility of PlayWood manufacturing Learning Curve’s Thomas products.
At one of the meetings, and at Learning Curve’s request, PlayWood submitted a manufacturing
154

Electronic copy available at: https://ssrn.com/abstract=3883500

proposal for the Thomas products. Learning Curve rejected PlayWood’s proposal. Learning
Curve told Clausi that its licensor wanted the Thomas products to be made in the United States.
Thereafter, PlayWood had no contact with Learning Curve until late October of 1993, when
Abraham contacted Clausi to discuss another possible manufacturing contract because Learning
Curve’s secondary supplier was not providing enough product. Again, PlayWood submitted a
manufacturing proposal at Learning Curve’s request, but it too was rejected. Learning Curve
later stated that its new business partner had decided to manufacture the product in China.
Clausi and Moore continued to work on PlayWood’s toy concepts. After the 1994 New York
Toy Fair, which was not particularly successful for PlayWood, Clausi and Moore began to focus
their efforts on refining PlayWood’s concept for the noise-producing track. During this time,
Clausi and Moore made no attempt to license or sell the concept to other toy companies because
they believed that PlayWood still had “an opportunity to get in the door” with Learning Curve if
they could perfect the concept and also because they believed that they were bound by a
confidentiality agreement. Trial Tr. at 267.
In December of 1994, while shopping for additional track with which to experiment, Moore
discovered that Learning Curve was selling noise-producing track under the name “ClicketyClack Track.” Like the piece of track that Clausi had Borsato cut during PlayWood’s February
18, 1993, meeting with Learning Curve, Clickety-Clack Track™ has parallel grooves cut into the
wood, which cause a “clacking” sound as train wheels roll over the grooves. Learning Curve was
promoting the new track as
“the first significant innovation in track design since the inception of wooden train
systems . . . . It is quite simply the newest and most exciting development to come along
recently in the wooden train industry, and it’s sure to cause a sensation in the marketplace
. . . . [I]t brings that sound and feel of the real thing to a child’s world of make-believe
without bells, whistles, electronic sound chips or moving parts.”
PlayWood’s Tr. Ex.71.
Moore was “stunned” when he saw the track because he believed that Learning Curve had stolen
PlayWood’s concept. Trial Tr. at 268. He testified: “This was our idea. This is what we’ve been
working on even up to that day to go back to [Learning Curve] as an opportunity to get in the
door, and there it is on the shelf.” Id. Moore purchased a package of Clickety-Clack Track™ and
showed it to Clausi. Clausi testified that he was disappointed when he saw the track because he
believed that Learning Curve had taken PlayWood’s name and design concept “almost exactly as
per [their] conversation” on February 18, 1993. Trial Tr. at 103.
PlayWood promptly wrote a cease and desist letter to Learning Curve. The letter accused
Learning Curve of stealing PlayWood’s concept for the noise-producing track that it disclosed to
Learning Curve “in confidence in the context of a manufacturing proposal.” PlayWood’s Tr.
Ex.66 at 1. Learning Curve responded by seeking a declaratory judgment that it owned the
concept.
155

Electronic copy available at: https://ssrn.com/abstract=3883500

Previously, on March 16, 1994, Learning Curve had applied for a patent on the noise-producing
track. The patent, which was obtained on October 3, 1995, claims the addition of parallel
impressions or grooves in the rails, which cause a “clacking” sound to be emitted as train wheels
roll over them. The patent identifies Roy Wilson of Learning Curve as the inventor.
Clickety-Clack Track™ provided an enormous boost to Learning Curve’s sales. Learning Curve
had $20 million in track sales by the first quarter of 2000, and $40 million for combined track
and accessory sales.
B. District Court Proceedings
Learning Curve responded to PlayWood’s cease and desist letter by seeking a declaratory
judgment that it owned the concept for noise-producing toy railroad track, as embodied in
Clickety-Clack Track.™ PlayWood counterclaimed against Learning Curve, as well as its
representatives, Roy Wilson, Harry Abraham and John Lee. PlayWood asserted that it owned the
concept and that Learning Curve had misappropriated its trade secret. 25 Learning Curve
voluntarily dismissed its complaint for declaratory relief, and PlayWood’s claim for trade secret
misappropriation proceeded to trial. The jury returned a verdict in favor of PlayWood. The trial
court declined to enter judgment on the verdict and instead asked the parties to brief Learning
Curve’s Rule 50 motion on the issue of whether PlayWood had a protectable trade secret under
the Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq. The district court granted Learning
Curve’s motion and entered judgment in its favor on the ground that PlayWood presented
insufficient evidence of a trade secret. See R.202. Specifically, the court determined that
PlayWood did not have a trade secret in its concept for noise-producing toy railroad track under
Illinois law because: (1) PlayWood did not demonstrate that its concept was unknown in the
industry; (2) PlayWood’s concept could have been easily acquired or duplicated through proper
means; (3) PlayWood failed to guard the secrecy of its concept; (4) PlayWood’s concept had no
economic value; and (5) PlayWood expended no time, effort or money to develop the concept.
See id.
II
DISCUSSION
A. Trade Secret Status
25

In its amended counterclaim, PlayWood asserted eight causes of action: (1) implied-in-fact contract; (2)
quasi-contract; (3) idea misappropriation; (4) fraud and deceptive business practices under the Illinois
Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.; (5) misappropriation of
trade secrets under the Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq.; (6) unfair competition under §
44(b) of the Lanham Act, 15 U.S.C. § 1126; (7) unfair competition under § 43(a) of the Lanham Act, 15
U.S.C. § 1125; and (8) deceptive trade practices under the Uniform Deceptive Trade Practices Act, 815
ILCS § 510/1 et seq. R.35. With the exception of misappropriation of trade secrets, the district court
entered summary judgment against PlayWood on all counts. PlayWood does not appeal the grant of
summary judgment on those counts.

156

Electronic copy available at: https://ssrn.com/abstract=3883500

We review the district court’s decision to grant Learning Curve’s motion for judgment as a
matter of law de novo, viewing the evidence in the light most favorable to PlayWood. See Veach
v. Sheeks, 316 F.3d 690, 692 (7th Cir.2003). “We shall not second-guess the jury’s view of the
contested evidence; the proper inquiry is whether, given the totality of the evidence, [PlayWood]
presented sufficient evidence from which a reasonable jury could find in [its] favor.” David v.
Caterpillar, Inc., 324 F.3d 851, 858 (7th Cir. 2003).
The parties agree that their dispute is governed by the Illinois Trade Secrets Act (“Act”), 765
ILCS 1065/1 et seq. To prevail on a claim for misappropriation of a trade secret under the Act,
the plaintiff must demonstrate that the information at issue was a trade secret, that it was
misappropriated and that it was used in the defendant’s business. See Composite Marine
Propellers, Inc. v. Van Der Woude, 962 F.2d 1263, 1265-66 (7th Cir.1992) (per curiam);
Southwest Whey, Inc. v. Nutrition 101, Inc., 117 F.Supp.2d 770, 775-76 (N.D.Ill.2000); Magellan
Int’l. Corp. v. Salzgitter Handel GmbH., 76 F.Supp.2d 919, 926 (N.D.Ill.1999). The issue
currently before us is whether there was legally sufficient evidence for the jury to find that
PlayWood had a trade secret in its concept for the noise-producing toy railroad track that it
revealed to Learning Curve on February 18, 1993.
The Act defines a trade secret as:
[I]nformation, including but not limited to, technical or non-technical data, a formula,
pattern, compilation, program, device, method, technique, drawing, process, financial
data, or list of actual or potential customers or suppliers, that:
(1) is sufficiently secret to derive economic value, actual or potential, from not being
generally known to other persons who can obtain economic value from its disclosure or
use; and
(2) is the subject of efforts that are reasonable under the circumstances to maintain its
secrecy or confidentiality.
765 ILCS 1065/2(d). Both of the Act’s statutory requirements focus fundamentally on the
secrecy of the information sought to be protected. See Mangren Research & Dev. Corp. v. Nat’l
Chem. Co., Inc., 87 F.3d 937, 942 (7th Cir.1996); Computer Care v. Serv. Sys. Enters., Inc., 982
F.2d 1063, 1072 (7th Cir.1992); Pope v. Alberto-Culver Co., 296 Ill.App.3d 512, 230 Ill.Dec.
646, 694 N.E.2d 615, 617 (1998); Stampede Tool Warehouse, Inc. v. May, 272 Ill. App.3d 580,
209 Ill.Dec. 281, 651 N.E.2d 209, 215 (1995); Serv. Ctrs. of Chicago, Inc. v. Minogue, 180
Ill.App.3d 447, 129 Ill.Dec. 367, 535 N.E.2d 1132, 1136 (1989). However, the requirements
emphasize different aspects of secrecy. The first requirement, that the information be sufficiently
secret to impart economic value because of its relative secrecy, “precludes trade secret protection
for information generally known or understood within an industry even if not to the public at
large.” Pope, 230 Ill.Dec. 646, 694 N.E.2d at 617. The second requirement, that the plaintiff take
reasonable efforts to maintain the secrecy of the information, prevents a plaintiff who takes no
affirmative measures to prevent others from using its proprietary information from obtaining
trade secret protection. See Jackson v. Hammer, 274 Ill.App.3d 59, 210 Ill.Dec. 614, 653 N.E.2d

157

Electronic copy available at: https://ssrn.com/abstract=3883500

809, 816 (1995) (“[T]he Act requires a plaintiff to take ‘affirmative measures’ to prevent others
from using information.”).
Although the Act explicitly defines a trade secret in terms of these two requirements, Illinois
courts frequently refer to six common law factors (which are derived from § 757 of the
Restatement (First) of Torts) in determining whether a trade secret exists: (1) the extent to which
the information is known outside of the plaintiff’s business; (2) the extent to which the
information is known by employees and others involved in the plaintiff’s business; (3) the extent
of measures taken by the plaintiff to guard the secrecy of the information; (4) the value of the
information to the plaintiff’s business and to its competitors; (5) the amount of time, effort and
money expended by the plaintiff in developing the information; and (6) the ease or difficulty
with which the information could be properly acquired or duplicated by others. See Delta Med.
Sys. v. Mid-America Med. Sys., Inc., 331 Ill. App.3d 777, 265 Ill.Dec. 397, 772 N.E.2d 768, 780
(2002); Stampede Tool Warehouse, 209 Ill.Dec. 281, 651 N.E.2d at 215-16; George S. May Int’l
Co. v. Int’l Profit Assocs., 256 Ill.App.3d 779, 195 Ill.Dec. 183, 628 N.E.2d 647, 653 (1993); see
also C & F Packing Co., Inc. v. IBP, Inc., 224 F.3d 1296, 1302 (Fed.Cir.2000) (applying Illinois
law).
Contrary to Learning Curve’s contention, we do not construe the foregoing factors as a six-part
test, in which the absence of evidence on any single factor necessarily precludes a finding of
trade secret protection. Instead, we interpret the common law factors as instructive guidelines for
ascertaining whether a trade secret exists under the Act. The language of the Act itself makes no
reference to these factors as independent requirements for trade secret status, and Illinois case
law imposes no such requirement that each factor weigh in favor of the plaintiff. See ILG Indus.,
Inc. v. Scott, 49 Ill.2d 88, 273 N.E.2d 393, 396 (1971) (“An exact definition of a trade secret,
applicable to all situations, is not possible. Some factors to be considered in determining whether
given information is one’s trade secret are [the six factors enumerated in the Restatement].”)
(internal quotation marks omitted). In this respect, Illinois law is compatible with the approach in
other states. Courts from other jurisdictions, as well as legal scholars, have noted that the
Restatement factors are not to be applied as a list of requisite elements. See, e.g., Basic
American, Inc. v. Shatila, 133 Idaho 726, 992 P.2d 175, 184 (1999); Minuteman, Inc. v.
Alexander, 147 Wis.2d 842, 434 N.W.2d 773, 778 (Wis.1989); 2 Gregory E. Upchurch,
Intellectual Property Litigation Guide: Patents & Trade Secrets § 16.02, at 16-17 to 16-18
(2002) (“On the whole, these factors are a guide to the proper decision on the existence of a trade
secret, not a list of requirements.”).
The existence of a trade secret ordinarily is a question of fact. 26 As aptly observed by our
colleagues on the Fifth Circuit, a trade secret “is one of the most elusive and difficult concepts in
the law to define.” Lear Siegler, Inc. v. Ark-Ell Springs, Inc., 569 F.2d 286, 288 (5th Cir. 1978).
26

See Nilssen v. Motorola, Inc., 963 F.Supp. 664, 675 (N.D.Ill.1997) (applying Illinois law); see also
Penalty Kick Mgm’t Ltd. v. Coca Cola Co., 318 F.3d 1284, 1291 (11th Cir.2003) (applying Georgia law);
Pate v. Nat’l Fund Raising Consultants, Inc., 20 F.3d 341, 344 (8th Cir.1994) (applying Colorado law);
Chevron U.S.A. Inc. v. Roxen Serv., Inc., 813 F.2d 26, 29 (2d Cir.1987) (applying New York law); 1
Melvin F. Jager, Trade Secrets Law § 5.2, at 5-3 (2002); 2 Gregory E. Upchurch, Intellectual Property
Litigation Guide: Patents & Trade Secrets § 16.03, at 16-18 (2002).

158

Electronic copy available at: https://ssrn.com/abstract=3883500

In many cases, the existence of a trade secret is not obvious; it requires an ad hoc evaluation of
all the surrounding circumstances. For this reason, the question of whether certain information
constitutes a trade secret ordinarily is best “resolved by a fact finder after full presentation of
evidence from each side.” Id. at 289. We do not believe that the district court was sufficiently
mindful of these principles. The district court, in effect, treated the Restatement factors as
requisite elements and substituted its judgment for that of the jury. PlayWood presented
sufficient evidence for the jury reasonably to conclude that the Restatement factors weighed in
PlayWood’s favor.
1. Extent to which PlayWood’s concept for noise-producing toy railroad track was known
outside of PlayWood’s business
PlayWood presented substantial evidence from which the jury could have determined that
PlayWood’s concept for noise-producing toy railroad track was not generally known outside of
PlayWood’s business. It was undisputed at trial that no similar track was on the market until
Learning Curve launched Clickety-Clack Track™ in late 1994, more than a year after PlayWood
first conceived of the concept. Of course, as Learning Curve correctly points out, “[m]erely
being the first or only one to use particular information does not in and of itself transform
otherwise general knowledge into a trade secret.” George S. May Int’l, 195 Ill.Dec. 183, 628
N.E.2d at 654. “If it did, the first person to use the information, no matter how ordinary or well
known, would be able to appropriate it to his own use under the guise of a trade secret.” Serv.
Ctrs., 129 Ill.Dec. 367, 535 N.E.2d at 1137. However, in this case, there was additional evidence
from which the jury could have determined that PlayWood’s concept was not generally known
within the industry.
First, there was substantial testimony that Learning Curve had attempted to differentiate its track
from that of its competitors for several months, but that it had been unable to do so successfully.
Furthermore, PlayWood’s expert witness, Michael Kennedy, testified that PlayWood’s concept,
as embodied in Clickety-Clack Track™, was unique and permitted “its seller to differentiate
itself from a host of competitors who [were] making a generic product.” Trial Tr. at 518.
Kennedy explained that the look, sound and feel of the track made it distinct from other toy
railroad track: “[W]hen a child runs a train across this track, he can feel it hitting those little
impressions. And when you’re talking about young children[,] having the idea that they can see
something that they couldn’t see before, feel something that they couldn’t feel before, hear
something that they couldn’t hear before, that is what differentiates this toy from its other
competitors.” Id. at 489.
Finally, PlayWood presented evidence that Learning Curve sought and obtained a patent on the
noise-producing track. It goes without saying that the requirements for patent and trade secret
protection are not synonymous. Unlike “a patentable invention, a trade secret need not be novel
or unobvious.” 2 Rudolf Callmann, The Law of Unfair Competition, Trademarks and
Monopolies § 14.15, at 14-124 (4th ed.2003). “The idea need not be complicated; it may be
intrinsically simple and nevertheless qualify as a secret, unless it is common knowledge and,
therefore, within the public domain.” Forest Labs., Inc. v. Pillsbury Co., 452 F.2d 621, 624 (7th
159

Electronic copy available at: https://ssrn.com/abstract=3883500

Cir. 1971) (internal quotation marks omitted). However, it is commonly understood that “[i]f an
invention has sufficient novelty to be entitled to patent protection, it may be said a fortiori to be
entitled to protection as a trade secret.” 1 Roger M. Milgrim, Milgrim on Trade Secrets §
1.08[1], at 1-353 (2002) (internal footnotes omitted). In light of this evidence, we cannot accept
Learning Curve’s argument that no rational jury could have found that PlayWood’s concept was
unknown outside of its business.
2. Extent to which PlayWood’s concept was known to employees and others involved in
PlayWood’s business
The district court did not address the extent to which PlayWood’s concept was known to
employees and others involved in PlayWood’s business. However, we agree with PlayWood that
the evidence was sufficient to establish that its concept for noise-producing track was known
only by key individuals in its business.
At the outset, we note briefly that PlayWood was a small business, consisting only of Clausi and
Moore. Illinois courts have recognized on several occasions that the expectations for ensuring
secrecy are different for small companies than for large companies. See Jackson, 210 Ill.Dec.
614, 653 N.E.2d at 815 (“[T]he determination of what steps are reasonably necessary to protect
information is different for a large company than for a small one.”); Elmer Miller, Inc. v. Landis,
253 Ill.App.3d 129, 192 Ill.Dec. 378, 625 N.E.2d 338, 342 (1993) (“[R]easonable steps for a two
or three person shop may be different from reasonable steps for a larger company.”). Apart from
Clausi (PlayWood’s sole toy designer and the person who conceived of the concept for noiseproducing track) and Moore (PlayWood’s sole officer and director), the only person who knew
about the concept was Borsato, the person who physically produced PlayWood’s prototype at
Clausi’s direction. The concept was disclosed to Borsato in order for PlayWood to develop fully
its trade secret. See 1 Roger M. Milgrim, Milgrim on Trade Secrets § 1.04, at 1-173 (2002) (“A
trade secret does not lose its character by being confidentially disclosed to agents or servants,
without whose assistance it could not be made of any value.”) (internal quotation marks omitted).
Moreover, Borsato’s actions were governed by a written confidentiality agreement with
PlayWood. Indeed, as an extra precaution, Clausi even amended PlayWood’s confidentiality
agreement with Borsato immediately after the February 18, 1993, meeting to ensure that
materials discussed during the meeting would remain confidential. From this evidence, the jury
reasonably could have determined that this factor also weighed in favor of PlayWood.
3. Measures taken by PlayWood to guard the secrecy of its concept
There also was sufficient evidence for the jury to determine that PlayWood took reasonable
precautions to guard the secrecy of its concept. The Act requires the trade secret owner to take
actions that are “reasonable under the circumstances to maintain [the] secrecy or confidentiality”
of its trade secret; it does not require perfection. 765 ILCS 1065/2(d)(2). Whether the measures
taken by a trade secret owner are sufficient to satisfy the Act’s reasonableness standard

160

Electronic copy available at: https://ssrn.com/abstract=3883500

ordinarily is a question of fact for the jury. 27 Indeed, we previously have recognized that “only in
an extreme case can what is a ‘reasonable’ precaution be determined [as a matter of law],
because the answer depends on a balancing of costs and benefits that will vary from case to
case.” Rockwell Graphic Sys., Inc. v. DEV Indus., Inc., 925 F.2d 174, 179 (7th Cir.1991).
Here, the jury was instructed that it must find “by a preponderance of the evidence that
PlayWood’s trade secrets were given to Learning Curve as a result of a confidential relationship
between the parties.” Trial Tr. at 1449. By returning a verdict in favor of PlayWood, the jury
necessarily found that Learning Curve was bound to PlayWood by a pledge of confidentiality.
The jury’s determination is amply supported by the evidence. Both Clausi and Moore testified
that they entered into an oral confidentiality agreement with Abraham and Wilson before
beginning their discussion on February 18, 1993. In particular, Clausi testified that he told
Abraham and Wilson: “I also have some things, some ideas on how to produce the track and
produce the trains now that I’ve had a chance to look at them for the last couple of days, and I
think they’re confidential as well. So if we’re both okay with that, we should continue.” Trial Tr.
at 77. In addition to this testimony, the jury heard that Learning Curve had disclosed substantial
information to PlayWood during the February 18th meeting, including projected volumes, costs
and profit margins for various products, as well as drawings for toys not yet released to the
public. The jury could have inferred that Learning Curve would not have disclosed such
information in the absence of a confidentiality agreement. Finally, the jury also heard (from
several of Learning Curve’s former business associates) that Learning Curve routinely entered
into oral confidentiality agreements like the one with PlayWood.
PlayWood might have done more to protect its secret. As Learning Curve points out, PlayWood
gave its only prototype of the noise-producing track to Wilson without first obtaining a receipt or
written confidentiality agreement from Learning Curve—a decision that proved unwise in
hindsight. Nevertheless, we believe that the jury was entitled to conclude that PlayWood’s
reliance on the oral confidentiality agreement was reasonable under the circumstances of this
case. 28 First, it is well established that “[t]he formation of a confidential relationship imposes
upon the disclosee the duty to maintain the information received in the utmost secrecy” and that
“the unprivileged use or disclosure of another’s trade secret becomes the basis for an action in
tort.” Burten v. Milton Bradley Co., 763 F.2d 461, 463 (1st Cir.1985). Second, both Clausi and
Moore testified that they believed PlayWood had a realistic chance to “get in the door” with
Learning Curve and to produce the concept as part of Learning Curve’s line of Thomas products.
Clausi and Moore did not anticipate that Learning Curve would violate the oral confidentiality
agreement and utilize PlayWood’s concept without permission; rather, they believed in good
27

See Mangren Research & Dev. Corp. v. Nat’l Chem. Co., Inc., 87 F.3d 937, 943 (7th Cir. 1996);
Rockwell Graphic Sys., Inc. v. DEV Indus., Inc., 925 F.2d 174, 179 (7th Cir.1991); see also 1 Roger M.
Milgrim, Milgrim on Trade Secrets § 1.04, at 1-170 (2002); 2 Rudolf Callmann, The Law of Unfair
Competition, Trademarks and Monopolies § 14.26, at 14-209 (4th ed.2003).
28
We iterate that the proper inquiry is not whether, in our independent judgment, we believe that
PlayWood took reasonable precautions to maintain the secrecy of its concept; rather, the issue is whether
PlayWood’s “failure to do more was so plain a breach of the obligation of a trade secret owner to make
reasonable efforts to maintain secrecy as to justify” overturning the jury verdict in its favor. Rockwell,
925 F.2d at 177.

161

Electronic copy available at: https://ssrn.com/abstract=3883500

faith that they “were going to do business one day again with Learning Curve with respect to the
design concept.” Trial Tr. at 236-37. Finally, we believe that, as part of the reasonableness
inquiry, the jury could have considered the size and sophistication of the parties, as well as the
relevant industry. Both PlayWood and Learning Curve were small toy companies, and PlayWood
was the smaller and less experienced of the two. Viewing the evidence in the light most
favorable to PlayWood, as we must, we conclude that there was sufficient evidence for the jury
to determine that PlayWood took reasonable measures to protect the secrecy of its concept.
4. Value of the concept to PlayWood and to its competitors
There was substantial evidence from which the jury could have determined that PlayWood’s
concept had value both to PlayWood and to its competitors. It was undisputed at trial that
Learning Curve’s sales skyrocketed after it began to sell Clickety-Clack Track™. In addition,
PlayWood’s expert witness, Michael Kennedy, testified that PlayWood’s concept for noiseproducing track had tremendous value. Kennedy testified that the “cross-cuts and changes in the
[track’s] surface” imparted value to its seller by causing the track to “look different, feel different
and sound different than generic track.” Trial Tr. at 504. Kennedy further testified that, in his
opinion, the track would have commanded a premium royalty under a negotiated license
agreement because the “invention allows its seller to differentiate itself from a host of
competitors who are making a generic product with whom it is competing in a way that is
proprietary and exclusive, and it gives [the seller] a significant edge over [its] competition.” Id.
at 518-19.
Despite this evidence, the district court concluded that PlayWood’s concept had no economic
value. The court’s conclusion was based, in part, on the fact that PlayWood’s prototype did not
work perfectly; as noted by the court, the first set of cuts were too shallow to produce sound and
the second set of cuts were too deep to permit the train to roll smoothly across the track. In the
district court’s view, even if the concept of cutting grooves into the wooden track in order to
produce noise originated with Clausi, the concept lacked value until it was refined, developed
and manufactured by Learning Curve.
We cannot accept the district court’s conclusion because it is belied by the evidence. At trial,
Kennedy was asked whether, in his opinion, the fact that PlayWood’s prototype did not work
perfectly affected the value of PlayWood’s concept, and he testified that it did not. See Trial Tr.
at 578. Kennedy testified that he would assign the same value to PlayWood’s concept as it was
conceived on February 18, 1993, as he would the finished product that became known as
Clickety-Clack Track™ because, at that time, he would have known “that most of the design
[had] already been done and that [he] just need[ed] to go a little bit further to make it really
lovely.” Id. at 578. Kennedy further testified that it was standard practice in the industry for a
license to be negotiated based on a prototype (much like the one PlayWood disclosed to
Learning Curve) rather than a finished product and that the license generally would cover the
prototypical design, as well as any enhancements or improvements of that design. See Trial Tr. at

162

Electronic copy available at: https://ssrn.com/abstract=3883500

500-01. 29 Based on this testimony, we cannot accept the district court’s conclusion that
PlayWood’s concept possessed no economic value.
It is irrelevant under Illinois law that PlayWood did not actually use the concept in its business.
“[T]he proper criterion is not `actual use’ but whether the trade secret is ‘of value’ to the
company.” Syntex Ophthalmics, Inc. v. Tsuetaki, 701 F.2d 677, 683 (7th Cir.1983). 30 Kennedy’s
testimony was more than sufficient to permit the jury to conclude that the concept was “of value”
to PlayWood. It is equally irrelevant that PlayWood did not seek to patent its concept. So long as
the concept remains a secret, i.e., outside of the public domain, there is no need for patent
protection. Professor Milgrim makes this point well: “Since every inventor has the right to keep
his invention secret, one who has made a patentable invention has the option to maintain it in
secrecy, relying upon protection accorded to a trade secret rather than upon the rights which
accrue by a patent grant.” 1 Roger M. Milgrim, Milgrim on Trade Secrets § 1.08[1], at 1-353
(2002). It was up to PlayWood, not the district court, to determine when and how the concept
should have been disclosed to the public.

29

Specifically, Kennedy testified:
Q: Now, when you were at Tyco, you were in the toy business and people were bringing you inventions,
did people bring you inventions or trade secrets that were in the kind of form that we find Defendants’
Exhibit 9 [Clickety-Clack Track], fully polished and finished and so on?
A: I’ve seen some pretty rough-looking toys in meeting with inventors. I’ve seen toys that were obviously
made by hand. I’ve seen toys that had cracks, seams and joints that you don’t expect to see when they’re
manufactured. Certainly that’s true . . . . So the answer is: You don’t see a final product when you meet
with an inventor. You see a preliminary product or a prototype kind of product.
Q: Now, when a prototype is brought to you as a disclosure, as a secret, as an invention that somebody
wants to license to you, does it make a difference to you whether it’s a prototype or a finished product?
A: Not necessarily, because it depends on who is going to make it, which is uncertain at the time. It
depends on how difficult it is to make, which could be uncertain at that time. It’s helpful if we know that
it’s easy to make. It’s helpful if we know how much it costs to make. But you don’t always know that.
Q: When you go to license that kind of invention that’s brought to you, is it your intent to license only the
prototype that’s brought to you?
A: No. I think every license agreement that I negotiate in the toy industry includes the prototypical
design. It includes enhancements and improvements on that design, regardless of whether they’re made
by the inventor or whether they’re made by the manufacturer. It includes something called line
extensions, which is the transfer of this invention to a toy which maybe wasn’t first thought of for its
application. It includes all of those things.
Trial Tr. at 499-501.
30
Both the Uniform Trade Secrets Act and the Restatement (Third) of Unfair Competition expressly
reject prior use by the person asserting rights in the information as a prerequisite to trade secret
protection. See Unif. Trade Secrets Act § 1 cmt. (1990) (“The broader definition in the proposed Act
extends protection to a plaintiff who has not yet had an opportunity or acquired the means to put a trade
secret to use.”); Restatement (Third) of Unfair Competition § 39 cmt. e (1995) (“Use by the person
asserting rights in the information is not a prerequisite to protection under the rule stated in this Section,”
in part, because such a “requirement can deny protection during periods of research and development and
is particularly burdensome for innovators who do not possess the capability to exploit their
innovations.”).

163

Electronic copy available at: https://ssrn.com/abstract=3883500

5. Amount of time, effort and money expended by PlayWood in developing its concept
PlayWood expended very little time and money developing its concept; by Clausi’s own account,
the cost to PlayWood was less than one dollar and the time spent was less than one-half hour.
The district court determined that “[s]uch an insignificant investment is . . . insufficient as a
matter of Illinois law to establish the status of a ‘trade secret.’“ R.202 at 16. We believe that the
district court gave too much weight to the time, effort and expense of developing the track. 31
Although Illinois courts commonly look to the Restatement factors for guidance in determining
whether a trade secret exists, as we have noted earlier, the requisite statutory inquiries under
Illinois law are (1) whether the information “is sufficiently secret to derive economic value,
actual or potential, from not being generally known to other persons who can obtain economic
value from its disclosure or use;” and (2) whether the information “is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy or confidentiality.” 765 ILCS
1065/2(d). A significant expenditure of time and/or money in the production of information may
provide evidence of value, which is relevant to the first inquiry above. However, we do not
understand Illinois law to require such an expenditure in all cases.
As pointed out by the district court, several Illinois cases have emphasized the importance of
developmental costs. However, notably, none of those cases concerned the sort of innovative and
creative concept that we have in this case. Indeed, several of the cases in Illinois that emphasize
developmental costs concern compilations of data, such as customer lists. 32 In that context, it

31

Professor Milgrim, for one, rejects any per se requirement of developmental costs:
Where cost is referred to it is almost always invariably incidental to other, basic definitional elements,
such as secrecy. Since it is established that a trade secret can be discovered fortuitously (ergo, without
costly development), or result purely from the exercise of creative facilities, it would appear inconsistent
to consider expense of development of a trade secret as an operative substantive element.
See 1 Roger M. Milgrim, Milgrim on Trade Secrets § 1.02[2], at 1-146 & 1-150 (2002) (internal footnotes
omitted).
32
See, e.g., Delta Med. Sys. v. Mid-America Med. Sys., Inc., 331 Ill.App.3d 777, 265 Ill. Dec. 397, 772
N.E.2d 768, 781 (2002) (“Delta presented no testimony at the hearing as to the amount of effort expended
in acquiring its customer list.”); Strata Mktg., Inc. v. Murphy, 317 Ill.App.3d 1054, 251 Ill.Dec. 595, 740
N.E.2d 1166, 1177 (2000) (“Strata’s customer lists, which it alleged take considerable effort, time, and
money to compile, could be deemed a trade secret.”); Stampede Tool Warehouse, Inc. v. May, 272
Ill.App.3d 580, 209 Ill.Dec. 281, 651 N.E.2d 209, 216 (1995) (“The customer list has been developed
through the laborious method of prospecting, which requires a substantial amount of time, effort, and
expense by Stampede.”); Springfield Rare Coin Galleries, Inc. v. Mileham, 250 Ill.App.3d 922, 189
Ill.Dec. 511, 620 N.E.2d 479, 485 (1993) (“Under Illinois law, customer lists and other customer
information will constitute confidential information only when the information has been developed by the
employer over a number of years at great expense and kept under tight security.”); Abbott-Interfast Corp.
v. Harkabus, 250 Ill. App.3d 13, 189 Ill.Dec. 288, 619 N.E.2d 1337, 1344 (1993) (“Items such as
customer lists, pricing information, and business techniques can be trade secrets if the employer has
developed the information over a number of years at great expense and kept [it] under tight security.”)
(internal quotation marks omitted); Prudential Ins. Co. of America v. Van Matre, 158 Ill.App.3d 298, 110
Ill.Dec. 563, 511 N.E.2d 740, 745 (1987) (“A customer list or other customer information constitutes a

164

Electronic copy available at: https://ssrn.com/abstract=3883500

makes sense to require the expenditure of significant time and money because there is nothing
original or creative about the alleged trade secret. Given enough time and money, we presume
that the plaintiff’s competitors could compile a similar list.
Here, by contrast, we are dealing with a new toy design that has been promoted as “the first
significant innovation in track design since the inception of wooden train systems.” PlayWood’s
Tr. Ex.71. Toy designers, like many artistic individuals, have intuitive flashes of creativity.
Often, that intuitive flash is, in reality, the product of earlier thought and practice in an artistic
craft. We fail to see how the value of PlayWood’s concept would differ in any respect had Clausi
spent several months and several thousand dollars creating the noise-producing track.
Accordingly, we conclude that PlayWood’s lack of proof on this factor does not preclude the
existence of a trade secret.
6. Ease or difficulty with which PlayWood’s concept could have been properly acquired or
duplicated by others
Finally, we also believe that there was sufficient evidence for the jury to determine that
PlayWood’s concept could not have been easily acquired or duplicated through proper means.
PlayWood’s expert witness, Michael Kennedy, testified: “This is a fairly simple product if you
look at it. But the truth is that because it delivers feeling and sound as well as appearance, it isn’t
so simple as it first appears. It’s a little more elegant, actually, than you might think.” Trial Tr. at
504. In addition to Kennedy’s testimony, the jury heard that Learning Curve had spent months
attempting to differentiate its track from Brio’s before Clausi disclosed PlayWood’s concept of
noise-producing track. From this evidence, the jury could have inferred that, if PlayWood’s
concept really was obvious, Learning Curve would have thought of it earlier.
Despite this evidence, the district court concluded that PlayWood’s concept was not a trade
secret because it could have been easily duplicated, stating that “[h]ad PlayWood succeeded in
producing and marketing [the] notched track, the appearance of the track product itself would
have fully revealed the concept PlayWood now claims as a secret.” R.202 at 5-6. Of course, the
district court was correct in one sense; PlayWood’s own expert recognized that, in the absence of
patent or copyright protection, the track could have been reverse engineered just by looking at it.
See Trial Tr. at 562. However, the district court failed to appreciate the fact that PlayWood’s
concept was not publicly available. As Professor Milgrim states: “A potent distinction exists
between a trade secret which will be disclosed if and when the product in which it is embodied is
placed on sale, and a ‘trade secret’ embodied in a product which has been placed on sale, which
product admits of discovery of the `secret’ upon inspection, analysis, or reverse engineering.” 1
Roger M. Milgrim, Milgrim on Trade Secrets § 1.05[4], at 1-228 (2002). “Until disclosed by sale
the trade secret should be entitled to protection.” Id.; see also 2 Rudolf Callmann, The Law of
Unfair Competition, Trademarks and Monopolies § 14.15, at 14-123 (4th ed. 2003) (“The fact
that a secret is easy to duplicate after it becomes known does not militate against its being a trade
secret prior to that time.”). Reverse engineering can defeat a trade secret claim, but only if the
trade secret in which an employer holds a protectable interest where the employer developed the
information over a number of years, at great expense, and kept the information under lock and key.”).

165

Electronic copy available at: https://ssrn.com/abstract=3883500

product could have been properly acquired by others, as is the case when the product is publicly
sold. Here, PlayWood disclosed its concept to Learning Curve (and Learning Curve alone) in the
context of a confidential relationship; Learning Curve had no legal authority to reverse engineer
the prototype that it received in confidence. See Laff v. John O. Butler Co., 64 Ill.App.3d 603, 21
Ill.Dec. 314, 381 N.E.2d 423, 433 (1978) (“[A] trade secret is open to anyone, not bound by a
confidential relationship or a contract with the secret’s owner, who can discover the secret
through lawful means.”). Accordingly, we must conclude that the jury was entitled to determine
that PlayWood’s concept could not easily have been acquired or duplicated through proper
means.
B. Exemplary Damages
The Illinois Trade Secrets Act authorizes exemplary damages of up to twice the amount of
compensatory damages if there was a “willful and malicious misappropriation.” 765 ILCS
1065/4(b). The jury was not given an instruction on exemplary damages because the district
court granted Learning Curve’s motion for judgment as a matter of law on this issue prior to
closing argument. See Trial Tr. at 1355. PlayWood submits that the jury should have been
permitted to determine whether Learning Curve’s intentional misappropriation of PlayWood’s
trade secret in the realistic looking and sounding toy railroad track justified an award of
exemplary damages. See Medow v. Flavin, 336 Ill.App.3d 20, 270 Ill.Dec. 174, 782 N.E.2d 733,
746 (2002) (stating generally that “the question of whether a defendant’s conduct was
sufficiently willful or wanton to justify the imposition of punitive damages is for the jury to
decide”) (quoting Schmidt v. Ameritech Illinois, 329 Ill.App.3d 1020, 263 Ill.Dec. 543, 768
N.E.2d 303 (2002)).
There are no Illinois cases construing the phrase “willful and malicious misappropriation” under
the Act. However, we previously have held that the phrase includes “an intentional
misappropriation as well as a misappropriation resulting from the conscious disregard of the
rights of another.” Mangren Research & Dev. Corp. v. Nat’l Chem. Co., Inc., 87 F.3d 937, 946
(7th Cir.1996); see also Lucini Italia Co. v. Grappolini, No. 01 C 6405, 2003 WL 1989605, at
*19 (N.D.Ill. Apr.28, 2003); RKI, Inc. v. Grimes, 177 F.Supp.2d 859, 879 (N.D.Ill.2001);
Richardson Elecs., Ltd. v. Avnet, Inc., No. 98 C 5095, 1999 WL 59976, at *5 (N.D.Ill. Feb.6,
1999); but see Roton Barrier, Inc. v. Stanley Works, 79 F.3d 1112, 1120 (Fed.Cir.1996) (holding
that exemplary damages are not permitted under the Act when the defendant was motivated by
competition, rather than by malice). 33
We agree with PlayWood that a rational jury could determine that exemplary damages are
justified in this case. Specifically, we believe that a rational jury could determine that Learning
Curve intentionally misappropriated PlayWood’s trade secret in the noise-producing track and
33

In other contexts, Illinois courts routinely have held that “exemplary damages may be awarded when
torts are committed with fraud, actual malice, deliberate violence or oppression, or when the defendant
acts willfully, or with such gross negligence as to indicate a wanton disregard of the rights of others.”
Kelsay v. Motorola, Inc., 74 Ill.2d 172, 23 Ill.Dec. 559, 384 N.E.2d 353, 359 (1978); see also Medow v.
Flavin, 336 Ill. App.3d 20, 270 Ill.Dec. 174, 782 N.E.2d 733, 747 (2002); Tucker v. Illinois Power Co.,
232 Ill.App.3d 15, 173 Ill.Dec. 512, 597 N.E.2d 220, 231 (1992).

166

Electronic copy available at: https://ssrn.com/abstract=3883500

then attempted to conceal the misappropriation by creating false evidence of prior independent
development. Accordingly, we remand this case to the district court with the instruction to hold a
jury trial on exemplary damages. 34 We leave it to the district court on remand to consider
PlayWood’s request for attorneys’ fees. See 765 ILCS 1065/5(iii) (permitting the court to award
reasonable attorneys’ fees to the prevailing party where “willful and malicious misappropriation
exists”).
Conclusion
For the foregoing reasons, the judgment of the district court is reversed, and the jury’s verdict is
reinstated. The case is remanded to the district court for a jury trial on exemplary damages and
for consideration of attorneys’ fees by the court. PlayWood may recover its costs in this court.
Reversed and remanded.

34

We decline to consider PlayWood’s argument that the district court erred by excluding under Daubert
v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), the
testimony of PlayWood’s ink expert that a handwritten entry in Lee’s “100-Day Agenda” relating to
noise-producing track was not written contemporaneously with the other handwritten entries. Rule
10(b)(2) of the Federal Rules of Appellate Procedure provides that “[i]f the appellant intends to urge on
appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the
appellant must include in the record a transcript of all evidence relevant to that finding or conclusion.”
Fed. R.App. P. 10(b)(2). PlayWood did not request that the transcript of the Daubert hearing be included
in the record on appeal. As a result, we are unable to evaluate whether the district court erred in excluding
the testimony of PlayWood’s ink expert; accordingly, PlayWood has forfeited this argument. See
Hotaling v. Chubb Sovereign Life Ins. Co., 241 F.3d 572, 581 (7th Cir.2001); LaFollette v. Savage, 63
F.3d 540, 545 (7th Cir.1995); Wilson v. Electro Marine Sys., Inc., 915 F.2d 1110, 1117 (7th Cir. 1990).
We recognize that, as an alternative to forfeiture, we have the authority under Rule 10(e) of the Federal
Rules of Appellate Procedure to order PlayWood to supplement the record to include the Daubert
hearing. See Fed. R.App. P. 10(e); see also LaFollette, 63 F.3d at 545. However, we decline to exercise
that authority in this case because PlayWood “ha[s] had ample opportunity to correct the problem but
ha[s] failed to do so.” LaFollette, 63 F.3d at 545. Learning Curve pointed out in its answer brief that the
Daubert hearing was not made part of the record on appeal. See Appellees’ Br. at 41 (“PlayWood would
have this Court undertake a de novo review and reverse the trial court’s ruling on the admissibility of
expert testimony, rendered after a Daubert hearing, without any reference to the evidence introduced at
that hearing! Indeed, PlayWood has not included the hearing transcript in the record before the Court.”).
Despite notice of Learning Curve’s objection to the incomplete record, PlayWood made no attempt to
supplement the record or to explain why a transcript of the hearing was not necessary to permit
meaningful appellate review.

167

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 11: Misappropriation of Trade Secrets
Upon completion of class 11, you should be able to:
1) recall the forms of misappropriation of trade secrets;
2) identify what is not misappropriation of trade secrets; and
3) analyze whether a given form of conduct constitutes misappropriation of a trade secret.
***
Assuming that information is a protectable trade secret, the second step of a trade secret
misappropriation analysis is to determine whether the trade secret has been misappropriated. In
this class we will study the different forms that misappropriation will take, as well as identify
some conduct that is expressly not deemed to constitute misappropriation. In identifying these
categories, it will help to reread the DTSA.
As you read E.I. DuPont v. Christophers, ask yourself the following questions:
•
•
•
•

What does it mean to misappropriate a trade secret? What is the difference between
misappropriation and appropriation?
Is there a difference between misappropriation as defined in DuPont v Christopher
and as defined in the DTSA?
What underlying policies are at play in this opinion? How do they manifest
themselves in the analysis of whether an activity constitutes misappropriation?
Based on this opinion and the DTSA, would an examination of a plant being
constructed today using Google Earth images constitute misappropriation?

168

Electronic copy available at: https://ssrn.com/abstract=3883500

E. I. DuPont deNemours v. Christopher
431 F.2d 1012 (5th Cir. 1970)
GOLDBERG, Circuit Judge:
This is a case of industrial espionage in which an airplane is the cloak and a camera the dagger.
The defendants-appellants, Rolfe and Gary Christopher, are photographers in Beaumont, Texas.
The Christophers were hired by an unknown third party to take aerial photographs of new
construction at the Beaumont plant of E. I. DuPont deNemours & Company, Inc. Sixteen
photographs of the DuPont facility were taken from the air on March 19, 1969, and these
photographs were later developed and delivered to the third party.
DuPont employees apparently noticed the airplane on March 19 and immediately began an
investigation to determine why the craft was circling over the plant. By that afternoon the
investigation had disclosed that the craft was involved in a photographic expedition and that the
Christophers were the photographers. DuPont contacted the Christophers that same afternoon
and asked them to reveal the name of the person or corporation requesting the photographs. The
Christophers refused to disclose this information, giving as their reason the client’s desire to
remain anonymous.
Having reached a dead end in the investigation, DuPont subsequently filed suit against the
Christophers, alleging that the Christophers had wrongfully obtained photographs revealing
DuPont’s trade secrets which they then sold to the undisclosed third party. DuPont contended
that it had developed a highly secret but unpatented process for producing methanol, a process
which gave DuPont a competitive advantage over other producers. This process, DuPont alleged,
was a trade secret developed after much expensive and time-consuming research, and a secret
which the company had taken special precautions to safeguard. The area photographed by the
Christophers was the plant designed to produce methanol by this secret process, and because the
plant was still under construction parts of the process were exposed to view from directly above
the construction area. Photographs of that area, DuPont alleged, would enable a skilled person to
deduce the secret process for making methanol. DuPont thus contended that the Christophers had
wrongfully appropriated DuPont trade secrets by taking the photographs and delivering them to
the undisclosed third party. In its suit DuPont asked for damages to cover the loss it had already
sustained as a result of the wrongful disclosure of the trade secret and sought temporary and
permanent injunctions prohibiting any further circulation of the photographs already taken and
prohibiting any additional photographing of the methanol plant.
The Christophers answered with motions to dismiss for lack of jurisdiction and failure to state a
claim upon which relief could be granted. Depositions were taken during which the Christophers
again refused to disclose the name of the person to whom they had delivered the photographs.
DuPont then filed a motion to compel an answer to this question and all related questions.
On June 5, 1969, the trial court held a hearing on all pending motions and an additional motion
by the Christophers for summary judgment. The court denied the Christophers’ motions to
169

Electronic copy available at: https://ssrn.com/abstract=3883500

dismiss for want of jurisdiction and failure to state a claim and also denied their motion for
summary judgment. The court granted DuPont’s motion to compel the Christophers to divulge
the name of their client. Having made these rulings, the court then granted the Christophers’
motion for an interlocutory appeal under 28 U.S.C.A. § 1292(b) to allow the Christophers to
obtain immediate appellate review of the court’s finding that DuPont had stated a claim upon
which relief could be granted. Agreeing with the trial court’s determination that DuPont had
stated a valid claim, we affirm the decision of that court.
This is a case of first impression, for the Texas courts have not faced this precise factual issue,
and sitting as a diversity court we must sensitize our Erie antennae to divine what the Texas
courts would do if such a situation were presented to them. The only question involved in this
interlocutory appeal is whether DuPont has asserted a claim upon which relief can be granted.
The Christophers argued both at trial and before this court that they committed no “actionable
wrong” in photographing the DuPont facility and passing these photographs on to their client
because they conducted all of their activities in public airspace, violated no government aviation
standard, did not breach any confidential relation, and did not engage in any fraudulent or illegal
conduct. In short, the Christophers argue that for an appropriation of trade secrets to be wrongful
there must be a trespass, other illegal conduct, or breach of a confidential relationship. We
disagree.
It is true, as the Christophers assert, that the previous trade secret cases have contained one or
more of these elements. However, we do not think that the Texas courts would limit the trade
secret protection exclusively to these elements. On the contrary, in Hyde Corporation v.
Huffines, 1958, 158 Tex. 566, 314 S.W. 2d 763, the Texas Supreme Court specifically adopted
the rule found in the Restatement of Torts which provides:
One who discloses or uses another’s trade secret, without a privilege to do so, is liable to
the other if
(a) he discovered the secret by improper means, or
(b) his disclosure or use constitutes a breach of confidence reposed in him by the other in
disclosing the secret to him * * *.”
Restatement of Torts § 757 (1939).
Thus, although the previous cases have dealt with a breach of a confidential relationship, a
trespass, or other illegal conduct, the rule is much broader than the cases heretofore encountered.
Not limiting itself to specific wrongs, Texas adopted subsection (a) of the Restatement which
recognizes a cause of action for the discovery of a trade secret by any “improper” means.
The defendants, however, read Furr’s Inc. v. United Specialty Advertising Co.,
Tex.Civ.App.1960, 338 S.W.2d 762, writ ref’d n.r.e., as limiting the Texas rule to breach of a
confidential relationship. The court in Furr’s did make the statement that

170

Electronic copy available at: https://ssrn.com/abstract=3883500

The use of someone else’s idea is not automatically a violation of the law. It must be
something that meets the requirements of a `trade secret’ and has been obtained through
a breach of confidence in order to entitle the injured party to damages and/or injunction.
338 S.W.2d at 766 (emphasis added).
We think, however, that the exclusive rule which defendants have extracted from this statement
is unwarranted. In the first place, in Furr’s the court specifically found that there was no trade
secret involved because the entire advertising scheme claimed to be the trade secret had been
completely divulged to the public. Secondly, the court found that the plaintiff in the course of
selling the scheme to the defendant had voluntarily divulged the entire scheme. Thus the court
was dealing only with a possible breach of confidence concerning a properly discovered secret;
there was never a question of any impropriety in the discovery or any other improper conduct on
the part of the defendant. The court merely held that under those circumstances the defendant
had not acted improperly if no breach of confidence occurred. We do not read Furr’s as limiting
the trade secret protection to a breach of confidential relationship when the facts of the case do
raise the issue of some other wrongful conduct on the part of one discovering the trade secrets of
another. If breach of confidence were meant to encompass the entire panoply of commercial
improprieties, subsection (a) of the Restatement would be either surplusage or persiflage, an
interpretation abhorrent to the traditional precision of the Restatement. We therefore find
meaning in subsection (a) and think that the Texas Supreme Court clearly indicated by its
adoption that there is a cause of action for the discovery of a trade secret by any “improper
means.” Hyde Corporation v. Huffines, supra.
The question remaining, therefore, is whether aerial photography of plant construction is an
improper means of obtaining another’s trade secret. We conclude that it is and that the Texas
courts would so hold. The Supreme Court of that state has declared that “the undoubted tendency
of the law has been to recognize and enforce higher standards of commercial morality in the
business world.” Hyde Corporation v. Huffines, supra 314 S.W.2d at 773. That court has quoted
with approval articles indicating that the proper means of gaining possession of a competitor’s
secret process is “through inspection and analysis” of the product in order to create a duplicate. K
& G Tool & Service Co. v. G & G Fishing Tool Service, 1958, 158 Tex. 594, 314 S.W.2d 782,
783, 788. Later another Texas court explained:
The means by which the discovery is made may be obvious, and the experimentation
leading from known factors to presently unknown results may be simple and lying in the
public domain. But these facts do not destroy the value of the discovery and will not
advantage a competitor who by unfair means obtains the knowledge without paying the
price expended by the discoverer.” Brown v. Fowler, Tex.Civ. App.1958, 316 S.W.2d
111, 114, writ ref’d n.r.e. (emphasis added).
We think, therefore, that the Texas rule is clear. One may use his competitor’s secret process if
he discovers the process by reverse engineering applied to the finished product; one may use a
competitor’s process if he discovers it by his own independent research; but one may not avoid
these labors by taking the process from the discoverer without his permission at a time when he
is taking reasonable precautions to maintain its secrecy. To obtain knowledge of a process
171

Electronic copy available at: https://ssrn.com/abstract=3883500

without spending the time and money to discover it independently is improper unless the holder
voluntarily discloses it or fails to take reasonable precautions to ensure its secrecy.
In the instant case the Christophers deliberately flew over the DuPont plant to get pictures of a
process which DuPont had attempted to keep secret. The Christophers delivered their pictures to
a third party who was certainly aware of the means by which they had been acquired and who
may be planning to use the information contained therein to manufacture methanol by the
DuPont process. The third party has a right to use this process only if he obtains this knowledge
through his own research efforts, but thus far all information indicates that the third party has
gained this knowledge solely by taking it from DuPont at a time when DuPont was making
reasonable efforts to preserve its secrecy. In such a situation DuPont has a valid cause of action
to prohibit the Christophers from improperly discovering its trade secret and to prohibit the
undisclosed third party from using the improperly obtained information.
We note that this view is in perfect accord with the position taken by the authors of the
Restatement. In commenting on improper means of discovery the savants of the Restatement
said:
f. Improper means of discovery. The discovery of another’s trade secret by improper
means subjects the actor to liability independently of the harm to the interest in the secret.
Thus, if one uses physical force to take a secret formula from another’s pocket, or breaks
into another’s office to steal the formula, his conduct is wrongful and subjects him to
liability apart from the rule stated in this Section. Such conduct is also an improper means
of procuring the secret under this rule. But means may be improper under this rule even
though they do not cause any other harm than that to the interest in the trade secret.
Examples of such means are fraudulent misrepresentations to induce disclosure, tapping
of telephone wires, eavesdropping or other espionage. A complete catalogue of improper
means is not possible. In general they are means which fall below the generally accepted
standards of commercial morality and reasonable conduct.” Restatement of Torts § 757,
comment f at 10 (1939).
In taking this position we realize that industrial espionage of the sort here perpetrated has
become a popular sport in some segments of our industrial community. However, our devotion to
freewheeling industrial competition must not force us into accepting the law of the jungle as the
standard of morality expected in our commercial relations. Our tolerance of the espionage game
must cease when the protections required to prevent another’s spying cost so much that the spirit
of inventiveness is dampened. Commercial privacy must be protected from espionage which
could not have been reasonably anticipated or prevented. We do not mean to imply, however,
that everything not in plain view is within the protected vale, nor that all information obtained
through every extra optical extension is forbidden. Indeed, for our industrial competition to
remain healthy there must be breathing room for observing a competing industrialist. A
competitor can and must shop his competition for pricing and examine his products for quality,
components, and methods of manufacture. Perhaps ordinary fences and roofs must be built to
shut out incursive eyes, but we need not require the discoverer of a trade secret to guard against
the unanticipated, the undetectable, or the unpreventable methods of espionage now available.
172

Electronic copy available at: https://ssrn.com/abstract=3883500

In the instant case DuPont was in the midst of constructing a plant. Although after construction
the finished plant would have protected much of the process from view, during the period of
construction the trade secret was exposed to view from the air. To require DuPont to put a roof
over the unfinished plant to guard its secret would impose an enormous expense to prevent
nothing more than a school boy’s trick. We introduce here no new or radical ethic since our ethos
has never given moral sanction to piracy. The market place must not deviate far from our mores.
We should not require a person or corporation to take unreasonable precautions to prevent
another from doing that which he ought not do in the first place. Reasonable precautions against
predatory eyes we may require, but an impenetrable fortress is an unreasonable requirement, and
we are not disposed to burden industrial inventors with such a duty in order to protect the fruits
of their efforts. “Improper” will always be a word of many nuances, determined by time, place,
and circumstances. We therefore need not proclaim a catalogue of commercial improprieties.
Clearly, however, one of its commandments does say “thou shall not appropriate a trade secret
through deviousness under circumstances in which countervailing defenses are not reasonably
available.”
Having concluded that aerial photography, from whatever altitude, is an improper method of
discovering the trade secrets exposed during construction of the DuPont plant, we need not
worry about whether the flight pattern chosen by the Christophers violated any federal aviation
regulations. Regardless of whether the flight was legal or illegal in that sense, the espionage was
an improper means of discovering DuPont’s trade secret.
The decision of the trial court is affirmed and the case remanded to that court for proceedings on
the merits.

173

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 12: What a patent is
Upon completion of class 12, you should be able to:
1) describe the parts of a patent and the function they serve;
2) describe the institutions that relate to patents;
3) explain the policy issues related to patents, both positive and negative;
4) explain the first sale doctrine and its legal basis.
***
Patent lawyers like to think of patents as the primary driver of technological development. That
may be somewhat of an overstatement, but nevertheless patents have historically been an
important mechanism for technological advancement over the last two centuries. Many of the
most significant technological developments of that period—the telephone, the lightbulb, the
airplane, the polymerase chain reaction—involve patents.
A. Patent Law – legal basis
In general terms, a patent is an exclusive right to practice a novel invention for a set period of
time. The government grants these rights in exchange for the public disclosure of the details of
the invention. There are three types of patents: utility patents, design patents, and plant patents.
Utility patents are the most common and are the type of patent that most people think of as
“patents.” Design patents are awarded to those who invent new, original, and ornamental designs
for articles of manufacture. Plant patents are awarded to those who invent or discover and
asexually reproduce any distinct and new variety of plant.
Congress’s authority to create patent laws is based on Article I, Section 8, Clause 8 of the United
States Constitution. This clause, commonly referred to as the “Intellectual Property Clause” or
the “Patent and Copyright Clause,” states that “[the United States Congress shall have power] To
promote the Progress of Science and useful Arts, by securing for limited Times to Authors and
Inventors the exclusive Right to their respective Writings and Discoveries.”
The first major legislation governing patents was enacted in 1790, and most of its core elements
have remained relatively unchanged. Over the last 230 years, Congress passed several updated
versions of the patent law, with the current legal framework based on the 1952 Patent Act.
Another significant amendment, the America Invents Act, was enacted in 2011.
B. Patent Law: core substantive components
Patent law is highly complex, and is made more so by the fact that it often involves highly
technical subject matter. However, its fundamental components are relatively simple. In this
course we will focus on those fundamentals, relying primarily on inventions that do not require
an advanced technical or scientific degree to understand. This is not to say that the following
cases are “easy”: they will require a substantial amount of work, particularly the more recent
174

Electronic copy available at: https://ssrn.com/abstract=3883500

ones. But I have intentionally chosen cases that highly the fundamental elements of patent law or
are landmark cases that everyone knowledgeable about patent law will know.
This section begins with a patent. Even though you may know nothing about patent law, you
should look at this document and see what you can figure out about it. You do not need to read
the patent in any significant depth—instead, just skim through the parts and try to different
sections in the document. As you examine the patent, make notes about what you observe.
A few notes about this specific patent. First, it is especially long—the unedited version is 158
pages—and it has a large number of claims at the end (149). Most patents are much shorter and
typically have 20 claims at most. Second, this patent went through a special process called
“reissue,” in which the original patent was surrendered to the patent office so that the applicant
could make changes. Reissue proceedings are limited by statute, and are beyond the scope of an
introductory course in intellectual property. For purposes of this course, we will just refer to this
document as the Monsanto patent.
After you finish reviewing the patent, read 35 U.S.C. §§ 101, 154(a) & 271(a), along with any
relevant statutory definitions. These could be considered the foundational statutes of patent law.
Section 101 provides for the grant of a patent to certain people, Section 154(a) states what a
patent contains, and Section 271(a) provides the basic cause of action that the owner of a patent
may bring.
With this information in mind, next read Bowman v. Monsanto. This case involves a common
sight in Iowa during the summer: soybeans.
As you read Bowman, ask yourself the following questions:
•
•
•
•

How does a patent work?
What underlying policies are evident from this opinion?
What is the first sale doctrine? Can you think of an example where it would clearly
apply?
What legal authorities does the Court draw upon and how do they affect its analysis
in this case?

35 U.S.C. §101. Inventions patentable (1952)
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.
35 U.S.C. § 154. Contents and term of patent; provisional rights (2013)
(1) Contents.—Every patent shall contain a short title of the invention and a grant to the patentee, his
heirs or assigns, of the right to exclude others from making, using, offering for sale, or selling
the invention throughout the United States or importing the invention into the United States, and, if
the invention is a process, of the right to exclude others from using, offering for sale or selling

175

Electronic copy available at: https://ssrn.com/abstract=3883500

throughout the United States, or importing into the United States, products made by
that process, referring to the specification for the particulars thereof.
(2) Term.—Subject to the payment of fees under this title, such grant shall be for a term beginning on
the date on which the patent issues and ending 20 years from the date on which the application for the
patent was filed in the United States or, if the application contains a specific reference to an earlier filed
application or applications under section 120, 121, 365(c), or 386(c), from the date on which the
earliest such application was filed.
(3) Priority.—Priority under section 119, 365(a)(b), 386(a)(b) shall not be taken into account in
determining the term of a patent.
(4) Specification and drawing.—A copy of the specification and drawing shall be annexed to the patent
and be a part of such patent.
35 U.S.C. §271. Infringement of patent (2010)
a) Except as otherwise provided in this title, whoever without authority makes, uses, offers to sell,
or sells any patented invention, within the United States or imports into the United States any
patented invention during the term of the patent therefor, infringes the patent.
b) Whoever actively induces infringement of a patent shall be liable as an infringer.
c) Whoever offers to sell or sells within the United States or imports into the United States a
component of a patented machine, manufacture, combination or composition, or a material or
apparatus for use in practicing a patented process, constituting a material part of the invention,
knowing the same to be especially made or especially adapted for use in an infringement of
such patent, and not a staple article or commodity of commerce suitable for substantial
noninfringing use, shall be liable as a contributory infringer.

176

Electronic copy available at: https://ssrn.com/abstract=3883500

USOORE39247E

(19) United States
(12) Reissued Patent

(45) Date of Reissued Patent:

(54) GLYPHOSATE-TOLERANT 5-

EP

O 193 259

9/1986 ................. 800,205

EP
EP

O 218571
O 293 358

4f1987
11, 1988

Ganesh M. Kishore, Creve Coeur, MO

EP

O 546 O90

6, 1996

(US); Stephen R. Padgette, Wildwood,
MO (US); William C. Stallings,

WO
WO

WO 91,04323
WO 92.04449

4f1991
3, 1992

(75) Inventors: Gerard F. Barry, St. Louis, MO (US);

EP

O 426 641

Wildwood, MO (US)

(21) Appl. No.: 10/622,201
Jul. 18, 2003
Related U.S. Patent Documents

Reissue of:

(64) Patent No.:

May 27, 1997

Appl. No.:
Filed:

08/306,063
Sep. 13, 1994

U.S. Applications:
(63) Continuation-in-part of application No. 07/749,611, filed on
Aug. 28, 1991, now abandoned, which is a continuation-in
part of application No. 07/576,537, filed on Aug. 31, 1990,
now abandoned.

8OO/288

435/320.1

See application file for complete search history.

abstract No. 92785.

Schulz, et al. (1985) FEMS Microbiol Lett., 28:297-301.
Schulz, et al. (1985) Chemical Abstracts, vol. 103, abstract

Fischer, et al. (1987) Archives of Biochemistry and Biophys
ics, 256: 325-334.

U.S. PATENT DOCUMENTS
9, 1988 Comai ........................ 504,206

4,971,908 A * 11/1990 Kishore et al. .

... 435,172.1

4, 1991 Umbeck ..................... 800,205

5,094,945 A * 3/1992 Comai .....

Selvapandiyan, et al. (1995) FEBS Letters, 374: 253–256.
Alberg, et al. (1989) Journal of The American Chemical
Society, III: 2337–2338.
Lanzetta, et al. (1979) Analytical Biochemistry, 100: 95-97.
Majumder, et al. (1995) Eur: J. Biochem., 229:99-106.
Steinricken, et al. (1984) Eur: J. Biochem., 143: 341-349.
Steinricken, et al. (1986) Archives of Biochemistry and
Biophysics, 244: 169–178.
Kane, et al. (1971) Journal of Biological Chemistry, 246:
43O8 4316.

References Cited

5,159,135 A
5,164.316 A
5,196.525 A

Fitzgibbon (Dec. 1988) Ph.D. Thesis University Microfilms
International, 1989, pp. viii. ix, 18, 22–29, 32,93, 96–108.*
Henner, et al. (1984) Gene, 34:169–177.
Eichholtz, et al. (1989) Plant Physiology, 89: 47.
Fitzgibbon, et al (1990) Chemical Abstracts, vol. 112,

1992.

(58) Field of Classification Search ................. 800/300,
800/278, 288, 312, 298; 536/23.2, 23.7:435/419,

5,004,863. A

Fillatti et al. (Jul. 1987) Bio/Technology 5:726–730.*
Fitzgibbon (Dec. 1988) Ph.D. Thesis University Microfilms
International, (1989).*
Griffin and Gasson (1995) Mol. Gen. Genet. 246:119–127.*
Henner et al. (1986) Gene 49:147–152.*
Potrykus (Jun. 1990) Bio/Technology 8:535–542.*
Comai, et al (1988) Journal of Biological Chemistry

Larson-Kelly et al. (1988) SAAS Bulletin, I: 37–40.
Barlow, et al. (1989) Biochemistry, 28: 7985-7991.
Shuttleworth et al. (1992) Protein Engineering, 5: 461–466,

(2006.01)
(2006.01)
(2006.01)

(52) U.S. Cl. .................... 800/300; 435/419, 435/320.1;
536/23.2:536/23.4:536/23.7: 800/278:

4,769,061 A

263:15104. 15109.

No. 119839.

(51) Int. Cl.
AOIH 5/00
AOIH 5/10
CI2N 5/82

Comai et. al. (1988) Journal of Biological Chemistry

263:15104. 15109.

5,633,435

Issued:

5, 1991

OTHER PUBLICATIONS

(73) Assignee: Monsanto Technology LLC, St. Louis,
MO (US)

(56)

... 435/1723

10/1992 Umbeck ..................... 800,205
11/1992 McPherson et al. ..... 435.240.4
3, 1993 McPherson et al. ....... 536, 24.1

Chiesa, et al., Gene, (1994) 144: 145-146.
(Continued)
Primary Examiner David H Kruse
(74) Attorney, Agent, or Firm Howrey LLP
(57)

ABSTRACT

Genes encoding Class II EPSPS enzymes are disclosed. The
genes are useful in producing transformed bacteria and
plants which are tolerant to glyphosate herbicide. Class II
10/1994 Fraley et al. ............ 435.240.4
EPSPS genes share little homology with known, Class I
5, 1995 Hinchee et al. .
... 435/1723
EPSPS genes, and do not hybridize to probes from Class I
10/1995 Moloney et al. ............ 800,205
EPSPS’s. The Class II EPSPS enzymes are characterized by
4, 1996 Klee et al. .................. 800/283
being more kinetically efficient than Class I EPSPS's in the
5, 1996 Corbin et al. ...
... 435/1723
presence of glyphosate. Plants transformed with Class II
10, 1996 Hinchee et al. ............. 800,205
EPSPS genes are also disclosed as well as a method for
5/1997 Barry et al. ................ 800,288
selectively controlling weeds in a planted transgenic crop
5/1997 Barry et al. ................ 800,205
9/1998 Barry et al. ................ 435/193 177field.
3/2001 Mannerloef et al. ........ 800/300
6/2001 Barry et al. ............... 536, 24.3
127 Claims, 70 Drawing Sheets

5,310,667 A * 5/1994 Eichholtz et al. ........ 435,172.3
5,312.910 A
5,322.938 A

5,352,605 A
5,416,011 A

5,463,174 A
5,512.466 A
5,518,908 A
5,569,834 A

5,627,061 A
5,633,435 A
5,804,425 A
6,204,436 B1

6,248,876 B1

Aug. 22, 2006

FOREIGN PATENT DOCUMENTS

NeyyyislikiMATE--Piosen TE

(22) Filed:

US RE39,247 E

(10) Patent Number:

Barry et al.

5/1994 Kishore et al. ............ 536,232
6, 1994 McPherson et al. ....... 536, 24.1

Electronic copy available at: https://ssrn.com/abstract=3883500

178

Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
1.

2
(V/K) of the enzyme. Since the kinetic constants of the
variant enzymes are impaired with respect to PEP, it has
been proposed that high levels of overproduction of the
variant enzyme, 40–80 fold, would be required to maintain
Matter enclosed in heavy brackets appears in the normal catalytic activity in plants in the presence of gly
original patent but forms no part of this reissue specifi phosate (Kishore et al., 1988).
cation; matter printed in italics indicates the additions
While such variant EPSP synthases have proved useful in
obtaining transgenic plants tolerant to glyphospate, it would
made by reissue.
This is a continuation-in-part of a U.S. patent application be increasingly beneficial to obtain an EPSP synthase that is
Ser. No. 07/749,611, filed Aug. 28, 1991 now abandoned, 10 highly glyphosate-tolerant while still kinetically efficient
which is a continuation-in-part of U.S. patent application such that the amount of the glyphosate-tolerant EPSPS
Ser. No. 07/576,537, filed Aug. 31, 1990, now abandoned.
needed to be produced to maintain normal catalytic activity
in the plant is reduced or that improved tolerance be
BACKGROUND OF THE INVENTION
obtained with the same expression level.
15
Previous studies have shown that EPSPS enzymes from
This invention relates in general to plant molecular biol
ogy and, more particularly, to a new class of glyphosate different sources vary widely with respect to their degree of
sensitivity to inhibition by glyphosate. A study of plant and
tolerant 5-enolpyruvylshikimate-3-phosphate synthases.
bacterial
EPSPS enzyme activity as a function of glyphosate
Recent advances in genetic engineering have provided the
concentration showed that there was a very wide range in the
requisite tools to transform plants to contain foreign genes.
It is now possible to produce plants which have unique degree of sensitivity to glyphosate. The degree of sensitivity
characteristics of agronomic importance. Certainly, one Such showed no correlation with any genus or species tested
advantageous trait is more cost effective, environmentally (Schulz et al., 1985). Insensitivity to glyphosate inhibition of
compatible weed control via herbicide tolerance. Herbicide the activity of the EPSPS from the Pseudomonas sp. PG2982
tolerant plants may reduce the need for tillage to control 25 has also been reported but with no details of the studies
(Fitzgibbon, 1988). In general, while such natural tolerance
weeds thereby effectively reducing soil erosion.
has
been reported, there is no report suggesting the kinetic
One herbicide which is the subject of much investigation Superiority
of the naturally occurring bacterial phosphosate
in this regard is N-phosphonomethylglycine commonly
tolerant
EPSPS
enzymes over those of mutated EPSPS
referred to as glyphosate. Glyphosate inhibits the shikimic enzymes nor have
of the genes been characterized.
acid pathway which leads to the biosynthesis of aromatic 30 Similarly, there are noanyreports
on the expression of naturally
compounds including amino acids, plant hormones and glyphosate-tolerant EPSPS enzymes
in plants to confer
vitamins. Specifically, glyphosate curbs the conversion of glyphosate tolerance.
phosphoenolpyruvic acid (PEP) and 3-phosphoshikimic acid
For purposes of the present invention the term “mature
to 5-enolpyruvyl-3-phosphoshikimic acid by inhibiting the
enzyme 5-enolpyruvylshikimate-3-phosphate synthase 35 EPSP synthase' relates to the EPSPS polypeptide without
(hereinafter referred to as EPSP synthase or EPSPS). For the N-terminal chloroplast transit peptide. It is now known
purposes of the present invention, the term "glyphosate' that the precursor form of the EPSP synthase in plants (with
should be considered to include any herbicidally effective the transit peptide) is expressed and upon delivery to the
form of N-phosphonomethylglycine (including any salt chloroplast, the transit peptide is cleaved yielding the mature
thereof) and other forms which result in the production of 40 EPSP synthase. All numbering of amino acid positions are
given with respect to the mature EPSP synthase (without
the glyphosate anion in plants.
It has been shown that glyphosate-tolerant plants can be chloroplast transit peptide leader) to facilitate comparison of
produced by inserting into the genome of the plant the EPSPS sequences from sources which have chloroplast
capacity to produce a higher level of EPSP synthase in the transit peptides (i.e., plants and fungi) to sources which do
chloroplast of the cell (Shah et al., 1986) which enzyme is 45 not utilize a chloroplast targeting signal (i.e., bacteria).
In the amino acid sequences which follow, the standard
preferably glyphosate-tolerant (Kishore et al. 1988). Vari
ants of the wild-type EPSPS enzyme have been isolated single letter or three letter nomenclature are used. All
which are glyphosate-tolerant as a result of alterations in the peptide structures represented in the following description
are shown in conventional format in which the amino group
EPSPS amino acid coding sequence (Kishore and Shah,
1988; Schulz et al., 1984; Sost et al., 1984; Kishore et al., 50 at the N-terminus appears to the left and the carboxyl group
1986). These variants typically have a higher K, for glypho at the C-terminus at the right. Likewise, amino acid nomen
sate than the wild-type EPSPS enzyme which confers the clature for the naturally occurring amino acids found in
glyphosate-tolerant phenotype, but these variants are also protein is as follows: alanine (Ala:A), asparagine (ASn:N),
characterized by a high K for PEP which makes the aspartic acid (Asp;D), arginine (Arg:R), cysteine (CyS:C),
enzyme kinetically less efficient (Kishore and Shah, 1988: 55 glutamic acid (Glu;E), glutamine (Gln:Q), glycine (Gly:G),
histidine (His:H), isoleucine (Ile:I), leucine (Leu:L), lysine
Sost et al., 1984; Schulz et al., 1984; Kishore et al., 1986:
Sost and Amrhein, 1990). For example, the apparent K, for (Lys;k), methionine (Met:M), phenylalanine (Phe:F), pro
line (Pro:P), serine (Ser:S), threonine (ThrT), tryptophan
PEP and the apparent K, for glyphosate for the native EPSPS
(Trp:W), tyrosine (Tyr;Y), and valine (Val:V). An “X” is
from E. coli are 10 uM and 0.5 M while for a glyphosate
tolerant isolate having a single amino acid Substitution of an 60 used when the amino acid residue is unknown and paren
alanine for the glycine at position 96 these values are 220 theses designate that an unambiguous assignment is not
uM and 4.0 mM, respectively. A number of glyphosate possible and the amino acid designation within the paren
tolerant plant variant EPSPS genes have been constructed by theses is the most probable estimate based on known infor
mutagenesis. Again, the glyphosate-tolerant EPSPS was mation.
impaired due to an increase in the K, for PEP and a slight 65 The term “nonpolar amino acids include alanine, Valine,
reduction of the V of the native plant enzyme (Kishore 179leucine, isoleucine, proline, phenylalanine, tryptophan, and
and Shah, 1988) thereby lowering the catalytic efficiency methionine. The term “uncharged polar amino acids
GLYPHOSATE-TOLERANT S
ENOLPYRUVYLSHIKIMATE-3-PHOSPHATE
SYNTHASES

Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
4
react with polyclonal antibodies prepared from Class I
EPSPS enzymes under conditions where other Class I
includes the “acidic' and “basic' amino acids. The term
EPSPS enzymes would readily react with the Class I anti
'acidic' amino acids includes aspartic acid and glutamic bodies as well as the presence of certain unique regions of
acid. The term “basic” amino acid includes lysine, arginine 5 amino acid homology which are conserved in Class II EPSP
and histidine. The term “polar amino acids includes both synthases as discussed hereinafter.
Other Class II EPSPS enzymes can be readily isolated and
“charged polar' and “uncharged polar amino acids.
Deoxyribonucleic acid (DNA) is a polymer comprising identified by utilizing a nucleic acid probe from one of the
Class II EPSPS genes disclosed herein using standard
four mononucleotide units, dAMP (2-Deoxyadenosine-5- hybridization
techniques. Such a probe from the CP4 strain
monophosphate), dGMP (2'-Deoxyguanosine-5- 10 has
been
prepared
and utilized to isolate the Class II EPSPS
monophosphate), dCMP (2'-Deoxycytosine-5from strains LBAA and PG2982. These genes may
monophosphate) and dTMP (2'-Deoxythymosine-5- genes
also optionally be adapted for enhanced expression in plants
monophosphate) linked in various sequences by 3',5'- by known methodology. Such a probe has also been used to
phosphodiester bridges. The structural DNA consists of identify homologous genes is bacteria isolated de novo from
multiple nucleotide triplets called “codons' which code for 15 soil.
the amino acids. The codons correspond to the various
The Class II EPSPS enzymes are preferably fused to a
amino acids as follows: Arg (CGA, CGC, CGG, CGT AGA, chloroplast transit peptide (CTP) to target the protein to the
AGG); Leu (CTA, CTC, CTG, CTT, TTA, TTG); Ser (TCA, chloroplasts of the plant into which it may be introduced.
TCC, TCG, TCT, AGC, AGT); Thr (ACA, ACC, ACG, Chimeric genes encoding this CTP-Class II EPSPS fusion
ACT); Pro (CCA, CCC, CCG, CCT); Ala (GCA, GCC, protein may be prepared with an appropriate promoter and
GCG, GCT); Gly (GGA, GGC, GGG, GGT): Ile (ATA, 3' polyadenylation site for introduction into a desired plant
ATC, ATT); Val (GTA, GTC, GTG, GTT); Lys (AAA, by standard methods.
AAG); Asn (AAC, AAT); Gla (CAA, CAG); His (CAC,
To obtain the maximal tolerance to glyphosate herbicide
CAT); Glu (GAA, GAG); Asp (GAC, GAT); Tyr (TAC, it is preferable to transform the desired plant with a plant
TAT): Cys (TGC, TGT); Phe (TTC, TTT); Met (ATG); and 25 expressible Class II EPSPS gene in conjunction with another
Trp (UGG). Moreover, due to the redundancy of the genetic plant-expressible gene which expresses a protein capable of
code (i.e., more than one codon for all but two amino acids), degrading glyphosate such as a plant-expressible gene
there are many possible DNA sequences which may code for encoding a glyphosate oxidoreductase enzyme as described
a particular amino acid sequence.
in PCT Application No. WO 92/00377, the disclosure of
30
which is hereby incorporated by reference.
SUMMARY OF THE INVENTION
Therefore, in one aspect, the present invention provides a
DNA molecules comprising DNA encoding kinetically
new class of EPSP synthases that exhibit a low K for
efficient, glyphosate-tolerant EPSP synthases are disclosed. phosphoenolpyruvate
a high V/K., ratio, and a
The EPSP synthases of the present invention reduce the high K, for glyphosate(PEP),
that when introduced into a
amount of overproduction of the EPSPS enzyme in a trans 35 plant, the plant is madesuch
glyphosate-tolerant
Such that the
genic plant necessary for the enzyme to maintain catalytic
activity while still conferring glyphosate tolerance. The catalytic activity of the enzyme and plant metabolism are
EPSP synthases described herein represent a new class of maintained in a Substantially normal state. For purposes of
discussion, a highly efficient EPSPS refers to its effi
EPSPS enzymes, referred to hereinafter as Class II EPSPS this
ciency
in the presence of glyphosate.
enzymes. Class II EPSPS enzymes of the present invention 40
More
the present invention provides EPSPS
usually share only between about 47% and 55% amino acid enzymesparticularly,
having
a
K, for phosphoenolpyruvate (PEP)
similarity or between about 22% and 30% amino acid
identity to other known bacterial or plant EPSPS enzymes between 1-150 uM and a K,(glyphosate)/K (PEP) ratio
and exhibit tolerance to glyphosate while maintaining Suit between 3–500, said enzymes having the sequence domains:
able K. (PEP) ranges. Suitable ranges of K (PEP) for 45 -R-X-H-X-E-(SEQ ID NO:37), in which
X is an uncharged polar or acidic amino acid,
EPSPS for enzymes of the present invention are between
X is serine or threonine; and
1-150 uM, with a more preferred range of between 1–35
-G-D-K-X-(SEQ ID NO:38), in which
uM, and a most preferred range between 2–25 uM. These
X is serine or threonine; and
kinetic constants are determined under the assay conditions
specified hereinafter. An EPSPS of the present invention 50 -S-A-Q-X-K-(SEQ ID NO:39), in which
preferably has a K, for glyphosate range of between
X is any amino acid; and
15–10000 uM. The K/K, ratio should be between about
-N-Xs-T-R-(SEQ ID NO:40), in which
2-500, and more preferably between 25–500. The V of
Xs is any amino acid.
the purified enzyme should preferably be in the range of
Exemplary Class II EPSPS enzyme sequences are dis
2-100 units/mg (umoles/minute.mg at 25°C.) and the K, 55 closed from seven sources: Agrobacterium sp. strain desig
for shikimate-3-phosphate should preferably be in the range nated CP4, Achromobacter sp. strain LBAA, Pseudomonas
of 0.1 to 50 uM.
sp. strain PG2982, Bacillus subtilis 1A2, Staphylococcus
Genes coding for Class II EPSPS enzymes have been aureus (ATCC 35556), Synechocystis sp. PCC6803 and
isolated from five (5) different bacteria: Agrobacterium Dichelobacter nodosus.
tumefaciens sp. Strain CP4, Achromobacter sp. Strain 60 In another aspect of the present invention, a double
stranded DNA molecule comprising DNA encoding a Class
LBAA, Pseudomonas sp. strain PG2982, Bacillus subtilis,
and Staphylococcus aureus. The LBAA and PG2982 Class II II EPSPS enzyme is disclosed. Exemplary Class II EPSPS
EPSPS genes have been determined to be identical and the enzyme DNA sequences are disclosed from seven sources:
proteins encoded by these two genes are very similar to the Agrobacterium sp. Strain designated CP4, Achromobacter
CP4 protein and share approximately 84% amino acid 65 sp. strain LBAA, Pseudomonas sp. strain PG2982, Bacillus
identity with it. Class II EPSPS enzymes often may be 180subtilis 1A2, Staphylococcus aureus (ATCC 35556), Syn
distinguished from Class I EPSPSs by their inability to echocystis sp. PCC6803 and Dichelobacter nodosus.

3
include glycine, serine, threonine, cysteine, tyrosine, aspar
agine and glutamine. The term "charged polar amino acids

Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
7
(SEQ ID NO:61), P. multocida (SEQ ID NO:62), Aeromo
nas salmonicida (SEQ ID NO:63), Bacillus pertussis (SEQ
ID NO:64) and illustrates the conserved regions among
Class II EPSPS sequences which are unique to Class II
EPSPS sequences. To aid in a comparison of the EPSPS
sequences, only mature EPSPS sequences were compared.
That is, the sequence corresponding to the chloroplast transit
peptide, if present in a subject EPSPS, was removed prior to
making the sequence alignment.

8
promoter selected should be capable of causing Sufficient
expression to result in the production of an effective amount
of a Class II EPSPS to render the plant substantially tolerant
to glyphosate herbicides. The amount of Class II EPSPS
needed to induce the desired tolerance may vary with the
plant species. It is preferred that the promoters utilized have
relatively high expression in all meristematic tissues in
addition to other tissues inasmuch as it is now known that

glyphosate is translocated and accumulated in this type of

FIG. 21A, 21B, 21C, 21D and 21E show the structural 10 plant tissue. Alternatively, a combination of chimeric genes

can be used to cumulatively result in the necessary overall
expression level of the selected Class II EPSPS enzyme to
result in the glyphosate-tolerant phenotype.
The mRNA produced by a DNA construct of the present
FIG. 22A, 22B, 22C, 22D and 22E show the structural
DNA sequence (SEQ ID NO:68) for the Class II EPSPS 15 invention also contains a 5' non-translated leader sequence.
gene from the bacterial isolate Dichelobacter nodosus and This sequence can be derived from the promoter selected to
express the gene, and can be specifically modified so as to
the deduced amino acid sequence (SEQ ID NO:69).
FIG.23A, 23B, 23C and 23D show the Bestfit comparison increase translation of the mRNA. The 5' non-translated
of the representative Class II EPSPS amino acid sequences regions can also be obtained from viral RNAs, from suitable
Pseudomonas sp. strain PG2982 (SEQID NO:7), Achromo eukaryotic genes, or from a synthetic gene sequence. The
present invention is not limited to constructs, as presented in
bacter sp. strain LBAA (SEQID NO:5), Agrobacterium sp.
strain designated CP4 (SEQ ID NO:3), Synechocystis sp. the following examples, wherein the non-translated region is
PCC6803 (SEQ ID NO:67), Bacillus subtilis (SEQ ID derived from both the 5' non-translated sequence that
NO:42), Dichelobacter nodosus (SEQ ID NO:69) and Sta 25 accompanies the promoter sequence and part of the 5'
non-translated region of the virus coat protein gene. Rather,
phylococcus aureus (SEQ ID NO:44).
the non-translated leader sequence can be derived from an
FIG. 24 a plasmid map of canola plant transformation/ unrelated
promoter or coding sequence as discussed above.
expression vector pMON17209.
Preferred
promoters for use in the present invention the
FIG. 25 a plasmid map of canola plant transformation/ full-length transcript
(SEQ ID NO: 1) promoter from the
expression vector pMON17237.
30
figwort mosaic virus (FMV35S) and the full-length tran
STATEMENT OF THE INVENTION
script (35S) promoter from cauliflower mosaic virus
The expression of a plant gene which exists in double (CaMV), including the enhanced CaMV35S promoter (Kay
et al. 1987). The FMV35S promoter functions as strong and
stranded DNA form involves synthesis of messenger RNA uniform
promoter with particularly good expression in mer
(mRNA) from one strand of the DNA by RNA polymerase 35
tissue for chimeric genes inserted into plants,
enzyme, and the Subsequent processing of the mRNA pri istematic
particularly
dicotyledons. The resulting transgenic plant in
mary transcript inside the nucleus. This processing involves
a 3' non-translated region which adds polyadenylate nucle general expresses the protein encoded by the inserted gene
at a higher and more uniform level throughout the tissues
otides to the 3' end of the RNA.
and cells of the transformed plant than the same gene driven
Transcription of DNA into mRNA is regulated by a region 40 by
enhanced CaMV35S promoter. Referring to FIG. 1,
of DNA usually referred to as the “promoter.” The promoter the anDNA
sequence (SEQ ID NO: 1) of the FMV35S pro
region contains a sequence of bases that signals RNA moter is located
between nucleotides 6368 and 6930 of the
polymerase to associate with the DNA, and to initiate the FMV genome. A 5' non-translated leader sequence is pref
transcription into mRNA using one of the DNA strands as a erably coupled with the promoter. The leader sequence can
template to make a corresponding complementary strand of 45 be from the FMV35S genome itself or can be from a source
RNA. A number of promoters which are active in plant cells other than FMV35S.
have been described in the literature. These include the
For expression of heterologous genes in moncotyledon
nopaline synthase (NOS) and octopine synthase (OCS)
promoters (which are carried on tumor-inducing plasmids of ous plants the use of an intron has been found to enhance
Agrobacterium tumefaciens), the cauliflower mosaic virus 50 expression of the heterologous gene. While one may use any
(CaMV) 19S and 35S promoters, the light-inducible pro of a number of introns which have been isolated from plant
moter from the small subunit of ribulose bis-phosphate genes, the use of the first intron from the maize heat shock
carboxylase (ssRUBISCO, a very abundant plant 70 gene is preferred.
The 3' non-translated region of the chimeric plant gene
polypeptide) and the full-length transcript promoter from the
figwort mosaic virus (FMV35S), promoters from the maize 55 contains a polyadenylation signal which functions in plants
ubiquitin and rice actin genes. All of these promoters have to cause the addition of polyadenylate nucleotides to the 3'
been used to create various types of DNA constructs which end of the viral RNA. Examples of suitable 3' regions are (1)
have been expressed in plants; see, e.g., PCT publication the 3' transcribed, non-translated regions containing the
polyadenylated signal of Agrobacterium tumor-inducing
WO 84/02913 (Rogers et al., Mosanto).
60
Promoters which are known or found to cause transcrip (Ti) plasmid genes, such as the nopaline synthase (NOS)
tion of DNA in plant cells can be used in the present gene, and (2) plant genes like the Soybean storage protein
invention. Such promoters may be obtained from a variety genes and the small subunit of the ribulose-1,5-biphosphate
of sources such as plants and plant DNA virsues and include, carboxylase (ssRUBISCO) gene. An example of a preferred
but are not limited to, the CaMV35A and FMV35S promot 3' region is that from the ssRUBISCO gene from pea (E9).
ers and promoters isolated from plant genes such as 65 described in greater detail below.
ssRUBISCO genes and the maize ubiquitin and rice actin 181 The DNA constructs of the present invention also contain
genes. As described below, it is preferred that the particular a structural coding sequence in double-stranded DNA form
DNA sequence (SEQ ID NO:66) for the Class II EPSPS
gene from the bacterial isolate Synechocystis sp. PCC6803
and the deduced amino acid sequence (SEQ ID NO:67).

Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
9
which encodes a glyphosate-tolerant, highly efficient Class

10
to select for microbes from a wash of this column that were

capable of growing on glyphosate as sole carbon Source.
Dworkin-Foster minimal medium was made up by combin
ing in I liter (with autoclaved HO), 1 ml each of A, B and
C and 10 ml of D (as per below) and thiamine HCl (5 mg).

II EPSPS enzyme.
Identification of glyphosate-tolerant, highly efficient EPSPS
enzymes

In an attempt to identify and isolate glyphosate-tolerant,
highly efficient EPSPS enzymes, kinetic analysis of the
EPSPS enzymes from a number of bacteria exhibiting
tolerance to glyphosate or that had been isolated from

A.

Suitable sources was undertaken. It was discovered that in

D-F Salts (1000X stock; per 100 ml; autoclaved):
HBO
1 mg
MnSO.7 HO
1 mg
ZnSO.7 HO
12.5 mg
CuSO5 HO
8 mg
NaMoO.3 H2O
1.7 mg
FeSO.7 HO (1000X Stock; per 100
0.1 g
ml; autoclaved)
MgSO.7 H2O (1000X Stock; per 100
20 g
ml; autoclaved)
(NH4)2SO (100X stock; per 100 ml;
20 g
autoclaved)

some cases the EPSPS enzymes showed no tolerance to 10
inhibition by glyphosate and it was concluded that the
tolerance phenotype of the bacterium was due to an imper
B.
meability to glyphosate or other factors. In a number of
cases, however, microorganisms were identified whose
C.
EPSPS enzyme showed a greater degree of tolerance to 15
inhibition by glyphosate and that displayed a low K, for
D.
PEP when compared to that previously reported for other
microbial and plant sources. The EPSPS enzymes from these
microorganisms were then subjected to further study and
Yeast Extract (YE: Difico) was added to a final concen
analysis.
tration of 0.01 or 0.001%. The strain CP4 was also grown on
Table I displays the data obtained for the EPSPS enzymes media composed of D-F salts, amended as described above,
identified and isolated as a result of the above described
containing glucose, gluconate and citrate (each at 0.1%) as
analysis. Table I includes data for three identified Class II carbon sources and with inorganic phosphate (0.2-1.0 mM)
EPSPS enzymes that were observed to have a high tolerance as the phosphorous source.
to inhibition to glyphosate and a low K, for PEP as well as 25 Other Class II EPSPS containing microorganisms were
data for the native Petunia EPSPS and a glyphosate-tolerant identified as Achromobacter sp. strain LBAA (Hallas et al.,
variant of the Petunia EPSPS referred to as GA101. The
1988), Pseudomonas sp. strain PG2982 (Moore et al., 1983;
GA101 variant is so named because it exhibits the substi
Fitzgibbon 1988), Bacillus subtilis 1A2 (Henner et al., 1984)
tution of an alanine residue for a glycine residue at position 30 and Staphylococcus aureus (O'Connell et al., 1993). It had
101 (with respect to Petunia). When the change introduced been reported previously, from measurements in crude
into the Petunia EPSPS (GA101) was introduced into a lysates, that the EPSPS enzyme from strain PG2982 was less
number of other EPSPS enzymes, similar changes in a sensitive to inhibition to glyphosate than that of E. coli, but
kinetics were observed, an elevation of the K, for glyphosate there has been no report of the details of this lack of
sensitivity and there has been no report on the K, for PEP
and of the K for PEP.
35 for this enzyme or of the DNA sequence for the gene for this
enzyme (Fitzgibbon, 1988; Fitzgibbon and Braymer, 1990).
TABLE I
Relationship of the Class II EPSPS to those previously
Kinetic characterization of EPSPS enzymes
ENZYME
SOURCE
Petunia
Petunia GA101

studied.

K. PEP
(IM)

K. Glyphosate
(IM)

KK,

5
2OO

0.4
2OOO

O.08
10

-8–40

PG2982

2.1-3.1

2S-82

LBAA

-7.3–82

60 (est)

-7.9

123
134
55

272O
440
200

227
33.8
40

CP4
B. subtiis 1A2
S. atiretts

'Range of PEP tested = 1-40 M
°Range of PEP tested = 5–80 M
Range of PEP tested = 1.5–40 M
'Range of PEP tested = 1–60 M
Range of PEP tested = 1–50 M
(est) = estimated

40

All EPSPS proteins studied to date have shown a remark
able degree of homology. For example, bacterial and plant
EPSPSs are about 54% identical and with similarity as high
as 80%. Within bacterial EPSPS's and plant EPSPS's them
selves the degree of identity and similarity is much greater
(see Table II).

45

TABLE II

Comparison between exemplary Class I EPSPS protein sequences
50

E. coii vs. S. typhatirium
P hybrids vs. E. coli
P hybrids vs. L. excalentum

similarity

identity

93
72
93

88
55
88

The Agrobacterium sp. strain CP4 was initially identified
The EPSPS sequences compared here were obtained from the following
by its ability to grow on glyphosate as a carbon Source (10 55 reference: E. coli, Rogers et al., 1983; S. typhourium, Smetzer et al., 1985;
hybrids; Shah et al., 1986; and tomato (L. escalautum), Gasper et
mM) in the presence of 1 mM phosphate. The strain CP4 Petanoic
al, 1988.

was identified from a collection obtained from a fixed-bed

immobilized cell column that employed Mannville R-635

When crude extracts of CP4 and LBAA bacteria (50 ug
protein) were probed using rabbit anti-EPSPS antibody
three months on a waste-water feed from a glyphosate 60 (Padgette et al., 1987) to the Petunia EPSPS protein in a
production plant. The column contained 50 mg/ml glypho Western analysis, no positive signal could be detected, even
sate and NH as NHC1. Total organic carbon was 300 with extended exposure times (Protein A 'I development
mg/ml and BOD's (Biological Oxygen Demand—a measure system) and under conditions where the control EPSPS
of “soft' carbon availability) were less than 30 mg/ml. This (Petunia EPSPS, 20 ng: a Class I EPSPS) was readily
treatment column has been described (Heitkamp et al., 65 detected. The presence of EPSPS activity in these extracts
1990). Dworkin-Foster minimal salts medium containing 182was confirmed by enzyme assay. This Surprising result,
glyphosate at 10 mM and with phosphate at 1 mM was used indicating a lack of similarity between the EPSPS's from
diatomaceous earth beads. The column had been run for

Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
11
12
these bacterial isolates and those previously studied, coupled required size. A cosmid bank was constructed using the
with the combination of a low K for PEP and a high K, for vector pMON17020. This vector, a map of which is pre
glyphosate, illustrates that these new EPSPS enzymes are sented in FIG. 2, is based on the p3R327 replicon and
different from known EPSPS enzymes (now referred to as contains the spectinomycin/streptomycin (Sp:spc) resis
tance gene from TnT. (Fling et al., 1985), the chlorampheni
Class I EPSPS).
col resistance gene (Cm:cat) from Tn9 (Alton et al., 1979),
Glyphosate-tolerant Enzymes is Microbial Isolates
For clarity and brevity of disclosure, the following the gene10 promoter region from phage T7 (Dunn et al.,
1983), and the 1.6 kb BglII phage lambda cos fragment from
description of the isolation of genes encoding Class II
pHC79
(Hohn and Collins, 1980). A number of cloning sites
EPSPS enzymes is directed to the isolation of such a gene are located
downstream of the cat gene. Since the predomi
from a bacterial isolate. Those skilled in the art will recog 10 nant
block
to
the expression of genes from other microbial
nize that the same or similar strategy can be utilized to Sources in E. coli
appears to be at the level of transcription,
isolate Such genes from other microbial isolates, plant or the
use of the T7 promoter and supplying the T7 polymerase
fungal sources.
trans from the pGP1-2 plasmid (Tabor and Richardson,
Cloning of the Agrobacterium sp. strain CP4 EPSPS Gene(s) in1985),
enables the expression of large DNA segments of
15
in E. coli
foreign
even those containing RNA polymerase tran
Having established the existence of a suitable EPSPS in ScriptionDNA,
termination sequences. The expression of the spc
Agrobacterium sp. Strain CP4, two parallel approaches were gene
is impaired by transcription from the T7 promoter Such
undertaken to clone the gene: cloning based on the expected that only
can be selected in strains containing pGP1-2.
phenotype for a glyphosate-tolerant EPSPS; and purification The use Cmr.
of antibiotic resistances such as Cm resistance
of the enzyme to provide material to raise antibodies and to
do not employ a membrane component is preferred
obtain amino acid sequences from the protein to facilitate which
due
to
the observation that high level expression of resis
the verification of clones. Cloning and genetic techniques,
genes that involve a membrane component, i.e.
unless otherwise indicated, are generally those described in tance
B-lactamase and Amp resistance, give rise to a glyphosate
Maniatis et al., 1982 or Sambrook et al., 1987. The cloning tolerant
phenotype. Presumably, this is due to the exclusion
25
strategy was as follows: introduction of a cosmid bank of of glyphosate
from the cell by the membrane localized
strain Agrobacterium sp. Strain CP4 into E. coli and selec
tion for the EPSPS gene by selection for growth on inhibi resistance protein. It is also preferred that the selectable
marker be oriented in the same direction as the T7 promoter.
tory concentrations of glyphosate.
The vector was then cut with HindIII and treated with calf
Chromosomal DNA was prepared from strain Agrobac alkaline
(CAP) in preparation for cloning. Vec
terium sp. strain CP4 as follows: The cell pellet from a 200 30 tor and phosphatase
ml L-Broth (Miller, 1972), late log phase culture of Agro following:target sequences were ligated by combining the
bacterium sp. strain CP4 was resuspended in 10 ml of
Solution I: 50 mM Glucose, 10 mM EDTA, 25 mM Tris-CL

pH 8.0 (Birnboim and Doly, 1979). SDS was added to a final
concentration of 1% and the Suspension was Subjected to 35
Vector DNA (HindIII/CAP)
3 Jug
Size fractionated CP4 HindIII fragments
1.5 jug
three freeze-thaw cycles, each consisting of immersion in
10X ligation buffer
2.2 Ll
dry ice for 15 minutes and in water at 70° C. for 10 minutes.
T4 DNA ligase (New England Biolabs) (400 U?ul)
1.0 Ll
The lysate was then extracted four times with equal volumes
of phenol:chloroform (1:1; phenol saturated with TE: TE= 10
mM Tris pH8.0; 1.0 mM EDTA) and the phases separated by 40 and adding HO to 22.0 ul. This mixture was incubated for
centrifugation (15000 g; 10 minutes). The ethanol
18 hours at 16° C. 10X ligation buffer is 250 mM Tris-HCl,
precipitable material was pelleted from the supernatant by pH 8.0: 100 mM MgCl; 100 mM Dithiothreitol; 2 mM
brief centrifugation (8000 g.: 5 minutes) following addition Spermidine. The ligated DNA (5 ul) was packaged into
of two volumes of ethanol. The pellet was resuspended in 5 lambda phage particles (Stratagene; Gigapack Gold) using
ml TE and dialyzed for 16 hours at 4°C. against 2 liters TE. 45 the manufacturer's procedure.
This preparation yielded a 5 ml DNA solution of 552 ug/ml.
A sample (200 ul) of E. coli HB101 (Boyer and Rolland
Partially-restricted DNA was prepared as follows. Three Dussoix, 1973) containing the T7 polymerase expression
100 ug aliquot samples of CP4 DNA were treated for 1 hour plasmid pGP1-2 (Tabor and Richardson, 1985) and grown
overnight in L-Broth (with maltose at 0.2% and kanamycin
at 37° C. with restriction endonuclease HindIII at rates of 4,
2 and 1 enzyme unit/ug DNA, respectively. The DNA 50 at 50/ug/ml) was infected with 50 ul of the packaged DNA.
samples were pooled, made 0.25 mM with EDTA and Transformants were selected at 30° C. on M9 (Miller, 1972)
extracted with an equal volume of phenol:chloroform. Fol agar containing kanamycin (50 g/ml), chloramphenicol (25
lowing the addition of sodium acetate and ethanol, the DNA ug/ml), L-proline (50 ug/ml), L-leucine (50 ug/ml) and B1
was precipitated with two volumes of ethanol and pelleted (5ug/ml), and with glyphosate at 3.0 mM. Aliquot samples
by centrifugation (12000 g; 10 minutes). The dried DNA 55 were also plated on the same media lacking glyphosate to
pellet was resuspended in 500 ul TE and layered on a titer the packaged cosmids. Cosmid transformants were
10–40%. Sucrose gradient (in 5% increments of 5.5 ml each) isolated on this latter medium at a rate of -5x10 perug CP4
in 0.5M NaCl, 50 mM Tris pH8.0, 5 mM EDTA. Following HindIII DNA after 3 days at 30° C. Colonies arose on the
centrifugation for 20 hours at 26,000 rpm in a SW28 rotor, glyphosate agar from day 3 until day 15 with a final rate of
the tubes were punctured and ~ 1.5 ml fractions collected. 60 ~1 per 200 cosmids. DNA was prepared from 14 glyphosate
Samples (20 ul) of each second fraction were run on 0.7% tolerant clones and, following verification of this phenotype,
agarose gel and the size of the DNA determined by com was transformed into E. coli GB100/pGP1-2 (E. coli GB100
parison with linearized lambda DNA and HindIII-digested is an aroA derivative of MM294 Talmadge and Gilbert,
1980) and tested for complementation for growth in the
lambda DNA standards. Fractions containing DNA of 25–35
kb fragments were pooled, desalted on AMICON10 columns 65 absence of added aromatic amino acids and aminobenzoic
(7000 rpm; 20° C.: 45 minutes) and concentrated by pre 183acids. Other aroA strains such as SR481 (Bachman et al.,
cipitation. This procedure yielded 15ug of CP4 DNA of the
1980; Padgette et al., 1987), could be used and would be
Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
14
13
suitable for this experiment. The use of GB100 is merely buffer (100 mM TrisC1, 1 mM EDTA, 1 mM BAM
exemplary and should not be viewed in a limiting sense. This (Benzamidine), 5 mM DTT, 10% glycerol, pH 7.5) and lysed
aroA Strain usually requires that growth media be supple by 2 passes through a Manton Gaulin cell. The resulting
mented with L-phenylalanine, L-tyrosine and L-tryptophan solution was centrifuged (30 minutes, 8000 rpm) and the
each at 100 g/ml and with para-hydroxybenzoic acid,
supernatant was treated with 0.21 L of 1.5% protamine
2,3-dihydroxybenzoic acid and para-aminobenzoic acid sulfate (in 100 mM TrisCl, pH 7.5, 0.2% w/v final protamine
each at 5ug/ml for growth in minimal media. Of the fourteen sulfate concentration). After stirring for 1 hour, the mixture
cosmids tested only one showed complementation of the was centrifuged (50 minutes, 8000 rpm) and the resulting
aro A- phenotype. Transformants of this cosmid,
supernatant treated with solid ammonium sulfate to 40%
pMON17076, showed weak but uniform growth on the 10 saturation and stirred for 1 hour. After centrifugation (50
unsupplemented minimal media after 10 days.
minutes, 8000 rpm), the resulting supernatant was treated
The proteins encoded by the cosmids were determined in with solid ammonium sulfate to 70% saturation, stirred for
Vivo using a T7 expression system (Tabor and Richardson,
50 minutes, and the insoluble protein was collected by
1985). Cultures of E. coli containing pGP1-2 (Tabor and centrifugation (1 hour, 8000 rpm). This 40–70% ammonium
Richardson, 1985) and test and control cosmids were grown 15 sulfate fraction was then dissolved in extraction buffer to
at 30° C. in L-broth (2 ml) with chloramphenicol and give a final volume of 0.2 L, and dialyzed twice (Spectrum
kanamycin (25 and 50 g/ml, respectively) to a Klett reading
10,000 MW cutoff dialysis tubing) against 2 L of extraction
of -50. An aliquot was removed and the cells collected by buffer for a total of 12 hours.
To the resulting dialyzed 40-70% ammonium sulfate
centrifugation, washed with M9 salts (Miller, 1972) and
resuspended in 1 ml M9 medium containing glucose at fraction (0.29 L) was added solid ammonium sulfate to give
0.2%, thiamine at 20 g/ml and containing the 18 amino a final concentration of 1M. This material was loaded (2
acids at 0.01% (minus cysteine and methionine). Following ml/min) onto a column (5 cmx15 cm, 295 ml) packed with
phenyl Sepharose CL-4B (Pharmacia) resin equilibrated
incubation at 30° C. for 90 minutes, the cultures were
transferred to a 42° C. water bath and held there for 15
with extraction buffer containing 1M ammonium sulfate,
minutes. Rifampicin (Sigma) was added to 200 lug/ml and 25 and washed with the same buffer (1.5 L, 2 ml/min). EPSPS
the cultures held at 42°C. for 10 additional minutes and then
was eluted with a linear gradient of extraction buffer going
transferred to 30° C. for 20 minutes. Samples were pulsed from 1M to 0.00M ammonium sulfate (total volume of 1.5
with 10 uCi of S-methionine for 5 minutes at 30° C. The L., 2 ml/min). Fractions were collected (20 ml) and assayed
cells were collected by centrifugation and Suspended in for EPSPS activity by the phosphate release assay. The
60–120 ul cracking buffer (60 mM Tris-HCl 6.8, 1% SDS, 30 fractions with the highest EPSPS activity (fractions 36–50)
1% 2-mercaptoethanol, 10% glycerol, 0.01% bromophenol were pooled and dialyzed against 3x2 L (18 hours) of 10
blue). Aliquot samples were electrophoresed on 12.5% SDS mM TrisC1, 25 mM KC1, 1 mM EDTA, 5 mM DTT, 10%
PAGE and following soaking for 60 minutes in 10 volumes glycerol, pH 7.8.
The dialyzed EPSPS extract (350 ml) was loaded (5
of Acetic Acid-Methanol-water (10:30:60), the gel was
soaked in ENLIGHTNINGTM (DUPONT) following manu 35 ml/min) onto a column (2.4 cmx30 cm, 136 ml) packed with
facturer's directions, dried, and exposed at -70° C. to X-Ray Q-Sepharose Fast Flow (Pharmacia) resin equilibrated with
film. Proteins of about 45 kd in size, labeled with S 10 mM TrisC1, 25 mM KC1, 5 mM DTT, 10% glycerol, pH
methionine, were detected in number of the cosmids, includ
7.8 (Q Sepharose buffer), and washed with 1 L of the same
ing pMON17076.
buffer. EPSPS was eluted with a linear gradient of Q
Purification of EPSPS from Agrobacterium sp. strain CP4 40 Sepharose buffer going from 0.025M to 0.40M KCl (total
All protein purification procedures were carried out at volume of 1.4L, 5 ml/min). Fractions were collected (15 ml)
3-5°C. EPSPS enzyme assays were performed using either and assayed for EPSPS activity by the phosphate release
the phosphate release or radioactive HPLC method, as assay. The fractions with the highest EPSPS activity
previously described in Padgette et al., 1987, using 1 mM (fractions 47–60) were pooled and the protein was precipi
phosphoenol pyruvate (PEP, Boehringer) and 2 mM 45 tated by adding solid ammonium sulfate to 80% saturation
shikimate-3-phosphate (S3P) substrate concentrations. For and stirring for 1 hour. The precipitated protein was col
radioactive HPLC assays, ''-CPEP (Amersham) was uti lected by centrifugation (20 minutes, 12000 rpm in a GSA
lized. S3P was synthesized as previously described in Sorvall rotor), dissolved in Q Sepharose buffer (total volume
Wibbenmeyer et al. 1988. N-terminal amino acid sequenc of 14 ml), and dialyzed against the same buffer (2x1 L, 18
ing was performed by loading samples onto a Polybrene 50 hours).
The resulting dialyzed partially purified EPSPS extract
precycled filter in aliquots while drying. Automated Edman
degradation chemistry was used to determine the N-terminal
(19 ml) was loaded (1.7 ml/min) onto a Mono Q 10/10
protein sequence, using an Applied Biosystems Model 470A column (Pharmacia) equilibrated with Q Sepharose buffer,
gas phase sequencer (Hunkapiller et al., 1983) with an and washed with the same buffer (35 ml). EPSPS was eluted
55 with a linear gradient of 0.025M to 0.35M KCl (total volume
Applied Biosystems 120A PTH analyzer.
Five 10-liter fermentations were carried out on a sponta of 119 ml, 1.7 ml/min). Fractions were collected (1.7 ml)
neous “smooth' isolate of strain CP4 that displayed less and assayed for EPSPS activity by the phosphate release
clumping when grown in liquid culture. This reduced clump assayed. The fractions with the highest EPSPS activity
ing and Smooth colony morphology may be due to reduced (fractions 30–37) were pooled (6 ml).
polysaccharide production by this isolate. In the following 60 The Mono Q pool was made 1M in ammonium sulfate by
section dealing with the purification of the EPSPS enzyme, the addition of Solid ammonium sulfate and 2 ml aliquots
CP4 refers to the “Smooth’ isolate CP4-S1. The cells from
were chromatographed on a Phenyl Superose 5/5 column
the three batches showing the highest specific activities were (Pharmacia) equilibrated with 100 mM TrisCl, 5 mM DTT,
pooled. Cell paste of Agrobacterium sp. CP4 (300 g) was
1M ammonium sulfate, 10% glycerol, pH 7.5 (Phenyl
65 Superose buffer). Samples were loaded (1 ml/min), washed
washed twice with 0.5 L of 0.9% saline and collected by 184
centrifugation (30 minutes, 8000 rpm in a GS3 Sorvall with Phenyl Superose buffer (10 ml), and eluted with a linear
rotor). The cell pellet was suspended in 0.9 L extraction gradient of Phenyl Superose buffer going from 1M to 0.00M
Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
15
16
ammonium sulfate (total volume of 60 ml, 1 ml/min). 0–30% B (5–17 minutes), 30–40% B (17–37 minutes). The
Fractions were collected (1 ml) and assayed for EPSPS peptide in fraction 28, eluting at 34% B and designated
activity by the phosphate release assay. The fractions from peptide 53–28, was subjected to N-terminal amino acid
each run with the highest EPSPS activity (fractions -36–40) sequencing, and the following sequence was determined:
were pooled together (10 ml, 2.5 mg protein). For 5
N-terminal amino acid sequence determination, a portion of
ITGLLEGEDVINTGK (SEQ ID NO:20).
one fraction (#39 from run 1) was dialyzed against 50 mM
NaHCO, (2x1 L). The resulting pure EPSPS sample (0.9 ml,
In order to verify the CP4 EPSPS cosmid clone, a number
77 ug protein) was found to exhibit a single N-terminal of oligonucleotide probes were designed on the basis of the
10 sequence of two of the tryptic sequences from the CP4
amino acid sequence of
enzyme (Table III). The probe identified as MID was very
low degeneracy and was used for initial screening. The
probes identified as EDV-C and EDV-T were based on the
The remaining Phenyl Superose EPSPS pool was dia 15 same amino acid sequences and differ in one position
lyzed against 50 mM TrisC1, 2 mM DTT, 10 mM KC1, 10% (underlined in Table III below) and were used as confirma
glycerol, pH 7.5 (2x1 L). An aliquot (0.55 ml, 0.61 mg tory probes, with a positive to be expected only from one of
protein) was loaded (1 ml/min) onto a Mono Q 5/5 column these two probes. In the oligonucleotides below, alternate
(Pharmacia) equilibrated with Q Sepharose buffer, washed acceptable nucleotides at a particular position are designated
with the same buffer (5 ml), and eluted with a linear gradient by a “f” such as A/C/T.
of Q Sepharose buffer going from 0–0.14M KCl in 10
TABLE III
minutes, then holding at 0.14M KCl (1 ml/min). Fractions
were collected (1 ml) and assayed for EPSPS activity by the
Selected CP4 EPSPS peptide sequences and DNA probes
phosphate release assay and were subjected to SDS-PAGE
(SEQ ID NO:19)
(10–15%, Phast System, Pharmacia, with silver staining) to PEPTIDE 61-24-25 APSM(I)(D)EYPILAV
MID: 17-mer; mixed probe; 24-fold degenerate (SEQ ID NO:21)
determine protein purity. Fractions exhibiting a single band 25 Probe
of protein by SDS-PAGE (22–25, 222 ug) were pooled and ATGATACTGACTGAGATACTCC
PEPTIDES3-28 ITGLLEGEDWINTGK
(SEQ ID NO:20)
dialyzed against 100 mM ammonium bicarbonate, pH 8.1
Probe EDV-C: 17-mer: mixed probe: 48-fold
(SEQ ID NO:22)
degenerate
(2x1 L, 9 hours).
Trypsinolysis and peptide sequencing of Agrobacterium sp 30 GAAGGACTGTAC GTATACFTA ACAC
Strain CP4 EPSPS

Probe EDV-T; 17-mer: mixed probe: 48-fold
degenerate

(SEQ ID NO:23)

To the resulting pure Agrobacterium sp. strain CP4 GAAGGACTGTAC GTATACFTAATAC
EPSPS (111 lug) was added 3 g of trypsin (Calbiochem),
and the trypsinolysis reaction was allowed to proceed for 16
The probes were labeled using gamma-P-ATP and poly
hours at 37°C. The tryptic digest was then chromatographed 35 nucleotide
kinase. DNA from fourteen of the cosmids
(1 ml/min) on a C18 reverse phase HPLC column (Vydac) described above
was restricted with EcoRI, transferred to
as previously described in Padgette et al., 1988 for E. coli membrane and probed
the oligonucleotide probes. The
EPSPS. For all peptide purifications, 0.1% trifluoroacetic conditions used were aswith
follows:
was car
acid (TFA, Pierce) was designated buffer “RP-A” and 0.1% ried out in 6x SSC, 10x Denhardt’sprehybridization
for 2–18 hour periods at
TFA in acetonitrile was buffer “RP-B'. The gradient used for 40 60° C., and hybridization was for 48–72
hours in 6x SSC,
elution of the trypsinized Agrobacterium sp. CP4 EPSPS
10x Denhardt's, 100 g/ml tRNA at 10° C. below the T for
was: 0–8 minutes, 0% RP-B; 8–28 minutes, 0-15% RP-B;
the probe. The T of the probe was approximated by the
28–40 minutes, 15–21% RP-B; 40–68 minutes, 21–49%
formula 2 Cx(A+T)+4 Cx(G+C). The filters were then
RP-B; 68–72 minutes, 49–75% RP-B; 72–74 minutes,
three times with 6x SSC for ten minutes each at
75–100% RP-B. Fractions were collected (1 ml) and, based 45 washed
temperature, dried and autoradiographed. Using the
on the elution profile at 210 nm, at least 70 distinct peptides room
were produced from the trypsinized EPSPS. Fractions 40–70 MID probe, an -9.9 kb fragment in the pMON17076 cosmid
were evaporated to dryness and redissolved in 150 ul each gave the only positive signal. This cosmid DNA was then
probed with the EDV-C (SEQ ID NO:22) and EDV-T (SEQ
of 10% acetonitrile, 0.1% trifluoroacetic acid.
ID NO:23) probes separately and again this ~9.9 kb band
The fraction 61 peptide was further purified on the C18 50 gave
a signal and only with the EDV-T probe.
column by the gradient: 0–5 minutes, 0% RP-B: 5-10
The combined data on the glyphosate-tolerant phenotype,
minutes, 0-38% RP-B; 10–30 minutes, 38–45% B. Frac
complementation of the E. coli aroA- phenotype, the
tions were collected based on the UV signal at 210 nm. A the
expression of a ~45Kd protein, and the hybridization to two
large peptide peak in fraction 24 eluted at 42% RP-B and probes
from the CP4 EPSPS amino acid sequence
was dried down, resuspended as described above, and 55 stronglyderived
suggested that the pMON17076 cosmid contained
rechromatographed on the C18 column with the gradient:
the EPSPS gene.
0–5 minutes, 0% RP-B: 5-12 min, 0.38% RP-B; 12–15 min,
Localization and subcloning of the CP4 EPSPS gene
38–39% RP-B; 15–18 minutes, 39% RP-B; 18–20 minutes,
The CP4 EPSPS gene was further localized as follows: a
39–41% RP-B: 20–24 minutes, 41% RP-B; 24–28 minutes,
of additional Southern analyses were carried out on
42% RP-B. The peptide in fraction 25, eluting at 41% RP-B 60 number
different
restriction digests of pMON17076 using the MID
and designated peptide 61–24–25, was subjected to
ID NO:21) and EDV-T (SEQ ID NO:23) probes
N-terminal amino acid sequencing, and the following (SEQ
separately. Based on these analyses and on Subsequent
sequence was determined:
detailed restriction mapping of the pBlueScript (Stratagene)
subclones of the -9.9 kb fragment from pMON17076, a 3.8
APSM(I)(D)EYPILAV (SEQ ID NO:19)
65 kb EcoRI-SalI fragment was identified to which both probes
The CP4 EPSPS fraction 53 tryptic peptide was further 185hybridized. This analysis also showed that MID (SEQ ID
purified by C18 HPLC by the gradient 0% B (5 minutes), NO:21) and EDV-T (SEQ ID NO:23) probes hybridized to
Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
33
34
pMON13640, a map of which is presented in FIG. 15, is
In the examples that follow, EPSPS activity in plants is
described here. The plasmid vector is based on a puC assayed by the following method. Tissue samples were
plasmid (Vieira and Messing, 1987) containing, in this case, collected and immediately frozen in liquid nitrogen. One
the nptII gene (kanamycin resistance: KAN) from Tn903 to gram of young leaf tissue was frozen in a mortar with liquid
provide a selectable marker in E. coli. The CTP4-EPSPS 5 nitrogen and ground to a fine powder with a pestle. The
gene fusion is expressed from the P-FMV35S promoter and powder was then transferred to a second mortar, extraction
contains the NOS 3' polyadenylation sequence fragment and buffer was added (1 ml/gram), and the sample was ground
from a second cassette consisting of the E35S promoter, the for an additional 45 seconds. The extraction buffer for
CTP4-CP4 gene fusion and the NOS 3' sequences. The canola consists of 100 mM Tris, 1 mM EDTA, 10% glycerol,
scoreable GUS marker gene (Jefferson et al., 1987) is 10 5 mM DTT, 1 mM BAM, 5 mMascorbate, 1.0 mg/ml BSA,
expressed from the mannopine synthase promoter (P-MAS: pH 7.5 (4°C.). The extraction buffer for tobacco consists of
Velten et al., 1984) and the soybean 7S storage protein gene
100 mM Tris, 10 mM EDTA, 35 mM KC1, 20% glycerol, 5
3' sequences (Schuler et al., 1982). Similar plasmids could mM DTT, 1 mM BAM, 5 mMascorbate, 1.0 mg/ml BSA,
also be made in which CTP-CP4 EPSPS fusions are
pH 7.5 (4° C.). The mixture was transferred to a microfuge
expressed from the enhanced CaMV35S promoter or other 15 tube and centrifuged for 5 minutes. The resulting Superna
plant promoters. Other vectors could be made that are tants were desalted on spin G-50 (Pharmacia) columns,
suitable for free DNA delivery into plants and such are previously equilibrated with extraction buffer (without
within the skill of the art and contemplated to be within the BSA), in 0.25 ml aliquots. The desalted extracts were
assayed for EPSP synthase activity by radioactive HPLC
Scope of this disclosure.
Plastid transformation:
assay. Protein concentrations in samples were determined by
While transformation of the nuclear genome of plants is the BioRad microprotein assay with BSA as the standard.
much more developed at this time, a rapidly advancing
Protein concentrations were determined using the BioRad
alternative is the transformation of plant organelles. The Microprotein method, BSA was used to generate a standard
transformation of plastids of land plants and the regeneration curve ranging from 2–24 Jug. Either 800 ul of standard or
of stable transformants has been demonstrated (Svab et al., 25 diluted sample was mixed with 200 ul of concentrated
BioRad Bradford reagent. The samples were vortexed and
1990; Maliga et al., 1993). Transformants are selected,
following double cross-over events into the plastid genome, read at A(595) after ~5 minutes and compared to the
on the basis of resistance to spectinomycin conferred standard curve.
through rRNA changes or through the introduction of an
EPSPS enzyme assays contained HEPES (50 mM),
aminoglycoside 3'-adenyltransferase gene (Svab et al., 30 shikimate-3-phosphate (2 mM), NH, molybdate (0.1 mM)
1990; Svab and Maliga, 1993), or resistance to kanamycin and KF (5 mM), with or without glyphosate (0.5 or 1.0 mM).
through the neomycin phosphotransferase NptII (Carrer et The assay mix (30 Jul) and plant extract (10 ul) were
al., 1993). DNA is introduced by biolistic means (Svab et al. preincubated for 1 minute at 25°C. and the reactions were
1990; Maliga et al., 1993) or by using polyethylene glycol initiated by adding "C-PEP (1 mM). The reactions were
(O'Neill et al., 1993). This transformation route results in 35 quenched after 3 minutes with 50 ul of 90% EtOH/0.1M
the production of 500-10,000 copies of the introduced HOAc, pH 4.5. The samples were spun at 6000 rpm and the
sequence per cell and high levels of expression of the resulting supernatants were analyzed for C-EPSP produc
introduced gene have been reported (Carrer et al., 1993; tion by HPLC. Percent resistant EPSPS is calculated from
Maliga et al., 1993). The use of plastid transformation offers the EPSPS activities with and without glyphosate.
the advantages of not requiring the chloroplast transit pep 40 The percent conversion of ''C labeled PEP to '''C EPSP
tide signal sequence to result in the localization of the was determined by HPLC radioassay using a C18 guard
heterologous Class II EPSPS in the chloroplast and the column (Brownlee) and an AXo HPLC column (0.4x25
potential to have many copies of the heterologous plant cm, Synchropak) with 0.28M isocratic potassium phosphate
expressible Class II EPSPS gene in each plant cell since at eluant, pH 6.5, at 1 ml/min. Initial velocities were calculated
least one copy of the gene would be in each plastid of the 45 by multiplying fractional turnover per unit time by the initial
cell.
concentration of the labeled substrate (1 mM). The assay
Plant Regeneration
was linear with time up to -3 minutes and 30% turnover to
When expression of the Class II EPSPS gene is achieved EPSPS. Samples were diluted with 10 mM Tris, 10%
in transformed cells (or protoplasts), the cells (or glycerol, 10 mM DTT, pH 7.5 (4°C.) if necessary to obtain
protoplasts) are regenerated into whole plants. Choice of 50 results within the linear range.
methodology for the generation step is not critical, with
In these assays DL-dithiotheitol (DTT), benzamidine
Suitable protocols being available for hosts from Legumi (BAM), and bovine serum albumin (BSA, essentially globu
nosae (alfalfa, Soybean, clover, etc.), Umbelliferae (carrot, lin free) were obtained from Sigma. Phosphoenolpyruvate
celery, parsnip), Cruciferae (cabbage, radish, rapeseed, etc.),
(PEP) was from Boehringer Mannheim and phosphoenol1
Cucurbitaceae (melons and cucumber), Gramineae (wheat, 55 'Cipyruvate (28 mCi/mmol) was from Amersham.
rice, corn, etc.), Solanaceae (potato, tobacco, tomato,
EXAMPLES
peppers), various floral crops as well as various trees such as
poplar or apple, nut crops or vine plants such as grapes. See,
Example 1
e.g., Ammirato, 1984; Shimamoto, 1989: Fromm, 1990;
Transformed tobacco plants have been generated with a
60
Vasil, 1990.
The following examples are provided to better elucidate number of the Class II EPSPS gene vectors containing the
the practice of the present invention and should not be CP4 EPSPS DNA sequence as described above with suitable
intrepreted in any way to limit the scope of the present expression of the EPSPS. These transformed plants exhibit
invention. Those skilled in the art will recognize that various glyphosate tolerance imparted by the Class II CP4 EPSPS.
modifications, truncations, etc. can be made to the methods 65 Transformation of tobacco employs the tobacco leaf disc
and genes described herein while not departing from the 186transformation protocol which utilizes healthy leaf tissue
about 1 month old. After a 15–20 minutes surface steriliza
spirit and scope of the present invention.
Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
35
36
tion with 10% Clorox plus a surfactant, the leaves are rinsed
TABLE VII
3 times in sterile water. Using a sterile paper punch, leaf
discs are punched and placed upside down on MS104 media
Glyphosate tolerance in R., tobacco CP4 transformants'
(MS salts 4.3 g/l. Sucrose 30 g/l, B5vitamins 500x2 ml/l,
NAA 0.1 mg/l, and BA 1.0 mg/l) for a 1 day preculture. 5
Score**
The discs are then inoculated with an overnight culture of
Vegetative
a disarmed Agrobacterium ABI strain containing the Subject
Vectori Plant #
day 7
day 14
day 28
Fertile
vector that had been diluted 1/5 (i.e.: about 0.6 OD). The
inoculation is done by placing the discs in centrifuge tubes 10
pMON17110/25313
6
4
2
O
with the culture. After 30 to 60 seconds, the liquid is drained
pMON17110/25329
9
10
10
yes
pMON17119/25106
9
9
10
yes
off and the discs were blotted between sterile filter paper.
The discs are then placed upside down on MS104 feeder
*Spray rate = 0.4 lb?acre (0.448 kg/hectare)
plates with a filter disc to co-culture.
*Plants are evaluated on a numerical scoring system of 0–10 where a
score of 10 represents no damage relative to nonsprayed con
After 2–3 days of co-culture, the discs are transferred, still 15 vegetative
and 0 represents a dead plant. Reproductive scores (Fertile) are deter
upside down, to selection plates with MS104 media. After trols
mined at 28 days after spraying and are evaluated as to whether or not the
2–3 weeks, callus tissue formed, and individual clumps are plant
is fertile.
separated from the leaf discs. Shoots are cleanly cut from the
callus when they are large enough to be distinguished from
Example 2A
stems. The shoots are placed on hormone-free rooting media
Canola plants were transformed with the pMON17110.
(MSO: MS salts 4.3 g/l. Sucrose 30 g/l, and B5 vitamins pMON17116, and pMON17131 vectors and a number of
500x2 ml/l) with selection for the appropriate antibiotic plant lines of the transformed canola were obtained which
resistance. Root formation occurred in 1–2 weeks. Any leaf exhibit glyphosate tolerance.
callus assays are preferably done on rooted shoots while still
Plant Material
sterile. Rooted shoots are then placed in Soil and kept in a 25 Seedlings of Brassica napus cv Westar were established in
high humidity environment (i.e.: plastic containers or bags).
2 inch (-5 cm) pots containing Metro Mix 350. They were
The shoots are hardened off by gradually exposing them to grown in a growth chabmer at 24° C., 1678 hour
ambient humidity conditions.
photoperiod, light intensity of 400 uEm°sec" (HID lamps).
They were fertilized with Peters 20-10-20 General Purpose
Expression of CP4 EPSPS protein in transformed plants
Tobacco cells were transformed with a number of plant 30 Special. After 2% weeks they were transplanted to 6 inch
vectors containing the native CP4 EPSPS gene, and using (~15 cm) pots and grown in a growth chamber at 15°/10°C.
different promoters and/or CTP's. Preliminary evidence for day/night temperature, 1678 hour photoperiod, light intensity
expression of the gene was given by the ability of the leaf of 800 uEmsec (HID lamps). They were fertilized with
Peters 15-30-15 Hi-Phos Special.
tissue from antibiotic selected transformed shoots to recallus
on glyphosate. In some cases, glyphosate-tolerant callus was 35 Transformation/Selection/Regeneration
Four terminal internodes from plants just prior to bolting
selected directly following transformation. The level of
or in the process of bolting but before flowering were
expression of the CP4 EPSPS was determined by the level removed
and surfaced sterilized in 70% w/v ethanol for 1
of glyphosate-tolerant EPSPS activity (assayed in the pres
2% w/v sodium hypochlorite for 20 minutes and
ence of 0.5 mM glyphosate) or by Western blot analysis 40 minute,
using a goat anti-CP4 EPSPS antibody. The Western blots rinsed 3 times with sterile deionized water. Stems with
were quantitated by densitometer tracing and comparison to leaves attached could be refrigerated in moist plastic bags
a standard curve established using purified CP4 EPSPS. for up to 72 hours prior to sterilization. Six to seven stem
These data are presented as % soluble leaf protein. The data segments were cut into 5 mm discs with a Redco Vegetable
from a number of transformed plant lines and transformation 45 Slicer 200 maintaining orientation of basal end.
The Agrobacterium was grown overnight on a rotator at
vectors are presented in Table VI below.
24° C. in 2 mls of Luria Broth containing 50 mg/1
kanamycin, 24 mg/l chloramphenicol and 100 mg/l specti
TABLE VI
nomycin. A 1:10 dilution was made in MS (Murashige and

Skoog) media giving approximately 9x10 cells per ml. This

Expression of CP4 EPSPS in transformed tobacco tissue

was confirmed with optical density readings at 660 mu. The
stem discs (explants) were inoculated with 1.0 ml of Agro
Vector
Plant #
(% leaf protein)
bacterium and the excess was aspirated from the explants.
pMON17110
25313
O.O2
The explants were placed basal side down in petri plates
pMON17110
25329
O.04
containing
1/10x standard MS salts, B5 vitamins, 3%
pMON17116
25095
O.O2
55 sucrose, 0.8% agar, pH 5.7, 1.0 mg/l 6-benzyladenine (BA).
pMON17119
2S106
O.09
pMON17119
25762
O.09
The plates were layered with 1.5 ml of media containing MS
pMON17119
25767
O.O3
salts, B5 vitamins, 3% sucrose, pH 5.7, 4.0 mg/1
p-chlorophenoxyacetic
acid, 0.005 mg/l kinetin and covered
**Glyphosate-tolerant EPSPS activity was also demonstrated in leaf
with sterile filter paper.
extracts for these plants.
60
Following a 2 to 3 day co-culture, the explants were
Glyphosate tolerance has also been demonstrated at the transferred to deep dish petri plates containing MS salts, B5
whole plant level in transformed tobacco plants. In tobacco, vitamins, 3% sucrose, 0.8% agar, pH 5.7, 1 mg/1 BA, 500
R transformants of CTP2-CP4 EPSPS were sprayed at 0.4 mg/l carbenicillin, 50 mg/l cefotaxime, 200 mg/l kanamycin
1b/acre (0.448 kg/hectare), a rate sufficient to kill control or 175 mg/l gentamicin for selection. Seven explants were
non-transformed tobacco plants corresponding to a rating of 65 placed on each plate. After 3 weeks they were transferred to
3, 1 and 0 at days 7, 14 and 28, respectively, and were 187fresh media, 5 explants per plate. The explants were cultured
analyzed vegetatively and reproductively (Table VII).
in a growth room at 25°C., continuous light (Cool White).
50

Electronic copy available at: https://ssrn.com/abstract=3883500

US RE39,247 E
37

38
Expression Assay
less damage as compared to the unsprayed plant. Plants are
After 3 weeks shoots were excised from the explants. Leaf scored at 7, 14, and 28 days after treatment (DAT), or until
recallusing assays were initiated to confirm modification of bolting, and a line is given the average score of the sprayed
R. shoots. Three tiny pieces of leaf tissue were placed on plants within an R plant family.
Six integers are used to qualitatively describe the degree
recallusing media containing MS salts, B5 vitamins, 3%
sucrose, 0.8% agar, pH 5.7. 5.0 mg/l BA, 0.5 mg/l naph of reproductive damage from glyphosate:
0: No floral bud development
thalene acetic acid (NAA), 500 mg/l carbenicillin, 50 mg/1
cefotaxime and 200 mg/l kanamycin or gentamicin or 0.5
2: Floral buds present, but aborted prior to opening
mM glyphosate. The leaf assays were incubated in a growth
4: Flowers open, but no anthers, or anthers fail to extrude
room under the same conditions as explant culture. After 3 10 past petals
weeks the leaf recallusing assays were scored for herbicide
6: Sterile anthers
tolerance (callus or green leaf tissue) or sensitivity
8: Partially sterile anthers
(bleaching).
10: Fully fertile flowers
Transplantation
Plants
are scored using this scale at or shortly after
At the time of excision, the shoot stems were dipped in 15 initiation of flowering, depending on the rate of floral
Rootone(R) and placed in 2 inch (~5 cm) pots containing structure development.
Metro-Mix 350 and placed in a closed humid environment. Expression of EPSPS in Canola
They were placed in a growth chamber at 24°C., 16/8 hour
After the 3 week period, the transformed canola plants
photoperiod, 400 uEm'sec (HID lamps) for a hardening were
assayed for the presence of glyphosate-tolerant EPSPS
off period of approximately 3 weeks.
activity (assayed in the presence of glyphosate at 0.5 mM).
The seed harvested from R. plants is R seed which gives The results are shown in Table VIII.
rise to Ri plants. To evaluate the glyphosate tolerance of an
R. plant, its progeny are evaluated. Because an R plant is
TABLE VIII
assumed to be hemizygous at each insert location, selfing
results in maximum genotypic segregation in the R. 25
Expression of CP4 EPSPS in transformed Canola plants
Because each insert acts as a dominant allele, in the absence

% resistant EPSPS activity
of linkage and assuming only one hemizygous insert is
of Leaf extract
required for tolerance expression, one insert would segre
Plantii
(at 0.5 mM glyphosate)
gate 3:1, two inserts, 15:1, three inserts 63:1, etc. Therefore,
Vector Control
O
relatively few Ri plants need be grown to find at least one 30
MON17110
41
47
resistant phenotype.
MON17110
52
28
Seed from an R plant is harvested, threshed, and dried
MON17110
71
82
MON17110
104
75
before planting in a glyphosate spray test. Various tech
MON17110
172
84
niques have been used to grow the plants for R Spray
MON17110
177
85
evaluations. Tests are conducted in both greenhouses and 35
MON17110
252
29*
growth chambers. Two planting systems are used; ~10 cm
MON17110
350
49
MON17116
40
25
pots or plant trays containing 32 or 36 cells. Soil used for
MON17116
99
87
planting is either Metro 350 plus three types of slow release
MON17116
175
94
fertilizer or plant Metro 350. Irrigation is either overhead in
MON17116
178
43
greenhouses or Sub-irrigation in growth chambers. Fertilizer 40
MON17116
182
18
MON17116
252
69
is applied as required in irrigation water. Temperature
MON17116
298
44:
regimes appropriate for canola were maintained. A sixteen
MON17116
332
89
hour photoperiod was maintained. At the onset of flowering,
MON17116
383
97
plants are transplanted to ~15 cm pots for seed production.
MON17116
395
52
A spray “batch” consists of several sets of R progenies all 45
sprayed on the same date. Some batches may also include *assayed in the presence of 1.0 mM glyphosate
evaluations of other than R plants. Each batch also includes
R transformants of canola were then grown in a growth
sprayed and unsprayed non-transgenic genotypes represent
and sprayed with glyphosate at 0.56 kg/ha
ing the genotypes in the particular batch which were puta chamber
(kilogram/hectare)
and rated vegetatively. These results are
tively transformed. Also included in a batch is one or more 50 shown in Table IXA-IXC.
It is to be noted that expression
non-segregating transformed genotypes previously identi of glyphosate resistant EPSPS
in all tissues is preferred to
fied as having some resistance.
observe optimal glyphosate tolerance phenotype in these
Two-six plants from each individual R progeny are not transgenic
plants. In the Tables below, only expression
sprayed and serve as controls to compare and measure the results obtained
with leaf tissue are described.
glyphosate tolerance, as well as to assess any variability not 55
TABLE IXA
induced by the glyphosate. When the other plants reach the
2-4 leaf stage, usually 10 to 20 days after planting, glypho
Glyphosate tolerance in Class II EPSPS
sate is applied at rates varying from 0.28 to 1.12 kg/ha,
canola R1 transformants
(pMON17110 = P-E35S; pMON17116 = P-FMV35S; R1 plants:
depending on objectives of the study. Low rate technology
Spray rate = 0.56 kg/ha.
using low volumes has been adopted. A laboratory track 60
sprayer has been calibrated to deliver a rate equivalent to
Vegetative
field conditions.

% resistant

A scale of 0 to 10 is used to rate the sprayed plants for
vegetative resistance. The scale is relative to the unsprayed
plants from the same R plant. A 0 is death, while a 10 65
represents no visible difference from the unsprayed plant. A 188
higher number between 0 and 10 represents progressively

Score**

Vectori Plant No.

EPSPS:

day 7

Control Westar

O

5

3

pMON17110/41

47

6

7

Electronic copy available at: https://ssrn.com/abstract=3883500

day 14

US RE39,247 E
47
48
Example 5B
N-terminal 0.26 Kb chloroplast transit peptide sequence
derived from the Arabidopsis thaliana SSU 1a gene (Timko
The plant-expressible genes encoding the CP4 EPSPS and et
al., 1988 referred to herein as CTP1), and the C-terminal
a glyphosate oxidoreductasease enzyme (PCT Pub. No.
1.3. Kb synthetic gene sequence encoding a glyphosate
WO92/00377) were introduced into embryogenic corn cal oxidoreductase enzyme (GOXsyn, as described in PCT Pub.
lus through particle bombardment. Plasmid DNA was pre No. WO92/00377 previously incorporated by reference. The
pared using standard procedures (Ausubel et al., 1987), GOXsyn gene encodes the enzyme glyphosate oxidoreduc
cesium-chloride purified, and re-suspended at 1 mg/ml in TE tase from an Achromobacter sp. strain LBAA which cata
buffer. DNA was precipitated onto M10 tungsten or 1.0 lug lyzes the conversion of glyphosate to herbicidally inactive
gold particles (BioRad) using a calcium chloride/spermidine 10 products, aminomethylphosphonate and glyoxylate. Plant
precipitation protocol, essentially as described by Klein et expression of the gene fusion produces a pre-protein which
al. (1987). The PDS1000R gunpowder gun (BioRad) was is rapidly imported into chloroplasts where the CTP is
used. Callus tissue was obtained by isolating 1-2 mm long cleaved and degraded (della-Cioppa et al., 1986) releasing
immature embryos from the "Hi-II genotype (Armstrong et the mature GOX protein.
al., 1991), or Hi-II X B73 crosses, onto a modified N6 15 Both of the above described genes also include the
medium (Armstrong and Green, 1985; Songstad et al., following regulatory sequences for plant expression: (i) a
1991). Embryogenic callus (“type-II: Armstrong and promoter region comprising a 0.6 Kb 35S cauliflower
Green, 1985) initiated from these embryos was maintained mosaic virus (CaMV) promoter (Odell et al., 1985) with the
by subculturing at two week intervals, and was bombarded duplicated enhancer region (Kay et al., 1987) which also
when less than two months old. Each plate of callus tissue contains a 0.8 Kb fragment containing the first intron from
maize heat shock protein 70 gene (Shah et al., 1985 and
was bombarded from 1 to 3 times with either tungsten or the
PCT
No. WO93/19189, the disclosure of which is
gold particles coated with the plasmid DNA(s) of interest. herebyPub.
by reference); and (ii) a 3' non
Callus was transferred to a modified N6 medium containing translatedincorporated
region comprising a 0.3 Kb fragment of the 3'
an appropriate selective agent (either glyphosate, or one or non-translated
of the nopaline synthase gene (Fraley
more of the antibiotics kanamycin, G418, or paromomycin) 25 et al., 1983 andregion
Depicker,
et al., 1982) which functions to
1-8 days following bombardment, and then re-transferred to direct polyadenylation of the
mRNA.
fresh selection media at 2–3 week intervals. Glyphosate
The
above
described
transgenic
corn plants exhibit toler
resistant calli first appeared approximately 6–12 weeks ance to glyphosate herbicide in greenhouse
and field trials.
post-bombardment. These resistant calli were propagated on
Example 6
selection medium, and samples were taken for assays gene
expression. Plant regeneration from resistant calli was 30 The LBAA Class II EPSPS gene has been introduced into
accomplished essentially as described by Petersen et al. plants and also imparts glyphosate tolerance. Data on
tobacco transformed with pMON 17206 (infra) are presented
(1992).
In some cases, both gene(s) were covalently linked in Table XIII.
together on the same plasmid DNA molecule. In other 35
TABLE XIII
instances, the genes were present on separate plasmids, but
were introduced into the same plant through a process
Tobacco Glyphosate Spray Test
termed "co-transformation'. The 1 mg/ml plasmid prepara
pMON17206: E35S-CTP2-LBAA EPSPS: 0/4 lbs/ac
tions of interest were mixed together in an equal ratio, by
Line
7 Day Rating
Volume, and then precipitated onto the tungsten or gold 40
particles. At a high frequency, as described in the literature
33358
34586
(e.g., Schocher et al., 1986), the different plasmid molecules
33328
integrate into the genome of the same plant cell. Generally
34606
the integration is into the same chromosomal location in the
33377
plant cell, presumably due to recombination of the plasmids 45
34611
prior to integration. Less frequently, the different plasmids
34607
346O1
integrate into separate chromosomal locations. In either
34589
case, there is integration of both DNA molecules into the
Samsun (Control)
same plant cell, and any plants produced from that cell.
Transgenic corn plants were produced as described above 50
From the foregoing, it will be recognized that this inven
which contained a plant-expressible CP4 gene and a plant
expressible gene encoding a glyphosate oxidoreductase tion is one well adapted to attain all the ends and objects
hereinabove set forth together with advantages which are
enzyme.
and which are inherent to the invention. It will be
The plant-expressible CP4 gene comprised a structural obvious
further understood that certain features and subcombinations
DNA sequence encoding a CTP2/CP4 EPSPS fusion pro 55 are to utility and may be employed without reference to
tein. The CTP2/CP4 EPSPS is a gene fusion composed of other features and subcombinations. This is contemplated by
the N-terminal 0.23. Kb chloroplast transit peptide sequence and is within the scope of the claims. Since many possible
from the Arabidopsis thaliana EPSPS gene (Klee et al. 1987, embodiments may be made of the invention without depart
referred to herein as CTP2), and the C-terminal 1.36 Kb ing from the scope thereof, it is to be understood that all
5-enolpyruvylshikimate-3-phosphate synthase gene (CP4) 60 matter herein set forth or shown in the accompanying
from an Agrobacterium species. Plant expression of the gene drawings is to be interpreted as illustrative and not in a
fusion produces a pre-protein which is rapidly imported into limiting sense.
chloroplasts where the CTP is cleaved and degraded (della
BIBLIOGRAPHY
Cioppa et al., 1986) releasing the mature CP4 protein.
The plant-expressible gene expressing a glyphosate oxi 65 Alm, R. A., Dalrympie, B. P. and Mattick, J. S. 1994.
doreductase enzyme comprised a structural DNA sequence 189 Sequencing and expression of the aroA gene from Dich
comprising CTP1/GOXsyn gene fusion composed of the
elobacter nodosus, Gene, 145: 97-101.
Electronic copy available at: https://ssrn.com/abstract=3883500

190

Electronic copy available at: https://ssrn.com/abstract=3883500

191

Electronic copy available at: https://ssrn.com/abstract=3883500

Bowman v. Monsanto Co.
133 S. Ct. 1761 (2013)
JUSTICE KAGAN delivered the opinion of the Court.
Under the doctrine of patent exhaustion, the authorized sale of a patented article gives the
purchaser, or any subsequent owner, a right to use or resell that article. Such a sale, however,
does not allow the purchaser to make new copies of the patented invention. The question in this
case is whether a farmer who buys patented seeds may reproduce them through planting and
harvesting without the patent holder’s permission. We hold that he may not.
I
Respondent Monsanto invented a genetic modification that enables soybean plants to survive
exposure to glyphosate, the active ingredient in many herbicides (including Monsanto’s own
Roundup). Monsanto markets soybean seed containing this altered genetic material as Roundup
Ready seed. Farmers planting that seed can use a glyphosate-based herbicide to kill weeds
without damaging their crops. Two patents issued to Monsanto cover various aspects of its
Roundup Ready technology, including a seed incorporating the genetic alteration. See Supp.
App. SA1-21 (U. S. Patent Nos. 5,352,605 and RE39,247E); see also 657 F. 3d 1341, 1343-1344
(CA Fed. 2011).
Monsanto sells, and allows other companies to sell, Roundup Ready soybean seeds to growers
who assent to a special licensing agreement. See App. 27a. That agreement permits a grower to
plant the purchased seeds in one (and only one) season. He can then consume the resulting crop
or sell it as a commodity, usually to a grain elevator or agricultural processor. See 657 F. 3d, at
1344-1345. But under the agreement, the farmer may not save any of the harvested soybeans for
replanting, nor may he supply them to anyone else for that purpose. These restrictions reflect the
ease of producing new generations of Roundup Ready seed. Because glyphosate resistance
comes from the seed’s genetic material, that trait is passed on from the planted seed to the
harvested soybeans: Indeed, a single Roundup Ready seed can grow a plant containing dozens of
genetically identical beans, each of which, if replanted, can grow another such plant — and so on
and so on. See App. 100a. The agreement’s terms prevent the farmer from co-opting that process
to produce his own Roundup Ready seeds, forcing him instead to buy from Monsanto each
season.
Petitioner Vernon Bowman is a farmer in Indiana who, it is fair to say, appreciates Roundup
Ready soybean seed. He purchased Roundup Ready each year, from a company affiliated with
Monsanto, for his first crop of the season. In accord with the agreement just described, he used
all of that seed for planting, and sold his entire crop to a grain elevator (which typically would
resell it to an agricultural processor for human or animal consumption).
Bowman, however, devised a less orthodox approach for his second crop of each season.
Because he thought such late-season planting “risky,” he did not want to pay the premium price
192

Electronic copy available at: https://ssrn.com/abstract=3883500

that Monsanto charges for Roundup Ready seed. Id., at 78a; see Brief for Petitioner 6. He
therefore went to a grain elevator; purchased “commodity soybeans” intended for human or
animal consumption; and planted them in his fields. 1 Those soybeans came from prior harvests
of other local farmers. And because most of those farmers also used Roundup Ready seed,
Bowman could anticipate that many of the purchased soybeans would contain Monsanto’s
patented technology. When he applied a glyphosate-based herbicide to his fields, he confirmed
that this was so; a significant proportion of the new plants survived the treatment, and produced
in their turn a new crop of soybeans with the Roundup Ready trait. Bowman saved seed from
that crop to use in his late-season planting the next year—and then the next, and the next, until he
had harvested eight crops in that way. Each year, that is, he planted saved seed from the year
before (sometimes adding more soybeans bought from the grain elevator), sprayed his fields with
glyphosate to kill weeds (and any non-resistant plants), and produced a new crop of glyphosateresistant—i.e., Roundup Ready—soybeans.
After discovering this practice, Monsanto sued Bowman for infringing its patents on Roundup
Ready seed. Bowman raised patent exhaustion as a defense, arguing that Monsanto could not
control his use of the soybeans because they were the subject of a prior authorized sale (from
local farmers to the grain elevator). The District Court rejected that argument, and awarded
damages to Monsanto of $84,456. The Federal Circuit affirmed. It reasoned that patent
exhaustion did not protect Bowman because he had “created a newly infringing article.” 657 F.
3d, at 1348. The “right to use” a patented article following an authorized sale, the court
explained, “does not include the right to construct an essentially new article on the template of
the original, for the right to make the article remains with the patentee.” Ibid. (brackets and
internal quotation marks omitted). Accordingly, Bowman could not “‘replicate’ Monsanto’s
patented technology by planting it in the ground to create newly infringing genetic material,
seeds, and plants.” Ibid. We granted certiorari to consider the important question of patent law
raised in this case, 568 U. S. ___ (2012), and now affirm.
II
The doctrine of patent exhaustion limits a patentee’s right to control what others can do with an
article embodying or containing an invention. 2 Under the doctrine, “the initial authorized sale of
a patented item terminates all patent rights to that item.” Quanta Computer, Inc. v. LG
Electronics, Inc., 553 U. S. 617, 625 (2008). And by “exhaust[ing] the [patentee’s] monopoly” in
that item, the sale confers on the purchaser, or any subsequent owner, “the right to use [or] sell”
the thing as he sees fit. United States v. Univis Lens Co., 316 U. S. 241, 249-250 (1942). We
have explained the basis for the doctrine as follows: “[T]he purpose of the patent law is fulfilled
1

Grain elevators, as indicated above, purchase grain from farmers and sell it for consumption; under
federal and state law, they generally cannot package or market their grain for use as agricultural seed. See
7 U. S. C. § 1571; Ind. Code § 15-15-1-32 (2012). But because soybeans are themselves seeds, nothing
(except, as we shall see, the law) prevented Bowman from planting, rather than consuming, the product
he bought from the grain elevator.
2
The Patent Act grants a patentee the “right to exclude others from making, using, offering for sale, or
selling the invention.” 35 U. S. C. § 154(a)(1); see § 271(a) (“[W]hoever without authority makes, uses,
offers to sell, or sells any patented invention . . . infringes the patent”).

193

Electronic copy available at: https://ssrn.com/abstract=3883500

with respect to any particular article when the patentee has received his reward . . . by the sale of
the article”; once that “purpose is realized the patent law affords no basis for restraining the use
and enjoyment of the thing sold.” Id., at 251.
[1] Consistent with that rationale, the doctrine restricts a patentee’s rights only as to the
“particular article” sold, ibid.; it leaves untouched the patentee’s ability to prevent a buyer from
making new copies of the patented item. “[T]he purchaser of the [patented] machine . . . does not
acquire any right to construct another machine either for his own use or to be vended to another.”
Mitchell v. Hawley, 16 Wall. 544, 548 (1873); see Wilbur-Ellis Co. v. Kuther, 377 U. S. 422, 424
(1964) (holding that a purchaser’s “reconstruction” of a patented machine “would impinge on the
patentee’s right `to exclude others from making’ . . . the article” (quoting 35 U. S. C. § 154 (1964
ed.))). Rather, “a second creation” of the patented item “call[s] the monopoly, conferred by the
patent grant, into play for a second time.” Aro Mfg. Co. v. Convertible Top Replacement Co., 365
U. S. 336, 346 (1961). That is because the patent holder has “received his reward” only for the
actual article sold, and not for subsequent recreations of it. Univis, 316 U. S., at 251. If the
purchaser of that article could make and sell endless copies, the patent would effectively protect
the invention for just a single sale. Bowman himself disputes none of this analysis as a general
matter: He forthrightly acknowledges the “well settled” principle “that the exhaustion doctrine
does not extend to the right to ‘make’ a new product.” Brief for Petitioner 37 (citing Aro, 365 U.
S., at 346).
Unfortunately for Bowman, that principle decides this case against him. Under the patent
exhaustion doctrine, Bowman could resell the patented soybeans he purchased from the grain
elevator; so too he could consume the beans himself or feed them to his animals. Monsanto,
although the patent holder, would have no business interfering in those uses of Roundup Ready
beans. But the exhaustion doctrine does not enable Bowman to make additional patented
soybeans without Monsanto’s permission (either express or implied). And that is precisely what
Bowman did. He took the soybeans he purchased home; planted them in his fields at the time he
thought best; applied glyphosate to kill weeds (as well as any soy plants lacking the Roundup
Ready trait); and finally harvested more (many more) beans than he started with. That is how “to
‘make’ a new product,” to use Bowman’s words, when the original product is a seed. Brief for
Petitioner 37; see Webster’s Third New International Dictionary 1363 (1961) (“make” means
“cause to exist, occur, or appear,” or more specifically, “plant and raise (a crop)”). Because
Bowman thus reproduced Monsanto’s patented invention, the exhaustion doctrine does not
protect him. 3

3

This conclusion applies however Bowman acquired Roundup Ready seed: The doctrine of patent
exhaustion no more protected Bowman’s reproduction of the seed he purchased for his first crop (from a
Monsanto-affiliated seed company) than the beans he bought for his second (from a grain elevator). The
difference between the two purchases was that the first—but not the second—came with a license from
Monsanto to plant the seed and then harvest and market one crop of beans. We do not here confront a
case in which Monsanto (or an affiliated seed company) sold Roundup Ready to a farmer without an
express license agreement. For reasons we explain below, we think that case unlikely to arise. See infra,
at 9. And in the event it did, the farmer might reasonably claim that the sale came with an implied license
to plant and harvest one soybean crop.

194

Electronic copy available at: https://ssrn.com/abstract=3883500

Were the matter otherwise, Monsanto’s patent would provide scant benefit. After inventing the
Roundup Ready trait, Monsanto would, to be sure, “receiv[e] [its] reward” for the first seeds it
sells. Univis, 316 U. S., at 251. But in short order, other seed companies could reproduce the
product and market it to growers, thus depriving Monsanto of its monopoly. And farmers
themselves need only buy the seed once, whether from Monsanto, a competitor, or (as here) a
grain elevator. The grower could multiply his initial purchase, and then multiply that new
creation, ad infinitum—each time profiting from the patented seed without compensating its
inventor. Bowman’s late-season plantings offer a prime illustration. After buying beans for a
single harvest, Bowman saved enough seed each year to reduce or eliminate the need for
additional purchases. Monsanto still held its patent, but received no gain from Bowman’s annual
production and sale of Roundup Ready soybeans. The exhaustion doctrine is limited to the
“particular item” sold to avoid just such a mismatch between invention and reward.
Our holding today also follows from J. E. M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534
U. S. 124 (2001). We considered there whether an inventor could get a patent on a seed or plant,
or only a certificate issued under the Plant Variety Protection Act (PVPA), 7 U. S. C. § 2321et
seq. We decided a patent was available, rejecting the claim that the PVPA implicitly repealed the
Patent Act’s coverage of seeds and plants. On our view, the two statutes established different, but
not conflicting schemes: The requirements for getting a patent “are more stringent than those for
obtaining a PVP certificate, and the protections afforded” by a patent are correspondingly
greater. J. E. M., 534 U. S., at 142. Most notable here, we explained that only a patent holder
(not a certificate holder) could prohibit “[a] farmer who legally purchases and plants” a protected
seed from saving harvested seed “for replanting.” Id., at 140; see id., at 143 (noting that the
Patent Act, unlike the PVPA, contains “no exemptio[n]” for “saving seed”). That statement is
inconsistent with applying exhaustion to protect conduct like Bowman’s. If a sale cut off the
right to control a patented seed’s progeny, then (contrary to J. E. M.) the patentee could not
prevent the buyer from saving harvested seed. Indeed, the patentee could not stop the buyer from
selling such seed, which even a PVP certificate owner (who, recall, is supposed to have fewer
rights) can usually accomplish. See 7 U. S. C. §§ 2541, 2543. Those limitations would turn
upside-down the statutory scheme J. E. M. described.
Bowman principally argues that exhaustion should apply here because seeds are meant to be
planted. The exhaustion doctrine, he reminds us, typically prevents a patentee from controlling
the use of a patented product following an authorized sale. And in planting Roundup Ready
seeds, Bowman continues, he is merely using them in the normal way farmers do. Bowman thus
concludes that allowing Monsanto to interfere with that use would “creat[e] an impermissible
exception to the exhaustion doctrine” for patented seeds and other “self-replicating
technologies.” Brief for Petitioner 16.
But it is really Bowman who is asking for an unprecedented exception — to what he concedes is
the “well settled” rule that “the exhaustion doctrine does not extend to the right to ‘make’ a new
product.” See supra, at 5. Reproducing a patented article no doubt “uses” it after a fashion. But
as already explained, we have always drawn the boundaries of the exhaustion doctrine to exclude
that activity, so that the patentee retains an undiminished right to prohibit others from making the
thing his patent protects. See, e.g., Cotton-Tie Co. v. Simmons, 106 U. S. 89, 93-94 (1882)
195

Electronic copy available at: https://ssrn.com/abstract=3883500

(holding that a purchaser could not “use” the buckle from a patented cotton-bale tie to “make” a
new tie). That is because, once again, if simple copying were a protected use, a patent would
plummet in value after the first sale of the first item containing the invention. The undiluted
patent monopoly, it might be said, would extend not for 20 years (as the Patent Act promises),
but for only one transaction. And that would result in less incentive for innovation than Congress
wanted. Hence our repeated insistence that exhaustion applies only to the particular item sold,
and not to reproductions.
Nor do we think that rule will prevent farmers from making appropriate use of the Roundup
Ready seed they buy. Bowman himself stands in a peculiarly poor position to assert such a claim.
As noted earlier, the commodity soybeans he purchased were intended not for planting, but for
consumption. See supra, at 2-3. Indeed, Bowman conceded in deposition testimony that he knew
of no other farmer who employed beans bought from a grain elevator to grow a new crop. See
App. 84a. So a non-replicating use of the commodity beans at issue here was not just available,
but standard fare. And in the more ordinary case, when a farmer purchases Roundup Ready seed
qua seed — that is, seed intended to grow a crop — he will be able to plant it. Monsanto, to be
sure, conditions the farmer’s ability to reproduce Roundup Ready; but it does not — could not
realistically — preclude all planting. No sane farmer, after all, would buy the product without
some ability to grow soybeans from it. And so Monsanto, predictably enough, sells Roundup
Ready seed to farmers with a license to use it to make a crop. See supra, at 2, 6, n. 3. Applying
our usual rule in this context therefore will allow farmers to benefit from Roundup Ready, even
as it rewards Monsanto for its innovation.
Still, Bowman has another seeds-are-special argument: that soybeans naturally “self-replicate or
‘sprout’ unless stored in a controlled manner,” and thus “it was the planted soybean, not
Bowman” himself, that made replicas of Monsanto’s patented invention. Brief for Petitioner 42;
see Tr. of Oral Arg. 14 (“[F]armers, when they plant seeds, they don’t exercise any control . . .
over their crop” or “over the creative process”). But we think that blame-the-bean defense tough
to credit. Bowman was not a passive observer of his soybeans’ multiplication; or put another
way, the seeds he purchased (miraculous though they might be in other respects) did not
spontaneously create eight successive soybean crops. As we have explained, supra at 2-3,
Bowman devised and executed a novel way to harvest crops from Roundup Ready seeds without
paying the usual premium. He purchased beans from a grain elevator anticipating that many
would be Roundup Ready; applied a glyphosate-based herbicide in a way that culled any plants
without the patented trait; and saved beans from the rest for the next season. He then planted
those Roundup Ready beans at a chosen time; tended and treated them, including by exploiting
their patented glyphosate-resistance; and harvested many more seeds, which he either marketed
or saved to begin the next cycle. In all this, the bean surely figured. But it was Bowman, and not
the bean, who controlled the reproduction (unto the eighth generation) of Monsanto’s patented
invention.
Our holding today is limited — addressing the situation before us, rather than every one
involving a self-replicating product. We recognize that such inventions are becoming ever more
prevalent, complex, and diverse. In another case, the article’s self-replication might occur outside
the purchaser’s control. Or it might be a necessary but incidental step in using the item for
196

Electronic copy available at: https://ssrn.com/abstract=3883500

another purpose. Cf. 17 U. S. C. § 117(a)(1) (“[I]t is not [a copyright] infringement for the owner
of a copy of a computer program to make . . . another copy or adaptation of that computer
program provide[d] that such a new copy or adaptation is created as an essential step in the
utilization of the computer program”). We need not address here whether or how the doctrine of
patent exhaustion would apply in such circumstances. In the case at hand, Bowman planted
Monsanto’s patented soybeans solely to make and market replicas of them, thus depriving the
company of the reward patent law provides for the sale of each article. Patent exhaustion
provides no haven for that conduct. We accordingly affirm the judgment of the Court of Appeals
for the Federal Circuit.
It is so ordered.

197

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 13: Patent Eligible Subject Matter
Upon completion of class 13, you should be able to:
1) Provide a general overview of the history of the patentable subject matter issue;
2) Explain the policy concerns underlying the patentable subject matter issue as it relates to
products of nature;
3) Explain the policy concerns underlying the patentable subject matter issue as it relates to
abstract ideas;
4) Describe the modern analysis for patent eligible subject matter;
5) Preliminarily analyze a factual scenario in terms of patent eligible subject matter
***
Class 13 addresses a fundamental question in patent law: what types of subject matter can be
patented? This question is far more difficult than it might appear on the surface. The goal of this
class is for you to understand its basic elements rather than to dig into the complex caselaw,
hundreds of appellate decisions and USPTO regulatory decisionmaking of the last decade.
One approach to the question of patent eligible subject matter is to begin with two texts: the
Intellectual Property clause of the U.S. Constitution and 35 U.S.C. § 101, which states that:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new or useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.
“Process,” in turn is defined as “process, art or method, and includes a new use of a known
process, machine, manufacture, composition of matter, or material.” 35 U.S.C. § 100(b).
In addition to these texts, there are numerous Supreme Court decisions focusing on the issue of
patent eligible subject matter. The Court has simultaneously broadly interpreted the four
statutory categories—especially “process”—while also concluding that there are “exceptions”
that limit the eligible subject matter for patents. These exceptions generally hold that things that
already exist in nature, natural laws, and abstract ideas cannot be patented. In addition, various
other subject matters have traditionally been disfavored by the patent office, mostly notably
inventions in which the only difference between the prior art and the claimed invention consists
of “printed matter” (for example, placing pictures of the University of Iowa Hawkeye Marching
Band on a deck of playing cards would not be given patentable weight).
In this course you will read one of the classics of patent eligible subject matter: Diamond v.
Diehr. Before you read that case, however, there are two aspects of Section 101 to briefly
address: the requirement that inventions be useful, known as the “utility requirement” and patent
eligible subject matter as it relates to products of nature.
198

Electronic copy available at: https://ssrn.com/abstract=3883500

Utility
To be entitled to a patent under 35 U.S.C. § 101, a patentee must have invented something useful
or something that is a useful improvement of something already in existence. The modern utility
inquiry revolves around two main forms of utility: a credible basis for asserting that the
invention actually works (credible operability) and that the invention have a practical utility,
generally determined based on whether the described utility is both substantial and specific.
Credible utility requires that the invention has a use and that the use is actually possible. An
example of an invention that does not have credible utility is a time machine: although this
invention presumably would be very useful, it is impossible to make a functioning time machine.
Perpetual motion motion machines are similarly impossible. The patent examiner will presume
credible utility unless it is readily apparent that the invention is directed to an impossible
undertaking or implausible scientific principle.
For an invention to have practical utility, it must be have some form of real-world utility. The
alleged practical utility must be both substantial and specific, meaning that the invention must
have “a significant and presently available benefit to the public” and “a use which is not so
vague as to be meaningless.” In re Fisher, 421 F.3d 1365 (Fed. Cir. 2005)
Products of Nature
The second preliminary issue involves the eligibility of things that already exist in nature. The
general consensus is that naturally occurring products aren’t eligible for a patent. For example,
if I were to discover a new tree and pick a leaf off that tree, I couldn’t patent that leaf. The issue,
is that often these naturally occurring things require substantial purification processes or other
steps to obtain the “natural product.”
Two Supreme Court opinions illustrate this point. In its 1980 decision in Diamond v.
Chakrabarty, the Supreme Court rejected the argument that there is a blanket prohibition on
patenting living organisms. In the facts giving rise to that case, Dr. Chakrabarty filed a patent
application for a genetically modified micro-organism, but his claims were rejected by the
examiner who reasoned the claims were unpatentable because (1) the micro-organism was a
product of nature, which is not patent eligible, and (2) living things, including the claimed microorganism, are not patent eligible subject matter. The Supreme Court reversed the examiner’s
rejection, concluding that the claims was directed to patent eligible subject matter because the
micro-organism is “a non-naturally occurring composition of matter” that is “product of human
ingenuity.” In holding that Chakrabarty’s micro-organism is in fact patent eligible, the Court also
rejected the idea that there is a per se rule prohibiting patenting of living things.
Thirty-three years later, the question of whether various forms of DNA could be patented came
before the Court in AMP v. Myriad. Myriad had obtained patent claims that covered “isolated
DNA” fragments of the genes for BRCA 1 and BRCA 2. While substantial work went into
identifying these sequences, the Court held that they were not patent eligible subject matter
because they simply claimed something that existed in nature—Myriad did not create or alter the
199

Electronic copy available at: https://ssrn.com/abstract=3883500

genetic sequence or structure. At the same time, the Court held that the claims directed to
“cDNA,” which consisted of the isolated DNA with sections that did not code for proteins
removed, was patent eligible subject matter because (in the court’s understanding) the cDNA did
not exist in that state in nature and Myriad had needed to do things to create it.
Abstract Ideas
While the distinction between products of nature and human-made creations provides an entry
into the concept of patent eligible subject matter, the main issues in this space have arisen over
claims to processes. Processes, unlike machines, manufactures and compositions of matter, are
not “things”; rather, they might generally be described as a series of steps to achieve some
desired outcome. Subject matter issues relating to the patentability of processes have manifested
in two major ways: concerns that the claimed invention is too “abstract” to be patentable and
concerns that the claim monopolizes a natural law rather than a human application of that law.
In this course, we will focus primarily on issues relating to processes through the lens of the
Supreme Court’s 1981 decision in Diamond v. Diehr. Although this case predates the current set
of Supreme Court decisions, the issues that it raises are constant.
As you read Diamond v. Diehr, ask yourself the following questions:
•
•
•
•

What policy issues underlie this case?
How would you articulate the rules of this case?
Would an invention that constitutes computer code alone, such as code for
providing secure electronic mail communications, meet the subject matter
eligibility requirement?
Is there a need for a patent eligible subject matter requirement? (Your answer to
this question may evolve as we study other requirements for obtaining a patent).

200

Electronic copy available at: https://ssrn.com/abstract=3883500

Diamond v. Diehr
450 U.S. 175 (1981)
JUSTICE REHNQUIST delivered the opinion of the Court.
We granted certiorari to determine whether a process for curing synthetic rubber which includes
in several of its steps the use of a mathematical formula and a programmed digital computer is
patentable subject matter under 35 U.S.C. § 101.
I
The patent application at issue was filed by the respondents on August 6, 1975. The claimed
invention is a process for molding raw, uncured synthetic rubber into cured precision products.
The process uses a mold for precisely shaping the uncured material under heat and pressure and
then curing the synthetic rubber in the mold so that the product will retain its shape and be
functionally operative after the molding is completed. 1
Respondents claim that their process ensures the production of molded articles which are
properly cured. Achieving the perfect cure depends upon several factors, including the thickness
of the article to be molded, the temperature of the molding process, and the amount of time that
the article is allowed to remain in the press. It is possible, using well-known time, temperature,
and cure relationships, to calculate by means of the Arrhenius equation 2 when to open the press
and remove the cured product. Nonetheless, according to the respondents, the industry has not
been able to obtain uniformly accurate cures, because the temperature of the molding press could
not be precisely measured, thus making it difficult to do the necessary computations to determine
cure time. Because the temperature inside the press has heretofore been viewed as an
uncontrollable variable, the conventional industry practice has been to calculate the cure time as
the shortest time in which all parts of the product will definitely be cured, assuming a reasonable
amount of mold-opening time during loading and unloading. But the shortcoming of this practice
is that operating with an uncontrollable variable inevitably led in some instances to
overestimating the mold-opening time and overcuring the rubber, and in other instances to
underestimating that time and undercuring the product.

1

A "cure" is obtained by mixing curing agents into the uncured polymer in advance of molding, and then
applying heat over a period of time. If the synthetic rubber is cured for the right length of time at the right
temperature, it becomes a usable product.
2
The equation is named after its discoverer, Svante Arrhenius, and has long been used to calculate the
cure time in rubber-molding presses. The equation can be expressed as follows:
ln v = CZ + x
wherein ln v is the natural logarithm of v, the total required cure time; C is the activation constant, a
unique figure for each batch of each compound being molded, determined in accordance with rheometer
measurements of each batch; Z is the temperature in the mold; and x is a constant dependent on the
geometry of the particular mold in the press. A rheometer is an instrument to measure flow of viscous
substances.

201

Electronic copy available at: https://ssrn.com/abstract=3883500

Respondents characterize their contribution to the art to reside in the process of constantly
measuring the actual temperature inside the mold. These temperature measurements are then
automatically fed into a computer which repeatedly recalculates the cure time by use of the
Arrhenius equation.
When the recalculated time equals the actual time that has elapsed since the press was closed, the
computer signals a device to open the press. According to the respondents, the continuous
measuring of the temperature inside the mold cavity, the feeding of this information to a digital
computer which constantly recalculates the cure time, and the signaling by the computer to open
the press are all new in the art.
The patent examiner rejected the respondents' claims on the sole ground that they were drawn to
nonstatutory subject matter under 35 U.S.C. § 101. 5 He determined that those steps in
respondents' claims that are carried out by a computer under control of a stored program
constituted nonstatutory subject matter under this Court's decision in Gottschalk v. Benson, 409
U. S. 63 (1972). The remaining steps -- installing rubber in the press and the subsequent closing
of the press -- were "conventional and necessary to the process, and cannot be the basis of
patentability." The examiner concluded that respondents' claims defined and sought protection of
a computer program for operating a rubber-molding press.

5

Respondents' application contained 11 different claims. [Claim 1 is shown below]

1. A method of operating a rubber-molding press for precision molded compounds with the aid
of a digital computer, comprising:
providing said computer with a database for said press, including at least,
natural logarithm conversion data (ln),
the activation energy constant (C) unique to each batch of said compound being
molded, and
a constant (x) dependent upon the geometry of the particular mold of the press,
initiating an interval timer in said computer upon the closure of the press for monitoring
the elapsed time of said closure,
constantly determining the temperature (Z) of the mold at a location closely adjacent to
the mold cavity in the press during molding,
constantly providing the computer with the temperature (Z),
repetitively calculating in the computer, at frequent intervals during each cure, the
Arrhenius equation for reaction time during the cure, which is
ln v = CZ + x
where v is the total required cure time,
repetitively comparing in the computer at said frequent intervals during the cure each said
calculation of the total required cure time calculated with the Arrhenius equation and said
elapsed time, and
opening the press automatically when a said comparison indicates equivalence.
202

Electronic copy available at: https://ssrn.com/abstract=3883500

The Patent and Trademark Office Board of Appeals agreed with the examiner, but the Court of
Customs and Patent Appeals reversed. In re Diehr, 602 F.2d 892 (1979). The court noted that a
claim drawn to subject matter otherwise statutory does not become nonstatutory because a
computer is involved. The respondents' claims were not directed to a mathematical algorithm or
an improved method of calculation, but rather recited an improved process for molding rubber
articles by solving a practical problem which had arisen in the molding of rubber products.
The Commissioner of Patents and Trademarks sought certiorari, arguing that the decision of the
Court of Customs and Patent Appeals was inconsistent with prior decisions of this Court.
Because of the importance of the question presented, we granted the writ. 445 U.S. 926 (1980).
II
Last Term, in Diamond v. Chakrabarty, 447 U. S. 303 (1980), this Court discussed the historical
purposes of the patent laws, and, in particular, 35 U.S.C. § 101. As in Chakrabarty, we must here
construe 35 U.S.C. § 101, which provides:
"Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title."
In cases of statutory construction, we begin with the language of the statute. Unless otherwise
defined, "words will be interpreted as taking their ordinary, contemporary common meaning,"
Perrin v. United States, 444 U. S. 37, 444 U. S. 42 (1979), and, in dealing with the patent laws,
we have more than once cautioned that "courts should not read into the patent laws limitations
and conditions which the legislature has not expressed.'" Diamond v. Chakrabarty, supra, at 447
U. S. 308, quoting United States v. Dubilier Condenser Corp., 289 U. S. 178, 289 U. S. 199
(1933).
The Patent Act of 1793 defined statutory subject matter as "any new and useful art, machine,
manufacture or composition of matter, or any new or useful improvement [thereof]." Act of Feb.
21, 1793, ch. 11, § 1, 1 Stat. 318. Not until the patent laws were recodified in 1952 did Congress
replace the word "art" with the word "process." It is that latter word which we confront today,
and, in order to determine its meaning, we may not be unmindful of the Committee Reports
accompanying the 1952 Act which inform us that Congress intended statutory subject matter to
"include anything under the sun that is made by man." S.Rep. No.1979, 82d Cong., 2d Sess., 5
(1952); H.R.Rep. No.1923, 82d Cong., 2d Sess., 6 (1952).
Although the term "process" was not added to 35 U.S.C. § 101 until 1952, a process has
historically enjoyed patent protection because it was considered a form of "art" as that term was
used in the 1793 Act. In defining the nature of a patentable process, the Court stated:
"That a process may be patentable, irrespective of the particular form of the instrumentalities
used, cannot be disputed. . . . A process is a mode of treatment of certain materials to produce a
given result. It is an act, or a series of acts, performed upon the subject matter to be transformed
and reduced to a different state or thing. If new and useful, it is just as patentable as is a piece of
machinery. In the language of the patent law, it is an art. The machinery pointed out as suitable
203

Electronic copy available at: https://ssrn.com/abstract=3883500

to perform the process may or may not be new or patentable; whilst the process itself may be
altogether new, and produce an entirely new result. The process requires that certain things
should be done with certain substances, and in a certain order; but the tools to be used in doing
this may be of secondary consequence."
Cochrane v. Deener, 94 U. S. 780, 94 U. S. 787-788 (1877).
Analysis of the eligibility of a claim of patent protection for a "process" did not change with the
addition of that term to § 101. Recently, in Gottschalk v. Benson, 409 U. S. 63 (1972), we
repeated the above definition recited in Cochrane v. Deener, adding:
"Transformation and reduction of an article 'to a different state or thing' is the clue to the
patentability of a process claim that does not include particular machines."
409 U.S. at 409 U. S. 70.
Analyzing respondents' claims according to the above statements from our cases, we think that a
physical and chemical process for molding precision synthetic rubber products falls within the §
101 categories of possibly patentable subject matter. That respondents' claims involve the
transformation of an article, in this case raw, uncured synthetic rubber, into a different state or
thing cannot be disputed. The respondents' claims describe in detail a step-by-step method for
accomplishing such, beginning with the loading of a mold with raw, uncured rubber and ending
with the eventual opening of the press at the conclusion of the cure. Industrial processes such as
this are the types which have historically been eligible to receive the protection of our patent
laws.
III
Our conclusion regarding respondents' claims is not altered by the fact that, in several steps of
the process, a mathematical equation and a programmed digital computer are used. This Court
has undoubtedly recognized limits to § 101, and every discovery is not embraced within the
statutory terms. Excluded from such patent protection are laws of nature, natural phenomena, and
abstract ideas. See Parker v. Flook, 437 U. S. 584 (1978); Gottschalk v. Benson, supra at 409 U.
S. 67; Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U. S. 127, 333 U. S. 130 (1948). "An idea
of itself is not patentable," Rubber-Tip Pencil Co. v. Howard, 20 Wall. 498, 87 U. S. 507 (1874).
"A principle, in the abstract, is a fundamental truth; an original cause; a motive; these
cannot be patented, as no one can claim in either of them an exclusive right."
Le Roy v. Tatham, 14 How. 156, 55 U. S. 175 (1853). Only last Term, we explained:
"[A] new mineral discovered in the earth or a new plant found in the wild is not
patentable subject matter|"
"[A] new mineral discovered in the earth or a new plant found in the wild is not
patentable subject matter. Likewise, Einstein could not patent his celebrated law that
204

Electronic copy available at: https://ssrn.com/abstract=3883500

E=mc^2; nor could Newton have patented the law of gravity. Such discoveries are
'manifestations of . . . nature, free to all men and reserved exclusively to none.'"
Diamond v. Chakrabarty, 447 U.S. at 447 U. S. 309, quoting Funk Bros. Seed Co. v. Kalo
Inoculant Co., supra at 333 U. S. 130.
Our recent holdings in Gottschalk v. Benson, supra, and Parker v. Flook, supra, both of which
are computer-related, stand for no more than these long-established principles. In Benson, we
held unpatentable claims for an algorithm used to convert binary code decimal numbers to
equivalent pure binary numbers. The sole practical application of the algorithm was in
connection with the programming of a general purpose digital computer. We defined "algorithm"
as a "procedure for solving a given type of mathematical problem," and we concluded that such
an algorithm, or mathematical formula, is like a law of nature, which cannot be the subject of a
patent.
Parker v. Flook, supra, presented a similar situation. The claims were drawn to a method for
computing an "alarm limit." An "alarm limit" is simply a number, and the Court concluded that
the application sought to protect a formula for computing this number. Using this formula, the
updated alarm limit could be calculated if several other variables were known. The application,
however, did not purport to explain how these other variables were to be determined, nor did it
purport
"to contain any disclosure relating to the chemical processes at work, the monitoring of
process variables, or the means of setting off an alarm or adjusting an alarm system. All
that it provides is a formula for computing an updated alarm limit."
In contrast, the respondents here do not seek to patent a mathematical formula. Instead, they seek
patent protection for a process of curing synthetic rubber. Their process admittedly employs a
well-known mathematical equation, but they do not seek to preempt the use of that equation.
Rather, they seek only to foreclose from others the use of that equation in conjunction with all of
the other steps in their claimed process. These include installing rubber in a press, closing the
mold, constantly determining the temperature of the mold, constantly recalculating the
appropriate cure time through the use of the formula and a digital computer, and automatically
opening the press at the proper time. Obviously, one does not need a "computer" to cure natural
or synthetic rubber, but if the computer use incorporated in the process patent significantly
lessens the possibility of "overcuring" or "undercuring," the process as a whole does not thereby
become unpatentable subject matter.
Our earlier opinions lend support to our present conclusion that a claim drawn to subject matter
otherwise statutory does not become nonstatutory simply because it uses a mathematical
formula, computer program, or digital computer. In Gottschalk v. Benson, we noted: "It is said
that the decision precludes a patent for any program servicing a computer. We do not 90 hold."
409 U.S. at 409 U. S. 71. Similarly, in Parker v. Flook, we stated that "a process is not
unpatentable simply because it contains a law of nature or a mathematical algorithm." 437 U.S.
at 437 U. S. 590. It is now commonplace that an application of a law of nature or mathematical
205

Electronic copy available at: https://ssrn.com/abstract=3883500

formula to a known structure or process may well be deserving of patent protection. See, e.g.,
333 U. S. Seed Co. v. Kalo Inoculant Co., 333 U. S. 127 (1948); Ebel Process Co. v. Minnesota
& Ontario Paper Co., 261 U. S. 45 (1923); Cochrane v. Deener, 94 U. S. 780 (1877) O'Reilly v.
Morse, 15 How. 62 (1854); and Le Roy v. Tatham, 14 How. 156 (1853). As Justice Stone
explained four decades ago:
"While a scientific truth, or the mathematical expression of it, is not a patentable
invention, a novel and useful structure created with the aid of knowledge of scientific
truth may be."
Mackay Radio & Telegraph Co. v. Radio Corp. of America, 306 U. S. 86, 306 U. S. 94 (1939).
We think this statement in Mackay takes us a long way toward the correct answer in this case.
Arrhenius' equation is not patentable in isolation, but when a process for curing rubber is devised
which incorporates in it a more efficient solution of the equation, that process is, at the very least,
not barred at the threshold by § 101.
In determining the eligibility of respondents' claimed process for patent protection under § 101,
their claims must be considered as a whole. It is inappropriate to dissect the claims into old and
new elements and then to ignore the presence of the old elements in the analysis. This is
particularly true in a process claim, because a new combination of steps in a process may be
patentable even though all the constituents of the combination were well known and in common
use before the combination was made. The "novelty" of any element or steps in a process, or
even of the process itself, is of no relevance in determining whether the subject matter of a claim
falls within the § 101 categories of possibly patentable subject matter.
It has been urged that novelty is an appropriate consideration under § 101. Presumably, this
argument results from the language in § 101 referring to any "new and useful" process, machine,
etc. Section 101, however, is a general statement of the type of subject matter that is eligible for
patent protection "subject to the conditions and requirements of this title." Specific conditions for
patentability follow, and § 102 covers in detail the conditions relating to novelty.
The question, therefore, of whether a particular invention is novel is "wholly apart from whether
the invention falls into a category of statutory subject matter." In re Bergy, 596 F.2d 952, 961
(CCPA 1979) (emphasis deleted). See also Nickola v. Peterson, 580 F.2d 898 (CA6 1978). The
legislative history of the 1952 Patent Act is in accord with this reasoning. The Senate Report
stated:
"Section 101 sets forth the subject matter that can be patented, 'subject to the conditions
and requirements of this title.' The conditions under which a patent may be obtained
follow, and Section 102 covers the conditions relating to novelty."
S.Rep. No.1979, 82d Cong., 2d Sess., 5 (1952) (emphasis supplied). It is later stated in the same
Report:
206

Electronic copy available at: https://ssrn.com/abstract=3883500

"Section 102, in general, may be said to describe the statutory novelty required for
patentability, and includes, in effect, an amplification and definition of 'new' in section
101."
Id. at 6. Finally, it is stated in the "Revision Notes":
"The corresponding section of [the] existing statute is split into two sections, section 101
relating to the subject matter for which patents may be obtained, and section 102 defining
statutory novelty and stating other conditions for patentability."
Id. at 17. See also H.R.Rep. No.1923, 82d Cong., 2d Sess., 6, 7, and 17 (1952).
In this case, it may later be determined that the respondents' process is not deserving of patent
protection because it fails to satisfy the statutory conditions of novelty under § 102 or
nonobviousness under § 103.
A rejection on either of these grounds does not affect the determination that respondents' claims
recited subject matter which was eligible for patent protection under § 101.
IV
We have before us today only the question of whether respondents' claims fall within the § 101
categories of possibly patentable subject matter. We view respondents' claims as nothing more
than a process for molding rubber products, and not as an attempt to patent a mathematical
formula. We recognize, of course, that, when a claim recites a mathematical formula (or
scientific principle or phenomenon of nature), an inquiry must be made into whether the claim is
seeking patent protection for that formula in the abstract. A mathematical formula, as such, is not
accorded the protection of our patent laws, Gottschalk v. Benson, 409 U. S. 63 (1972), and this
principle cannot be circumvented by attempting to limit the use of the formula to a particular
technological environment. Parker v. Flook, 437 U. S. 584 (1978). Similarly, insignificant postsolution activity will not transform an unpatentable principle into a patentable process. Ibid. To
hold otherwise would allow a competent draftsman to evade the recognized limitations on the
type of subject matter eligible for patent protection.
On the other hand, when a claim containing a mathematical formula implements or applies that
formula in a structure or process which, when considered as a whole, is performing a function
which the patent laws were designed to protect (e.g., transforming or reducing an article to a
different state or thing), then the claim satisfies the requirements of § 101. Because we do not
view respondents' claims as an attempt to patent a mathematical formula, but rather to be drawn
to an industrial process for the molding of rubber products, we affirm the judgment of the Court
of Customs and Patent Appeals.

207

Electronic copy available at: https://ssrn.com/abstract=3883500

Subsequent Developments in patent eligible subject matter
For the period between 1981 and 2010, disputes over patentable subject matter were relatively
minimal and there were no Supreme Court decisions addressing patent eligibility. The Federal
Circuit gradually acceded to broader and broader patent eligible subject matter, allowing (among
other things) patents on business methods.
This landscape changed, first with the Federal Circuit’s adoption of a strict test for subject matter
eligibility in In re Bilski in 2008, and then with the Supreme Court’s 2010 decision in Bilski v.
Kappos, 130 S.Ct. 3218. The issue in Bilski was whether a method of hedging risk to maximize
investment profits is an abstract idea that would not be considered patent eligible subject matter.
Even as it rejected the strict test adopted by the Federal Circuit, the Court concluded that risk
hedging was an abstract idea that did not constitute patent eligible subject matter. Mayo v.
Prometheus (2012), Ass’n for Molecular Pathology v. Myriad Genetics (2013), and Alice v. CLS
Bank (2014) followed.
In two of these cases the Supreme Court developed a two-part framework for analyzing patent
eligible subject matter questions. Called the Alice/Mayo framework, this two-step analysis first
asks whether the claim is “directed to” a patent-ineligible concept. If it is, the decisionmaker
asks whether there is anything else in the claims that constitutes an “inventive concept sufficient
to transform the claimed abstract idead into a patent-eligible application.” Alice v. CLS Bank
(2014). If the answer to question one is yes and step two is no, then the claim is not directed to
eligible subject matter.
Since the Supreme Court’s four patent eligible subject matter cases in 2010-2014, that issue has
taken center stage in patent law. It has been characterized by hundreds of appellate decisions,
dozens of law review articles, strident commentary, attempted legislative changes, and a variety
of responses at the USPTO—first reflecting the position that patent eligible subject matter should
be a substantial barrier to patentability and then shifting to reflect a position that the patent office
should narrowly interpret the Supreme Court’s decisions in Bilski, Mayo and Alice.

208

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 14: Prior Art and Novelty
Upon completion of class 14, you should be able to:
1) explain the requirement of novelty;
2) describe the policy concerns implicated by the requirement of novelty;
3) analyze novelty in a factual scenario.
***
A. Introduction to Novelty
Manning v. Cape Ann Isinglass & Glue Co. and In re Lister involve a fundamental requirement
for a patent to be valid: that the invention be new. In patent law, the term for newness that is
used most often is “novelty,” although you will sometimes hear the question framed in terms of
whether the invention is “anticipated.”
These cases address the question of what novelty actually means—in other words, what does it
mean for an invention to be “new” from a legal perspective. One dimension of novelty is
whether the inventor was actually the first person to come up with the invention or whether
someone else sought a patent or disclosed the invention to the public first. A second dimension
is whether the inventor him or herself disclosed the invention to the public and then waited too
long before filing a patent application.
Central to the issue of novelty is the statutory framework, currently codified at 35 U.S.C. § 102.
Although the governing statute has changed over time – most recently, by the America Invents
Act in 2011 – its core language has remained largely unchanged since these cases were decided
(with one major change, the shift to basing novelty solely on the date of filing). For reference,
the relevant text of the 1870 Patent Act is:
SEC. 24.
And be it further enacted, That any person who has invented or discovered any new and
useful art, machine, manufacture, or composition of matter, or any new and useful
improvement thereof, not known or used by others in this country, and not patented, or
described in any printed publication in this or any foreign country, before his invention or
discovery thereof, and not in public use or on sale for more than two years prior to his
application, unless the same is proved to have been abandoned, may, upon payment of
the duty required by law, and other due proceedings had, obtain a patent therefor.
As you read Manning, ask yourself the following questions:
•
•
•

What is the legal basis for a “newness” requirement? The policy rationale?
How does the law address the issue of newness?
What is the basis for the Court’s conclusion on the validity of the patent?
209

Electronic copy available at: https://ssrn.com/abstract=3883500

In re Lister (Fed. Cir. 2009) is a more recent case that involves a different category of prior art:
printed publications. Pay particular attention to the way the court frames the question of whether
the manuscript in the copyright office constitutes a “printed publication” for purposes of the
anticipation analysis.
As you read Lister, ask yourself the following questions:
•
•
•

What is “prior art”?
Are there any meaningful structural limitations on what can constitute prior art?
Given this precedent, how would you analyze whether an email chain distributed
through a listserv that any interested person could join constitutes a “printed
publication”?

B. Novelty and the statutory framework
In addition to understanding the basic inquiry for the novelty analysis, it is also important to
know the statutory framework, 35 U.S.C. § 102. This section establishes two key components of
the novelty analysis: (a) what activities or materials can constitute prior art and (b) the key dates
that apply to the analysis.
1. Which version of § 102 applies?
A challenge in understanding § 102 is that components of this section were changed by the 2011
America Invents Act, and the impact of those changes is still manifesting. Thus, prior to
discussing 35 U.S.C. § 102, it is important to first cover the transition from the old statutory
framework to the new AIA framework. The effective date of the new § 102 framework under the
AIA was March 16, 2013. Any applications with effective filing dates on or after this March 16,
2013 are analyzed under the AIA framework for § 102. We will primarily focus on the “new”
version of § 102, but recognize that some patents and a few new applications may still be subject
to the “old” version.
2. The substantive components of “new” § 102
“New” section 102(a) states that:
A person shall be entitled to a patent unless –
(1) the claimed invention was patented, described in a printed publication, or in
public use, on sale, or otherwise available to the public before the effective filing
date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in
an application for patent published or deemed published under section 122(b), in
which the patent or application, as the case may be, names another inventor and
was effectively filed before the effective filing date of the claimed invention.
210

Electronic copy available at: https://ssrn.com/abstract=3883500

References qualifying as prior art under 35 U.S.C. § 102(a)(1) are commonly referred to as
“One-time-period prior art,” because they involve analysis of only one event, while references
qualifying as prior art under 35 U.S.C. § 102(a)(2) are called “Two-time-period prior art”
because they require analysis of two events: the original filing date and the subsequent
publication of the application or issuance of a patent.
Under 35 U.S.C. § 102(a)(1), the categories of one-time period prior art are: (a) patented, (b)
described in a printed publication, (c) in public use, (d) on sale, and (e) otherwise available to the
public. To anticipate the invention (i.e.: render it not novel), the activity must take place prior to
the effective filing date of the application whose patentability or validity is being analyzed. Twotime-period prior art under 35 U.S.C. § 102(a)(2) consists of patent applications filed prior to the
effective filing date of the application in issue that was published or issued as a patent at some
later time.
In addition, there are a set of “exceptions” provided in 35 U.S.C. § 102(b). Generally, these take
the form of self-disclosures by the inventor less than one year before the effective filing date. In
most cases, however, attorneys are reluctant to advise clients to rely on these exceptions,
however, as there are several uncertainties about their scope and they almost never apply to
patent applications filed in other countries.
35 U.S.C. §102. Conditions for patentability; novelty (2012)
a) Novelty; Prior Art – A person shall be entitled to a patent unless:
(1) the claimed invention was patented, described in a printed publication, or in public use, on
sale, or otherwise available to the public before the effective filing date of the claimed
invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.
b) Exceptions.
(1) Disclosures made 1 year or less before the effective filing date of the claimed invention. A
disclosure made 1 year or less before the effective filing date of a claimed invention shall
not be prior art to the claimed invention under subsection (a)(1) if:
(A) the disclosure was made by the inventor or joint inventor or by another who
obtained the subject matter disclosed directly or indirectly from the inventor
or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly
disclosed by the inventor or a joint inventor or another who obtained the
subject matter disclosed directly or indirectly from the inventor or a joint
inventor
(2) Disclosures appearing in applications and patents. A disclosure shall not be prior art to a
claimed invention under subsection (a)(2) if:
(A) the subject matter disclosed was obtained directly or indirectly from the
inventor or a joint inventor;

211

Electronic copy available at: https://ssrn.com/abstract=3883500

(B) the subject matter disclosed had, before such subject matter was effectively

filed under subsection (a)(2), been publicly disclosed by the inventor or a joint
inventor or another who obtained the subject matter disclosed directly or
indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the
effective filing date of the claimed invention, were owned by the same person
or subject to an obligation of assignment to the same person.

212

Electronic copy available at: https://ssrn.com/abstract=3883500

Manning and another v. Cape Ann Isinglass & Glue Co. and others
2 S.Ct. 860 (1883)
WOODS. J.
We think that the defense, that the improvement described in the patent had been in public use for
more than two years prior to the application therefor, is established by the testimony.
The appellants contend that the patent covers an improvement in the process of making isinglass.
It is not contended that the patent covers the rolls between which the fish-sounds are passed, or the
keeping of the rolls cool by making them hollow and injecting a stream of cold water into the
cavity, nor the automatic scrapers, but in the use of automatic scrapers applied to such rolls to
prevent the isinglass from being carried through the rolls a second time without aeration.
The testimony shows that as early as the year 1860, James Manning, the inventor, was engaged in
the manufacture of isinglass at Ipswich, Massachusetts, in copartnership with his brother-in-law
Caleb Norwood, under the name of Norwood & Manning. In that year Oliver C. Smith, a machinist
at Salem, constructed for the firm a machine containing adjustable hollow water-cooled rolls, with
stationary scrapers, substantially such as are described in the patent, for converting isinglass into
sheets in the manner therein set forth. The use of this machine was continued down to the year
1867, when the firm of Norwood & Manning was dissolved. In the division of the assets of the
firm between the partners, the machine with the scraper, made by Smith, fell to Norwood. He took
into the business with him as a partner his son, Caleb J. Norwood, and continued it in the same
factory from 1867 to 1870, using the machine with the stationary scraper which had been made by
Smith.
James Manning, after the dissolution of the firm of Norwood & Manning, established an isinglass
factory at Rockport, Massachusetts, and procured to be constructed two machines similar to that
disclosed in the patent. With this factory and machinery he set up in business his two sons, John J.
Manning and William N. Manning, and they carried on the business of manufacturing isinglass,
under the name of J. J. Manning & Brother, from the year 1868 until the testimony in this case was
taken in 1877, using the two machines with scrapers above mentioned. James Manning, the
inventor, had no interest in the business carried on by Norwood and his son after the dissolution
of the firm of Norwood & Manning in 1867, nor in the business of J. J. Manning & Brother, carried
on from 1868 until after the issue of the patent.
Some attempt is made to show that the use of the machines in the factory of Caleb Norwood, from
1867 to 1870, was a secret and not a public use. But we think the testimony shows a use open to
the public generally. But whether this be so or not is immaterial, for Norwood and his son were
allowed by the inventor the unrestricted use of the patent during the period mentioned, without
injunction of secrecy or other condition. This is sufficient to constitute a public use. Egbert v.
Lippman, 104 U. S. 333.
The decided weight of the evidence shows that there was also a public use of the invention in the
factories of J. J. Manning & Brother for more than four years prior to the application for the patent;
namely, from 1868 to 1873.
213

Electronic copy available at: https://ssrn.com/abstract=3883500

It is also made clear by the testimony, not only that the machinery but the process used by Norwood
& Manning from 1860 to 1867, by Norwood & Son from 1867 to 1870, and by J. J. Manning &
Brother from 1868 to 1873, and after that year, was substantially the same as that described in the
patent. During all these years there was no material change, either in the machinery or the process.
The use of the machinery and process was not, therefore, an experimental use. These conclusions
of fact are fatal to the complainant’s case.
It is the policy of the patent laws to forbid the issue of a patent for an invention which has been in
public use before the application therefor. The statute of 1836 (5 St. 117, § 6) did not allow the
issue of a patent when the invention had been in public use or on sale for any period, however
short, with the consent or allowance of the inventor; and the statute of 1870 (16 St. 201, § 24; Rev.
St. § 4886) does not allow the issue, when the invention had been in public use for more than two
years prior to the application, either with or without the consent or allowance of the inventor.
Under either of these statutes the patent relied on in this case was improvidently issued, for there
was a public use, with the consent of the inventor, for more than two years prior to the application.
The patent is therefore void. McClurg v. Kingsland, 1 How. 202; Egbert v. Lippman, ubi supra;
Consolidated Fruit-jar Co. v. Wright, 94 U. S. 92; Worley v. Tobacco Co. 104 U. S. 340.
The decree of the circuit court was therefore right, and must be affirmed.

214

Electronic copy available at: https://ssrn.com/abstract=3883500

In re Lister
583 F.3d 1307 (Fed. Cir. 2009)
PROST, Circuit Judge:
Dr. Richard Lister appeals from a decision of the Board of Patent Appeals and Interferences
(“Board”) that affirmed the examiner's rejection of claims 21-25 of his application under 35
U.S.C. § 102(b). Because the record does not contain sufficient evidence that the prior art
reference relied upon by the Board was publicly accessible more than one year prior to the date
on which Dr. Lister filed his patent application, we vacate and remand.
I. BACKGROUND
Dr. Lister is a Ph.D. clinical psychologist and an avid sportsman. In his earlier days, he competed
regularly in organized golf tournaments. However, he eventually grew tired of what he describes
as the horrendously slow pace of a game of golf. Although he discontinued his participation in
tournaments, he continued to play casually. During this time, he realized that casual golfers have
great difficulty with the ordinary requirement that, beginning with the second stroke on each
hole, the ball must be hit while lying directly on the ground. This observation led him to
conclude that recreational golfers would be able to obtain better scores in a shorter time if they
were permitted to tee up their balls on every shot except for those taken from designated hazard
areas or the putting green.
Dr. Lister described this method of playing golf in a manuscript entitled “Advanced Handicap
Alternatives for Golf” (“the manuscript” or “the Lister manuscript”):
It is strongly advocated that official sanction be given to the concept of a T handicap.
That is, the unrestricted use of a golf tee or peg on any golf shot. Currently, it is allowed
18 times, but only when it is the first shot of the hole being played.
The game otherwise would be played the same, including play in hazards of sand and
water, where a tee would not be advocated or permitted. On the surface, this may appear
to be a small and insignificant change. Ten years of careful research, by this Ph.D.
clinical psychologist, sports psychologist, and former professional athlete, has found that
a T handicap option would make a profound, positive influence on the game of golf.
Subsequently, Dr. Lister decided to seek intellectual property protection for his method of
playing golf. Proceeding without the assistance of a lawyer, he submitted the manuscript to the
United States Copyright Office (“Copyright Office”) on July 4, 1994. The Copyright Office
issued a certificate of registration on July 18, 1994. At some point in the future, Dr. Lister
learned that he needed to obtain a patent rather than a copyright in order to protect his invention.
On August 5, 1996, he filed an application with the United States Patent and Trademark Office
(“USPTO”).
215

Electronic copy available at: https://ssrn.com/abstract=3883500

The prosecution history of Dr. Lister’s application is lengthy. Over the past thirteen years, Dr.
Lister has gone through several rounds of rejections and amendments with the examiner and two
appeals to the Board. Of the five claims that remain at issue, claim 21, the only independent
claim, is representative:
21. A method for playing a game of organized golf wherein the improvement is that each
participating player or group of players is permitted under the official or sanctioned rules
of said game for normal play to raise or tee the ball up above turf level at any time during
play, except for designated hazard areas and greens, and further comprising the step of
recording the number of strokes taken by each participating player of [sic] group of
players throughout said game for the purpose of comparing said number of strokes with
the number of strokes of each other participating player or group of players or to an
average or expected number of strokes for golf play in accordance with said game.
In the most recent final rejection, issued on January 31, 2003, the examiner rejected claims 21–
25 as anticipated by the Lister manuscript under 35 U.S.C. §§ 102(a) and 102(b). In the
examiner's view, the manuscript was sufficiently publicly accessible to be a printed publication
within the meaning of § 102(b) because an interested researcher would have been able to find it
by searching the Copyright Office's catalog by title.
On appeal, the Board reversed the § 102(a) rejection and affirmed the § 102(b) rejection. Ex
parte Lister, No.2006-0808 (B.P.A.I. Mar. 27, 2008). With respect to § 102(a), the Board pointed
out that that subsection bars the patentability of inventions that have been described in a printed
publication prior to the applicant's date of invention. Because “[Dr.] Lister could not have
disclosed his own invention before he invented it,” the Board concluded that the § 102(a)
rejection was erroneous. Turning to § 102(b), which precludes the patenting of inventions that
were described in a printed publication more than one year prior to the applicant's date
of filing, the Board noted that under In re Klopfenstein, 380 F.3d 1345 (Fed.Cir.2004), the Lister
manuscript must have been “publicly accessible” in order to have been a printed publication. The
Board found that the copyright registration for the Lister manuscript was issued on July 18,
1994, more than one year prior to Dr. Lister's application date of August 5, 1996. It further
concluded that an interested researcher would have been able to find the manuscript by searching
the Copyright Office’s catalog by title for the word “golf” in combination with the word
“handicap.” Additionally, the Board found that an individual seeking to view the manuscript
would have been able to do so by visiting the Copyright Office. Finally, the Board rejected Dr.
Lister’s arguments that the inconvenience of visiting the Copyright Office and the Copyright
Office’s rules prohibiting individuals from making copies of the manuscript precluded a finding
of public accessibility. With respect to the unavailability of copies, the Board found that the
inventive concept was straightforward enough that it could be understood and retained by a
person of ordinary skill in the art upon reading the manuscript without any need to obtain a copy.
In his request for rehearing before the Board, Dr. Lister argued that the manuscript was not
publicly accessible because there was no evidence that it was actually accessed by anyone.
Additionally, Dr. Lister argued that the Board erred by relying heavily on Klopfenstein, a case
about whether a poster presentation at a conference was a printed publication, rather than citing
216

Electronic copy available at: https://ssrn.com/abstract=3883500

more factually analogous cases, such as In re Hall, 781 F.2d 897 (Fed.Cir.1986), and In re
Cronyn, 890 F.2d 1158 (Fed.Cir.1989), which involved single copies of documents housed in
libraries. The Board rejected both arguments, concluding that evidence of actual access was not a
requirement under SRI International, Inc. v. Internet Security Systems, Inc., 511 F.3d 1186 , 1197
(Fed.Cir.2008), and that the discussion of Hall and Cronyn in Klopfenstein, 380 F.3d at 1349,
demonstrates that the law set forth in Klopfenstein is relevant to library cases. Ex parte
Lister, No.2006-0808, slip op. at 3-5 (B.P.A.I. July 22, 2008).
Dr. Lister timely appealed. We have jurisdiction under 28 U.S.C. § 1295(a)(4) and 35 U.S.C. §
141.
II. DISCUSSION
A
“Whether an asserted anticipatory document qualifies as a ‘printed publication’ under § 102 is a
legal conclusion based on underlying factual determinations.” Cooper Cameron Corp. v.
Kvaerner Oilfield Prods., Inc., 291 F.3d 1317, 1321 (Fed.Cir.2002). We review the Board’s
factual determinations for substantial evidence, In re Gartside, 203 F.3d 1305, 1315
(Fed.Cir.2000), and its legal conclusions de novo, Klopfenstein, 380 F.3d at 1347.
Section 102(b) is a bar to patentability if “the invention was patented or described in a printed
publication in this or a foreign country or in public use or on sale in this country, more than one
year prior to the date of the application for patent in the United States.” 35 U.S.C. § 102(b). “The
bar is grounded on the principle that once an invention is in the public domain, it is no longer
patentable by anyone.” Hall, 781 F.2d at 898.
In order to qualify as a printed publication within the meaning of § 102, a reference “must have
been sufficiently accessible to the public interested in the art.” Cronyn, 890 F.2d at
1160 (quoting Constant v. Adv. Micro-Devices, Inc., 848 F.2d 1560, 1568 (Fed.Cir.1988)).
“Because there are many ways in which a reference may be disseminated to the interested public,
‘public accessibility’ has been called the touchstone in determining whether a reference
constitutes a ‘printed publication’ bar under 35 U.S.C. § 102(b).” Hall, 781 F.2d at 898-99.
Whether a reference is publicly accessible is determined on a case-by-case basis based on the
“facts and circumstances surrounding the reference’s disclosure to members of the
public.” Klopfenstein, 380 F.3d at 1350. A reference is considered publicly accessible if it was
"disseminated or otherwise made available to the extent that persons interested and ordinarily
skilled in the subject matter or art exercising reasonable diligence, can locate it." Kyocera
Wireless Corp. v. Int'l Trade Comm'n, 545 F.3d 1340, 1350 (2008) (quotation marks omitted).
Prior cases have looked to a variety of factors when considering whether a reference was
publicly accessible. In several cases involving references stored in libraries, we have considered
whether the research tools available would have been sufficient to permit an interested researcher
to locate and examine the reference. In Hall, for example, we held that a dissertation shelved in
the stacks and indexed in the catalog at the Freiburg University library was a printed
217

Electronic copy available at: https://ssrn.com/abstract=3883500

publication. 781 F.2d at 898, 899-90. In contrast, the thesis at issue in In re Bayer was held not to
have been publicly accessible as of the critical date because at that time it was uncataloged,
unshelved, and could have been found in the library at the University of Toledo “only by one
having been informed of its existence by the [author’s] faculty committee, and not by means of
the customary research aids available in the library.” 568 F.2d 1357, 1361 (Cust. & Pat.
App.1978).
The differences in accessibility in Bayer and Hall were highlighted in Cronyn, where this court
explained that “the critical difference between [ Bayer and Hall ] that explains the different
results is that on the critical date in Bayer the thesis was ‘uncatalogued and unshelved’ and
therefore not accessible to the public, whereas in Hall the ‘dissertation was accessible’ because it
had been indexed, cataloged and shelved.” 890 F.2d at 1161. At issue in Cronyn was a student’s
thesis housed in the main campus library and the chemistry department library at Reed College.
Each library contained a collection of student theses and a corresponding set of index cards that
listed the title and author of each thesis. Id. at 1159. The index cards were filed alphabetically by
the author’s last name, which, this court noted, “bears no relationship to the subject of the
student's thesis.” Id. at 1161. Although the index cards and the student theses were available for
public examination, this court held that the theses were not publicly accessible because “they had
not been either cataloged or indexed in a meaningful way.” Id.
While cataloging and indexing have played a significant role in our cases involving library
references, we have explained that neither cataloging nor indexing is a necessary condition for a
reference to be publicly accessible. See Klopfenstein, 380 F.3d at 1348 (“[Our cases] do not limit
this court to finding something to be a ‘printed publication’ only when there is distribution and/or
indexing.”). Depending on the circumstances surrounding the disclosure, a variety of factors may
be useful in determining whether a reference was publicly accessible. See, e.g., id. at 1350
(listing four factors relevant to whether a slide presentation was a printed
publication); Bruckelmyer v. Ground Heaters, Inc., 445 F.3d 1374, 1379 (Fed.Cir.2006)
(explaining that an application that resulted in the issuance of a published Canadian patent was
publicly accessible because the issued patent served as a “roadmap to the application file”); see
also id. at 1380 (Linn, J., dissenting) (opining that the application was not publicly accessible
because “the text of an issued patent does not generally serve to guide researchers to the file
history for a more expansive disclosure of the described invention, and it certainly does not lead
researchers to the file history for disclosure of subject matter not described in the issued text”).
In short, we must consider all of the facts and circumstances surrounding the disclosure and
determine whether an interested researcher would have been sufficiently capable of finding the
reference and examining its contents.
With the framework of the public accessibility analysis established, we turn to the specifics of
Dr. Lister’s appeal.
B
Several of the facts that are pertinent to our public accessibility analysis are not in dispute. First,
the parties agree that the Lister manuscript discloses the claimed invention. Next, it is undisputed
218

Electronic copy available at: https://ssrn.com/abstract=3883500

that the Copyright Office issued a certificate of registration for the Lister manuscript on July 18,
1994. It is also undisputed that the Copyright Office retained a copy of the manuscript in
Washington, D.C., that was available upon request to be inspected by the public. Additionally,
the parties agree that, absent limited special circumstances, the Copyright Office will neither
provide copies of the manuscript nor permit individuals inspecting the document to make copies
themselves. 1 However, the parties do not agree as to when, if ever, the manuscript was listed in a
catalog or index that would have permitted an interested researcher to learn of its existence and
locate it for inspection.
Dr. Lister raises two arguments on appeal. First, he argues that even if the manuscript was
sufficiently indexed so that an interested researcher could learn of its existence and relevance,
the task of traveling to Washington, D.C., and inspecting the manuscript at the Library of
Congress was too burdensome for it to have been considered publicly accessible. Second, he
argues that the manuscript was not a printed publication as of the critical date because there is no
evidence that it was included in a catalog or index at that time that would have permitted an
interested researcher to discover it. We address each argument in turn.
1. Availability for Inspection
Dr. Lister analogizes this case to Northern Telecom, Inc. v. Datapoint Corp., 908 F.2d 931, 93637 (Fed.Cir.1990), a case in which this court held that several documents relating to a military
system for distributed computer processing of logistical data were not printed publications within
the meaning of § 102(b) because they were not “generally available” to the interested public.
According to Dr. Lister, the burden of traveling to Washington, D.C., and navigating what he
describes as the “cumbersome procedures” necessary to gain access to the manuscript precludes
a finding of general availability. In support of his position, he cites a September 10, 2004 letter
from the Copyright Office that states that it searched its records but did not find a single request
for inspection of the manuscript. Additionally, Dr. Lister emphasizes that the Copyright Office is
unable to provide copies of the manuscript to interested researchers. See 37 C.F.R. § 201.2(d)(2).
Thus, in Dr. Lister’s view, the difficulty of accessing the manuscript, combined with affirmative
evidence that no one has ever requested to inspect it, demonstrates that the manuscript was
effectively unavailable to the public.
We cannot accept Dr. Lister's argument. First, there is a critical difference between the
requirements for obtaining access to the documents at issue in Northern Telecom and the steps
that one must take to view the Lister manuscript at the Copyright Office. In Northern
Telecom, the documents were housed within the library at Mitre Corporation, and “[a]ccess to
the library was restricted to persons authorized by Mitre.” 908 F.2d at 936. In contrast, in this
case, any member of the public who submits a proper request is capable of gaining access to the
manuscript without any need for special authorization. Second, we have previously recognized
1

Under 37 C.F.R. § 201.2(d)(2), the Copyright Office will provide copies of copyrighted works in only
three circumstances: (1) the copyright holder provides written authorization; (2) a written request is filed
by an attorney representing either a plaintiff or defendant in connection with litigation relating to the
copyrighted work; or (3) the Copyright Office receives a court order for reproduction of a work that is the
subject of litigation.

219

Electronic copy available at: https://ssrn.com/abstract=3883500

that a reference can be considered publicly accessible even if gaining access to it might require a
significant amount of travel. See Hall, 781 F.2d at 899-900 (holding that a copy of a dissertation
shelved in a library in Germany was a printed publication). Additionally, as the Board noted, an
interested person could hire someone local to inspect the manuscript on their behalf. Finally, our
cases have held that once accessibility is shown, it is unnecessary to show that anyone actually
inspected the reference. See, e.g., SRI, 511 F.3d at 1197 (“[A]ctual retrieval of a publication is
not a requirement for public accessibility....”); Constant, 848 F.2d at 1569 (“Accessibility goes to
the issue of whether interested members of the relevant public could obtain the information if
they wanted to. If accessibility is proved, there is no requirement to show that particular
members of the public actually received the information.”). Finally, we agree with the Board that
an interested researcher would be able to gain and retain an understanding of Dr. Lister’s
invention upon inspection of the manuscript and without any need to obtain a copy.
2. Existence and Adequacy of an Index
The above conclusion that the Lister manuscript was available at the Copyright Office for
inspection by any interested person does not end our inquiry. We must also consider whether
anyone would have been able to learn of its existence and potential relevance prior to the critical
date. Dr. Lister argues that this criterion is not met for two reasons. First, he asserts that the
catalogs and databases relied upon by the Board were not sufficiently searchable to lead an
interested researcher to the manuscript. Second, he argues that even if some of the catalogs and
databases were adequate, there is no evidence that the manuscript was in fact listed in any of
them prior to the critical date.
The parties agree that the only evidence in the record pertaining to the cataloging or indexing of
the Lister manuscript is a statement made by Dr. Lister in an Information Disclosure Statement
(“IDS”) filed with the USPTO during prosecution of his application. See Oral Arg., 20:31-47,
June 4, 2009; available at http://oralarguments.cafc.uscourts.gov/mp3/2009-1060.mp3. In
relevant part, that statement reads:
[A]lthough the Copyright Office maintains a public record of the registrations of
copyrighted works, searching of the catalog cannot be done by subject. See U.S.
Copyright Office, How to Investigate The Copyright Status of a Work 4, Circular 22, Jan.
1991 (visited Dec. 30, 1997) (“The Copyright Office does not maintain any listings of
works by subject”). Effective with registrations made since 1978, copyright registration
information is available to the public through an automated catalog, accessible either at
the Library of Congress or over the Internet. [ Id. at 3] Searching of the automated
catalog can be performed by the first word in the title of the work or by the author’s last
name. However, the automated catalog does not enable subject matter searching or key
word searching of the text of deposits. Telephone Interview with Copyright Information
Specialist, U.S. Copyright Office (Jan. 6, 1998)....
Applicant further submits that any copyright information available through computerized
databases such as DIALOG is not sufficiently indexed to make Applicant’s deposited
work § 102(b) prior art. The information contained in these databases comes directly
220

Electronic copy available at: https://ssrn.com/abstract=3883500

from the Library of Congress, and therefore is available in essentially the exact same
format as found in the automated catalog of the Library of Congress. Telephone
Interview with Linda Jarmy, Catalog Distribution Service, Library of Congress (Jan. 9,
1998). Computerized searching in these databases does not offer subject matter searching
of copyright registrations. The only additional feature offered by computerized searching,
such as in the WESTLAW database, is the ability to search the title of works using key
words.
J.A. 122-23 (footnote omitted).
As stated in the IDS and confirmed by the parties at oral argument, the undisputed facts relating
to the indexing of the manuscript are summarized as follows. There are three relevant databases,
the Copyright Office’s automated catalog and two commercial databases, Westlaw and Dialog.
The automated catalog was not sorted by subject matter and could only be searched by either the
author’s last name or the first word of the title of the work. Westlaw and Dialog obtained the
automated catalog data from the Copyright Office and entered it into their own databases. Users
of the Westlaw and Dialog databases could perform keyword searches of the titles, but not the
full texts, of the works.
Relying on Cronyn, Dr. Lister argues that none of the databases indexed or cataloged the
manuscript in a “meaningful way” that would permit a researcher to locate it. See 890 F.2d at
1161. With respect to the Copyright Office’s automated catalog, he asserts that neither searching
by author nor the first word in the title (“Advanced”) would guide a researcher interested in his
golfing method to the manuscript. At oral argument, the government conceded that the
automated catalog alone would have been insufficient to support a finding of public accessibility.
Oral Arg. at 18:48-19:08, 29:47-30:05; cf. Cronyn, 890 F.2d at 1161 (“Here, the only research
aid was the student’s name, which, of course, bears no relationship to the subject of the student’s
thesis.”).
Turning to the Westlaw and Dialog commercial databases, which, unlike the Copyright Office’s
automated catalog, permit the searching of titles by keyword, Dr. Lister argues that the Board
erred by concluding that a researcher would have found the manuscript by searching for the word
“golf” in combination with the word “handicap.” Dr. Lister criticizes the Board’s conclusion as
not taking into account the possibility that such a search would have either inundated the
researcher with hundreds or thousands of irrelevant results or failed to retrieve relevant
documents that happened not to include both words in their title. Additionally, he suggests that
the term “handicap” is not a good descriptor of the invention because it is not used in any of the
claims and that an interested researcher would have used other search terms, such as “tee” or
“ball,” which would not have yielded the manuscript.
Dr. Lister attempts to impose too rigid of a test for whether an interested researcher could find a
reference. The question is not whether an individual, selecting terms from the claim language,
could execute a single keyword search that would yield all relevant references including the
anticipatory reference at issue. Rather, our inquiry is whether it could be located by “persons
interested and ordinarily skilled in the subject matter or art exercising reasonable diligence.”
221

Electronic copy available at: https://ssrn.com/abstract=3883500

Kyocera, 545 F.3d at 1350 (emphasis added) (quotation marks omitted). A reasonably diligent
researcher with access to a database that permits the searching of titles by keyword would be
able to attempt several searches using a variety of keyword combinations. We agree with the
Board that an individual interested in ways to expedite the game of golf and make it easier for
casual players would be inclined to use “handicap” as a search term. Indeed, Dr. Lister used the
term in his specification to describe his invention. See, e.g., J.A. 81 (“In accordance with one
embodiment the present invention provides ... a golf handicap method (T Handicap) which
generally involves the unrestricted use of teeing the ball after the first shot, except in hazards and
greens.”). Regardless of whether Dr. Lister views other search terms as more descriptive of his
invention, a reasonably diligent researcher would have searched for “golf” in combination with
“handicap.” 2 Accordingly, we conclude that the Lister manuscript was publicly accessible as of
the date that it was included in either Westlaw or Dialog, the databases that permitted keyword
searching of titles.
In order for the manuscript to be a bar to patentability under § 102(b), it must have been publicly
accessible more than one year prior to Dr. Lister filing his application on August 5, 1996. Dr.
Lister argues that there is no evidence that it was in fact included in either Westlaw or Dialog
prior to the critical date. 3 See Manual of Patent Examining Procedures § 2128 (“Prior art
disclosures on the Internet or on an on-line database are considered to be publicly available as of
the date the item was publicly posted. Absent evidence of the date that the disclosure was
publicly posted, if the publication itself does not include a publication date (or retrieval date), it
cannot be relied upon as prior art under 35 U.S.C. 102(a) or (b).”). The government offers two
responses, neither of which is persuasive.
First, it asserts that Dr. Lister’s IDS provides substantial evidence that the manuscript was listed
in the commercial databases prior to the critical date. At oral argument, the government relied on
the portion of the IDS stating that “[t]he information contained in [the commercial] databases
comes directly from the Library of Congress.” J.A. 123 (emphasis added); see Oral Arg. at
21:25-24:10. In the government’s view, the use of the word “directly” is sufficient evidence that
the manuscript was listed in either Westlaw or Dialog shortly after the Copyright Office issued
Dr. Lister’s certificate of registration on July 18, 1994. We disagree. We see nothing in the IDS
that speaks to the date on which the Lister manuscript was incorporated into the Westlaw and
Dialog databases. When pressed to identify such a date at oral argument, the government’s only
answer was “directly around the time of the Copyright Office’s housing [of the manuscript].”
Oral Arg. at 23:48-24:10. The government asks us to read too much into the word “directly.”
There is no indication that that portion of the IDS was meant to address the timing of the
database updates and, indeed, Westlaw or Dialog could acquire the catalog information “directly
2

Because there is no evidence in the record suggesting that such a search would have yielded an
unmanageable number of references, we need not decide whether in some circumstances an
overwhelming number of search results might warrant a conclusion that a particular reference included in
the list was not publicly accessible.
3
The government argues that Dr. Lister waived this argument by failing to raise it before the Board.
Although it may not have been the primary focus of the brief he submitted to the Board, we nevertheless
find that the brief sufficiently expressed Dr. Lister’s disagreement with the examiner’s finding that the
manuscript was listed in a keyword searchable database prior to the critical date. See J.A. 296-98.

222

Electronic copy available at: https://ssrn.com/abstract=3883500

from the Library of Congress” ten years after it was first generated for the Copyright Office
automated catalog. Further, there is no other evidence that speaks to the timing or process by
which Westlaw or Dialog incorporated the Copyright Office’s updated automated catalog
information into their databases. Although “evidence establishing a specific date of cataloging”
was not required in Hall, in that case we held that “competent evidence of the general library
practice” of cataloging and shelving established that the thesis became accessible prior to the
critical date. 781 F.2d at 899. In contrast, in this case the government has not identified any
evidence of the general practice of the Copyright Office, Westlaw, or Dialog with regard to
database updates. Absent such evidence, we have no basis to conclude that the manuscript was
publicly accessible prior to the critical date.
The government’s second argument is that it made a prima facie showing that the manuscript
was included in the commercial databases shortly after the Copyright Office granted the
certificate of registration and the burden has shifted to Dr. Lister to present evidence that it
was not in either database before the critical date. Because he has presented no such evidence,
the government asserts that Dr. Lister has failed to meet his burden and it was proper for the
Board to make a finding in the government's favor. We do not agree that the government has
established a prima facie case that warrants shifting the burden to Dr. Lister. Essentially, the
evidence shows that at some point in time Westlaw and Dialog incorporated the Copyright
Office’s automated catalog information about the Lister manuscript into their own databases.
There is no indication as to when that occurred or whether it was prior to the critical date. We see
little difference between the evidence in this case and a situation in which an examiner comes
across an undated reference that discloses an invention for which an applicant is seeking the
patent. We surely would not view the mere existence of the reference in the latter scenario as
prima facie evidence that it was available prior to the applicant's critical date. The government
urges us that it is appropriate in this case to presume that the manuscript information was added
to the Westlaw and Dialog databases prior to the critical date because the critical date was more
than a year after the certificate of registration was granted. However, absent any evidence
pertaining to the general practices of the Copyright Office, Westlaw, and Dialog, or the typical
time that elapses between copyright registration, inclusion in the Copyright Office’s automated
catalog, and subsequent incorporation into one of the commercial databases, any presumption
along those lines would be pure speculation.
Because the evidence contained in the IDS neither provides substantial evidence that the Lister
manuscript was publicly accessible as of the critical date nor suffices to prove a prima facie case
of accessibility that would shift the burden to Dr. Lister to show inaccessibility, we conclude that
the Board erred in affirming the examiner's § 102(b) rejection.
III. CONCLUSION

223

Electronic copy available at: https://ssrn.com/abstract=3883500

For the foregoing reasons, we vacate the Board’s decision and remand for further proceedings
consistent with this opinion. 4
VACATED AND REMANDED

4

Citing the thirteen-year pendency of his application, Dr. Lister also asks us to issue an order requiring
the USPTO to conclude prosecution and issue a notice of allowance. Dr. Lister did not argue to the Board
that the allegedly excessive delays during prosecution entitle him to the issuance of a patent. Accordingly,
that issue is not properly before us. See In re Watts, 354 F.3d 1362, 1367-68 (Fed. Cir.2004).
Additionally, we note that our decision is limited to the question of whether the Board properly affirmed
the examiner’s § 102(b) rejection. Other bars to patentability are not before us and may be raised during
the proceedings on remand.

224

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 15: Nonobviousness
Upon completion of class 15, you should be able to:
1) explain the nonobviousness requirement, including its legal basis and analytical
framework;
2) explain the policy issues implicated in the nonobviousness requirement;
3 describe the general history of the nonobviousness requirement;
4) analyze nonobviousness in a factual scenario.
***
Unlike the novelty analysis, nonobviousness is not about whether every limitation of a claimed
invention was disclosed in a single reference. Instead, the nonobviousness inquiry is a
determination of whether the claimed invention would be obvious based on a reference or
combination of references. The nonobviousness inquiry is always completed from the view of
someone having ordinary skill in the art—in other words, the critical question being asked is
whether the claimed invention was obvious to a person having ordinary skill in the art based on
the prior art.
As a preliminary matter, it is important to discuss what is considered prior art for the purposes of
the nonobviousness analysis. Generally, any reference that qualifies as prior art under 35 U.S.C.
§ 102 is also prior art for the purposes of a nonobviousness analysis under 35 U.S.C. § 103.
Graham v. John Deere (1966) is probably the most cited patent law case of all time. Like
Manning and Lister, Graham involved the issue of newness. Unlike those cases, however,
Graham involved an invention that was technically new, in the sense that no one had ever
created it before, but yet was not be new enough to constitute a valid patent.
Graham was hardly the first case to involve the issue of non-literal newness, however. Opinions
as far back as Hotchkiss v. Greenwood in 1850, which involved the substitution of porcelain for
wood or metal in a doorknob when other types of knobs using porcelain were already known,
struggled with this question, although it was framed in terms of “invention” rather than
“nonobviousness.” Although Hotchkiss was decided more than 170 years ago, its holding is still
relevant to the modern nonobviousness inquiry. Hotchkiss held that trivial changes to an
invention, such as changing a material or composition, is not an inventive modification and
therefore would be considered obvious to someone having ordinary skill in the art. Further,
Hotchkiss also states that combining two know elements or inventions also is not considered
inventive when there is an obvious reason to do so.
Although the principles from Hotchkiss were consistently used in the nonobviousness inquiry,
analyses and outcomes were not particularly consistent. This led Congress to codify the
requirement in the 1952 Patent Act, imposing structure on what had become (in the patent bar’s
eyes) an arbitrary and unfettered mechanism for invalidating patents.

225

Electronic copy available at: https://ssrn.com/abstract=3883500

Graham was the first Supreme Court case to address the nonobviousness requirement added by
the 1952 Patent Act. Graham not only affirmed the constitutionality of 35 U.S.C. § 103, but also
set forth a framework to guide the nonobviousness inquiry under Graham: (1) the scope and
content of the prior art, (2) the differences between prior art and the claims at issue, (3) the level
of ordinary skill in the art, and (4) any relevant secondary indicia such as commercial success,
long felt unsolved needs, or failure of others.
In the years following Graham, concerns persisted about the nonobviousness analysis. Supreme
Court decisions in the 1970’s seemed to apply a high bar for nonobviousness, and circuit courts
varied widely in their application of the nonobviousness requirement.
In 1982, Congress created the United States Court of Appeals for the Federal Circuit and granted
it jurisdiction over all appeals involving patents including both from the USPTO and the federal
district courts. As it sought to develop a more unified and consistent patent law, the Federal
Circuit constructed several doctrinal frameworks for analyzing nonobviousness, the most well
known of which was a test called the “teaching, suggestion, or motivation” (TSM). Under the
TSM test, a claimed invention could only be obvious if there was a teaching, suggestion, or
motivation to combine prior art references to arrive at the claimed invention.
The Supreme Court’s opinion in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), both
affirmed Graham and addressed changes to the nonobviousness inquiry that had developed in the
Federal Circuit over the previous two decades. While KSR rejected the exclusive use of the TSM
test to determine obviousness, the Court recognized the need to identify a reason why a person
of ordinary skill in the art would have combined references to make the claimed invention.
We will not read Graham, its two companion cases, Calmar, Inc. v. Cook Chemical Co. and
United States v. Adams, Hotchkiss, or KSR. Instead, we’ll read a more recent Federal Circuit
case analyzing nonobviousness: Apple v. Samsung.
35 U.S.C. §103. Conditions for patentability; non-obvious subject matter (2020)
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102, if the differences between the claimed invention and
the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention was
made.

As you read this case, ask yourself the following questions:
•
•
•

How does the newness issue embodied in § 103 differ from that embodied in §
102?
What might be the policy rationales underlying § 103?
How is the nonobviousness inquiry structured? Why structure the inquiry this
way?
226

Electronic copy available at: https://ssrn.com/abstract=3883500

•

Are there any meaningful legal constraints on the nonobviousenss analysis or is it
essentially an arbitrary inquiry?

227

Electronic copy available at: https://ssrn.com/abstract=3883500

Apple, Inc. v. Samsung Electronics Co., Ltd.
839 F.3d 1034 (Fed. Cir. 2016)
Concurring in the result without opinion Circuit Judge Hughes.
Dissenting Opinion filed by Chief Judge Prost.
Dissenting Opinion filed by Circuit Judge Dyk.
Dissenting Opinion filed by Circuit Judge Reyna.

Moore, Circuit Judge.
I. INTRODUCTION
The current appeal results from a patent infringement suit and countersuit between Apple Inc.
(“Apple”) and Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and Samsung
Telecommunications America, LLC (collectively, “Samsung”). Relevant to this en banc decision,
the district court granted summary judgment that Samsung’s accused devices infringe the asserted
claim of U.S. Patent No. 8,074,172 (“the ′172 patent”). After a thirteen day trial, the jury found
the asserted claim of U.S. Patent No. 5,946,647 (“the ′647 patent”) infringed, and the district court
denied Samsung’s requested judgment as a matter of law (“JMOL”). The jury also found the
asserted claim of U.S. Patent No. 8,046,721 (“the ′721 patent”) infringed and not invalid and the
asserted claim of the ′172 patent not invalid. The district court later denied Samsung’s requested
JMOL and entered judgment accordingly. 1 Samsung appealed the district court’s grant of summary
judgment of infringement as to the ′172 patent, denial of JMOL of non-infringement as to the ′647
patent, and denial of JMOL of obviousness as to the ′721 and ′172 patents.
[Text omitted]
III. DISCUSSION
We review a district court’s order granting or denying JMOL under the standard applied by the
regional circuit. In the Ninth Circuit, JMOL “is proper when the evidence permits only one
reasonable conclusion and the conclusion is contrary to that of the jury.” See Monroe v. City of
Phoenix, 248 F.3d 851, 861 (9th Cir. 2001). The Ninth Circuit explains that “[t]he evidence must
be viewed in the light most favorable to the nonmoving party, and all reasonable inferences must
be drawn in favor of that party.” Id. The Ninth Circuit reviews a district court’s decision to grant
or deny JMOL de novo. Id.
1

Separately, the jury found that Samsung had not infringed the asserted claims of Apple’s ′414 or ′959
patents. Additionally, the jury found that Apple had infringed the asserted claim of Samsung’s ′449 patent
but had not infringed the asserted claim of Samsung’s ′239 patent and awarded Samsung $158,400 in
damages. We reinstate the panel decision as to the appeals relating to these issues.

228

Electronic copy available at: https://ssrn.com/abstract=3883500

[Text omitted]
B. The ′721 Patent
Apple asserted infringement of claim 8 of the ′721 patent. The jury entered a verdict that claim 8
was infringed and would not have been obvious. J.A. 40872, 40874. Samsung challenges the
district court’s denial of JMOL that claim 8 would have been obvious. We agree with the district
court that there was substantial evidence to support the jury’s underlying fact findings and that
these fact findings supported the conclusion that Samsung failed to establish by clear and
convincing evidence that claim 8 would have been obvious.
Obviousness is a question of law based on underlying facts. Kinetic Concepts, Inc. v. Smith &
Nephew, Inc., 688 F.3d 1342, 1356–57 (Fed. Cir. 2012). When reviewing a denial of JMOL of
obviousness, where there is a black box jury verdict, as is the case here, we presume the jury
resolved underlying factual disputes in favor of the verdict winner and leave those presumed
findings undisturbed if supported by substantial evidence. Id. We then examine the legal
conclusion de novo in light of those facts. Id. at 1357.
In Graham v. John Deere Co., 383 U.S. 1, 17–18, 86 S.Ct. 684, 15 L.Ed.2d 545 (1966), and KSR
Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007), the Supreme
Court set out the framework for the obviousness inquiry under 35 U.S.C. § 103:
Under § 103, the scope and content of the prior art are to be determined;
differences between the prior art and the claims at issue are to be ascertained;
and the level of ordinary skill in the pertinent art resolved. Against this
background, the obviousness or nonobviousness of the subject matter is
determined. Such secondary considerations as commercial success, long felt but
unsolved needs, failure of others, etc., might be utilized to give light to the
circumstances surrounding the origin of the subject matter sought to be
patented.
A determination of whether a patent claim is invalid as obvious under § 103 requires consideration
of all four Graham factors, and it is error to reach a conclusion of obviousness until all those factors
are considered. In re Cyclobenzaprine Hydrochloride Extended–Release Capsule Patent Litig.,
676 F.3d 1063, 1075–76 (Fed. Cir. 2012) (citing Richardson–Vicks Inc. v. Upjohn Co., 122 F.3d
1476, 1483 (Fed. Cir. 1997)). 13 Objective indicia of nonobviousness must be considered in every
case where present. See, e.g., Transocean Offshore Deepwater Drilling, Inc. v. Maersk Drilling
USA, Inc., 699 F.3d 1340, 1349 (Fed. Cir. 2012) (“[E]vidence rising out of the so-called ‘secondary
considerations’ must always when present be considered en route to a determination of
obviousness.” (quoting Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538 (Fed. Cir. 1983)));
13

Even though no secondary considerations were argued to the Supreme Court in KSR with regard to
obviousness, the Court explains: “Graham sets forth a broad inquiry and invited courts, where appropriate,
to look at any secondary considerations that would prove instructive.” KSR, 550 U.S. at 415, 127 S.Ct.
1727.

229

Electronic copy available at: https://ssrn.com/abstract=3883500

Simmons Fastener Corp. v. Illinois Tool Works, Inc., 739 F.2d 1573, 1575 (Fed. Cir. 1984) (“The
section 103 test of nonobviousness set forth in Graham is a four part inquiry comprising, not only
the three familiar elements (scope and content of the prior art, differences between the prior art
and the claims at issue, and level of ordinary skill in the pertinent art), but also evidence of
secondary considerations when such evidence is, of course, present.”). This requirement is in
recognition of the fact that each of the Graham factors helps inform the ultimate obviousness
determination. Kinetic Concepts, 688 F.3d at 1360; Nike, Inc. v. Adidas AG, 812 F.3d 1326, 1340
(Fed. Cir. 2016) (holding that evidence of secondary considerations must be examined to
determine its impact on the first three Graham factors).
The ′721 patent discloses a portable device with a touch-sensitive display that can be “unlocked
via gestures” performed on the screen. ′721 patent at Abstract. The patent teaches that a “problem
associated with using touch screens on portable devices is the unintentional activation or
deactivation of functions due to unintentional contact with the touch screen.” Id. at 1:38–40.
“Unintentional activation or deactivation of functions due to unintentional contact with the touch
screen” is commonly referred to as “pocket dialing.” See, e.g., J.A. 10638:9–13 (Andrew
Cockburn) (describing the “pocket dial problem”); Apple Br. 25 (“Apple’s ′721 patent discloses a
user-friendly solution to the problem of accidental activation of mobile touchscreen devices (e.g.,
‘pocket dialing’).”). Greg Christie, an inventor of the ′721 patent, described the problem he and
his colleagues set out to solve:
[W]e were worried about accidental use, pocket dialling [sic], the phone getting
shut down accidentally, or since we were going to have all these features on the
phone, like e-mail and messaging, we were worried that, you know, mail could
be sent accidentally or deleted accidentally or the phone would answer itself
simply because the touch surface—you know, if it was like, like, the touch
surface against your leg in your pocket, we were worried that just, like, you
know, jostling around, moving around would trigger things on the screen.
J.A. 10601:4–13.
The ′721 patent also describes the importance of making phone activation as “user-friendly” and
“efficient” as possible. It teaches:
Accordingly, there is a need for more efficient, user-friendly procedures for
unlocking such devices, touch screens, and/or applications. More generally,
there is a need for more efficient, user-friendly procedures for transitioning such
devices, touch screens, and/or applications between user interface states (e.g.,
from a user interface state for a first application to a user interface state for a
second application, between user interface states in the same application, or
between locked and unlocked states). In addition, there is a need for sensory
feedback to the user regarding progress towards satisfaction of a user input
condition that is required for the transition to occur.
′721 patent at 1:56–67. Mr. Christie testified that the ease of the user interface was a central design
consideration when developing the slide to unlock feature:
230

Electronic copy available at: https://ssrn.com/abstract=3883500

[W]e thought to introduce some sort of definite gesture. We knew we wanted to have some
instruction. We knew we wanted the interface to be obvious to the customer. It would be possibly
the first experience even in a retail environment. They’re deciding whether they want to buy it.
They pick up this iPhone, you know, it would be very bad if they looked at the phone that they
had heard so much about and they look at it and say “I can’t figure out how to use this. I don’t
know how to unlock it. It’s locked.” At the same time, we knew that people would be unlocking
their phone, you know, tens or hundreds of times a day, so we didn’t want the instruction to be,
you know, insulting or talk down to the customer. We didn’t want it to be cumbersome,
something that they would grow tired of after a while.
J.A. 10602:6–20. Apple’s expert, Dr. Cockburn, explained that there was a tension between
preventing pocket dialing and ease of use: “... [I]t has to work. It has to succeed in preventing
accidental activation by mistake. But yet it needs to be something that’s easy to do, but not so easy
that it can occur by accident, and it succeeds in that.” J.A. 10639:19–23.
Apple asserted claim 8, which depends from claim 7, against several Samsung devices. These
claims recite:
7. A portable electronic device, comprising:
a touch-sensitive display;
memory;
one or more processors; and
one or more modules stored in the memory and configured for execution by the one or more
processors, the one or more modules including instructions:
to detect a contact with the touch-sensitive display at a first predefined location
corresponding to an unlock image;
to continuously move the unlock image on the touch-sensitive display in accordance with
the movement of the detected contact while continuous contact with the touch-sensitive
display is maintained, wherein the unlock image is a graphical, interactive user-interface
object with which a user interacts in order to unlock the device; and
to unlock the hand-held electronic device if the unlock image is moved from the first
predefined location on the touch screen to a predefined unlock region on the touch-sensitive
display.
8. The device of claim 7, further comprising instructions to display visual cues to communicate
a direction of movement of the unlock image required to unlock the device.
The jury found that Samsung’s accused devices infringed claim 8 of the ′721 patent. J.A. 40872.
Samsung does not appeal this aspect of the verdict. The jury also found that Samsung’s
infringement was willful and that Samsung failed to prove by clear and convincing evidence claim
8 is invalid. J.A. 40874. Following the verdict, Samsung moved for JMOL that, inter alia, claim 8
231

Electronic copy available at: https://ssrn.com/abstract=3883500

would have been obvious and Samsung did not willfully infringe the claim. The district court
denied Samsung’s motion as to obviousness but granted the motion as to willfulness.
Samsung argues claim 8 would have been obvious in light of the combination of Neonode and
Plaisant. “Neonode” refers to the Neonode N1 Quickstart Guide. J.A. 20713. Neonode discloses a
mobile device with a touch-sensitive screen. It explains that a user may unlock the device by
pressing the power button. After the user presses the power button, text appears instructing the
user to “Right sweep to unlock.” Sweeping right then unlocks the unit. J.A. 20725.
“Plaisant” refers to a video and corresponding two-page paper published in 1992 titled
“Touchscreen Toggle Design” by Catherine Plaisant and Daniel Wallace. J.A. 20742. The authors
of the paper conducted an experiment to determine which controls (“toggles”) users prefer on wallmounted controllers for “entertainment, security, and climate control systems.” Id. These
controllers were intended to be installed “flushmounted into the wall or the cabinetry.” Id. The
authors presented six alternative unlocking mechanisms to a group of fifteen undergraduate
students, including a “slider toggle” where a user could activate the controller by “grab[bing] the
pointer and slid[ing] it to the other side.” J.A. 20743. The students preferred “toggles that are
pushed” over “toggles that slide,” and generally ranked the slider fifth of the six alternatives. Id.
The paper also notes that sliders “were not preferred,” “sliding is a more complex task than simply
touching,” and that “sliders are more difficult to implement than buttons.” Id.
On appeal, Apple does not contest that, together, Neonode and Plaisant disclose all the elements
of claim 8. 14 Rather, the parties dispute whether a person of ordinary skill in the art would have
been motivated to combine one of the unlocking mechanisms disclosed in Plaisant with Neonode.
Samsung argues “there was no evidence of any kind suggesting that Plaisant’s application to a
wall-mounted device would lead inventors not to combine Plaisant with Neonode.” Samsung Resp.
Br. 19–20. Its expert, Dr. Greenberg, testified that a person of ordinary skill “would be highly
interested” in both references because “they both deal with touch base systems, they both deal with
user interfaces.” J.A. 11982:13–17. Dr. Greenberg testified that “a person looking at this would
just think it natural to combine these two, as well taking the ideas in Plaisant, the slider, and putting
them on the Neonode is, is just a very routine thing to think about in terms of interaction design.”
J.A. 11982:23–11983:2. Samsung points to the Plaisant reference which states that sliding
movement “is less likely to be done inadvertently.” Samsung Br. 35–36 (quoting J.A. 20743).
Apple counters that a skilled artisan designing a mobile phone would not have been motivated to
turn to a wall-mounted air conditioning controller to solve the pocket dialing problem. Apple Br.
26–27. Its expert, Dr. Cockburn, testified that a person of ordinary skill would not have been
naturally motivated to combine Neonode and Plaisant. J.A. 12877:17–21. Dr. Cockburn testified
that the way the Plaisant controllers “were intended to be used was the touch screen would be
mounted into a wall or into cabinetry and it would be used to control, for remote control, office or
14

There does not appear to be a dispute between the parties over whether the two references are prior art
and within the analogous arts. Of course, concluding that the references are within the scope and content
of the prior art to be considered for obviousness does not end the inquiry. Graham makes clear that the
obviousness inquiry requires a determination whether the claimed invention would have been obvious to a
skilled artisan.

232

Electronic copy available at: https://ssrn.com/abstract=3883500

home appliances, like air conditioning units or heaters.” J.A. 12876:20–23. He also explained to
the jury that Plaisant itself discloses that sliding toggles were less preferred than the other switches
disclosed. J.A. 12877:7–16. Apple points to Plaisant’s teachings that “sliders were not preferred,”
“sliding is a more complex task,” and “sliders are more difficult to implement.” Apple Br. 27–28.
Apple argues there was substantial evidence for the jury to conclude that there would not have
been a motivation to combine Plaisant and Neonode to arrive at the claimed invention.
What a prior art reference teaches and whether a skilled artisan would have been motivated to
combine references are questions of fact. See Par Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d
1186, 1196–97 (Fed. Cir. 2014); Transocean Offshore Deepwater Drilling, Inc. v. Maersk
Contractors USA, Inc., 617 F.3d 1296, 1303 (Fed. Cir. 2010). “Before KSR, we had also
consistently treated the question of motivation to combine prior art references as a question of
fact... KSR did not change this rule ....” Wyers v. Master Lock Co., 616 F.3d 1231, 1238–39 (Fed.
Cir. 2010); id. at 1237 (“[W]hether there was sufficient motivation to combine the references” is
a “factual issue[ ].”). The district court determined that a reasonable jury could have found that a
person of ordinary skill would not have been motivated to combine Plaisant and Neonode:
A reasonable jury could infer from [Dr. Cockburn’s] testimony that an ordinary artisan would
not have been motivated to combine elements from a wall-mounted touchscreen for home
appliances and a smartphone, particularly in view of the “pocket dialing” problem specific to
mobile devices that Apple’s invention sought to address.
Additionally, Dr. Cockburn explained that Plaisant “teach[es] away from the use of sliding,”
because it “tells you not to use the sliding [toggle] mechanism.”
J.A. 55 (citations omitted). 15 After noting that what a reference teaches is a question of fact, the
district court discussed the various statements in Plaisant about sliding toggles and concluded that
substantial evidence supports the jury’s fact findings that Samsung failed to establish a motivation
to combine. J.A. 55–56. We agree with the district court that on this record, the jury’s implicit fact
findings that Plaisant would not have provided a skilled artisan with a motivation to combine its
slider toggle switch with Neonode is supported by substantial evidence. In addition to the
statements in Plaisant, the court explained:
Dr. Cockburn testified, contrary to Dr. Greenberg, that a person of ordinary skill in the art would
not have been motivated to combine the Neonode and Plaisant in such a way as to invent claim
8. He provided two reasons. First, Plaisant described “toggle designs” intended to be used with
a “touch screen [that] would be mounted into a wall or into cabinetry” for controlling “office or
home appliances, like air conditioning units or heaters.” A reasonable jury could infer from this
testimony that an ordinary artisan would not have been motivated to combine elements from a
wall-mounted touchscreen for home appliances and a smartphone, particularly in view of the
15

The district court denied JMOL on two discrete bases. J.A. 54–56. Because we find substantial
evidence support for the jury’s fact finding regarding motivation to combine, we need not reach the issue
of whether Plaisant teaches away from the combination. We note, however, that, even if Plaisant does not
teach away, its statements regarding users preferring other forms of switches are relevant to a finding
regarding whether a skilled artisan would be motivated to combine the slider toggle in Plaisant with the
mobile phone in Neonode.

233

Electronic copy available at: https://ssrn.com/abstract=3883500

“pocket dialing” problem specific to mobile devices that Apple’s invention sought to address.
J.A. 54–55 (citations omitted).
We agree with the district court’s analysis. Because the jury found the issue of validity in favor of
Apple, we presume it resolved the conflicting expert testimony and found that a skilled artisan
would not have been motivated to combine the slider toggle in Plaisant with the cell phone
disclosed in Neonode. The question for our review is whether substantial evidence supports this
implied fact finding. We conclude that it does. Neonode discloses a mobile phone. Plaisant
discloses a wall-mounted air conditioning controller. The jury had both references before it.
Although Samsung presents arguments for combining the two references, these arguments were
before the jury. Our job is not to review whether Samsung’s losing position was also supported by
substantial evidence or to weigh the relative strength of Samsung’s evidence against Apple’s
evidence. We are limited to determining whether there was substantial evidence for the jury’s
findings, on the entirety of the record. And under the Ninth Circuit standard, we cannot conclude
that the evidence affords only one reasonable conclusion and that it is contrary to that of the jury.
See Monroe, 248 F.3d at 861. We agree with the district court: “A reasonable jury could infer from
this testimony that an ordinary artisan would not have been motivated to combine elements from
a wall-mounted touchscreen for home appliances and a smartphone, particularly in view of the
‘pocket dialing’ problem specific to mobile devices that Apple’s invention sought to address.” J.A.
55.
1. The Objective Indicia of Non–Obviousness
The Supreme Court explained that various factors “may also serve to ‘guard against slipping into
use of hindsight,’ and to resist the temptation to read into the prior art the teachings of the invention
in issue.” Graham, 383 U.S. at 36, 86 S.Ct. 684 (citation omitted). These factors are commonly
known as secondary considerations or objective indicia of non-obviousness. These include:
commercial success enjoyed by devices practicing the patented invention, industry praise for the
patented invention, copying by others, and the existence of a long-felt but unsatisfied need for the
invention. As this court held in Stratoflex:
Indeed, evidence of secondary considerations may often be the most probative
and cogent evidence in the record. It may often establish that an invention
appearing to have been obvious in light of the prior art was not. It is to be
considered as part of all the evidence, not just when the decisionmaker remains
in doubt after reviewing the art.
713 F.2d at 1538–39. Apple introduced evidence of industry praise, copying, commercial success,
and long-felt need. We presume the jury found that the evidence was sufficient to establish each
by a preponderance of the evidence. We find substantial evidence in the record to support each of
those findings.
a. Industry Praise
Evidence that the industry praised a claimed invention or a product that embodies the patent claims
234

Electronic copy available at: https://ssrn.com/abstract=3883500

weighs against an assertion that the same claimed invention would have been obvious. Industry
participants, especially competitors, are not likely to praise an obvious advance over the known
art. Thus, if there is evidence of industry praise of the claimed invention in the record, it weighs in
favor of the non-obviousness of the claimed invention. See, e.g., Institut Pasteur & Universite
Pierre Et Marie Curie v. Focarino, 738 F.3d 1337, 1347 (Fed. Cir. 2013) (“[I]ndustry praise ...
provides probative and cogent evidence that one of ordinary skill in the art would not have
reasonably expected [the claimed invention].”); Power–One, Inc. v. Artesyn Techs., Inc., 599 F.3d
1343, 1352 (Fed. Cir. 2010) (noting that industry praise, and specifically praise from a competitor,
tends to indicate that the invention would not have been obvious).
Samsung’s entire appeal regarding the jury’s fact finding that industry praise weighed in favor of
nonobviousness is contained in one half of one sentence: “Indeed, the district court relied solely
on generic praise not linked to the actual subject matter of the claim ....” Samsung Br. 37. The
district court rejected Samsung’s argument on this issue, determining that substantial evidence
supports the jury’s underlying findings in favor of “industry praise specifically for Apple’s slide
to unlock invention.” J.A. 56. It cited numerous internal Samsung documents that both praised
Apple’s slide to unlock feature and indicated that Samsung should modify its own phones to
incorporate Apple’s slide to unlock feature:
• PTX 119 at 11: presentation prepared by Samsung’s European design team in June 2009 with
a picture of the iPhone stating that Apple’s slide to unlock invention is a “[c]reative way[ ] of
solving UI complexity” and that “swiping unlock on the screen allows to prevent erroneous
unlock,” J.A. 50950;
• PTX 121 at 100: Samsung software verification group document with a picture of the iPhone
noting that unlike Samsung’s “Victory” phone, the iPhone’s “unlocking standard is precise as
it is handled through sliding, and it allows prevention of any wrong motion,” and
recommending a “direction of improvement” to make it the “same as iPhone, [and] clarify the
unlocking standard by sliding,” J.A. 51289;
• PTX 157 at 19–20: Samsung document with a picture of the iPhone recommending
improving the Samsung phone by making it “easy to unlock, [given that] lock screen always
shows guide text or arrow like the iPhone” and to make the lock icon’s movement “be smooth
and continuous” like the iPhone, J.A. 57 (JMOL Order citing PTX 157);
• PTX 219 at 14: Samsung document with a picture of the iPhone noting that the iPhone
“intuitively indicate[s] the direction and length to move when unlocking on the lock screen,”
J.A. 51603;
• PTX 120 at 28, 84: Samsung document with a picture of an iPhone that describes the
“Direction of Improvement” as using a defined bar to unlock the phone, as is done on the
iPhone. The same document describes the “Direction of Improvement” as displaying the
unlock instruction on the screen, as is done on the iPhone. J.A. 51028, 51084.
See J.A. 56–57 (JMOL Order citing several Samsung documents). Such internal documents from
the patentee’s top competitor represent important admissions, acknowledging the merits of the
patented advance over the then state of the art and can be used to establish industry praise. Dr.
235

Electronic copy available at: https://ssrn.com/abstract=3883500

Cockburn, Apple’s expert, testified “these various Samsung documents recognized the advantages
of claim 8.” J.A. 57 (citing J.A. 10640–52).
The court also explained that Apple presented a video at trial showing Steve Jobs unveiling the
slide to unlock feature at an Apple event. When Mr. Jobs swiped to unlock the phone, “the audience
burst into cheers.” J.A. 12879–80 (Andrew Cockburn). The video was shown to the jury, and
Apple’s expert, an inventor, and Apple’s Vice President of Marketing all referenced the video in
their testimony. See J.A. 57 (JMOL Order citing 4/4/14 Tr. at 603:6–11 (Greg Christie)); J.A.
12879:17–12880:2 (Andrew Cockburn); 4/1/14 Tr. at 428:12–17 (Phillip Schiller) (“There were
many press in attendance at the event, and the reaction was enormous.”).
Samsung does not discuss any of this evidence on appeal. In light of this evidence, we find its
argument that the district court cited only generic praise of the iPhone, and not praise tied to the
claimed slide to unlock feature, is without merit. The jury was presented with substantial evidence
of praise in the industry that specifically related to features of the claimed invention, thereby
linking that industry praise with the patented invention.
b. Copying
Samsung does not dispute in its briefing that the jury heard substantial evidence that it copied the
iPhone’s claimed features. In other words, Samsung does not challenge on appeal that substantial
evidence exists in the record that Samsung copied Apple’s slide to unlock feature, nor does it
challenge on appeal that this evidence of copying supports a conclusion that claim 8 would not
have been obvious. Apple cites the same Samsung internal documents for both industry praise and
copying, as they show evidence of both. The record contains multiple internal Samsung
presentations given by different Samsung groups at different times stating that the iPhone’s slide
to unlock feature is better than the various Samsung alternatives. See supra J.A. 50950 (PTX 119);
J.A. 51028, 51084 (PTX 120); J.A. 51289 (PTX 121); J.A. 57 (JMOL Order citing PTX 157); J.A.
51603 (PTX 219). And many of these same presentations conclude that the direction for
improvement is for Samsung to modify its unlocking mechanism to be like the iPhone. See id. This
is substantial evidence of copying by Samsung, and it supports the jury’s verdict that the claimed
invention would not have been obvious.
c. Commercial Success
In its opening appellate brief, Samsung also glosses over commercial success, giving it one
sentence: “Apple made no effort to establish a nexus between commercial success and the subject
matter of claim 8.” Samsung Br. 37. Commercial success requires a nexus to the claimed invention.
Transocean, 699 F.3d at 1350. We look to the record to ascertain whether there is substantial
evidence for the jury’s fact finding that Apple established a nexus between commercial success
and the invention in claim 8.
At trial, Apple’s expert, Dr. Cockburn, testified that the iPhone practiced the asserted claim of the
′721 patent, and “clearly there’s been commercial success of the iPhones that use this invention.”
J.A. 12879:20–22; see also J.A. 11984:24–25 (“[T]here’s no question that the Apple iPhone was
236

Electronic copy available at: https://ssrn.com/abstract=3883500

a commercial success.”) (Saul Greenberg, Samsung’s expert). Critically, Apple presented survey
evidence that customers would be less likely to purchase a portable device without the slide to
unlock feature and would pay less for products without it, thus permitting the jury to conclude that
this feature was a key driver in the ultimate commercial success of the products. 16 J.A. 21066,
21108. Apple’s Senior Vice President of Worldwide Marketing testified that slide to unlock was
the very first feature shown in Apple’s original iPhone TV commercial, 4/1/14 Tr. at 433:16–
434:18 (Phillip Schiller) (citing PTX 180), and the jury saw that commercial during the trial. Id.
A reasonable jury could have found evidence that Apple’s marketing experts elected to emphasize
the claimed feature as evidence of its importance. It is likewise reasonable to conclude that
advertising that highlights or focuses on a feature of the invention could influence customer
purchasing decisions. And an inventor of the ′721 patent—an Apple Vice President—confirmed
that slide to unlock was important because it “would possibly be [a customer’s] first experience
even in a retail environment” when the customer was “deciding whether they want to buy it.” J.A.
10601:25–10602:22 (Greg Christie). 17 Mr. Schiller explained the importance of the slide to unlock
feature in great detail:
When this ad ran, people hadn’t had the opportunity yet to actually use an
iPhone for themselves, and so they’ve never used at this point in time a device
anything like it. The challenge is how do you show people, in a simple, 30–
second ad, something that gives them a feel for what it’s like to use this new
generation of Apple’s smartphone. And we started the ad with something you’re
going to be doing every day, many, many times a day, which is to unlock the
screen, and to do that, you use a simple gesture, slide to unlock. And that one
gesture, having seen that one thing first, you get an instant idea of how
multitouch works so that you’re doing a gesture on the screen, and it does
something simple and useful to you, and that it’s easy to use. You don’t need a
manual to figure it out. And that one starting point was a great beginning to
your understanding of what an iPhone is and what this kind of device can do.
4/1/14 Tr. at 433:1–18. Finally, the video of the crowd “burst[ing] into cheers” when Steve Jobs
16

In its reply brief, Samsung argues that Apple’s survey evidence “did not even test the ′721 patent for
smartphones.” Samsung Resp. Br. 21. The claims of the ′721 patent, however, are not directed to a
smartphone, but rather to a “hand-held electronic device.” J.A. 685. Apple’s survey evidence tested
tablets with 7″ screens. No one argued that a 7″ tablet was not a “hand-held electronic device,” nor does
this distinction have anything to do with the slide to unlock feature. The dissents suggest that the survey
evidence should be rejected because the survey only establishes that customers would prefer to purchase a
device with a slide-to-unlock feature and that such evidence does not demonstrate a nexus to Apple’s
particular slide-to-unlock mechanism. We decline to reach this argument because it was never made in
this appeal.
17
We have previously recognized that a finding of nexus between the commercial success of a product
and the merits of the patented invention embodied in that product can be undermined by factors external
to the patented invention, such as marketing and advertising. See, e.g., Brown & Williamson Tobacco
Corp. v. Philip Morris Inc., 229 F.3d 1120, 1129–30 (Fed. Cir. 2000); In re Paulsen, 30 F.3d 1475, 1482
(Fed. Cir. 1994). Unlike the present facts, however, those cases did not involve an advertising campaign
that specifically stressed and highlighted the patented feature as a way to introduce a new, complex
product to the public.

237

Electronic copy available at: https://ssrn.com/abstract=3883500

demonstrated the slide to unlock feature supports a conclusion that consumers valued this
particular feature. J.A. 12879:20–12880:2 (Andrew Cockburn). It is the fact finders’ job to assess
the probative value of the evidence presented. Pro–Mold & Tool Co. v. Great Lakes Plastics, Inc.,
75 F.3d 1568, 1574 (Fed. Cir. 1996) (“It is within the province of the fact-finder to resolve these
factual disputes regarding whether a nexus exists between the commercial success of the product
and its patented features, and to determine the probative value of Pro–Mold’s evidence of
secondary considerations ....”).
This record overall contains substantial evidence of a nexus between the slide to unlock feature
and the iPhone’s commercial success, and we are required to give this jury fact finding deference.
It is not our role to reweigh the evidence or consider what the record might have supported. This
commercial success evidence supports the jury’s verdict that the claimed invention would not have
been obvious.
d. Long–Felt Need
Evidence of a long-felt but unresolved need can weigh in favor of the non-obviousness of an
invention because it is reasonable to infer the need would not have persisted had the solution been
obvious. There is substantial evidence for the jury to have found that there was a long-felt but
unresolved need for a solution to the pocket dialing problem until Apple’s claimed invention, with
its slide to unlock feature, solved that problem. Samsung’s appeal of the jury’s fact finding of longfelt need was limited to a single sentence, which was itself simply a quote from George M. Martin
Co. v. All. Mach. Sys. Int’l LLC, 618 F.3d 1294, 1304 (Fed. Cir. 2010): “[w]here the differences
between the prior art and the claimed invention are as minimal as they are here, ... it cannot be said
that any long felt need was unsolved.” Samsung Br. 37 (alteration in original). In its brief, there
was no application to this case, no analysis of the issue of long-felt need, and no citation to any
record evidence.
To the extent that Samsung’s quote should be interpreted as precluding a jury finding of long-felt
need favoring non-obviousness when the difference between the prior art and the claimed
invention is small, we reject such a categorical rule. This type of hard and fast rule is not
appropriate for the factual issues that are left to the province of the jury. There could be a long-felt
need for what might be considered a relatively small improvement over the prior art—it all depends
upon the evidence, and it is up to the fact finder to assess that evidence.
Moreover, we do not understand the quote from George M. Martin to be a proclamation of law but
instead simply an application to the particular facts of that case. The quoted language makes clear
that the court was evaluating the facts in that particular case regarding the claimed advances over
the prior art, “as minimal as they are here.” George M. Martin, 618 F.3d at 1304. And importantly,
the George M. Martin court explains that the “need” had already been met by the prior art devices
that already solved the problem at issue. Id. at 1305. Thus, in George M. Martin, not only was the
difference between the prior art and the claimed invention minimal, but the prior art had already
solved the problem for which the patentee claimed there was a long-felt need. Id. Samsung’s sole
argument on long-felt need is thus based on a misreading of George M. Martin.
238

Electronic copy available at: https://ssrn.com/abstract=3883500

In this case, there is substantial evidence for the jury’s finding that long-felt need supported the
nonobviousness of the claimed invention. Denying JMOL on this issue, the district court cited
testimony from Apple’s expert: “Dr. Cockburn’s testimony that phone designers had been trying
to solve the problem of accidental activation and the ‘pocket dial problem’ before the iPhone
existed, but had only come up with ‘frustrat[ing]’ solutions.” J.A. 57 (quoting J.A. 10638–39).
While the expert discusses particular examples in the first person: “I have been very frustrated
with [the prior art options],” the jury could still reasonably find that this testimony was probative
of a long-felt need. See J.A. 10638:17–19.
The district court also cited the testimony of one of the inventors, where he discussed concerns
over pocket dialing. 18 In addition to the portion of Dr. Cockburn’s testimony cited by the district
court, there are other portions of his testimony upon which the jury fact finding could be
predicated. The record contained a document (PTX 55) in which Samsung listed all the alternatives
to the iPhone slide to unlock. See 4/4/14 Tr. at 680:10–687:15 (Andrew Cockburn). Apple’s expert
went through several of the alternatives, including the Ripple unlock, the glass unlock, and the
circle unlock, and explained how each of these failed to solve the accidental activation problem.
Id. The jury could have reasonably found that this testimony established long-felt unresolved need.
In addition, the jury could have found that the same internal Samsung documents Apple relied
upon for industry praise and copying demonstrate that Samsung compared four of its own rejected
alternative unlock mechanisms (Kepler, Victory, Behold, & Amythest) to the iPhone slide to
unlock mechanism, and that Samsung concluded the iPhone slide to unlock was better. See, e.g.,
J.A. 51028 (PTX 120 at 28 (“Behold3: Unintentional unlock occurs ... iPhone Lock undone only
when sliding action is applied to a specific button”)); J.A. 51289 (PTX 121 at 100 (“Victory: The
Screen Lock gets unlocked with a slight flick motion”; “iPhone Unlocking standard is precise as
it is handled through sliding, and it allows prevention of any wrong motion”)). The jury could have
found that these Samsung documents show that Samsung, Apple’s fiercest competitor, was
unsuccessfully trying to solve the same problem. All of this evidence was presented to the jury
during the trial in this case. This evidence constitutes substantial evidence for the jury fact finding
that there was a long-felt but unresolved need, which Apple’s ′721 patented invention solved. This
evidence weighs in favor of non-obviousness.
2. Conclusion on Obviousness of the ′721 Patent
Acknowledging that “it can be important to identify a reason that would have prompted a person
of ordinary skill in the relevant field to combine the elements in the way the claimed new invention
18

This is how the inventor described the problem to be solved:
Q: What was the problem that you guys were working on at the time that you came up with the ′721
invention?
A: ... We were worried about accidental use, pocket dialling [sic], the phone getting shut down
accidentally, or since we were going to have all these features on the phone, like e-mail and messaging,
we were worried that, you know, mail could be sent accidentally or deleted accidentally or the phone
would answer itself simply because the touch surface—you know, if it was like, like, the touch surface
against your leg in your pocket, we were worried that just, like, you know, jostling around, moving
around would trigger things on the screen.

239

Electronic copy available at: https://ssrn.com/abstract=3883500

does,” the Supreme Court cautioned that “[h]elpful insights, however, need not become rigid and
mandatory formulas.” KSR, 550 U.S. at 418–19, 127 S.Ct. 1727. The Supreme Court explained:
The obviousness analysis cannot be confined by a formalistic conception of the
words teaching, suggestion, and motivation, or by overemphasis on the
importance of published articles and the explicit content of issued patents. The
diversity of inventive pursuits and of modern technology counsels against
limiting the analysis in this way.
Id. at 419, 127 S.Ct. 1727. “Rigid preventative rules that deny factfinders recourse to common
sense, however, are neither necessary under our case law nor consistent with it.” Id. at 421, 127
S.Ct. 1727. With these principles in mind, we review de novo the ultimate legal determination and
conclude that it would not have been obvious to a skilled artisan to combine the prior art to arrive
at the claimed invention.
Common sense and real world indicators indicate that to conclude otherwise would be to give in
to hindsight, to allow the exact ex post reasoning against which the Supreme Court cautioned in
Graham and KSR. The record includes Plaisant and Neonode and all that these references teach,
including Plaisant’s reference to inadvertent activation, complexity, difficult implementability,
and that users do not prefer sliders. Though the prior art references each relate to touchscreens, the
totality of the evidence supports the conclusion that it would not have been obvious for a skilled
artisan, seeking an unlock mechanism that would be both intuitive to use and solve the pocket
dialing problem for cell phones, to look to a wall-mounted controller for an air conditioner. The
two-page Plaisant paper published in 1992 reported the results of a user-preference survey of
fifteen undergraduates on six different computer-based switches. That a skilled artisan would look
to the Plaisant paper directed to a wall-mounted interface screen for appliances and then choose
the slider toggle, which the study found rated fifth out of six options in usability, to fulfill a need
for an intuitive unlock mechanism that solves the pocket dialing problem for cell phones seems far
from obvious.
We have considered the jury’s implicit fact findings about the teachings of Plaisant and Neonode.
We have also considered the objective indicia found by the jury which are particularly strong in
this case and powerfully weigh in favor of validity. They include copying, industry praise,
commercial success, and long-felt need. These real world indicators of whether the combination
would have been obvious to the skilled artisan in this case “tip the scales of patentability,” Graham,
383 U.S. at 36, 86 S.Ct. 684, or “dislodge the determination that claim [8 would have been]
obvious,” KSR, 550 U.S. at 426, 127 S.Ct. 1727. Weighing all of the Graham factors, we agree
with the district court on the ultimate legal determination that Samsung failed to establish by clear
and convincing evidence that claim 8 of the ′721 patent would have been obvious. We affirm the
district court’s denial of JMOL.
[Text omitted]
IV. CONCLUSION
We affirm and reinstate the district court judgment as to the ′647, ′721, and ′172 patents. We
240

Electronic copy available at: https://ssrn.com/abstract=3883500

reinstate the portions of the panel decision that pertain to the ′959, ′414, ′239, and ′449 patents, for
which the panel decision affirmed the district court’s rulings on all issues of those patents. We thus
reinstate the district court’s award of costs which the panel had vacated. We remand the willfulness
issue for the district court to consider under the Supreme Court’s Halo standard in the first instance.
AFFIRMED
Prost, Chief Judge, dissenting.
At the outset, I share Judge Dyk’s and Judge Reyna’s concerns as to the procedural irregularities
surrounding this case at the en banc stage. There was no need to take this case en banc. However,
having done so, the en banc court would certainly have benefited from our normal practice of
allowing further briefing and argument from the parties and from hearing the views of amici, such
as the government.
On the merits, I agree with Judge Dyk that KSR International Co. v. Teleflex Inc. significantly
reduced the evidentiary burden necessary to establish a motivation to combine prior art references
and held that motivation to combine can be found in “any need or problem known in the field of
endeavor,” not just the problem faced by the inventor. 550 U.S. 398, 420, 127 S.Ct. 1727, 167
L.Ed.2d 705 (2007). I also agree with his concerns regarding the majority’s elevation of secondary
considerations beyond their historic role, which is that secondary considerations take on less
importance when there is little doubt as to obviousness. See Dow Chem. Co. v. Halliburton Oil
Well Cementing Co., 324 U.S. 320, 330, 65 S.Ct. 647, 89 L.Ed. 973 (1945) (“But these
considerations are relevant only in a close case where all other proof leaves the question of
invention in doubt.”); Goodyear Tire & Rubber Co. v. Ray–O–Vac Co., 321 U.S. 275, 279, 64
S.Ct. 593, 88 L.Ed. 721 (1944) (“These factors were entitled to weight in determining whether the
improvement amounted to invention and should, in a close case, tip the scales in favor of
patentability.”).
Aside from these broader legal principles, though, I write separately to express concern that the
majority misapplies the substantial evidence standard of review with respect to the invalidity
analysis, finding evidence in the record when there is none to support the jury’s implicit factual
findings. With respect to the ′647 patent, the majority goes too far by implicitly modifying our
prior claim construction that is binding on and agreed upon by the parties.
In the majority’s view, the existence of any evidence that could theoretically support a jury verdict
would seem to end our substantial evidence review on appeal. But see Consol. Edison Co. of N.Y.
v. Nat’l Labor Relations Bd., 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938) (“Substantial
evidence is more than a mere scintilla. It means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.”). Indeed, as Judge Reyna forcefully articulates in his
dissent today, the majority has abdicated its role in substantial evidence review. For the additional
reasons discussed below, I respectfully dissent.
DISCUSSION
241

Electronic copy available at: https://ssrn.com/abstract=3883500

I
A
Under the majority’s analysis, the question with respect to the validity of claim 8 of the ′721 patent
is straightforward: whether there is substantial evidence to support the jury’s implicit finding that
there was no motivation to combine Neonode and Plaisant. The en banc majority relies on the
testimony of Apple’s expert, Dr. Cockburn, to say that a skilled artisan would not be motivated to
combine Neonode and Plaisant. In support, the en banc majority cites only one fact (that is selfevident from the face of the references themselves): Neonode concerns a portable telephone and
Plaisant concerns wall-mounted touchscreen devices. That lone statement does not rise to the level
of substantial evidence.
Neonode describes a portable phone that may be activated by “[s]weep[ing] right” on the screen.
J.A. 20725. Plaisant discloses a toggle device for use on a touch screen, referred to as a “[s]lider
toggle,” which requires a user to slide a pointer from one side of the toggle to the other in order to
activate it. J.A. 20743. Plaisant also teaches that an “advantage of the sliding movement is that it
is less likely to be done inadvertently therefore making the toggle very secure (the finger has to
land on and lift off the right locations).” Id. It is undisputed that Neonode and Plaisant are
analogous art references that together disclose all of the limitations of claim 8. The relevant
question is whether a skilled artisan would be motivated to combine the references to solve the
problem addressed by the ′721 patent, namely “the unintentional activation or deactivation of
functions due to unintentional contact with the touch screen.” 1 ′721 patent col. 1 ll. 38–40. See
KSR, 550 U.S. at 420, 127 S.Ct. 1727 (noting that a motivation to combine may be found in “any
need or problem known in the field of endeavor at the time of invention and addressed by the
patent”).
The majority holds that there is no motivation to combine Neonode with Plaisant because a person
of ordinary skill would not turn to Plaisant’s wall-mounted touchscreen to solve the “unintentional
activation” problem of a portable phone. The problem with that conclusion is that Apple did not
present any evidence to support it. Indeed, a review of the entirety of Dr. Cockburn’s testimony
1

Apple also argued at the district court and on appeal that Plaisant teaches away from using sliders because
they were “not preferred” over other toggle devices. Apple Br. 27. The majority declined to address teaching
away, focusing instead on motivation to combine. The majority states, however, that “even if Plaisant does
not teach away, its statements regarding users preferring other forms of switches are relevant to a finding
regarding whether a skilled artisan would be motivated to combine the slider toggle in Plaisant with the
mobile phone in Neonode.” Majority Op. at 1051 n.13. This rationale is new. It was never before the jury,
see J.A. 12876–78, and even Apple does not assert that rationale.
In any event, there is no teaching away here. Though Plaisant notes that sliders may not be preferred, it
also describes advantages that sliders have over other toggle methods. J.A. 20743. As a matter of law,
“the mere disclosure of more than one alternative does not amount to teaching away from one of the
alternatives where the reference does not criticize, discredit, or otherwise discourage the solution”
presented by the disclosure. SightSound Techs., LLC v. Apple Inc., 809 F.3d 1307, 1320 (Fed. Cir. 2015)
(internal quotation marks omitted) (citation omitted); see also Allergan, Inc. v. Apotex Inc., 754 F.3d 952,
964 (Fed. Cir. 2014) (stating that “mere disclosure of alternative preferences” does not teach away).

242

Electronic copy available at: https://ssrn.com/abstract=3883500

on motivation to combine reveals the striking absence of any evidence that a skilled artisan would
not look to Plaisant simply because it discloses wall-mounted touchscreens:
Q. And can you show us, please, using some graphics, remind us what the Plaisant application
is.
A. Sure. Quickly I’ve got a few slides on Plaisant, this is the paper, the two-page paper, it
describes touch screen toggle designs, so these are on/off switches.
And the way they were intended to be used was the touch screen would be mounted into a wall
or into cabinetry and it would be used to control, for remote control, office or home appliances,
like air conditioning units or heaters.
The publication itself and the video that accompanies it both teach away from the use of
sliding.... [Plaisant] tells us that toggles that are pushed seem to be preferred over toggles that
slide; and the sliding is more complex than simply touching; and also that sliders are harder to
implement.
And the figure at the top shows those results for user preference indicating that both of the two
designs that they considered, levers and sliders, was the least preferred, that’s the slider
highlighted in red and the lever.
Q. [Samsung’s expert] told this jury that a person of ordinary skill in the art would have been
naturally motivated to combine the Neonode guide with the Plaisant article.
Did you agree with that opinion?
A. No, I do not.
Q. And why do you say that?
A. The patent office, the patent examiner, had all of the Neonode guide available to them.
They also had Plaisant, in its complete form, available to them, and they commented extensively
on Plaisant. There was an extensive discussion of Plaisant, and at the end of that discussion, they
conclude that Plaisant does not, or none of the prior art discloses continuous movement of the
unlock image to order to unlock the device.
J.A. 12876–78 (emphases added to denote portions of the testimony relied on by the majority). 2
Dr. Cockburn’s statement concerning wall-mounted touchscreens did not concern whether a
person of ordinary skill would look to Plaisant to solve the problem of “unintentional activation”;
it was merely a restatement of Plaisant’s express disclosure. See J.A. 20742 (“Users see the screen

2

Apple never even argued to the jury that Plaisant’s disclosure being a wall-mounted device had any
bearing on motivation to combine. See Apple Inc. v. Samsung Elecs. Co., No. 5:12–cv–630, Trial Tr. of
Apr. 29, 2014 at 3212–14, ECF No. 1929.

243

Electronic copy available at: https://ssrn.com/abstract=3883500

flushmounted into the wall or the cabinetry.”). 3 Indeed, leaving aside his reference to the entirely
discrete issue of teaching away, Dr. Cockburn’s only purported rationale for a lack of motivation
to combine was that both Neonode and Plaisant were before the Patent Office during prosecution—
a fact that Apple does not rely on before us with respect to motivation to combine.
In stark contrast, the jury heard compelling evidence that a skilled artisan would be motivated to
combine the references to solve the problem of unintentional activation. Most importantly, Plaisant
itself expressly teaches that an “advantage of the sliding movement is that it is less likely to be
done inadvertently.” J.A. 20743. Indeed, this disclosure alone does more than motivate the
combination of Plaisant with Neonode—it actually teaches and suggests it.
Samsung’s expert, Dr. Greenberg, explained this to the jury when asked whether a skilled artisan
would be motivated to combine the references:
They both specifically describe how a sliding action is used to prevent accidental activation.
So this is—you know, a person looking at this would just think it natural to combine these two,
as well taking the ideas in Plaisant, the slider, and putting them on the Neonode is, is just a very
routine thing to think about in terms of interaction design.
J.A. 11982–83. By the end of trial, the jury had thus heard from Samsung’s expert, who articulated
a specific motivation to combine based on the explicit disclosure of Plaisant itself, and from
Apple’s expert, who gave no explanation as to why a skilled artisan would not be so motivated.
Nonetheless, the majority finds that there is substantial evidence of a lack of motivation to
combine. But a reviewing court in our situation must “review the record as a whole,” crediting not
only evidence favoring the nonmovant but also “evidence supporting the moving party that is
uncontradicted and unimpeached, at least to the extent that that evidence comes from disinterested
witnesses.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 151, 120 S.Ct. 2097, 147
L.Ed.2d 105 (2000) (internal quotation marks omitted). Here, the record as a whole makes clear
that a skilled artisan, starting with the portable phone of Neonode, would have seen a benefit to
adding Plaisant’s sliders to solve the accidental activation problem described by the ′ 721 patent. 4
See KSR, 550 U.S. at 424, 127 S.Ct. 1727. A straightforward evaluation of the entire record
compels only one reasonable conclusion—there is a motivation to combine Neonode with Plaisant.
In sum, there is no support in the record for the majority’s conclusion that substantial evidence
supports the jury’s implicit factual finding that a person of ordinary skill in the art would not be
3

The majority only cites Dr. Cockburn’s statement that he did not believe there was a motivation to
combine Neonode with Plaisant but not his subsequent explanation. A court may not treat a conclusory
answer without any context as evidence. See Telemac Cellular Corp. v.Topp Telecom, Inc., 247 F.3d
1316, 1329 (Fed. Cir. 2001) (holding that conclusory statements offered by experts are not evidence).
4
Because it is undisputed that Plaisant is analogous art, a hypothetical person of ordinary skill would be
aware of it. See Mast, Foos, & Co. v. Stover Mfg. Co., 177 U.S. 485, 494, 20 S.Ct. 708, 44 L.Ed. 856
(1900) (“[I]n determining the question of invention, we must presume the patentee was fully informed of
everything which preceded him, whether such were the actual fact or not.”); Kimberly–Clark Corp. v.
Johnson & Johnson, 745 F.2d 1437, 1449–54 (Fed. Cir. 1984) (collecting cases).

244

Electronic copy available at: https://ssrn.com/abstract=3883500

motivated to combine Neonode and Plaisant. Substantial evidence may be a lenient standard, but
it is a standard nonetheless that cannot be met with the stark absence of evidence. Therefore, no
rational jury could find that a motivation to combine the references to arrive at the claimed
invention was lacking.
B
Despite the majority’s statement that there is no motivation to combine, the majority does not
appear to rest its conclusion on that basis. See Majority Op. at 1052. Instead, the majority goes on
to state that it considers Plaisant’s teachings, including the reference to “inadvertent activation,”
against the evidence of secondary considerations. Id. at 1058-59. It is unclear what analytical
framework the majority has adopted in its analysis and whether this goes to the question of
motivation to combine. We have only weighed the teachings of a prior art reference related to
motivation to combine against each other in the teaching away context. See, e.g., Galderma Labs.,
L.P. v. Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir. 2013) (a teaching that a concentration of 0.1%
was optimal did not weigh against a teaching that 0.3% concentration was possible); DePuy Spine,
Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (a teaching
expressing a “general preference for an alternative” did not weigh against a teaching). Doing so as
part of the ultimate legal question of obviousness, as the majority does now, is a new approach
that neither we nor the Supreme Court has sanctioned.
Given the majority’s conclusion (with which I disagree) that there was no motivation to combine
references in this case, there is no reason for the majority to go on to opine on the question of
secondary considerations at all—that discussion is arguably dicta. 5 See, e.g., Allergan, Inc. v.
Sandoz Inc., 796 F.3d 1293, 1304–07 (Fed. Cir. 2015) (affirming a nonobvious determination
based only on issues of teaching away and unexpected results); Stryker Corp. v. Zimmer, Inc., No.
2013–1668, 837 F.3d 1268, 1277-78, 2016 WL 4729504, at *7 (Fed. Cir. Sept. 12, 2016)
(declining to reach secondary considerations in reaching a determination of nonobviousness),
vacated and remanded on other grounds sub nom. Halo Elecs., Inc. v. Pulse Elecs., Inc., ––– U.S.
––––, 136 S.Ct. 1923, 195 L.Ed.2d 278 (2016); In re Fine, 837 F.2d 1071, 1076 (Fed. Cir. 1988)
(same).
In my analysis, however, I conclude that no reasonable jury could find a lack of motivation to
combine, so I am obligated to consider Apple’s proffered evidence of secondary considerations.
Nike, Inc. v. Adidas AG, 812 F.3d 1326, 1339 (Fed. Cir. 2016).
In the history of our court, we have only once held that evidence of secondary considerations
outweighs strong evidence of obviousness. See Transocean Offshore Deepwater Drilling, Inc. v.
Maersk Drilling USA, Inc., 699 F.3d 1340 (Fed. Cir. 2012). In that case, the jury, in view of
5

The majority’s assessment of secondary considerations also relies on additional evidence that was not
presented by Apple to the district court or to us on appeal in opposition to Samsung’s obviousness
evidence, and relies on theories that appear nowhere in Apple’s briefs. Compare Majority Op. at 1052-59
with Apple’s Opp’n to Samsung’s Mot. for J. as a Matter of Law Pursuant to Fed. R. Civ. P. 50(b) & Mot.
to Am. the J. at 18, Apple Inc. v. Samsung Elecs. Co., No. 5:12–cv–630, ECF No. 1908–03 (“Apple
JMOL Opposition”); Apple Br. 29.

245

Electronic copy available at: https://ssrn.com/abstract=3883500

“compelling” evidence, made express findings that seven types of secondary considerations
supported nonobviousness. Id. at 1349, 1354. However, we acknowledged that “[f]ew cases
present such extensive objective evidence of nonobviousness, and thus we have rarely held that
objective evidence is sufficient to overcome a prima facie case of obviousness.” Id. at 1354. This
is not a case where evidence of secondary considerations is so “extensive.” See KSR, 550 U.S. at
426, 127 S.Ct. 1727 (“Like the District Court, finally, we conclude Teleflex has shown no
secondary factors to dislodge the determination that claim 4 is obvious.”).
When examining evidence of secondary considerations, “courts must exercise care in assessing
proffered evidence of objective considerations, giving such evidence weight only where the
objective indicia are attributable to the inventive characteristics of the discovery as claimed in the
patent.” In re Cyclobenzaprine Hydrochloride Extended–Release Capsule Patent Litig., 676 F.3d
1063, 1079 n.6 (Fed. Cir. 2012) (internal quotation marks omitted) (citations omitted). The
proponent of such evidence of secondary considerations, in this case Apple, “bears the burden of
showing that a nexus exists between the claimed features of the invention and the objective
evidence offered to show non-obviousness.” WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d
1339, 1359 (Fed. Cir. 1999). Though the existence of such a nexus is a question of fact, which we
review for substantial evidence, the consideration of objective indicia is part of the ultimate
determination of obviousness which we review de novo. See Agrizap, Inc. v. Woodstream Corp.,
520 F.3d 1337, 1344 (Fed. Cir. 2008) (“Even when we presume the jury found that the objective
evidence of nonobviousness favored [the patentee], this evidence is insufficient to overcome the
overwhelming strength of [the alleged infringer’s] prima facie case of obviousness.”); Leapfrog
Enters., Inc. v. Fisher–Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (agreeing with the district
court’s conclusion that even substantial evidence of various secondary considerations was
“inadequate to overcome” obviousness as a matter of law). The mere existence of evidence of
secondary considerations does not control the obviousness determination. Richardson–Vicks Inc.
v. Upjohn Co., 122 F.3d 1476, 1483 (Fed. Cir. 1997).
In this case, Apple presented evidence that it contends shows there was commercial success, longfelt need, industry praise, and copying. However, Apple’s evidence of commercial success does
not establish a nexus with the patented feature, and the remaining evidence, even if a nexus is
assumed, is not sufficient to “tip the scales of patentability.” Graham v. John Deere Co., 383 U.S.
1, 36, 86 S.Ct. 684, 15 L.Ed.2d 545 (1966).
1
To argue commercial success on appeal, Apple only relies on a portion of a survey introduced to
establish the value of the “patent-related” slide-to-unlock feature on tablets with screens larger
than 7 inches, J.A. 21066, 21108, coupled with Dr. Greenberg’s statement that “there’s no question
that the Apple iPhone was a commercial success.” J.A. 11984; see Apple Br. 29. This evidence
does not establish a nexus for commercial success. 6
6

To find a nexus for commercial success, the majority also relies on testimony by Apple’s Senior Vice
President of Worldwide Marketing, a television commercial shown to the jury, and additional testimony
from Apple’s witness, Mr. Christie. Majority Op. at 1054-56. Apple did not rely on any of that evidence

246

Electronic copy available at: https://ssrn.com/abstract=3883500

With respect to the survey, it did not ask about the slide-to-unlock feature on smartphones, which
in the survey had screens no larger than 5.5 inches (smaller than the surveyed tablet screens). J.A.
21076, 21108. Apple does not point to any separate evidence regarding the sales of those tablets.
As for the success of the iPhone device, there is no evidence tying that success specifically to the
features embodied in the claimed invention. To establish the requisite nexus, there needs to be
some record evidence to tie the commercial success of a product to the slide-to-unlock feature of
that product embodying the claimed invention. Here, there is none.
In addition, although Dr. Greenberg testified that the iPhone was commercially successful, he
continued: “[b]ut I’ve seen no evidence that says that that commercial success was due to the lock
screen.” J.A. 11985. No reasonable juror could conclude that Dr. Greenberg’s statement that he
had seen no evidence of a nexus was somehow evidence of a nexus. 7
2
The remainder of Apple’s secondary consideration arguments consists of long-felt need, industry
praise, and copying. To show long-felt need, Apple relies on the testimony of Dr. Cockburn, who
provided a single example of a portable phone that he characterized as “entirely unintuitive.” J.A.
10638–39. For industry praise, Apple relies upon the audience reaction at the first public unveiling
of the iPhone. J.A. 12879–80. Finally, Apple relies on internal Samsung documents that it argues
show both copying and industry praise. See, e.g., J.A. 51289. 8
Even assuming that the jury implicitly found a nexus between Apple’s evidence and the claimed
invention, this evidence is insufficient in the face of the strong evidence of obviousness. The
testimony of an expert testifying as to a single example of unsatisfactory prior art is, at best, weak.
Cf. Cyclobenzaprine, 676 F.3d at 1083 (testimony regarding an expert’s experience over ten years).
Similarly, Apple’s evidence of applause at its own press event is also weak evidence of
nonobviousness. See In re Cree, 818 F.3d 694, 702 (Fed. Cir. 2016) (finding a company’s press
release unpersuasive evidence of nonobviousness). Finally, though Samsung’s internal documents
are probative of copying (and industry praise), they do not move the needle in this case. See Tokai
Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1370 (Fed. Cir. 2011) (finding evidence of copying
before the district court in its JMOL opposition or before us on appeal to support a showing of
commercial success. See Apple JMOL Opposition 18; Apple Br. 29. These rationales are new. There is no
need to reach these arguments because they were never made in this appeal
7
Apple also argued before the district court, but not on appeal, that Dr. Cockburn’s testimony was
evidence of commercial success for the ′721 patent. See Apple JMOL Opposition 18. But Dr. Cockburn
only testified that the iPhone was commercially successful, not that the iPhone was commercially
successful because of the slide-to-unlock feature. See J.A. 12879 (“Well, clearly there’s been commercial
success both of the iPhones that use this invention, and for the devices that have copied the technique.”).
This testimony is also insufficient to establish nexus.
8
In addition to the evidence cited by Apple and the district court, the majority also relies on additional
documentation and testimony regarding alternatives to the iPhone slide-to-unlock feature to support its
conclusion on long-felt need. Majority Op. at 1057-58. There is no need to reach this argument because
Apple never cited that evidence before the district court or before us on appeal.

247

Electronic copy available at: https://ssrn.com/abstract=3883500

unpersuasive evidence of nonobviousness).
Considering the totality of the evidence, Apple’s evidence relating to secondary considerations
does not “tip the scales of patentability.” Graham, 383 U.S. at 36, 86 S.Ct. 684; see also Leapfrog
Enters., 485 F.3d at 1162 (finding substantial evidence of commercial success, industry praise,
and long-felt need insufficient to overcome strong evidence of obviousness); Richardson–Vicks,
122 F.3d at 1483 (“Evidence of secondary considerations ... are but a part of the ‘totality of the
evidence’ that is used to reach the ultimate conclusion of obviousness.”). The asserted claim of the
′721 patent is therefore obvious as a matter of law. 9
[Text omitted]
CONCLUSION
For the foregoing reasons, no jury could rationally conclude that the ′721 and ′172 patents were
not obvious, or that Samsung infringed the ′647 patent. Therefore, I respectfully dissent.
[Dissents by Judge Dyk and Judge Reyna omitted]

9

As a basis for affirmance, the majority implies that it would be inappropriate to “reverse nearly a dozen
fact findings.” See Majority Op. at 1039-40. The number of underlying findings to a legal conclusion is
irrelevant in a legal analysis. Reversal of a jury finding of nonobviousness, which we have done not
infrequently, usually requires by its very nature the explicit or implicit reversal of multiple fact findings.
See, e.g., W. Union Co. v. MoneyGram Payment Sys., Inc., 626 F.3d 1361, 1368–1374 (Fed. Cir. 2010)
(reversing jury’s implicit factual findings of the scope and content of the prior art, motivation to combine,
and evidence of secondary considerations); Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, 1348–50
(reversing a jury determination of nonobviousness and, implicitly, the underlying factual findings);
PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1360–67 (Fed. Cir. 2007) (reversing a
jury’s implicit factual findings regarding the scope and teaching of the prior art, expectation of success,
and secondary considerations).

248

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 16: Patent Claims and Patent Process
Upon completion of class 16, you should be able to:
1) explain the concept of patent claims and their legal requirements;
2) explain the concept of claim definiteness;
3) explain the policy issues involved in patent claims;
4) describe the general process of patent prosecution.
***
Our primary focus in this class will be on the patent claim, which establishes the boundaries of
the patent holder’s right to exclude. In connection with this discussion, we will look at two
aspects of claiming: the process for obtaining a patent (typically referred to as “patent
prosecution”) and the requirement of definiteness. We will discuss the interpretation of patent
claims in class 18.
A. The process of obtaining a patent
The process of obtaining a patent involves a series of interactions between the applicant (or more
commonly, their attorney), and an examiner at the United States Patent and Trademark office
(USPTO or PTO). This process is often referred to as “patent prosecution” (from the perspective
of the applicant) or “patent examination” (from the perspective of the public). Patent
prosecution begins when the applicant files their patent application with the PTO. This
application is then assigned to an examiner, who assesses the patentability of the claims
proposed by the applicant. If the applicant has not met one or more of the requirements of
patentability, the examiner will issue an office action to which the applicant must respond with
any amendments and/or comments addressing the examiner’s rejections. This process will
continue until the application is allowed or the examiner issues a final office action.
An application will be allowed if the applicant has satisfied all of the patentability requirements,
meaning the application can issue as a patent. If, on the other hand, the examiner issues a final
office action rejecting the application, the applicant can either file a request for continued
examination or appeal the final rejection to the Patent Trial and Appeal Board (PTAB). If the
applicant files a request for continued examination, the process of examination and response
continues again until the examiner finds the application allowable or issues another final office
action.
There are also several post-issuances proceedings that can occur at the PTO. These include inter
partes review (IPR), ex parte review, post-grant review (PGR), supplemental examination, and
covered business methods review. Decisions in these proceedings are made by the PTAB, and all
PTAB decisions are appealable to the United States Court of Appeals for the Federal Circuit.
C. The requirement of claim definiteness
249

Electronic copy available at: https://ssrn.com/abstract=3883500

Nautilus v. Biosig (2014) involves the issue of claim definiteness. Under 35 U.S.C. § 112(b), an
application should include “one or more claims particularly pointing out and distinctly claiming
the subject matter which the applicant regards as his invention….” This text is generally referred
to as the “claim definiteness” requirement.
Issues of definiteness can arise both in when interpreting the meaning of claims and when
applying the claims. Problems with the application of the claim language include grammatical or
word errors, terms of degree, open-ended ranges, subjective terms, and multiple methods of
measuring.
Definiteness issues can also arise when the applicant uses functional language in the claims.
Under 35 U.S.C. § 112(f), “[a]n element in a claim for a combination may be expressed as a
means or step for performing a specified function without recital of the structure, material, or
acts in support thereof, and such claim shall be construed to cover the corresponding structure,
material, or acts described in the specification and equivalents thereof.” A means-plus-function
claim is indefinite if the “means” are not properly described elsewhere in the specification.
Nautilus involves the core standard for determining whether a claim meets the definiteness
requirement. As you read the opinion, ask yourself the following questions:
•
•
•
•

How would you describe in two minutes the process for obtaining a patent?
According to the Court, what standard was the Federal Circuit using?
What is the Court’s standard for determining whether a patent claim is indefinite?
What are the policy rationales underlying the Court’s decision in Nautilus?

35 U.S.C. §112. Specification (2011)
(a) In General – The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to enable
any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and
use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of
carrying out the invention.
(b) Conclusion – The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(c) Form – A claim may be written in independent or, if the nature of the case admits, in dependent or
multiple dependent form.
…
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as
a means or step for performing a specified function without the recital of structure, material, or acts in
support thereof, and such claim shall be construed to cover the corresponding structure, material, or
acts described in the specification and equivalents thereof.

250

Electronic copy available at: https://ssrn.com/abstract=3883500

Nautilus, Inc. v. Biosig Instruments, Inc.
134 S. Ct. 2120 (2014)
JUSTICE GINSBURG delivered the opinion of the Court.
The Patent Act requires that a patent specification “conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the applicant regards
as [the] invention.” 35 U.S.C. § 112, ¶ 2 (2006 ed.) (emphasis added). This case, involving a
heart-rate monitor used with exercise equipment, concerns the proper reading of the statute’s
clarity and precision demand. According to the Federal Circuit, a patent claim passes the § 112, ¶
2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not
“insolubly ambiguous.” 715 F.3d 891, 898-899 (2013). We conclude that the Federal Circuit’s
formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s
definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is
invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and
the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the
scope of the invention. Expressing no opinion on the validity of the patent-in-suit, we remand,
instructing the Federal Circuit to decide the case employing the standard we have prescribed.
I
Authorized by the Constitution “[t]o promote the Progress of Science and useful Arts, by
securing for limited Times to . . . Inventors the exclusive Right to their . . . Discoveries,” Art. I, §
8, cl. 8, Congress has enacted patent laws rewarding inventors with a limited monopoly. “Th[at]
monopoly is a property right,” and “like any property right, its boundaries should be clear.”
Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 730, 122 S.Ct. 1831, 152
L.Ed.2d 944 (2002). See also Markman v. Westview Instruments, Inc., 517 U.S. 370, 373, 116
S.Ct. 1384, 134 L.Ed.2d 577 (1996) (“It has long been understood that a patent must describe the
exact scope of an invention and its manufacture . . . .”). Thus, when Congress enacted the first
Patent Act in 1790, it directed that patent grantees file a written specification “containing a
description . . . of the thing or things . . . invented or discovered,” which “shall be so particular”
as to “distinguish the invention or discovery from other things before known and used.” Act of
Apr. 10, 1790, § 2, 1 Stat. 110.
The patent laws have retained this requirement of definiteness even as the focus of patent
construction has shifted. Under early patent practice in the United States, we have recounted, it
was the written specification that “represented the key to the patent.” Markman, 517 U.S., at 379,
116 S.Ct. 1384. Eventually, however, patent applicants began to set out the invention’s scope in
a separate section known as the “claim.” See generally 1 R. Moy, Walker on Patents § 4.2, pp. 417 to 4-20 (4th ed. 2012). The Patent Act of 1870 expressly conditioned the receipt of a patent on
the inventor’s inclusion of one or more such claims, described with particularity and distinctness.
See Act of July 8, 1870, § 26, 16 Stat. 201 (to obtain a patent, the inventor must “particularly
point out and distinctly claim the part, improvement, or combination which [the inventor] claims
as his invention or discovery”).
251

Electronic copy available at: https://ssrn.com/abstract=3883500

The 1870 Act’s definiteness requirement survives today, largely unaltered. Section 112 of the
Patent Act of 1952, applicable to this case, requires the patent applicant to conclude the
specification with “one or more claims particularly pointing out and distinctly claiming the
subject matter which the applicant regards as his invention.” 35 U.S.C. § 112, ¶ 2 (2006 ed.). A
lack of definiteness renders invalid “the patent or any claim in suit.” § 282, ¶ 2(3). 1
II
A
The patent in dispute, U.S. Patent No. 5,337,753 ('753 patent), issued to Dr. Gregory Lekhtman
in 1994 and assigned to respondent Biosig Instruments, Inc., concerns a heart-rate monitor for
use during exercise. Previous heart-rate monitors, the patent asserts, were often inaccurate in
measuring the electrical signals accompanying each heartbeat (electrocardiograph or ECG
signals). The inaccuracy was caused by electrical signals of a different sort, known as
electromyogram or EMG signals, generated by an exerciser’s skeletal muscles when, for
example, she moves her arm, or grips an exercise monitor with her hand. These EMG signals can
“mask” ECG signals and thereby impede their detection. App. 52, 147.
Dr. Lekhtman’s invention claims to improve on prior art by eliminating that impediment. The
invention focuses on a key difference between EMG and ECG waveforms: while ECG signals
detected from a user’s left hand have a polarity opposite to that of the signals detected from her
right hand, 2 EMG signals from each hand have the same polarity. The patented device works by
measuring equalized EMG signals detected at each hand and then using circuitry to subtract the
identical EMG signals from each other, thus filtering out the EMG interference.
As relevant here, the '753 patent describes a heart-rate monitor contained in a hollow cylindrical
bar that a user grips with both hands, such that each hand comes into contact with two electrodes,
one “live” and one “common.” The device is illustrated in figure 1 of the patent, id., at 41,
reproduced in the Appendix to this opinion.
Claim 1 of the '753 patent, which contains the limitations critical to this dispute, refers to a “heart
rate monitor for use by a user in association with exercise apparatus and/or exercise procedures.”
Id., at 61. The claim “comprise[s],” among other elements, an “elongate member” (cylindrical
bar) with a display device; “electronic circuitry including a difference amplifier”; and, on each
half of the cylindrical bar, a live electrode and a common electrode “mounted . . . in spaced
1

In the Leahy-Smith America Invents Act, Pub.L. 112-29, 125 Stat. 284, enacted in 2011, Congress
amended several parts of the Patent Act. Those amendments modified §§ 112 and 282 in minor respects
not pertinent here. In any event, the amended versions of those provisions are inapplicable to patent
applications filed before September 16, 2012, and proceedings commenced before September 16, 2011.
See §§ 4(e), 15(c), 20(l), 125 Stat. 297, 328, 335, notes following 35 U.S.C. §§ 2, 111, 119. Here, the
application for the patent-in-suit was filed in 1992, and the relevant court proceedings were initiated in
2010. Accordingly, this opinion’s citations to the Patent Act refer to the 2006 edition of the United States
Code.
2
This difference in polarity occurs because the heart is not aligned vertically in relation to the center of
the body; the organ tilts leftward from apex to bottom. App. 213.

252

Electronic copy available at: https://ssrn.com/abstract=3883500

relationship with each other.” Ibid. 3 The claim sets forth additional elements, including that the
cylindrical bar is to be held in such a way that each of the user’s hands “contact[s]” both
electrodes on each side of the bar. Id., at 62. Further, the EMG signals detected by the two
electrode pairs are to be “of substantially equal magnitude and phase” so that the difference
amplifier will “produce a substantially zero [EMG] signal” upon subtracting the signals from one
another. Ibid.
B
The dispute between the parties arose in the 1990’s, when Biosig allegedly disclosed the
patented technology to StairMaster Sports Medical Products, Inc. According to Biosig,
StairMaster, without ever obtaining a license, sold exercise machines that included Biosig’s
patented technology, and petitioner Nautilus, Inc., continued to do so after acquiring the
StairMaster brand. In 2004, based on these allegations, Biosig brought a patent infringement suit
against Nautilus in the U.S. District Court for the Southern District of New York.
With Biosig’s lawsuit launched, Nautilus asked the U.S. Patent and Trademark Office (PTO) to
reexamine the '753 patent. The reexamination proceedings centered on whether the patent was
anticipated or rendered obvious by prior art — principally, a patent issued in 1984 to an inventor
named Fujisaki, which similarly disclosed a heart-rate monitor using two pairs of electrodes and
a difference amplifier. Endeavoring to distinguish the '753 patent from prior art, Biosig
submitted a declaration from Dr. Lekhtman. The declaration attested, among other things, that
the '753 patent sufficiently informed a person skilled in the art how to configure the detecting
electrodes so as “to produce equal EMG [signals] from the left and right hands.” Id., at 160.
Although the electrodes’ design variables — including spacing, shape, size, and material —
cannot be standardized across all exercise machines, Dr. Lekhtman explained, a skilled artisan
could undertake a “trial and error” process of equalization. This would entail experimentation
with different electrode configurations in order to optimize EMG signal cancellation. Id., at 155156, 158. 4 In 2010, the PTO issued a determination confirming the patentability of the '753
patent’s claims.
Biosig thereafter reinstituted its infringement suit, which the parties had voluntarily dismissed
without prejudice while PTO reexamination was underway. In 2011, the District Court
conducted a hearing to determine the proper construction of the patent’s claims, see Markman v.
Westview Instruments, Inc., 517 U.S. 370, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996) (claim
construction is a matter of law reserved for court decision), including the claim term “in spaced
relationship with each other.” According to Biosig, that “spaced relationship” referred to the
distance between the live electrode and the common electrode in each electrode pair. Nautilus,
seizing on Biosig’s submissions to the PTO during the reexamination, maintained that the
3

As depicted in figure 1 of the patent, id., at 41, reproduced in the Appendix to this opinion, the live
electrodes are identified by numbers 9 and 13, and the common electrodes, by 11 and 15.
4
Dr. Lekhtman’s declaration also referred to an expert report prepared by Dr. Henrietta Galiana, Chair of
the Department of Biomedical Engineering at McGill University, for use in the infringement litigation.
That report described how Dr. Galiana’s laboratory technician, equipped with a wooden dowel, wire,
metal foil, glue, electrical tape, and the drawings from the '753 patent, was able in two hours to build a
monitor that “worked just as described in the . . . patent.” Id., at 226.

253

Electronic copy available at: https://ssrn.com/abstract=3883500

“spaced relationship” must be a distance “greater than the width of each electrode.” App. 245.
The District Court ultimately construed the term to mean “there is a defined relationship between
the live electrode and the common electrode on one side of the cylindrical bar and the same or a
different defined relationship between the live electrode and the common electrode on the other
side of the cylindrical bar,” without any reference to the electrodes’ width. App. to Pet. for Cert.
43a-44a.
Nautilus moved for summary judgment, arguing that the term “spaced relationship,” as
construed, was indefinite under § 112, ¶ 2. The District Court granted the motion. Those words,
the District Court concluded, “did not tell [the court] or anyone what precisely the space should
be,” or even supply “any parameters” for determining the appropriate spacing. Id., at 72a.
The Federal Circuit reversed and remanded. A claim is indefinite, the majority opinion stated,
“only when it is ‘not amenable to construction’ or `insolubly ambiguous.’” 715 F.3d 891, 898
(2013) (quoting Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347
(C.A.Fed.2005)). Under that standard, the majority determined, the '753 patent survived
indefiniteness review. Considering first the “intrinsic evidence”—i.e., the claim language, the
specification, and the prosecution history—the majority discerned “certain inherent parameters
of the claimed apparatus, which to a skilled artisan may be sufficient to understand the metes and
bounds of ‘spaced relationship.’” 715 F.3d, at 899. These sources of meaning, the majority
explained, make plain that the distance separating the live and common electrodes on each half
of the bar “cannot be greater than the width of a user’s hands”; that is so “because claim 1
requires the live and common electrodes to independently detect electrical signals at two distinct
points of a hand.” Ibid. Furthermore, the majority noted, the intrinsic evidence teaches that this
distance cannot be “infinitesimally small, effectively merging the live and common electrodes
into a single electrode with one detection point.” Ibid. The claim’s functional provisions, the
majority went on to observe, shed additional light on the meaning of “spaced relationship.”
Surveying the record before the PTO on reexamination, the majority concluded that a skilled
artisan would know that she could attain the indicated functions of equalizing and removing
EMG signals by adjusting design variables, including spacing.
In a concurring opinion, Judge Schall reached the majority’s result employing “a more limited
analysis.” Id., at 905. Judge Schall accepted the majority’s recitation of the definiteness standard,
under which claims amenable to construction are nonetheless indefinite when “the construction
remains insolubly ambiguous.” Ibid. (internal quotation marks omitted). The District Court’s
construction of “spaced relationship,” Judge Schall maintained, was sufficiently clear: the term
means “there is a fixed spatial relationship between the live electrode and the common electrode”
on each side of the cylindrical bar. Ibid. Judge Schall agreed with the majority that the intrinsic
evidence discloses inherent limits of that spacing. But, unlike the majority, Judge Schall did not
“presum[e] a functional linkage between the `spaced relationship’ limitation and the removal of
EMG signals.” Id., at 906. Other limitations of the claim, in his view, and not the “‘spaced
relationship’ limitation itself,” “included a functional requirement to remove EMG signals.” Ibid.
We granted certiorari, 571 U.S. ___, 134 S.Ct. 896, 187 L.Ed.2d 702 (2014), and now vacate and
remand.
III
254

Electronic copy available at: https://ssrn.com/abstract=3883500

A
Although the parties here disagree on the dispositive question — does the '753 patent withstand
definiteness scrutiny — they are in accord on several aspects of the § 112, ¶ 2 inquiry. First,
definiteness is to be evaluated from the perspective of someone skilled in the relevant art. See,
e.g., General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371, 58 S.Ct. 899, 82 L.Ed.
1402 (1938). See also § 112, ¶ 1 (patent’s specification “shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and
exact terms as to enable any person skilled in the art to which it pertains, or with which it is most
nearly connected, to make and use the same” (emphasis added)). Second, in assessing
definiteness, claims are to be read in light of the patent’s specification and prosecution history.
See, e.g., United States v. Adams, 383 U.S. 39, 48-49, 86 S.Ct. 708, 15 L.Ed.2d 572 (1966)
(specification); Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 741, 122
S.Ct. 1831, 152 L.Ed.2d 944 (2002) (prosecution history). Third, “[d]efiniteness is measured
from the viewpoint of a person skilled in [the] art at the time the patent was filed.” Brief for
Respondent 55 (emphasis added). See generally E. Manzo, Patent Claim Construction in the
Federal Circuit § 0.2, p. 9 (2014) (“Patent claims . . . should be construed from an objective
perspective of a [skilled artisan], based on what the applicant actually claimed, disclosed, and
stated during the application process.”).
The parties differ, however, in their articulations of just how much imprecision § 112, ¶ 2
tolerates. In Nautilus’ view, a patent is invalid when a claim is “ambiguous, such that readers
could reasonably interpret the claim’s scope differently.” Brief for Petitioner 37. Biosig and the
Solicitor General would require only that the patent provide reasonable notice of the scope of the
claimed invention. See Brief for Respondent 18; Brief for United States as Amicus Curiae 9-10.
Section 112, we have said, entails a “delicate balance.” Festo, 535 U.S., at 731, 122 S.Ct. 1831.
On the one hand, the definiteness requirement must take into account the inherent limitations of
language. See ibid. Some modicum of uncertainty, the Court has recognized, is the “price of
ensuring the appropriate incentives for innovation.” Id., at 732, 122 S.Ct. 1831. One must bear in
mind, moreover, that patents are “not addressed to lawyers, or even to the public generally,” but
rather to those skilled in the relevant art. Carnegie Steel Co. v. Cambria Iron Co., 185 U.S. 403,
437, 22 S.Ct. 698, 46 L.Ed. 968 (1902) (also stating that “any description which is sufficient to
apprise [steel manufacturers] in the language of the art of the definite feature of the invention,
and to serve as a warning to others of what the patent claims as a monopoly, is sufficiently
definite to sustain the patent”). 5
At the same time, a patent must be precise enough to afford clear notice of what is claimed,
thereby “‘appris[ing] the public of what is still open to them.’” Markman, 517 U.S., at 373, 116
S.Ct. 1384 (quoting McClain v. Ortmayer, 141 U.S. 419, 424, 12 S.Ct. 76, 35 L.Ed. 800
5

See also Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 58, 65-66, 43 S.Ct. 322, 67
L.Ed. 523 (1923) (upholding as definite a patent for an improvement to a paper-making machine, which
provided that a wire be placed at a “high” or “substantial elevation,” where “readers . . . skilled in the art
of paper making and versed in the use of the . . . machine” would have “no difficulty. . . in determining . .
. the substantial [elevation] needed” for the machine to operate as specified).

255

Electronic copy available at: https://ssrn.com/abstract=3883500

(1891)). 6 Otherwise there would be “[a] zone of uncertainty which enterprise and
experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney
& Smith Co., 317 U.S. 228, 236, 63 S.Ct. 165, 87 L.Ed. 232 (1942). And absent a meaningful
definiteness check, we are told, patent applicants face powerful incentives to inject ambiguity
into their claims. See Brief for Petitioner 30-32 (citing patent treatises and drafting guides). See
also Federal Trade Commission, The Evolving IP Marketplace: Aligning Patent Notice and
Remedies With Competition 85 (2011) (quoting testimony that patent system fosters “an
incentive to be as vague and ambiguous as you can with your claims” and “defer clarity at all
costs”). 7 Eliminating that temptation is in order, and “the patent drafter is in the best position to
resolve the ambiguity in . . . patent claims.” Halliburton Energy Servs., Inc. v. M-I LLC, 514
F.3d 1244, 1255 (C.A.Fed.2008). See also Hormone Research Foundation, Inc. v. Genentech,
Inc., 904 F.2d 1558, 1563 (C.A.Fed.1990) (“It is a well-established axiom in patent law that a
patentee is free to be his or her own lexicographer . . . .”).
To determine the proper office of the definiteness command, therefore, we must reconcile
concerns that tug in opposite directions. Cognizant of the competing concerns, we read § 112, ¶ 2
to require that a patent’s claims, viewed in light of the specification and prosecution history,
inform those skilled in the art about the scope of the invention with reasonable certainty. The
definiteness requirement, so understood, mandates clarity, while recognizing that absolute
precision is unattainable. The standard we adopt accords with opinions of this Court stating that
“the certainty which the law requires in patents is not greater than is reasonable, having regard to
their subject-matter.” Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 270, 37 S.Ct. 82, 61
L.Ed. 286 (1916). See also United Carbon, 317 U.S., at 236, 63 S.Ct. 165 (“claims must be
reasonably clear-cut”); Markman, 517 U.S., at 389, 116 S.Ct. 1384 (claim construction calls for
“the necessarily sophisticated analysis of the whole document,” and may turn on evaluations of
expert testimony).
B
In resolving Nautilus’ definiteness challenge, the Federal Circuit asked whether the '753 patent’s
claims were “amenable to construction” or “insolubly ambiguous.” Those formulations can breed
lower court confusion, 8 for they lack the precision § 112, ¶ 2 demands. It cannot be sufficient

6

See also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236, 63 S.Ct. 165, 87 L.Ed. 232
(1942) (“The statutory requirement of particularity and distinctness in claims is met only when they
clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is
foreclosed from future enterprise.”); General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, 58
S.Ct. 899, 82 L.Ed. 1402 (1938) (“The limits of a patent must be known for the protection of the patentee,
the encouragement of the inventive genius of others and the assurance that the subject of the patent will
be dedicated ultimately to the public.”).
7
Online at http://www.ftc.gov/sites/default/ files/documents/reports/evolving-ip-marketplace-aligningpatent-notice-and-remedies-competition-report-federal-trade/110307patentreport.pdf (as visited May 30,
2014, and available in Clerk of Court’s case file).
8
See, e.g., Every Penny Counts, Inc. v. Wells Fargo Bank, N. A., ___ F.Supp.2d ___, ___, 2014 WL
869092, *4 (M.D.Fla., Mar. 5, 2014) (finding that “the account,” as used in claim, “lacks definiteness,”
because it might mean several different things and “no informed and confident choice is available among

256

Electronic copy available at: https://ssrn.com/abstract=3883500

that a court can ascribe some meaning to a patent’s claims; the definiteness inquiry trains on the
understanding of a skilled artisan at the time of the patent application, not that of a court viewing
matters post hoc. To tolerate imprecision just short of that rendering a claim “insolubly
ambiguous” would diminish the definiteness requirement’s public-notice function and foster the
innovation-discouraging “zone of uncertainty,” United Carbon, 317 U.S., at 236, 63 S.Ct. 165,
against which this Court has warned.
Appreciating that “terms like ‘insolubly ambiguous’ may not be felicitous,” Brief for Respondent
34, Biosig argues the phrase is a shorthand label for a more probing inquiry that the Federal
Circuit applies in practice. The Federal Circuit’s fuller explications of the term “insolubly
ambiguous,” we recognize, may come closer to tracking the statutory prescription. See, e.g., 715
F.3d, at 898 (case below) (“[I]f reasonable efforts at claim construction result in a definition that
does not provide sufficient particularity and clarity to inform skilled artisans of the bounds of the
claim, the claim is insolubly ambiguous and invalid for indefiniteness.” (internal quotation marks
omitted)). But although this Court does not “micromanag[e] the Federal Circuit’s particular word
choice” in applying patent-law doctrines, we must ensure that the Federal Circuit’s test is at least
“probative of the essential inquiry.” Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520
U.S. 17, 40, 117 S.Ct. 1040, 137 L.Ed.2d 146 (1997). Falling short in that regard, the expressions
“insolubly ambiguous” and “amenable to construction” permeate the Federal Circuit’s recent
decisions concerning § 112, ¶ 2’s requirement. 9 We agree with Nautilus and its amici that such
terminology can leave courts and the patent bar at sea without a reliable compass. 10
the contending definitions,” but that “the extent of the indefiniteness . . . falls far short of the `insoluble
ambiguity’ required to invalidate the claim”).
9
E.g., Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1366 (C.A.Fed.2010) (“the definiteness of
claim terms depends on whether those terms can be given any reasonable meaning”); Datamize, LLC v.
Plumtree Software, Inc., 417 F.3d 1342, 1347 (C.A.Fed. 2005) (“Only claims `not amenable to
construction’ or ‘insolubly ambiguous’ are indefinite.”); Exxon Research & Engineering Co. v. United
States, 265 F.3d 1371, 1375 (C.A.Fed. 2001) (“If a claim is insolubly ambiguous, and no narrowing
construction can properly be adopted, we have held the claim indefinite.”). See also Dept. of Commerce,
Manual of Patent Examining Procedure § 2173.02(I), p. 294 (9th ed. 2014) (PTO manual describing
Federal Circuit’s test as upholding a claim’s validity “if some meaning can be gleaned from the
language”).
10
The Federal Circuit suggests that a permissive definiteness standard “‘accord[s] respect to the statutory
presumption of patent validity.’” 715 F.3d 891, 902 (2013) (quoting Exxon Research, 265 F.3d, at 1375).
See also § 282, ¶ 1 (“[a] patent shall be presumed valid,” and “[t]he burden of establishing invalidity of a
patent or any claim thereof shall rest on the party asserting such invalidity”); Microsoft Corp. v. i4i Ltd.
Partnership, 564 U.S. ___, ___, 131 S.Ct. 2238, 2242, 180 L.Ed.2d 131 (2011) (invalidity defenses must
be proved by “clear and convincing evidence”). As the parties appear to agree, however, this presumption
of validity does not alter the degree of clarity that § 112, ¶ 2 demands from patent applicants; to the
contrary, it incorporates that definiteness requirement by reference. See § 282, ¶ 2(3) (defenses to
infringement actions include “[i]nvalidity of the patent or any claim in suit for failure to comply with . . .
any requirement of [§ 112]”).
The parties nonetheless dispute whether factual findings subsidiary to the ultimate issue of definiteness
trigger the clear-and-convincing-evidence standard and, relatedly, whether deference is due to the PTO’s
resolution of disputed issues of fact. We leave these questions for another day. The court below treated
definiteness as “a legal issue [the] court reviews without deference,” 715 F.3d, at 897, and Biosig has not

257

Electronic copy available at: https://ssrn.com/abstract=3883500

IV
Both here and in the courts below, the parties have advanced conflicting arguments as to the
definiteness of the claims in the '753 patent. Nautilus maintains that the claim term “spaced
relationship” is open to multiple interpretations reflecting markedly different understandings of
the patent’s scope, as exemplified by the disagreement among the members of the Federal
Circuit panel. 11 Biosig responds that “spaced relationship,” read in light of the specification and
as illustrated in the accompanying drawings, delineates the permissible spacing with sufficient
precision.
“[M]indful that we are a court of review, not of first view,” Cutter v. Wilkinson, 544 U.S. 709,
718, n. 7, 125 S.Ct. 2113, 161 L.Ed.2d 1020 (2005), we decline to apply the standard we have
announced to the controversy between Nautilus and Biosig. As we have explained, the Federal
Circuit invoked a standard more amorphous than the statutory definiteness requirement allows.
We therefore follow our ordinary practice of remanding so that the Court of Appeals can
reconsider, under the proper standard, whether the relevant claims in the '753 patent are
sufficiently definite. See, e.g., Johnson v. California, 543 U.S. 499, 515, 125 S.Ct. 1141, 160
L.Ed.2d 949 (2005); Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 438, 116 S.Ct.
2211, 135 L.Ed.2d 659 (1996).
***
For the reasons stated, we vacate the judgment of the United States Court of Appeals for the
Federal Circuit and remand the case for further proceedings consistent with this opinion.
It is so ordered.

called our attention to any contested factual matter—or PTO determination thereof—pertinent to its
infringement claims.
11
Notably, however, all three panel members found Nautilus’ arguments unavailing.

258

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 17: Disclosure
Upon completion of class 17, you should be able to:
1) explain the modern requirement of disclosure;
2) explain the policy issues underlying the enablement and written description requirements;
3) analyze a hypothetical scenario involving enablement and written description issues.
***
Although an invention may meet the newness requirements of §§ 102 and 103, and may be
claimed in a sufficiently definite manner, an inventor is still not entitled to a patent until the
invention has been adequately disclosed. Put another way, an inventor is limited to claims that
are commensurate with what was actually disclosed. As the readings reveal, this disclosure
requirement serves multiple purposes.
The classic entry point into this discussion is The Incandescent Lamp Patent (1895), which
involves the general concept of a disclosure requirement. Here, Thomas Edison is being sued for
patent infringement by the owners of an earlier patent. In the excerpt provide, the Court is
grappling with the question of whether the knowledge disclosed by the patentees, Sawyer &
Man, is sufficient to support their claims.
The Incandescent Lamp Patent was decided in an era in which patent law doctrine was much
more ichoate and less crystallized than its current form. Beginning around the enactment of the
1952 Patent Act, courts—in particular, the Court of Customs and Patent Appeals, which heard
appeals of decisions by the USPTO to deny patents—began to formalize and crystallize patent
law doctrine.
Today, the disclosure requirement takes two primary doctrinal forms: enablement, which
involves the question of whether the technical disclosure of the patent is sufficient to enable one
of ordinary skill in the art to make and use the invention without undue experimentation, and
written description, which involves the question of whether a person of ordinary skill in the art
would consider the inventor to have had “possession” of the claimed invention based on the
application as initially filed. The statutory basis for both requirements is 35 U.S.C. § 112(a).
As you read the Incandescent Lamp Patent, ask yourself the following questions:
•
•
•

What purposes does the disclosure requirement serve?
Why does the third claim of the Sawyer & Man patent probably satisfy the disclosure
requirement but the first claim does not?
How is the analysis described in The Incandescent Lamp Patent similar to and different
from the statutory language of § 112(a)?

259

Electronic copy available at: https://ssrn.com/abstract=3883500

2 Sheets—She_,-et 1.

w. E. SAWYER & A. MAN.
ELECTRIC LIGHT.

No. 317,676.

Patented May 12, 1885.

?gure 2.‘

EQM/AM.
JGAQW I
N. FETERS. Phmmhognpmr. wummm n, c.

260

Electronic copy available at: https://ssrn.com/abstract=3883500

2 Sheets—-Sheet 2.

W. E. SAWYEB & A. MAN.
ELECTRIC LIGHT.

No. 317,676.

Patented May 12, 1885.‘

Ira/water!

Wi/‘bn/ess as :

N‘ PETERS, Photo-Lilhognpher, Washingien, n1:

261

Electronic copy available at: https://ssrn.com/abstract=3883500

ATENT

FFICE;

WILLIAM EDWARD SAWYER, OF NEW YORK, AND ALBON MAN, OF BROOK
LYN, N. Y., ASSIGNORS TO ELECTED-DYNAMIC LIGHT OUMPANY OF
NEW YORK.

ELECTREC LIGHT
SPECIPICATION forming part of Letters Patent No. 317,676, dated May 12, 18815.
Application ?led January 9, 1880.

'

T0 aZZ whom it may concern.

size to the?ange, and is ground to the bottom
Be it known that we, WILLIAM E, Snwvna, in
thereof to form an airtight joint, so that the

aresident of the cit , county, and State of

entire wall of the chamber is formed of glass,
New York, and ALBON MAN, a resident of the
electrodes passing through the glass disk
Brooklyn, in the county of Kings and State in the
shown to form the lighting
aforesaid, both citizens of the United States, circuit manner
in the chamber, substantially as in 55
Improvements in Electric Lamps, of which
jointly have invented certain new and useful said Patent No. 205,14 1. The sealing of the
improvements the following is a speci?cation. electrodes, where they pass through the glass
wall, is done with any suitable cement, or in
IO
Our invention, speaking generally, relates any
of the well-known methods of sealing
to that class of electric lamps employing an glass
upon metal electrodes previous to the
incandescent conductor inclosed in a trans
of this application.
parent hermetically-sealed vessel‘or chamber, tiling
The
electric connections of this lamp are
fromwhich oxygen is excluded, and consti
tutes an improvement upon the apparatus made in the base thereof, substantially the
shown in Letters Patent N0. 205,144, granted , same as in our Patent No. 210,809, dated De
cember 10, 1878, and the whole bottom is in
to us J une 18, 1878.
Our invention relates more especially to the closed in a cup ?lled with wax or other suit

20

65

able cement, the same as in that patent, the
incandescingconductor, its substance,its form, cement
sealin g in this lamp being also applied
and its combination with the other elements

composing the lamp. Its object is to secure in substantially the same way as in the patent
last above mentioned, the invention ‘making
a cheap and effective apparatus; and our im the
subject-matter of this application being
provement consists,o,?rst, of the combination, improvements upon the lamps described in the
in a lamp-chamber composed wholly of glass,
above referred to, to the extent of the
25 asdescribed in Patent N 0. 205,144, of an in patents
claims
making
part hereof.
candescing conductor of ‘carbon made from a
75
In the practice of our invention we have made
use
of carbonized paper, and also wood car
tion to a similar conductor made from mineral
bon.
We have also used such conductors or
or gas carbon, and also in the form of such

vegetable ?brous material, in contradistinc

burners‘ of various shapes, such as pieces with
their
lower ends secured to their respective
bon, and ‘combined in the lighting-circuit supports
and having their upper ends united
_ within the exhausted. chamber of the lamp.
so
as
to
form
an inverted \l-shaped burner.
The accompanying drawings show all our
. , improvements embodied in an apparatus or We have also used conductors of varying con
35 lamp substantially like that represented in tours-that is, with reetan gular bends instead
of curvilinear ones ; but we prefer the arch 85
the patent above referred to, being the form shape.
.
in which we have practically used it; but some
No
especial
description
of
making
the illu
of our improvements may be used in connec
conductor so made from~such vegetable car

tion ‘with other forms of lamps with equally
.good effect.
Reference being had to said drawings, Fig

minating carbon conductors, described in this
speci?cation and making the subject-matter
of this improvement, is thought necessary, as ,90

any of the ordinary methods of forming the
vation thereof ; .Fi g. 3, a side view in elevation material to be carbonized to the desired shape
of the burner on an enlarged scale to show its and size, and carbonizing it while con?ned in
45 details ‘more clearly, and Fig. 4 is a similar retorts in powdered carbon, substantially ac
cording to the methods in practice before the 95
edge view.
‘
I
date
of this improvement, may be adopted in
Fig. 5 of the drawings shows a vertical sec
tion through the bottom of the lamp. In this the practice thereof by any one skilled in the
?gure :10 is a glass ?ange on the bottom of the arts appertaining to the making of carbons for
, ure 1 is a top view of the lamp; Fig.2,aside ele

lighting or for other use in the arts.
lamp-chamber. y is‘ a glass disk corresponding electric
An important practical advantage which is

262

Electronic copy available at: https://ssrn.com/abstract=3883500

2

317,676

The nature of our inventions and the oper
secured by the arch form of incandescin g car ation
of our improved lamp will be readily
bon is that it permits the carbon to expand

and contract under the varying temperatures understood from the foregoing description and 45
to which it is subjected when the electric cur the following claims.
rent is turned on or oft without altering the

position of its ?xed terminals. Thus the ne
cessity for a special mechanical device to com

pensate for the expansion and contraction
which has heretofore been. necessary is en
IO

We claim as our joint invention
1. An incandescing conductor for_ an elec
tric lamp, of carbonized ?brous ‘or textile ma
terial and of an arch or horseshoe shape, sub
stantially as hereinbefore set forth.

2. The combination, substantially as herein
tirely dispensed with, and thus the lamp is before
set forth, of an electric circuit and an
materially simpli?ed in its construction. An incandescing
conductor of carbonized ?brous
other advantage of the arch form is that the
material,
included
in and forming part of said
shadow cast by such burners is less than that
produced by other forms of burners when ?tted circuit, and atransparent hermetically-sealed 55
chamber in which the conductor is inclosed.

the necessary devices to support them.
.15 with
Another important advantage resultin gfrom

3. The incandescing conductor for an elec
our construction of the lamp results from the tric lamp, formed of carbonized paper, sub
fact that the wall forming the chamber of the stantially as described.

lamp through which the electrodes pass to the
interior of the lamp is made wholly of glass,
by which all danger of oxidation, leakage, or
short-circuitin g is avoided.
The advantages resultingf’rom the manufac
ture of the carbon from vegetable ?brous or
textile material instead of mineral or gas car
bon are many. Among them may be mentioned
the convenience afforded for cutting and mak

4. An incandescin electric lamp consisting

of the following elements in combination :

?rst, an illuminating-chamber made whollyof
glass hermetically sealed. and out of which
all carbon'consuming gas has been exhausted
or driven; second, an electric-circuit con 65

ductor passing through the glass wall of said
chamber and hermetically sealed therein, as
described; third, an illuminating conductor in
ing the conductor in the desired form and said circuit, and forming part thereof within
chamber, consisting of carbon made from
‘size, the purity and equality of the carbon said
a ?brous or textile material, having the form

3O obtained, its susceptibility to tempering,both

as to hardness and resistance, and its tough
ness and durability. We have used such
burners in closed or hermetically-sealed trans
parent chambers, in a vacuum, in nitrogen gas,
35 and in hydrogen gas; but we have obtained

of an arch or loop, substantially as described,

for the purpose speci?ed.
In testimony whereof we have hereunto
subscribed our names this 8th day of Janu 75
ary, 1880.

the best results in a vacuum, or an attenua

WILLIAM EDWVARD SAWYER.

ted atmosphere of nitrogen gas, the great de

ALBON MAN.

sideratum being to exclude oxygen or other

gases capable of combining with carbon at

high temperatures from the incandescing
chamber, as is well understood.

\Vitnesses :
. WM. H. Gannon,

WM. 1). BALDWIN.

263

Electronic copy available at: https://ssrn.com/abstract=3883500

The Incandescent Lamp Patent 12
159 U.S. 465 (1895)

Case Backgroud:

This was a bill in equity, filed by the Consolidated Electric Light Company against the
McKeesport Light Company, to recover damages for the infringement of letters patent No.
317,076,* issued May 12, 1885, to the Electro-Dynamic Light Company, assignee of Sawyer and
Man, for an electric light. The defendants justified under certain patents to Thomas A. Edison,
particularly No. 223,898, issued January 27, 1880; denied the novelty and utility of the
complainant's patent; and averred that the same had been fraudulently and illegally procured. The
real defendant was the Edison Electric Light Company, and the case involved a contest between
what are known as the Sawyer and Man and the Edison systems of electric lighting.
In their application, Sawyer and Man stated that their invention related to ‘that class of electric
lamps employing an incandescent conductor inclosed in a transparent, hermetically sealed vessel
or chamber, from which oxygen is excluded, and * * * more especially to the incandescing
conductor, its substance, its form, and its combination with the other elements composing the
lamp. Its object is to secure a cheap and effective apparatus; and our improvement consists, first,
of the combination, in a lamp chamber, composed wholly of glass, as described in patent No.
205,144,’ upon which this patent was declared to be an improvement, ‘of an incandescing
conductor of carbon made from a vegetable fibrous material, in contradistinction to a similar
conductor made from mineral or gas carbon, and also in the form of such conductor so made
from such vegetable carbon, and combined in the lighting circuit with the exhausted chamber of
the lamp.’
The following drawings exhibit the substance of the invention:

The specification further stated that:
12

This is the title of this case in the opinion of the court; but its docket title is, “The Consolidated Electric
Light Company, Appellant, v. The McKeesport Light Company.”

264

Electronic copy available at: https://ssrn.com/abstract=3883500

‘In the practice of our invention, we have made use of carbonized paper, and also wood
carbon. We have also used such conductors or burners of various shapes, such as pieces
with their lower ends secured to their respective supports, and having their upper ends
united so as to form an inverted V-shaped burner. We have also used conductors of
varying contours,—that is, with rectangular bends instead of curvilinear ones; but we
prefer the arch shape. ‘
‘No especial description of making the illuminating carbon conductors, described in this
specification, and making the subject-matter of this improvement, is thought necessary,
as any of the ordinary methods of forming the material to be carbonized to the desired
shape and size, and carbonizing it while confined in retorts in powdered carbon,
substantially according to the methods in practice before the date of this improvement,
may be adopted in the practice thereof by any one skilled in the arts appertaining to the
making of carbons for electric lighting or for other use in the arts.’
‘An important practical advantage which is secured by the arch form of incandescing
carbon is that it permits the carbon to expand and contract under the varying temperatures
to which it is subjected when the electric current is turned on or off without altering the
position of its fixed terminals. Thus, the necessity for a special mechanical device to
compensate for the expansion and contraction which has heretofore been necessary is
entirely dispensed with, and thus the lamp is materially simplified in its
construction. Another advantage of the arch form is that the shadow cast by such burners
is less than that produced by other forms of burners when fitted with the necessary
devices to support them.’
‘Another important advantage resulting from our construction of the lamp results from
the fact that the wall forming the chamber of the lamp through which the electrodes pass
to the interior of the lamp is made wholly of glass, by which all danger of oxidation,
leakage, or short-circuiting is avoided.’
‘The advantages resulting from the manufacture of the carbon from vegetable fibrous or
textile material instead of mineral or gas carbon are many. Among them may be
mentioned the convenience afforded for cutting and making the conductor in the desired
form and size, the purity and equality of the carbon obtained, its susceptibility to
tempering, both as to hardness and resistance, and its toughness and durability. We have
used such burners in closed or hermetically sealed transparent chambers, in a vacuum, in
nitrogen gas, and in hydrogen gas; but we have obtained the best results in a vacuum, or
an attenuated atmosphere of nitrogen gas, the great desideratum being to exclude oxygen
or other gases capable of combining with carbon at high temperatures from the
incandescing chamber, as is well understood.’
The claims were as follows:

265

Electronic copy available at: https://ssrn.com/abstract=3883500

‘(1) An incandescing conductor for an electric lamp, of carbonized fibrous or textile
material, and of an arch or horseshoe shape, substantially as hereinbefore set forth.’
‘(2) The combination, substantially as hereinbefore set forth, of an electric circuit and an
incandescing conductor of carbonized fibrous material, included in and forming part of
said circuit, and a transparent, hermetically sealed chamber, in which the conductor is
inclosed.’
‘(3) The incandescing conductor for an electric lamp, formed of carbonized paper,
substantially as described.’
‘(4) An incandescing electric lamp consists of the following elements in combination:
First, an illuminating chamber made wholly of glass hermetically sealed, and out of
which all carbon-consuming gas has been exhausted or driven; second, an electric-circuit
conductor passing through the glass wall of said chamber, and hermetically sealed
therein, as described; third, an illuminating conductor in said circuit, and forming part
thereof within said chamber, consisting of carbon made from a fibrous or textile material,
having the form of an arch or loop, substantially as described, for the purpose specified.’
The commercial Edison lamp used by the appellee, and which is illustrated below, is composed
of a burner, A, made of carbonized bamboo of a peculiar quality, discovered by Mr. Edison to be
highly useful for the purpose, and having a length of about 6 inches, a diameter of about
5/1000 of an inch, and an electrical resistance of upward of 100 ohms. This filament of carbon is
bent into the form of a loop, and its ends are secured by good electrical and mechanical
connections to two fine platinum wires, B, B. These wires pass through a glass stem, C, the glass
being melted and fused upon the platinum wires. A glass globe, D, is fused to the glass stem, C.
This glass globe has originally attached to it, at the point d, a glass tube, by means of which a
connection is made with highly organized and refined exhausting apparatus, which produces in
the globe a high vacuum, whereupon the glass tube is melted off by a flame, and the globe is
closed by the fusion of the glass at the point d.

266

Electronic copy available at: https://ssrn.com/abstract=3883500

Upon a hearing in the circuit court before Mr. Justice Bradley, upon pleadings and proofs, the
court held the patent to be invalid, and dismissed the bill. 40 Fed. 21. Thereupon complainant
appealed to this court.
Case Opinion:
MR. JUSTICE BROWN, after stating the case as above reported, delivered the opinion of the
court.
In order to obtain a complete understanding of the scope of the Sawyer and Man patent, it is
desirable to consider briefly the state of the art at the time the application was originally made,
which was in January, 1880.
Two general forms of electric illumination had for many years been the subject of experiments
more or less successful, one of which was known as the arc light, produced by the passage of a
current of electricity between the points of two carbon pencils, placed end to end, and slightly
separated from each other. In its passage from one point to the other through the air, the electric
current took the form of an arc, and gave the name to the light. This form of light had been
produced by Sir Humphry Davy as early as 1810, and by successive improvements in the carbon
pencils and in their relative adjustment to each other, had come into general use as a means of
lighting streets, halls, and other large spaces; but by reason of its intensity, the uncertain and
flickering character of the light, and the rapid consumption of the carbon pencils, it was wholly
unfitted for domestic use. The second form of illumination is what is known as the incandescent
system, and consists generally in the passage of a current of electricity through a continuous strip
or piece of refractory material, which is a conductor of electricity, but a poor conductor — in
other words, a conductor offering a considerable resistance to the flow of the current through it.
267

Electronic copy available at: https://ssrn.com/abstract=3883500

It was discovered early in this century that various substances might be heated to a white heat by
passing a sufficiently strong current of electricity through them. The production of a light in this
way does not in any manner depend upon the consumption or wearing away of the conductor, as
it does in the arc light. A third system was a combination of the two others, but it never seems to
have come into general use, and is unimportant in giving a history of the art.
For many years prior to 1880, experiments had been made by a large number of persons, in
various countries, with a view to the production of an incandescent light which could be made
available for domestic purposes, and could compete with gas in the matter of expense. Owing
partly to a failure to find a proper material, which should burn but not consume, partly to the
difficulty of obtaining a perfect vacuum in the globe in which the light was suspended, and partly
to a misapprehension of the true principle of incandescent lighting, these experiments had not
been attended with success; although it had been demonstrated as early as 1845 that, whatever
material was used, the conductor must be enclosed in an air-tight bulb, to prevent it from being
consumed by the oxygen in the atmosphere. The chief difficulty was that the carbon burners
were subject to a rapid disintegration or evaporation, which electricians assumed was due to the
disrupting action of the electric current, and, hence, the conclusion was reached that carbon
contained in itself the elements of its own destruction, and was not a suitable material for the
burner of an incandescent lamp.
It is admitted that the lamp described in the Sawyer and Man patent is no longer in use, and was
never a commercial success; that it does not embody the principle of high resistance with a small
illuminating surface; that it does not have the filament burner of the modern incandescent lamp;
that the lamp chamber is defective, and that the lamp manufactured by the complainant and put
upon the market is substantially the Edison lamp; but it is said that, in the conductor used by
Edison, (a particular part of the stem of the bamboo lying directly beneath the silicious cuticle,
the peculiar fitness for which purpose was undoubtedly discovered by him,) he made use of a
fibrous or textile material, covered by the patent to Sawyer and Man, and is, therefore, an
infringer. It was admitted, however, that the third claim — for a conductor of carbonized paper
— was not infringed.
The two main defences [sic] to this patent are (1) that it is defective upon its face, in attempting
to monopolize the use of all fibrous and textile materials for the purpose of electric illumination;
and (2) that Sawyer and Man were not in fact the first to discover that these were better adapted
than mineral carbons to such purposes.
Is the complainant entitled to a monopoly of all fibrous and textile materials for incandescent
conductors? If the patentees had discovered in fibrous and textile substances a quality common
to them all, or to them generally, as distinguishing them from other materials, such as minerals,
etc., and such quality or characteristic adapted them peculiarly to incandescent conductors, such
claim might not be too broad. If, for instance, minerals or porcelains had always been used for a
particular purpose, and a person should take out a patent for a similar article of wood, and woods
generally were adapted to that purpose, the claim might not be too broad, though defendant used
wood of a different kind from that of the patentee. But if woods generally were not adapted to
the purpose, and yet the patentee had discovered a wood possessing certain qualities, which gave
268

Electronic copy available at: https://ssrn.com/abstract=3883500

it a peculiar fitness for such purpose, it would not constitute an infringement for another to
discover and use a different kind of wood, which was found to contain similar or superior
qualities. The present case is an apt illustration of this principle. Sawyer and Man supposed they
had discovered in carbonized paper the best material for an incandescent conductor. Instead of
confining themselves to carbonized paper, as they might properly have done, and in fact did in
their third claim, they made a broad claim for every fibrous or textile material, when in fact an
examination of over six thousand vegetable growths showed that none of them possessed the
peculiar qualities that fitted them for that purpose. Was everybody then precluded by this broad
claim from making further investigation? We think not.
The injustice of so holding is manifest in view of the experiments made, and continued for
several months, by Mr. Edison and his assistants, among the different species of vegetable
growth, for the purpose of ascertaining the one best adapted to an incandescent conductor. Of
these he found suitable for his purpose only about three species of bamboo, one species of cane
from the Valley of the Amazon, impossible to be procured in quantities on account of the
climate, and one or two species of fibres from the agave family. Of the special bamboo, the walls
of which have a thickness of about three-eighths of an inch, he used only about twentythousandths of an inch in thickness. In this portion of the bamboo the fibres are more nearly
parallel, the cell walls are apparently smallest, and the pithy matter between the fibres is at its
minimum. It seems that carbon filaments cannot be made of wood — that is, exogenous
vegetable growth — because the fibres are not parallel and the longitudinal fibres are intercepted
by radial fibres. The cells composing the fibres are all so large that the resulting carbon is very
porous and friable. Lamps made of this material proved of no commercial value. After trying as
many as thirty or forty different woods of exogenous growth, he gave them up as hopeless. But
finally, while experimenting with a bamboo strip which formed the edge of a palmleaf fan, cut
into filaments, he obtained surprising results. After microscopic examination of the material, he
despatched a man to Japan to make arrangements for securing the bamboo in quantities. It seems
that the characteristic of the bamboo which makes it particularly suitable is, that the fibres run
more nearly parallel than in other species of wood. Owing to this, it can be cut up into filaments
having parallel fibres, running throughout their length, and producing a homogeneous carbon.
There is no generic quality, however, in vegetable fibres, because they are fibrous, which adapts
them to the purpose. Indeed, the fibres are rather a disadvantage. If the bamboo grew solid
without fibres, but had its peculiar cellular formation, it would be a perfect material, and
incandescent lamps would last at least six times as long as at present. All vegetable fibrous
growths do not have a suitable cellular structure. In some the cells are so large that they are
valueless for that purpose. No exogenous, and very few endogenous, growths are suitable. The
messenger whom he despatched to different parts of Japan and China sent him about forty
different kinds of bamboo, in such quantities as to enable him to make a number of lamps, and
from a test of these different species he ascertained which was best for the purpose. From this it
appears very clearly that there is no such quality common to fibrous and textile substances
generally as makes them suitable for an incandescent conductor, and that the bamboo which was
finally pitched upon, and is now generally used, was not selected because it was of vegetable
growth, but because it contained certain peculiarities in its fibrous structure which distinguished
it from every other fibrous substance. The question really is whether the imperfectly successful
experiments of Sawyer and Man, with carbonized paper and wood carbon, conceding all that is
269

Electronic copy available at: https://ssrn.com/abstract=3883500

claimed for them, authorize them to put under tribute the results of the brilliant discoveries made
by others.
It is required by Rev. Stat. § 4888 that the application shall contain a written description of the
device “and of the manner and process of making, constructing, compounding, and using it in
such full, clear, concise, and exact terms as to enable any person, skilled in the art or science to
which it appertains or with which it is most nearly connected, to make, construct, compound, and
use the same.” The object of this is to apprise the public of what the patentee claims as his own,
the courts of what they are called upon to construe, and competing manufacturers and dealers of
exactly what they are bound to avoid. Grant v. Raymond, 6 Pet. 218, 247. If the description be so
vague and uncertain that no one can tell, except by independent experiments, how to construct
the patented device, the patent is void.
It was said by Mr. Chief Justice Taney in Wood v. Underhill, 5 How. 1, 5, with respect to a
patented compound for the purpose of making brick or tile, which did not give the relative
proportions of the different ingredients: “But when the specification of a new composition of
matter gives only the names of the substances which are to be mixed together, without stating
any relative proportion, undoubtedly it would be the duty of the court to declare the patent void.
And the same rule would prevail where it was apparent that the proportions were stated
ambiguously and vaguely. For in such cases it would be evident, on the face of the specification,
that no one could use the invention without first ascertaining, by experiment, the exact
proportion of the different ingredients required to produce the result intended to be obtained . . .
And if, from the nature and character of the ingredients to be used, they are not susceptible of
such exact description, the inventor is not entitled to a patent.”
So in Tyler v. Boston, 7 Wall. 327, 330, wherein the plaintiff professed to have discovered a
combination of fusel oil with the mineral and earthy oils, constituting a burning fluid, the
patentee stated that the exact quantity of fusel oil, which is necessary to produce the most
desirable compound, must be determined by experiment. And the court observed: “Where a
patent is claimed for such a discovery it should state the component parts of the new manufacture
claimed with clearness and precision, and not leave a person attempting to use the discovery to
find it out ‘by experiment.’” See also Béné v. Jeantet, 129 U.S. 683; Howard v. Detroit Stove
Works, 150 U.S. 164, 167; Schneider v. Lovell, 10 Fed. Rep. 666; Welling v. Crane, 14 Fed. Rep.
571.
Applying this principle to the patent under consideration, how would it be possible for a person
to know what fibrous or textile material was adapted to the purpose of an incandescent
conductor, except by the most careful and painstaking experimentation? If, as before observed,
there were some general quality, running through the whole fibrous and textile kingdom, which
distinguished it from every other, and gave it a peculiar fitness for the particular purpose, the
man who discovered such quality might justly be entitled to a patent; but that is not the case here.
An examination of materials of this class carried on for months revealed nothing that seemed to
be adapted to the purpose; and even the carbonized paper and wood carbons specified in the
patent, experiments with which first suggested their incorporation therein, were found to be so
inferior to the bamboo, afterwards discovered by Edison, that the complainant was forced to
270

Electronic copy available at: https://ssrn.com/abstract=3883500

abandon its patent in that particular, and take up with the material discovered by its rival. Under
these circumstances, to hold that one, who had discovered that a certain fibrous or textile
material answered the required purpose, should obtain the right to exclude everybody from the
whole domain of fibrous and textile materials, and thereby shut out any further efforts to
discover a better specimen of that class than the patentee had employed, would be an
unwarranted extension of his monopoly, and operate rather to discourage than to promote
invention. If Sawyer and Man had discovered that a certain carbonized paper would answer the
purpose, their claim to all carbonized paper would, perhaps, not be extravagant; but the fact that
paper happens to belong to the fibrous kingdom did not invest them with sovereignty over this
entire kingdom, and thereby practically limit other experimenters to the domain of minerals.
In fact, such a construction of this patent as would exclude competitors from making use of any
fibrous or textile material would probably defeat itself, since, if the patent were infringed by the
use of any such material, it would be anticipated by proof of the prior use of any such material.
In this connection it would appear, not only that wood charcoal had been constantly used since
the days of Sir Humphry Davy for arc lighting, but that in the English patent to Greener and
Staite of 1846, for an incandescent light, “charcoal, reduced to a state of powder,” was one of the
materials employed. So also, in the English patent of 1841 to De Moleyns, “a finely pulverized
boxwood charcoal or plumbago” was used for an incandescent electric lamp. Indeed, in the
experiments of Sir Humphry Davy, early in the century, pieces of well-burned charcoal were
heated to a vivid whiteness by the electric current, and other experiments were made which
evidently contemplated the use of charcoal heated to the point of incandescence. Mr. Broadnax,
the attorney who prepared the application, it seems, was also of opinion that a broad claim for
vegetable carbons could not be sustained because charcoal had been used before in incandescent
lighting. There is undoubtedly a good deal of testimony tending to show that, for the past fifty or
sixty years, the word “charcoal” has been used in the art, not only to designate carbonized wood,
but mineral or hard carbons, such as were commonly employed for the carbon pencils of arc
lamps. But we think it quite evident that, in the patents and experiments above referred to, it was
used in its ordinary sense of charcoal obtained from wood. The very fact of the use of such word
to designate mineral carbons indicates that such carbons were believed to possess peculiar
properties required for illumination, which before that had been supposed to belong to wood
charcoal.
We have not found it necessary in this connection to consider the amendments that were made to
the original specification, upon which so much stress was laid in the opinion of the court below,
since we are all agreed that the claims of this patent, with the exception of the third, are too
indefinite to be the subject of a valid monopoly.
As these suggestions are of themselves sufficient to dispose of the case adversely to the
complainant, a consideration of the question of priority of invention, or rather of the extent and
results of the Sawyer and Man experiments, which was so fully argued upon both sides, and
passed upon by the court below, becomes unnecessary.
For the reasons above stated the decree of the Circuit Court is
271

Electronic copy available at: https://ssrn.com/abstract=3883500

Affirmed.

272

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 18: Claim Construction and Infringement
Upon completion of class 18, you should be able to:
1)
2)
3)

explain the concept of direct infringement;
explain the processes and methods for construing claim terms;
analyze a hypothetical claim term.
***

35 U.S.C. § 271(a) states that
“whoever without authority makes, uses, offers to sell, or sells any patented invention,
within the United States or imports into the United States any patented invention during
the term of the patent therefor, infringes the patent.
The “patented invention” is understood to be the “claimed invention.” Thus, patent infringement
consists of making, using offering to sell, selling or importing the claimed invention.
A. Infringement
Determinations of whether a patent is infringed involve two basic questions: was a prohibited act
performed and did it involve the claimed invention?
Although there can be disagreements over whether a prohibited act was performed (particularly
when the claimed invention involves a method rather than a product), most infringement disputes
involve the issue of whether the claimed invention was involved. Answering this question
involves a comparison between the accused product or method and the relevant patent claim. If
all of the limitations of the claim are met by an accused product or method, the claim is deemed
to be literally infringed.
This comparison is easier said than done, however. Infringement analyses, like novelty analyses,
involve a limitation-by-limitation approach rather than a holistic comparison. Think of the
limitations in a claim as stars in a constellation. The question is whether each of the stars is
present in an accused product. Just as different people might see different pictures in the stars,
differences in other aspects between the accused product and the embodiment shown in the
patent are irrelevant. Put another way, infringement and novelty analyses involve looking at the
parts rather than at the whole.
Infringement litigation is typically filed in a US District Court, but infringement disputes can be
heard in other courts such as the Court of Federal Claims or the Court of International Trade.
Decisions made with respect to patent infringement are appealed to the Court of Appeals for the
Federal Circuit, and possibly later to the Supreme Court.
B. Claim Construction
273

Electronic copy available at: https://ssrn.com/abstract=3883500

In addition, as you likely have already noticed, most claims are not particularly easy to read. Nor
are the words necessarily ones with only a singular meaning. Language is imprecise, and since
claims are written in English, they can exhibit all the ambiguities and uncertainties our language
contains. Just as statutes and contracts can be subjected to multiple interpretations, so to can
patent claims.
Sometimes there are claim terms that must be interpreted so that the meaning can be properly
understood by the fact finder. The process of interpreting the words of a patent claim and then
giving those interpretations legal meaning is known as claim construction. Because many patent
disputes can turn on the meaning of a particular term in the claim, numerous opinions have been
written that construe those terms. Claim construction is only done in the context of a dispute,
such as infringement litigation or validity challenges, because there is no need to construe a
claim in the abstract.
More recently, questions have been raised involving the issue of who gets to construe claim
terms and what form of appellate review is appropriate. The Supreme Court recently addressed
this issue in Teva v. Sandoz (2015), a case I will discuss in class.
Begin by reading 35 U.S.C. § 271(a) for yourself. Next, read Phillips v. AWH, asking yourself
the following questions:
•
•
•

What is claim construction?
What is the process for claim construction? How is it actually done?
What policy rationales underlie the Phillips process for claim construction?

274

Electronic copy available at: https://ssrn.com/abstract=3883500

United States Patent [19]

[11]
[45]

Phillips
[54]

STEEL SHELL MODULES FOR PRISONER
DETENTION FACILITIES

[76] Inventor:

4,677,798

Patent Number:
Date of Patent:

Jul. 7, 1987

tion and secured storage facilities provide good archi
tect‘ural properties and signi?cant resistance to noise,
?re and impact. Thus, steel shell modules are welded
together to produce steel inner and outer walls. The

Edward H. Phillips, PO. Box 979,
Fort Collins, Colo. 80522

modules contain strengthening and bullet de?ecting

[21] Appl.No.: 852,021
[22] 1511611;
Apr. 14,1986

internally directed steel baffles and various types of
insulating materials. Construction is facilitated by pro

[51]
[52]

Int. Cl.4 ............................................. .. E04I-I 3/08
us. c1. ..................................... .. 52/106; 52/79.4;

[58]

Field of Search ..................... .. 52/106, 79.1, 79.4,

[56]

52/79.5, 79.9, 79.12, 144, 243, 404; 109/78, 79
References Cited

viding modules that are welded together along only
two lines coinciding with mating end positions on the
steel plate inner and outer walls. Three steel panel
pieces are formed into a module, each being partly

52/799; 52/144; 52/404; 109/79

triangular in cross section so that only one weld seam

between two of the panels is required in assembling the
three pieces which thereby form the internal baf?es at
angles for de?ecting bullets. The baf?es form an inter

U.S. PATENT DOCUMENTS

3,769,766 11/1973

Speidel .......... .

.l.... .. 52/ 79.4

mediate barrier between the walls and ?anges at the
ends of the module between which an insulating rope is
compressed to provide a thermal and sound barrier
between the inner and outer steel walls. Different types

3,899,043

8/1975

Hall ...... ..

.. 52/79.9 X

of internally disposed insulating materials may be dis

4,494,348

l/ 1985

Kastelic .......................... .. 52/404 X

posed on either side of the intermediate barrier thus to

1,100,804

6/1914 White .

3,312,019

4/1967

3,722,152

3/1973 Schlatter et al.

Faerber ............................... .. 52/106

.. 52/ 106 X

provide the best combination of impact, ?re and sound

Primary Examiner-J. Karl Bell
Attorney, Agent, or Firm-Laurence R. Brown

[5 7]

resistant properties.

ABSTRACT

Vandalism resistant building modules suitable for deten

.

26 Claims, 18 Drawing Figures

24"

F /COMPRESSIBLE SEAL

‘T.
=6 ll

i 1%

a‘

g

I

H)

l/zs

\\\ I
fv

L

__

Xi

.1

l6

I

‘:2,

BULLET PATH

48

_

] _

275

Electronic copy available at: https://ssrn.com/abstract=3883500

\/_/

> U. S. Patent Jul. 7,1987

Sheet 1 of 3

4,677,798

FIG 1
TOP PLATE

Il-?n
FIG‘. 2.
K50

M

2

25

T
2

Y)4

H

./\./Mm
m_n21 .nALJ

i m4%%

EmuLl

70

2 00

9

NWm
(l4

//
276

Electronic copy available at: https://ssrn.com/abstract=3883500

27

U. S. Patent JuL7, 1987

Sheet2of3

4,677,798

‘ JCOMPRESSIBLE SEAL

,

BULLET PATH

FIG 8.

FIG: /0.
FIG‘. 9.

FIG //.

277

Electronic copy available at: https://ssrn.com/abstract=3883500

US. Patent Jul. 7,1987

FIG /3

Sheet3 of3

4,677,798

FIG /4.

FIG: /5.

H5 12

H6. 18.‘

LEFT

FIG /6.
5-

, ‘Y7

278

Electronic copy available at: https://ssrn.com/abstract=3883500

1

4,677,798

2

STEEL SHELL MODULES FOR PRISONER

closures and internally directed load supporting baffles.
The modules comprise three steel plate wall panel sec

DETENTION FACILITIES

tions of partially triangular cross section shape posi
tioned to provide the internally directed baffles and the

TECHNICAL FIELD
This invention relates to modular building construc

end closure walls. Modules of a size that may be manu

ally processed are abutted together end to end in regis
tration and welded together along two weld lines to
form walls for the detention structure. The ends are

tion techniques and more particularly it relates to pris
oner detention facilities such as jails and jail cells con

structed from building modules.

indented so that the two weld lines at the wall section
surfaces are the sole lines of registered contact.

BACKGROUND ART
When over?ow detention facilities are needed for
jails or corresponding secured facilities for storage

The baffles provided by the triangular shaped panels

to extend inwardly form an intermediate interlocking
barrier with the baffles disposed at such angles that
vaults, it is pertinent that quick construction may be
bullets which might penetrate the outer steel panels are
available without sacri?ce of desired security features, 15 deflected. Flanges are formed between the inner and
whether the construction be temporary or permanent.
outer wall panels between which a ropelike insulating
Both desirable architectural and functional features
seal is compressed to isolate the two walls. Two differ
are unusually demanding in secured facilities. The load
ent kinds of ?ller insulating material may be inserted on
bearing ratings may need be greater than in other types
opposite sides of the intermediate layer to increase the
20

of building construction because of vandalism possibili

ties. In any event the usual architectural loads for build

ing weights and building loading weights such as bank
vaults need be accommodated. Acceptable building

versatility of the modules. Thus, insulation properties,
impact properties or load bearing properties may be
emphasized by the appropriate ?ller materials.

Accordingly jail or other detention structures may
appearance and upkeep is an essential feature. In the
have
substantially sound, impact and ?re resistant char
present state of the building arts it is conventional to use 25

modular construction techniques. Thus, for example,
building facings may be modularized for both appear
ance and ease or cost of construction, with a major part

of the assembly and construction being done efficiently
in large numbers at a module production center. How
ever, it is not usual to have the entire building or outer
wall construction made of modular building elements of
such small sizes that they can be conveniently handled

manually.

acteristics. Thus, vandalism resistance is provided. The
exterior steel plate walls are smooth and strong and easy
to decorate and maintain. The modules may carry util

ity instruments and utility ?ow lines. This construction
is also ideal for storage vault use, safety barriers and
other secure facilities.

BRIEF DESCRIPTION OF THE DRAWINGS

Like reference characters designate similar features

Furthermore the functional features required for se 35 throughout the accompanying drawings, in which:
FIGS. 1, 2 and 3 are respectively perspective line

cured facilities have not heretofore been available in
modular form. To appreciate the critical nature of these
features, the environment for jail facilities need be un
derstood. Several types of vandalism need be consid

ered, including jailbreak efforts, riot conditions with
attempts to destroy property by ?re, impact or explo
sion and defacing of internal construction. Also the
facilities need be sanitary and easily maintained in sani

drawing views of building module construction af
forded by this invention showing the closed module
with a top plate, an assembled module before the top
plate is af?xed and an enlarged end segment;

FIG. 4 is an exploded line drawing plan view sketch

showing two shaped steel plate panel elements arranged
in spaced relationship before moving together to form

inner and outer wall panels on the building modules
tary condition. There is also concern for adequate crea
ture comforts in terms of temperature, lighting and 45 afforded by this invention;
FIG. 5 is a plan view sketch of an assembly jig used
ventilation. No modular units have been available for
with the building module in an assembly step;
meeting these critical specialty needs.
FIG. 6 is a plan line drawing section view through an
Modularized jail construction has been suggested by

N. A. Faerber in US. Pat. No. 3,312,019 issued Apr. 4,

assembled module providing typical dimensions and

showing the end to end mating with similar modules in
phantom view;
rity needs such as sound proo?ng, impact resistance to
FIG. 7 is a section line view through the module
great forces such as explosions and projectiles. It is
showing the baffle construction and the internally dis
particularly vulnerable to vandalism and noise disturb
posed insulation materials for one embodiment of the
ances because of its single layer panel construction that
is easily damaged and which transmits noise with little 55 invention;
attenuation, and possibly with ampli?cation due to the
FIG. 8 is a perspective view of a roo?ng module;
vibration propensity of large single layer panels.
FIGS. 9, 10 and 11 are perspective views of module
It is therefore an objective of this invention to pro
construction with utility accessories and ?ow paths;
vide modules specially adapted to jail cell security con
FIG. 12 is a perspective exploded sketch of a cell or
ditions that may be used wherever vandalism and entry
prisoner detention facility constructed in accordance
security is desired as well as exceptional ?re, noise and
with the invention; and
1967. However this equipment did not meet many secu

impact resistance.

FIGS. 13 to 18 are perspective sketches of modules

provided by the invention to form openings such as
doors and windows.

DISCLOSURE OF THE INVENTION

This invention provides modular equipment for for 65 There are a number of requirements or security stor
mulating detention structures comprising of a multiplic
age vaults, detention facilities and jail cells that are not
ity of interchangeable modules of similar size having
available in prior art construction techniques. It is how
steel plate inner and outer wall sections de?ning end
ever desirable to have steel walls, both inner and outer.

279

Electronic copy available at: https://ssrn.com/abstract=3883500

3

4,677,798

That provides the several advantages of ease of mainte
nance, building strength, ease of sanitation and security

against vandalism and destruction. One serious problem
is that noise is easily generated and ampli?ed by vibrat

4

prefabricated modules with few ?eld labor hours and

requiring a minimum of special construction equipment.
The module 10 thus has an outer steel shell of substan

tially parallelepiped shape with two outer steel plate

ing or resonance when the walls are struck. This prob
lem was alleviated by H. E. White in US. Pat. No.

panel sections of greater surface area 11, 12 serving as

1,100,804, June 23, 1914 by making jail cell walls of

the modules are ?tted together. Top and bottom plates

hollow steel panels and ?lling the space between the

13, 14 are provided either for each of the modules or at
the bottom and top of the walls formed by the modules
10 when stacked upon each other.

panels with a sound deadening material such as con
crete.

Fire resistance is also a very real problem, particu
larly when vandalism is a possibility, and safety assur
ance is necessary. Thin steel walls have little heat resist
ing capability, and this disadvantage need be overcome

inner and outer walls for a structure when a plurality of

To increase the load bearing capacity and to permit
the module steel plate shells to be of small guage means
are disposed inside the shell for increasing its load bear

to be able to effectively use steel walls. Steel is also

ing capacity. That may comprise at least in part in
wardly directed steel baf?es 15, 16. Also ?ller materials

costly, and heavy. Thus to have high load bearing
strength for supporting a heavy load of stored materials,

tion as well, will keep the steel shells from buckling, and

of various sorts, useful for other purposes such as insula

?llers such as concrete may add considerable strength
the modules.
environment, is costly and requires special handling 20 to The
modules are constructed not only for ease in
such as paper ?les or instruments that need a protective

equipment because of the weight of the panels when
used in building construction. It is therefore one object
of the present invention to provide low cost building

prefabrication, but for ease in in-situ assembly in the
?eld. Thus, with particular reference to FIGS. 2 and 4,
it may be seen that each module has its side and end

construction materials using thinner guage steel panels
walls formed from two kinds of standard panel sections,
without sacri?cing economy and the ability to handle 25 20, 21. In the panel section 20, the load bearing baf?es

manually.

In secured facilities, and protective barriers, it is feasi
ble that projectiles may be encountered, such as bullets
from high powered guns or bomb fragments. There
have not been effective ways of dealing with these pow
I erful impact weapons with inexpensive housing in the

prior art.
At present there is a considerable lack of prisoner
housing and detention space available, and thus a need

has developed for inexpensive temporary and perma
nent housing. Prior art construction techniques are not

suitable for providing quick jail cell construction at low
cost. In particular conventional prior art techniques are
unacceptable in providing secure facilities. Neither
wood nor masonry is generally acceptable in vandal

:Wproof qualities. Wood easily burns, or is penetrable with
’ easily available instruments. It may not be wholly sani
' ' tary. Masonry is not usually impact resistant in the pres

16 are optionally used with longer panels or smaller
guage panel thicknesses, and are thus shown in phantom
view. Two of the shorter panel sections 21 meet at a
center shop weld seam 22.

The longer panel sections 20 comprise a cross section

shape substantially that of the base and two partial legs
of a triangle forming acute angles having apex points at
opposite ends 24, 25 of the completed module. This

construction affords integrally attached inwardly point
ing baf?es 26, 27, with end ?anges 28, 29. Thus the only
welds necessary for panel 20 are for the strengthening

triangular baf?e 16, if used.
Two of the shorter panel sections 21 abutted to

gether, with each extending substantially half the di
mension of the triangle base wall 11 of the longer panel,
similarly form internally directed baf?es 30, 31 and
corresponding end ?anges 32, 33. In these shorter panel

sections, the ?anges 35 is also formed on the end walls
ence of projectiles and particularly when mortar is
of the modules. These panel sections 21 then form in
involved may not be able to detain ingenious escape 45 cross section a part of a substantially right triangle hav
minded prisoners. There are no known acceptable syn
ing the right angle leg forming the end walls 40 of the
thetic materials that have ideal properties for safety,
module.
detention, comfort, strength and resistance to various
The two opposing panels 20, 21, are spaced by sealant
forms of vandalism, such as noise, ‘impact and ?re. Ac
means such as glass ?ber rope, 41, which is compressed
cordingly, it is an object of this invention to provide
between the ?ange 35 and the baf?e 26, such as by
new construction materials and techniques that are
means of the clamp 44 in FIG. 5. The panels 20, 21 are
particularly useful in detention barriers and cells.
then welded in place to the base plate 14, such as at 45,
In particular, even though modular building blocks,
etc. This provides an insulating barrier keeping the
such as bricks, have long been used in construction, and
front and rear panel sections from steel to steel contact
larger prefabricated modules are used in modern con 55 with each other by a thermal-acoustical barrier mate
struction methods, they are not suitable for use in jail
rial. Thus transmission of sound, for example by pound
cells and the like. Yet there is a signi?cant economic
ing on the inner jail cell wall by a detained inmate, as
advantage if prefabrication of standard modules is possi
otherwise carried by steel to steel contact to the outer
ble, particularly if modules are of a size that can be
wall is substantially restricted.
handled manually in the ?eld without special cranes or
As best seen from FIG. 3, the module ends 40 are not
equipment. It is an objective of this invention to achieve
perpendicular to the front and back panel facings 11 and
12. Thus the apex 49 of the right angle triangular panel
that.
section 21 is displaced inwardly toward the center of
Thus, as shown in the drawings, this invention pro
the module from the apex 25 of the longer panel section
vides building modules adapted to ?t together for con
20. The end plate 40 thus is at an angle 48 of a few
struction of ?re, sound and impact resistant security
barriers and rooms for use in securing records and per
degrees. As a result there is only line contact between
adjacent modules along the apex 25 and along the apex
sons. In particular jail cells, protection barriers and
50 when the modules are assembled in registration by
security storage vaults may be constructed in situ with

280

Electronic copy available at: https://ssrn.com/abstract=3883500

4,677,798

5

welding the two modules together. Thus only the seam
22 and the corresponding seams along the apex lines 25
and 50 need be ?nished by sanding, etc. to provide
smooth inner and outer wall surfaces.
FIG. 6 shows the end to end relationship of two such

mated modules. This Figure also shows preferred di
mensions of modules that may be manually processed
without special cranes or other on site tooling, except

for appropriate welding apparatus. It is clear that the

6

resistance, acoustic insulation, ease of manual assembly
on site, and high structural strength. Thus the modules
and modular construction of this invention is particu

larly adapted to use in jails, bank vaults, armories, ?ring
ranges, embassy security areas, barrier walls, military
applications and in special construction requiring un
usual thermal, noise and impact resistance combined
with architectural needs in construction safety and

labor cost of the on site assembly is minimal and the

strength, sanitation and ease of maintenance.
Therefore this invention has advanced the art by

economic advantages of pre-fabricated factory con~
trolled modules provides low cost and quickly erected
buildings in accordance with this invention.

providing modular buildings and modules of high
strength, bullet resistance, extraordinary acoustical and

The additional feature of this module construction is

nient manually installable module sizes. Uniquely the

that it gives additional protection against projectile
penetration. Thus it may be seen from FIG. 6 that if a
bullet were to penetrate the outer steel shell wall, the
baf?es are disposed at angles which tend to de?ect the

thermal insulation, easy site construction with conve

advantages of steel shell modules are combined with
thermal and acoustical isolation of two spaced walls and

protection against bullet penetration of the walls. Ac
cordingly those novel features believed descriptive of

bullets. This then affords'a higher degree of protection

the nature and spirit of the invention are de?ned with
with lighter guage steel in the outer module shell. Note 20 particularity in the claims.
that even at the weld seam 22, which may of itself pro
I claim:
vide more strength for stopping projectiles, if a bullet
1. Building modules adapted to ?t together for con
were to penetrate directly, the rear wall baf?e 16 may
struction of ?re, sound and impact resistant security
also serve as a de?ection baf?e.

barriers and rooms for use in securing records and per
As may be seen from the module 10 of FIG. 7, the 25 sons, comprising in combination, an outer shell of sub

overlapping ?anges 28, 32, etc. provide for overlapping

stantially parallelepiped shaped with two outer steel

and interlocking the baf?es to produce substantially an
intermediate barrier wall between the opposite faces 11
and 12. Thus, two different types of insulation may be
used in the subcompartments 55 and 56 adjacent the

plate panel sections of greater surface area serving as

opposite module walls. Thus, in compartment 55 a mix
ture of gravel or river rock with gypsum will provide
substantial resistance to bullet penetration and also is

inner and outer walls for a structure when a plurality of

the modules are ?tted together, sealant means spacing
the two panel sections from steel to steel contact with
each other by a thermal-acoustical barrier material, and

further means disposed inside the shell for increasing its

good ?re resist insulation. Compartment 56 then might

load bearing capacity comprising internal steel baf?es
extending inwardly from the steel shell walls.

contain rock wool or other type sound and thermal
insulation. Accordingly the module characteristics may
be easily custom tailored for the speci?c needs of each

2. Modules as de?ned in claim 1 wherein the steel
baf?es are oriented with the panel sections disposed at
angles for de?ecting projectiles such as bullets able to

installation.

penetrate the steel plates.

'

For different security levels the wall thicknesses may
by varied. Typically 14 to 10 guage steel may be used.
The ?llers may also contribute to strength and security.

3. Modules as de?ned in claim 2 including insulating
material disposed inside said shell to provide signi?cant
resistance to penetration and travel of projectiles that

Thus concrete or reinforced concrete may be used as a

might penetrate the plates.

?ller, or gravel may have an epoxy binder, etc.

4. Building modules adapted to ?t together for con
Although buildings, cells and barriers may be built
struction of ?re, sound and impact resistant security
primarily of these modules, a set of cooperating special 45 barriers and rooms for use in securing records and per
purpose modules is convenient for other building
sons, comprising in combination, an outer shell of sub
blocks, thus contributing to lower cost and faster con
stantially parallelepiped shape with two outer steel
struction. For example, a top roo?ng member is shown
plate panel sections of greater surface area serving as
in FIG. 8. The hollow construction permits secure and
escape proof cells with utility ?ow access channels and
outlets typically as shown in FIGS. 9 to 11. Air flow

inner and outer walls for a structure when a plurality of
the modules are ?tted together, sealant means spacing
the two panel sections from steel to steel contact with

and electric wiring is easily provided in this manner.
As seen in the building sketch of FIG. 12, provision
may need be made for doors and windows. The special
modules of FIGS. 13 to 18 provide for matched regis
tration in place in a building of compatible modules.

each other by a thermal-acoustical barrier material, and
further means disposed inside the shell for increasing its
load bearing capacity wherein a ?rst outer steel plate
panel section comprises a cross section shape substan
tially that of the base and two partial legs of a triangle

Heavy steel plates may be provided for hanging doors,

forming acute angles having apex points at opposite

etc. Small windows as in FIG. 15 may be pre-installed at

ends of the module and wherein the legs are inwardly
the plant, and larger ones ?tting between the modules of
directed to provide internal baf?es.
FIGS. 13 and 14 may be installed in the ?eld by welding 60 5. Modules as de?rled in claim 4 wherein the other
in place.
outer steel panel section comprises two abutted parts
The walls of the building of FIG. 12 may be simply
each extending substantially half the dimension of the
barrier walls used for security purposes in impeding
triangle base of the ?rst panel and each comprising a
autos or other impact instruments. Thus the modular
cross section shape substantially that of the base and
building construction afforded by this invention pro 65 two partial legs of a substantially right triangle having
vides signi?cant advantage wherever security provi
the right angle leg forming end walls of the modules and
sions need be provided. Typical wall characteristics
the remaining leg directed internally and thereby form
include bullet and explosion resistance, ?re and heat
ing an internal baffle.

281

Electronic copy available at: https://ssrn.com/abstract=3883500

7

4,677,798

8

look at angles providing de?ector panels extending

jail cells and the like comprising a steel plate outer shell,
inner steel baf?es projecting inwardly from the outer
shell at angles tending to deflect projectiles that pene

from one end of the module to the other for changing

trate the outer shell and internal packing material that

the direction of projectiles that might penetrate the

signi?cantly resists the travel of a moving projectile.

outer wall.
7. Modules as de?ned in claim 5 wherein the substan

18. Modules as de?ned in claim 17 welded together to
form barrier walls with steel plate surfaces.

tially right angle leg forming the module end walls is

19. Modules as de?ned in claim 18 having sound,

6. Modules as de?ned in claim 5 wherein the internal

baf?es of both outer panel sections overlap and inter

slightly less than 90 degrees to produce end walls on the

thermal and impact resisting insulating material within
modules which thereby abut with similar modules at the
the shells and with the walls forming secured facilities
outer wall panel ends at substantially only two lines
for con?ning internal ?re, sound and impact disturb
along the height of the panels at the respective ends of
ances within the facilities and for providing impact and
the two outer panel sections.
projectile resistance from vandalism and outside dis
8. Modules as de?ned in claim 7 placed end to end
turbances.
with the two abutting lines of the end to end modules in 15
20. Modules as de?ned in claim 18 having ?re, impact

abutted registration and welded together along the two

and thermal resisting insulating material within the

abutted lines.
shells and joined together to provide secured facilities
9. Modules as de?ned in claim 8 forming a barrier
for storage of materials.
wall.
21. A prisoner detention facility providing vandalism
10. Modules as de?ned in claim 8 forming a jail cell, 20 resistance constructed of modular shells having outer
with the modules providing ?re resistance, sound bar
steel plate wall panels welded together to provide uni
rier, thermal insulation, projectile repellant characteris
tary inner and outer steel walls and internal baf?es, with

tics and high impact resistance.

the modular shells enclosing insulating material provid
ing substantial thermal, sound and impact resistance.
22. Modular equipment for formulating detention

11. Modules as de?ned in claim 8 forming a security

storage facility with the modules providing ?re resis
tance, thermal insulation and high impact resistance.

structures comprising of a multiplicity of interchange
able modules of similar size having steel plate inner and
outer wall sections de?ning end closures and internally
ing pair of ?anges near each end of the module, and
further including means ?xing the panels in place with a 30 directed load supporting baf?es with said modules
welded together to form said detention structure.
ropelike thermal seal extending between and being com
23. Modular equipment as de?ned in claim 22
pressed by the ?anges along the height of the panels.
12. Modules as de?ned in claim 5 wherein the two
panel sections form with said internal baffles a confront

wherein the internally directed baf?es are disposed at

13. Modules as de?ned in claim 5 wherein closure
plates are affixed as top and bottom panels to the wall

panels.

35

14. Modules as de?ned in claim 13 wherein the mod

24. Modular equipment as de?ned in claim 22 includ

ing insulation material inside the modules for resisting

ules are ?lled with an insulating material providing
thermal and acoustical insulation and energy absorp
tion.

?re, sound and impact.
25. Modular equipment as de?ned in claim 22 includ

ing modular shape for abutting modules end to end in
registration to meet substantially only along two

15. Modules as de?ned in claim 13 wherein the de

?ector panels form substantially two internal compart
ments respectively abutting the outer steel plate panels

welded lines appearing at the inner and outer wall outer
surfaces, wherein the multiplicity of modules are

and wherein the insulating material in each of the com
partments differ.

angles for de?ecting projectiles such as bullets which
might penetrate the outer steel plate walls.

welded together along the two weld lines.

’

16. Modules as de?ned in claim 13 wherein the insu 45

lating material in the compartment abutting one outer
wall is a mixture of gravel and gypsum.

26. Modular equipment as de?ned in claim 22 includ
ing means de?ned in the end closures disposing thermal
insulation between the inner and outer walls to interrupt

17. Projectile resistant building modules for ?tting

steel to steel contact.

together to form steel wall surfaces in construction of

*

*

1<

ll‘

it

55

65

282

Electronic copy available at: https://ssrn.com/abstract=3883500

Phillips v. AWH Corporation
415 F.3d 1303 (Fed. Cir. 2005)
Opinion for the court filed by Circuit Judge BRYSON, in which Chief Judge MICHEL and
Circuit Judges CLEVENGER, RADER, SCHALL, GAJARSA, LINN, DYK, and PROST join;
and in which Circuit Judge LOURIE joins with respect to parts I, II, III, V, and VI; and in which
Circuit Judge NEWMAN joins with respect to parts I, II, III, and V. Opinion concurring in part
and dissenting in part filed by Circuit Judge LOURIE, in which Circuit Judge NEWMAN joins.
Dissenting opinion filed by Circuit Judge MAYER, in which Circuit Judge NEWMAN joins.
BRYSON, Circuit Judge.
Edward H. Phillips invented modular, steel-shell panels that can be welded together to form
vandalism-resistant walls. The panels are especially useful in building prisons because they are
load-bearing and impact-resistant, while also insulating against fire and noise. Mr. Phillips
obtained a patent on the invention, U.S. Patent No. 4,677,798 (“the '798 patent”), and he
subsequently entered into an arrangement with AWH Corporation, Hopeman Brothers, Inc., and
Lofton Corporation (collectively “AWH”) to market and sell the panels. That arrangement ended
in 1990. In 1991, however, Mr. Phillips received a sales brochure from AWH that suggested to
him that AWH was continuing to use his trade secrets and patented technology without his
consent. In a series of letters in 1991 and 1992, Mr. Phillips accused AWH of patent
infringement and trade secret misappropriation. Correspondence between the parties regarding
the matter ceased after that time.
In February 1997, Mr. Phillips brought suit in the United States District Court for the District of
Colorado charging AWH with misappropriation of trade secrets and infringement of claims 1,
21, 22, 24, 25, and 26 of the '798 patent. Phillips v. AWH Corp., No. 97-N-212 (D.Colo.). The
district court dismissed the trade secret misappropriation claim as barred by Colorado’s threeyear statute of limitations.
With regard to the patent infringement issue, the district court focused on the language of claim
1, which recites “further means disposed inside the shell for increasing its load bearing capacity
comprising internal steel baffles extending inwardly from the steel shell walls.” The court
interpreted that language as “a means . . . for performing a specified function,” subject to 35
U.S.C. § 112, paragraph 6, which provides that such a claim “shall be construed to cover the
corresponding structure, material, or acts described in the specification and equivalents thereof.”
Looking to the specification of the '798 patent, the court noted that “every textual reference in
the Specification and its diagrams show baffle deployment at an angle other than 90 to the wall
faces” and that “placement of the baffles at such angles creates an intermediate interlocking, but
not solid, internal barrier.” The district court therefore ruled that, for purposes of the '798 patent,
a baffle must “extend inward from the steel shell walls at an oblique or acute angle to the wall
face” and must form part of an interlocking barrier in the interior of the wall module. Because
Mr. Phillips could not prove infringement under that claim construction, the district court granted
summary judgment of noninfringement.
283

Electronic copy available at: https://ssrn.com/abstract=3883500

Mr. Phillips appealed with respect to both the trade secret and patent infringement claims. A
panel of this court affirmed on both issues. Phillips v. AWH Corp., 363 F.3d 1207
(Fed.Cir.2004). As to the trade secret claim, the panel unanimously upheld the district court’s
ruling that the claim was barred by the applicable statute of limitations. Id. at 1215. As to the
patent infringement claims, the panel was divided. The majority sustained the district court’s
summary judgment of noninfringement, although on different grounds. The dissenting judge
would have reversed the summary judgment of noninfringement.
The panel first determined that because the asserted claims of the '798 patent contain a sufficient
recitation of structure, the district court erred by construing the term “baffles” to invoke the
“means-plus-function” claim format authorized by section 112, paragraph 6. Id. at 1212.
Nonetheless, the panel concluded that the patent uses the term “baffles” in a restrictive manner.
Based on the patent’s written description, the panel held that the claim term “baffles” excludes
structures that extend at a 90 degree angle from the walls. The panel noted that the specification
repeatedly refers to the ability of the claimed baffles to deflect projectiles and that it describes
the baffles as being “disposed at such angles that bullets which might penetrate the outer steel
panels are deflected.” '798 patent, col. 2, ll. 13-15; see also id. at col. 5, ll. 17-19 (baffles are
“disposed at angles which tend to deflect the bullets”). In addition, the panel observed that
nowhere in the patent is there any disclosure of a baffle projecting from the wall at a right angle
and that baffles oriented at 90 degrees to the wall were found in the prior art. Based on “the
specification’s explicit descriptions,” the panel concluded “that the patentee regarded his
invention as panels providing impact or projectile resistance and that the baffles must be oriented
at angles other than 90.” Phillips, 363 F.3d at 1213. The panel added that the patent specification
“is intended to support and inform the claims, and here it makes it unmistakably clear that the
invention involves baffles angled at other than 90.” Id. at 1214. The panel therefore upheld the
district court’s summary judgment of noninfringement.
The dissenting judge argued that the panel had improperly limited the claims to the particular
embodiment of the invention disclosed in the specification, rather than adopting the “plain
meaning” of the term “baffles.” The dissenting judge noted that the parties had stipulated that
“baffles” are a “means for obstructing, impeding, or checking the flow of something,” and that
the panel majority had agreed that the ordinary meaning of baffles is “something for deflecting,
checking, or otherwise regulating flow.” Phillips, 363 F.3d at 1216-17. In the dissent’s view,
nothing in the specification redefined the term “baffles” or constituted a disclaimer specifically
limiting the term to less than the full scope of its ordinary meaning. Instead, the dissenting judge
contended, the specification “merely identifies impact resistance as one of several objectives of
the invention.” Id. at 1217. In sum, the dissent concluded that “there is no reason to supplement
the plain meaning of the claim language with a limitation from the preferred embodiment.” Id. at
1218. Consequently, the dissenting judge argued that the court should have adopted the general
purpose dictionary definition of the term baffle, i.e., “something for deflecting, checking, or
otherwise regulating flow,” id., and therefore should have reversed the summary judgment of
noninfringement.
This court agreed to rehear the appeal en banc and vacated the judgment of the panel. Phillips v.
AWH Corp., 376 F.3d 1382 (Fed.Cir.2004). We now affirm the portion of the district court’s
284

Electronic copy available at: https://ssrn.com/abstract=3883500

judgment addressed to the trade secret misappropriation claims. However, we reverse the portion
of the court’s judgment addressed to the issue of infringement.
I
Claim 1 of the '798 patent is representative of the asserted claims with respect to the use of the
term “baffles.” It recites:
Building modules adapted to fit together for construction of fire, sound and impact resistant
security barriers and rooms for use in securing records and persons, comprising in combination,
an outer shell . . ., sealant means . . . and further means disposed inside the shell for increasing its
load bearing capacity comprising internal steel baffles extending inwardly from the steel shell
walls.
As a preliminary matter, we agree with the panel that the term “baffles” is not means-plusfunction language that invokes 35 U.S.C. § 112, paragraph 6. To be sure, the claim refers to
“means disposed inside the shell for increasing its load bearing capacity,” a formulation that
would ordinarily be regarded as invoking the means-plus-function claim format. However, the
claim specifically identifies “internal steel baffles” as structure that performs the recited function
of increasing the shell’s load-bearing capacity. In contrast to the “load bearing means” limitation,
the reference to “baffles” does not use the word “means,” and we have held that the absence of
that term creates a rebuttable presumption that section 112, paragraph 6, does not apply. See
Personalized Media Communications, LLC v. Int’l Trade Comm’n, 161 F.3d 696, 703-04
(Fed.Cir.1998).
Means-plus-function claiming applies only to purely functional limitations that do not provide
the structure that performs the recited function. See Watts v. XL Sys., Inc., 232 F.3d 877, 880-81
(Fed.Cir. 2000). While the baffles in the '798 patent are clearly intended to perform several
functions, the term “baffles” is nonetheless structural; it is not a purely functional placeholder in
which structure is filled in by the specification. See TurboCare Div. of Demag Delaval
Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1121 (Fed.Cir.2001) (reasoning that
nothing in the specification or prosecution history suggests that the patentee used the term
“compressed spring” to denote any structure that is capable of performing the specified
function); Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed.Cir.1996)
(construing the term “detent mechanism” to refer to particular structure, even though the term
has functional connotations). The claims and the specification unmistakably establish that the
“steel baffles” refer to particular physical apparatus. The claim characterizes the baffles as
“extend[ing] inwardly” from the steel shell walls, which plainly implies that the baffles are
structures. The specification likewise makes clear that the term “steel baffles” refers to particular
internal wall structures and is not simply a general description of any structure that will perform
a particular function. See, e.g., '798 patent, col. 4, ll. 25-26 (“the load bearing baffles 16 are
optionally used with longer panels”); id., col. 4, ll. 49-50 (opposing panels are “compressed
between the flange 35 and the baffle 26”). Because the term “baffles” is not subject to section
112, paragraph 6, we agree with the panel that the district court erred by limiting the term to
corresponding structures disclosed in the specification and their equivalents. Accordingly, we
285

Electronic copy available at: https://ssrn.com/abstract=3883500

must determine the correct construction of the structural term “baffles,” as used in the '798
patent.
II
The first paragraph of section 112 of the Patent Act, 35 U.S.C. § 112, states that the specification
shall contain a written description of the invention, and of the manner and process of
making and using it, in such full, clear, concise, and exact terms as to enable any person
skilled in the art to which it pertains . . . to make and use the same . . . .
The second paragraph of section 112 provides that the specification
shall conclude with one or more claims particularly pointing out and distinctly claiming
the subject matter which the applicant regards as his invention.
Those two paragraphs of section 112 frame the issue of claim interpretation for us. The second
paragraph requires us to look to the language of the claims to determine what “the applicant
regards as his invention.” On the other hand, the first paragraph requires that the specification
describe the invention set forth in the claims. The principal question that this case presents to us
is the extent to which we should resort to and rely on a patent’s specification in seeking to
ascertain the proper scope of its claims.
This is hardly a new question. The role of the specification in claim construction has been an
issue in patent law decisions in this country for nearly two centuries. We addressed the
relationship between the specification and the claims at some length in our en banc opinion in
Markman v. Westview Instruments, Inc., 52 F.3d 967, 979-81 (Fed.Cir.1995) (en banc), aff’d,
517 U.S. 370, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996). We again summarized the applicable
principles in Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576 (Fed.Cir.1996), and more
recently in Innova/Pure Water, Inc. v. Safari Water Filtration Systems, Inc., 381 F.3d 1111
(Fed.Cir.2004). What we said in those cases bears restating, for the basic principles of claim
construction outlined there are still applicable, and we reaffirm them today. We have also
previously considered the use of dictionaries in claim construction. What we have said in that
regard requires clarification.
A
It is a “bedrock principle” of patent law that “the claims of a patent define the invention to which
the patentee is entitled the right to exclude.” Innova, 381 F.3d at 1115; see also Vitronics, 90
F.3d at 1582 (“we look to the words of the claims themselves . . . to define the scope of the
patented invention”); Markman, 52 F.3d at 980 (“The written description part of the specification
itself does not delimit the right to exclude. That is the function and purpose of claims.”). That
principle has been recognized since at least 1836, when Congress first required that the
specification include a portion in which the inventor “shall particularly specify and point out the
part, improvement, or combination, which he claims as his own invention or discovery.” Act of
286

Electronic copy available at: https://ssrn.com/abstract=3883500

July 4, 1836, ch. 357, § 6, 5 Stat. 117, 119. In the following years, the Supreme Court made clear
that the claims are “of primary importance, in the effort to ascertain precisely what it is that is
patented.” Merrill v. Yeomans, 94 U.S. 568, 570, 24 L.Ed. 235 (1876). Because the patentee is
required to “define precisely what his invention is,” the Court explained, it is “unjust to the
public, as well as an evasion of the law, to construe it in a manner different from the plain import
of its terms.” White v. Dunbar, 119 U.S. 47, 52, 7 S.Ct. 72, 30 L.Ed. 303 (1886); see also Cont’l
Paper Bag Co. v. E. Paper Bag Co., 210 U.S. 405, 419, 28 S.Ct. 748, 52 L.Ed. 1122 (1908) (“the
claims measure the invention”); McCarty v. Lehigh Valley R.R. Co., 160 U.S. 110, 116, 16 S.Ct.
240, 40 L.Ed. 358 (1895) (“if we once begin to include elements not mentioned in the claim, in
order to limit such claim . . ., we should never know where to stop”); Aro Mfg. Co. v. Convertible
Top Replacement Co., 365 U.S. 336, 339, 81 S.Ct. 599, 5 L.Ed.2d 592 (1961) (“the claims made
in the patent are the sole measure of the grant”).
We have frequently stated that the words of a claim “are generally given their ordinary and
customary meaning.” Vitronics, 90 F.3d at 1582; see also Toro Co. v. White Consol. Indus., Inc.,
199 F.3d 1295, 1299 (Fed.Cir.1999); Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d
1243, 1249 (Fed.Cir.1998). We have made clear, moreover, that the ordinary and customary
meaning of a claim term is the meaning that the term would have to a person of ordinary skill in
the art in question at the time of the invention, i.e., as of the effective filing date of the patent
application. See Innova, 381 F.3d at 1116 (“A court construing a patent claim seeks to accord a
claim the meaning it would have to a person of ordinary skill in the art at the time of the
invention.”); Home Diagnostics, Inc. v. LifeScan, Inc., 381 F.3d 1352, 1358 (Fed.Cir.2004)
(“customary meaning” refers to the “customary meaning in [the] art field”); Ferguson
Beauregard/Logic Controls v. Mega Sys., LLC, 350 F.3d 1327, 1338 (Fed.Cir.2003) (claim terms
“are examined through the viewing glass of a person skilled in the art”); see also PC Connector
Solutions LLC v. SmartDisk Corp., 406 F.3d 1359, 1363 (Fed.Cir.2005) (meaning of claim “must
be interpreted as of [the] effective filing date” of the patent application); Schering Corp. v.
Amgen Inc., 222 F.3d 1347, 1353 (Fed. Cir.2000) (same).
The inquiry into how a person of ordinary skill in the art understands a claim term provides an
objective baseline from which to begin claim interpretation. See Innova, 381 F.3d at 1116. That
starting point is based on the well-settled understanding that inventors are typically persons
skilled in the field of the invention and that patents are addressed to and intended to be read by
others of skill in the pertinent art. See Verve, LLC v. Crane Cams, Inc., 311 F.3d 1116, 1119
(Fed.Cir.2002) (patent documents are meant to be “a concise statement for persons in the field”);
In re Nelson, 47 C.C.P.A. 1031, 280 F.2d 172, 181 (1960) (“The descriptions in patents are not
addressed to the public generally, to lawyers or to judges, but, as section 112 says, to those
skilled in the art to which the invention pertains or with which it is most nearly connected.”).
Importantly, the person of ordinary skill in the art is deemed to read the claim term not only in
the context of the particular claim in which the disputed term appears, but in the context of the
entire patent, including the specification. This court explained that point well in Multiform
Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed.Cir.1998):

287

Electronic copy available at: https://ssrn.com/abstract=3883500

It is the person of ordinary skill in the field of the invention through whose eyes the claims are
construed. Such person is deemed to read the words used in the patent documents with an
understanding of their meaning in the field, and to have knowledge of any special meaning and
usage in the field. The inventor’s words that are used to describe the invention—the inventor’s
lexicography—must be understood and interpreted by the court as they would be understood and
interpreted by a person in that field of technology. Thus the court starts the decision making
process by reviewing the same resources as would that person, viz., the patent specification and
the prosecution history.
See also Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319 (Fed.Cir.2005) (“We cannot
look at the ordinary meaning of the term . . . in a vacuum. Rather, we must look at the ordinary
meaning in the context of the written description and the prosecution history.”); V-Formation,
Inc. v. Benetton Group SpA, 401 F.3d 1307, 1310 (Fed.Cir.2005) (intrinsic record “usually
provides the technological and temporal context to enable the court to ascertain the meaning of
the claim to one of ordinary skill in the art at the time of the invention”); Unitherm Food Sys.,
Inc. v. Swift-Eckrich, Inc., 375 F.3d 1341, 1351 (Fed.Cir.2004) (proper definition is the
“definition that one of ordinary skill in the art could ascertain from the intrinsic evidence in the
record”).
B
In some cases, the ordinary meaning of claim language as understood by a person of skill in the
art may be readily apparent even to lay judges, and claim construction in such cases involves
little more than the application of the widely accepted meaning of commonly understood words.
See Brown v. 3M, 265 F.3d 1349, 1352 (Fed. Cir.2001) (holding that the claims did “not require
elaborate interpretation”). In such circumstances, general purpose dictionaries may be helpful. In
many cases that give rise to litigation, however, determining the ordinary and customary
meaning of the claim requires examination of terms that have a particular meaning in a field of
art. Because the meaning of a claim term as understood by persons of skill in the art is often not
immediately apparent, and because patentees frequently use terms idiosyncratically, the court
looks to “those sources available to the public that show what a person of skill in the art would
have understood disputed claim language to mean.” Innova, 381 F.3d at 1116. Those sources
include “the words of the claims themselves, the remainder of the specification, the prosecution
history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical
terms, and the state of the art.” Id.; see also Gemstar-TV Guide Int’l, Inc. v. Int’l Trade Comm’n,
383 F.3d 1352, 1364 (Fed.Cir.2004); Vitronics, 90 F.3d at 1582-83; Markman, 52 F.3d at 97980.
1
Quite apart from the written description and the prosecution history, the claims themselves
provide substantial guidance as to the meaning of particular claim terms. See Vitronics, 90 F.3d
at 1582; see also ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1088 (Fed.Cir.2003) (“the
context of the surrounding words of the claim also must be considered in determining the
ordinary and customary meaning of those terms”).
288

Electronic copy available at: https://ssrn.com/abstract=3883500

To begin with, the context in which a term is used in the asserted claim can be highly instructive.
To take a simple example, the claim in this case refers to “steel baffles,” which strongly implies
that the term “baffles” does not inherently mean objects made of steel. This court’s cases provide
numerous similar examples in which the use of a term within the claim provides a firm basis for
construing the term. See, e.g., Mars, Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1374 (Fed.Cir.2004)
(claim term “ingredients” construed in light of the use of the term “mixture” in the same claim
phrase); Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1356 (Fed.Cir.1999)
(claim term “discharge rate” construed in light of the use of the same term in another limitation
of the same claim).
Other claims of the patent in question, both asserted and unasserted, can also be valuable sources
of enlightenment as to the meaning of a claim term. Vitronics, 90 F.3d at 1582. Because claim
terms are normally used consistently throughout the patent, the usage of a term in one claim can
often illuminate the meaning of the same term in other claims. See Rexnord Corp. v. Laitram
Corp., 274 F.3d 1336, 1342 (Fed.Cir.2001); CVI/Beta Ventures, Inc. v. Tura LP, 112 F.3d 1146,
1159 (Fed.Cir.1997). Differences among claims can also be a useful guide in understanding the
meaning of particular claim terms. See Laitram Corp. v. Rexnord, Inc., 939 F.2d 1533, 1538
(Fed.Cir.1991). For example, the presence of a dependent claim that adds a particular limitation
gives rise to a presumption that the limitation in question is not present in the independent claim.
See Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910 (Fed.Cir.2004).
2
The claims, of course, do not stand alone. Rather, they are part of “a fully integrated written
instrument,” Markman, 52 F.3d at 978, consisting principally of a specification that concludes
with the claims. For that reason, claims “must be read in view of the specification, of which they
are a part.” Id. at 979. As we stated in Vitronics, the specification “is always highly relevant to
the claim construction analysis. Usually, it is dispositive; it is the single best guide to the
meaning of a disputed term.” 90 F.3d at 1582.
This court and its predecessors have long emphasized the importance of the specification in
claim construction. In Autogiro Co. of America v. United States, 181 Ct.Cl. 55, 384 F.2d 391,
397-98 (1967), the Court of Claims characterized the specification as “a concordance for the
claims,” based on the statutory requirement that the specification “describe the manner and
process of making and using” the patented invention. The Court of Customs and Patent Appeals
made a similar point. See In re Fout, 675 F.2d 297, 300 (CCPA 1982) (“Claims must always be
read in light of the specification. Here, the specification makes plain what the appellants did and
did not invent . . . .”).
Shortly after the creation of this court, Judge Rich wrote that “[t]he descriptive part of the
specification aids in ascertaining the scope and meaning of the claims inasmuch as the words of
the claims must be based on the description. The specification is, thus, the primary basis for
construing the claims.” Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452
(Fed.Cir.1985). On numerous occasions since then, we have reaffirmed that point, stating that
“[t]he best source for understanding a technical term is the specification from which it arose,
289

Electronic copy available at: https://ssrn.com/abstract=3883500

informed, as needed, by the prosecution history.” Multiform Desiccants, 133 F.3d at 1478;
Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1360 (Fed.Cir. 2004) (“In
most cases, the best source for discerning the proper context of claim terms is the patent
specification wherein the patent applicant describes the invention.”); see also, e.g., Kinik Co. v.
Int’l Trade Comm’n, 362 F.3d 1359, 1365 (Fed. Cir.2004) (“The words of patent claims have the
meaning and scope with which they are used in the specification and the prosecution history.”);
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1315 (Fed.Cir.2003) (“[T]he best
indicator of claim meaning is its usage in context as understood by one of skill in the art at the
time of invention.”).
That principle has a long pedigree in Supreme Court decisions as well. See Hogg v. Emerson, 47
U.S. (6 How.) 437, 482, 12 L.Ed. 505 (1848) (the specification is a “component part of the
patent” and “is as much to be considered with the [letters patent] in construing them, as any
paper referred to in a deed or other contract”); Bates v. Coe, 98 U.S. 31, 38, 25 L.Ed. 68 (1878)
(“in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions of
the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the
language employed in the claims”); White v. Dunbar, 119 U.S. 47, 51, 7 S.Ct. 72, 30 L.Ed. 303
(1886) (specification is appropriately resorted to “for the purpose of better understanding the
meaning of the claim”); Schriber-Schroth Co. v. Cleveland Trust Co., 311 U.S. 211, 217, 61
S.Ct. 235, 85 L.Ed. 132 (1940) (“The claims of a patent are always to be read or interpreted in
light of its specifications.”); United States v. Adams, 383 U.S. 39, 49, 86 S.Ct. 708, 15 L.Ed.2d
572 (1966) (“[I]t is fundamental that claims are to be construed in the light of the specifications
and both are to be read with a view to ascertaining the invention.”).
The importance of the specification in claim construction derives from its statutory role. The
close kinship between the written description and the claims is enforced by the statutory
requirement that the specification describe the claimed invention in “full, clear, concise, and
exact terms.” 35 U.S.C. § 112, para. 1; see Netword, LLC v. Centraal Corp., 242 F.3d 1347,
1352 (Fed.Cir.2001) (“The claims are directed to the invention that is described in the
specification; they do not have meaning removed from the context from which they arose.”); see
also Markman v. Westview Instruments, Inc., 517 U.S. 370, 389, 116 S.Ct. 1384, 134 L.Ed.2d
577 (1996) (“[A claim] term can be defined only in a way that comports with the instrument as a
whole.”). In light of the statutory directive that the inventor provide a “full” and “exact”
description of the claimed invention, the specification necessarily informs the proper
construction of the claims. See Merck & Co. v. Teva Pharms. USA, Inc., 347 F.3d 1367, 1371
(Fed.Cir. 2003) (“A fundamental rule of claim construction is that terms in a patent document are
construed with the meaning with which they are presented in the patent document. Thus claims
must be construed so as to be consistent with the specification, of which they are a part.”)
(citations omitted). In Renishaw, this court summarized that point succinctly:
Ultimately, the interpretation to be given a term can only be determined and confirmed
with a full understanding of what the inventors actually invented and intended to envelop
with the claim. The construction that stays true to the claim language and most naturally
aligns with the patent’s description of the invention will be, in the end, the correct
construction.
290

Electronic copy available at: https://ssrn.com/abstract=3883500

158 F.3d at 1250 (citations omitted).
Consistent with that general principle, our cases recognize that the specification may reveal a
special definition given to a claim term by the patentee that differs from the meaning it would
otherwise possess. In such cases, the inventor’s lexicography governs. See CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1366 (Fed.Cir.2002). In other cases, the specification may
reveal an intentional disclaimer, or disavowal, of claim scope by the inventor. In that instance as
well, the inventor has dictated the correct claim scope, and the inventor’s intention, as expressed
in the specification, is regarded as dispositive. See SciMed Life Sys., Inc. v. Advanced
Cardiovascular Sys., Inc., 242 F.3d 1337, 1343-44 (Fed.Cir.2001).
The pertinence of the specification to claim construction is reinforced by the manner in which a
patent is issued. The Patent and Trademark Office (“PTO”) determines the scope of claims in
patent applications not solely on the basis of the claim language, but upon giving claims their
broadest reasonable construction “in light of the specification as it would be interpreted by one
of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364
(Fed.Cir.2004). Indeed, the rules of the PTO require that application claims must “conform to the
invention as set forth in the remainder of the specification and the terms and phrases used in the
claims must find clear support or antecedent basis in the description so that the meaning of the
terms in the claims may be ascertainable by reference to the description.” 37 C.F.R. § 1.75(d)(1).
It is therefore entirely appropriate for a court, when conducting claim construction, to rely
heavily on the written description for guidance as to the meaning of the claims.
3
In addition to consulting the specification, we have held that a court “should also consider the
patent’s prosecution history, if it is in evidence.” Markman, 52 F.3d at 980; see also Graham v.
John Deere Co., 383 U.S. 1, 33, 86 S.Ct. 684, 15 L.Ed.2d 545 (1966) (“[A]n invention is
construed not only in the light of the claims, but also with reference to the file wrapper or
prosecution history in the Patent Office.”). The prosecution history, which we have designated as
part of the “intrinsic evidence,” consists of the complete record of the proceedings before the
PTO and includes the prior art cited during the examination of the patent. Autogiro, 384 F.2d at
399. Like the specification, the prosecution history provides evidence of how the PTO and the
inventor understood the patent. See Lemelson v. Gen. Mills, Inc., 968 F.2d 1202, 1206
(Fed.Cir.1992). Furthermore, like the specification, the prosecution history was created by the
patentee in attempting to explain and obtain the patent. Yet because the prosecution history
represents an ongoing negotiation between the PTO and the applicant, rather than the final
product of that negotiation, it often lacks the clarity of the specification and thus is less useful for
claim construction purposes. See Inverness Med. Switz. GmbH v. Warner Lambert Co., 309 F.3d
1373, 1380-82 (Fed.Cir.2002) (the ambiguity of the prosecution history made it less relevant to
claim construction); Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1580
(Fed.Cir.1996) (the ambiguity of the prosecution history made it “unhelpful as an interpretive
resource” for claim construction). Nonetheless, the prosecution history can often inform the
meaning of the claim language by demonstrating how the inventor understood the invention and
whether the inventor limited the invention in the course of prosecution, making the claim scope
291

Electronic copy available at: https://ssrn.com/abstract=3883500

narrower than it would otherwise be. Vitronics, 90 F.3d at 1582-83; see also Chimie v. PPG
Indus., Inc., 402 F.3d 1371, 1384 (Fed.Cir. 2005) (“The purpose of consulting the prosecution
history in construing a claim is to ‘exclude any interpretation that was disclaimed during
prosecution.’”), quoting ZMI Corp. v. Cardiac Resuscitator Corp., 844 F.2d 1576, 1580
(Fed.Cir.1988); Southwall Techs., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed.Cir.1995).
C
Although we have emphasized the importance of intrinsic evidence in claim construction, we
have also authorized district courts to rely on extrinsic evidence, which “consists of all evidence
external to the patent and prosecution history, including expert and inventor testimony,
dictionaries, and learned treatises.” Markman, 52 F.3d at 980, citing Seymour v. Osborne, 78
U.S. (11 Wall.) 516, 546, 20 L.Ed. 33 (1870); see also Vitronics, 90 F.3d at 1583. However,
while extrinsic evidence “can shed useful light on the relevant art,” we have explained that it is
“less significant than the intrinsic record in determining ‘the legally operative meaning of claim
language.’” C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 862 (Fed.Cir.2004), quoting
Vanderlande Indus. Nederland BV v. Int’l Trade Comm’n, 366 F.3d 1311, 1318 (Fed.Cir.2004);
see also Astrazeneca AB v. Mutual Pharm. Co., 384 F.3d 1333, 1337 (Fed.Cir.2004).
Within the class of extrinsic evidence, the court has observed that dictionaries and treatises can
be useful in claim construction. See Renishaw, 158 F.3d at 1250; Rexnord, 274 F.3d at 1344. We
have especially noted the help that technical dictionaries may provide to a court “to better
understand the underlying technology” and the way in which one of skill in the art might use the
claim terms. Vitronics, 90 F.3d at 1584 n. 6. Because dictionaries, and especially technical
dictionaries, endeavor to collect the accepted meanings of terms used in various fields of science
and technology, those resources have been properly recognized as among the many tools that can
assist the court in determining the meaning of particular terminology to those of skill in the art of
the invention. See Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed.Cir.2002).
Such evidence, we have held, may be considered if the court deems it helpful in determining “the
true meaning of language used in the patent claims.” Markman, 52 F.3d at 980.
We have also held that extrinsic evidence in the form of expert testimony can be useful to a court
for a variety of purposes, such as to provide background on the technology at issue, to explain
how an invention works, to ensure that the court’s understanding of the technical aspects of the
patent is consistent with that of a person of skill in the art, or to establish that a particular term in
the patent or the prior art has a particular meaning in the pertinent field. See Pitney Bowes, Inc. v.
Hewlett-Packard Co., 182 F.3d 1298, 1308-09 (Fed.Cir.1999); Key Pharms. v. Hercon Labs.
Corp., 161 F.3d 709, 716 (Fed.Cir.1998). However, conclusory, unsupported assertions by
experts as to the definition of a claim term are not useful to a court. Similarly, a court should
discount any expert testimony “that is clearly at odds with the claim construction mandated by
the claims themselves, the written description, and the prosecution history, in other words, with
the written record of the patent.” Key Pharms., 161 F.3d at 716.
We have viewed extrinsic evidence in general as less reliable than the patent and its prosecution
history in determining how to read claim terms, for several reasons. First, extrinsic evidence by
292

Electronic copy available at: https://ssrn.com/abstract=3883500

definition is not part of the patent and does not have the specification’s virtue of being created at
the time of patent prosecution for the purpose of explaining the patent’s scope and meaning.
Second, while claims are construed as they would be understood by a hypothetical person of skill
in the art, extrinsic publications may not be written by or for skilled artisans and therefore may
not reflect the understanding of a skilled artisan in the field of the patent. Third, extrinsic
evidence consisting of expert reports and testimony is generated at the time of and for the
purpose of litigation and thus can suffer from bias that is not present in intrinsic evidence. The
effect of that bias can be exacerbated if the expert is not one of skill in the relevant art or if the
expert’s opinion is offered in a form that is not subject to cross-examination. See Senmed, Inc. v.
Richard-Allan Med. Indus., Inc., 888 F.2d 815, 819 n. 8 (Fed.Cir.1989). Fourth, there is a
virtually unbounded universe of potential extrinsic evidence of some marginal relevance that
could be brought to bear on any claim construction question. In the course of litigation, each
party will naturally choose the pieces of extrinsic evidence most favorable to its cause, leaving
the court with the considerable task of filtering the useful extrinsic evidence from the fluff. See
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 595, 113 S.Ct. 2786, 125 L.Ed.2d 469
(1993) (“Expert evidence can be both powerful and quite misleading because of the difficulty in
evaluating it.”). Finally, undue reliance on extrinsic evidence poses the risk that it will be used to
change the meaning of claims in derogation of the “indisputable public records consisting of the
claims, the specification and the prosecution history,” thereby undermining the public notice
function of patents. Southwall Techs., 54 F.3d at 1578.
In sum, extrinsic evidence may be useful to the court, but it is unlikely to result in a reliable
interpretation of patent claim scope unless considered in the context of the intrinsic evidence.
Nonetheless, because extrinsic evidence can help educate the court regarding the field of the
invention and can help the court determine what a person of ordinary skill in the art would
understand claim terms to mean, it is permissible for the district court in its sound discretion to
admit and use such evidence. In exercising that discretion, and in weighing all the evidence
bearing on claim construction, the court should keep in mind the flaws inherent in each type of
evidence and assess that evidence accordingly.
III
Although the principles outlined above have been articulated on numerous occasions, some of
this court’s cases have suggested a somewhat different approach to claim construction, in which
the court has given greater emphasis to dictionary definitions of claim terms and has assigned a
less prominent role to the specification and the prosecution history. The leading case in this line
is Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193 (Fed.Cir. 2002).
A
In Texas Digital, the court noted that “dictionaries, encyclopedias and treatises are particularly
useful resources to assist the court in determining the ordinary and customary meanings of claim
terms.” 308 F.3d at 1202. Those texts, the court explained, are “objective resources that serve as
reliable sources of information on the established meanings that would have been attributed to
the terms of the claims by those of skill in the art,” and they “deserve no less fealty in the context
293

Electronic copy available at: https://ssrn.com/abstract=3883500

of claim construction” than in any other area of law. Id. at 1203. The court added that because
words often have multiple dictionary meanings, the intrinsic record must be consulted to
determine which of the different possible dictionary meanings is most consistent with the use of
the term in question by the inventor. If more than one dictionary definition is consistent with the
use of the words in the intrinsic record, the court stated, “the claim terms may be construed to
encompass all such consistent meanings.” Id.
The Texas Digital court further explained that the patent’s specification and prosecution history
must be consulted to determine if the patentee has used “the words [of the claim] in a manner
clearly inconsistent with the ordinary meaning reflected, for example, in a dictionary definition.”
308 F.3d at 1204. The court identified two circumstances in which such an inconsistency may be
found. First, the court stated, “the presumption in favor of a dictionary definition will be
overcome where the patentee, acting as his or her own lexicographer, has clearly set forth an
explicit definition of the term different from its ordinary meaning.” Id. Second, “the presumption
also will be rebutted if the inventor has disavowed or disclaimed scope of coverage, by using
words or expressions of manifest exclusion or restriction, representing a clear disavowal of claim
scope.” Id.
The Texas Digital court explained that it advanced the methodology set forth in that opinion in
an effort to combat what this court has termed “one of the cardinal sins of patent law—reading a
limitation from the written description into the claims,” SciMed Life Sys., 242 F.3d at 1340. The
court concluded that it is improper to consult “the written description and prosecution history as
a threshold step in the claim construction process, before any effort is made to discern the
ordinary and customary meanings attributed to the words themselves.” Texas Digital, 308 F.3d at
1204. To do so, the court reasoned, “invites a violation of our precedent counseling against
importing limitations into the claims.” Id. Summarizing its analysis, the Texas Digital court
stated:
By examining relevant dictionaries, encyclopedias, and treatises to ascertain possible
meanings that would have been attributed to the words of the claims by those skilled in
the art, and by further utilizing the intrinsic record to select from those possible meanings
the one or ones most consistent with the use of the words by the inventor, the full breadth
of the limitations intended by the inventor will be more accurately determined and the
improper importation of unintended limitations from the written description into the
claims will be more easily avoided.
Id. at 1205.
B
Although the concern expressed by the court in Texas Digital was valid, the methodology it
adopted placed too much reliance on extrinsic sources such as dictionaries, treatises, and
encyclopedias and too little on intrinsic sources, in particular the specification and prosecution
history. While the court noted that the specification must be consulted in every case, it suggested
a methodology for claim interpretation in which the specification should be consulted only after
294

Electronic copy available at: https://ssrn.com/abstract=3883500

a determination is made, whether based on a dictionary, treatise, or other source, as to the
ordinary meaning or meanings of the claim term in dispute. Even then, recourse to the
specification is limited to determining whether the specification excludes one of the meanings
derived from the dictionary, whether the presumption in favor of the dictionary definition of the
claim term has been overcome by “an explicit definition of the term different from its ordinary
meaning,” or whether the inventor “has disavowed or disclaimed scope of coverage, by using
words or expressions of manifest exclusion or restriction, representing a clear disavowal of claim
scope.” 308 F.3d at 1204. In effect, the Texas Digital approach limits the role of the specification
in claim construction to serving as a check on the dictionary meaning of a claim term if the
specification requires the court to conclude that fewer than all the dictionary definitions apply, or
if the specification contains a sufficiently specific alternative definition or disavowal. See, e.g.,
Texas Digital, 308 F.3d at 1202 (“unless compelled otherwise, a court will give a claim term the
full range of its ordinary meaning”); Nystrom v. TREX Co., 374 F.3d 1105, 1111-13 (Fed.
Cir.2004) (ascertaining the “full range” of the ordinary meaning of the term “board” through a
collection of dictionary definitions, and stating that those candidate definitions should be
removed from consideration only if they were “disclaimed” in the written description or
prosecution history); Inverness Med. Switz., 309 F.3d at 1379 (claim should be construed to
encompass multiple dictionary meanings unless “the specification or prosecution history clearly
demonstrates that only one of the multiple meanings was intended”). That approach, in our view,
improperly restricts the role of the specification in claim construction.
Assigning such a limited role to the specification, and in particular requiring that any definition
of claim language in the specification be express, is inconsistent with our rulings that the
specification is “the single best guide to the meaning of a disputed term,” and that the
specification “acts as a dictionary when it expressly defines terms used in the claims or when it
defines terms by implication.” Vitronics, 90 F.3d at 1582; Irdeto Access, Inc. v. Echostar
Satellite Corp., 383 F.3d 1295, 1300 (Fed.Cir.2004) (“Even when guidance is not provided in
explicit definitional format, the specification may define claim terms by implication such that the
meaning may be found in or ascertained by a reading of the patent documents.”) (citations
omitted); Novartis Pharms. Corp. v. Abbott Labs., 375 F.3d 1328, 1334-35 (Fed.Cir.2004)
(same); Bell Atl. Network Servs., Inc. v. Covad Communications Group, Inc., 262 F.3d 1258,
1268 (Fed.Cir.2001) (“[A] claim term may be clearly redefined without an explicit statement of
redefinition.”).
The main problem with elevating the dictionary to such prominence is that it focuses the inquiry
on the abstract meaning of words rather than on the meaning of claim terms within the context of
the patent. Properly viewed, the “ordinary meaning” of a claim term is its meaning to the
ordinary artisan after reading the entire patent. Yet heavy reliance on the dictionary divorced
from the intrinsic evidence risks transforming the meaning of the claim term to the artisan into
the meaning of the term in the abstract, out of its particular context, which is the specification.
The patent system is based on the proposition that claims cover only the invented subject matter.
As the Supreme Court has stated, “[i]t seems to us that nothing can be more just and fair, both to
the patentee and the public, than that the former should understand, and correctly describe, just
what he has invented, and for what he claims a patent.” Merrill v. Yeomans, 94 U.S. at 573-74.
The use of a dictionary definition can conflict with that directive because the patent applicant did
295

Electronic copy available at: https://ssrn.com/abstract=3883500

not create the dictionary to describe the invention. Thus, there may be a disconnect between the
patentee’s responsibility to describe and claim his invention, and the dictionary editors’ objective
of aggregating all possible definitions for particular words.
Although the Texas Digital line of cases permit the dictionary definition to be narrowed in some
circumstances even when there is not an explicit disclaimer or redefinition in the specification,
too often that line of cases has been improperly relied upon to condone the adoption of a
dictionary definition entirely divorced from the context of the written description. The problem is
that if the district court starts with the broad dictionary definition in every case and fails to fully
appreciate how the specification implicitly limits that definition, the error will systematically
cause the construction of the claim to be unduly expansive. The risk of systematic overbreadth is
greatly reduced if the court instead focuses at the outset on how the patentee used the claim term
in the claims, specification, and prosecution history, rather than starting with a broad definition
and whittling it down.
Dictionaries, by their nature, provide an expansive array of definitions. General dictionaries, in
particular, strive to collect all uses of particular words, from the common to the obscure. By
design, general dictionaries collect the definitions of a term as used not only in a particular art
field, but in many different settings. In such circumstances, it is inevitable that the multiple
dictionary definitions for a term will extend beyond the “construction of the patent [that] is
confirmed by the avowed understanding of the patentee, expressed by him, or on his behalf,
when his application for the original patent was pending.” Goodyear Dental Vulcanite Co. v.
Davis, 102 U.S. 222, 227, 26 L.Ed. 149 (1880). Thus, the use of the dictionary may extend patent
protection beyond what should properly be afforded by the inventor’s patent. See Smith v. Snow,
294 U.S. 1, 14, 55 S.Ct. 279, 79 L.Ed. 721 (1935) (“if the claim were fairly susceptible of two
constructions, that should be adopted which will secure to the patentee his actual invention”)
(emphasis added). For that reason, we have stated that “a general-usage dictionary cannot
overcome art-specific evidence of the meaning” of a claim term. Vanderlande Indus. Nederland,
366 F.3d at 1321; see also Renishaw, 158 F.3d at 1250, quoting Liebscher v. Boothroyd, 46
C.C.P.A. 701, 258 F.2d 948, 951 (CCPA 1958) (“Indiscriminate reliance on definitions found in
dictionaries can often produce absurd results . . . . One need not arbitrarily pick and choose from
the various accepted definitions of a word to decide which meaning was intended as the word is
used in a given claim. The subject matter, the context, etc., will more often than not lead to the
correct conclusion.”).
Even technical dictionaries or treatises, under certain circumstances, may suffer from some of
these deficiencies. There is no guarantee that a term is used in the same way in a treatise as it
would be by the patentee. In fact, discrepancies between the patent and treatises are apt to be
common because the patent by its nature describes something novel. See Autogiro, 384 F.2d at
397 (“Often the invention is novel and words do not exist to describe it. The dictionary does not
always keep abreast of the inventor. It cannot.”).
Moreover, different dictionaries may contain somewhat different sets of definitions for the same
words. A claim should not rise or fall based upon the preferences of a particular dictionary
editor, or the court’s independent decision, uninformed by the specification, to rely on one
296

Electronic copy available at: https://ssrn.com/abstract=3883500

dictionary rather than another. Finally, the authors of dictionaries or treatises may simplify ideas
to communicate them most effectively to the public and may thus choose a meaning that is not
pertinent to the understanding of particular claim language. See generally Ellen P. Aprill, The
Law of the Word: Dictionary Shopping in the Supreme Court, 30 Ariz. St. L.J. 275, 293-314
(1998). The resulting definitions therefore do not necessarily reflect the inventor’s goal of
distinctly setting forth his invention as a person of ordinary skill in that particular art would
understand it.
As we have noted above, however, we do not intend to preclude the appropriate use of
dictionaries. Dictionaries or comparable sources are often useful to assist in understanding the
commonly understood meaning of words and have been used both by our court and the Supreme
Court in claim interpretation. See Exhibit Supply Co. v. Ace Patents Corp., 315 U.S. 126, 134, 62
S.Ct. 513, 86 L.Ed. 736 (1942) (relying on dictionaries to construe the claim term “embedded”);
Weber Elec. Co. v. E.H. Freeman Elec. Co., 256 U.S. 668, 678, 41 S.Ct. 600, 65 L.Ed. 1162
(1921) (approving circuit court’s use of dictionary definitions to define claim terms); Renishaw,
158 F.3d at 1247-53 (approving the use of dictionaries with proper respect for the role of
intrinsic evidence). A dictionary definition has the value of being an unbiased source “accessible
to the public in advance of litigation.” Vitronics, 90 F.3d at 1585. As we said in Vitronics, judges
are free to consult dictionaries and technical treatises “at any time in order to better understand
the underlying technology and may also rely on dictionary definitions when construing claim
terms, so long as the dictionary definition does not contradict any definition found in or
ascertained by a reading of the patent documents.” Id. at 1584 n. 6.
We also acknowledge that the purpose underlying the Texas Digital line of cases—to avoid the
danger of reading limitations from the specification into the claim—is sound. Moreover, we
recognize that the distinction between using the specification to interpret the meaning of a claim
and importing limitations from the specification into the claim can be a difficult one to apply in
practice. See Comark Communications, Inc. v. Harris Corp., 156 F.3d 1182, 1186-87
(Fed.Cir.1998) (“there is sometimes a fine line between reading a claim in light of the
specification, and reading a limitation into the claim from the specification”). However, the line
between construing terms and importing limitations can be discerned with reasonable certainty
and predictability if the court’s focus remains on understanding how a person of ordinary skill in
the art would understand the claim terms. For instance, although the specification often describes
very specific embodiments of the invention, we have repeatedly warned against confining the
claims to those embodiments. See, e.g., Nazomi Communications, Inc. v. ARM Holdings, PLC,
403 F.3d 1364, 1369 (Fed.Cir.2005) (claims may embrace “different subject matter than is
illustrated in the specific embodiments in the specification”); Liebel-Flarsheim, 358 F.3d at 90608; Teleflex, 299 F.3d at 1327; SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107, 1121
(Fed.Cir.1985). In particular, we have expressly rejected the contention that if a patent describes
only a single embodiment, the claims of the patent must be construed as being limited to that
embodiment. Gemstar-TV Guide, 383 F.3d at 1366. That is not just because section 112 of the
Patent Act requires that the claims themselves set forth the limits of the patent grant, but also
because persons of ordinary skill in the art rarely would confine their definitions of terms to the
exact representations depicted in the embodiments.
297

Electronic copy available at: https://ssrn.com/abstract=3883500

To avoid importing limitations from the specification into the claims, it is important to keep in
mind that the purposes of the specification are to teach and enable those of skill in the art to
make and use the invention and to provide a best mode for doing so. See Spectra-Physics, Inc. v.
Coherent, Inc., 827 F.2d 1524, 1533 (Fed.Cir.1987). One of the best ways to teach a person of
ordinary skill in the art how to make and use the invention is to provide an example of how to
practice the invention in a particular case. Much of the time, upon reading the specification in
that context, it will become clear whether the patentee is setting out specific examples of the
invention to accomplish those goals, or whether the patentee instead intends for the claims and
the embodiments in the specification to be strictly coextensive. See SciMed Life Sys., 242 F.3d at
1341. The manner in which the patentee uses a term within the specification and claims usually
will make the distinction apparent. See Snow v. Lake Shore & M.S. Ry. Co., 121 U.S. 617, 630, 7
S.Ct. 1343, 30 L.Ed. 1004 (1887) (it was clear from the specification that there was “nothing in
the context to indicate that the patentee contemplated any alternative” embodiment to the one
presented).
In the end, there will still remain some cases in which it will be hard to determine whether a
person of skill in the art would understand the embodiments to define the outer limits of the
claim term or merely to be exemplary in nature. While that task may present difficulties in some
cases, we nonetheless believe that attempting to resolve that problem in the context of the
particular patent is likely to capture the scope of the actual invention more accurately than either
strictly limiting the scope of the claims to the embodiments disclosed in the specification or
divorcing the claim language from the specification.
In Vitronics, this court grappled with the same problem and set forth guidelines for reaching the
correct claim construction and not imposing improper limitations on claims. 90 F.3d at 1582.
The underlying goal of our decision in Vitronics was to increase the likelihood that a court will
comprehend how a person of ordinary skill in the art would understand the claim terms. See id. at
1584. In that process, we recognized that there is no magic formula or catechism for conducting
claim construction. Nor is the court barred from considering any particular sources or required to
analyze sources in any specific sequence, as long as those sources are not used to contradict
claim meaning that is unambiguous in light of the intrinsic evidence. See id. at 1583-84; Intel
Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1367 (Fed.Cir.2003). For example, a judge who
encounters a claim term while reading a patent might consult a general purpose or specialized
dictionary to begin to understand the meaning of the term, before reviewing the remainder of the
patent to determine how the patentee has used the term. The sequence of steps used by the judge
in consulting various sources is not important; what matters is for the court to attach the
appropriate weight to be assigned to those sources in light of the statutes and policies that inform
patent law. Vitronics, 90 F.3d at 1582. In Vitronics, we did not attempt to provide a rigid
algorithm for claim construction, but simply attempted to explain why, in general, certain types
of evidence are more valuable than others. Today, we adhere to that approach and reaffirm the
approach to claim construction outlined in that case, in Markman, and in Innova. We now turn to
the application of those principles to the case at bar.
IV
298

Electronic copy available at: https://ssrn.com/abstract=3883500

A
The critical language of claim 1 of the '798 patent—“further means disposed inside the shell for
increasing its load bearing capacity comprising internal steel baffles extending inwardly from the
steel shell walls”—imposes three clear requirements with respect to the baffles. First, the baffles
must be made of steel. Second, they must be part of the load-bearing means for the wall section.
Third, they must be pointed inward from the walls. Both parties, stipulating to a dictionary
definition, also conceded that the term “baffles” refers to objects that check, impede, or obstruct
the flow of something. The intrinsic evidence confirms that a person of skill in the art would
understand that the term “baffles,” as used in the '798 patent, would have that generic meaning.
The other claims of the '798 patent specify particular functions to be served by the baffles. For
example, dependent claim 2 states that the baffles may be “oriented with the panel sections
disposed at angles for deflecting projectiles such as bullets able to penetrate the steel plates.” The
inclusion of such a specific limitation on the term “baffles” in claim 2 makes it likely that the
patentee did not contemplate that the term “baffles” already contained that limitation. See Dow
Chem. Co. v. United States, 226 F.3d 1334, 1341-42 (Fed.Cir.2000) (concluding that an
independent claim should be given broader scope than a dependent claim to avoid rendering the
dependent claim redundant). Independent claim 17 further supports that proposition. It states that
baffles are placed “projecting inwardly from the outer shell at angles tending to deflect
projectiles that penetrate the outer shell.” That limitation would be unnecessary if persons of skill
in the art understood that the baffles inherently served such a function. See TurboCare, 264 F.3d
at 1123 (claim terms should not be read to contain a limitation “where another claim restricts the
invention in exactly the [same] manner”). Dependent claim 6 provides an additional requirement
for the baffles, stating that “the internal baffles of both outer panel sections overlap and interlock
at angles providing deflector panels extending from one end of the module to the other.” If the
baffles recited in claim 1 were inherently placed at specific angles, or interlocked to form an
intermediate barrier, claim 6 would be redundant.
The specification further supports the conclusion that persons of ordinary skill in the art would
understand the baffles recited in the '798 patent to be load-bearing objects that serve to check,
impede, or obstruct flow. At several points, the specification discusses positioning the baffles so
as to deflect projectiles. See '798 patent, col. 2, II. 13-15; id., col. 5, II. 17-19. The patent states
that one advantage of the invention over the prior art is that “[t]here have not been effective ways
of dealing with these powerful impact weapons with inexpensive housing.” Id., col. 3, II. 28-30.
While that statement makes clear the invention envisions baffles that serve that function, it does
not imply that in order to qualify as baffles within the meaning of the claims, the internal support
structures must serve the projectile-deflecting function in all the embodiments of all the claims.
The specification must teach and enable all the claims, and the section of the written description
discussing the use of baffles to deflect projectiles serves that purpose for claims 2, 6, 17, and 23,
which specifically claim baffles that deflect projectiles. See In re Wright, 999 F.2d 1557, 1561
(Fed.Cir.1993).
The specification discusses several other purposes served by the baffles. For example, the baffles
are described as providing structural support. The patent states that one way to increase load299

Electronic copy available at: https://ssrn.com/abstract=3883500

bearing capacity is to use “at least in part inwardly directed steel baffles 15, 16.” '798 patent, col.
4, II. 14-15. The baffle 16 is described as a “strengthening triangular baffle.” Id., col. 4, line 37.
Importantly, Figures 4 and 6 do not show the baffles as part of an “intermediate interlocking, but
not solid, internal barrier.” In those figures, the baffle 16 simply provides structural support for
one of the walls, as depicted below:
[Reference Figures 4 and 6 in Patent]
Other uses for the baffles are listed in the specification as well. In Figure 7, the overlapping
flanges “provide for overlapping and interlocking the baffles to produce substantially an
intermediate barrier wall between the opposite [wall] faces”:
[Reference Figure 7 in Patent]

'798 patent, col. 5, II. 26-29. Those baffles thus create small compartments that can be filled with
either sound and thermal insulation or rock and gravel to stop projectiles. Id., col. 5, II. 29-34. By
separating the interwall area into compartments (see, e.g., compartment 55 in Figure 7), the user
of the modules can choose different types of material for each compartment, so that the module
can be “easily custom tailored for the specific needs of each installation.” Id., col. 5, II. 36-37.
When material is placed into the wall during installation, the baffles obstruct the flow of material
from one compartment to another so that this “custom tailoring” is possible.
The fact that the written description of the '798 patent sets forth multiple objectives to be served
by the baffles recited in the claims confirms that the term “baffles” should not be read
restrictively to require that the baffles in each case serve all of the recited functions. We have
held that “[t]he fact that a patent asserts that an invention achieves several objectives does not
require that each of the claims be construed as limited to structures that are capable of achieving
all of the objectives.” Liebel-Flarsheim, 358 F.3d at 908; see also Resonate Inc. v. Alteon
Websystems, Inc., 338 F.3d 1360, 1367 (Fed.Cir.2003). Although deflecting projectiles is one of
the advantages of the baffles of the '798 patent, the patent does not require that the inward
extending structures always be capable of performing that function. Accordingly, we conclude
that a person of skill in the art would not interpret the disclosure and claims of the '798 patent to
mean that a structure extending inward from one of the wall faces is a “baffle” if it is at an acute
or obtuse angle, but is not a “baffle” if it is disposed at a right angle.
B
Invoking the principle that “claims should be so construed, if possible, as to sustain their
validity,” Rhine v. Casio, Inc., 183 F.3d 1342, 1345 (Fed.Cir.1999), AWH argues that the term
“baffles” should be given a restrictive meaning because if the term is not construed restrictively,
the asserted claims would be invalid.
300

Electronic copy available at: https://ssrn.com/abstract=3883500

While we have acknowledged the maxim that claims should be construed to preserve their
validity, we have not applied that principle broadly, and we have certainly not endorsed a regime
in which validity analysis is a regular component of claim construction. See Nazomi
Communications, 403 F.3d at 1368-69. Instead, we have limited the maxim to cases in which
“the court concludes, after applying all the available tools of claim construction, that the claim is
still ambiguous.” Liebel-Flarsheim, 358 F.3d at 911; see also Generation II Orthotics Inc. v.
Med. Tech. Inc., 263 F.3d 1356, 1365 (Fed.Cir.2001) (“[C]laims can only be construed to
preserve their validity where the proposed claim construction is ‘practicable,’ is based on sound
claim construction principles, and does not revise or ignore the explicit language of the claims.”);
Elekta Instrument S.A. v. O.U.R. Scientific Int’l, Inc., 214 F.3d 1302, 1309 (Fed.Cir.2000)
(“having concluded that the amended claim is susceptible of only one reasonable construction,
we cannot construe the claim differently from its plain meaning in order to preserve its
validity”); E.I. du Pont de Nemours & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 1434
(Fed.Cir.1988) (rejecting argument that limitations should be added to claims to preserve the
validity of the claims). In such cases, we have looked to whether it is reasonable to infer that the
PTO would not have issued an invalid patent, and that the ambiguity in the claim language
should therefore be resolved in a manner that would preserve the patent’s validity.
That is the rationale that gave rise to the maxim in the first place. In Klein v. Russell, 86 U.S. (19
Wall.) 433, 466, 22 L.Ed. 116 (1873), the owner of a reissued patent argued for a narrow
construction of the patent, while the accused infringer argued for a broader construction. The
Court noted that the law “required that the reissue should be for the same invention as the
original patent.” Id. Because the reissue, which was granted under the predecessor to 35 U.S.C. §
251, would have been improper under the broader construction, the Court “presumed the
Commissioner did his duty” and did not issue an invalid patent. For that reason, among others,
the Court construed the disputed claim language in a manner that “sustain[ed] the patent and the
construction claimed by the patentee,” since that “can be done consistently with the language
which he has employed.” Id. The applicability of the doctrine in a particular case therefore
depends on the strength of the inference that the PTO would have recognized that one claim
interpretation would render the claim invalid, and that the PTO would not have issued the patent
assuming that to be the proper construction of the term.
In this case, unlike in Klein and other cases in which the doctrine of construing claims to
preserve their validity has been invoked, the claim term at issue is not ambiguous. Thus, it can be
construed without the need to consider whether one possible construction would render the claim
invalid while the other would not. The doctrine of construing claims to preserve their validity, a
doctrine of limited utility in any event, therefore has no applicability here.
In sum, we reject AWH’s arguments in favor of a restrictive definition of the term “baffles.”
Because we disagree with the district court’s claim construction, we reverse the summary
judgment of noninfringement. In light of our decision on claim construction, it is necessary to
remand the infringement claims to the district court for further proceedings.
V
301

Electronic copy available at: https://ssrn.com/abstract=3883500

With respect to Mr. Phillips’s allegation of misappropriation of trade secrets, we agree with the
panel’s decision upholding the district court’s ruling on that issue, in which the district court
dismissed the trade secret claim on statute of limitations grounds. See Phillips, 363 F.3d at 12141216. Accordingly, based on the panel’s disposition of that issue, we affirm the district court’s
dismissal of the trade secret claim. With respect to AWH’s cross-appeal, we also agree with the
panel’s reasoning and its conclusion that the cross-appeal is improper. See id. at 1216. We
therefore dismiss the cross-appeal.
VI
In our order granting rehearing en banc, we asked the parties to brief various questions, including
the following: “Consistent with the Supreme Court’s decision in Markman v. Westview
Instruments, 517 U.S. 370, 116 S.Ct. 1384, 134 L.Ed.2d 577 (1996), and our en banc decision in
Cybor Corp. v. FAS Technologies, Inc., 138 F.3d 1448 (Fed.Cir.1998), is it appropriate for this
court to accord any deference to any aspect of trial court claim construction rulings? If so, on
what aspects, in what circumstances, and to what extent?” After consideration of the matter, we
have decided not to address that issue at this time. We therefore leave undisturbed our prior en
banc decision in Cybor.
Each party shall bear its own costs for this appeal.
AFFIRMED IN PART, REVERSED IN PART, DISMISSED IN PART, and REMANDED.
LOURIE, Circuit Judge, concurring in part and dissenting in part, with whom NEWMAN,
Circuit Judge, joins.
***
MAYER, Circuit Judge, with whom NEWMAN, Circuit Judge, joins, dissenting.
***

302

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 19: What a Trademark Is; Distinctiveness
Upon completion of class 19, you should be able to:
explain what a trademark is;
explain policy issues relating to trademarks, both positive and negative;
analyze whether a given subject matter can be a trademark;
explain the requirement of distinctiveness;
explain the policies underlying the legal requirement of distinctiveness;
analyze the distinctiveness of a given mark.

1)
2)
3)
4)
5)
6)

***
Although the federal agency is called the United States Patent and Trademark Office, patents
and trademarks have relatively little in common when it comes to substantive law. One (patents)
is exclusively federal; the other (trademarks) was historically rooted in state law and today exists
in a dual-authority regime. Patent law is relatively uniform due to the consolidation of appellate
decisionmaking in a single court; trademark law exhibits substantial diversity on some issues
due, in part, to the fragmentation of appellate decisionmaking. Patents relate to technological
development; trademarks involve source identification. Patent rights can only be obtained by
filing for and obtaining an issued patent; trademark rights flow from use as a mark. While
registration can strengthen trademark rights, registration alone does not provide trademark rights.
With this in mind, it may be useful to forget, for the next few weeks at least, all the substantive
law you have learned so far in this course.
A. The Concept of a Trademark
We will begin our discussion of trademarks by examining the nature and function of a trademark.
The first case is the classic Qualitex v. Jacobson (1995). Qualitex used a particular green-gold
color on the dry cleaning pads that it manufactures and sells to dry cleaning business. It claimed
trademark rights in the green-gold color and brought suit against Jacobson, a competitor who
was selling pads with a similar color. Jacobson contended that color alone cannot serve as a
trademark.
As you read Qualitex, ask yourself the following questions:
•
•
•
•
•
•
•

What is a trademark?
What is the purpose of a trademark?
What rights does a trademark owner have?
What concerns does granting rights to a trademark owner present?
After Qualitex, is there anything that cannot serve as a trademark?
What limits are there on the use of color as a trademark?
Following this decision, will Qualitex be able to prevent a clothing manufacturer from
selling shirts that are the same green-gold color?
303

Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. §1127. Construction and definitions; intent of chapter (2006)
...
The term "trademark" includes any word, name, symbol, or device, or any combination thereof
1) used by a person, or
2) which a person has a bona fide intention to use in commerce and applies to register on the
principal register established by this chapter, to identify and distinguish his or her goods,
including a unique product, from those manufactured or sold by others and to indicate the
source of the goods, even if that source is unknown.

After you have read Qualitex, go on to the next section: Distinctiveness.

304

Electronic copy available at: https://ssrn.com/abstract=3883500

Qualitex v. Jacobson Products
514 U.S. 159 (1995)
JUSTICE BREYER, delivered the opinion of the Court.
The question in this case is whether the Trademark Act of 1946 (Lanham Act), 15 U. S. C. §§
1051-1127 (1988 ed. and Supp. V), permits the registration of a trademark that consists, purely
and simply, of a color. We conclude that, sometimes, a color will meet ordinary legal trademark
requirements. And, when it does so, no special legal rule prevents color alone from serving as a
trademark.
I
The case before us grows out of petitioner Qualitex Company’s use (since the 1950’s) of a
special shade of green-gold color on the pads that it makes and sells to dry cleaning firms for use
on dry cleaning presses. In 1989, respondent Jacobson Products (a Qualitex rival) began to sell
its own press pads to dry cleaning firms; and it colored those pads a similar green gold. In 1991,
Qualitex registered the special greengold color on press pads with the Patent and Trademark
Office as a trademark. Registration No. 1,633,711 (Feb. 5, 1991). Qualitex subsequently added a
trademark infringement count, 15 U. S. C. § 1114(1), to an unfair competition claim, § 1125(a),
in a lawsuit it had already filed challenging Jacobson’s use of the green-gold color.
Qualitex won the lawsuit in the District Court. 21 U. S. P. Q. 2d 1457 (CD Cal. 1991). But, the
Court of Appeals for the Ninth Circuit set aside the judgment in Qualitex’s favor on the
trademark infringement claim because, in that Circuit’s view, the Lanham Act does not permit
Qualitex, or anyone else, to register “color alone” as a trademark. 13 F. 3d 1297, 1300, 1302
(1994).
The Courts of Appeals have differed as to whether or not the law recognizes the use of color
alone as a trademark. Compare NutraSweet Co. v. Stadt Corp., 917 F. 2d 1024, 1028 (CA7 1990)
(absolute prohibition against protection of color alone), with In re Owens-Corning Fiberglas
Corp., 774 F. 2d 1116, 1128 (CA Fed. 1985) (allowing registration of color pink for fiberglass
insulation), and Master Distributors, Inc. v. Pako Corp., 986 F. 2d 219, 224 (CA8 1993)
(declining to establish per se prohibition against protecting color alone as a trademark).
Therefore, this Court granted certiorari. 512 U. S. 1287 (1994). We now hold that there is no rule
absolutely barring the use of color alone, and we reverse the judgment of the Ninth Circuit.
II
The Lanham Act gives a seller or producer the exclusive right to “register” a trademark, 15 U. S.
C. § 1052 (1988 ed. and Supp. V), and to prevent his or her competitors from using that
trademark, § 1114(1). Both the language of the Act and the basic underlying principles of
trademark law would seem to include color within the universe of things that can qualify as a
trademark. The language of the Lanham Act describes that universe in the broadest of terms. It
305

Electronic copy available at: https://ssrn.com/abstract=3883500

says that trademarks “includ[e] any word, name, symbol, or device, or any combination thereof.”
§ 1127. Since human beings might use as a “symbol” or “device” almost anything at all that is
capable of carrying meaning, this language, read literally, is not restrictive. The courts and the
Patent and Trademark Office have authorized for use as a mark a particular shape (of a CocaCola bottle), a particular sound (of NBC’s three chimes), and even a particular scent (of plumeria
blossoms on sewing thread). See, e. g., Registration No. 696,147 (Apr. 12, 1960); Registration
Nos. 523,616 (Apr. 4, 1950) and 916,522 (July 13, 1971); In re Clarke, 17 U. S. P. Q. 2d 1238,
1240 (TTAB 1990). If a shape, a sound, and a fragrance can act as symbols why, one might ask,
can a color not do the same?
A color is also capable of satisfying the more important part of the statutory definition of a
trademark, which requires that a person “us[e]” or “inten[d] to use” the mark
“to identify and distinguish his or her goods, including a unique product, from those
manufactured or sold by others and to indicate the source of the goods, even if that source
is unknown.” 15 U. S. C. § 1127.
True, a product’s color is unlike “fanciful,” “arbitrary,” or “suggestive” words or designs, which
almost automatically tell a customer that they refer to a brand. Abercrombie & Fitch Co. v.
Hunting World, Inc., 537 F. 2d 4, 9-10 (CA2 1976) (Friendly, J.); see Two Pesos, Inc. v. Taco
Cabana, Inc., 505 U. S. 763, 768 (1992). The imaginary word “Suntost,” or the words “Suntost
Marmalade,” on a jar of orange jam immediately would signal a brand or a product “source”; the
jam’s orange color does not do so. But, over time, customers may come to treat a particular color
on a product or its packaging (say, a color that in context seems unusual, such as pink on a firm’s
insulating material or red on the head of a large industrial bolt) as signifying a brand. And, if so,
that color would have come to identify and distinguish the goods—i. e., “to indicate” their
“source”—much in the way that descriptive words on a product (say, “Trim” on nail clippers or
“Car-Freshner” on deodorizer) can come to indicate a product’s origin. See, e. g., J. Wiss & Sons
Co. v. W. E. Bassett Co., 59 C. C. P. A. 1269, 1271 (Pat.), 462 F. 2d 567, 569 (1972); CarFreshner Corp. v. Turtle Wax, Inc., 268 F. Supp. 162, 164 (SDNY 1967). In this circumstance,
trademark law says that the word (e. g., “Trim”), although not inherently distinctive, has
developed “secondary meaning.” See Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456
U. S. 844, 851, n. 11 (1982) (“[S]econdary meaning” is acquired when “in the minds of the
public, the primary significance of a product feature . . . is to identify the source of the product
rather than the product itself”). Again, one might ask, if trademark law permits a descriptive
word with secondary meaning to act as a mark, why would it not permit a color, under similar
circumstances, to do the same?
We cannot find in the basic objectives of trademark law any obvious theoretical objection to the
use of color alone as a trademark, where that color has attained “secondary meaning” and
therefore identifies and distinguishes a particular brand (and thus indicates its “source”). In
principle, trademark law, by preventing others from copying a source identifying mark,
“reduce[s] the customer’s costs of shopping and making purchasing decisions,” 1 J. McCarthy,
McCarthy on Trademarks and Unfair Competition § 2.01[2], p. 2-3 (3d ed. 1994) (hereinafter
McCarthy), for it quickly and easily assures a potential customer that this item—the item with
306

Electronic copy available at: https://ssrn.com/abstract=3883500

this mark—is made by the same producer as other similarly marked items that he or she liked (or
disliked) in the past. At the same time, the law helps assure a producer that it (and not an
imitating competitor) will reap the financial, reputation-related rewards associated with a
desirable product. The law thereby “encourage[s] the production of quality products,” ibid., and
simultaneously discourages those who hope to sell inferior products by capitalizing on a
consumer’s inability quickly to evaluate the quality of an item offered for sale. See, e. g., 3 L.
Altman, Callmann on Unfair Competition, Trademarks and Monopolies § 17.03 (4th ed. 1983);
Landes & Posner, The Economics of Trademark Law, 78 T. M. Rep. 267, 271-272 (1988); Park
`N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U. S. 189, 198 (1985); S. Rep. No. 100— 515, p. 4
(1988). It is the source-distinguishing ability of a mark—not its ontological status as color,
shape, fragrance, word, or sign—that permits it to serve these basic purposes. See Landes &
Posner, Trademark Law: An Economic Perspective, 30 J. Law & Econ. 265, 290 (1987). And,
for that reason, it is difficult to find, in basic trademark objectives, a reason to disqualify
absolutely the use of a color as a mark.
Neither can we find a principled objection to the use of color as a mark in the important
“functionality” doctrine of trademark law. The functionality doctrine prevents trademark law,
which seeks to promote competition by protecting a firm’s reputation, from instead inhibiting
legitimate competition by allowing a producer to control a useful product feature. It is the
province of patent law, not trademark law, to encourage invention by granting inventors a
monopoly over new product designs or functions for a limited time, 35 U. S. C. §§ 154, 173,
after which competitors are free to use the innovation. If a product’s functional features could be
used as trademarks, however, a monopoly over such features could be obtained without regard to
whether they qualify as patents and could be extended forever (because trademarks may be
renewed in perpetuity). See Kellogg Co. v. National Biscuit Co., 305 U. S. 111, 119-120 (1938)
(Brandeis, J.); Inwood Laboratories, Inc., supra, at 863 (White, J., concurring in result) (“A
functional characteristic is ‘an important ingredient in the commercial success of the product,’
and, after expiration of a patent, it is no more the property of the originator than the product
itself”) (citation omitted). Functionality doctrine therefore would require, to take an imaginary
example, that even if customers have come to identify the special illumination-enhancing shape
of a new patented light bulb with a particular manufacturer, the manufacturer may not use that
shape as a trademark, for doing so, after the patent had expired, would impede competition—not
by protecting the reputation of the original bulb maker, but by frustrating competitors’ legitimate
efforts to produce an equivalent illumination-enhancing bulb. See, e. g., Kellogg Co., supra, at
119-120 (trademark law cannot be used to extend monopoly over “pillow” shape of shredded
wheat biscuit after the patent for that shape had expired). This Court consequently has explained
that, “[i]n general terms, a product feature is functional,” and cannot serve as a trademark, “if it
is essential to the use or purpose of the article or if it affects the cost or quality of the article,”
that is, if exclusive use of the feature would put competitors at a significant non-reputationrelated disadvantage. Inwood Laboratories, Inc., supra, at 850, n. 10. Although sometimes color
plays an important role (unrelated to source identification) in making a product more desirable,
sometimes it does not. And, this latter fact—the fact that sometimes color is not essential to a
product’s use or purpose and does not affect cost or quality—indicates that the doctrine of
“functionality” does not create an absolute bar to the use of color alone as a mark. See Owens307

Electronic copy available at: https://ssrn.com/abstract=3883500

Corning, 774 F. 2d, at 1123 (pink color of insulation in wall “performs no non-trademark
function”).
It would seem, then, that color alone, at least sometimes, can meet the basic legal requirements
for use as a trademark. It can act as a symbol that distinguishes a firm’s goods and identifies their
source, without serving any other significant function. See U. S. Dept. of Commerce, Patent and
Trademark Office, Trademark Manual of Examining Procedure § 1202.04(e), p. 1202-13 (2d ed.
May, 1993) (hereinafter PTO Manual) (approving trademark registration of color alone where it
“has become distinctive of the applicant’s goods in commerce,” provided that “there is [no]
competitive need for colors to remain available in the industry” and the color is not
“functional”); see also 1 McCarthy §§ 3.01[1], 7.26, pp. 3-2, 7-113 (“requirements for
qualification of a word or symbol as a trademark” are that it be (1) a “symbol,” (2) “use[d] . . . as
a mark,” (3) “to identify and distinguish the seller’s goods from goods made or sold by others,”
but that it not be “functional”). Indeed, the District Court, in this case, entered findings (accepted
by the Ninth Circuit) that show Qualitex’s green-gold press pad color has met these
requirements. The green-gold color acts as a symbol. Having developed secondary meaning (for
customers identified the green-gold color as Qualitex’s), it identifies the press pads’ source. And,
the green-gold color serves no other function. (Although it is important to use some color on
press pads to avoid noticeable stains, the court found “no competitive need in the press pad
industry for the green-gold color, since other colors are equally usable.” 21 U. S. P. Q. 2d, at
1460.) Accordingly, unless there is some special reason that convincingly militates against the
use of color alone as a trademark, trademark law would protect Qualitex’s use of the green-gold
color on its press pads.
III
Respondent Jacobson Products says that there are four special reasons why the law should forbid
the use of color alone as a trademark. We shall explain, in turn, why we, ultimately, find them
unpersuasive.
First, Jacobson says that, if the law permits the use of color as a trademark, it will produce
uncertainty and unresolvable court disputes about what shades of a color a competitor may
lawfully use. Because lighting (morning sun, twilight mist) will affect perceptions of protected
color, competitors and courts will suffer from “shade confusion” as they try to decide whether
use of a similar color on a similar product does, or does not, confuse customers and thereby
infringe a trademark. Jacobson adds that the “shade confusion” problem is “more difficult” and
“far different from” the “determination of the similarity of words or symbols.” Brief for
Respondent 22.
We do not believe, however, that color, in this respect, is special. Courts traditionally decide
quite difficult questions about whether two words or phrases or symbols are sufficiently similar,
in context, to confuse buyers. They have had to compare, for example, such words as
“Bonamine” and “Dramamine” (motion-sickness remedies); “Huggies” and “Dougies” (diapers);
“Cheracol” and “Syrocol” (cough syrup); “Cyclone” and “Tornado” (wire fences); and “Mattres”
and “1-800—Mattres” (mattress franchisor telephone numbers). See, e. g., G. D. Searle & Co. v.
308

Electronic copy available at: https://ssrn.com/abstract=3883500

Chas. Pfizer & Co., 265 F. 2d 385, 389 (CA7 1959); Kimberly-Clark Corp. v. H. Douglas
Enterprises, Ltd., 774 F. 2d 1144, 1146-1147 (CA Fed. 1985); Upjohn Co. v. Schwartz, 246 F.
2d 254, 262 (CA2 1957); Hancock v. American Steel & Wire Co. of N. J., 40 C. C. P. A. (Pat.)
931, 935, 203 F. 2d 737, 740-741 (1953); Dial-AMattress Franchise Corp. v. Page, 880 F. 2d
675, 678 (CA2 1989). Legal standards exist to guide courts in making such comparisons. See, e.
g., 2 McCarthy § 15.08; 1 McCarthy §§ 11.24-11.25 (“[S]trong” marks, with greater secondary
meaning, receive broader protection than “weak” marks). We do not see why courts could not
apply those standards to a color, replicating, if necessary, lighting conditions under which a
colored product is normally sold. See Ebert, Trademark Protection in Color: Do It By the
Numbers!, 84 T. M. Rep. 379, 405 (1994). Indeed, courts already have done so in cases where a
trademark consists of a color plus a design, i. e., a colored symbol such as a gold stripe (around a
sewer pipe), a yellow strand of wire rope, or a “brilliant yellow” band (on ampules). See, e. g.,
Youngstown Sheet & Tube Co. v. Tallman Conduit Co., 149 U. S. P. Q. 656, 657 (TTAB 1966);
Amstead Industries, Inc. v. West Coast Wire Rope & Rigging Inc., 2 U. S. P. Q. 2d 1755, 1760
(TTAB 1987); In re Hodes-Lange Corp., 167 U. S. P. Q. 255, 256 (TTAB 1970).
Second, Jacobson argues, as have others, that colors are in limited supply. See, e. g., NutraSweet
Co., 917 F. 2d, at 1028; Campbell Soup Co. v. Armour & Co., 175 F. 2d 795, 798 (CA3 1949).
Jacobson claims that, if one of many competitors can appropriate a particular color for use as a
trademark, and each competitor then tries to do the same, the supply of colors will soon be
depleted. Put in its strongest form, this argument would concede that “[h]undreds of color
pigments are manufactured and thousands of colors can be obtained by mixing.” L. Cheskin,
Colors: What They Can Do For You 47 (1947). But, it would add that, in the context of a
particular product, only some colors are usable. By the time one discards colors that, say, for
reasons of customer appeal, are not usable, and adds the shades that competitors cannot use lest
they risk infringing a similar, registered shade, then one is left with only a handful of possible
colors. And, under these circumstances, to permit one, or a few, producers to use colors as
trademarks will “deplete” the supply of usable colors to the point where a competitor’s inability
to find a suitable color will put that competitor at a significant disadvantage.
This argument is unpersuasive, however, largely because it relies on an occasional problem to
justify a blanket prohibition. When a color serves as a mark, normally alternative colors will
likely be available for similar use by others. See, e. g., Owens-Corning, 774 F. 2d, at 1121 (pink
insulation). Moreover, if that is not so—if a “color depletion” or “color scarcity” problem does
arise—the trademark doctrine of “functionality” normally would seem available to prevent the
anti-competitive consequences that Jacobson’s argument posits, thereby minimizing that
argument’s practical force.
The functionality doctrine, as we have said, forbids the use of a product’s feature as a trademark
where doing so will put a competitor at a significant disadvantage because the feature is
“essential to the use or purpose of the article” or “affects [its] cost or quality.” Inwood
Laboratories, Inc., 456 U. S., at 850, n. 10. The functionality doctrine thus protects competitors
against a disadvantage (unrelated to recognition or reputation) that trademark protection might
otherwise impose, namely, their inability reasonably to replicate important non-reputationrelated product features. For example, this Court has written that competitors might be free to
309

Electronic copy available at: https://ssrn.com/abstract=3883500

copy the color of a medical pill where that color serves to identify the kind of medication (e. g., a
type of blood medicine) in addition to its source. See id., at 853, 858, n. 20 (“[S]ome patients
commingle medications in a container and rely on color to differentiate one from another”); see
also J. Ginsburg, D. Goldberg, & A. Greenbaum, Trademark and Unfair Competition Law 194195 (1991) (noting that drug color cases “have more to do with public health policy” regarding
generic drug substitution “than with trademark law”). And, the federal courts have demonstrated
that they can apply this doctrine in a careful and reasoned manner, with sensitivity to the effect
on competition. Although we need not comment on the merits of specific cases, we note that
lower courts have permitted competitors to copy the green color of farm machinery (because
customers wanted their farm equipment to match) and have barred the use of black as a
trademark on outboard boat motors (because black has the special functional attributes of
decreasing the apparent size of the motor and ensuring compatibility with many different boat
colors). See Deere & Co. v. Farmhand, Inc., 560 F. Supp. 85, 98 (SD Iowa 1982), aff’d, 721 F.
2d 253 (CA8 1983); Brunswick Corp. v. British Seagull Ltd., 35 F. 3d 1527, 1532 (CA Fed.
1994), cert. pending, No. 94-1075; see also Nor-Am Chemical v. O. M. Scott & Sons Co., 4 U. S.
P. Q. 2d 1316, 1320 (ED Pa. 1987) (blue color of fertilizer held functional because it indicated
the presence of nitrogen). The Restatement (Third) of Unfair Competition adds that, if a design’s
“aesthetic value” lies in its ability to “confe[r] a significant benefit that cannot practically be
duplicated by the use of alternative designs,” then the design is “functional.” Restatement (Third)
of Unfair Competition § 17, Comment c, pp. 175-176 (1993). The “ultimate test of aesthetic
functionality,” it explains, “is whether the recognition of trademark rights would significantly
hinder competition.” Id., at 176.
The upshot is that, where a color serves a significant nontrademark function—whether to
distinguish a heart pill from a digestive medicine or to satisfy the “noble instinct for giving the
right touch of beauty to common and necessary things,” G. Chesterton, Simplicity and Tolstoy
61 (1912)—courts will examine whether its use as a mark would permit one competitor (or a
group) to interfere with legitimate (nontrademark-related) competition through actual or potential
exclusive use of an important product ingredient. That examination should not discourage firms
from creating esthetically pleasing mark designs, for it is open to their competitors to do the
same. See, e. g., W. T. Rogers Co. v. Keene, 778 F. 2d 334, 343 (CA7 1985) (Posner, J.). But,
ordinarily, it should prevent the anticompetitive consequences of Jacobson’s hypothetical “color
depletion” argument, when, and if, the circumstances of a particular case threaten “color
depletion.”
Third, Jacobson points to many older cases—including Supreme Court cases—in support of its
position. In 1878, this Court described the common-law definition of trademark rather broadly to
“consist of a name, symbol, figure, letter, form, or device, if adopted and used by a manufacturer
or merchant in order to designate the goods he manufactures or sells to distinguish the same from
those manufactured or sold by another.” McLean v. Fleming, 96 U. S. 245, 254. Yet, in
interpreting the Trademark Acts of 1881 and 1905, 21 Stat. 502, 33 Stat. 724, which retained that
common-law definition, the Court questioned “[w]hether mere color can constitute a valid trademark,” A. Leschen & Sons Rope Co. v. Broderick & Bascom Rope Co., 201 U. S. 166, 171
(1906), and suggested that the “product including the coloring matter is free to all who make it,”
Coca-Cola Co. v. Koke Co. of America, 254 U. S. 143, 147 (1920). Even though these statements
310

Electronic copy available at: https://ssrn.com/abstract=3883500

amounted to dicta, lower courts interpreted them as forbidding protection for color alone. See, e.
g., Campbell Soup Co., 175 F. 2d, at 798, and n. 9; Life Savers Corp. v. Curtiss Candy Co., 182
F. 2d 4, 9 (CA7 1950) (quoting Campbell Soup, supra, at 798).
These Supreme Court cases, however, interpreted trademark law as it existed before 1946, when
Congress enacted the Lanham Act. The Lanham Act significantly changed and liberalized the
common law to “dispense with mere technical prohibitions,” S. Rep. No. 1333, 79th Cong., 2d
Sess., 3 (1946), most notably, by permitting trademark registration of descriptive words (say, “UBuild-It” model airplanes) where they had acquired “secondary meaning.” See Abercrombie &
Fitch Co., 537 F. 2d, at 9 (Friendly, J.). The Lanham Act extended protection to descriptive
marks by making clear that (with certain explicit exceptions not relevant here)
“nothing . . . shall prevent the registration of a mark used by the applicant which has
become distinctive of the applicant’s goods in commerce.” 15 U. S. C. § 1052(f) (1988
ed., Supp. V).
This language permits an ordinary word, normally used for a nontrademark purpose (e. g.,
description), to act as a trademark where it has gained “secondary meaning.” Its logic would
appear to apply to color as well. Indeed, in 1985, the Federal Circuit considered the significance
of the Lanham Act’s changes as they related to color and held that trademark protection for color
was consistent with the
“jurisprudence under the Lanham Act developed in accordance with the statutory
principle that if a mark is capable of being or becoming distinctive of [the] applicant’s
goods in commerce, then it is capable of serving as a trademark.” Owens-Corning, 774 F.
2d, at 1120.
In 1988, Congress amended the Lanham Act, revising portions of the definitional language, but
left unchanged the language here relevant. § 134, 102 Stat. 3946, 15 U. S. C. § 1127. It enacted
these amendments against the following background: (1) the Federal Circuit had decided OwensCorning; (2) the Patent and Trademark Office had adopted a clear policy (which it still
maintains) permitting registration of color as a trademark, see PTO Manual § 1202.04(e) (at p.
1200-12 of the January 1986 edition and p. 1202-13 of the May 1993 edition); and (3) the
Trademark Commission had written a report, which recommended that “the terms ‘symbol, or
device’ . . . not be deleted or narrowed to preclude registration of such things as a color, shape,
smell, sound, or configuration which functions as a mark,” The United States Trademark
Association Trademark Review Commission Report and Recommendations to USTA President
and Board of Directors, 77 T. M. Rep. 375, 421 (1987); see also 133 Cong. Rec. 32812 (1987)
(statement of Sen. DeConcini) (“The bill I am introducing today is based on the Commission’s
report and recommendations”). This background strongly suggests that the language “any word,
name, symbol, or device,” 15 U. S. C. § 1127, had come to include color. And, when it amended
the statute, Congress retained these terms. Indeed, the Senate Report accompanying the Lanham
Act revision explicitly referred to this background understanding, in saying that the “revised
definition intentionally retains . . . the words ‘symbol or device’ so as not to preclude the
registration of colors, shapes, sounds or configurations where they function as trademarks.” S.
311

Electronic copy available at: https://ssrn.com/abstract=3883500

Rep. No. 100-515, at 44. (In addition, the statute retained language providing that “[n]o
trademark by which the goods of the applicant may be distinguished from the goods of others
shall be refused registration . . . on account of its nature” (except for certain specified reasons not
relevant here). 15 U. S. C. § 1052 (1988 ed., Supp. V).)
This history undercuts the authority of the precedent on which Jacobson relies. Much of the pre1985 case law rested on statements in Supreme Court opinions that interpreted pre-Lanham Act
trademark law and were not directly related to the holdings in those cases. Moreover, we believe
the Federal Circuit was right in 1985 when it found that the 1946 Lanham Act embodied crucial
legal changes that liberalized the law to permit the use of color alone as a trademark (under
appropriate circumstances). At a minimum, the Lanham Act’s changes left the courts free to
reevaluate the preexisting legal precedent which had absolutely forbidden the use of color alone
as a trademark. Finally, when Congress reenacted the terms “word, name, symbol, or device” in
1988, it did so against a legal background in which those terms had come to include color, and its
statutory revision embraced that understanding.
Fourth, Jacobson argues that there is no need to permit color alone to function as a trademark
because a firm already may use color as part of a trademark, say, as a colored circle or colored
letter or colored word, and may rely upon “trade dress” protection, under § 43(a) of the Lanham
Act, if a competitor copies its color and thereby causes consumer confusion regarding the overall
appearance of the competing products or their packaging, see 15 U. S. C. § 1125(a) (1988 ed.,
Supp. V). The first part of this argument begs the question. One can understand why a firm might
find it difficult to place a usable symbol or word on a product (say, a large industrial bolt that
customers normally see from a distance); and, in such instances, a firm might want to use color,
pure and simple, instead of color as part of a design. Neither is the second portion of the
argument convincing. Trademark law helps the holder of a mark in many ways that “trade dress”
protection does not. See 15 U. S. C. § 1124 (ability to prevent importation of confusingly similar
goods); § 1072 (constructive notice of ownership); § 1065 (incontestible status); § 1057(b)
(prima facie evidence of validity and ownership). Thus, one can easily find reasons why the law
might provide trademark protection in addition to trade dress protection.
IV
Having determined that a color may sometimes meet the basic legal requirements for use as a
trademark and that respondent Jacobson’s arguments do not justify a special legal rule
preventing color alone from serving as a trademark (and, in light of the District Court’s here
undisputed findings that Qualitex’s use of the green-gold color on its press pads meets the basic
trademark requirements), we conclude that the Ninth Circuit erred in barring Qualitex’s use of
color as a trademark. For these reasons, the judgment of the Ninth Circuit is
Reversed.

312

Electronic copy available at: https://ssrn.com/abstract=3883500

B. Distinctiveness
In Part A of this chapter, you learned that anything that is capable of conveying meaning, that
can distinguish goods from those sold by others, and that can indicate the source of the goods can
be a trademark. Central to this analysis was a concept called distinctiveness: the ability of a
given symbol to meet these requirements. Color, we learned, can be sufficiently distinctive—
although it is not inherently so.
The second part of this chapter examines this fundamental component of a trademark. The
classic case for discussions of distinctiveness is Zatarains v. Oak Grove Smokehouse. This case
highlights two primary legal structures for analyzing distinctiveness: the inherent/acquired
distinctiveness divide and the Abercrombie spectrum. The opinion also discusses Oak Grove’s
statutory fair use defense, a topic we will return to in class 33.
Although Zatarains involves two word-marks (FISH FRY and CHICK FRY), nonverbal
symbols and logos are also frequently used as trademarks. Although the Abercrombie spectrum
is sometimes used to analyze the distinctiveness of these marks, other frameworks are also
employed. The most common comes from Seabrook Foods, Inc. v. Bar-Well Foods, Ltd., 568
F.2d 1342 (C.C.P.A. 1977). I describe this test in the video lecture.
As you read Zatarains, ask yourself the following questions:
•
•
•
•

What is “distinctiveness” in trademark law?
What are the policies that underlie the requirement of distinctiveness?
How is distinctiveness analyzed?
How would you analyze the distinctiveness of the following marks:
o The color red on the entire exterior surface of a telephone;
o GLOW for women’s perfume;
o A folded grape leaf for wine;
o LA PLAYA TAQUERIA for a Mexican fast-food restaurant located near the
beach;
o A bee and the word “BEE” for lip balm made with beeswax;
o A picture of the Mona Lisa for a movie production company.

313

Electronic copy available at: https://ssrn.com/abstract=3883500

Zatarains, Inc. v. Oak Grove Smokehouse, Inc.
698 F.2d 786 (5th Cir. 1983)
GOLDBERG, Circuit Judge:
This appeal of a trademark dispute presents us with a menu of edible delights sure to tempt
connoisseurs of fish and fowl alike. At issue is the alleged infringement of two trademarks,
“Fish-Fri” and “Chick-Fri,” held by appellant Zatarain’s, Inc. (“Zatarain’s”). The district court
held that the alleged infringers had a “fair use” defense to any asserted infringement of the term
“Fish-Fri” and that the registration of the term “Chick-Fri” should be cancelled. We affirm.
I. Facts and Proceedings Below
A. The Tale of the Town Frier
Zatarain’s is the manufacturer and distributor of a line of over one hundred food products. Two
of these products, “Fish-Fri” and “Chick-Fri,” are coatings or batter mixes used to fry foods.
These marks serve as the entree in the present litigation.
Zatarain’s “Fish-Fri” consists of 100% corn flour and is used to fry fish and other seafood. “FishFri” is packaged in rectangular cardboard boxes containing twelve or twenty-four ounces of
coating mix. The legend “Wonderful FISH-FRI ®” is displayed prominently on the front panel,
along with the block Z used to identify all Zatarain’s products. The term “Fish-Fri” has been
used by Zatarain’s or its predecessor since 1950 and has been registered as a trademark since
1962.
Zatarain’s “Chick-Fri” is a seasoned corn flour batter mix used for frying chicken and other
foods. The “Chick-Fri” package, which is very similar to that used for “Fish-Fri,” is a rectangular
cardboard container labelled “Wonderful CHICK-FRI.” Zatarain’s began to use the term “ChickFri” in 1968 and registered the term as a trademark in 1976.
Zatarain’s products are not alone in the marketplace. At least four other companies market
coatings for fried foods that are denominated “fish fry” or “chicken fry.” Two of these competing
companies are the appellees here, and therein hangs this fish tale.
Appellee Oak Grove Smokehouse, Inc. (“Oak Grove”) began marketing a “fish fry” and a
“chicken fry” in March 1979. Both products are packaged in clear glassine packets that contain a
quantity of coating mix sufficient to fry enough food for one meal. The packets are labelled with
Oak Grove’s name and emblem, along with the words “FISH FRY” OR “CHICKEN FRY.” Oak
Grove’s “FISH FRY” has a corn flour base seasoned with various spices; Oak Grove’s
“CHICKEN FRY” is a seasoned coating with a wheat flour base.
Appellee Visko’s Fish Fry, Inc. (“Visko’s”) entered the batter mix market in March 1980 with its
“fish fry.” Visko’s product is packed in a cylindrical eighteen-ounce container with a resealable
314

Electronic copy available at: https://ssrn.com/abstract=3883500

plastic lid. The words “Visko’s FISH FRY” appear on the label along with a photograph of a
platter of fried fish. Visko’s coating mix contains corn flour and added spices.
Other food manufacturing concerns also market coating mixes. Boochelle’s Spice Co.
(“Boochelle’s”), originally a defendant in this lawsuit, at one time manufactured a seasoned
“FISH FRY” packaged in twelve-ounce vinyl plastic packets. Pursuant to a settlement between
Boochelle’s and Zatarain’s, Boochelle’s product is now labelled “FISH AND VEGETABLE
FRY.” Another batter mix, “YOGI Brand ® OYSTER SHRIMP and FISH FRY,” is also
available. Arnaud Coffee Corporation (“Arnaud”) has manufactured and marketed “YOGI
Brand” for ten to twenty years, but was never made a party to this litigation. 1 A product called
“Golden Dipt Old South Fish Fry” has recently entered the market as well.
B. Out of the Frying Pan, into the Fire
Zatarain’s first claimed foul play in its original complaint filed against Oak Grove on June 19,
1979, in the United States District Court for the Eastern District of Louisiana. The complaint
alleged trademark infringement and unfair competition under the Lanham Act §§ 32(1), 43(a), 15
U.S.C. §§ 1114(1), 1125(a) (1976), and La.Rev.Stat. Ann. § 51:1405(A) (West Supp.1982).
Zatarain’s later amended its complaint to add Boochelle’s and Visko’s as defendants.
Boochelle’s and Zatarain’s ultimately resolved their dispute, and Boochelle’s was dismissed
from the suit. The remaining defendants, Oak Grove and Visko’s, filed counterclaims against
Zatarain’s under the Sherman Act § 2, 15 U.S.C. § 2 (1976); the Clayton Act § 4, 15 U.S.C. § 15
(1976); La.Rev.Stat.Ann. § 51:1401 (West Supp. 1982); the Fair Packaging and Labeling Act, 15
U.S.C. §§ 1451-1461 (1976); and the Food, Drug, and Cosmetic Act § 403, 21 U.S.C. § 343
(1976). The defendants also counterclaimed for cancellation of the trademarks “Fish-Fri” and
“Chick-Fri” under section 37 of the Lanham Act, 15 U.S.C. § 1119 (1976), and for damages
under section 38 of the Lanham Act, 15 U.S.C. § 1120 (1976).
The case was tried to the court without a jury. Treating the trademark claims first, the district
court classified the term “Fish-Fri” as a descriptive term identifying a function of the product
being sold. The court found further that the term “Fish-Fri” had acquired a secondary meaning in
the New Orleans geographical area and therefore was entitled to trademark protection, but
concluded that the defendants were entitled to fair use of the term “fish fry” to describe
characteristics of their goods. Accordingly, the court held that Oak Grove and Visko’s had not
infringed Zatarain’s trademark “Fish-Fri.”
With respect to the alleged infringement of the term “Chick-Fri,” the court found that “ChickFri” was a descriptive term that had not acquired a secondary meaning in the minds of
consumers. Consequently, the court held that Zatarain’s claim for infringement of its trademark

1

Prior to trial, Visko’s moved to dismiss Zatarain’s complaint for failure to join Arnaud as a party under
Fed.R.Civ.P. 19(a). In the alternative, Visko’s moved to join Arnaud as a third-party defendant under
Fed.R.Civ.P. 14(a). The district court denied the motion.

315

Electronic copy available at: https://ssrn.com/abstract=3883500

“Chick-Fri” failed and ordered that the trademark registration of “Chick-Fri” should be
cancelled.
Turning to Zatarain’s unfair competition claims, the court observed that the evidence showed no
likelihood of or actual confusion on the part of the buying public. Additionally, the court noted
that the dissimilarities in trade dress of Zatarain’s, Oak Grove’s, and Visko’s products
diminished any possibility of buyer confusion. For these reasons, the court found no violations of
federal or state unfair competition laws.
Finally, the court addressed the counterclaims asserted by Oak Grove and Visko’s. Because no
evidence was introduced to support the defendants’ allegations of monopolistic behavior, fraud,
and bad faith on the part of Zatarain’s, the court dismissed the federal and state antitrust and
unfair trade practices counterclaims. The court also dismissed the counterclaim based on
Zatarain’s allegedly improper product identity labelling. Both sides now appeal to this court.
II. Issues on Appeal
The district court found that Zatarain’s trademark “Fish-Fri” was a descriptive term with an
established secondary meaning, but held that Oak Grove and Visko’s had a “fair use” defense to
their asserted infringement of the mark. The court further found that Zatarain’s trademark
“Chick-Fri” was a descriptive term that lacked secondary meaning, and accordingly ordered the
trademark registration cancelled. Additionally, the court concluded that Zatarain’s had produced
no evidence in support of its claims of unfair competition on the part of Oak Grove and Visko’s.
Finally, the court dismissed Oak Grove’s and Visko’s counterclaims for antitrust violations,
unfair trade practices, misbranding of food products, and miscellaneous damages.
Battered, but not fried, Zatarain’s appeals from the adverse judgment on several grounds. First,
Zatarain’s argues that its trademark “Fish-Fri” is a suggestive term and therefore not subject to
the “fair use” defense. Second, Zatarain’s asserts that even if the “fair use” defense is applicable
in this case, appellees cannot invoke the doctrine because their use of Zatarain’s trademarks is
not a good faith attempt to describe their products. Third, Zatarain’s urges that the district court
erred in cancelling the trademark registration for the term “Chick-Fri” because Zatarain’s
presented sufficient evidence to establish a secondary meaning for the term. For these reasons,
Zatarain’s argues that the district court should be reversed.
Oak Grove and Visko’s also present an appeal to this court, contending that the district court
erred in dismissing their counterclaims against Zatarain’s. In particular, Oak Grove and Visko’s
again urge that Zatarain’s conduct has violated the Sherman Act, the Lanham Act, the federal
regulations governing product identity labelling, and Louisiana law prohibiting restraint of trade;
Oak Grove and Visko’s also pray for an award of attorneys’ fees. We now turn to an appraisal of
these issues.
III. The Trademark Claims

316

Electronic copy available at: https://ssrn.com/abstract=3883500

A. Basic Principles 2
1. Classifications of Marks
The threshold issue in any action for trademark infringement is whether the word or phrase is
initially registerable or protectable. Vision Center v. Opticks, Inc., 596 F.2d 111, 115 (5th
Cir.1980); American Heritage Life Insurance Co. v. Heritage Life Insurance Co., 494 F.2d 3, 10
(5th Cir. 1974). Courts and commentators have traditionally divided potential trademarks into
four categories. A potential trademark may be classified as (1) generic, (2) descriptive, (3)
suggestive, or (4) arbitrary or fanciful. These categories, like the tones in a spectrum, tend to blur
at the edges and merge together. The labels are more advisory than definitional, more like
guidelines than pigeonholes. Not surprisingly, they are somewhat difficult to articulate and to
apply. Soweco, Inc. v. Shell Oil Co., 617 F.2d 1178, 1183 (5th Cir.1980); Vision Center, 596
F.2d at 115.
A generic term is “the name of a particular genus or class of which an individual article or
service is but a member.” Vision Center, 596 F.2d at 115; Abercrombie & Fitch Co. v. Hunting
World, Inc., 537 F.2d 4, 9 (2d Cir.1976). A generic term connotes the “basic nature of articles or
services” rather than the more individualized characteristics of a particular product. American
Heritage, 494 F.2d at 11. Generic terms can never attain trademark protection. William R.
Warner & Co. v. Eli Lilly & Co., 265 U.S. 526, 528, 44 S.Ct. 615, 616, 68 L.Ed. 1161 (1924);
Soweco, 617 F.2d at 1183; Vision Center, 596 F.2d at 115. Furthermore, if at any time a
registered trademark becomes generic as to a particular product or service, the mark’s
registration is subject to cancellation. Lanham Act § 14, 15 U.S.C. § 1064(c) (1976). Such terms
as aspirin and cellophane have been held generic and therefore unprotectable as trademarks. See
Bayer Co. v. United Drug Co., 272 F. 505 (S.D.N.Y.1921) (aspirin); DuPont Cellophane Co. v.
Waxed Products Co., 85 F.2d 75 (2d Cir.1936) (cellophane).
A descriptive term “identifies a characteristic or quality of an article or service,” Vision Center,
596 F.2d at 115, such as its color, odor, function, dimensions, or ingredients. American Heritage,
494 F.2d at 11. Descriptive terms ordinarily are not protectable as trademarks, Lanham Act §
2(e)(1), 15 U.S.C. § 1052(e)(1) (1976); they may become valid marks, however, by acquiring a
secondary meaning in the minds of the consuming public. See id. § 2(f), 15 U.S.C. § 1052(f).
Examples of descriptive marks would include “Alo” with reference to products containing gel of
the aloe vera plant, Aloe Creme Laboratories, Inc. v. Milsan, Inc., 423 F.2d 845 (5th Cir.1970),
and “Vision Center” in reference to a business offering optical goods and services, Vision
Center, 596 F.2d at 117. As this court has often noted, the distinction between descriptive and
generic terms is one of degree. Soweco, 617 F.2d at 1184; Vision Center, 596 F.2d at 115 n. 11
(citing 3 R. Callman, The Law of Unfair Competition, Trademarks and Monopolies § 70.4 (3d
ed. 1969)); American Heritage, 494 F.2d at 11. The distinction has important practical
2

We are not the first to swim up this stream. For excellent discussions of the basics of trademark law, see
Soweco, Inc. v. Shell Oil Co., 617 F.2d 1178 (5th Cir.1980); Vision Center v. Opticks, Inc., 596 F.2d 111
(5th Cir.1979); Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4 (2d Cir.1976); Union
Carbide Corp. v. Ever-Ready, Inc., 531 F.2d 366 (7th Cir.), cert. denied, 429 U.S. 830, 97 S.Ct. 91, 50
L.Ed.2d 94 (1976).

317

Electronic copy available at: https://ssrn.com/abstract=3883500

consequences, however; while a descriptive term may be elevated to trademark status with proof
of secondary meaning, a generic term may never achieve trademark protection. Vision Center,
596 F.2d at 115 n.11.
A suggestive term suggests, rather than describes, some particular characteristic of the goods or
services to which it applies and requires the consumer to exercise the imagination in order to
draw a conclusion as to the nature of the goods and services. Soweco, 617 F.2d at 1184; Vision
Center, 596 F.2d at 115-16. A suggestive mark is protected without the necessity for proof of
secondary meaning. The term “Coppertone” has been held suggestive in regard to sun tanning
products. See Douglas Laboratories, Inc. v. Copper Tan, Inc., 210 F.2d 453 (2d Cir.1954).
Arbitrary or fanciful terms bear no relationship to the products or services to which they are
applied. Like suggestive terms, arbitrary and fanciful marks are protectable without proof of
secondary meaning. The term “Kodak” is properly classified as a fanciful term for photographic
supplies, see Eastman Kodak Co. v. Weil, 137 Misc. 506, 243 N.Y.S. 319 (1930) (“Kodak”);
“Ivory” is an arbitrary term as applied to soap. Abercrombie & Fitch, 537 F.2d at 9 n.6.
2. Secondary Meaning
As noted earlier, descriptive terms are ordinarily not protectable as trademarks. They may be
protected, however, if they have acquired a secondary meaning for the consuming public. The
concept of secondary meaning recognizes that words with an ordinary and primary meaning of
their own “may by long use with a particular product, come to be known by the public as
specifically designating that product.” Volkswagenwerk Aktiengesellschaft v. Rickard, 492 F.2d
474, 477 (5th Cir.1974). In order to establish a secondary meaning for a term, a plaintiff “must
show that the primary significance of the term in the minds of the consuming public is not the
product but the producer.” Kellogg Co. v. National Biscuit Co., 305 U.S. 111, 118, 59 S.Ct. 109,
113, 83 L.Ed. 73 (1938). The burden of proof to establish secondary meaning rests at all times
with the plaintiff; this burden is not an easy one to satisfy, for “‘[a] high degree of proof is
necessary to establish secondary meaning for a descriptive term.’” Vision Center, 596 F.2d at
118 (quoting 3 R. Callman, supra, § 77.3, at 359). Proof of secondary meaning is an issue only
with respect to descriptive marks; suggestive and arbitrary or fanciful marks are automatically
protected upon registration, and generic terms are unprotectible even if they have acquired
secondary meaning. See Soweco, 617 F.2d at 1185 n.20.
3. The “Fair Use” Defense
Even when a descriptive term has acquired a secondary meaning sufficient to warrant trademark
protection, others may be entitled to use the mark without incurring liability for trademark
infringement. When the allegedly infringing term is “used fairly and in good faith only to
describe to users the goods or services of [a] party, or their geographic origin,” Lanham Act §
33(b)(4), 15 U.S.C. § 1115(b)(4) (1976), a defendant in a trademark infringement action may
assert the “fair use” defense. The defense is available only in actions involving descriptive terms
and only when the term is used in its descriptive sense rather than its trademark sense. Soweco,
617 F.2d at 1185; see Venetianaire Corp. v. A & P Import Co., 429 F.2d 1079, 1081-82 (2d Cir.
318

Electronic copy available at: https://ssrn.com/abstract=3883500

1970). In essence, the fair use defense prevents a trademark registrant from appropriating a
descriptive term for its own use to the exclusion of others, who may be prevented thereby from
accurately describing their own goods. Soweco, 617 F.2d at 1185. The holder of a protectable
descriptive mark has no legal claim to an exclusive right in the primary, descriptive meaning of
the term; consequently, anyone is free to use the term in its primary, descriptive sense so long as
such use does not lead to customer confusion as to the source of the goods or services. See 1 J.
McCarthy, Trademarks and Unfair Competition § 11.-17, at 379 (1973).
4. Cancellation of Trademarks
Section 37 of the Lanham Act, 15 U.S.C. § 1119 (1976), provides as follows:
In any action involving a registered mark the court may determine the right to registration, order
the cancelation of registrations, in whole or in part, restore canceled registrations, and otherwise
rectify the register with respect to the registrations of any party to the action. Decrees and orders
shall be certified by the court to the Commissioner, who shall make appropriate entry upon the
records of the Patent Office, and shall be controlled thereby.
This circuit has held that when a court determines that a mark is either a generic term or a
descriptive term lacking secondary meaning, the purposes of the Lanham Act are well served by
an order cancelling the mark’s registration. American Heritage, 494 F.2d at 14.
We now turn to the facts of the instant case.
B. “Fish-Fri” 3
1. Classification
Throughout this litigation, Zatarain’s has maintained that the term “Fish-Fri” is a suggestive
mark automatically protected from infringing uses by virtue of its registration in 1962. Oak
Grove and Visko’s assert that “fish fry” is a generic term identifying a class of foodstuffs used to
fry fish; alternatively, Oak Grove and Visko’s argue that “fish fry” is merely descriptive of the
characteristics of the product. The district court found that “Fish-Fri” was a descriptive term
identifying a function of the product being sold. Having reviewed this finding under the
appropriate “clearly erroneous” standard, we affirm. See Vision Center, 596 F.2d at 113.
We are mindful that “[t]he concept of descriptiveness must be construed rather broadly.” 3 R.
Callman, supra, § 70.2. Whenever a word or phrase conveys an immediate idea of the qualities,
characteristics, effect, purpose, or ingredients of a product or service, it is classified as
descriptive and cannot be claimed as an exclusive trademark. Id. § 71.1; see Stix Products, Inc. v.

3

We note at the outset that Zatarain’s use of the phonetic equivalent of the words “fish fry”—that is,
misspelling it—does not render the mark protectable. Soweco, 617 F.2d at 1186 n. 24.

319

Electronic copy available at: https://ssrn.com/abstract=3883500

United Merchants & Manufacturers, Inc., 295 F.Supp. 479, 488 (S.D.N.Y.1968). Courts and
commentators have formulated a number of tests to be used in classifying a mark as descriptive.
A suitable starting place is the dictionary, for “[t]he dictionary definition of the word is an
appropriate and relevant indication ‘of the ordinary significance and meaning of words’ to the
public.” American Heritage, 494 F.2d at 11 n.5; see also Vision Center, 596 F.2d at 116.
Webster’s Third New International Dictionary 858 (1966) lists the following definitions for the
term “fish fry”: “1. a picnic at which fish are caught, fried, and eaten; . . . . 2. fried fish.” Thus,
the basic dictionary definitions of the term refer to the preparation and consumption of fried fish.
This is at least preliminary evidence that the term “Fish-Fri” is descriptive of Zatarain’s product
in the sense that the words naturally direct attention to the purpose or function of the product.
The “imagination test” is a second standard used by the courts to identify descriptive terms. This
test seeks to measure the relationship between the actual words of the mark and the product to
which they are applied. If a term “requires imagination, thought and perception to reach a
conclusion as to the nature of goods,” Stix Products, 295 F.Supp. at 488, it is considered a
suggestive term. Alternatively, a term is descriptive if standing alone it conveys information as to
the characteristics of the product. In this case, mere observation compels the conclusion that a
product branded “Fish-Fri” is a prepackaged coating or batter mix applied to fish prior to
cooking. The connection between this merchandise and its identifying terminology is so close
and direct that even a consumer unfamiliar with the product would doubtless have an idea of its
purpose or function. It simply does not require an exercise of the imagination to deduce that
“Fish-Fri” is used to fry fish. See Vision Center, 596 F.2d at 116-17; Stix Products, 295 F.Supp.
at 487-88. Accordingly, the term “Fish-Fri” must be considered descriptive when examined
under the “imagination test.”
A third test used by courts and commentators to classify descriptive marks is “whether
competitors would be likely to need the terms used in the trademark in describing their
products.” Union Carbide Corp. v. Ever-Ready, Inc., 531 F.2d 366, 379 (7th Cir.1976). A
descriptive term generally relates so closely and directly to a product or service that other
merchants marketing similar goods would find the term useful in identifying their own goods.
Vision Center, 596 F.2d at 116-17; Stix Products, 295 F.Supp. at 488. Common sense indicates
that in this case merchants other than Zatarain’s might find the term “fish fry” useful in
describing their own particular batter mixes. While Zatarain’s has argued strenuously that
Visko’s and Oak Grove could have chosen from dozens of other possible terms in naming their
coating mix, we find this position to be without merit. As this court has held, the fact that a term
is not the only or even the most common name for a product is not determinative, for there is no
legal foundation that a product can be described in only one fashion. Vision Center, 596 F.2d at
117 n.17. There are many edible fish in the sea, and as many ways to prepare them as there are
varieties to be prepared. Even piscatorial gastronomes would agree, however, that frying is a
form of preparation accepted virtually around the world, at restaurants starred and unstarred. The
paucity of synonyms for the words “fish” and “fry” suggests that a merchant whose batter mix is
specially spiced for frying fish is likely to find “fish fry” a useful term for describing his product.

320

Electronic copy available at: https://ssrn.com/abstract=3883500

A final barometer of the descriptiveness of a particular term examines the extent to which a term
actually has been used by others marketing a similar service or product. Vision Center, 596 F.2d
at 117; Shoe Corp. of America v. Juvenile Shoe Corp., 266 F.2d 793, 796 (C.C.P.A.1959). This
final test is closely related to the question whether competitors are likely to find a mark useful in
describing their products. As noted above, a number of companies other than Zatarain’s have
chosen the word combination “fish fry” to identify their batter mixes. Arnaud’s product, “Oyster
Shrimp and Fish Fry,” has been in competition with Zatarain’s “Fish-Fri” for some ten to twenty
years. When companies from A to Z, from Arnaud to Zatarain’s, select the same term to describe
their similar products, the term in question is most likely a descriptive one.
The correct categorization of a given term is a factual issue, Soweco, 617 F.2d at 1183 n.12;
consequently, we review the district court’s findings under the “clearly erroneous” standard of
Fed.R.Civ.P. 52. See Vision Center, 596 F.2d at 113; Volkswagenwerk, 492 F.2d at 478. The
district court in this case found that Zatarain’s trademark “Fish-Fri” was descriptive of the
function of the product being sold. Having applied the four prevailing tests of descriptiveness to
the term “Fish-Fri,” we are convinced that the district court’s judgment in this matter is not only
not clearly erroneous, but clearly correct. 4

4

Oak Grove and Visko’s argue in a conclusory manner that the term “fish fry” is a generic name for the
class of substances used to coat fish prior to frying. We are unable to agree. No evidence in the record
indicates that the term “fish fry” is the common, recognized name for any class of foodstuffs. The district
court specifically rejected the contention that the term “Fish-Fri” was generic. This finding was not
clearly erroneous and must be affirmed.
Zatarain’s urges that its “Fish-Fri” mark is suggestive rather than descriptive, and our lengthy discussion
in text addresses this contention fully. We pause here, however, to speak to Zatarain’s argument that
certain survey evidence introduced at trial proves the suggestive nature of the term “Fish-Fri.” Just as the
compleat angler exaggerates his favorite fish story, so Zatarain’s overstates the results of its consumer
survey. We consider the survey unpersuasive on the issue of suggestiveness for several reasons.
First, the survey was not intended to investigate the term’s descriptiveness or suggestiveness. Rather, as
expert witness Allen Rosenzweig testified, the survey was designed to explore two completely different
issues: likelihood of confusion in the marketplace and secondary meaning. Record on Appeal, Vol. II at
130, 173. Furthermore, the district court prohibited Rosenzweig’s testimony as to whether the survey data
showed Zatarain’s term to be suggestive or descriptive. Id. at 149.
Second, a glance at the survey itself convinces us that, regardless of its purpose, the questions were not
framed in a manner adequate to classify the mark properly. Respondents were asked the following
questions: “2. If you planned to fry fish tonight, what would you buy at the grocery to use as a coating? 3.
Are you familiar with any product on the market that is especially made for frying fish?” If these
questions were to test the associational link between the mark “Fish-Fri” and Zatarain’s product, they
should have been devoid of such broad hints as the place of purchase (“grocery”), the nature of the
product (“coating”), and the purpose or function of the product (“to fry fish”). Furthermore, we caution
that survey samples such as these—100 women in each of four randomly selected cities—may not be
adequate in size to prove much of anything. Cf. Union Carbide Corp., 531 F.2d at 385-88 (citing cases);
American Thermos Products Co. v. Aladdin Industries, Inc., 207 F.Supp. 9, 20-22 (D.Conn.1962).
Survey evidence is often critically important in the field of trademark law. We heartily embrace its use, so
long as the survey design is relevant to the legal issues, open-ended in its construction, and neutral in its
administration. Given the admitted purposes of this survey and its obvious design limitations, it is rather

321

Electronic copy available at: https://ssrn.com/abstract=3883500

2. Secondary Meaning
Descriptive terms are not protectable by trademark absent a showing of secondary meaning in
the minds of the consuming public. 5 To prevail in its trademark infringement action, therefore,
Zatarain’s must prove that its mark “Fish-Fri” has acquired a secondary meaning and thus
warrants trademark protection. The district court found that Zatarain’s evidence established a
secondary meaning for the term “Fish-Fri” in the New Orleans area. We affirm.
The existence of secondary meaning presents a question for the trier of fact, and a district court’s
finding on the issue will not be disturbed unless clearly erroneous. American Heritage, 494 F.2d
at 13; Volkswagenwerk, 492 F.2d at 477. The burden of proof rests with the party seeking to
establish legal protection for the mark—the plaintiff in an infringement suit. Vision Center, 596
F.2d at 118. The evidentiary burden necessary to establish secondary meaning for a descriptive
term is substantial. Id.; American Heritage, 494 F.2d at 12; 3 R. Callman, supra, § 77.3, at 359.
In assessing a claim of secondary meaning, the major inquiry is the consumer’s attitude toward
the mark. The mark must denote to the consumer “a single thing coming from a single source,”
Coca-Cola Co. v. Koke Co., 254 U.S. 143, 146, 41 S.Ct. 113, 114, 65 L.Ed. 189 (1920); Aloe
Creme Laboratories, 423 F.2d at 849, to support a finding of secondary meaning. Both direct
and circumstantial evidence may be relevant and persuasive on the issue.
Factors such as amount and manner of advertising, volume of sales, and length and manner of
use may serve as circumstantial evidence relevant to the issue of secondary meaning. See, e.g.,
disingenuous of Zatarain’s to assert that the survey provided conclusive evidence of suggestiveness. We
therefore reject Zatarain’s contention in this regard.
Finally, Zatarain’s urges that it is entitled to a legal presumption of suggestiveness by virtue of its federal
registration of the term “Fish-Fri.” The Lanham Act provides that:
[Registration] shall be prima facie evidence of registrant’s exclusive right to use the registered mark in
commerce on the goods or services specified in the registration subject to any conditions or limitations
stated therein, but shall not preclude an opposing party from proving any legal or equitable defense or
defect which might have been asserted if such mark had not been registered.
Lanham Act § 33(a), 15 U.S.C. § 1115(a) (1976). See also id. § 7(b), 15 U.S.C. § 1057(b). This statutory
presumption can be rebutted by establishing the generic or descriptive nature of the mark. Vision Center,
596 F.2d at 119; Flexitized, Inc. v. National Flexitized Corp., 335 F.2d 774, 779 (2d Cir.1964), cert.
denied, 380 U.S. 913, 85 S.Ct. 899, 13 L.Ed.2d 799 (1965).
Zatarain’s maintains that Oak Grove and Visko’s failed to show that the term “Fish-Fri” is a descriptive
one. We cannot agree. As our discussion in text indicates, ample evidence supports the appellees’
contention that “Fish-Fri” is descriptive of a coating used to fry fish. This evidence is sufficient to rebut
the presumption that the term is suggestive rather than descriptive. See Vision Center, 596 F.2d at 119-20.
5
A mark that has become “incontestable” under section 15 of the Lanham Act, 15 U.S.C. § 1065 (1976),
cannot be challenged as lacking secondary meaning, although it is subject to seven statutory defenses. See
id. § 33(b), 15 U.S.C. § 1115(b). In order for a registrant’s mark to be deemed “incontestable,” the
registrant must use the mark for five continuous years following the registration date and must file certain
affidavits with the Commissioner of Patents. Id. § 15, 15 U.S.C. § 1065. No evidence in the record
indicates that Zatarain’s has satisfied the requirements of “incontestability;” consequently, we must
determine whether proof of secondary meaning otherwise exists.

322

Electronic copy available at: https://ssrn.com/abstract=3883500

Vision Center, 596 F.2d at 119; Union Carbide Corp., 531 F.2d at 380; Aloe Creme
Laboratories, 423 F.2d at 849-50. While none of these factors alone will prove secondary
meaning, in combination they may establish the necessary link in the minds of consumers
between a product and its source. It must be remembered, however, that “the question is not the
extent of the promotional efforts, but their effectiveness in altering the meaning of [the term] to
the consuming public.” Aloe Creme Laboratories, 423 F.2d at 850.
Since 1950, Zatarain’s and its predecessor have continuously used the term “Fish-Fri” to identify
this particular batter mix. Through the expenditure of over $400,000 for advertising during the
period from 1976 through 1981, Zatarain’s has promoted its name and its product to the buying
public. Sales of twelve-ounce boxes of “Fish-Fri” increased from 37,265 cases in 1969 to 59,439
cases in 1979. From 1964 through 1979, Zatarain’s sold a total of 916,385 cases of “Fish-Fri.” 6
The district court considered this circumstantial evidence of secondary meaning to weigh heavily
in Zatarain’s favor. Record on Appeal, Vol. I at 273.
In addition to these circumstantial factors, Zatarain’s introduced at trial two surveys conducted
by its expert witness, Allen Rosenzweig. 7 In one survey, telephone interviewers questioned 100
women in the New Orleans area who fry fish or other seafood three or more times per month. Of
the women surveyed, twenty-three percent specified Zatarain’s “Fish-Fri” as a product they
“would buy at the grocery to use as a coating” or a “product on the market that is especially
made for frying fish.” In a similar survey conducted in person at a New Orleans area mall,
twenty-eight of the 100 respondents answered “Zatarain’s ‘Fish-Fri’” to the same questions. 8
The authorities are in agreement that survey evidence is the most direct and persuasive way of
establishing secondary meaning. Vision Center, 596 F.2d at 119; Aloe Creme Laboratories, 423
F.2d at 849; 1 J. McCarthy, supra, § 15.12(D). The district court believed that the survey
evidence produced by Zatarain’s, when coupled with the circumstantial evidence of advertising
and usage, tipped the scales in favor of a finding of secondary meaning. Were we considering the
question of secondary meaning de novo, we might reach a different conclusion than did the
district court, for the issue is close. Mindful, however, that there is evidence in the record to
support the finding below, we cannot say that the district court’s conclusion was clearly
erroneous. Accordingly, the finding of secondary meaning in the New Orleans area for
Zatarain’s descriptive term “Fish-Fri” must be affirmed.

6

This figure represents the total sales volume for all sizes of “Fish-Fri.”
See supra note 4. Visko’s and Oak Grove argue that the survey evidence should not have been admitted
at trial because it was hearsay. We find this argument to be without merit. See Holiday Inns, Inc. v.
Holiday Out in America, 481 F.2d 445, 447-48 (5th Cir.1973); Zippo Mfg. Co. v. Rogers Imports, Inc.,
216 F.Supp. 670, 680-684 & n.104 (S.D.N.Y.1963); Fed.R. Evid. 703 advisory committee note.
8
The telephone survey also included this question: “When you mentioned ‘fish fry,’ did you have a
specific product in mind or did you use that term to mean any kind of coating used to fry fish?” To this
inartfully worded question, 77% of the New Orleans respondents answered “specific product” and 23%
answered “any kind of coating.” Unfortunately, Rosenzweig did not ask the logical follow-up question
that seemingly would have ended the inquiry conclusively: “Who makes the specific product you have in
mind?” Had he but done so, our task would have been much simpler.
7

323

Electronic copy available at: https://ssrn.com/abstract=3883500

3. The “Fair Use” Defense
Although Zatarain’s term “Fish-Fri” has acquired a secondary meaning in the New Orleans
geographical area, Zatarain’s does not now prevail automatically on its trademark infringement
claim, for it cannot prevent the fair use of the term by Oak Grove and Visko’s. The “fair use”
defense applies only to descriptive terms and requires that the term be “used fairly and in good
faith only to describe to users the goods or services of such party, or their geographic origin.”
Lanham Act § 33(b), 15 U.S.C. § 1115(b)(4) (1976). The district court determined that Oak
Grove and Visko’s were entitled to fair use of the term “fish fry” to describe a characteristic of
their goods; we affirm that conclusion.
Zatarain’s term “Fish-Fri” is a descriptive term that has acquired a secondary meaning in the
New Orleans area. Although the trademark is valid by virtue of having acquired a secondary
meaning, only that penumbra or fringe of secondary meaning is given legal protection. Zatarain’s
has no legal claim to an exclusive right in the original, descriptive sense of the term; therefore,
Oak Grove and Visko’s are still free to use the words “fish fry” in their ordinary, descriptive
sense, so long as such use will not tend to confuse customers as to the source of the goods. See 1
J. McCarthy, supra, § 11.17.
The record contains ample evidence to support the district court’s determination that Oak
Grove’s and Visko’s use of the words “fish fry” was fair and in good faith. Testimony at trial
indicated that the appellees did not intend to use the term in a trademark sense and had never
attempted to register the words as a trademark. Record on Appeal, Vol. II at 28, 33, 226-30, 24347. Oak Grove and Visko’s apparently believed “fish fry” was a generic name for the type of
coating mix they manufactured. Id. at 28, 226, 244. In addition, Oak Grove and Visko’s
consciously packaged and labelled their products in such a way as to minimize any potential
confusion in the minds of consumers. Id. at 244-45, 251-52. The dissimilar trade dress of these
products prompted the district court to observe that confusion at the point of purchase—the
grocery shelves—would be virtually impossible. Our review of the record convinces us that the
district court’s determinations are correct. We hold, therefore, that Oak Grove and Visko’s are
entitled to fair use of the term “fish fry” to describe their products; accordingly, Zatarain’s claim
of trademark infringement must fail. 9
C. “Chick-Fri”

9

The district court also rejected Zatarain’s claims of unfair competition under the Lanham Act § 43(a), 15
U.S.C. § 1125(a) (1976), and La.Rev.Stat.Ann. § 51:1405(A) (West Supp. 1982), relying upon the
absence of any likelihood of confusion between the products of Zatarain’s, Oak Grove, and Visko’s. We
affirm these conclusions also.
It would make no sense to characterize defendant’s use as “fair” within the meaning of the Lanham Act
for the purposes of a trademark infringement claim and at the same time characterize his use as “unfair”
for the purpose of a section 43(a) unfair competition claim under the same statute.
Soweco, 617 F.2d at 1190. See T.G.I. Fridays, Inc. v. International Restaurant Group, 569 F.2d 895 (5th
Cir.1978).

324

Electronic copy available at: https://ssrn.com/abstract=3883500

1. Classification
Most of what has been said about “Fish-Fri” applies with equal force to Zatarain’s other culinary
concoction, “Chick-Fri.” “Chick-Fri” is at least as descriptive of the act of frying chicken as
“Fish-Fri” is descriptive of frying fish. It takes no effort of the imagination to associate the term
“Chick-Fri” with Southern fried chicken. Other merchants are likely to want to use the words
“chicken fry” to describe similar products, and others have in fact done so. Sufficient evidence
exists to support the district court’s finding that “Chick-Fri” is a descriptive term; accordingly,
we affirm.
2. Secondary Meaning
The district court concluded that Zatarain’s had failed to establish a secondary meaning for the
term “Chick-Fri.” We affirm this finding. The mark “Chick-Fri” has been in use only since 1968;
it was registered even more recently, in 1976. In sharp contrast to its promotions with regard to
“Fish-Fri,” Zatarain’s advertising expenditures for “Chick-Fri” were mere chickenfeed; in fact,
Zatarain’s conducted no direct advertising campaign to publicize the product. Thus the
circumstantial evidence presented in support of a secondary meaning for the term “Chick-Fri”
was paltry.
Allen Rosenzweig’s survey evidence regarding a secondary meaning for “Chick-Fri” also “lays
an egg.” The initial survey question was a “qualifier:” “Approximately how many times in an
average month do you, yourself, fry fish or other seafood?” Only if respondents replied “three or
more times a month” were they asked to continue the survey. This qualifier, which may have
been perfectly adequate for purposes of the “Fish-Fri” questions, seems highly unlikely to
provide an adequate sample of potential consumers of “Chick-Fri.” This survey provides us with
nothing more than some data regarding fish friers’ perceptions about products used for frying
chicken. As such, it is entitled to little evidentiary weight. 10
It is well settled that Zatarain’s, the original plaintiff in this trademark infringement action, has
the burden of proof to establish secondary meaning for its term. Vision Center, 596 F.2d at 118;
American Heritage, 494 F.2d at 12. This it has failed to do. The district court’s finding that the
term “Chick-Fri” lacks secondary meaning is affirmed.
3. Cancellation
Having concluded that the district court was correct in its determination that Zatarain’s mark
“Chick-Fri” is a descriptive term lacking in secondary meaning, we turn to the issue of
cancellation. The district court, invoking the courts’ power over trademark registration as
10

Even were we to accept the results of the survey as relevant, the result would not change. In the New
Orleans area, only 11 of the 100 respondents in the telephone survey named “Chick-Fri,” “chicken fry,”
or “Zatarain’s ‘Chick-Fri’” as a product used as a coating for frying chicken. Rosenzweig himself testified
that this number was inconclusive for sampling purposes. Thus the survey evidence cannot be said to
establish a secondary meaning for the term “Chick-Fri.”

325

Electronic copy available at: https://ssrn.com/abstract=3883500

provided by section 37 of the Lanham Act, 15 U.S.C. § 1119 (1976), ordered that the registration
of the term “Chick-Fri” should be cancelled. The district court’s action was perfectly appropriate
in light of its findings that “Chick-Fri” is a descriptive term without secondary meaning. We
affirm. See American Heritage, 494 F.2d at 13-14.
IV. The Counterclaims
The last morsels on our plate are the counterclaims filed against Zatarain’s by Oak Grove and
Visko’s. One group of counterclaims alleges violations of federal antitrust statutes and Louisiana
law prohibiting the restraint of trade. In addition, the counterclaims pray for awards of attorneys’
fees under the Lanham Act § 35, 15 U.S.C. § 1117 (1976), due to Zatarain’s alleged bad faith in
instituting this infringement action. The district court found these allegations to be clearly
without merit, noting that Oak Grove and Visko’s had introduced absolutely no evidence at trial
to support the counterclaims. Our review of the record fully supports the district court’s
judgment in this regard, and it is hereby affirmed.
Finally, Oak Grove and Visko’s assert a counterclaim based on the federal regulations governing
the identity labelling of packaged foods, 21 C.F.R. § 101.3 (1982). 11 The counterclaim alleges
that Zatarain’s sale of 100% corn flour under the name “Fish-Fri” is deceptive and misleading to
the public. In particular, Oak Grove and Visko’s maintain that the size of the product
identification “corn flour” on the “Fish-Fri” box is not reasonably related to the most
predominate words on the box as required by the regulations. After examining the “Fish-Fri”
package, the district court found this counterclaim to be without merit. The court initially noted
that the size of the words “corn flour” complies with the specifications of 21 C.F.R. § 101.2(c)
(1982), which sets a minimum requirement for information appearing on the principal display
panel of packaged foods. The court then found that the identification of Zatarain’s “Fish-Fri” as a
corn flour product was reasonably related in size to the words “Fish-Fri.” This finding is not
clearly erroneous and therefore is affirmed.

11

The regulation reads in pertinent part as follows:
(a) The principal display panel of a food in package form shall bear as one of its principal features a
statement of the identity of the commodity.
(b) Such statement of identity shall be in terms of:
(1) The name now or hereafter specified in or required by any applicable Federal law or regulation; or, in
the absence thereof,
(2) The common or usual name of the food; or, in the absence thereof,
(3) An appropriately descriptive term, or when the nature of the food is obvious, a fanciful name
commonly used by the public for such food.
....
(d) This statement of identity shall be presented in bold type on the principal display panel, shall be in a
size reasonably related to the most prominent printed matter on such panel, and shall be in lines generally
parallel to the base on which the package rests as it is designed to be displayed.

326

Electronic copy available at: https://ssrn.com/abstract=3883500

We agree with the district court that this smorgasbord of counterclaims by Oak Grove and
Visko’s is without merit, and we affirm their dismissal by the district court. Sadly, for Oak
Grove and Visko’s at least, these are “the ones that got away.”
V. Conclusion
And so our tale of fish and fowl draws to a close. We need not tarry long, for our taster’s choice
yields but one result, and we have other fish to fry. Accordingly, the judgment of the district
court is hereby and in all things
Affirmed.

327

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 20: Distinctiveness and Trade Dress
Upon completion of class 20, you should be able to:
1)
2)
3)

explain the concept of trade dress;
explain how to analyze the distinctiveness of trade dress and the consequences of that
analysis;
analyze the distinctiveness of trade dress in a given factual scenario.
***

What company makes these products?

Attribution: "Arroser"; Source: Wikimedia Commons; license: CCA-Share Alike 3.0 Unported.

(In the event that these images are not in color, the image on the top is of a harvester with a green
body and yellow stripe, while the image on the bottom is a pair of black shoes with red soles.)
***
If you grew up in the Midwest, you likely identified the harvester as a John Deere & Co. product.
If you know fashion, you likely identified the shoes as Christian Louboutin. If you didn’t
identify either one, ask your friends if they can identify them. Some most likely will be able to.
How are people able to identify the source of these products even though they don’t contain any
word marks or logos? The reason is that certain attributes of the products themselves can
328

Electronic copy available at: https://ssrn.com/abstract=3883500

function as a source identifier. Louboutin is famous for its red soled-shoes. John Deere is
famous for its green-and-yellow agricultural equipment. And as we learned in Qualitex, the
color of a product can be a trademark.
Other attributes of a product can also function as source identifiers. Consider, for example, the
silhouette of an iPhone, the design of a Coca-Cola bottle, or the shape of a Ferrari. Or the
appearance of a McDonald’s as compared with an In-n-Out or a Culver’s. These attributes of a
product or service can be, or comprise, trade dress.
As with word and symbol marks, trade dress raises the issue of distinctiveness. The three
primary Supreme Court opinions that address distinctiveness in the context of trade dress are
Two Pesos v. Taco Cabana (1992), Qualitex v. Jacobson (1995), and Wal-mart v. Samara
(2000).
One important aspect of these cases is that the legal claim is typically based on 15 U.S.C. §
1125(a), rather than on the provision for infringement of a registered mark (15 U.S.C. § 1114).
Although trade dress may be registered under current law (as with the John Deere trade dress
shown above), for reasons that may become apparent from reading the cases it is frequently not.
Consequently, plaintiffs usually rely on the more general unfair competition provision of §
1125(a) (also known as Lanham Act § 43(a)) for their legal claim. Before reading these cases,
look at that statute to familiarize yourself with its contents. Do not, however, become too
bogged down in its specifics yet: as the cases indicate, there is more to this statute than meets the
eye.
15 U.S.C. §1125. False designations of origin, false descriptions, and dilution forbidden (2012)
(a) Civil action
1) Any person who, on or in connection with any goods or services, or any container for
goods, uses in commerce any word, term, name, symbol, or device, or any combination
thereof, or any false designation of origin, false or misleading description of fact, or false or
misleading representation of fact, which
(A) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
connection, or association of such person with another person, or as to the origin,
sponsorship, or approval of his or her goods, services, or commercial activities by
another person, or
(B) in commercial advertising or promotion, misrepresents the nature, characteristics, qualities,
or geographic origin of his or her or another person’s goods, services, or commercial
activities,
shall be liable in a civil action by any person who believes that he or she is or is likely to be
damaged by such act…

As you read these cases, ask yourself the following questions:
•
•
•

What is “trade dress”?
What challenges does protecting trade dress present above and beyond those for word
marks such as “Fish Fri” or logo marks such as the Coca-Cola logo?
What policy and theory concerns underlie the Court’s opinions?
329

Electronic copy available at: https://ssrn.com/abstract=3883500

•

How does the Court structure the legal analysis for trade dress? Where does it place
the weight of the analysis?

Given these three cases, how would you analyze the packaging for an Apple iPhone? (If you are
unfamiliar with iPhone packaging, there are numerous “unboxing” videos available on YouTube,
such as https://www.youtube.com/watch?v=KzJVPiEdTqE

330

Electronic copy available at: https://ssrn.com/abstract=3883500

Two Pesos v. Taco Cabana
505 U.S. 763 (1992)
JUSTICE WHITE, delivered the opinion of the Court.
The issue in this case is whether the trade dress 12 of a restaurant may be protected under § 43(a)
of the Trademark Act of 1946 (Lanham Act), 60 Stat. 441, 15 U. S. C. § 1125(a) (1982 ed.),
based on a finding of inherent distinctiveness, without proof that the trade dress has secondary
meaning.
I
Respondent Taco Cabana, Inc., operates a chain of fast-food restaurants in Texas. The
restaurants serve Mexican food. The first Taco Cabana restaurant was opened in San Antonio in
September 1978, and five more restaurants had been opened in San Antonio by 1985. Taco
Cabana describes its Mexican trade dress as
“a festive eating atmosphere having interior dining and patio areas decorated with artifacts,
bright colors, paintings and murals. The patio includes interior and exterior areas with the
interior patio capable of being sealed off from the outside patio by overhead garage doors. The
stepped exterior of the building is a festive and vivid color scheme using top border paint and
neon stripes. Bright awnings and umbrellas continue the theme.” 932 F. 2d 1113, 1117 (CA5
1991).
In December 1985, a Two Pesos, Inc., restaurant was opened in Houston. Two Pesos adopted a
motif very similar to the foregoing description of Taco Cabana’s trade dress. Two Pesos
restaurants expanded rapidly in Houston and other markets, but did not enter San Antonio. In
1986, Taco Cabana entered the Houston and Austin markets and expanded into other Texas
cities, including Dallas and El Paso where Two Pesos was also doing business.
In 1987, Taco Cabana sued Two Pesos in the United States District Court for the Southern
District of Texas for trade dress infringement under § 43(a) of the Lanham Act, 15 U. S. C. §

12

The District Court instructed the jury: “‘[T]rade dress’ is the total image of the business. Taco Cabana’s
trade dress may include the shape and general appearance of the exterior of the restaurant, the identifying
sign, the interior kitchen floor plan, the decor, the menu, the equipment used to serve food, the servers’
uniforms and other features reflecting on the total image of the restaurant.” 1 App. 83-84. The Court of
Appeals accepted this definition and quoted from Blue Bell Bio-Medical v. CinBad, Inc., 864 F. 2d 1253,
1256 (CA5 1989): “The ‘trade dress’ of a product is essentially its total image and overall appearance.”
See 932 F. 2d 1113, 1118 (CA5 1991). It “involves the total image of a product and may include features
such as size, shape, color or color combinations, texture, graphics, or even particular sales techniques.”
John H. Harland Co. v. Clarke Checks, Inc., 711 F. 2d 966, 980 (CA11 1983). Restatement (Third) of
Unfair Competition § 16, Comment a (Tent. Draft No. 2, Mar. 23, 1990).

331

Electronic copy available at: https://ssrn.com/abstract=3883500

1125(a) (1982 ed.), 13 and for theft of trade secrets under Texas common law. The case was tried
to a jury, which was instructed to return its verdict in the form of answers to five questions
propounded by the trial judge. The jury’s answers were: Taco Cabana has a trade dress; taken as
a whole, the trade dress is nonfunctional; the trade dress is inherently distinctive; 14 the trade
dress has not acquired a secondary meaning 15 in the Texas market; and the alleged infringement
creates a likelihood of confusion on the part of ordinary customers as to the source or association
of the restaurant’s goods or services. Because, as the jury was told, Taco Cabana’s trade dress
was protected if it either was inherently distinctive or had acquired a secondary meaning,
judgment was entered awarding damages to Taco Cabana. In the course of calculating damages,
the trial court held that Two Pesos had intentionally and deliberately infringed Taco Cabana’s
trade dress. 16
The Court of Appeals ruled that the instructions adequately stated the applicable law and that the
evidence supported the jury’s findings. In particular, the Court of Appeals rejected petitioner’s
argument that a finding of no secondary meaning contradicted a finding of inherent
distinctiveness.
In so holding, the court below followed precedent in the Fifth Circuit. In Chevron Chemical Co.
v. Voluntary Purchasing Groups, Inc., 659 F. 2d 695, 702 (CA5 1981), the court noted that
trademark law requires a demonstration of secondary meaning only when the claimed trademark
is not sufficiently distinctive of itself to identify the producer; the court held that the same
principles should apply to protection of trade dresses. The Court of Appeals noted that this
approach conflicts with decisions of other courts, particularly the holding of the Court of
Appeals for the Second Circuit in Vibrant Sales, Inc. v. New Body Boutique, Inc., 652 F. 2d 299
13

Section 43(a) provides: “Any person who shall affix, apply, or annex, or use in connection with any
goods or services, or any container or containers for goods, a false designation of origin, or any false
description or representation, including words or other symbols tending falsely to describe or represent
the same, and shall cause such goods or services to enter into commerce, and any person who shall with
knowledge of the falsity of such designation of origin or description or representation cause or procure
the same to be transported or used in commerce or deliver the same to any carrier to be transported or
used, shall be liable to a civil action by any person doing business in the locality falsely indicated as that
of origin or in the region in which said locality is situated, or by any person who believes that he is or is
likely to be damaged by the use of any such false description or representation.” 60 Stat. 441.
This provision has been superseded by § 132 of the Trademark Law Revision Act of 1988, 102 Stat.
3946, 15 U. S. C. § 1121.
14
The instructions were that, to be found inherently distinctive, the trade dress must not be descriptive.
15
Secondary meaning is used generally to indicate that a mark or dress “has come through use to be
uniquely associated with a specific source.” Restatement (Third) of Unfair Competition § 13, Comment e
(Tent. Draft No. 2, Mar. 23, 1990). “To establish secondary meaning, a manufacturer must show that, in
the minds of the public, the primary significance of a product feature or term is to identify the source of
the product rather than the product itself.” Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456 U. S.
844, 851, n. 11 (1982).
16
The Court of Appeals agreed: “The weight of the evidence persuades us, as it did Judge Singleton, that
Two Pesos brazenly copied Taco Cabana’s successful trade dress, and proceeded to expand in a manner
that foreclosed several lucrative markets within Taco Cabana’s natural zone of expansion.” 932 F. 2d, at
1127, n. 20.

332

Electronic copy available at: https://ssrn.com/abstract=3883500

(1981), cert. denied, 455 U. S. 909 (1982), that § 43(a) protects unregistered trademarks or
designs only where secondary meaning is shown. Chevron, supra, at 702. We granted certiorari
to resolve the conflict among the Courts of Appeals on the question whether trade dress that is
inherently distinctive is protectible under § 43(a) without a showing that it has acquired
secondary meaning. 17 502 U. S. 1071 (1992). We find that it is, and we therefore affirm.
II
The Lanham Act 18 was intended to make “actionable the deceptive and misleading use of marks”
and “to protect persons engaged in . . . commerce against unfair competition.” § 45, 15 U. S. C. §
1127. Section 43(a) “prohibits a broader range of practices than does § 32,” which applies to
registered marks, Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456 U. S. 844, 858
(1982), but it is common ground that § 43(a) protects qualifying unregistered trademarks and that
the general principles qualifying a mark for registration under § 2 of the Lanham Act are for the
most part applicable in determining whether an unregistered mark is entitled to protection under
§ 43(a). See A. J. Canfield Co. v. Honickman, 808 F. 2d 291, 299, n. 9 (CA3 1986); Thompson
Medical Co. v. Pfizer Inc., 753 F. 2d 208, 215-216 (CA2 1985).
A trademark is defined in 15 U. S. C. § 1127 as including “any word, name, symbol, or device or
any combination thereof” used by any person “to identify and distinguish his or her goods,
including a unique product, from those manufactured or sold by others and to indicate the source
of the goods, even if that source is unknown.” In order to be registered, a mark must be capable
of distinguishing the applicant’s goods from those of others. § 1052. Marks are often classified in
categories of generally increasing distinctiveness; following the classic formulation set out by
Judge Friendly, they may be (1) generic; (2) descriptive; (3) suggestive; (4) arbitrary; or (5)
fanciful. See Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F. 2d 4, 9 (CA2 1976). The
Court of Appeals followed this classification and petitioner accepts it. Brief for Petitioner 11-15.
The latter three categories of marks, because their intrinsic nature serves to identify a particular
source of a product, are deemed inherently distinctive and are entitled to protection. In contrast,
generic marks—those that “refe[r] to the genus of which the particular product is a species,”
Park ’N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U. S. 189, 194 (1985), citing Abercrombie &
Fitch, supra, at 9—are not registrable as trademarks. Park ’N Fly, supra, at 194.
Marks which are merely descriptive of a product are not inherently distinctive. When used to
describe a product, they do not inherently identify a particular source, and hence cannot be
protected. However, descriptive marks may acquire the distinctiveness which will allow them to
be protected under the Act. Section 2 of the Lanham Act provides that a descriptive mark that
otherwise could not be registered under the Act may be registered if it “has become distinctive of
the applicant’s goods in commerce.” §§ 2(e), (f), 15 U. S. C. §§ 1052(e), (f). See Park ’N Fly,
supra, at 194, 196. This acquired distinctiveness is generally called “secondary meaning.” See
17

We limited our grant of certiorari to the above question on which there is a conflict. We did not grant
certiorari on the second question presented by the petition, which challenged the Court of Appeals’
acceptance of the jury’s finding that Taco Cabana’s trade dress was not functional.
18
The Lanham Act, including the provisions at issue here, has been substantially amended since the
present suit was brought. See Trademark Law Revision Act of 1988, 102 Stat. 3946, 15 U. S. C. § 1121.

333

Electronic copy available at: https://ssrn.com/abstract=3883500

ibid.; Inwood Laboratories, supra, at 851, n. 11; Kellogg Co. v. National Biscuit Co., 305 U. S.
111, 118 (1938). The concept of secondary meaning has been applied to actions under § 43(a).
See, e. g., University of Georgia Athletic Assn. v. Laite, 756 F. 2d 1535 (CA11 1985); Thompson
Medical Co. v. Pfizer Inc., supra.
The general rule regarding distinctiveness is clear: An identifying mark is distinctive and capable
of being protected if it either (1) is inherently distinctive or (2) has acquired distinctiveness
through secondary meaning. Restatement (Third) of Unfair Competition § 13, pp. 37-38, and
Comment a (Tent. Draft No. 2, Mar. 23, 1990). Cf. Park ’N Fly, supra, at 194. It is also clear
that eligibility for protection under § 43(a) depends on nonfunctionality. See, e. g., Inwood
Laboratories, supra, at 863 (White, J., concurring in result); see also, e. g., Brunswick Corp. v.
Spinit Reel Co., 832 F. 2d 513, 517 (CA10 1987); First Brands Corp. v. Fred Meyers, Inc., 809
F. 2d 1378, 1381 (CA9 1987); Stormy Clime Ltd. v. ProGroup, Inc., 809 F. 2d 971, 974 (CA2
1987); Ambrit, Inc. v. Kraft, Inc., 812 F. 2d 1531, 1535 (CA11 1986); American Greetings Corp.
v. Dan-Dee Imports, Inc., 807 F. 2d 1136, 1141 (CA3 1986). It is, of course, also undisputed that
liability under § 43(a) requires proof of the likelihood of confusion. See, e. g., Brunswick Corp.,
supra, at 516-517; Ambrit, supra, at 1535; First Brands, supra, at 1381; Stormy Clime, supra, at
974; American Greetings, supra, at 1141.
The Court of Appeals determined that the District Court’s instructions were consistent with the
foregoing principles and that the evidence supported the jury’s verdict. Both courts thus ruled
that Taco Cabana’s trade dress was not descriptive but rather inherently distinctive, and that it
was not functional. None of these rulings is before us in this case, and for present purposes we
assume, without deciding, that each of them is correct. In going on to affirm the judgment for
respondent, the Court of Appeals, following its prior decision in Chevron, held that Taco
Cabana’s inherently distinctive trade dress was entitled to protection despite the lack of proof of
secondary meaning. It is this issue that is before us for decision, and we agree with its resolution
by the Court of Appeals. There is no persuasive reason to apply to trade dress a general
requirement of secondary meaning which is at odds with the principles generally applicable to
infringement suits under § 43(a). Petitioner devotes much of its briefing to arguing issues that are
not before us, and we address only its arguments relevant to whether proof of secondary meaning
is essential to qualify an inherently distinctive trade dress for protection under § 43(a).
Petitioner argues that the jury’s finding that the trade dress has not acquired a secondary meaning
shows conclusively that the trade dress is not inherently distinctive. Brief for Petitioner 9. The
Court of Appeals’ disposition of this issue was sound:
“Two Pesos’ argument—that the jury finding of inherent distinctiveness contradicts its finding of
no secondary meaning in the Texas market—ignores the law in this circuit. While the necessarily
imperfect (and often prohibitively difficult) methods for assessing secondary meaning address
the empirical question of current consumer association, the legal recognition of an inherently
distinctive trademark or trade dress acknowledges the owner’s legitimate proprietary interest in
its unique and valuable informational device, regardless of whether substantial consumer
association yet bestows the additional empirical protection of secondary meaning.” 932 F. 2d, at
1120, n. 7.
334

Electronic copy available at: https://ssrn.com/abstract=3883500

Although petitioner makes the above argument, it appears to concede elsewhere in its brief that it
is possible for a trade dress, even a restaurant trade dress, to be inherently distinctive and thus
eligible for protection under § 43(a). Brief for Petitioner 10-11, 17-18; Reply Brief for Petitioner
10-14. Recognizing that a general requirement of secondary meaning imposes “an unfair
prospect of theft [or] financial loss” on the developer of fanciful or arbitrary trade dress at the
outset of its use, petitioner suggests that such trade dress should receive limited protection
without proof of secondary meaning. Id., at 10. Petitioner argues that such protection should be
only temporary and subject to defeasance when over time the dress has failed to acquire a
secondary meaning. This approach is also vulnerable for the reasons given by the Court of
Appeals. If temporary protection is available from the earliest use of the trade dress, it must be
because it is neither functional nor descriptive, but an inherently distinctive dress that is capable
of identifying a particular source of the product. Such a trade dress, or mark, is not subject to
copying by concerns that have an equal opportunity to choose their own inherently distinctive
trade dress. To terminate protection for failure to gain secondary meaning over some unspecified
time could not be based on the failure of the dress to retain its fanciful, arbitrary, or suggestive
nature, but on the failure of the user of the dress to be successful enough in the marketplace. This
is not a valid basis to find a dress or mark ineligible for protection. The user of such a trade dress
should be able to maintain what competitive position it has and continue to seek wider
identification among potential customers.
This brings us to the line of decisions by the Court of Appeals for the Second Circuit that would
find protection for trade dress unavailable absent proof of secondary meaning, a position that
petitioner concedes would have to be modified if the temporary protection that it suggests is to
be recognized. Brief for Petitioner 10-14. In Vibrant Sales, Inc. v. New Body Boutique, Inc., 652
F. 2d 299 (1981), the plaintiff claimed protection under § 43(a) for a product whose features the
defendant had allegedly copied. The Court of Appeals held that unregistered marks did not enjoy
the “presumptive source association” enjoyed by registered marks and hence could not qualify
for protection under § 43(a) without proof of secondary meaning. Id., at 303, 304. The court’s
rationale seemingly denied protection for unregistered, but inherently distinctive, marks of all
kinds, whether the claimed mark used distinctive words or symbols or distinctive product design.
The court thus did not accept the arguments that an unregistered mark was capable of identifying
a source and that copying such a mark could be making any kind of a false statement or
representation under § 43(a).
This holding is in considerable tension with the provisions of the Lanham Act. If a verbal or
symbolic mark or the features of a product design may be registered under § 2, it necessarily is a
mark “by which the goods of the applicant may be distinguished from the goods of others,” 60
Stat. 428, and must be registered unless otherwise disqualified. Since § 2 requires secondary
meaning only as a condition to registering descriptive marks, there are plainly marks that are
registrable without showing secondary meaning. These same marks, even if not registered,
remain inherently capable of distinguishing the goods of the users of these marks. Furthermore,
the copier of such a mark may be seen as falsely claiming that his products may for some reason
be thought of as originating from the plaintiff.

335

Electronic copy available at: https://ssrn.com/abstract=3883500

Some years after Vibrant, the Second Circuit announced in Thompson Medical Co. v. Pfizer Inc.,
753 F. 2d 208 (1985), that in deciding whether an unregistered mark is eligible for protection
under § 43(a), it would follow the classification of marks set out by Judge Friendly in
Abercrombie & Fitch, 537 F. 2d, at 9. Hence, if an unregistered mark is deemed merely
descriptive, which the verbal mark before the court proved to be, proof of secondary meaning is
required; however, “[s]uggestive marks are eligible for protection without any proof of
secondary meaning, since the connection between the mark and the source is presumed.” 753 F.
2d, at 216. The Second Circuit has nevertheless continued to deny protection for trade dress
under § 43(a) absent proof of secondary meaning, despite the fact that § 43(a) provides no basis
for distinguishing between trademark and trade dress. See, e. g., Stormy Clime Ltd. v. ProGroup,
Inc., 809 F. 2d, at 974; Union Mfg. Co. v. Han Baek Trading Co., 763 F. 2d 42, 48 (1985);
LeSportsac, Inc. v. K mart Corp., 754 F. 2d 71, 75 (1985).
The Fifth Circuit was quite right in Chevron, and in this case, to follow the Abercrombie
classifications consistently and to inquire whether trade dress for which protection is claimed
under § 43(a) is inherently distinctive. If it is, it is capable of identifying products or services as
coming from a specific source and secondary meaning is not required. This is the rule generally
applicable to trademarks, and the protection of trademarks and trade dress under § 43(a) serves
the same statutory purpose of preventing deception and unfair competition. There is no
persuasive reason to apply different analysis to the two. The “proposition that secondary
meaning must be shown even if the trade dress is a distinctive, identifying mark, [is] wrong, for
the reasons explained by Judge Rubin for the Fifth Circuit in Chevron.” Blau Plumbing, Inc. v. S.
O. S. Fix-It, Inc., 781 F. 2d 604, 608 (CA7 1986). The Court of Appeals for the Eleventh Circuit
also follows Chevron, Ambrit, Inc. v. Kraft, Inc., 805 F. 2d 974, 979 (1986), and the Court of
Appeals for the Ninth Circuit appears to think that proof of secondary meaning is superfluous if a
trade dress is inherently distinctive, Fuddruckers, Inc. v. Doc’s B. R. Others, Inc., 826 F. 2d 837,
843 (1987).
It would be a different matter if there were textual basis in § 43(a) for treating inherently
distinctive verbal or symbolic trademarks differently from inherently distinctive trade dress. But
there is none. The section does not mention trademarks or trade dress, whether they be called
generic, descriptive, suggestive, arbitrary, fanciful, or functional. Nor does the concept of
secondary meaning appear in the text of § 43(a). Where secondary meaning does appear in the
statute, 15 U. S. C. § 1052 (1982 ed.), it is a requirement that applies only to merely descriptive
marks and not to inherently distinctive ones. We see no basis for requiring secondary meaning
for inherently distinctive trade dress protection under § 43(a) but not for other distinctive words,
symbols, or devices capable of identifying a producer’s product.
Engrafting onto § 43(a) a requirement of secondary meaning for inherently distinctive trade dress
also would undermine the purposes of the Lanham Act. Protection of trade dress, no less than of
trademarks, serves the Act’s purpose to “secure to the owner of the mark the goodwill of his
business and to protect the ability of consumers to distinguish among competing producers.
National protection of trademarks is desirable, Congress concluded, because trademarks foster
competition and the maintenance of quality by securing to the producer the benefits of good
reputation.” Park ’N Fly, 469 U. S., at 198, citing S. Rep. No. 1333, 79th Cong., 2d Sess., 3-5
336

Electronic copy available at: https://ssrn.com/abstract=3883500

(1946) (citations omitted). By making more difficult the identification of a producer with its
product, a secondary meaning requirement for a nondescriptive trade dress would hinder
improving or maintaining the producer’s competitive position.
Suggestions that under the Fifth Circuit’s law, the initial user of any shape or design would cut
off competition from products of like design and shape are not persuasive. Only nonfunctional,
distinctive trade dress is protected under § 43(a). The Fifth Circuit holds that a design is legally
functional, and thus unprotectible, if it is one of a limited number of equally efficient options
available to competitors and free competition would be unduly hindered by according the design
trademark protection. See Sicilia Di R. Biebow & Co. v. Cox, 732 F. 2d 417, 426 (1984). This
serves to assure that competition will not be stifled by the exhaustion of a limited number of
trade dresses.
On the other hand, adding a secondary meaning requirement could have anticompetitive effects,
creating particular burdens on the startup of small companies. It would present special
difficulties for a business, such as respondent, that seeks to start a new product in a limited area
and then expand into new markets. Denying protection for inherently distinctive nonfunctional
trade dress until after secondary meaning has been established would allow a competitor, which
has not adopted a distinctive trade dress of its own, to appropriate the originator’s dress in other
markets and to deter the originator from expanding into and competing in these areas.
As noted above, petitioner concedes that protecting an inherently distinctive trade dress from its
inception may be critical to new entrants to the market and that withholding protection until
secondary meaning has been established would be contrary to the goals of the Lanham Act.
Petitioner specifically suggests, however, that the solution is to dispense with the requirement of
secondary meaning for a reasonable, but brief, period at the outset of the use of a trade dress.
Reply Brief for Petitioner 11-12. If § 43(a) does not require secondary meaning at the outset of a
business’ adoption of trade dress, there is no basis in the statute to support the suggestion that
such a requirement comes into being after some unspecified time.
III
We agree with the Court of Appeals that proof of secondary meaning is not required to prevail
on a claim under § 43(a) of the Lanham Act where the trade dress at issue is inherently
distinctive, and accordingly the judgment of that court is affirmed.
It is so ordered.
JUSTICE SCALIA, concurring.

337

Electronic copy available at: https://ssrn.com/abstract=3883500

I write separately to note my complete agreement with JUSTICE THOMAS’s explanation as to
how the language of § 43(a) and its common-law derivation are broad enough to embrace
inherently distinctive trade dress. Nevertheless, because I find that analysis to be complementary
to (and not inconsistent with) the Court’s opinion, I concur in the latter.
JUSTICE STEVENS, concurring in the judgment.
As the Court notes in its opinion, the text of § 43(a) of the Lanham Act, 15 U. S. C. § 1125(a)
(1982 ed.), “does not mention trademarks or trade dress.” Ante, at 774. Nevertheless, the Court
interprets this section as having created a federal cause of action for infringement of an
unregistered trademark or trade dress and concludes that such a mark or dress should receive
essentially the same protection as those that are registered. Although I agree with the Court’s
conclusion, I think it is important to recognize that the meaning of the text has been transformed
by the federal courts over the past few decades. I agree with this transformation, even though it
marks a departure from the original text, because it is consistent with the purposes of the statute
and has recently been endorsed by Congress.
I
It is appropriate to begin with the relevant text of § 43(a). 1 See, e. g., Moskal v. United States,
498 U. S. 103 (1990); K mart Corp. v. Cartier, Inc., 486 U. S. 281, 291 (1988); United States v.
Turkette, 452 U. S. 576, 580 (1981). Section 43(a) 2 provides a federal remedy for using either “a
false designation of origin” or a “false description or representation” in connection with any
goods or services. The full text of the section makes it clear that the word “origin” refers to the
geographic location in which the goods originated, and in fact, the phrase “false designation of
origin” was understood to be limited to false advertising of geographic origin. For example, the

1

The text that we consider today is § 43(a) of the Lanham Act prior to the 1988 amendments; it provides:
“Any person who shall affix, apply, or annex, or use in connection with any goods or services, or any
container or containers for goods, a false designation of origin, or any false description or representation,
including words or other symbols tending falsely to describe or represent the same, and shall cause such
goods or services to enter into commerce, and any person who shall with knowledge of the falsity of such
designation of origin or description or representation cause or procure the same to be transported or used
in commerce or deliver the same to any carrier to be transported or used, shall be liable to a civil action
by any person doing business in the locality falsely indicated as that of origin or in the region in which
said locality is situated, or by any person who believes that he is or is likely to be damaged by the use of
any such false description or representation.” 15 U. S. C. § 1125(a) (1982 ed.).
2
Section 43(a) replaced and extended the coverage of § 3 of the Trademark Act of 1920, 41 Stat. 534, as
amended. Section 3 was destined for oblivion largely because it referred only to false designation of
origin, was limited to articles of merchandise, thus excluding services, and required a showing that the
use of the false designation of origin occurred “willfully and with intent to deceive.” Ibid. As a result,
“[a]lmost no reported decision can be found in which relief was granted to either a United States or
foreign party based on this newly created remedy.” Derenberg, Federal Unfair Competition Law at the
End of the First Decade of the Lanham Act: Prologue or Epilogue?, 32 N. Y. U. L. Rev. 1029, 1034
(1957).

338

Electronic copy available at: https://ssrn.com/abstract=3883500

“false designation of origin” language contained in the statute makes it unlawful to represent that
California oranges came from Florida, or vice versa. 3
For a number of years after the 1946 enactment of the Lanham Act, a “false description or
representation,” like “a false designation of origin,” was construed narrowly. The phrase
encompassed two kinds of wrongs: false advertising 4 and the common-law tort of “passing off.” 5
False advertising meant representing that goods or services possessed characteristics that they
did not actually have and passing off meant representing one’s goods as those of another. Neither
“secondary meaning” nor “inherent distinctiveness” had anything to do with false advertising,
but proof of secondary meaning was an element of the common-law passing-off cause of action.
See, e. g., G. & C. Merriam Co. v. Saalfield, 198 F. 369, 372 (CA6 1912) (“The ultimate offense
always is that defendant has passed off his goods as and for those of the complainant”).
II
Over time, the Circuits have expanded the categories of “false designation of origin” and “false
description or representation.” One treatise 6 identified the Court of Appeals for the Sixth Circuit
as the first to broaden the meaning of “origin” to include “origin of source or manufacture” in
addition to geographic origin. 7 Another early case, described as unique among the Circuit cases
because it was so “forward-looking,” 8 interpreted the “false description or representation”
language to mean more than mere “palming off.” L’Aiglon Apparel, Inc. v. Lana Lobell, Inc.,
214 F. 2d 649 (CA3 1954). The court explained: “We find nothing in the legislative history of
the Lanham Act to justify the view that [§ 43(a)] is merely declarative of existing law. . . . It
3

This is clear from the fact that the cause of action created by this section is available only to a person
doing business in the locality falsely indicated as that of origin. See n. 1, supra.
4
The deleterious effects of false advertising were described by one commentator as follows: “[A]
campaign of false advertising may completely discredit the product of an industry, destroy the confidence
of consumers and impair a communal or trade good will. Less tangible but nevertheless real is the injury
suffered by the honest dealer who finds it necessary to meet the price competition of inferior goods,
glamorously misdescribed by the unscrupulous merchant. The competition of a liar is always dangerous
even though the exact injury may not be susceptible of precise proof.” Handler, Unfair Competition, 21
Iowa L. Rev. 175, 193 (1936).
5
The common-law tort of passing off has been described as follows:
“Beginning in about 1803, English and American common law slowly developed an offshoot of the tort
of fraud and deceit and called it ‘passing off’ or ‘palming off.’ Simply stated, passing off as a tort consists
of one passing off his goods as the goods of another. In 1842 Lord Langdale wrote:
“‘I think that the principle on which both the courts of law and equity proceed is very well understood. A
man is not to sell his own goods under the pretence [sic] that they are the goods of another man. . . .’
“In 19th century cases, trademark infringement embodied much of the elements of fraud and deceit from
which trademark protection developed. That is, the element of fraudulent intent was emphasized over the
objective facts of consumer confusion.” 1 J. McCarthy, Trademarks and Unfair Competition § 5.2, p. 133
(2d ed. 1984) (McCarthy) (footnotes omitted).
6

Id., § 27:3, p. 345.
Federal-Mogul-Bower Bearings, Inc. v. Azoff, 313 F. 2d 405, 408 (CA6 1963).
8
Derenberg, 32 N. Y. U. L. Rev., at 1047, 1049.
7

339

Electronic copy available at: https://ssrn.com/abstract=3883500

seems to us that Congress has defined a statutory civil wrong of false representation of goods in
commerce and has given a broad class of suitors injured or likely to be injured by such wrong the
right to relief in the federal courts.” Id., at 651. Judge Clark, writing a concurrence in 1956,
presciently observed: “Indeed, there is indication here and elsewhere that the bar has not yet
realized the potential impact of this statutory provision [§ 43(a)].” Maternally Yours, Inc. v. Your
Maternity Shop, Inc., 234 F. 2d 538, 546 (CA2). Although some have criticized the expansion as
unwise, 9 it is now “a firmly embedded reality.” 10 The United States Trade Association
Trademark Review Commission noted this transformation with approval: “Section 43(a) is an
enigma, but a very popular one. Narrowly drawn and intended to reach false designations or
representations as to the geographical origin of products, the section has been widely interpreted
to create, in essence, a federal law of unfair competition. . . . It has definitely eliminated a gap in
unfair competition law, and its vitality is showing no signs of age.” 11
Today, it is less significant whether the infringement falls under “false designation of origin” or
“false description or representation” 12 because in either case § 43(a) may be invoked. The federal
courts are in agreement that § 43(a) creates a federal cause of action for trademark and trade
dress infringement claims. 1 J. Gilson, Trademark Protection and Practice § 2.13, p. 2-178
(1991). They are also in agreement that the test for liability is likelihood of confusion: “[U]nder
the Lanham Act [§ 43(a)], the ultimate test is whether the public is likely to be deceived or
confused by the similarity of the marks. . . . Whether we call the violation infringement, unfair
competition or false designation of origin, the test is identical—is there a ‘likelihood of
confusion?’” New West Corp. v. NYM Co. of California, Inc., 595 F. 2d 1194, 1201 (CA9 1979)
(footnote omitted). And the Circuits are in general agreement, 13 with perhaps the exception of
the Second Circuit, 14 that secondary meaning need not be established once there is a finding of
inherent distinctiveness in order to establish a trade dress violation under § 43(a).
9

See, e. g., Germain, Unfair Trade Practices Under § 43(a) of the Lanham Act: You’ve Come a Long
Way Baby—Too Far, Maybe?, 64 Trademark Rep. 193, 194 (1974) (“It is submitted that the cases have
applied Section 43(a) to situations it was not intended to cover and have used it in ways that it was not
designed to function”).
10
2 McCarthy § 27:3, p. 345.
11
The United States Trademark Association Trademark Review Commission Report and
Recommendations to USTA President and Board of Directors, 77 Trademark Rep. 375, 426 (1987).
12
Indeed, in count one of the complaint, respondent alleged that petitioner “is continuing to affix, apply,
or use in connection with its restaurants, goods and services a false designation o[f] origin, or a false
description and representation, tending to falsely describe or represent the same,” and that petitioner “has
falsely designated the origin of its restaurants, goods and services and has falsely described and
represented the same . . . .” App. 44-45; see Tr. of Oral Arg. 37.
13
See, e. g., Ambrit, Inc. v. Kraft, Inc., 805 F. 2d 974 (CA11 1986), cert. denied, 481 U. S. 1041 (1987);
Blau Plumbing, Inc. v. S. O. S. Fix-It, Inc., 781 F. 2d 604 (CA7 1986); In re Morton-Norwich Products,
Inc., 671 F. 2d 1332, 1343 (C. C. P. A. 1982); Chevron Chemical Co. v. Voluntary Purchasing Groups,
Inc., 659 F. 2d 695 (CA5 1981), cert. denied, 457 U. S. 1126 (1982); see also Fuddruckers, Inc. v. Doc’s
B. R. Others, Inc., 826 F. 2d 837, 843-844 (CA9 1987); M. Kramer Mfg. Co. v. Andrews, 783 F. 2d 421,
449, n. 26 (CA4 1986).
14
Consistent with the common-law background of § 43(a), the Second Circuit has said that proof of
secondary meaning is required to establish a claim that the defendant has traded on the plaintiff’s good

340

Electronic copy available at: https://ssrn.com/abstract=3883500

III
Even though the lower courts’ expansion of the categories contained in § 43(a) is unsupported by
the text of the Act, I am persuaded that it is consistent with the general purposes of the Act. For
example, Congressman Lanham, the bill’s sponsor, stated: “The purpose of [the Act] is to protect
legitimate business and the consumers of the country.” 15 92 Cong. Rec. 7524 (1946). One way of
accomplishing these dual goals was by creating uniform legal rights and remedies that were
appropriate for a national economy. Although the protection of trademarks had once been
“entirely a State matter,” the result of such a piecemeal approach was that there were almost “as
many different varieties of common law as there are States” so that a person’s right to a
trademark “in one State may differ widely from the rights which [that person] enjoys in another.”
H. R. Rep. No. 944, 76th Cong., 1st Sess., 4 (1939). The House Committee on Trademarks and
Patents, recognizing that “trade is no longer local, but . . . national,” saw the need for “national
legislation along national lines [to] secur[e] to the owners of trademarks in interstate commerce
definite rights.” Ibid. 16
will by falsely representing that his goods are those of the plaintiff. See, e. g., Crescent Tool Co. v.
Kilborn & Bishop Co., 247 F. 299 (1917). To my knowledge, however, the Second Circuit has not
explained why “inherent distinctiveness” is not an appropriate substitute for proof of secondary meaning
in a trade dress case. Most of the cases in which the Second Circuit has said that secondary meaning is
required did not involve findings of inherent distinctiveness. For example, in Vibrant Sales, Inc. v. New
Body Boutique, Inc., 652 F. 2d 299 (1981), cert. denied, 455 U. S. 909 (1982), the product at issue—a
velcro belt—was functional and lacked “any distinctive, unique or non-functional mark or feature.” 652
F. 2d, at 305. Similarly, in Stormy Clime Ltd. v. ProGroup, Inc., 809 F. 2d 971, 977 (1987), the court
described functionality as a continuum, and placed the contested rainjacket closer to the functional end
than to the distinctive end. Although the court described the lightweight bag in LeSportsac, Inc. v. K mart
Corp., 754 F. 2d 71 (1985), as having a distinctive appearance and concluded that the District Court’s
finding of nonfunctionality was not clearly erroneous, id., at 74, it did not explain why secondary
meaning was also required in such a case.
15
The Senate Report elaborated on these two goals:
“The purpose underlying any trade-mark statute is twofold. One is to protect the public so it may be
confident that, in purchasing a product bearing a particular trade-mark which it favorably knows, it will
get the product which it asks for and wants to get. Secondly, where the owner of a trade-mark has spent
energy, time, and money in presenting to the public the product, he is protected in his investment from its
misappropriation by pirates and cheats. This is the well-established rule of law protecting both the public
and the trade-mark owner.” S. Rep. No. 1333, 79th Cong., 2d Sess., 3 (1946).
By protecting trademarks, Congress hoped “to protect the public from deceit, to foster fair competition,
and to secure to the business community the advantages of reputation and good will by preventing their
diversion from those who have created them to those who have not. This is the end to which this bill is
directed.” Id., at 4.
16

Forty years later, the USTA Trademark Review Commission assessed the state of trademark law. The
conclusion that it reached serves as a testimonial to the success of the Act in achieving its goal of
uniformity: “The federal courts now decide, under federal law, all but a few trademark disputes. State
trademark law and state courts are less influential than ever. Today the Lanham Act is the paramount
source of trademark law in the United States, as interpreted almost exclusively by the federal courts.”
Trademark Review Commission, 77 Trademark Rep., at 377.

341

Electronic copy available at: https://ssrn.com/abstract=3883500

Congress has revisited this statute from time to time, and has accepted the “judicial legislation”
that has created this federal cause of action. Recently, for example, in the Trademark Law
Revision Act of 1988, 102 Stat. 3935, Congress codified the judicial interpretation of § 43(a),
giving its imprimatur to a growing body of case law from the Circuits that had expanded the
section beyond its original language.
Although Congress has not specifically addressed the question whether secondary meaning is
required under § 43(a), the steps it has taken in this subsequent legislation suggest that secondary
meaning is not required if inherent distinctiveness has been established. 17 First, Congress
broadened the language of § 43(a) to make explicit that the provision prohibits “any word, term,
name, symbol, or device, or any combination thereof” that is “likely to cause confusion, or to
cause mistake, or to deceive as to the affiliation, connection, or association of such person with
another person, or as to the origin, sponsorship, or approval of his or her goods, services, or
commercial activities by another person.” 15 U. S. C. § 1125(a). That language makes clear that
a confusingly similar trade dress is actionable under § 43(a), without necessary reference to
“falsity.” Second, Congress approved and confirmed the extensive judicial development under
the provision, including its application to trade dress that the federal courts had come to apply. 18
Third, the legislative history of the 1988 amendments reaffirms Congress’ goals of protecting
both businesses and consumers with the Lanham Act. 19 And fourth, Congress explicitly extended
to any violation of § 43(a) the basic Lanham Act remedial provisions whose text previously
covered only registered trademarks. 20 The aim of the amendments was to apply the same
protections to unregistered marks as were already afforded to registered marks. See S. Rep. No.
100-515, p. 40 (1988). These steps buttress the conclusion that § 43(a) is properly understood to
provide protection in accordance with the standards for registration in § 2. These aspects of the
1988 legislation bolster the claim that an inherently distinctive trade dress may be protected
under § 43(a) without proof of secondary meaning.
17

“When several acts of Congress are passed touching the same subject matter, subsequent legislation
may be considered to assist in the interpretation of prior legislation upon the same subject.” Tiger v.
Western Investment Co., 221 U. S. 286, 309 (1911); see NLRB v. Bell Aerospace Co. of Textron, Inc., 416
U. S. 267, 275 (1974); Red Lion Broadcasting Co. v. FCC, 395 U. S.367,380-381 (1969); United States v.
Stafoff, 260 U. S.477, 480 (1923) (opinion of Holmes, J.).
18
As the Senate Report explained, revision of § 43(a) is designed “to codify the interpretation it has been
given by the courts. Because Section 43(a) of the Act fills an important gap in federal unfair competition
law, the committee expects the courts to continue to interpret the section.
“As written, Section 43(a) appears to deal only with false descriptions or representations and false
designations of geographic origin. Since its enactment in 1946, however, it has been widely interpreted as
creating, in essence, a federal law of unfair competition. For example, it has been applied to cases
involving the infringement of unregistered marks, violations of trade dress and certain nonfunctional
configurations of goods and actionable false advertising claims.” S. Rep. No. 100-515, p. 40 (1988).
19
“Trademark protection is important to both consumers and producers. Trademark law protects the
public by making consumers confident that they can identify brands they prefer and can purchase those
brands without being confused or misled. Trademark laws also protec[t] trademark owners. When the
owner of a trademark has spent conside[r]able time and money bringing a product to the marketplace,
trademark law protects the producer from pirates and counterfeiters.” Id., at 4.
20
See 15 U. S. C. §§ 1114, 1116-1118.

342

Electronic copy available at: https://ssrn.com/abstract=3883500

IV
In light of the consensus among the Courts of Appeals that have actually addressed the question,
and the steps on the part of Congress to codify that consensus, stare decisis concerns persuade
me to join the Court’s conclusion that secondary meaning is not required to establish a trade
dress violation under § 43(a) once inherent distinctiveness has been established. Accordingly, I
concur in the judgment, but not in the opinion, of the Court.
JUSTICE THOMAS, concurring in the judgment.
***

343

Electronic copy available at: https://ssrn.com/abstract=3883500

Wal-Mart Stores v. Samara Brothers
529 U.S. 205 (2000)
JUSTICE SCALIA, delivered the opinion of the Court.
In this case, we decide under what circumstances a product’s design is distinctive, and therefore
protectible, in an action for infringement of unregistered trade dress under § 43(a) of the
Trademark Act of 1946 (Lanham Act), 60 Stat. 441, as amended, 15 U. S. C. § 1125(a).
I
Respondent Samara Brothers, Inc., designs and manufactures children’s clothing. Its primary
product is a line of spring/summer one-piece seersucker outfits decorated with appliqués of
hearts, flowers, fruits, and the like. A number of chain stores, including JCPenney, sell this line
of clothing under contract with Samara.
Petitioner Wal-Mart Stores, Inc., is one of the Nation’s best known retailers, selling among other
things children’s clothing. In 1995, Wal-Mart contracted with one of its suppliers, JudyPhilippine, Inc., to manufacture a line of children’s outfits for sale in the 1996 spring/summer
season. Wal-Mart sent Judy-Philippine photographs of a number of garments from Samara’s line,
on which Judy-Philippine’s garments were to be based; Judy-Philippine duly copied, with only
minor modifications, 16 of Samara’s garments, many of which contained copyrighted elements.
In 1996, Wal-Mart briskly sold the so-called knockoffs, generating more than $1.15 million in
gross profits.
In June 1996, a buyer for JCPenney called a representative at Samara to complain that she had
seen Samara garments on sale at Wal-Mart for a lower price than JCPenney was allowed to
charge under its contract with Samara. The Samara representative told the buyer that Samara did
not supply its clothing to Wal-Mart. Their suspicions aroused, however, Samara officials
launched an investigation, which disclosed that Wal-Mart and several other major retailers—
Kmart, Caldor, Hills, and Goody’s—were selling the knockoffs of Samara’s outfits produced by
Judy-Philippine.
After sending cease-and-desist letters, Samara brought this action in the United States District
Court for the Southern District of New York against Wal-Mart, Judy-Philippine, Kmart, Caldor,
Hills, and Goody’s for copyright infringement under federal law, consumer fraud and unfair
competition under New York law, and—most relevant for our purposes—infringement of
unregistered trade dress under § 43(a) of the Lanham Act, 15 U. S. C. § 1125(a). All of the
defendants except Wal-Mart settled before trial.
After a week long trial, the jury found in favor of Samara on all of its claims. Wal-Mart then
renewed a motion for judgment as a matter of law, claiming, inter alia, that there was
insufficient evidence to support a conclusion that Samara’s clothing designs could be legally
protected as distinctive trade dress for purposes of § 43(a). The District Court denied the motion,
344

Electronic copy available at: https://ssrn.com/abstract=3883500

969 F. Supp. 895 (SDNY 1997), and awarded Samara damages, interest, costs, and fees totaling
almost $1.6 million, together with injunctive relief, see App. to Pet. for Cert. 56-58. The Second
Circuit affirmed the denial of the motion for judgment as a matter of law, 165 F. 3d 120 (1998),
and we granted certiorari, 528 U. S. 808 (1999).
II
The Lanham Act provides for the registration of trademarks, which it defines in § 45 to include
“any word, name, symbol, or device, or any combination thereof [used or intended to be used] to
identify and distinguish [a producer’s] goods . . . from those manufactured or sold by others and
to indicate the source of the goods . . . .” 15 U. S. C. § 1127. Registration of a mark under § 2 of
the Lanham Act, 15 U. S. C. § 1052, enables the owner to sue an infringer under § 32, 15 U. S.
C. § 1114; it also entitles the owner to a presumption that its mark is valid, see § 7(b), 15 U. S. C.
§ 1057(b), and ordinarily renders the registered mark incontestable after five years of continuous
use, see § 15, 15 U. S. C. § 1065. In addition to protecting registered marks, the Lanham Act, in
§ 43(a), gives a producer a cause of action for the use by any person of “any word, term, name,
symbol, or device, or any combination thereof . . . which . . . is likely to cause confusion . . . as to
the origin, sponsorship, or approval of his or her goods . . . .” 15 U. S. C. § 1125(a). It is the
latter provision that is at issue in this case.
The breadth of the definition of marks registrable under § 2, and of the confusion-producing
elements recited as actionable by § 43(a), has been held to embrace not just word marks, such as
“Nike,” and symbol marks, such as Nike’s “swoosh” symbol, but also “trade dress”—a category
that originally included only the packaging, or “dressing,” of a product, but in recent years has
been expanded by many Courts of Appeals to encompass the design of a product. See, e. g.,
Ashley Furniture Industries, Inc. v. Sangiacomo N. A., Ltd., 187 F. 3d 363 (CA4 1999) (bedroom
furniture); Knitwaves, Inc. v. Lollytogs, Ltd., 71 F. 3d 996 (CA2 1995) (sweaters); Stuart Hall
Co., Inc. v. Ampad Corp., 51 F. 3d 780 (CA8 1995) (notebooks). These courts have assumed,
often without discussion, that trade dress constitutes a “symbol” or “device” for purposes of the
relevant sections, and we conclude likewise. “Since human beings might use as a ‘symbol’ or
‘device’ almost anything at all that is capable of carrying meaning, this language, read literally,
is not restrictive.” Qualitex Co. v. Jacobson Products Co., 514 U. S. 159, 162 (1995). This
reading of § 2 and § 43(a) is buttressed by a recently added subsection of § 43(a), § 43(a)(3),
which refers specifically to “civil action[s] for trade dress infringement under this chapter for
trade dress not registered on the principal register.” 15 U. S. C. § 1125(a)(3) (1994 ed., Supp. V).
The text of § 43(a) provides little guidance as to the circumstances under which unregistered
trade dress may be protected. It does require that a producer show that the allegedly infringing
feature is not “functional,” see § 43 (a)(3), and is likely to cause confusion with the product for
which protection is sought, see § 43(a)(1)(A), 15 U. S. C. § 1125(a)(1)(A). Nothing in § 43(a)
explicitly requires a producer to show that its trade dress is distinctive, but courts have
universally imposed that requirement, since without distinctiveness the trade dress would not
“cause confusion . . . as to the origin, sponsorship, or approval of [the] goods,” as the section
requires. Distinctiveness is, moreover, an explicit prerequisite for registration of trade dress
under § 2, and “the general principles qualifying a mark for registration under § 2 of the Lanham
345

Electronic copy available at: https://ssrn.com/abstract=3883500

Act are for the most part applicable in determining whether an unregistered mark is entitled to
protection under § 43(a).” Two Pesos, Inc. v. Taco Cabana, Inc., 505 U. S. 763, 768 (1992)
(citations omitted).
In evaluating the distinctiveness of a mark under § 2 (and therefore, by analogy, under § 43(a)),
courts have held that a mark can be distinctive in one of two ways. First, a mark is inherently
distinctive if “[its] intrinsic nature serves to identify a particular source.” Ibid. In the context of
word marks, courts have applied the now-classic test originally formulated by Judge Friendly, in
which word marks that are “arbitrary” (“Camel” cigarettes), “fanciful” (“Kodak” film), or
“suggestive” (“Tide” laundry detergent) are held to be inherently distinctive. See Abercrombie &
Fitch Co. v. Hunting World, Inc., 537 F. 2d 4, 10-11 (CA2 1976). Second, a mark has acquired
distinctiveness, even if it is not inherently distinctive, if it has developed secondary meaning,
which occurs when, “in the minds of the public, the primary significance of a [mark] is to
identify the source of the product rather than the product itself.” Inwood Laboratories, Inc. v.
Ives Laboratories, Inc., 456 U. S. 844, 851, n. 11 (1982).
The judicial differentiation between marks that are inherently distinctive and those that have
developed secondary meaning has solid foundation in the statute itself. Section 2 requires that
registration be granted to any trademark “by which the goods of the applicant may be
distinguished from the goods of others”—subject to various limited exceptions. 15 U. S. C. §
1052. It also provides, again with limited exceptions, that “nothing in this chapter shall prevent
the registration of a mark used by the applicant which has become distinctive of the applicant’s
goods in commerce”—that is, which is not inherently distinctive but has become so only through
secondary meaning. § 2(f), 15 U. S. C. § 1052(f). Nothing in § 2, however, demands the
conclusion that every category of mark necessarily includes some marks “by which the goods of
the applicant may be distinguished from the goods of others” without secondary meaning—that
in every category some marks are inherently distinctive.
Indeed, with respect to at least one category of mark—colors—we have held that no mark can
ever be inherently distinctive. See Qualitex, supra, at 162-163. In Qualitex, petitioner
manufactured and sold green-gold dry-cleaning press pads. After respondent began selling pads
of a similar color, petitioner brought suit under § 43(a), then added a claim under § 32 after
obtaining registration for the color of its pads. We held that a color could be protected as a
trademark, but only upon a showing of secondary meaning. Reasoning by analogy to the
Abercrombie & Fitch test developed for word marks, we noted that a product’s color is unlike a
“fanciful,” “arbitrary,” or “suggestive” mark, since it does not “almost automatically tell a
customer that [it] refer[s] to a brand,” 514 U. S., at 162-163, and does not “immediately . . .
signal a brand or a product ‘source,’” id., at 163. However, we noted that, “over time, customers
may come to treat a particular color on a product or its packaging . . . as signifying a brand.”
Ibid. Because a color, like a “descriptive” word mark, could eventually “come to indicate a
product’s origin,” we concluded that it could be protected upon a showing of secondary meaning.
Ibid.
It seems to us that design, like color, is not inherently distinctive. The attribution of inherent
distinctiveness to certain categories of word marks and product packaging derives from the fact
346

Electronic copy available at: https://ssrn.com/abstract=3883500

that the very purpose of attaching a particular word to a product, or encasing it in a distinctive
packaging, is most often to identify the source of the product. Although the words and packaging
can serve subsidiary functions—a suggestive word mark (such as “Tide” for laundry detergent),
for instance, may invoke positive connotations in the consumer’s mind, and a garish form of
packaging (such as Tide’s squat, brightly decorated plastic bottles for its liquid laundry
detergent) may attract an otherwise indifferent consumer’s attention on a crowded store shelf—
their predominant function remains source identification. Consumers are therefore predisposed to
regard those symbols as indication of the producer, which is why such symbols “almost
automatically tell a customer that they refer to a brand,” id., at 162-163, and “immediately . . .
signal a brand or a product ‘source,’” id., at 163. And where it is not reasonable to assume
consumer predisposition to take an affixed word or packaging as indication of source—where,
for example, the affixed word is descriptive of the product (“Tasty” bread) or of a geographic
origin (“Georgia” peaches)—inherent distinctiveness will not be found. That is why the statute
generally excludes, from those word marks that can be registered as inherently distinctive, words
that are “merely descriptive” of the goods, § 2(e)(1), 15 U. S. C. § 1052(e)(1), or “primarily
geographically descriptive of them,” see § 2(e)(2), 15 U. S. C. § 1052(e)(2). In the case of
product design, as in the case of color, we think consumer predisposition to equate the feature
with the source does not exist. Consumers are aware of the reality that, almost invariably, even
the most unusual of product designs—such as a cocktail shaker shaped like a penguin—is
intended not to identify the source, but to render the product itself more useful or more
appealing.
The fact that product design almost invariably serves purposes other than source identification
not only renders inherent distinctiveness problematic; it also renders application of an inherentdistinctiveness principle more harmful to other consumer interests. Consumers should not be
deprived of the benefits of competition with regard to the utilitarian and esthetic purposes that
product design ordinarily serves by a rule of law that facilitates plausible threats of suit against
new entrants based upon alleged inherent distinctiveness. How easy it is to mount a plausible suit
depends, of course, upon the clarity of the test for inherent distinctiveness, and where product
design is concerned we have little confidence that a reasonably clear test can be devised.
Respondent and the United States as amicus curiae urge us to adopt for product design relevant
portions of the test formulated by the Court of Customs and Patent Appeals for product
packaging in Seabrook Foods, Inc. v. Bar-Well Foods, Ltd., 568 F. 2d 1342 (1977). That
opinion, in determining the inherent distinctiveness of a product’s packaging, considered, among
other things, “whether it was a ‘common’ basic shape or design, whether it was unique or
unusual in a particular field, [and] whether it was a mere refinement of a commonly adopted and
well-known form of ornamentation for a particular class of goods viewed by the public as a dress
or ornamentation for the goods.” Id., at 1344 (footnotes omitted). Such a test would rarely
provide the basis for summary disposition of an anticompetitive strike suit. Indeed, at oral
argument, counsel for the United States quite understandably would not give a definitive answer
as to whether the test was met in this very case, saying only that “[t]his is a very difficult case for
that purpose.” Tr. of Oral Arg. 19.
It is true, of course, that the person seeking to exclude new entrants would have to establish the
nonfunctionality of the design feature, see § 43(a)(3), 15 U. S. C. § 1125(a)(3) (1994 ed., Supp.
347

Electronic copy available at: https://ssrn.com/abstract=3883500

V)—a showing that may involve consideration of its esthetic appeal, see Qualitex, supra, at 170.
Competition is deterred, however, not merely by successful suit but by the plausible threat of
successful suit, and given the unlikelihood of inherently source-identifying design, the game of
allowing suit based upon alleged inherent distinctiveness seems to us not worth the candle. That
is especially so since the producer can ordinarily obtain protection for a design that is inherently
source identifying (if any such exists), but that does not yet have secondary meaning, by securing
a design patent or a copyright for the design—as, indeed, respondent did for certain elements of
the designs in this case. The availability of these other protections greatly reduces any harm to
the producer that might ensue from our conclusion that a product design cannot be protected
under § 43(a) without a showing of secondary meaning.
Respondent contends that our decision in Two Pesos forecloses a conclusion that product-design
trade dress can never be inherently distinctive. In that case, we held that the trade dress of a chain
of Mexican restaurants, which the plaintiff described as “a festive eating atmosphere having
interior dining and patio areas decorated with artifacts, bright colors, paintings and murals,” 505
U. S., at 765 (internal quotation marks and citation omitted), could be protected under § 43(a)
without a showing of secondary meaning, see id., at 776. Two Pesos unquestionably establishes
the legal principle that trade dress can be inherently distinctive, see, e. g., id., at 773, but it does
not establish that product-design trade dress can be. Two Pesos is inapposite to our holding here
because the trade dress at issue, the décor of a restaurant, seems to us not to constitute product
design. It was either product packaging—which, as we have discussed, normally is taken by the
consumer to indicate origin—or else some tertium quid that is akin to product packaging and has
no bearing on the present case.
Respondent replies that this manner of distinguishing Two Pesos will force courts to draw
difficult lines between product-design and product-packaging trade dress. There will indeed be
some hard cases at the margin: a classic glass Coca-Cola bottle, for instance, may constitute
packaging for those consumers who drink the Coke and then discard the bottle, but may
constitute the product itself for those consumers who are bottle collectors, or part of the product
itself for those consumers who buy Coke in the classic glass bottle, rather than a can, because
they think it more stylish to drink from the former. We believe, however, that the frequency and
the difficulty of having to distinguish between product design and product packaging will be
much less than the frequency and the difficulty of having to decide when a product design is
inherently distinctive. To the extent there are close cases, we believe that courts should err on the
side of caution and classify ambiguous trade dress as product design, thereby requiring
secondary meaning. The very closeness will suggest the existence of relatively small utility in
adopting an inherent-distinctiveness principle, and relatively great consumer benefit in requiring
a demonstration of secondary meaning.
***
We hold that, in an action for infringement of unregistered trade dress under § 43(a) of the
Lanham Act, a product’s design is distinctive, and therefore protectible, only upon a showing of
secondary meaning. The judgment of the Second Circuit is reversed, and the case is remanded
for further proceedings consistent with this opinion.
348

Electronic copy available at: https://ssrn.com/abstract=3883500

It is so ordered.

349

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 21: Trade Dress - functionality
Upon completion of class 21, you should be able to:
1)
2)
3)

explain the concept of functionality;
explain the policy issues involved in the doctrine of functionality;
analyze functionality in factual scenarios.
***

As with the cases for class 20, TrafFix Devices v. Marketing Displays (2000), involves
trademark rights being asserted in trade dress—here, the dual springs used as part of a traffic
sign. You can see examples of the MDI sign at http://www.mditrafficcontrol.com/constructionutility/mdi-compact-reg-sign.html and the TrafFix sign at
https://www.traffixdevices.com/products/signs-stands. Unlike in those cases, however,
distinctiveness is not at issue. Instead, the accused infringer is raising a different type of
challenge to trademark rights: that the feature over which rights are being claimed is functional.
Before reading TrafFix, reread the discussion of functionality in Qualitex. As you read these
cases, ask yourself the following questions:
•
•
•
•
•

What is the functionality doctrine?
What relationship does the functionality doctrine for trade dress have to the
category of generic terms for word marks?
What are the policy considerations underlying the doctrine?
How is functionality analyzed?
How would you analyze functionality in connection with a trademark claim over
red soles on women’s shoes, black as the color of a motorboat engine, or
chartreuse (look it up if you’re not sure) as the color of an air hose.

350

Electronic copy available at: https://ssrn.com/abstract=3883500

TrafFix Devices v. Marketing Displays
532 U.S. 23 (2001)
JUSTICE KENNEDY, delivered the opinion of the Court.
Temporary road signs with warnings like “Road Work Ahead” or “Left Shoulder Closed” must
withstand strong gusts of wind. An inventor named Robert Sarkisian obtained two utility patents
for a mechanism built upon two springs (the dual-spring design) to keep these and other outdoor
signs upright despite adverse wind conditions. The holder of the now-expired Sarkisian patents,
respondent Marketing Displays, Inc. (MDI), established a successful business in the manufacture
and sale of sign stands incorporating the patented feature. MDI’s stands for road signs were
recognizable to buyers and users (it says) because the dual-spring design was visible near the
base of the sign.
This litigation followed after the patents expired and a competitor, TrafFix Devices, Inc., sold
sign stands with a visible spring mechanism that looked like MDI’s. MDI and TrafFix products
looked alike because they were. When TrafFix started in business, it sent an MDI product abroad
to have it reverse engineered, that is to say copied. Complicating matters, TrafFix marketed its
sign stands under a name similar to MDI’s. MDI used the name “WindMaster,” while TrafFix,
its new competitor, used “WindBuster.”
MDI brought suit under the Trademark Act of 1946 (Lanham Act), 60 Stat. 427, as amended, 15
U. S. C. § 1051 et seq., against TrafFix for trademark infringement (based on the similar names),
trade dress infringement (based on the copied dual-spring design), and unfair competition.
TrafFix counterclaimed on antitrust theories. After the United States District Court for the
Eastern District of Michigan considered cross-motions for summary judgment, MDI prevailed on
its trademark claim for the confusing similarity of names and was held not liable on the antitrust
counterclaim; and those two rulings, affirmed by the Court of Appeals, are not before us.
I
We are concerned with the trade dress question. The District Court ruled against MDI on its
trade dress claim. 971 F. Supp. 262 (ED Mich. 1997). After determining that the one element of
MDI’s trade dress at issue was the dualspring design, id., at 265, it held that “no reasonable trier
of fact could determine that MDI has established secondary meaning” in its alleged trade dress,
id., at 269. In other words, consumers did not associate the look of the dualspring design with
MDI. As a second, independent reason to grant summary judgment in favor of TrafFix, the
District Court determined the dual-spring design was functional. On this rationale secondary
meaning is irrelevant because there can be no trade dress protection in any event. In ruling on the
functional aspect of the design, the District Court noted that Sixth Circuit precedent indicated
that the burden was on MDI to prove that its trade dress was nonfunctional, and not on TrafFix to
show that it was functional (a rule since adopted by Congress, see 15 U. S. C. § 1125(a)(3) (1994
ed., Supp. V)), and then went on to consider MDI’s arguments that the dual-spring design was
subject to trade dress protection. Finding none of MDI’s contentions persuasive, the District
351

Electronic copy available at: https://ssrn.com/abstract=3883500

Court concluded MDI had not “proffered sufficient evidence which would enable a reasonable
trier of fact to find that MDI’s vertical dual-spring design is non functional.” 971 F. Supp., at
276. Summary judgment was entered against MDI on its trade dress claims.
The Court of Appeals for the Sixth Circuit reversed the trade dress ruling. 200 F. 3d 929 (1999).
The Court of Appeals held the District Court had erred in ruling MDI failed to show a genuine
issue of material fact regarding whether it had secondary meaning in its alleged trade dress, id.,
at 938, and had erred further in determining that MDI could not prevail in any event because the
alleged trade dress was in fact a functional product configuration, id., at 940. The Court of
Appeals suggested the District Court committed legal error by looking only to the dual-spring
design when evaluating MDI’s trade dress. Basic to its reasoning was the Court of Appeals’
observation that it took “little imagination to conceive of a hidden dual-spring mechanism or a tri
or quad-spring mechanism that might avoid infringing [MDI’s] trade dress.” Ibid. The Court of
Appeals explained that “[i]f TrafFix or another competitor chooses to use [MDI’s] dual-spring
design, then it will have to find some other way to set its sign apart to avoid infringing [MDI’s]
trade dress.” Ibid. It was not sufficient, according to the Court of Appeals, that allowing
exclusive use of a particular feature such as the dual-spring design in the guise of trade dress
would “hinde[r] competition somewhat.” Rather, “[e]xclusive use of a feature must ‘put
competitors at a significant non-reputation-related disadvantage’ before trade dress protection is
denied on functionality grounds.” Ibid. (quoting Qualitex Co. v. Jacobson Products Co., 514 U.
S. 159, 165 (1995)). In its criticism of the District Court’s ruling on the trade dress question, the
Court of Appeals took note of a split among Courts of Appeals in various other Circuits on the
issue whether the existence of an expired utility patent forecloses the possibility of the patentee’s
claiming trade dress protection in the product’s design. 200 F. 3d, at 939. Compare Sunbeam
Products, Inc. v. West Bend Co., 123 F. 3d 246 (CA5 1997) (holding that trade dress protection
is not foreclosed), Thomas & Betts Corp. v. Panduit Corp., 138 F. 3d 277 (CA7 1998) (same),
and Midwest Industries, Inc. v. Karavan Trailers, Inc., 175 F. 3d 1356 (CA Fed 1999) (same),
with Vornado Air Circulation Systems, Inc. v. Duracraft Corp., 58 F. 3d 1498, 1500 (CA10
1995) (“Where a product configuration is a significant inventive component of an invention
covered by a utility patent . . . it cannot receive trade dress protection”). To resolve the conflict,
we granted certiorari. 530 U. S. 1260 (2000).
II
It is well established that trade dress can be protected under federal law. The design or packaging
of a product may acquire a distinctiveness which serves to identify the product with its
manufacturer or source; and a design or package which acquires this secondary meaning,
assuming other requisites are met, is a trade dress which may not be used in a manner likely to
cause confusion as to the origin, sponsorship, or approval of the goods. In these respects
protection for trade dress exists to promote competition. As we explained just last Term, see
Wal-Mart Stores, Inc. v. Samara Brothers, Inc., 529 U. S. 205 (2000), various Courts of Appeals
have allowed claims of trade dress infringement relying on the general provision of the Lanham
Act which provides a cause of action to one who is injured when a person uses “any word, term
name, symbol, or device, or any combination thereof . . . which is likely to cause confusion . . .
as to the origin, sponsorship, or approval of his or her goods.” 15 U. S. C. § 1125(a)(1)(A).
352

Electronic copy available at: https://ssrn.com/abstract=3883500

Congress confirmed this statutory protection for trade dress by amending the Lanham Act to
recognize the concept. Title 15 U. S. C. § 1125(a)(3) (1994 ed., Supp. V) provides: “In a civil
action for trade dress infringement under this chapter for trade dress not registered on the
principal register, the person who asserts trade dress protection has the burden of proving that the
matter sought to be protected is not functional.” This burden of proof gives force to the wellestablished rule that trade dress protection may not be claimed for product features that are
functional. Qualitex, supra, at 164-165; Two Pesos, Inc. v. Taco Cabana, Inc., 505 U. S. 763,
775 (1992). And in Wal-Mart, supra, we were careful to caution against misuse or over
extension of trade dress. We noted that “product design almost invariably serves purposes other
than source identification.” Id., at 213.
Trade dress protection must subsist with the recognition that in many instances there is no
prohibition against copying goods and products. In general, unless an intellectual property right
such as a patent or copyright protects an item, it will be subject to copying. As the Court has
explained, copying is not always discouraged or disfavored by the laws which preserve our
competitive economy. Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U. S. 141, 160
(1989). Allowing competitors to copy will have salutary effects in many instances. “Reverse
engineering of chemical and mechanical articles in the public domain often leads to significant
advances in technology.” Ibid.
The principal question in this case is the effect of an expired patent on a claim of trade dress
infringement. A prior patent, we conclude, has vital significance in resolving the trade dress
claim. A utility patent is strong evidence that the features therein claimed are functional. If trade
dress protection is sought for those features the strong evidence of functionality based on the
previous patent adds great weight to the statutory presumption that features are deemed
functional until proved otherwise by the party seeking trade dress protection. Where the expired
patent claimed the features in question, one who seeks to establish trade dress protection must
carry the heavy burden of showing that the feature is not functional, for instance by showing that
it is merely an ornamental, incidental, or arbitrary aspect of the device.
In the case before us, the central advance claimed in the expired utility patents (the Sarkisian
patents) is the dualspring design; and the dual-spring design is the essential feature of the trade
dress MDI now seeks to establish and to protect. The rule we have explained bars the trade dress
claim, for MDI did not, and cannot, carry the burden of overcoming the strong evidentiary
inference of functionality based on the disclosure of the dual-spring design in the claims of the
expired patents.
The dual springs shown in the Sarkisian patents were well apart (at either end of a frame for
holding a rectangular sign when one full side is the base) while the dual springs at issue here are
close together (in a frame designed to hold a sign by one of its corners). As the District Court
recognized, this makes little difference. The point is that the springs are necessary to the
operation of the device. The fact that the springs in this very different-looking device fall within
the claims of the patents is illustrated by MDI’s own position in earlier litigation. In the late
1970’s, MDI engaged in a long-running intellectual property battle with a company known as
Winn-Proof. Although the precise claims of the Sarkisian patents cover sign stands with springs
353

Electronic copy available at: https://ssrn.com/abstract=3883500

“spaced apart,” U. S. Patent No. 3,646,696, col. 4; U. S. Patent No. 3,662,482, col. 4, the WinnProof sign stands (with springs much like the sign stands at issue here) were found to infringe the
patents by the United States District Court for the District of Oregon, and the Court of Appeals
for the Ninth Circuit affirmed the judgment. Sarkisian v. WinnProof Corp., 697 F. 2d 1313
(1983). Although the WinnProof traffic sign stand (with dual springs close together) did not
appear, then, to infringe the literal terms of the patent claims (which called for “spaced apart”
springs), the WinnProof sign stand was found to infringe the patents under the doctrine of
equivalents, which allows a finding of patent infringement even when the accused product does
not fall within the literal terms of the claims. Id., at 1321-1322; see generally Warner-Jenkinson
Co. v. Hilton Davis Chemical Co., 520 U. S. 17 (1997). In light of this past ruling—a ruling
procured at MDI’s own insistence—it must be concluded the products here at issue would have
been covered by the claims of the expired patents.
The rationale for the rule that the disclosure of a feature in the claims of a utility patent
constitutes strong evidence of functionality is well illustrated in this case. The dual-spring design
serves the important purpose of keeping the sign upright even in heavy wind conditions; and, as
confirmed by the statements in the expired patents, it does so in a unique and useful manner. As
the specification of one of the patents recites, prior art “devices, in practice, will topple under the
force of a strong wind.” U. S. Patent No. 3,662,482, col. 1. The dual-spring design allows sign
stands to resist toppling in strong winds. Using a dual-spring design rather than a single spring
achieves important operational advantages. For example, the specifications of the patents note
that the “use of a pair of springs . . . as opposed to the use of a single spring to support the frame
structure prevents canting or twisting of the sign around a vertical axis,” and that, if not
prevented, twisting “may cause damage to the spring structure and may result in tipping of the
device.” U. S. Patent No. 3,646,696, col. 3. In the course of patent prosecution, it was said that
“[t]he use of a pair of spring connections as opposed to a single spring connection . . . forms an
important part of this combination” because it “forc[es] the sign frame to tip along the
longitudinal axis of the elongated ground-engaging members.” App. 218. The dual-spring design
affects the cost of the device as well; it was acknowledged that the device “could use three
springs but this would unnecessarily increase the cost of the device.” Id., at 217. These
statements made in the patent applications and in the course of procuring the patents demonstrate
the functionality of the design. MDI does not assert that any of these representations are
mistaken or inaccurate, and this is further strong evidence of the functionality of the dual-spring
design.
III
In finding for MDI on the trade dress issue the Court of Appeals gave insufficient recognition to
the importance of the expired utility patents, and their evidentiary significance, in establishing
the functionality of the device. The error likely was caused by its misinterpretation of trade dress
principles in other respects. As we have noted, even if there has been no previous utility patent
the party asserting trade dress has the burden to establish the nonfunctionality of alleged trade
dress features. MDI could not meet this burden. Discussing trademarks, we have said “‘[i]n
general terms, a product feature is functional,’ and cannot serve as a trademark, ‘if it is essential
to the use or purpose of the article or if it affects the cost or quality of the article.’” Qualitex, 514
354

Electronic copy available at: https://ssrn.com/abstract=3883500

U. S., at 165 (quoting Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456 U. S. 844, 850,
n. 10 (1982)). Expanding upon the meaning of this phrase, we have observed that a functional
feature is one the “exclusive use of [which] would put competitors at a significant nonreputationrelated disadvantage.” 514 U. S., at 165. The Court of Appeals in the instant case seemed to
interpret this language to mean that a necessary test for functionality is “whether the particular
product configuration is a competitive necessity.” 200 F. 3d, at 940. See also Vornado, 58 F. 3d,
at 1507 (“Functionality, by contrast, has been defined both by our circuit, and more recently by
the Supreme Court, in terms of competitive need”). This was incorrect as a comprehensive
definition. As explained in Qualitex, supra, and Inwood, supra, a feature is also functional when
it is essential to the use or purpose of the device or when it affects the cost or quality of the
device. The Qualitex decision did not purport to displace this traditional rule. Instead, it quoted
the rule as Inwood had set it forth. It is proper to inquire into a “significant non-reputationrelated disadvantage” in cases of esthetic functionality, the question involved in Qualitex. Where
the design is functional under the Inwood formulation there is no need to proceed further to
consider if there is a competitive necessity for the feature. In Qualitex, by contrast, esthetic
functionality was the central question, there having been no indication that the green-gold color
of the laundry press pad had any bearing on the use or purpose of the product or its cost or
quality.
The Court has allowed trade dress protection to certain product features that are inherently
distinctive. Two Pesos, 505 U. S., at 774. In Two Pesos, however, the Court at the outset made
the explicit analytic assumption that the trade dress features in question (decorations and other
features to evoke a Mexican theme in a restaurant) were not functional. Id., at 767, n. 6. The
trade dress in those cases did not bar competitors from copying functional product design
features. In the instant case, beyond serving the purpose of informing consumers that the sign
stands are made by MDI (assuming it does so), the dual-spring design provides a unique and
useful mechanism to resist the force of the wind. Functionality having been established, whether
MDI’s dual-spring design has acquired secondary meaning need not be considered.
There is no need, furthermore, to engage, as did the Court of Appeals, in speculation about other
design possibilities, such as using three or four springs which might serve the same purpose. 200
F. 3d, at 940. Here, the functionality of the spring design means that competitors need not
explore whether other spring juxtapositions might be used. The dual-spring design is not an
arbitrary flourish in the configuration of MDI’s product; it is the reason the device works. Other
designs need not be attempted.
Because the dual-spring design is functional, it is unnecessary for competitors to explore designs
to hide the springs, say, by using a box or framework to cover them, as suggested by the Court of
Appeals. Ibid. The dual-spring design assures the user the device will work. If buyers are assured
the product serves its purpose by seeing the operative mechanism that in itself serves an
important market need. It would be at cross-purposes to those objectives, and something of a
paradox, were we to require the manufacturer to conceal the very item the user seeks.
In a case where a manufacturer seeks to protect arbitrary, incidental, or ornamental aspects of
features of a product found in the patent claims, such as arbitrary curves in the legs or an
355

Electronic copy available at: https://ssrn.com/abstract=3883500

ornamental pattern painted on the springs, a different result might obtain. There the manufacturer
could perhaps prove that those aspects do not serve a purpose within the terms of the utility
patent. The inquiry into whether such features, asserted to be trade dress, are functional by
reason of their inclusion in the claims of an expired utility patent could be aided by going beyond
the claims and examining the patent and its prosecution history to see if the feature in question is
shown as a useful part of the invention. No such claim is made here, however. MDI in essence
seeks protection for the dual-spring design alone. The asserted trade dress consists simply of the
dual-spring design, four legs, a base, an upright, and a sign. MDI has pointed to nothing arbitrary
about the components of its device or the way they are assembled. The Lanham Act does not
exist to reward manufacturers for their innovation in creating a particular device; that is the
purpose of the patent law and its period of exclusivity. The Lanham Act, furthermore, does not
protect trade dress in a functional design simply because an investment has been made to
encourage the public to associate a particular functional feature with a single manufacturer or
seller. The Court of Appeals erred in viewing MDI as possessing the right to exclude competitors
from using a design identical to MDI’s and to require those competitors to adopt a different
design simply to avoid copying it. MDI cannot gain the exclusive right to produce sign stands
using the dual-spring design by asserting that consumers associate it with the look of the
invention itself. Whether a utility patent has expired or there has been no utility patent at all, a
product design which has a particular appearance may be functional because it is “essential to the
use or purpose of the article” or “affects the cost or quality of the article.” Inwood, 456 U. S., at
850, n. 10.
TrafFix and some of its amici argue that the Patent Clause of the Constitution, Art. I, § 8, cl. 8, of
its own force, prohibits the holder of an expired utility patent from claiming trade dress
protection. Brief for Petitioner 33-36; Brief for Panduit Corp. as Amicus Curiae 3; Brief for
Malla Pollack as Amicus Curiae 2. We need not resolve this question. If, despite the rule that
functional features may not be the subject of trade dress protection, a case arises in which trade
dress becomes the practical equivalent of an expired utility patent, that will be time enough to
consider the matter. The judgment of the Court of Appeals is reversed, and the case is remanded
for further proceedings consistent with this opinion.
It is so ordered.

356

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 22: Priority, Registration and Incontestability
Upon completion of class 22, you should be able to:
1)
2)
3)
4)

describe the relevant laws and institutions relating to trademarks;
explain how priority works in trademark law;
explain how federal trademark registration works;
explain what incontestability means.
***

A fundamental principle of trademark law in the United States is that trademark rights arise from
use of a mark as a mark. Company A may obtain trademark rights simply by placing a mark on
its products and selling those products. If Company B subsequently begins to use that mark on
its products, Company A may bring a legal claim based on state law and on 15 U.S.C. § 1125(a).
Put simply, the first to use a mark receives priority as against subsequent users of the mark.
Although trademark rights flow from actual use, they can be strengthened by registering the
mark. The strongest form of registration is the federal system, which provides several
nationwide benefits to the registrant. Federal trademark law—and registration, in particular—is
authorized by the Lanham Act, codified at 15 U.S.C. § 1051 et. seq. It states the conditions of
registration (§§ 1051 and 1052), establishes the evidentiary effect of registration (§ 1115), and
provides a specific cause of action for infringement of a registered mark (§ 1114). It also limits
the grounds on which a registered mark can be challenged after five years have passed from
registration.
Read 15 U.S.C. §§ 1051, 1052, § 1114, and 1115. As you read these statutes, ask yourself the
following questions:
•
•
•
•

What requirements must be met for a mark to be registered?
What are the consequences of registering a mark?
What does “incontestable” mean in the trademark context?
What are the effects of a mark being “incontestable”?

As you read § 1052, you may have noticed that subsection (a) prohibits registration of material
that comprises “immoral, deceptive, or scandalous matter; or matter which may disparage or
falsely suggest a connection with persons, living or dead, institutions, beliefs, or national
symbols…” The USPTO long used § 1052(a) to deny registration of marks that constituted
“scandalous” or “disparaging” subject matter, most recently in the context of Simon Tam’s effort
to register the name of his band, The Slants. Other groups, most famously native American
tribes, sought to use § 1052(a) to revoke the registration of disparaging marks. In Matal v. Tam,
the Supreme Court took up the Constitutionality of the § 1052(a) prohibition on registration of
“disparaging” subject matter.
As you read Matal v. Tam, ask yourself the following questions:
357

Electronic copy available at: https://ssrn.com/abstract=3883500

•
•
•
•
•
•

What is the Constitutional basis for Tam’s challenge to 1052(a)?
What are the counterarguments to the Constitutional challenge?
What is the Court’s holding? The reasoning underlying that holding?
Predict consequences that you foresee emerging from this case. How could you test
whether those consequences have occurred?
In light of Matal v. Tam, is the rest of § 1052 vulnerable to Constitutional challenge,
including § 1052(b) and (d)? If not, how would you distinguish § 1052(b) and (d)
from Tam?

15 U.S.C. § 1127. Construction and definitions; intent of chapter: Use in Commerce Definition
The term “use in commerce” means the bona fide use of a mark in the ordinary course of trade, and
not made merely to reserve a right in a mark. For purposes of this chapter, a mark shall be deemed to
be in use in commerce—
(1) on goods when—
(A) it is placed in any manner on the goods or their containers or the displays associated therewith or
on the tags or labels affixed thereto, or if the nature of the goods makes such placement impracticable,
then on documents associated with the goods or their sale, and
(B) the goods are sold or transported in commerce, and
(2) on services when it is used or displayed in the sale or advertising of services and the services are
rendered in commerce, or the services are rendered in more than one State or in the United States and a
foreign country and the person rendering the services is engaged in commerce in connection with the
services.

15 U.S.C. § 1051. Application for registration; verification (2002)
(a) Application for use of trademark
1) The owner of a trademark used in commerce may request registration of its trademark on the
principal register hereby established by paying the prescribed fee and filing in the Patent and
Trademark Office an application and a verified statement, in such form as may be prescribed
by the Director, and such number of specimens or facsimiles of the mark as used as may be
required by the Director.
2) The application shall include specification of the applicant’s domicile and citizenship, the date
of the applicant’s first use of the mark, the date of the applicant’s first use of the mark in
commerce, the goods in connection with which the mark is used, and a drawing of the mark.
(b) Application for bona fide intention to use trademark
1) A person who has a bona fide intention, under circumstances showing the good faith of such
person, to use a trademark in commerce may request registration of its trademark on the
principal register hereby established by paying the prescribed fee and filing in the Patent and
Trademark Office an application and a verified statement, in such form as may be prescribed
by the Director…

358

Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. §1052. Trademarks registrable on principal register; concurrent registration (2006)
No trademark by which the goods of the applicant may be distinguished from the goods of others shall
be refused registration on the principal register on account of its nature unless it
(a) Consists of or comprises immoral, deceptive, or scandalous matter; or matter which may
disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or
national symbols, or bring them into contempt, or disrepute; or a geographical indication
which, when used on or in connection with wines or spirits, identifies a place other than the
origin of the goods and is first used on or in connection with wines or spirits by the applicant
on or after one year after the date on which the WTO Agreement (as defined in section 3501(9)
of title 19) enters into force with respect to the United States.
(b) Consists of or comprises the flag or coat of arms or other insignia of the United States, or of
any State or municipality, or of any foreign nation, or any simulation thereof.
(c) Consists of or comprises a name, portrait, or signature identifying a particular living individual
except by his written consent, or the name, signature, or portrait of a deceased President of the
United States during the life of his widow, if any, except by the written consent of the widow.
(d) Consists of or comprises a mark which so resembles a mark registered in the Patent and
Trademark Office, or a mark or trade name previously used in the United States by another and
not abandoned, as to be likely, when used on or in connection with the goods of the applicant,
to cause confusion, or to cause mistake, or to deceive . . .
(e) Consists of a mark which (1) when used on or in connection with the goods of the applicant is
merely descriptive or deceptively misdescriptive of them, (2) when used on or in connection
with the goods of the applicant is primarily geographically descriptive of them, except as
indications of regional origin may be registrable under section 1054 of this title, (3) when used
on or in connection with the goods of the applicant is primarily geographically deceptively
misdescriptive of them, (4) is primarily merely a surname, or (5) comprises any matter that, as
a whole, is functional.
(f) Except as expressly excluded in subsections (a), (b), (c), (d), (e)(3), and (e)(5) of this section,
nothing in this chapter shall prevent the registration of a mark used by the applicant which has
become distinctive of the applicant’s goods in commerce. The Director may accept as prima
facie evidence that the mark has become distinctive, as used on or in connection with the
applicant’s goods in commerce, proof of substantially exclusive and continuous use thereof as
a mark by the applicant in commerce for the five years before the date on which the claim of
distinctiveness is made. Nothing in this section shall prevent the registration of a mark which,
when used on or in connection with the goods of the applicant, is primarily geographically
deceptively misdescriptive of them, and which became distinctive of the applicant’s goods in
commerce before December 8, 1993.
A mark which would be likely to cause dilution by blurring or dilution by tarnishment
under section 1125(c) of this title, may be refused registration only pursuant to a proceeding
brought under section 1063 of this title. A registration for a mark which would be likely to
cause dilution by blurring or dilution by tarnishment under section 1125(c) of this title, may be
canceled pursuant to a proceeding brought under either section 1064 of this title or section
1092 of this title.

359

Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. §1115. Registration on principal register as evidence of exclusive right to use mark;
defenses (2002)
...
(b) Incontestability; defenses: To the extent that the right to use the registered mark has become
incontestable under section 1065 of this title, the registration shall be conclusive evidence of the
validity of the registered mark and of the registration of the mark, of the registrant's ownership of the
mark, and of the registrant's exclusive right to use the registered mark in commerce. Such conclusive
evidence shall relate to the exclusive right to use the mark on or in connection with the goods or
services specified in the affidavit filed under the provisions of section 1065 of this title, or in the
renewal application filed under the provisions of section 1059 of this title if the goods or services
specified in the renewal are fewer in number, subject to any conditions or limitations in the registration
or in such affidavit or renewal application. Such conclusive evidence of the right to use the registered
mark shall be subject to proof of infringement as defined in section 1114 of this title, and shall be
subject to the following defenses or defects:
1) That the registration or the incontestable right to use the mark was obtained fraudulently; or
2) That the mark has been abandoned by the registrant; or
3) That the registered mark is being used by or with the permission of the registrant or a person in
privity with the registrant, so as to misrepresent the source of the goods or services on or in
connection with which the mark is used; or
4) That the use of the name, term, or device charged to be an infringement is a use, otherwise than
as a mark, of the party's individual name in his own business, or of the individual name of
anyone in privity with such party, or of a term or device which is descriptive of and used fairly
and in good faith only to describe the goods or services of such party, or their geographic
origin …
15 U.S. Code § 1064. Cancellation of registration (2006)
A petition to cancel a registration of a mark, stating the grounds relied upon, may, upon payment of the
prescribed fee, be filed as follows by any person who believes that he is or will be damaged, including
as a result of a likelihood of dilution by blurring or dilution by tarnishment under section 1125(c) of
this title, by the registration of a mark on the principal register established by this chapter, or under the
Act of March 3, 1881, or the Act of February 20, 1905:
1) Within five years from the date of the registration of the mark under this chapter.
2) …
3) At any time if the registered mark becomes the generic name for the goods or services, or a
portion thereof, for which it is registered, or is functional, or has been abandoned, or its
registration was obtained fraudulently or contrary to the provisions of section 1054 of this
title or of subsection (a), (b), or (c) of section 1052 of this title for a registration under this
chapter, or contrary to similar prohibitory provisions of such prior Acts for a registration under
such Acts, or if the registered mark is being used by, or with the permission of, the registrant so
as to misrepresent the source of the goods or services on or in connection with which the mark
is used. If the registered mark becomes the generic name for less than all of the goods or
services for which it is registered, a petition to cancel the registration for only those goods or
services may be filed. A registered mark shall not be deemed to be the generic name of goods
or services solely because such mark is also used as a name of or to identify a unique product
or service. The primary significance of the registered mark to the relevant public rather than
purchaser motivation shall be the test for determining whether the registered mark has become
the generic name of goods or services on or in connection with which it has been used …

360

Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S. Code § 1065. Incontestability of right to use mark under certain conditions (2010)
Except on a ground for which application to cancel may be filed at any time under paragraphs (3) and
(5) of section 1064 of this title, and except to the extent, if any, to which the use of a mark registered on
the principal register infringes a valid right acquired under the law of any State or Territory by use of a
mark or trade name continuing from a date prior to the date of registration under this chapter of such
registered mark, the right of the owner to use such registered mark in commerce for the goods or
services on or in connection with which such registered mark has been in continuous use for five
consecutive years subsequent to the date of such registration and is still in use in commerce, shall be
incontestable: Provided, That …

361

Electronic copy available at: https://ssrn.com/abstract=3883500

Park ’n Fly, Inc. v. Dollar Park and Fly, Inc.
469 U.S. 189 (1985)
JUSTICE O’CONNOR delivered the opinion of the Court.
In this case we consider whether an action to enjoin the infringement of an incontestable trade or
service mark may be defended on the grounds that the mark is merely descriptive. We conclude
that neither the language of the relevant statutes nor the legislative history supports such a
defense.
I
Petitioner operates long-term parking lots near airports. After starting business in St. Louis in
1967, petitioner subsequently opened facilities in Cleveland, Houston, Boston, Memphis, and
San Francisco. Petitioner applied in 1969 to the United States Patent and Trademark Office
(Patent Office) to register a service mark consisting of the logo of an airplane and the words
“Park ’N Fly.” 21 The registration issued in August 1971. Nearly six years later, petitioner filed an
affidavit with the Patent Office to establish the incontestable status of the mark. 22 As required by
§ 15 of the Trademark Act of 1946 (Lanham Act), 60 Stat. 433, as amended, 15 U. S. C. § 1065,
the affidavit stated that the mark had been registered and in continuous use for five consecutive
years, that there had been no final adverse decision to petitioner’s claim of ownership or right to
registration, and that no proceedings involving such rights were pending. Incontestable status
provides, subject to the provisions of § 15 and § 33(b) of the Lanham Act, “conclusive evidence
of the registrant’s exclusive right to use the registered mark . . . .” § 33(b), 15 U. S. C. § 1115(b).
Respondent also provides long-term airport parking services, but only has operations in Portland,
Oregon. Respondent calls its business “Dollar Park and Fly.” Petitioner filed this infringement
action in 1978 in the United States District Court for the District of Oregon and requested the
court permanently to enjoin respondent from using the words “Park and Fly” in connection with
its business. Respondent counterclaimed and sought cancellation of petitioner’s mark on the
grounds that it is a generic term. See § 14(c), 15 U. S. C. § 1064(c). Respondent also argued that
petitioner’s mark is unenforceable because it is merely descriptive. See § 2(e), 15 U. S. C. §
1052(e). As two additional defenses, respondent maintained that it is in privity with a Seattle
corporation that has used the expression “Park and Fly” since a date prior to the registration of

21

The Trademark Act of 1946 (Lanham Act), 60 Stat. 427, as amended, 15 U. S. C. § 1051 et seq.,
generally applies the same principles concerning registration and protection to both trade and service
marks. See § 3, 15 U. S. C. § 1053. The Lanham Act defines a trademark to include “any word, name,
symbol, or device or any combination thereof adopted and used by a manufacturer or merchant to identify
his goods and distinguish them from those manufactured or sold by others.” § 45, 15 U. S. C. § 1127. A
service mark is “a mark used in the sale or advertising of services to identify the services of one person
and distinguish them from the services of others.” Ibid.
22
Petitioner also applied in 1977 to register a mark consisting only of the words “Park ’N Fly.” That mark
issued in 1979, but has not become incontestable. The existence of this mark does not affect our
resolution of the issues in this case.

362

Electronic copy available at: https://ssrn.com/abstract=3883500

petitioner’s mark, see § 33(b)(5), 15 U. S. C. § 1115(b)(5), and that it has not infringed because
there is no likelihood of confusion. See § 32(1), 15 U. S. C. § 1114(1).
After a bench trial, the District Court found that petitioner’s mark is not generic and observed
that an incontestable mark cannot be challenged on the grounds that it is merely descriptive.
App. 75. The District Court also concluded that there was no evidence of privity between
respondent and the Seattle corporation. App. 76. Finally, the District Court found sufficient
evidence of likelihood of confusion. App. 76. The District Court permanently enjoined
respondent from using the words “Park and Fly” and any other mark confusingly similar to “Park
’N Fly.” App. 77.
The Court of Appeals for the Ninth Circuit reversed. 718 F. 2d 327 (1983). The District Court
did not err, the Court of Appeals held, in refusing to invalidate petitioner’s mark. Id., at 331. The
Court of Appeals noted, however, that it previously had held that incontestability provides a
defense against the cancellation of a mark, but it may not be used offensively to enjoin another’s
use. Ibid. Petitioner, under this analysis, could obtain an injunction only if its mark would be
entitled to continued registration without regard to its incontestable status. Thus, respondent
could defend the infringement action by showing that the mark was merely descriptive. Based on
its own examination of the record, the Court of Appeals then determined that petitioner’s mark is
in fact merely descriptive, and therefore respondent should not be enjoined from using the name
“Park and Fly.” Ibid.
The decision below is in direct conflict with the decision of the Court of Appeals for the Seventh
Circuit in Union Carbide Corp. v. Ever-Ready, Inc., 531 F. 2d 366, cert. denied, 429 U. S. 830
(1976). We granted certiorari to resolve this conflict, 465 U. S. 1078 (1984), and we now
reverse.
II
Congress enacted the Lanham Act in 1946 in order to provide national protection for trademarks
used in interstate and foreign commerce. S. Rep. No. 1333, 79th Cong., 2d Sess., 5 (1946).
Previous federal legislation, such as the Federal Trademark Act of 1905, 33 Stat. 724, reflected
the view that protection of trademarks was a matter of state concern and that the right to a mark
depended solely on the common law. S. Rep. No. 1333, at 5. Consequently, rights to trademarks
were uncertain and subject to variation in different parts of the country. Because trademarks
desirably promote competition and the maintenance of product quality, Congress determined that
“a sound public policy requires that trademarks should receive nationally the greatest protection
that can be given them.” Id., at 6. Among the new protections created by the Lanham Act were
the statutory provisions that allow a federally registered mark to become incontestable. §§ 15,
33(b), 15 U. S. C. §§ 1065, 1115(b).
The provisions of the Lanham Act concerning registration and incontestability distinguish a mark
that is “the common descriptive name of an article or substance” from a mark that is “merely
descriptive.” §§ 2(e), 14(c), 15 U. S. C. §§ 1052(e), 1064(c). Marks that constitute a common
descriptive name are referred to as generic. A generic term is one that refers to the genus of
363

Electronic copy available at: https://ssrn.com/abstract=3883500

which the particular product is a species. Abercrombie & Fitch Co. v. Hunting World, Inc., 537
F. 2d 4, 9 (CA2 1976). Generic terms are not registrable, and a registered mark may be canceled
at any time on the grounds that it has become generic. See §§ 2, 14(c), 15 U. S. C. §§ 1052,
1064(c). A “merely descriptive” mark, in contrast, describes the qualities or characteristics of a
good or service, and this type of mark may be registered only if the registrant shows that it has
acquired secondary meaning, i. e., it “has become distinctive of the applicant’s goods in
commerce.” §§ 2(e), (f), 15 U. S. C. §§ 1052(e), (f).
This case requires us to consider the effect of the incontestability provisions of the Lanham Act
in the context of an infringement action defended on the grounds that the mark is merely
descriptive. Statutory construction must begin with the language employed by Congress and the
assumption that the ordinary meaning of that language accurately expresses the legislative
purpose. See American Tobacco Co. v. Patterson, 456 U. S. 63, 68 (1982). With respect to
incontestable trade or service marks, § 33(b) of the Lanham Act states that “registration shall be
conclusive evidence of the registrant’s exclusive right to use the registered mark” subject to the
conditions of § 15 and certain enumerated defenses. 23 Section 15 incorporates by reference
subsections (c) and (e) of § 14, 15 U. S. C. § 1064. An incontestable mark that becomes generic
may be canceled at any time pursuant to § 14(c). That section also allows cancellation of an
incontestable mark at any time if it has been abandoned, if it is being used to misrepresent the
source of the goods or services in connection with which it is used, or if it was obtained
23

Section 33(b) of the Lanham Act, as set forth in 15 U. S. C. § 1115(b) provides:
“If the right to use the registered mark has become incontestable under section 1065 of this title, the
registration shall be conclusive evidence of the registrant’s exclusive right to use the registered mark in
commerce or in connection with the goods or services specified in the affidavit filed under the provisions
of said section 1065 subject to any conditions or limitations stated therein except when one of the
following defenses or defects is established:
“(1) That the registration or the incontestable right to use the mark was obtained fraudulently; or
“(2) That the mark has been abandoned by the registrant; or
“(3) That the registered mark is being used, by or with the permission of the registrant or a person in
privity with the registrant, so as to misrepresent the source of the goods or services in connection with
which the mark is used; or
“(4) That the use of the name, term, or device charged to be an infringement is a use, otherwise than as a
trade or service mark, of the party’s individual name in his own business, or of the individual name of
anyone in privity with such party, or of a term or device which is descriptive of and used fairly and in
good faith only to describe to users the goods or services of such party, or their geographic origin; or
“(5) That the mark whose use by a party is charged as an infringement was adopted without knowledge of
the registrant’s prior use and has been continuously used by such party or those in privity with him from a
date prior to registration of the mark under this chapter or publication of the registered mark under
subsection (c) of section 1062 of this title: Provided, however, That this defense or defect shall apply only
for the area in which such continuous prior use is proved; or
“(6) That the mark whose use is charged as an infringement was registered and used prior to the
registration under this chapter or publication under subsection (c) of section 1062 of this title of the
registered mark of the registrant, and not abandoned: Provided, however, That this defense or defect shall
apply only for the area in which the mark was used prior to such registration or such publication of the
registrant’s mark; or
“(7) That the mark has been or is being used to violate the antitrust laws of the United States.”

364

Electronic copy available at: https://ssrn.com/abstract=3883500

fraudulently or contrary to the provisions of § 4, 15 U. S. C. § 1054, or §§ 2(a)-(c), 15 U. S. C.
§§ 1052(a)-(c). 24
One searches the language of the Lanham Act in vain to find any support for the
offensive/defensive distinction applied by the Court of Appeals. The statute nowhere
distinguishes between a registrant’s offensive and defensive use of an incontestable mark. On the
contrary, § 33(b)’s declaration that the registrant has an “exclusive right” to use the mark
indicates that incontestable status may be used to enjoin infringement by others. A conclusion
that such infringement cannot be enjoined renders meaningless the “exclusive right” recognized
by the statute. Moreover, the language in three of the defenses enumerated in § 33(b) clearly
contemplates the use of incontestability in infringement actions by plaintiffs. See §§ 33(b)(4)-(6),
15 U. S. C. §§ 1115(b)(4)-(6).
The language of the Lanham Act also refutes any conclusion that an incontestable mark may be
challenged as merely descriptive. A mark that is merely descriptive of an applicant’s goods or
services is not registrable unless the mark has secondary meaning. Before a mark achieves
incontestable status, registration provides prima facie evidence of the registrant’s exclusive right
to use the mark in commerce. § 33(a), 15 U. S. C. § 1115(a). The Lanham Act expressly provides
that before a mark becomes incontestable an opposing party may prove any legal or equitable
defense which might have been asserted if the mark had not been registered. Ibid. Thus, § 33(a)
would have allowed respondent to challenge petitioner’s mark as merely descriptive if the mark
had not become incontestable. With respect to incontestable marks, however, § 33(b) provides
that registration is conclusive evidence of the registrant’s exclusive right to use the mark, subject
to the conditions of § 15 and the seven defenses enumerated in § 33(b) itself. Mere
descriptiveness is not recognized by either § 15 or § 33(b) as a basis for challenging an
incontestable mark.
The statutory provisions that prohibit registration of a merely descriptive mark but do not allow
an incontestable mark to be challenged on this ground cannot be attributed to inadvertence by
Congress. The Conference Committee rejected an amendment that would have denied
registration to any descriptive mark, and instead retained the provisions allowing registration of a
merely descriptive mark that has acquired secondary meaning. See H. R. Conf. Rep. No. 2322,
79th Cong., 2d Sess., 4 (1946) (explanatory statement of House managers). The Conference
Committee agreed to an amendment providing that no incontestable right can be acquired in a
mark that is a common descriptive, i. e., generic, term. Id., at 5. Congress could easily have
denied incontestability to merely descriptive marks as well as to generic marks had that been its
intention.
The Court of Appeals in discussing the offensive/defensive distinction observed that
incontestability protects a registrant against cancellation of his mark. 718 F. 2d, at 331. This
observation is incorrect with respect to marks that become generic or which otherwise may be
canceled at any time pursuant to §§ 14(c) and (e). Moreover, as applied to marks that are merely
24

Sections 2(a)-(c) prohibit registration of marks containing specified subject matter, e. g., the flag of the
United States. Sections 4 and 14(e) concern certification marks and are inapplicable to this case.

365

Electronic copy available at: https://ssrn.com/abstract=3883500

descriptive, the approach of the Court of Appeals makes incontestable status superfluous.
Without regard to its incontestable status, a mark that has been registered five years is protected
from cancellation except on the grounds stated in §§ 14(c) and (e). Pursuant to § 14, a mark may
be canceled on the grounds that it is merely descriptive only if the petition to cancel is filed
within five years of the date of registration. § 14(a), 15 U. S. C. § 1064(a). The approach adopted
by the Court of Appeals implies that incontestability adds nothing to the protections against
cancellation already provided in § 14. The decision below not only lacks support in the words of
the statute; it effectively emasculates § 33(b) under the circumstances of this case.
III
Nothing in the legislative history of the Lanham Act supports a departure from the plain
language of the statutory provisions concerning incontestability. Indeed, a conclusion that
incontestable status can provide the basis for enforcement of the registrant’s exclusive right to
use a trade or service mark promotes the goals of the statute. The Lanham Act provides national
protection of trademarks in order to secure to the owner of the mark the goodwill of his business
and to protect the ability of consumers to distinguish among competing producers. See S. Rep.
No. 1333, at 3, 5. National protection of trademarks is desirable, Congress concluded, because
trademarks foster competition and the maintenance of quality by securing to the producer the
benefits of good reputation. Id., at 4. The incontestability provisions, as the proponents of the
Lanham Act emphasized, provide a means for the registrant to quiet title in the ownership of his
mark. See Hearings on H. R. 82 before the Subcommittee of the Senate Committee on Patents,
78th Cong., 2d Sess., 21 (1944) (remarks of Rep. Lanham); id., at 21, 113 (testimony of Daphne
Robert, ABA Committee on Trade Mark Legislation); Hearings on H. R. 102 et al. before the
Subcommittee on Trade-Marks of the House Committee on Patents, 77th Cong., 1st Sess., 73
(1941) (remarks of Rep. Lanham). The opportunity to obtain incontestable status by satisfying
the requirements of § 15 thus encourages producers to cultivate the goodwill associated with a
particular mark. This function of the incontestability provisions would be utterly frustrated if the
holder of an incontestable mark could not enjoin infringement by others so long as they
established that the mark would not be registrable but for its incontestable status.
Respondent argues, however, that enforcing petitioner’s mark would conflict with the goals of
the Lanham Act because the mark is merely descriptive and should never have been registered in
the first place. 25 Representative Lanham, respondent notes, explained that the defenses
enumerated in § 33(b) were “not intended to enlarge, restrict, amend, or modify the substantive
law of trademarks either as set out in other sections of the act or as heretofore applied by the
25

The dissent similarly takes the position that the mark was improperly issued because it was descriptive
and petitioner failed to prove that it had secondary meaning. Post, at 206-207. Neither the District Court
nor the Court of Appeals made any finding whether the mark was properly issued in 1971. After the
Patent Office denied the initial application for registration in 1970, petitioner filed a request for
reconsideration arguing that the mark was not descriptive. App. 54-56. The Patent Office subsequently
granted registration without specifying whether the mark had secondary meaning or instead was not
descriptive. Id., at 57-59. Unlike the dissent, we decline to determine in the first instance whether the
mark improperly issued. Our holding is not affected by the possibility that the mark was or has become
merely descriptive.

366

Electronic copy available at: https://ssrn.com/abstract=3883500

courts under prior laws.” 92 Cong. Rec. 7524 (1946). Respondent reasons that because the
Lanham Act did not alter the substantive law of trademarks, the incontestability provisions
cannot protect petitioner’s use of the mark if it were not originally registrable. Moreover,
inasmuch as petitioner’s mark is merely descriptive, respondent contends that enjoining others
from using the mark will not encourage competition by assisting consumers in their ability to
distinguish among competing producers.
These arguments are unpersuasive. Representative Lanham’s remarks, if read in context, clearly
refer to the effect of the defenses enumerated in § 33(b). 26 There is no question that the Lanham
Act altered existing law concerning trademark rights in several respects. For example, § 22, 15
U. S. C. § 1072, provides for constructive notice of registration and modifies the common-law
rule that allowed acquisition of concurrent rights by users in distinct geographic areas if the
subsequent user adopted the mark without knowledge of prior use. See Hanover Star Milling Co.
v. Metcalf, 240 U. S. 403, 415-416 (1916) (describing pre-Lanham Act law). Similarly, § 14 cuts
off certain grounds for cancellation five years after registration and thereby modifies the
previous rule that the validity of a trademark could be attacked at any time. See White House
Milk Products Co. v. Dwinell-Wright Co., 27 C. C. P. A. (Pat.) 1194, 111 F. 2d 490 (1940). Most
significantly, Representative Lanham himself observed that incontestability was one of “the
valuable new rights created by the act.” 92 Cong. Rec. 7524 (1946).
Respondent’s argument that enforcing petitioner’s mark will not promote the goals of the
Lanham Act is misdirected. Arguments similar to those now urged by respondent were in fact
considered by Congress in hearings on the Lanham Act. For example, the United States
Department of Justice opposed the incontestability provisions and expressly noted that a merely
descriptive mark might become incontestable. Hearings on H. R. 82, at 59-60 (statement of the
U. S. Dept. of Justice). This result, the Department of Justice observed, would “go beyond
existing law in conferring unprecedented rights on trade-mark owners,” and would undesirably
create an exclusive right to use language that is descriptive of a product. Id., at 60; see also
Hearings on H. R. 102, at 106-107, 109-110 (testimony of Prof. Milton Handler); id., at 107, 175
(testimony of attorney Louis Robertson). These concerns were answered by proponents of the
Lanham Act, who noted that a merely descriptive mark cannot be registered unless the
Commissioner finds that it has secondary meaning. Id., at 108, 113 (testimony of Karl Pohl, U.
S. Trade Mark Assn.). Moreover, a mark can be challenged for five years prior to its attaining
incontestable status. Id., at 114 (remarks of Rep. Lanham). The supporters of the incontestability
provisions further observed that a generic mark cannot become incontestable and that § 33(b)(4)
allows the nontrademark use of descriptive terms used in an incontestable mark. Id., at 110-111
(testimony of Wallace Martin, chairman, ABA Committee on Trade Mark Legislation).
26

Representative Lanham made his remarks to clarify that the seven defenses enumerated in § 33(b) are
not substantive rules of law which go to the validity or enforceability of an incontestable mark. 92 Cong.
Rec. 7524 (1946). Instead, the defenses affect the evidentiary status of registration where the owner
claims the benefit of a mark’s incontestable status. If one of the defenses is established, registration
constitutes only prima facie and not conclusive evidence of the owner’s right to exclusive use of the
mark. Ibid. See also H. R. Conf. Rep. No. 2322, 79th Cong., 2d Sess., 6 (1946) (explanatory statement of
House managers).

367

Electronic copy available at: https://ssrn.com/abstract=3883500

The alternative of refusing to provide incontestable status for descriptive marks with secondary
meaning was expressly noted in the hearings on the Lanham Act. Id., at 64, 69 (testimony of
Robert Byerley, New York Patent Law Assn.); Hearings on S. 895 before the Subcommittee of
the Senate Committee on Patents, 77th Cong., 2d Sess., 42 (1942) (testimony of Elliot Moyer,
Special Assistant to the Attorney General). Also mentioned was the possibility of including as a
defense to infringement of an incontestable mark the “fact that a mark is a descriptive, generic,
or geographical term or device.” Id., at 45, 47. Congress, however, did not adopt either of these
alternatives. Instead, Congress expressly provided in §§ 33(b) and 15 that an incontestable mark
could be challenged on specified grounds, and the grounds identified by Congress do not include
mere descriptiveness.
The dissent echoes arguments made by opponents of the Lanham Act that the incontestable
status of a descriptive mark might take from the public domain language that is merely
descriptive. Post, at 214-216. As we have explained, Congress has already addressed concerns to
prevent the “commercial monopolization,” post, at 214, of descriptive language. The Lanham
Act allows a mark to be challenged at any time if it becomes generic, and, under certain
circumstances, permits the nontrademark use of descriptive terms contained in an incontestable
mark. Finally, if “monopolization” of an incontestable mark threatens economic competition, §
33(b)(7), 15 U. S. C. § 1115(b)(7), provides a defense on the grounds that the mark is being used
to violate federal antitrust laws. At bottom, the dissent simply disagrees with the balance struck
by Congress in determining the protection to be given to incontestable marks.
IV
Respondent argues that the decision by the Court of Appeals should be upheld because
trademark registrations are issued by the Patent Office after an ex parte proceeding and generally
without inquiry into the merits of an application. This argument also unravels upon close
examination. The facts of this case belie the suggestion that registration is virtually automatic.
The Patent Office initially denied petitioner’s application because the examiner considered the
mark to be merely descriptive. Petitioner sought reconsideration and successfully persuaded the
Patent Office that its mark was registrable.
More generally, respondent is simply wrong to suggest that third parties do not have an
opportunity to challenge applications for trademark registration. If the Patent Office examiner
determines that an applicant appears to be entitled to registration, the mark is published in the
Official Gazette. § 12(a), 15 U. S. C. § 1062(a). Within 30 days of publication, any person who
believes that he would be damaged by registration of the mark may file an opposition. § 13, 15
U. S. C. § 1063. Registration of a mark provides constructive notice throughout the United States
of the registrant’s claim to ownership. § 22, 15 U. S. C. § 1072. Within five years of registration,
any person who believes that he is or will be damaged by registration may seek to cancel a mark.
§ 14(a), 15 U. S. C. § 1064(a). A mark may be canceled at any time for certain specified
grounds, including that it was obtained fraudulently or has become generic. § 14(c), 15 U. S. C. §
1064(c).

368

Electronic copy available at: https://ssrn.com/abstract=3883500

The Lanham Act, as the dissent notes, post, at 217, authorizes courts to grant injunctions
“according to principles of equity.” § 34, 15 U. S. C. § 1116. Neither respondent nor the opinion
of the Court of Appeals relies on this provision to support the holding below. Whatever the
precise boundaries of the courts’ equitable power, we do not believe that it encompasses a
substantive challenge to the validity of an incontestable mark on the grounds that it lacks
secondary meaning. To conclude otherwise would expand the meaning of “equity” to the point
of vitiating the more specific provisions of the Lanham Act. 27 Similarly, the power of the courts
to cancel registrations and “to otherwise rectify the register,” § 37, 15 U. S. C. § 1119, must be
subject to the specific provisions concerning incontestability. In effect, both respondent and the
dissent argue that these provisions offer insufficient protection against improper registration of a
merely descriptive mark, and therefore the validity of petitioner’s mark may be challenged
notwithstanding its incontestable status. Our responsibility, however, is not to evaluate the
wisdom of the legislative determinations reflected in the statute, but instead to construe and
apply the provisions that Congress enacted.
V
The Court of Appeals did not attempt to justify its decision by reference to the language or
legislative history of the Lanham Act. Instead, the court relied on its previous decision in
Tillamook County Creamery v. Tillamook Cheese & Dairy Assn., 345 F. 2d 158, 163 (CA9), cert.
denied, 382 U. S. 903 (1965), for the proposition that a registrant may not rely on incontestability
to enjoin the use of the mark by others. Examination of Tillamook, however, reveals that there is
no persuasive justification for the judicially created distinction between offensive and defensive
use of an incontestable mark.
Tillamook discussed in dicta the offensive/defensive distinction and observed that
incontestability protects a registrant against cancellation but cannot be used to obtain relief from
an infringing use. Tillamook’s authority for this proposition was John Morrell & Co. v. Reliable
Packing Co., 295 F. 2d 314, 316 (CA7 1961), which did reverse a finding of infringement on the
grounds that incontestable status confers only defensive rights. The Court of Appeals for the
Seventh Circuit based its holding in John Morrell on Rand McNally & Co. v. Christmas Club,
105 U. S. P. Q. 499 (1955), aff’d 44 C. C. P. A. 861 (Pat.), 242 F. 2d 776 (1957), but the latter
case did not in fact involve the use of an incontestable mark in an enforcement action.
The Patent Office in Rand McNally denied a petition to cancel a mark challenged as merely
descriptive. The petitioner feared that if the mark became incontestable, use of the same mark in
connection with a service different from the one specified in the registration could be enjoined.
105 U. S. P. Q., at 500. The Assistant Commissioner of Patents answered this concern by
observing that an incontestable mark does not provide the registrant “with an ‘offensive weapon’
of any greater magnitude than that which it has had since the registration issued . . . .” Id., at 501.
27

We note, however, that we need not address in this case whether traditional equitable defenses such as
estoppel or laches are available in an action to enforce an incontestable mark. See generally Comment,
Incontestable Trademark Rights and Equitable Defenses in Infringement Litigation, 66 Minn. L. Rev.
1067 (1982).

369

Electronic copy available at: https://ssrn.com/abstract=3883500

These comments do not suggest that incontestability may never provide the basis for injunctive
relief, but instead indicate that a mark may not be expanded beyond the good or service for
which it was originally designated.
John Morrell, the judicial authority providing the most direct support for the decision below, was
subsequently overruled in Union Carbide Corp. v. Ever-Ready, Inc., 531 F. 2d 366 (CA7), cert.
denied, 429 U. S. 830 (1976). In Union Carbide the Court of Appeals for the Seventh Circuit
acknowledged that its earlier decision in John Morrell was unsupported by the language or
legislative history of the Lanham Act and had been based on a misreading of Rand McNally. 531
F. 2d, at 373, 377. A registrant may rely on the incontestable status of the mark in an
infringement action, Union Carbide concluded, and a “‘[d]efendant faced with an incontestable
registered mark cannot defend by claiming that the mark is invalid because it is descriptive.’” Id.,
at 377 (quoting 1 J. McCarthy, Trademarks and Unfair Competition § 11.16, p. 377 (1st ed.
1973)).
Other courts have subsequently followed Union Carbide and concluded that a plaintiff may rely
on the incontestable status of a trade or service mark in an infringement action. See, e. g., United
States Jaycees v. Philadelphia Jaycees, 639 F. 2d 134, 137 (CA3 1981); Soweco, Inc. v. Shell
Oil Co., 617 F. 2d 1178, 1184-1185 (CA5 1980), cert. denied, 450 U. S. 981 (1981). The Patent
Office has also rejected any offensive/defensive distinction with respect to the use of an
incontestable mark. See Ansul Co. v. Malter International Corp., 199 U. S. P. Q. 596, 599-600
(TTAB 1978). Thus, the doctrine relied on by the Court of Appeals in this case is best described
as flawed in its origin and subsequently discredited by its progenitors.
VI
We conclude that the holder of a registered mark may rely on incontestability to enjoin
infringement and that such an action may not be defended on the grounds that the mark is merely
descriptive. Respondent urges that we nevertheless affirm the decision below based on the “prior
use” defense recognized by § 33(b)(5) of the Lanham Act. Alternatively, respondent argues that
there is no likelihood of confusion and therefore no infringement justifying injunctive relief. The
District Court rejected each of these arguments, but they were not addressed by the Court of
Appeals. 718 F. 2d, at 331-332, n. 4. That court may consider them on remand. The judgment of
the Court of Appeals is reversed, and the case is remanded for further proceedings consistent
with this opinion.
It is so ordered.
JUSTICE STEVENS, dissenting.

370

Electronic copy available at: https://ssrn.com/abstract=3883500

Matal v. Tam
137 S.Ct. 1744 (2017)
Justice ALITO announced the judgment of the Court and delivered the opinion of the Court with
respect to Parts I, II, and III–A, and an opinion with respect to Parts III–B, III–C, and IV, in which
THE CHIEF JUSTICE, Justice THOMAS, and Justice BREYER join.
This case concerns a dance-rock band’s application for federal trademark registration of the band’s
name, “The Slants.” “Slants” is a derogatory term for persons of Asian descent, and members of
the band are Asian–Americans. But the band members believe that by taking that slur as the name
of their group, they will help to “reclaim” the term and drain its denigrating force.
The Patent and Trademark Office (PTO) denied the application based on a provision of federal
law prohibiting the registration of trademarks that may “disparage ... or bring ... into contemp[t]
or disrepute” any “persons, living or dead.” 15 U.S.C. § 1052(a). We now hold that this provision
violates the Free Speech Clause of the First Amendment. It offends a bedrock First Amendment
principle: Speech may not be banned on the ground that it expresses ideas that offend.
I
A
“The principle underlying trademark protection is that distinctive marks—words, names, symbols,
and the like—can help distinguish a particular artisan’s goods from those of others.” B & B
Hardware, Inc. v. Hargis Industries, Inc., 575 U.S. ––––, ––––, 135 S.Ct. 1293, 1299, 191 L.Ed.2d
222 (2015); see also Wal–Mart Stores, Inc. v. Samara Brothers, Inc., 529 U.S. 205, 212, 120 S.Ct.
1339, 146 L.Ed.2d 182 (2000). A trademark “designate [s] the goods as the product of a particular
trader” and “protect[s] his good will against the sale of another’s product as his.” United Drug Co.
v. Theodore Rectanus Co., 248 U.S. 90, 97, 39 S.Ct. 48, 63 L.Ed. 141 (1918); see also Hanover
Star Milling Co. v. Metcalf, 240 U.S. 403, 412–413, 36 S.Ct. 357, 60 L.Ed. 713 (1916). It helps
consumers identify goods and services that they wish to purchase, as well as those they want to
avoid. See Wal–Mart Stores, supra, at 212–213, 120 S.Ct. 1339; Park ‘N Fly, Inc. v. Dollar Park
& Fly, Inc., 469 U.S. 189, 198, 105 S.Ct. 658, 83 L.Ed.2d 582 (1985).
“[F]ederal law does not create trademarks.” B & B Hardware, supra, at ––––, 135 S.Ct., at 1299.
Trademarks and their precursors have ancient origins, and trademarks were protected at common
law and in equity at the time of the founding of our country. 3 J. McCarthy, Trademarks and Unfair
Competition § 19:8 (4th ed. 2017) (hereinafter McCarthy); 1 id., §§ 5:1, 5:2, 5:3; Pattishall, The
Constitutional Foundations of American Trademark Law, 78 Trademark Rep. 456, 457–458
(1988); Pattishall, Two Hundred Years of American Trademark Law, 68 Trademark Rep. 121,
121–123 (1978); see Trade–Mark Cases, 100 U.S. 82, 92, 25 L.Ed. 550 (1879). For most of the
19th century, trademark protection was the province of the States. See Two Pesos, Inc. v. Taco
Cabana, Inc., 505 U.S. 763, 780–782, 112 S.Ct. 2753, 120 L.Ed.2d 615 (1992) (Stevens, J.,
concurring in judgment); id., at 785, 112 S.Ct. 2753 (THOMAS, J., concurring in judgment).
371

Electronic copy available at: https://ssrn.com/abstract=3883500

Eventually, Congress stepped in to provide a degree of national uniformity, passing the first federal
legislation protecting trademarks in 1870. See Act of July 8, 1870, §§ 77–84, 16 Stat. 210–212.
The foundation of current federal trademark law is the Lanham Act, enacted in 1946. See Act of
July 5, 1946, ch. 540, 60 Stat. 427. By that time, trademark had expanded far beyond phrases that
do no more than identify a good or service. Then, as now, trademarks often consisted of catchy
phrases that convey a message.
Under the Lanham Act, trademarks that are “used in commerce” may be placed on the “principal
register,” that is, they may be federally registered. 15 U.S.C. § 1051(a)(1). And some marks
“capable of distinguishing [an] applicant’s goods or services and not registrable on the principal
register ... which are in lawful use in commerce by the owner thereof” may instead be placed on a
different federal register: the supplemental register. § 1091(a). There are now more than two
million marks that have active federal certificates of registration. PTO Performance and
Accountability
Report,
Fiscal
Year
2016,
p.
192
(Table
15),
https://www.uspto.gov/sites/default/files/ documents/USPTOFY16PAR.pdf (all Internet materials
as last visited June 16, 2017). This system of federal registration helps to ensure that trademarks
are fully protected and supports the free flow of commerce. “[N]ational protection of trademarks
is desirable,” we have explained, “because trademarks foster competition and the maintenance of
quality by securing to the producer the benefits of good reputation.” San Francisco Arts &
Athletics, Inc. v. United States Olympic Comm., 483 U.S. 522, 531, 107 S.Ct. 2971, 97 L.Ed.2d
427 (1987) (internal quotation marks omitted); see also Park ‘N Fly, Inc., supra, at 198, 105 S.Ct.
658 (“The Lanham Act provides national protection of trademarks in order to secure to the owner
of the mark the goodwill of his business and to protect the ability of consumers to distinguish
among competing producers”).
B
Without federal registration, a valid trademark may still be used in commerce. See 3 McCarthy §
19:8. And an unregistered trademark can be enforced against would-be infringers in several ways.
Most important, even if a trademark is not federally registered, it may still be enforceable under §
43(a) of the Lanham Act, which creates a federal cause of action for trademark infringement. See
Two Pesos, supra, at 768, 112 S.Ct. 2753 (“Section 43(a) prohibits a broader range of practices
than does § 32, which applies to registered marks, but it is common ground that § 43(a) protects
qualifying unregistered trademarks” (internal quotation marks and citation omitted)). 1
Unregistered trademarks may also be entitled to protection under other federal statutes, such as the
Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d). See 5 McCarthy § 25A:49, at
1

In the opinion below, the Federal Circuit opined that although “Section 43(a) allows for a federal suit to
protect an unregistered trademark,” “it is not at all clear” that respondent could bring suit under § 43(a)
because “there is no authority extending § 43(a) to marks denied under § 2(a)’s disparagement provision.”
In re Tam, 808 F.3d 1321, 1344–1345, n. 11 (en banc), as corrected (Feb. 11, 2016). When drawing this
conclusion, the Federal Circuit relied in part on our statement in Two Pesos that “the general principles
qualifying a mark for registration under § 2 of the Lanham Act are for the most part applicable in
determining whether an unregistered mark is entitled to protection under § 43(a).” 505 U.S., at 768, 112
S.Ct. 2753. We need not decide today whether respondent could bring suit under § 43(a) if his application
for federal registration had been lawfully denied under the disparagement clause

372

Electronic copy available at: https://ssrn.com/abstract=3883500

25A–198 (“[T]here is no requirement [in the Anticybersquatting Act] that the protected ‘mark’ be
registered: unregistered common law marks are protected by the Act”). And an unregistered
trademark can be enforced under state common law, or if it has been registered in a State, under
that State’s registration system. See 3 id., § 19:3, at 19–23 (explaining that “[t]he federal system
of registration and protection does not preempt parallel state law protection, either by state
common law or state registration” and “[i]n the vast majority of situations, federal and state
trademark law peacefully coexist”); id., § 22:1 (discussing state trademark registration systems).
Federal registration, however, “confers important legal rights and benefits on trademark owners
who register their marks.” B & B Hardware, 575 U.S., at ––––, 135 S.Ct., at 1317 (internal
quotation marks omitted). Registration on the principal register (1) “serves as ‘constructive notice
of the registrant’s claim of ownership’ of the mark,” ibid. (quoting 15 U.S.C. § 1072); (2) “is
‘prima facie evidence of the validity of the registered mark and of the registration of the mark, of
the owner’s ownership of the mark, and of the owner’s exclusive right to use the registered mark
in commerce on or in connection with the goods or services specified in the certificate,’ ” B & B
Hardware, 575 U.S. at ––––, 135 S.Ct., at 1300 (quoting § 1057(b)); and (3) can make a mark “
‘incontestable’ ” once a mark has been registered for five years,” ibid. (quoting §§ 1065, 1115(b));
see Park ‘N Fly, 469 U.S., at 193, 105 S.Ct. 658. Registration also enables the trademark holder
“to stop the importation into the United States of articles bearing an infringing mark.” 3 McCarthy
§ 19:9, at 19–38; see 15 U.S.C. § 1124.
C
The Lanham Act contains provisions that bar certain trademarks from the principal register. For
example, a trademark cannot be registered if it is “merely descriptive or deceptively
misdescriptive” of goods, § 1052(e)(1), or if it is so similar to an already registered trademark or
trade name that it is “likely ... to cause confusion, or to cause mistake, or to deceive,” § 1052(d).
At issue in this case is one such provision, which we will call “the disparagement clause.” This
provision prohibits the registration of a trademark “which may disparage ... persons, living or dead,
institutions, beliefs, or national symbols, or bring them into contempt, or disrepute.” § 1052(a). 2
This clause appeared in the original Lanham Act and has remained the same to this day. See § 2(a),
60 Stat. 428.
When deciding whether a trademark is disparaging, an examiner at the PTO generally applies a
“two-part test.” The examiner first considers “the likely meaning of the matter in question, taking
into account not only dictionary definitions, but also the relationship of the matter to the other
elements in the mark, the nature of the goods or services, and the manner in which the mark is
used in the marketplace in connection with the goods or services.” Trademark Manual of
Examining Procedure § 1203.03(b)(i) (Apr. 2017), p. 1200–150, http://tmep.uspto.gov. “If that
meaning is found to refer to identifiable persons, institutions, beliefs or national symbols,” the
examiner moves to the second step, asking “whether that meaning may be disparaging to a
2

The disparagement clause also prevents a trademark from being registered on the supplemental register.
§ 1091(a).

373

Electronic copy available at: https://ssrn.com/abstract=3883500

substantial composite 3 of the referenced group.” Ibid. If the examiner finds that a “substantial
composite, although not necessarily a majority, of the referenced group would find the proposed
mark ... to be disparaging in the context of contemporary attitudes,” a prima facie case of
disparagement is made out, and the burden shifts to the applicant to prove that the trademark is not
disparaging. Ibid. What is more, the PTO has specified that “[t]he fact that an applicant may be a
member of that group or has good intentions underlying its use of a term does not obviate the fact
that a substantial composite of the referenced group would find the term objectionable.” Ibid.
D
Simon Tam is the lead singer of “The Slants.” In re Tam, 808 F.3d 1321, 1331 (C.A.Fed.2015) (en
banc), as corrected (Feb. 11, 2016). He chose this moniker in order to “reclaim” and “take
ownership” of stereotypes about people of Asian ethnicity. Ibid. (internal quotation marks
omitted). The group “draws inspiration for its lyrics from childhood slurs and mocking nursery
rhymes” and has given its albums names such as “The Yellow Album” and “Slanted Eyes, Slanted
Hearts.” Ibid.
Tam sought federal registration of “THE SLANTS,” on the principal register, App. 17, but an
examining attorney at the PTO rejected the request, applying the PTO’s two-part framework and
finding that “there is ... a substantial composite of persons who find the term in the applied-for
mark offensive.” Id., at 30. The examining attorney relied in part on the fact that “numerous
dictionaries define ‘slants’ or ‘slant-eyes’ as a derogatory or offensive term.” Id., at 29. The
examining attorney also relied on a finding that “the band’s name has been found offensive
numerous times”—citing a performance that was canceled because of the band’s moniker and the
fact that “several bloggers and commenters to articles on the band have indicated that they find the
term and the applied-for mark offensive.” Id., at 29–30.
Tam contested the denial of registration before the examining attorney and before the PTO’s
Trademark Trial and Appeal Board (TTAB) but to no avail. Eventually, he took the case to federal
court, where the en banc Federal Circuit ultimately found the disparagement clause facially
unconstitutional under the First Amendment’s Free Speech Clause. The majority found that the
clause engages in viewpoint-based discrimination, that the clause regulates the expressive
component of trademarks and consequently cannot be treated as commercial speech, and that the
clause is subject to and cannot satisfy strict scrutiny. See 808 F.3d, at 1334–1339. The majority
also rejected the Government’s argument that registered trademarks constitute government speech,
as well as the Government’s contention that federal registration is a form of government subsidy.
See id., at 1339–1355. And the majority opined that even if the disparagement clause were
analyzed under this Court’s commercial speech cases, the clause would fail the “intermediate
scrutiny” that those cases prescribe. See id., at 1355–1357.
Several judges wrote separately, advancing an assortment of theories. Concurring, Judge O’Malley
agreed with the majority’s reasoning but added that the disparagement clause is unconstitutionally
vague. See id., at 1358–1363. Judge Dyk concurred in part and dissented in part. He argued that
3

By “composite,” we assume the PTO means component.

374

Electronic copy available at: https://ssrn.com/abstract=3883500

trademark registration is a government subsidy and that the disparagement clause is facially
constitutional, but he found the clause unconstitutional as applied to THE SLANTS because that
mark constitutes “core expression” and was not adopted for the purpose of disparaging Asian–
Americans. See id., at 1363–1374. In dissent, Judge Lourie agreed with Judge Dyk that the clause
is facially constitutional but concluded for a variety of reasons that it is also constitutional as
applied in this case. See id., at 1374–1376. Judge Reyna also dissented, maintaining that
trademarks are commercial speech and that the disparagement clause survives intermediate
scrutiny because it “directly advances the government’s substantial interest in the orderly flow of
commerce.” See id., at 1376–1382.
The Government filed a petition for certiorari, which we granted in order to decide whether the
disparagement clause “is facially invalid under the Free Speech Clause of the First Amendment.”
Pet. for Cert. i; see sub. nom. Lee v. Tam, 579 U.S. ––––, 137 S.Ct. 30, 195 L.Ed.2d 902 (2016).
II
Before reaching the question whether the disparagement clause violates the First Amendment, we
consider Tam’s argument that the clause does not reach marks that disparage racial or ethnic
groups. The clause prohibits the registration of marks that disparage “persons,” and Tam claims
that the term “persons” “includes only natural and juristic persons,” not “non-juristic entities such
as racial and ethnic groups.” Brief for Respondent 46.
Tam never raised this argument before the PTO or the Federal Circuit, and we declined to grant
certiorari on this question when Tam asked us to do so, see Brief Responding to Petition for
Certiorari, pp. i, 17–21. Normally, that would be the end of the matter in this Court. See, e.g., Yee
v. Escondido, 503 U.S. 519, 534–538, 112 S.Ct. 1522, 118 L.Ed.2d 153 (1992); Freytag v.
Commissioner, 501 U.S. 868, 894–895, 111 S.Ct. 2631, 115 L.Ed.2d 764 (1991) (Scalia, J.,
concurring in part and concurring in judgment).
But as the Government pointed out in connection with its petition for certiorari, accepting Tam’s
statutory interpretation would resolve this case and leave the First Amendment question for another
day. See Reply Brief 9. “[W]e have often stressed” that it is “importan[t] [to] avoid[d] the
premature adjudication of constitutional questions,” Clinton v. Jones, 520 U.S. 681, 690, 117 S.Ct.
1636, 137 L.Ed.2d 945 (1997), and that “we ought not to pass on questions of constitutionality ...
unless such adjudication is unavoidable,” Spector Motor Service, Inc. v. McLaughlin, 323 U.S.
101, 105, 65 S.Ct. 152, 89 L.Ed. 101 (1944). See also Alabama State Federation of Labor v.
McAdory, 325 U.S. 450, 461, 65 S.Ct. 1384, 89 L.Ed. 1725 (1945); Burton v. United States, 196
U.S. 283, 295, 25 S.Ct. 243, 49 L.Ed. 482 (1905). We thus begin by explaining why Tam’s
argument about the definition of “persons” in the Lanham Act is meritless.
As noted, the disparagement clause prohibits the registration of trademarks “which may disparage
... persons, living or dead.” 15 U.S.C. § 1052(a). Tam points to a definition of “person” in the
Lanham Act, which provides that “[i]n the construction of this chapter, unless the contrary is
plainly apparent from the context ... [t]he term ‘person’ and any other word or term used to
designate the applicant or other entitled to a benefit or privilege or rendered liable under the
375

Electronic copy available at: https://ssrn.com/abstract=3883500

provisions of this chapter includes a juristic person as well as a natural person.” § 1127. Because
racial and ethnic groups are neither natural nor “juristic” persons, Tam asserts, these groups fall
outside this definition. Brief for Respondent 46–48.
Tam’s argument is refuted by the plain terms of the disparagement clause. The clause applies to
marks that disparage “persons.” A mark that disparages a “substantial” percentage of the members
of a racial or ethnic group, Trademark Manual § 1203.03(b)(i), at 1200–150, necessarily disparages
many “persons,” namely, members of that group. Tam’s argument would fail even if the clause
used the singular term “person,” but Congress’ use of the plural “persons” makes the point doubly
clear. 4
Tam’s narrow reading of the term “persons” also clashes with the breadth of the disparagement
clause. By its terms, the clause applies to marks that disparage, not just “persons,” but also
“institutions” and “beliefs.” 15 U.S.C. § 1052(a). It thus applies to the members of any group
whose members share particular “beliefs,” such as political, ideological, and religious groups. It
applies to marks that denigrate “institutions,” and on Tam’s reading, it also reaches “juristic”
persons such as corporations, unions, and other unincorporated associations. See § 1127. Thus, the
clause is not limited to marks that disparage a particular natural person. If Congress had wanted to
confine the reach of the disparagement clause in the way that Tam suggests, it would have been
easy to do so. A neighboring provision of the Lanham Act denies registration to any trademark
that “[c]onsists of or comprises a name, portrait, or signature identifying a particular living
individual except by his written consent.” § 1052(c) (emphasis added).
Tam contends that his interpretation of the disparagement clause is supported by its legislative
history and by the PTO’s willingness for many years to register marks that plainly denigrated
African–Americans and Native Americans. These arguments are unpersuasive. As always, our
inquiry into the meaning of the statute’s text ceases when “the statutory language is unambiguous
and the statutory scheme is coherent and consistent.” Barnhart v. Sigmon Coal Co., 534 U.S. 438,
450, 122 S.Ct. 941, 151 L.Ed.2d 908 (2002) (internal quotation marks omitted). Here, it is clear
that the prohibition against registering trademarks “which may disparage ... persons,” § 1052(a),
prohibits registration of terms that disparage persons who share a common race or ethnicity.
Even if resort to legislative history and early enforcement practice were appropriate, we would
find Tam’s arguments unconvincing. Tam has not brought to our attention any evidence in the
legislative history showing that Congress meant to adopt his interpretation. And the practice of the
PTO in the years following the enactment of the disparagement clause is unenlightening. The
4

Tam advances a convoluted textual argument that goes as follows. The definition of a “person” in 15
U.S.C. § 1127 does not include a “non-juristic person,” i.e., a group that cannot sue or be sued in its own
right. Brief for Respondent 46–47. Such groups consist of multiple natural persons. Therefore, the members
of such groups are not “persons” under the disparagement clause. Id., at 46–48.
This argument leads to the absurd result that no person is a “person” within the meaning of the
disparagement clause. This is so because every person is a member of a “non-juristic” group, e.g., righthanders, left-handers, women, men, people born on odd-numbered days, people born on even-numbered
days.

376

Electronic copy available at: https://ssrn.com/abstract=3883500

admitted vagueness of the disparagement test 5 and the huge volume of applications have produced
a haphazard record of enforcement. (Even today, the principal register is replete with marks that
many would regard as disparaging to racial and ethnic groups. 6) Registration of the offensive
marks that Tam cites is likely attributable not to the acceptance of his interpretation of the clause
but to other factors—most likely the regrettable attitudes and sensibilities of the time in question.
III
Because the disparagement clause applies to marks that disparage the members of a racial or ethnic
group, we must decide whether the clause violates the Free Speech Clause of the First Amendment.
And at the outset, we must consider three arguments that would either eliminate any First
Amendment protection or result in highly permissive rational-basis review. Specifically, the
Government contends (1) that trademarks are government speech, not private speech, (2) that
trademarks are a form of government subsidy, and (3) that the constitutionality of the
disparagement clause should be tested under a new “government-program” doctrine. We address
each of these arguments below.
A
The First Amendment prohibits Congress and other government entities and actors from
“abridging the freedom of speech”; the First Amendment does not say that Congress and other
government entities must abridge their own ability to speak freely. And our cases recognize that
“[t]he Free Speech Clause ... does not regulate government speech.” Pleasant Grove City v.
Summum, 555 U.S. 460, 467, 129 S.Ct. 1125, 172 L.Ed.2d 853 (2009); see Johanns v. Livestock
Marketing Assn., 544 U.S. 550, 553, 125 S.Ct. 2055, 161 L.Ed.2d 896 (2005) (“[T]he
Government’s own speech ... is exempt from First Amendment scrutiny”); Board of Regents of
Univ. of Wis. System v. Southworth, 529 U.S. 217, 235, 120 S.Ct. 1346, 146 L.Ed.2d 193 (2000).
As we have said, “it is not easy to imagine how government could function” if it were subject to
the restrictions that the First Amendment imposes on private speech. Summum, supra, at 468, 129
S.Ct. 1125; see Walker v. Texas Div., Sons of Confederate Veterans, Inc., 576 U.S. ––––, –––– –
––––, 135 S.Ct. 2239, 2245–2247, 192 L.Ed.2d 274 (2015). “ ‘[T]he First Amendment forbids the
government to regulate speech in ways that favor some viewpoints or ideas at the expense of
others,’ ” Lamb’s Chapel v. Center Moriches Union Free School Dist., 508 U.S. 384, 394, 113
S.Ct. 2141, 124 L.Ed.2d 352 (1993), but imposing a requirement of viewpoint-neutrality on
government speech would be paralyzing. When a government entity embarks on a course of action,
it necessarily takes a particular viewpoint and rejects others. The Free Speech Clause does not
5

The PTO has acknowledged that the guidelines “for determining whether a mark is scandalous or
disparaging are somewhat vague and the determination of whether a mark is scandalous or disparaging is
necessarily a highly subjective one.” In re In Over Our Heads, Inc., 16 USPQ 2d 1653, 1654
(T.T.A.B.1990) (brackets and internal quotation marks omitted). The PTO has similarly observed that
whether a mark is disparaging “is highly subjective and, thus, general rules are difficult to postulate.”
Harjo v. Pro–Football Inc., 50 USPQ 2d 1705, 1737 (T.T.A.B.1999), rev’d, 284 F.Supp.2d 96
(D.D.C.2003), rev’d and remanded in part, 415 F.3d 44 (C.A.D.C.2005) (per curiam ).
6
See, e.g., App. to Brief for Pro–Football, Inc., as Amicus Curiae.

377

Electronic copy available at: https://ssrn.com/abstract=3883500

require government to maintain viewpoint neutrality when its officers and employees speak about
that venture.
Here is a simple example. During the Second World War, the Federal Government produced and
distributed millions of posters to promote the war effort. 7 There were posters urging enlistment,
the purchase of war bonds, and the conservation of scarce resources. 8 These posters expressed a
viewpoint, but the First Amendment did not demand that the Government balance the message of
these posters by producing and distributing posters encouraging Americans to refrain from
engaging in these activities.
But while the government-speech doctrine is important—indeed, essential—it is a doctrine that is
susceptible to dangerous misuse. If private speech could be passed off as government speech by
simply affixing a government seal of approval, government could silence or muffle the expression
of disfavored viewpoints. For this reason, we must exercise great caution before extending our
government-speech precedents.
At issue here is the content of trademarks that are registered by the PTO, an arm of the Federal
Government. The Federal Government does not dream up these marks, and it does not edit marks
submitted for registration. Except as required by the statute involved here, 15 U.S.C. § 1052(a), an
examiner may not reject a mark based on the viewpoint that it appears to express. Thus, unless that
section is thought to apply, an examiner does not inquire whether any viewpoint conveyed by a
mark is consistent with Government policy or whether any such viewpoint is consistent with that
expressed by other marks already on the principal register. Instead, if the mark meets the Lanham
Act’s viewpoint-neutral requirements, registration is mandatory. Ibid. (requiring that “[n]o
trademark ... shall be refused registration on the principal register on account of its nature unless”
it falls within an enumerated statutory exception). And if an examiner finds that a mark is eligible
for placement on the principal register, that decision is not reviewed by any higher official unless
the registration is challenged. See §§ 1062(a), 1071; 37 C.F.R § 41.31(a) (2016). Moreover, once
a mark is registered, the PTO is not authorized to remove it from the register unless a party moves
for cancellation, the registration expires, or the Federal Trade Commission initiates proceedings
based on certain grounds. See 15 U.S.C. §§ 1058(a), 1059, 1064; 37 C.F.R. §§ 2.111(b), 2.160.
In light of all this, it is far-fetched to suggest that the content of a registered mark is government
speech. If the federal registration of a trademark makes the mark government speech, the Federal
Government is babbling prodigiously and incoherently. It is saying many unseemly things. See
App. to Brief for Pro–Football, Inc., as Amicus Curiae. It is expressing contradictory views. 9 It is
unashamedly endorsing a vast array of commercial products and services. And it is providing
7

See, e.g., D. Nelson, The Posters That Won the War (1991).
Ibid.
9
Compare “Abolish Abortion,” Registration No. 4,935,774 (Apr. 12, 2016), with “I Stand With Planned
Parenthood,” Registration No. 5,073,573 (Nov. 1, 2016); compare “Capitalism Is Not Moral, Not Fair,
Not Freedom,” Registration No. 4,696,419 (Mar. 3, 2015), with “Capitalism Ensuring Innovation,”
Registration No. 3,966,092 (May 24, 2011); compare “Global Warming Is Good,” Registration No.
4,776,235 (July 21, 2015), with “A Solution to Global Warming,” Registration No. 3,875,271 (Nov. 10,
2010).
8

378

Electronic copy available at: https://ssrn.com/abstract=3883500

Delphic advice to the consuming public.
For example, if trademarks represent government speech, what does the Government have in mind
when it advises Americans to “make.believe” (Sony), 10 “Think different” (Apple), 11 “Just do it”
(Nike), 12 or “Have it your way” (Burger King) 13? Was the Government warning about a coming
disaster when it registered the mark “EndTime Ministries” 14?
The PTO has made it clear that registration does not constitute approval of a mark. See In re Old
Glory Condom Corp., 26 USPQ 2d 1216, 1220, n. 3 (T.T.A.B.1993) (“[I]ssuance of a trademark
registration ... is not a government imprimatur”). And it is unlikely that more than a tiny fraction
of the public has any idea what federal registration of a trademark means. See Application of
National Distillers & Chemical Corp., 49 C.C.P.A. (Pat.) 854, 863, 297 F.2d 941, 949 (1962)
(Rich, J., concurring) (“The purchasing public knows no more about trademark registrations than
a man walking down the street in a strange city knows about legal title to the land and buildings
he passes” (emphasis deleted)).
None of our government speech cases even remotely supports the idea that registered trademarks
are government speech. In Johanns, we considered advertisements promoting the sale of beef
products. A federal statute called for the creation of a program of paid advertising “ ‘to advance
the image and desirability of beef and beef products.’ ” 544 U.S., at 561, 125 S.Ct. 2055 (quoting
7 U.S.C. § 2902(13)). Congress and the Secretary of Agriculture provided guidelines for the
content of the ads, Department of Agriculture officials attended the meetings at which the content
of specific ads was discussed, and the Secretary could edit or reject any proposed ad. 544 U.S., at
561, 125 S.Ct. 2055. Noting that “[t]he message set out in the beef promotions [was] from
beginning to end the message established by the Federal Government,” we held that the ads were
government speech. Id., at 560, 125 S.Ct. 2055. The Government’s involvement in the creation of
these beef ads bears no resemblance to anything that occurs when a trademark is registered.
Our decision in Summum is similarly far afield. A small city park contained 15 monuments. 555
U.S., at 464, 129 S.Ct. 1125. Eleven had been donated by private groups, and one of these
displayed the Ten Commandments. Id., at 464–465, 129 S.Ct. 1125. A religious group claimed
that the city, by accepting donated monuments, had created a limited public forum for private
speech and was therefore obligated to place in the park a monument expressing the group’s
religious beliefs.
Holding that the monuments in the park represented government speech, we cited many factors.
Governments have used monuments to speak to the public since ancient times; parks have
traditionally been selective in accepting and displaying donated monuments; parks would be
overrun if they were obligated to accept all monuments offered by private groups; “[p]ublic parks
are often closely identified in the public mind with the government unit that owns the land”; and
10

“make.believe,” Registration No. 4,342,903 (May 28, 2013).
“Think Different,” Registration No. 2,707,257 (Apr. 15, 2003).
12
“Just Do It,” Registration No. 1,875,307 (Jan. 25, 1995).
13
“Have It Your Way,” Registration No. 0,961,016 (June 12, 1973).
14
“EndTime Ministries,” Registration No. 4,746,225 (June 2, 2015).
11

379

Electronic copy available at: https://ssrn.com/abstract=3883500

“[t]he monuments that are accepted ... are meant to convey and have the effect of conveying a
government message.” Id., at 472, 129 S.Ct. 1125.
Trademarks share none of these characteristics. Trademarks have not traditionally been used to
convey a Government message. With the exception of the enforcement of 15 U.S.C. § 1052(a), the
viewpoint expressed by a mark has not played a role in the decision whether to place it on the
principal register. And there is no evidence that the public associates the contents of trademarks
with the Federal Government.
This brings us to the case on which the Government relies most heavily, Walker, which likely
marks the outer bounds of the government-speech doctrine. Holding that the messages on Texas
specialty license plates are government speech, the Walker Court cited three factors distilled from
Summum. 576 U.S., at –––– – ––––, 135 S.Ct., at 2246–2247. First, license plates have long been
used by the States to convey state messages. Id., at –––– – ––––, 135 S.Ct., at 2248–2249. Second,
license plates “are often closely identified in the public mind” with the State, since they are
manufactured and owned by the State, generally designed by the State, and serve as a form of
“government ID.” Id., at ––––, 135 S.Ct., at 2249 (internal quotation marks omitted). Third, Texas
“maintain[ed] direct control over the messages conveyed on its specialty plates.” Id., at ––––, 135
S.Ct., at 2249. As explained above, none of these factors are present in this case.
In sum, the federal registration of trademarks is vastly different from the beef ads in Johanns, the
monuments in Summum, and even the specialty license plates in Walker. Holding that the
registration of a trademark converts the mark into government speech would constitute a huge and
dangerous extension of the government-speech doctrine. For if the registration of trademarks
constituted government speech, other systems of government registration could easily be
characterized in the same way.
Perhaps the most worrisome implication of the Government’s argument concerns the system of
copyright registration. If federal registration makes a trademark government speech and thus
eliminates all First Amendment protection, would the registration of the copyright for a book
produce a similar transformation? See 808 F.3d, at 1346 (explaining that if trademark registration
amounts to government speech, “then copyright registration” which “has identical accoutrements”
would “likewise amount to government speech”).
The Government attempts to distinguish copyright on the ground that it is “ ‘the engine of free
expression,’ ” Brief for Petitioner 47 (quoting Eldred v. Ashcroft, 537 U.S. 186, 219, 123 S.Ct.
769, 154 L.Ed.2d 683 (2003)), but as this case illustrates, trademarks often have an expressive
content. Companies spend huge amounts to create and publicize trademarks that convey a message.
It is true that the necessary brevity of trademarks limits what they can say. But powerful messages
can sometimes be conveyed in just a few words.
Trademarks are private, not government, speech.
B
380

Electronic copy available at: https://ssrn.com/abstract=3883500

We next address the Government’s argument that this case is governed by cases in which this
Court has upheld the constitutionality of government programs that subsidized speech expressing
a particular viewpoint. These cases implicate a notoriously tricky question of constitutional law.
“[W]e have held that the Government ‘may not deny a benefit to a person on a basis that infringes
his constitutionally protected ... freedom of speech even if he has no entitlement to that benefit.’ ”
Agency for Int’l Development v. Alliance for Open Society Int’l, Inc., 570 U.S. ––––, ––––, 133
S.Ct. 2321, 2328, 186 L.Ed.2d 398 (2013) (some internal quotation marks omitted). But at the
same time, government is not required to subsidize activities that it does not wish to promote. Ibid.
Determining which of these principles applies in a particular case “is not always self-evident,” id.,
at ––––, 133 S.Ct., at 2330, but no difficult question is presented here.
Unlike the present case, the decisions on which the Government relies all involved cash subsidies
or their equivalent. In Rust v. Sullivan, 500 U.S. 173, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991), a
federal law provided funds to private parties for family planning services. In National Endowment
for Arts v. Finley, 524 U.S. 569, 118 S.Ct. 2168, 141 L.Ed.2d 500 (1998), cash grants were awarded
to artists. And federal funding for public libraries was at issue in United States v. American Library
Assn., Inc., 539 U.S. 194, 123 S.Ct. 2297, 156 L.Ed.2d 221 (2003). In other cases, we have
regarded tax benefits as comparable to cash subsidies. See Regan v. Taxation With Representation
of Wash., 461 U.S. 540, 103 S.Ct. 1997, 76 L.Ed.2d 129 (1983); Cammarano v. United States, 358
U.S. 498, 79 S.Ct. 524, 3 L.Ed.2d 462 (1959).
The federal registration of a trademark is nothing like the programs at issue in these cases. The
PTO does not pay money to parties seeking registration of a mark. Quite the contrary is true: An
applicant for registration must pay the PTO a filing fee of $225–$600. 37 C.F.R. § 2.6(a)(1). (Tam
submitted a fee of $275 as part of his application to register THE SLANTS. App. 18.) And to
maintain federal registration, the holder of a mark must pay a fee of $300–$500 every 10 years. §
2.6(a)(5); see also 15 U.S.C. § 1059(a). The Federal Circuit concluded that these fees have fully
supported the registration system for the past 27 years. 808 F.3d, at 1353.
The Government responds that registration provides valuable non-monetary benefits that “are
directly traceable to the resources devoted by the federal government to examining, publishing,
and issuing certificates of registration for those marks.” Brief for Petitioner 27. But just about
every government service requires the expenditure of government funds. This is true of services
that benefit everyone, like police and fire protection, as well as services that are utilized by only
some, e.g., the adjudication of private lawsuits and the use of public parks and highways.
Trademark registration is not the only government registration scheme. For example, the Federal
Government registers copyrights and patents. State governments and their subdivisions register
the title to real property and security interests; they issue driver’s licenses, motor vehicle
registrations, and hunting, fishing, and boating licenses or permits.
Cases like Rust and Finley are not instructive in analyzing the constitutionality of restrictions on
speech imposed in connection with such services.
C
381

Electronic copy available at: https://ssrn.com/abstract=3883500

Finally, the Government urges us to sustain the disparagement clause under a new doctrine that
would apply to “government-program” cases. For the most part, this argument simply merges our
government-speech cases and the previously discussed subsidy cases in an attempt to construct a
broader doctrine that can be applied to the registration of trademarks. The only new element in this
construct consists of two cases involving a public employer’s collection of union dues from its
employees. But those cases occupy a special area of First Amendment case law, and they are far
removed from the registration of trademarks.
In Davenport v. Washington Ed. Assn., 551 U.S. 177, 181–182, 127 S.Ct. 2372, 168 L.Ed.2d 71
(2007), a Washington law permitted a public employer automatically to deduct from the wages of
employees who chose not to join the union the portion of union dues used for activities related to
collective bargaining. But unless these employees affirmatively consented, the law did not allow
the employer to collect the portion of union dues that would be used in election activities. Id., at
180–182, 127 S.Ct. 2372. A public employee union argued that this law unconstitutionally
restricted its speech based on its content; that is, the law permitted the employer to assist union
speech on matters relating to collective bargaining but made it harder for the union to collect
money to support its election activities. Id., at 188, 127 S.Ct. 2372. Upholding this law, we
characterized it as imposing a “modest limitation” on an “extraordinary benefit,” namely, taking
money from the wages of non-union members and turning it over to the union free of charge. Id.,
at 184, 127 S.Ct. 2372. Refusing to confer an even greater benefit, we held, did not upset the
marketplace of ideas and did not abridge the union’s free speech rights. Id., at 189–190, 127 S.Ct.
2372.
Ysursa v. Pocatello Ed. Assn., 555 U.S. 353, 129 S.Ct. 1093, 172 L.Ed.2d 770 (2009), is similar.
There, we considered an Idaho law that allowed public employees to elect to have union dues
deducted from their wages but did not allow such a deduction for money remitted to the union’s
political action committee. Id., at 355, 129 S.Ct. 1093. We reasoned that the “the government ...
[was] not required to assist others in funding the expression of particular ideas.” Id., at 358, 129
S.Ct. 1093; see also id., at 355, 129 S.Ct. 1093 (“The First Amendment ... does not confer an
affirmative right to use government payroll mechanisms for the purpose of obtaining funds for
expression”).
Davenport and Ysursa are akin to our subsidy cases. Although the laws at issue in Davenport and
Ysursa did not provide cash subsidies to the unions, they conferred a very valuable benefit—the
right to negotiate a collective-bargaining agreement under which non-members would be obligated
to pay an agency fee that the public employer would collect and turn over to the union free of
charge. As in the cash subsidy cases, the laws conferred this benefit because it was thought that
this arrangement served important government interests. See Abood v. Detroit Bd. of Ed., 431 U.S.
209, 224–226, 97 S.Ct. 1782, 52 L.Ed.2d 261 (1977). But the challenged laws did not go further
and provide convenient collection mechanisms for money to be used in political activities. In
essence, the Washington and Idaho lawmakers chose to confer a substantial non-cash benefit for
the purpose of furthering activities that they particularly desired to promote but not to provide a
similar benefit for the purpose of furthering other activities. Thus, Davenport and Ysursa are no
382

Electronic copy available at: https://ssrn.com/abstract=3883500

more relevant for present purposes than the subsidy cases previously discussed. 15
Potentially more analogous are cases in which a unit of government creates a limited public forum
for private speech. See, e.g., Good News Club v. Milford Central School, 533 U.S. 98, 106–107,
121 S.Ct. 2093, 150 L.Ed.2d 151 (2001); Rosenberger v. Rector and Visitors of Univ. of Va., 515
U.S. 819, 831, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995); Lamb’s Chapel, 508 U.S., at 392–393,
113 S.Ct. 2141. See also Legal Services Corporation v. Velazquez, 531 U.S. 533, 541–544, 121
S.Ct. 1043, 149 L.Ed.2d 63 (2001). When government creates such a forum, in either a literal or
“metaphysical” sense, see Rosenberger, 515 U.S., at 830, 115 S.Ct. 2510 some content- and
speaker-based restrictions may be allowed, see id., at 830–831, 115 S.Ct. 2510. However, even in
such cases, what we have termed “viewpoint discrimination” is forbidden. Id., at 831, 115 S.Ct.
2510.
Our cases use the term “viewpoint” discrimination in a broad sense, see ibid., and in that sense,
the disparagement clause discriminates on the bases of “viewpoint.” To be sure, the clause
evenhandedly prohibits disparagement of all groups. It applies equally to marks that damn
Democrats and Republicans, capitalists and socialists, and those arrayed on both sides of every
possible issue. It denies registration to any mark that is offensive to a substantial percentage of the
members of any group. But in the sense relevant here, that is viewpoint discrimination: Giving
offense is a viewpoint.
We have said time and again that “the public expression of ideas may not be prohibited merely
because the ideas are themselves offensive to some of their hearers.” Street v. New York, 394 U.S.
576, 592, 89 S.Ct. 1354, 22 L.Ed.2d 572 (1969). See also Texas v. Johnson, 491 U.S. 397, 414,
109 S.Ct. 2533, 105 L.Ed.2d 342 (1989) (“If there is a bedrock principle underlying the First
Amendment, it is that the government may not prohibit the expression of an idea simply because
society finds the idea itself offensive or disagreeable”); Hustler Magazine, Inc. v. Falwell, 485
U.S. 46, 55–56, 108 S.Ct. 876, 99 L.Ed.2d 41 (1988); Coates v. Cincinnati, 402 U.S. 611, 615, 91
S.Ct. 1686, 29 L.Ed.2d 214 (1971); Bachellar v. Maryland, 397 U.S. 564, 567, 90 S.Ct. 1312, 25
L.Ed.2d 570 (1970); Tinker v. Des Moines Independent Community School Dist., 393 U.S. 503,
509–514, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969); Cox v. Louisiana, 379 U.S. 536, 551, 85 S.Ct. 453,
13 L.Ed.2d 471 (1965); Edwards v. South Carolina, 372 U.S. 229, 237–238, 83 S.Ct. 680, 9
L.Ed.2d 697 (1963); Terminiello v. Chicago, 337 U.S. 1, 4–5, 69 S.Ct. 894, 93 L.Ed. 1131 (1949);
Cantwell v. Connecticut, 310 U.S. 296, 311, 60 S.Ct. 900, 84 L.Ed. 1213 (1940); Schneider v. State
(Town of Irvington), 308 U.S. 147, 161, 60 S.Ct. 146, 84 L.Ed. 155 (1939); De Jonge v. Oregon,
299 U.S. 353, 365, 57 S.Ct. 255, 81 L.Ed. 278 (1937).
For this reason, the disparagement clause cannot be saved by analyzing it as a type of government
program in which some content- and speaker-based restrictions are permitted. 16
15

While these cases resemble subsidy cases insofar as the free speech rights of unions and their members
are concerned, arrangements like those in these cases also implicate the free speech rights of non-union
members. Our decision here has no bearing on that issue.
16
We leave open the question whether this is the appropriate framework for analyzing free speech
challenges to provisions of the Lanham Act.

383

Electronic copy available at: https://ssrn.com/abstract=3883500

IV
Having concluded that the disparagement clause cannot be sustained under our government-speech
or subsidy cases or under the Government’s proposed “government-program” doctrine, we must
confront a dispute between the parties on the question whether trademarks are commercial speech
and are thus subject to the relaxed scrutiny outlined in Central Hudson Gas & Elec. Corp. v. Public
Serv. Comm’n of N. Y., 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980). The Government
and amici supporting its position argue that all trademarks are commercial speech. They note that
the central purposes of trademarks are commercial and that federal law regulates trademarks to
promote fair and orderly interstate commerce. Tam and his amici, on the other hand, contend that
many, if not all, trademarks have an expressive component. In other words, these trademarks do
not simply identify the source of a product or service but go on to say something more, either about
the product or service or some broader issue. The trademark in this case illustrates this point. The
name “The Slants” not only identifies the band but expresses a view about social issues.
We need not resolve this debate between the parties because the disparagement clause cannot
withstand even Central Hudson review. 17 Under Central Hudson, a restriction of speech must
serve “a substantial interest,” and it must be “narrowly drawn.” Id., at 564–565, 100 S.Ct. 2343
(internal quotation marks omitted). This means, among other things, that “[t]he regulatory
technique may extend only as far as the interest it serves.” Id., at 565, 100 S.Ct. 2343. The
disparagement clause fails this requirement.
It is claimed that the disparagement clause serves two interests. The first is phrased in a variety of
ways in the briefs. Echoing language in one of the opinions below, the Government asserts an
interest in preventing “ ‘underrepresented groups’ ” from being “ ‘bombarded with demeaning
messages in commercial advertising.’ ” Brief for Petitioner 48 (quoting 808 F.3d, at 1364 (Dyk,
J., concurring in part and dissenting in part)). An amicus supporting the Government refers to
“encouraging racial tolerance and protecting the privacy and welfare of individuals.” Brief for
Native American Organizations as Amici Curiae 21. But no matter how the point is phrased, its
unmistakable thrust is this: The Government has an interest in preventing speech expressing ideas
that offend. And, as we have explained, that idea strikes at the heart of the First Amendment.
Speech that demeans on the basis of race, ethnicity, gender, religion, age, disability, or any other
similar ground is hateful; but the proudest boast of our free speech jurisprudence is that we protect
the freedom to express “the thought that we hate.” United States v. Schwimmer, 279 U.S. 644, 655,
49 S.Ct. 448, 73 L.Ed. 889 (1929) (Holmes, J., dissenting).
The second interest asserted is protecting the orderly flow of commerce. See 808 F.3d, at 1379–
1381 (Reyna, J., dissenting); Brief for Petitioner 49; Brief for Native American Organizations as
Amicus Curiae 18–21. Commerce, we are told, is disrupted by trademarks that “involv[e]
disparagement of race, gender, ethnicity, national origin, religion, sexual orientation, and similar
17

As with the framework discussed in Part III–C of this opinion, we leave open the question whether
Central Hudson provides the appropriate test for deciding free speech challenges to provisions of the
Lanham Act. And nothing in our decision should be read to speak to the validity of state unfair
competition provisions or product libel laws that are not before us and differ from § 1052(d)’s
disparagement clause.

384

Electronic copy available at: https://ssrn.com/abstract=3883500

demographic classification.” 808 F.3d, at 1380–1381 (opinion of Reyna, J.). Such trademarks are
analogized to discriminatory conduct, which has been recognized to have an adverse effect on
commerce. See ibid.; Brief for Petitioner 49; Brief for Native American Organizations as Amici
Curiae 18–20.
A simple answer to this argument is that the disparagement clause is not “narrowly drawn” to drive
out trademarks that support invidious discrimination. The clause reaches any trademark that
disparages any person, group, or institution. It applies to trademarks like the following: “Down
with racists,” “Down with sexists,” “Down with homophobes.” It is not an anti-discrimination
clause; it is a happy-talk clause. In this way, it goes much further than is necessary to serve the
interest asserted.
The clause is far too broad in other ways as well. The clause protects every person living or dead
as well as every institution. Is it conceivable that commerce would be disrupted by a trademark
saying: “James Buchanan was a disastrous president” or “Slavery is an evil institution”?
There is also a deeper problem with the argument that commercial speech may be cleansed of any
expression likely to cause offense. The commercial market is well stocked with merchandise that
disparages prominent figures and groups, and the line between commercial and non-commercial
speech is not always clear, as this case illustrates. If affixing the commercial label permits the
suppression of any speech that may lead to political or social “volatility,” free speech would be
endangered.
***
For these reasons, we hold that the disparagement clause violates the Free Speech Clause of the
First Amendment. The judgment of the Federal Circuit is affirmed.
It is so ordered.
Justice GORSUCH took no part in the consideration or decision of this case.
Justice KENNEDY, with whom Justice GINSBURG, Justice SOTOMAYOR, and Justice
KAGAN join, concurring in part and concurring in the judgment.
[Concurrence omitted]

Justice THOMAS, concurring in part and concurring in the judgment.

[Concurrence omitted]
385

Electronic copy available at: https://ssrn.com/abstract=3883500

386

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 23: Trademark Infringement
Upon completion of class 23, you should be able to:
1)
2)

explain the requirements of trademark infringement;
analyze infringement in a factual scenario.
***

Determining trademark infringement involves a multi-factor analysis to assess whether there is a
likelihood of confusion between the trademark owner’s use of the mark and the accused
infringer’s use. We will discuss the 8th Circuit’s multi-factor analysis; it is similar – although not
identical – to those used in other circuits.
Before reading Kemp v. Bumble Bee Seafoods (8th Cir. 2005), you should reread 15 U.S.C. §§
1114 & 1125(a), along with any relevant statutory definitions. As you read these materials, ask
yourself the following questions:
•
•
•
•
•

What is trademark infringement?
How is trademark infringement analyzed?
What are the reasons for structuring the infringement analysis this way?
How would you analyze the infringement claim described in this news article:
http://www.press-citizen.com/story/news/local/2014/12/25/renamedrestaurant/20892445?
How would you analyze the infringement claim as between the below bottles of
hot sauce? (The bottle on the left is from Trader Joe’s; the one on the right is
made by Huy Fong Foods.)

387

Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. §1114. Remedies; infringement; innocent infringement by printers and publishers
(2005)
(1) Any person who shall, without the consent of the registrant
a) use in commerce any reproduction, counterfeit, copy, or colorable imitation of a registered
mark in connection with the sale, offering for sale, distribution, or advertising of any goods or
services on or in connection with which such use is likely to cause confusion, or to cause
mistake, or to deceive; or
b) reproduce, counterfeit, copy, or colorably imitate a registered mark and apply such
reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages,
wrappers, receptacles or advertisements intended to be used in commerce upon or in
connection with the sale, offering for sale, distribution, or advertising of goods or services on
or in connection with which such use is likely to cause confusion, or to cause mistake, or to
deceive,
4)
shall be liable in a civil action by the registrant for the remedies hereinafter provided…
15 U.S. Code § 1125. False designations of origin, false descriptions, and dilution forbidden
(2012)
(a) Civil action
1) Any person who, on or in connection with any goods or services, or any container for
goods, uses in commerce any word, term, name, symbol, or device, or any combination
thereof, or any false designation of origin, false or misleading description of fact, or false or
misleading representation of fact, which
(A) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
connection, or association of such person with another person, or as to the origin,
sponsorship, or approval of his or her goods, services, or commercial activities by
another person, or
(B) in commercial advertising or promotion, misrepresents the nature, characteristics, qualities,
or geographic origin of his or her or another person’s goods, services, or commercial
activities,
shall be liable in a civil action by any person who believes that he or she is or is likely to be
damaged by such act…
2) As used in this subsection, the term “any person” includes any State, instrumentality of a State
or employee of a State or instrumentality of a State acting in his or her official capacity. Any
State, and any such instrumentality, officer, or employee, shall be subject to the provisions of
this chapter in the same manner and to the same extent as any nongovernmental entity.
3) In a civil action for trade dress infringement under this chapter for trade dress not registered on
the principal register, the person who asserts trade dress protection has the burden of proving
that the matter sought to be protected is not functional …

388

Electronic copy available at: https://ssrn.com/abstract=3883500

Kemp v. Bumble Bee Seafoods, Inc.
398 F.3d 1049 (8th Cir. 2005)
Before BYE, HANSEN, and MELLOY, Circuit Judges.
MELLOY, Circuit Judge.
Defendant-Appellant Bumble Bee Seafoods, Inc. (“Bumble Bee”) appeals the district court’s
adverse rulings following a bench trial on the trademark issues of likelihood of confusion and
dilution. Because we find that confusion was likely, we reverse and remand for entry of
judgment in favor of Bumble Bee.
I. Background
Plaintiff-Appellee Louis E. Kemp (“Mr. Kemp”) is from a family that had been engaged in the
wholesale and retail seafood business since 1930. In 1985, Mr. Kemp started Kemp Foods, Inc.,
which made and sold artificial crab products containing surimi, a low-fat, processed fish product.
In 1987, Mr. Kemp sold the seafood business to Oscar Mayer Foods Corporation for $4 million
pursuant to a Stock Acquisition Agreement. Under the Agreement, Mr. Kemp transferred all
trademarks used in his business, including KEMP, KEMP’S and KEMP’S & Design to Oscar
Mayer. He further agreed not to use these marks “or any variation thereof” on any products,
except as permitted under the Agreement. Under the Agreement, Mr. Kemp retained the right to
“market, sell or otherwise distribute [certain listed products] bearing a composite trademark
consisting of the word KEMP or KEMP’s and preceded by one or more additional words, the
selection of which shall be approved in advance in writing by [Oscar Mayer].”
About six months after signing the Agreement, an Oscar Mayer executive asked Mr. Kemp for
permission to use the name LOUIS KEMP to market surimi products. Oscar Mayer previously
had achieved success with two-word or full-name marks (e.g. Oscar Mayer, Louis Rich). Mr.
Kemp agreed and entered negotiations with Oscar Mayer to amend the Agreement. Ultimately,
the amended Agreement did not contain all of Oscar Mayer’s desired terms, namely, express
permission to use the term LOUIS KEMP on all products and exclusion of Mr. Kemp from using
the term LOUIS KEMP on any food products. Similarly, the amended Agreement did not contain
Mr. Kemp’s desired term, namely, the express reservation of a broad right to use the term
LOUIS KEMP on products other than surimi. 1
Under the amended Agreement, Mr. Kemp granted Oscar Mayer the right to use and register the
marks LOUIS KEMP and LOUIS KEMP SEAFOOD CO (the “LOUIS KEMP marks”) for
surimi-based products and other seafood accessory products within the natural zone of
expansion. The amended Agreement also included a revised reservation of rights for Mr. Kemp
that provided:

1

The district court noted that no party had contemplated, much less used, the composite term “LOUIS
KEMP” to market surimi-based seafood products or any other food products prior to the proposed use
that precipitated renegotiation of the Agreement.

389

Electronic copy available at: https://ssrn.com/abstract=3883500

It is agreed that [Mr. Kemp], or any entity in which [he] has an interest, may utilize a composite
trademark consisting of the word KEMP or KEMP’s and preceded or followed by one or more
additional words the selection of which shall be approved in advance in writing by [Oscar
Mayer] in connection with the marketing, selling, or distribution of [certain listed products].
In 1992, Oscar Mayer sold the surimi business to Tyson Foods, Inc., who in turn sold the
business to Bumble Bee. Con Agra Foods subsequently acquired Bumble Bee. Before October
1995, Bumble Bee and its predecessors spent over $49 million to promote and advertise the
LOUIS KEMP marks. By October 1995, the LOUIS KEMP marks had achieved a brand
awareness of 47%, Bumble Bee’s Louis Kemp Seafood Company held a 77% share of the
market for retail pre-packaged seafood and LOUIS KEMP was the number one surimi seafood
brand with a 55% market share. It is undisputed that Bumble Bee owns numerous registered
trademarks for KEMP, including the term KEMP without restriction as to font, trade dress or
form, and more narrow registrations for the term KEMP along with certain design elements. In
addition, Bumble Bee owns registration numbers 1,859,815 and 1,859,816 (for the mark LOUIS
KEMP) and 1,859,817 and 1,879,931 (for the mark LOUIS KEMP SEAFOOD COMPANY).
In April and May 1995, Mr. Kemp wrote to Jeno F. Paulucci of Luigino’s, Inc., a prospective
business partner, to propose the formation of a new company “to develop and sell a line of
precooked wild rice products.” Mr. Kemp noted his intention to take advantage of the goodwill
associated with the LOUIS KEMP marks (goodwill that Bumble Bee, Tyson, and Oscar Mayer
had invested $49 million to develop) when he stated:
Non-fish products can use the ‘Louis Kemp’ brand name which has national recognition with
over $50 million spent on advertising, 20 million lbs of ‘Louis Kemp’ product sold annually with
a 67% market share of the prepackaged retail market in its category. [April 1995 letter]
We could use the “Louis Kemp” brand name where we can and want to, to take advantage of the
considerable equity it possesses and or any and all other brands the company can utilize, now
and in the future to develop any other specialty food items that would meet the compan[y’]s goal
for growth and success. [May 1995 letter]
While Mr. Kemp expressly stated that he desired to “take advantage of the considerable equity”
that the “Louis Kemp” brand name possessed, and while he may have believed that he was
entitled to do so under the contract, he also recognized the risk attendant to this appropriation of
goodwill. He sought and obtained an opinion letter from counsel in which counsel advised that
he could use his name, “Louis Kemp” for precooked wild rice products. In counsel’s opinion,
these products were sufficiently different from fish products to avoid confusion. Counsel did
advise against using the term “Louis Kemp Seafood Company,” using type font or script similar
to that used by [then] Tyson, and using the marks on products that contained surimi.
Mr. Kemp and his newly formed company, Quality Finer Foods 2 entered a “Custom Packing and
Sales Agreement” with Luigino’s, Inc. Under the Sales Agreement, Mr. Kemp granted Luigino’s
2

Hereafter, we refer to the plaintiffs collectively as Mr. Kemp.

390

Electronic copy available at: https://ssrn.com/abstract=3883500

the right to cancel the agreement “if any meaningful action (in the sole discretion of Luigino’s
attorney) is threatened or commenced against Quality Finer Foods or its owner, Louis Kemp, for
trade mark infringement, violation and the like.” Apparently, Mr. Paulucci, his attorney, or
others at Luigino’s also recognized the risk attendant to using the trademark LOUIS KEMP.
In October 1995, Mr. Kemp began commercial use of the mark LOUIS KEMP on wild rice,
chicken and wild rice soup, and wild rice with stir fry vegetables. Mr. Kemp did not seek
Bumble Bee’s approval, as per the amended Agreement, for use of the two-word mark on wild
rice products. Mr. Kemp’s use was accompanied by trade dress that differed from Bumble Bee’s
trade dress and did not include the words “Seafood Co.” In particular, Bumble Bee displayed its
LOUIS KEMP SEAFOOD CO. mark against a blue background and Mr. Kemp displayed the
LOUIS KEMP mark against a white and red striped background, using a different font. Mr.
Kemp juxtaposed the mark with a scene of lakes and wild rice while Bumble Bee’s
mark appeared on see-through packages that permitted potential consumers to view the surimi
product. Mr. Kemp sought registration of the trademark LOUIS KEMP as applied to precooked
wild rice products. The Patent and Trademark Office rejected Mr. Kemp’s application based on a
finding that Mr. Kemp’s mark was confusingly similar to Bumble Bee’s mark.
On March 13, 1996, Tyson, then owner of the LOUIS KEMP marks, sent Mr. Kemp a cease and
desist letter. Tyson alleged infringement and likelihood of confusion. On March 21, 1996, Mr.
Kemp responded by explaining that he believed the amended Agreement permitted his use of the
trademark LOUIS KEMP on non-surimi products. Mr. Kemp then filed this suit to seek a
declaratory judgment regarding a contractual right to use the trademark LOUIS KEMP. Mr.
Kemp also brought tortious interference and unfair competition claims against Tyson and
Bumble Bee. Tyson and Bumble Bee filed trademark infringement and dilution counterclaims
against Mr. Kemp based on federal and Minnesota law. In 1998, Mr. Kemp stopped selling wild
rice products under the LOUIS KEMP mark.
Over the next few years, litigation proceeded on many fronts, including state and bankruptcy
courts in California, as well as the United States District Court in Minnesota. On May 21, 2001,
upon stipulation of the parties, the district court below entered an Order Granting Consent
Judgment which held that the only remaining issues were the issues of trademark infringement
and dilution as set forth in Tyson and Bumble Bee’s counterclaims. 3

3

The Order provided, inter alia:
4. The parties to this litigation have been involved in a number of related litigations in the federal, state,
and bankruptcy courts of State of California, including Kemp v. Oscar Mayer Foods Corp., No
BC133535 (Super.Ct. Los. Angeles County); Kemp v. Oscar Mayer Foods Corp., No. B105,876
(Cal.Ct.App.2d Dist.); In re Kemp, No LA9649617 KM (C.D.Cal.Bankr.); Dye, United States Trustee v.
Kemp, No. 97-02974-KM (C.D.Cal.Bankr.); Dye, United States Trustee v. Kemp, No. 98-2344-AHM
(C.D.Cal.); and Dye, United States Trustee v. Superior Seafoods, Inc., No. 97-01331-KM (C.D.Cal).
******
6. The California litigations have now been resolved by means of a demurrer and grant of summary
judgment in favor of Tyson in the California state trial court (i.e., in No. BC133535 (Super. Ct. Los
Angeles County)) coupled with a settlement agreement signed by all of the parties to those litigations and

391

Electronic copy available at: https://ssrn.com/abstract=3883500

The district court then held a bench trial to resolve the outstanding issues of whether Mr. Kemp’s
use of the LOUIS KEMP mark infringed or diluted Bumble Bee’s trademark rights. The
evidence included the trial testimony of Mr. Kemp’s former salesman for the wild rice products,
Patrick Melby. Mr. Melby claimed that actual confusion existed among brokers. In fact, Mr.
Melby testified that these professional buyers “always” asked if there was a connection between
the wild rice and surimi companies and that they “always” had to have it explained to them that
the two products came from different companies. This evidence was undisputed. The district
court, however, discounted this evidence and stated, “The Court does not extract from his
testimony the inference or conclusion that confusion among brokers was rampant.”
Tyson and Bumble Bee submitted a customer survey that purported to show confusion among
relevant consumers. The district court discounted the survey as infirm. The district court noted
that the pool of survey participants did not accurately reflect the target market and that problems
with the format of the surveyor’s questions called into doubt the validity of the survey’s results.
Mr. Kemp testified that during the many years that he sold seafood products under the KEMP
trademarks, another firm sold dairy products under an identical KEMP trademark with no reports
of actual consumer confusion. An executive from Con Agra (the company that owned Bumble
Bee) testified that he was not aware of any reports of actual confusion between the LOUIS
KEMP seafood products and the third party’s dairy products. Also, the evidence showed that Mr.
Kemp promoted the sale of his wild rice products as side dishes for fish, and Bumble Bee
promoted its surimi products for use with rice.
Finally, during trial, Mr. Kemp again made clear his intention to take advantage of the goodwill
and brand equity that Bumble Bee and its predecessors had built in the trademark LOUIS
KEMP:

the [parties to] present litigation [other than Bumble Bee Seafoods, Inc.], which settlement has been
approved by the California bankruptcy court.
7. Pursuant to the doctrine of res judicata, the Court finds that Tyson owns all right, title, and interest in
and to the LOUIS KEMP Marks, and Tyson owns U.S. Trademark Registration Nos. 1,859,815 and
1,859,816 (for the mark LOUIS KEMP) and U.S. Trademark Registration Nos. 1,859,817 and 1,879,931
(for the mark LOUIS KEMP SEAFOOD CO.). Accordingly, the Court hereby grants judgment to Tyson
on its claim for declaratory judgment (Am. Ans., Aff. Def. & Ctrcls., Ctrcl. I ¶¶ 32-36).
8. Tyson’s LOUIS KEMP Marks are valid, enforceable, and in full force and effect.
******
11. Accordingly, the only issues remaining in the present litigation are whether the use by Kemp of the
trademark LOUIS KEMP or any formative of this mark in connection with rice products, including
without limitation “seasoned wild rice, chicken wild rice soup, and wild rice with stir fried vegetables” as
well as “southwestern white and wild rice, cooked and seasoned white and wild rice and wild and white
rice stir fry” (all as identified by Kemp in response to Tyson’s Interrogatory No. 1) infringes and/or
dilutes Tyson’s rights in the Louis Kemp Marks.

392

Electronic copy available at: https://ssrn.com/abstract=3883500

Q. Well, isn’t it a fact that you used the mark LOUIS KEMP on you[r] wild rice products
solely to take advantage of the huge investment that Oscar Mayer and Tyson invested in
the brand?
A. Absolutely true and that’s because the agreement I made with them and they made
with me.
The district court applied the six factor test from SquirtCo v. Seven-Up Co., 628 F.2d 1086, 1091
(8th Cir.1980) (listing the following as factors to consider in assessing the likelihood of
confusion: (1) the strength of the owner’s mark; (2) the similarity of the owner’s mark and the
alleged infringer’s mark; (3) the degree to which the products compete with each other; (4) the
alleged infringer’s intent to “pass off” its goods as those of the trademark owner; (5) incidents of
actual confusion; and (6) the type of product, its costs and conditions of purchase (the
“SquirtCo factors”)). The district court noted Mr. Kemp’s concession that the first and sixth
factors weighed in favor of finding a likelihood of confusion. The district court then analyzed the
remaining four factors. In doing so, the district court conducted a side-by-side comparison of the
parties’ respective products’ trade dress; discounted similarities in the marks due to differences
in the trade dress; noted the absence of competition between the products; found that Mr. Kemp
did not intend consumers to associate his products with Bumble Bee’s products; found no
evidence of actual confusion; and, ultimately, found that there was neither a likelihood of
confusion nor actual dilution. As a result, the district court granted judgment in favor of Mr.
Kemp.
II. Analysis — Likelihood of Confusion
We review application of the SquirtCo factors and the ultimate determination of a likelihood of
confusion for clear error. Children’s Factory, Inc. v. Benee’s Toys, Inc., 160 F.3d 489, 493 (8th
Cir.1998); ConAgra, Inc. v. George A. Hormel, & Co., 990 F.2d 368, 370-71 (8th Cir.1993).
Reversal under the clear error standard is appropriate in this case because, after reviewing the
record, we are “left with the definite and firm conviction that a mistake has been
committed.” Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 84 L.Ed.2d
518 (1985) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525,
92 L.Ed. 746 (1948)).
Mr. Kemp argues that minor differences in trade dress, as previously described, establish that the
marks are dissimilar. He argues further that he did not have an intent to misappropriate the
goodwill consumers associate with Bumble Bee’s mark and that his receipt of advice from
counsel proves this fact. He also argues that the underlying products were not in competition
with one another and that there was no evidence of actual confusion. Although he concedes that
the first factor (the strength of the mark) and the sixth factor (the type of product, its costs, and
conditions of purchase) support a finding that confusion is likely, he argues that, on balance, the
SquirtCo factors support the conclusion that no confusion is likely.
The factors from SquirtCo guide our analysis, but the ultimate determination of whether
confusion is likely is not to be mechanically determined through rigid application of the factors.
393

Electronic copy available at: https://ssrn.com/abstract=3883500

Under SquirtCo, no one factor controls, and because the inquiry is inherently case-specific,
different factors may be entitled to more weight in different cases. SquirtCo, 628 F.2d at
1091 (“[R]esolution of this issue does not hinge on a single factor but requires a consideration of
numerous factors to determine whether under all the circumstances there is a likelihood of
confusion.”). Further, the factors are not entirely separable. For example, it is inappropriate to
conduct a side-by-side comparison of the elements of two products’ trade dress, as urged by Mr.
Kemp, without reference to the senior mark’s strength or the market conditions under which
likely consumers would see the marks. See, e.g., Wynn Oil Co. v. Thomas, 839 F.2d 1183, 1187
(6th Cir.1988) (“‘[I]t is axiomatic in trademark law that “side-by-side” comparison is not the
test.’”) (quoting Levi Strauss & Co. v. Blue Bell, Inc., 632 F.2d 817, 822 (9th Cir.1980)). Rather,
our comparison of the similarity between marks and products must occur in a context that
recognizes how consumers encounter the products and how carefully consumers are likely to
scrutinize the marks. See Homeowners Group, Inc. v. Home Marketing Specialists, Inc., 931 F.2d
1100, 1109 (6th Cir.1991) (“Instead, the marks must be viewed in their entirety and in context.
[A] court must determine, in the light of what occurs in the marketplace, whether the mark will
be confusing to the public when singly presented.”) (internal quotations omitted).
Applying the factors in this manner, Mr. Kemp’s concession that Bumble Bee’s mark is strong
means that there must be greater degree of dissimilarity between the senior mark and the
offending mark. Compare General Mills, Inc. v. Kellogg Co., 824 F.2d 622, 626 (8th
Cir.1987) (“Determining that a mark is weak means that consumer confusion has been found
unlikely because the mark’s components are so widely used that the public can easily distinguish
slight differences in the marks, even if the goods are related.”) with SquirtCo, 628 F.2d at
1091 (“A strong and distinctive trademark is entitled to greater protection than a weak or
commonplace one.”). Also, a greater level of dissimilarity is required because the products in
this case are not priced or sold in a manner that suggests a high level of consumer sophistication
or deliberation in the identification of product source. See First National Bank, in Sioux Falls v.
First National Bank, South Dakota, 153 F.3d 885, 889-90 (8th Cir.1998) (“[C]onsumers tend to
exercise a relatively high degree of care in selecting banking services. As a result, customers are
more likely to notice what, in other contexts, may be relatively minor differences in
names.”); Astra Pharm. Prods., Inc. v. Beckman Instruments, Inc., 718 F.2d 1201, 1206 (1st
Cir.1983) (“[T]here is always less likelihood of confusion where goods are expensive and
purchased after careful consideration.”); Electronic Design & Sales, Inc. v. Elec. Data Sys.
Corp., 954 F.2d 713, 718 (Fed.Cir.1992) (“[P]urchaser[ ] . . . sophistication is important and
often dispositive because ‘[s]ophisticated consumers may be expected to exercise greater care.’”)
(third bracket in original) (quoting Pignons S.A. de Mecanique de Precision v. Polaroid
Corp., 657 F.2d 482, 489 (1st. Cir.1981)); SquirtCo, 628 F.2d at 1091 (“‘[T]he kind of product,
its cost and the conditions of purchase are important factors in considering whether the degree of
care exercised by the purchaser can eliminate the likelihood of confusion which would otherwise
exist.’”) (quoting Grotrian, Helfferich, Schulz, Th. Steinweg Nachf. v. Steinway & Sons, 523 F.2d
1331, 1342 (2d. Cir.1975)).
As to the second SquirtCo factor, then, we reject Mr. Kemp’s argument that slight differences in
trade dress such as type font, text color, and package art make confusion unlikely. Bumble Bee’s
mark and Mr. Kemp’s mark share a dominant feature—the phrase Louis Kemp. Viewed in
394

Electronic copy available at: https://ssrn.com/abstract=3883500

reference to the facts that Bumble Bee’s mark is strong and likely consumers are not expected to
exercise great scrutiny in the purchase of low-price, supermarket items, we must conclude that
the second SquirtCo factor, similarity of the marks, does not strongly support Mr. Kemp’s
position. 4
Turning to the third factor, the degree of competition, we note that the two products, wild rice
products and surimi-based products, were not in direct competition. A showing of direct
competition, however, is not required, and the factor, “degree of competition” requires a broader
examination of the products’ relationship in the market. See 15 U.S.C. § 1125(a)(1)(A)
(providing for protection against confusion regarding “origin, sponsorship, or approval”); Mutual
of Omaha Ins. Co. v. Novak, 836 F.2d 397, 399 (8th Cir.1987) (stating that “[i]t is error to
assume that trademark law protects against use of a mark only on directly competitive products”
and that where “there was little or no direct competition . . . infringement still could be found . . .
for confusion, not competition, is the touchstone of trademark infringement.”); SquirtCo, 628
F.2d at 1091 (“Competitive proximity is one factor to be considered, even though infringement
may be found in the absence of direct competition.”). Where products are wholly unrelated, this
factor weighs against a finding that confusion is likely. Where products are related, however, it is
reasonable for consumers to think that the products come from the same source, and confusion,
therefore, is more likely. Anheuser-Busch, Inc. v. Balducci Publ’ns, 28 F.3d 769, 774 (8th
Cir.1994) (noting that protection extends “‘against use of [plaintiff’s] mark on any product or
service which would reasonably be thought by the buying public to come from the same source,

4

In the appropriate case, minor differences in trade dress may provide a valid basis for finding otherwise
identical marks to be distinguishable. In General Mills, 824 F.2d at 627, for example, the court found that
the mark “OATMEAL RAISIN CRISP” was not likely to be confused with the mark “APPLE RAISIN
CRISP” when both marks were used on similar products. There, the underlying cereal products were
closely related to the commonly used descriptive terms in their respective composite trademarks, such
that the marks were weak. Id. at 626 (recognizing that the highly descriptive nature of the mark “APPLE
RAISIN CRISP” made it a weak mark). Further, both parties used their marks in combination with highly
distinctive trade dress, namely, prominently displayed, widely recognized house marks. Id. (describing
trade dress that featured prominent displays of the house marks “KELLOGGS” and “GENERAL
MILLS”).
Similarly in Luigino’s, Inc. v. Stouffer Corp., 170 F.3d 827, 830 (8th Cir.1999), the court found “LEAN
‘N TASTY” not confusingly similar to “LEAN CUISINE,” both as applied to pre-packaged meals
marketed as healthy or diet meals. In Luigino’s, the only common ground between the marks was the
descriptive word “LEAN.” It would have been inappropriate to extend trademark protection in the term
“LEAN CUISINE” so broadly as to prohibit a competitor from employing the descriptive term “LEAN”
in combination with other terms as part of a composite mark. Further, the court in Luigino’s specifically
noted that consumers of specialty health-food or diet items were likely to exercise greater care at the point
of purchase such that the conditions of purchase mitigated against a likelihood of confusion. Id.at 831.
Finally, as in General Mills, both parties’ products used trade dress that employed prominent displays of
their respective, well known house marks. Id. at 829. Accordingly, in both of these prior cases, unlike the
present case, it was particularly appropriate to emphasize the distinctions in trade dress since the marks
were weak, the additional trade dress was distinctive rather than descriptive, and, at least in the case
of Luigino’s, the consumers were presumed to exercise a high degree of care in their purchases.

395

Electronic copy available at: https://ssrn.com/abstract=3883500

or thought to be affiliated with, connected with, or sponsored by, the trademark owner’”)
(quoting J. Thomas McCarthy, Trademarks and Unfair Competition § 24.03 (3d.1992)).
Here, the record clearly reflects a connection between the two products. Mr. Kemp advocated the
marketing of his rice products with fish and Bumble Bee promoted its surimi product for use
with rice. Mr. Kemp’s products were intended as side dishes, likely to be served with meat, fish,
or poultry. Because direct competition is not the only aspect of this inquiry (although a showing
of direct competition may increase the likelihood of confusion), proper application of this factor
requires exploration of the likelihood that consumers would draw a connection between the two
products and be confused as to the identities of their respective sources. Here, the products were
similarly marketed, similarly priced, and intended for use as compliments to one another.
Accordingly, this factor weighs in favor of a finding that confusion was likely.
Turning to the fourth factor, the alleged infringer’s intent to pass off his goods as those of the
trademark owner, we believe the evidence supports only one permissible view of Mr. Kemp’s
admission, namely, his desire to cause consumers to associate his brand with that of Bumble Bee.
The evidence of this clear intention to appropriate for his own benefit the considerable equity,
i.e., the trademark goodwill, of the LOUIS KEMP brand name was undisputed. Further, this
intention did not change over time. Rather, Mr. Kemp noted his intent in his solicitation letters to
Mr. Paulucci and again testified at trial that his subsequent, actual use of the name was designed
to take advantage of the investment Oscar Mayer and Tyson had made in the mark.
Rarely will a junior user admit such an intention. Mr. Kemp apparently did so in this case
because he believed contract rights entitled him to use the trademark LOUIS KEMP. His
subjective opinions regarding his contract rights, however, in no way diminish the effect of his
statement. He openly admitted his intention to market his products to take advantage of the
considerable equity of the Oscar Mayer and Tyson investments. The only way to take advantage
of this brand equity is to cause consumers to mistakenly believe there is, at a minimum, an
association between the sources of the products.
No party contemplated, much less used, a composite term that contained the words “LOUIS
KEMP” to market surimi-based seafood products — or any other food products — prior to Oscar
Mayer’s request that precipitated renegotiation of the Agreement. Accordingly, no party enjoyed
trademark rights related to the phrase “LOUIS KEMP” before Oscar Mayer invested and
developed its mark in association with its surimi business. There are no claims before the court
related to state law rights of publicity nor claims that Mr. Kemp enjoyed celebrity status that
would merit protection of his personal name under such laws. Accordingly, when Mr. Kemp
referred to “the considerable equity” of the LOUIS KEMP brand name, the only equity to which
he could have been referring was the equity built by Bumble Bee’s predecessors.
We cannot discount this intent based on the fact that Mr. Kemp believed the contract entitled him
to play on the goodwill of Bumble Bee’s marks. As noted, the contract conditioned Mr. Kemp’s
right to use a related mark upon Oscar Mayer’s prior approval, which Mr. Kemp did not seek.
Further, we cannot discount this intent based on the fact that Mr. Kemp received advice of
396

Electronic copy available at: https://ssrn.com/abstract=3883500

counsel and slightly modified his presentation of his LOUIS KEMP mark. Discounting a
showing of intent based on minor changes in presentation is inappropriate because:
[f]ew businesspeople are foolhardy enough to be so blatant in their attempt to increase
profits. To find trademark infringement only by exact identity and not where the junior
user makes some slight modification would be in effect to reward the cunning infringer
and punish only the bumbling one.
J. Thomas McCarthy, Trademarks and Unfair Competition § 23.20 (4th ed.2002) (citations and
internal quotations omitted). Clearly, Mr. Kemp attempted to minimize his legal risk. His desire
to minimize his legal risk, however, cannot be equated with a diminution of his desire to “take
advantage of the considerable equity” of Bumble Bee’s trademark.
It is important to note that intent as a SquirtCo factor is relevant not because trademark
infringement requires intent, bad faith, or any other mens rea. Instead, this SquirtCo factor is
relevant because it demonstrates the junior user’s true opinion as to the dispositive issue,
namely, whether confusion is likely. Accordingly, it is irrelevant that he may have believed
contract rights excused his use. 5 He adopted the mark LOUIS KEMP specifically to take
advantage of the “considerable equity” Bumble Bee and its predecessors had built in the mark.
He admitted this regarding his prospective intentions in his letter to solicit Mr. Paulucci as a
partner, and he admitted this under examination regarding his intentions surrounding his actual
use. We believe this evidence permits only one possible conclusion, namely, that Mr. Kemp
believed consumers would associate his products with those of the senior user. Accordingly, this
factor weighs very strongly in favor of finding that confusion was likely.
Finally, turning to the fifth factor, incidents of actual confusion, we cannot say that the district
court committed clear error in discounting the survey. The district court acted well within its
broad fact finding authority when it chose to discount the survey evidence. We believe, however,
that the undisputed testimony of Mr. Kemp’s salesman for the wild rice products, Patrick Melby,
that actual confusion existed among sophisticated professional buyers, supports a finding of
actual confusion. Such buyers are individuals who make their living purchasing food products
like those of Bumble Bee and Mr. Kemp, and they may be presumed to exercise a high standard
of care. See, e.g., Ford Motor Co. v. Summit Motor Prods., Inc., 930 F.2d 277, 293
(3d.Cir.1991) (“[P]rofessional buyers, or consumers of very expensive goods, will be held to a
higher standard of care.”); Oreck Corp. v. U.S. Floor Sys., Inc., 803 F.2d 166, 173-74 (5th
Cir.1986) (finding that buyers for professional and institutional purposes were likely to be
informed, deliberative buyers not easily confused as to product source). As such, when even
professional buyers are confused, it serves as strong evidence that the average consumer, who
exercises less scrutiny, is likely to be confused. See Checkpoint Systems, Inc. v. Check Point
Software Tech., Inc., 269 F.3d 270, 285 (3d.Cir.2001) (“[P]rofessionals or commercial buyers
familiar with the field . . . are sophisticated enough not to be confused by trademarks that are
closely similar. That is, it is assumed that such professional buyers are less likely to be confused
5

As noted previously, the only issue before us is the issue of infringement. Based on the stipulation of the
parties and the related California litigation, there is no contractual right to use an infringing mark.

397

Electronic copy available at: https://ssrn.com/abstract=3883500

than the ordinary consumer.”) (quoting J. Thomas McCarthy, Trademarks and Unfair
Competition, § 23:101 (4th ed.2000)); see also; Perini Corp. v. Perini Constr., Inc., 915 F.2d
121, 128 (4th Cir.1990) (“[I]n a market with extremely sophisticated buyers, the likelihood of
consumer confusion cannot be presumed on the basis of the similarity in trade name alone.”).
The district court, as the fact-finder in this case, was entitled to discount Mr. Melby’s testimony.
We do not believe, however, that the district court’s opinion contains a finding that Mr. Melby
was non-credible. The district court merely found that Mr. Melby’s testimony failed to
demonstrate that instances of confusion were “rampant.” Accordingly, the record contains
undisputed testimony that there were instances of actual confusion, even if those instances were
not “rampant.” When, as here, it is shown by an alleged infringer’s own salesman that even
sophisticated professional buyers experienced actual confusion, such evidence supports a finding
that confusion is likely.
In summary, a balancing of the SquirtCo factors support a finding that consumer confusion was
likely and Mr. Kemp’s use was infringement. Having found infringement due to a likelihood of
confusion, and there being no remedies for dilution separate from the available remedies for
infringement, we need not address the issue of dilution. The judgment of the district court is
reversed and this case is remanded for determination of an appropriate remedy.

398

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 24: Permissible Uses
Upon completion of class 24, you should be able to:
1)
2)
3)
4)

explain the “classic” fair use defense;
explain nominative use;
explain the policy issues at the intersection of the First Amendment and trademark rights;
explain different approaches to resolving these tensions and the consequences of those
approaches.
***

“Classic” or “descriptive” fair use is a statutorily-established defense to trademark infringement.
We will explore this defense in the context of Zatarains v. Oak Grove Smokehouse (5th Cir.
1983).
In addition to descriptive fair use, other uses of trademarks are sometimes described as “fair” or
“permissible” uses, notwithstanding the outcome of a likelihood of confusion analysis.
Nominative use—the use of a mark to refer to the actual mark owner rather than the user, as in
comparative advertising—is one such form. We will discuss in class different approaches that
courts have taken to nominative use.
A more difficult question involves the intersection between First Amendment free speech
principles and trademark rights. We will examine this issue through the lens of two Circuits: the
the 8th Circuit decision of Anheuser-Busch, Inc. v. Balducci Publications (8th Cir. 1994) and the
9th Circuit decision of Mattel v. MCA Records (9th Cir. 2002).
As you read these cases, ask yourself the following questions:
• What is descriptive fair use?
• What are the policy issues underlying descriptive fair use?
• Why have descriptive fair use if there are already restrictions on descriptive matter
serving as a trademark?
• Why does the First Amendment protect speech, even when it is not political speech?
• What tensions are raised by the intersection of First Amendment free speech
principles and trademark rights?
• How are those tensions addressed in the 8th and 9th Circuits?

399

Electronic copy available at: https://ssrn.com/abstract=3883500

Anheuser-Busch, Inc. v. Balducci Publications
28 F.3d 769 (8th Cir. 1994)
Before McMILLIAN, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and BOWMAN,
Circuit Judge.
JOHN R. GIBSON, Senior Circuit Judge.
Anheuser-Busch, Inc., appeals from the judgment of the district court dismissing its federal and
state trademark infringement, trademark dilution, and unfair competition claims against Balducci
Publications and its publishers, Richard and Kathleen Balducci, for the use of registered
Anheuser-Busch trademarks in a fictitious advertisement for “Michelob Oily.” See 15 U.S.C. §§
1114(1), 1125(a) (1988); Mo.Rev.Stat. §§ 417.056, 417.061 (1986). We have carefully reviewed
the record before us, and we reverse.
Anheuser-Busch operates a brewery in St. Louis. Its products include the Michelob family of
beers: Michelob, Michelob Dry, Michelob Light and Michelob Classic Dark. For use in its
marketing of these products, Anheuser-Busch owns several federally-registered trademarks: (1)
Michelob; (2) Michelob Dry; (3) A & Eagle Design; (4) Bottle and Label Configuration; (5)
Bottle Configuration; (6) Vertical Stripe Design; (7) the phrase “ONE TASTE AND YOU’LL
DRINK IT DRY;” and (8) Vertical Stripe and A & Eagle Design. Of these, (1) and (3) are also
registered Missouri trademarks.
Balducci Publications is a publishing business owned by Richard and Kathleen Balducci, also
defendants in this case. Balducci Publications has published Snicker, a humor magazine, since
April 1987. The back cover of issue 5½, published in April 1989, contains a mock advertisement
for the fictitious product “Michelob Oily.” A reduced copy of the advertisement is attached as
Appendix A. The advertisement states in bold type, “ONE TASTE AND YOU’LL DRINK IT
OILY” immediately above “MICHELOB OILY®.” The accompanying graphics include a
partially-obscured can of Michelob Dry pouring oil onto a fish, an oil-soaked rendition of the A
& Eagle design (with the eagle exclaiming “Yuck!”) below a Shell Oil symbol, and various
“Michelob Oily” products bearing a striking resemblance to appellants’ Michelob family. This
resemblance was quite intentional, as evidenced by the admitted use of actual Anheuser-Busch
“clip-art” 6 in replicating several of the protected trademarks. In smaller text the ad opines, “At
the rate it’s being dumped into our oceans, lakes and rivers, you’ll drink it oily sooner or later,
anyway.” Finally, the following disclaimer is found in extremely small text running vertically
along the right side of the page: “Snicker Magazine Editorial by Rich Balducci. Art by Eugene
Ruble. Thank goodness someone still cares about quality (of life).” A full-size reproduction of
this part of the ad is contained in Appendix B.

6

Clip-art consists of collections of pictures which may be inserted into a new publishing application, such
as an advertisement. Anheuser-Busch distributes clip-art to ensure accurate and consistent representation
of its marks.

400

Electronic copy available at: https://ssrn.com/abstract=3883500

Balducci continues to sell back issues of Snicker—including Issue 5½. Advertising for back
issues of the magazine has included the words “Michelob Oily” and a blue ribbon design
associated with Anheuser-Busch.
Mr. Balducci stated at trial that he used the parody to comment on: (1) the effects of
environmental pollution, including a specific reference to the then-recent Shell oil spill in the
Gasconade River—a source of Anheuser-Busch’s water supply; (2) Anheuser-Busch’s
subsequent decision to temporarily close its St. Louis brewery; and (3) the proliferation of
Anheuser-Busch beer brands and advertisements. The defendants concede they possessed no
knowledge that any Anheuser-Busch product actually contained oil.
Anheuser-Busch, displeased with Balducci’s extensive use of its trademarks and the possible
implication that its products were tainted with oil, brought this suit in May 1989. It asserted five
causes of action: (1) infringement of federally-registered trademarks, 15 U.S.C. § 1114(1); (2)
federal unfair competition, 15 U.S.C. § 1125(a); (3) state trademark infringement, Mo.Rev.Stat.
§ 417.056; (4) common law unfair competition; and (5) state law trademark dilution,
Mo.Rev.Stat. § 417.061. It sought one dollar in nominal damages and injunctive relief.
Other than the Balducci ad itself, the primary evidence offered by Anheuser-Busch was a study
designed by Jacob Jacoby, Ph. D., and conducted under the supervision of Leon B. Kaplan,
Ph.D. This survey, conducted in St. Louis shopping malls, involved 301 beer drinkers or
purchasers who claimed to periodically review magazines or newspapers. The surveyors showed
the Balducci ad to 200 participants and a Michelob Dry ad to the remaining 101. Of those
viewing the Balducci ad, many expressed an impression of Anheuser-Busch’s role in its creation.
For example, fifty-eight percent felt the creators “did have to get permission to use the Michelob
name.” Fifty-six percent believed permission would be required for the various symbols and
logos. Six percent of the classified 7 responses construed the Balducci ad to be an actual
Anheuser-Busch advertisement. Almost half (45%) found nothing about the parody which
suggested it was an editorial, and seventy-five percent did not perceive it as satirical. Virtually
none (3.5%) noticed the tiny disclaimer on the side of the ad. Fifty-five percent construed the
parody as suggesting that Michelob beer is or was in some way contaminated with oil. As a
result, twenty-two percent stated they were less likely to buy Michelob beer in the future.
After a bench trial, the district court ruled in favor of Balducci on each of the five theories.
Although the court found that “Defendants clearly used Plaintiff’s marks in their ad parody, they
used some of those marks without alteration, and they did so without Plaintiff’s permission,” it
dismissed the trademark claims because “Defendants’ use of [the] marks did not create a
likelihood of confusion in the marketplace.” Anheuser-Busch, Inc. v. Balducci Publications, 814
F.Supp. 791, 793. In reaching this decision, the court expressed the need to give “special
sensitivity” to the First Amendment aspects of the case. Id. at 796. Accordingly, the court
concluded that although “Plaintiff’s statistical evidence [might] well be persuasive in the context
7

The staff at Princeton Research & Data Consulting Center, Inc. classified the answers to open-ended
questions. Balducci objects to this classification process generally, but offers no persuasive evidence that
any significant number of responses have been erroneously classified.

401

Electronic copy available at: https://ssrn.com/abstract=3883500

of a classic trademark infringement case … where the allegedly infringing use occurs in an
editorial context,” more persuasive evidence of confusion is required. Id. at 797. The court
similarly dismissed the state law dilution claim, stating that “because Defendant’s use of
Plaintiff’s marks occurred in an editorial context, there is no threat of tarnishment through
association with shoddy or disharmonious products.” Id. at 799. Finally, the court rejected the
unfair competition claims because the “parody was not in any way connected with the sale of a
product and because Plaintiff has failed to establish a likelihood of confusion in the
marketplace.” Id. at 798.
On appeal, Anheuser-Busch contends the district court gave inordinate weight to Balducci’s First
Amendment claims and erred in finding no likelihood of confusion. Balducci contends the court
correctly found no likelihood of confusion and, furthermore, argues the ad parody is absolutely
protected by the First Amendment.
I.
This case involves the tension between the protection afforded by the Lanham Act to trademark
owners and the competing First Amendment rights of the parodist. Our analysis of the district
court’s decision encompasses two related, but distinct steps. We begin by considering whether
the district court erred in finding no likelihood of confusion. Since a trademark infringement
action requires a likelihood of confusion, this finding, if upheld, decides this case. If we conclude
the court erred in finding no likelihood of confusion, we must consider Balducci’s additional
argument that the First Amendment protects it from liability.
Section 32(1) of the Lanham Act protects owners of registered trademarks from uses “likely to
cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114(1). The determination of
whether “likelihood of confusion” exists is a factual determination which we review under the
clearly erroneous standard. Mutual of Omaha Ins. Co. v. Novak, 836 F.2d 397, 398 (8th
Cir.1987); SquirtCo v. Seven-Up Co., 628 F.2d 1086, 1091 (8th Cir.1980). However, our review
is not so limited when, as here, the district court’s “conclusions are inextricably bound up in its
view of the law.” Calvin Klein Cosmetics Corp. v. Lenox Labs., 815 F.2d 500, 504 (8th
Cir.1987). Rather than first considering whether Balducci’s ad parody was likely to confuse the
public and then considering the scope of First Amendment protection, the district court conflated
the two. The court essentially skewed its likelihood of confusion analysis in an attempt to give
“special sensitivity” to the First Amendment, holding Anheuser Busch to a higher standard than
required in a “classic trademark infringement case.” Balducci, 814 F.Supp. at 796-97. Since we
cannot separate the court’s factual finding of confusion from its legal conclusions, we conduct a
de novo review of the well-developed record before us. Calvin Klein, 815 F.2d at 504.
Many courts have applied, we believe correctly, an expansive interpretation of likelihood of
confusion, extending “protection against use of [plaintiff’s] mark on any product or service
which would reasonably be thought by the buying public to come from the same source, or
thought to be affiliated with, connected with, or sponsored by, the trademark owner.”
McCarthy, Trademarks and Unfair Competition § 24.03, at 24-13 (3d ed. 1992); Novak, 836
F.2d at 398; Nike, Inc. v. “Just Did It” Enters., 6 F.3d 1225, 1228 (7th Cir.1993); Dallas
402

Electronic copy available at: https://ssrn.com/abstract=3883500

Cowboys Cheerleaders, Inc. v. Pussycat Cinema, Ltd., 604 F.2d 200, 204-05 (2d
Cir.1979); Jordache Enters., Inc. v. Levi Strauss, 841 F.Supp. 506, 514-15 (S.D.N.Y.1994). This
approach seems consistent with congressional intent, as evidenced by the express inclusion
during the 1989 revision of the Lanham Act of protection against confusion as to “origin,
sponsorship, or approval.” 15 U.S.C. § 1125(a). This court enumerated several factors pertinent
to the finding of likelihood of confusion in SquirtCo, 628 F.2d at 1091: (1) the strength of the
trademark; (2) the similarity between the plaintiff’s and defendant’s marks; (3) the competitive
proximity of the parties’ products; (4) the alleged infringer’s intent to confuse the public; (5)
evidence of any actual confusion; and (6) the degree of care reasonably expected of the
plaintiff’s potential customers. These factors are not a distinct test, but represent the sort of
considerations which a court should consider in determining whether likelihood of confusion
exists. We briefly consider the application of these factors to this case.
Anheuser-Busch possessed several very strong 8 trademarks that Balducci displayed virtually
unaltered in the ad parody. Thus, the first two SquirtCo factors weigh heavily in favor of
Anheuser-Busch. The third factor, competitive proximity, is less one-sided. Balducci does not
directly compete with Anheuser-Busch. Confusion, however, may exist in the absence of direct
competition. SquirtCo, 628 F.2d at 1091. Moreover, Balducci published the parody on the back
cover of a magazine—a location frequently devoted to real ads, even in Snicker. This location
threatens to confuse consumers accustomed to seeing advertisements on the back cover of
magazines.
Our analysis of Balducci’s intent relies, of necessity, on circumstantial evidence. According to
Richard Balducci, he sought to comment on certain social conditions through parody. “An intent
to parody is not an intent to confuse.” Jordache Enters., Inc. v. Hogg Wyld, Ltd., 828 F.2d 1482,
1486 (10th Cir.1987). Other factors, however, suggest Balducci had, if not an intent to confuse,
at least an indifference to the possibility that some consumers might be misled by the parody. For
example, no significant steps were taken to remind readers that they were viewing a parody and
not an advertisement sponsored or approved by Anheuser-Busch. Balducci carefully designed the
fictitious ad to appear as authentic as possible. Several of Anheuser-Busch’s marks were used
with little or no alteration. The disclaimer is virtually undetectable. Balducci even included a ®
symbol after the words Michelob Oily. These facts suggest that Balducci sought to do far more
than just “conjure up” an image of Anheuser-Busch in the minds of its readers. Cf. Walt Disney
Productions v. Air Pirates, 581 F.2d 751, 758 (9th Cir.1978), cert. denied, 439 U.S. 1132, 99
S.Ct. 1054, 59 L.Ed.2d 94 (1979) (in copyright context, “fair use” doctrine does not entitle
parodist to copy everything needed to create the “best parody;” rather, the parodist may copy
only that portion of the protected work necessary to “conjure up the original”). These factors
limit the degree to which Balducci’s intent to parody weighs in favor of a finding of no
likelihood of confusion.
Balducci’s desired message, or humor, presumably hinged on consumers’ ultimate realization
that although this “advertisement” was based on the painstaking duplication of Anheuser8

Balducci concedes that Anheuser-Busch’s trademarks, developed through sizeable and prolonged
advertising, are quite strong.

403

Electronic copy available at: https://ssrn.com/abstract=3883500

Busch’s marks, it was in fact a parody or editorial parody. We have significant doubt as to
whether many consumers would develop this understanding of Balducci’s true purpose. There is
a distinct possibility, accepted by the district court, “that a superficial observer might believe that
the ad parody was approved by Anheuser-Busch.” Balducci, 814 F.Supp. at 797. The back cover
of magazines is frequently used for advertisements and cannot be expected to command the
thoughtful deliberation of all or even most of the viewing public. The district court downplayed
this fact, observing that “[o]nce again . . . the First Amendment concerns at issue in this litigation
require a closer examination of Plaintiff’s claims.” Id. When objectively viewed, the fourth and
sixth SquirtCo factors (i.e., intent and degree of care) may not fully support Anheuser-Busch, but
they are consistent with a finding that the parody presented a significant likelihood of confusing
consumers.
The survey evidence, whether considered as direct or indirect evidence of actual confusion, tilts
the analysis in favor of Anheuser-Busch. Over half of those surveyed thought Balducci needed
Anheuser-Busch’s approval to publish the ad. Many of these presumably felt that such approval
had in fact been obtained. Six percent thought that the parody was an actual Anheuser-Busch
advertisement. Other courts have accepted similar survey findings. See Novak, 836 F.2d at
400; Nat’l Football League Props., Inc. v. New Jersey Giants, Inc., 637 F.Supp. 507, 517
(D.N.J.1986)(citing decisions relying on surveys showing 8.5% to 15% confusion); Schieffelin &
Co. v. Jack Company of Boca, 850 F.Supp. 232, 247-48 (S.D.N.Y.1994). In Novak, for example,
“approximately ten percent of all the persons surveyed thought that Mutual ‘goes along’ with
Novak’s product.” 836 F.2d at 400. The court found this persuasive despite the existence of
“some ambiguity” in the survey question. Id. Thus, we are left with evidence, obtained by means
of a valid consumer survey, that strongly indicates actual consumer confusion.
Our review of the record before the district court, including the Balducci ad and the survey
evidence, 9 convinces us that the court erred in finding no likelihood of confusion. The court
reached its finding only after it mistakenly weighted its analysis in favor of Balducci in an effort
to satisfy the limits set by the First Amendment. We believe the better course would have been to
analyze the likelihood of confusion first and then proceed to an analysis of the First Amendment
issues.
Having determined that a likelihood of confusion exists, we must next consider Balducci’s
argument that the First Amendment protects it from liability for its ad parody. Parody does
implicate the First Amendment’s protection of artistic expression. Cliffs Notes, Inc. v. Bantam
Double-day Dell Pub. Group, 886 F.2d 490, 493 (2d Cir.1989). Based on this, Balducci argues it
has an absolute First Amendment right to use plaintiff’s trademarks in its parody. No such
absolute right exists. See id. at 493-94 (“Trademark protection is not lost simply because the
allegedly infringing use is in connection with a work of artistic expression.”) (quoting Silverman
v. CBS Inc., 870 F.2d 40, 49 (2d Cir.), cert. denied, 492 U.S. 907, 109 S.Ct. 3219, 106 L.Ed.2d
9

We have considered Balducci’s argument attacking the survey’s findings because of alleged
shortcomings in its methodology; however, like the district court, we have “no quarrel with the [survey’s]
design or execution.” Balducci, 814 F.Supp. at 797; cf. ConAgra, Inc. v. Geo. A. Hormel & Co., 784
F.Supp. 700, 734 (D.Neb. 1992), aff’d, 990 F.2d 368 (8th Cir.1993).

404

Electronic copy available at: https://ssrn.com/abstract=3883500

569 (1989)); Nike, 6 F.3d at 1228; Dallas Cowboys Cheerleaders, 604 F.2d at 206 (defendant
liable for using cheerleader uniform in X-rated film); Pillsbury Co. v. Milky Way Productions,
Inc., 215 U.S.P.Q. 124, 135 (N.D.Ga.1981) (defendant liable for dilution for publishing cartoon
of “Poppin’ Fresh” and “Poppie Fresh” dough persons engaging in sexual intercourse and
fellatio); Edgar Rice Burroughs, Inc. v. Manns Theaters, 195 U.S.P.Q. 159, 162
(C.D.Cal.1976)(defendant liable for using TARZAN mark in X-rated film).
In arguing against the reasoning of these many cases, Balducci relies on this court’s opinion
in Mutual of Omaha Ins. Co. v. Novak, 836 F.2d 397 (8th Cir.1987), cert. denied, 488 U.S. 933,
109 S.Ct. 326, 102 L.Ed.2d 344 (1988). In Novak, a panel of this court upheld an injunction
against Novak’s continued sale of anti-war T-shirts, coffee mugs and other products
containing words such as “Mutants of Omaha” and bearing symbols with a likeness to plaintiff’s
Indian head logo. Id. at 398. In dicta, the court stated that the injunction “in no way infringes
upon the constitutional protection the First Amendment would provide were Novak to present an
editorial parody in a book, magazine, or film.” Id. at 402. This language does not support
absolute protection for editorial parody, but merely reflects the fact that a parody contained in an
obvious editorial context is less likely to confuse, and thus more deserving of protection than
those displayed on a product. See Nike, 6 F.3d at 1228; Jordache Enters., Inc. v. Hogg Wyld,
Ltd., 625 F.Supp. 48, 55 (D.N.M.1985), aff’d, 828 F.2d 1482 (10th Cir.1987); 3 J.T. McCarthy §
31:38 at 31-213. A parody creating a likelihood of confusion may be subject to a trademark
infringement action. Cliffs Notes, 886 F.2d at 494 (confusing parodies are “vulnerable under
trademark law”); L.L. Bean, Inc. v. Drake Publishers, Inc., 811 F.2d 26, 32 n. 3 (1st
Cir.) (confusing parodies “implicate[] the legitimate commercial and consumer protection
objectives of trademark law”), cert. denied and appeal dismissed, 483 U.S. 1013, 107 S.Ct.
3254, 97 L.Ed.2d 753 (1987).
There is no simple, mechanical rule by which courts can determine when a potentially confusing
parody falls within the First Amendment’s protective reach. Thus, “in deciding the reach of the
Lanham Act in any case where an expressive work is alleged to infringe a trademark, it is
appropriate to weigh the public interest in free expression against the public interest in avoiding
consumer confusion.” Cliffs Notes, 886 F.2d at 494. “This approach takes into account the
ultimate test in trademark law, namely, the likelihood of confusion as to the source of the goods
in question.” Id. at 495 (internal quotations omitted).
In applying this balancing test, we begin with the recognition that parody serves as a “humorous
form of social commentary and literary criticism that dates back as far as Greek
antiquity.” Bean, 811 F.2d at 28. Balducci purports to comment on several matters, including
environmental pollution and Anheuser-Busch’s brand proliferation. The First Amendment’s
protection of social commentary generally, and parody in particular, is certainly implicated in
this case. “The fact that parody can claim legitimacy for some appropriation does not, of course,
tell either parodist or judge much about where to draw the line.” Campbell v. Acuff-Rose Music,
Inc., ___ U.S. ___, ___, 114 S.Ct. 1164, 1172, 127 L.Ed.2d 500 (1994). “The benefit to the one
making the parody ... arises from the humorous association, not from public confusion as to the
source of the marks.” Jordache Enters., 828 F.2d at 1486. Thus, we must weigh the public
405

Electronic copy available at: https://ssrn.com/abstract=3883500

interest in protecting Balducci’s expression against the public interest in avoiding consumer
confusion.
Applying this standard, we are convinced that the First Amendment places no bar to the
application of the Lanham Act in this case. As we have discussed, Balducci’s ad parody was
likely to confuse consumers as to its origin, sponsorship or approval. This confusion might have
to be tolerated if even plausibly necessary to achieve the desired commentary—a question we
need not decide. In this case, the confusion is wholly unnecessary to Balducci’s stated purpose.
By using an obvious disclaimer, positioning the parody in a less-confusing location, altering the
protected marks in a meaningful way, or doing some collection of the above, Balducci could
have conveyed its message with substantially less risk of consumer confusion. Other courts have
upheld the use of obvious variations of protected marks. See, e.g., Cliffs Notes, 886 F.2d at
496 (“Spy Notes” held not to infringe “Cliffs Notes” mark); Jordache Enters., 828 F.2d at 148588 (comparing “Jordache” and “Lardashe” jeans). The First Amendment does not excuse
Balducci’s failure to do so. As the Second Circuit observed:
A parody must convey two simultaneous—and contradictory—messages: that it is the original,
but also that it is not the original and is instead a parody. To the extent that it does only the
former but not the latter, it is not only a poor parody but also vulnerable under trademark law,
since the customer will be confused. Cliffs Notes, 886 F.2d at 494; see Nike, 6 F.3d at 1228.
Balducci’s ad, developed through the nearly unaltered appropriation of Anheuser-Busch’s marks,
conveys that it is the original, but the ad founders on its failure to convey that it is not the
original. Thus, it is vulnerable under trademark law since the customer is likely to be confused,
as the record before the district court demonstrated.
We believe it is important to acknowledge the limits of our holding today. We do not hold that
Balducci’s extensive borrowing of Anheuser-Busch’s trademarks amounts to a per se trademark
violation. Unlike copyright and patent owners, trademark owners have no right in gross. See
McCarthy § 24.03[4][d]; Jordache, 625 F.Supp. at 56 (trademark owner “does not own in gross
the penumbral customer awareness of its name, nor the fallout from its advertising”). By taking
steps to insure that viewers adequately understood this was an unauthorized editorial, Balducci
might have avoided or at least sharply limited any confusion, and thereby escaped from liability.
Absent such measures, Balducci’s ad parody was likely to confuse consumers and fall subject to
federal trademark law.
II.
Although our trademark infringement holding dictates our disposition of this case, we must
discuss Anheuser-Busch’s dilution claim because the validity of this claim may affect the relief
available to it. 10

10

For example, the Missouri anti-dilution statute requires automatic imposition of an injunction. See
Gilbert/Robinson, Inc. v. Carrie Beverage—Missouri, Inc., 758 F.Supp. 512, 528 (E.D.Mo. 1991), aff’d,
989 F.2d 985 (8th Cir.), and cert. denied, ___ U.S. ___, 114 S.Ct. 338, 126 L.Ed.2d 282 (1993).

406

Electronic copy available at: https://ssrn.com/abstract=3883500

Missouri’s anti-dilution statute provides that “[l]ikelihood of injury to business reputation or
dilution of the distinctive quality of a mark . . . shall be a ground for injunctive relief.”
Mo.Rev.Stat. § 417.061. This statute provides greater protection than the Lanham Act by
expressly permitting claims “notwithstanding the absence of competition between the parties or
the absence of confusion as to the source of goods or services.” Id. Dilution comes in two
distinct forms. The most common form prohibits uses which, although not likely to confuse
consumers as to source, tend to weaken the unique association of the mark with the trademark
owner. See, e.g., Tiffany & Co. v. Boston Club, Inc., 231 F.Supp. 836, 844
(D.Mass.1964) (enjoining Boston restaurant’s use of New York jeweler’s “Tiffany” mark). More
applicable to this case, however, is the second form of dilution—commonly referred to as
“tarnishment.” Courts have frequently enjoined the “tarnishment” of a mark through association
with unsavory goods, persons or services. See, e.g., Chemical Corp. of America v. AnheuserBusch, Inc., 306 F.2d 433, 436-38 (5th Cir.1962) (enjoining use of “Where there’s life . . . there’s
bugs!” slogan), cert. denied, 372 U.S. 965, 83 S.Ct. 1089, 10 L.Ed.2d 129 (1963); Original
Appalachian Artworks, Inc. v. Topps Chewing Gum, Inc., 642 F.Supp. 1031, 1039
(N.D.Ga.1986) (tarnishment “occurs when a defendant uses the same or similar marks in a way
that creates an undesirable, unwholesome, or unsavory mental association with the plaintiff’s
mark”); Pillsbury,215 U.S.P.Q. at 135 (enjoining cartoon portrayal of trade characters engaged
in sexual intercourse and fellatio published in adult magazine); American Express Co. v. Vibra
Approved Laboratories Corp., 10 U.S.P.Q.2d 2006, 2013, 1989 WL 39679
(S.D.N.Y.1989) (enjoining defendant’s use of plaintiff’s trademark in distribution of condom
credit card); Coca-Cola Co. v. Gemini Rising, Inc., 346 F.Supp. 1183, 1190-91
(E.D.N.Y.1972) (enjoining “Enjoy Cocaine” posters because customers might be “turned off” by
so-called “spoof”).
In this case, the majority of those surveyed construed the ad parody as suggesting that Michelob
beer contains oil. This relationship obviously tarnishes the marks’ carefully-developed images.
Moreover, the tarnishment results from a negative, although vague, statement about the quality
of the product represented by the trademark. The plain language of the Missouri anti-dilution
statute reaches this situation.
Balducci argues that the application of the anti-dilution statute to enjoin the ad parody’s
publication would violate the First Amendment. Balducci contends that the First Amendment
prevents any construction of an anti-dilution statute that would enjoin perceived tarnishment in a
non-commercial context. The only case we discovered which supports such a sweeping
statement is L.L. Bean, Inc. v. Drake Publishers, Inc., 811 F.2d 26 (1st Cir.), cert. denied and
appeal dismissed, 483 U.S. 1013, 107 S.Ct. 3254, 97 L.Ed.2d 753 (1987). In Bean, the First
Circuit considered a parody of the plaintiff’s mail-order catalog. The parody, contained in an
adult erotic magazine, consisted of a two-page article entitled “L.L. Beam’s Back-to-School-SexCatalog.” (Emphasis added.) The article portrayed nude models using fictitious products in
sexually explicit manners and contained facsimiles of Bean’s trademarks. The court concluded
that applying the Maine anti-dilution statute would be unconstitutional because the First
Amendment protects the “use of a trademark in a noncommercial setting such as an editorial or
artistic context.” Id. at 33.
407

Electronic copy available at: https://ssrn.com/abstract=3883500

We reject Balducci’s First Amendment argument. We begin by observing that Balducci’s
analysis conflicts with the holding of several cases. See, e.g., Pillsbury, 215 U.S.P.Q. at
135; Coca-Cola Co., 346 F.Supp. at 1191-93. Moreover, the facts in Bean differ significantly
from the facts in this appeal. First, the catalog parody made no derogatory comment about
Bean’s products’ quality. Balducci’s parody, as demonstrated by the survey, suggested that
Anheuser-Busch products were contaminated with oil. This unsupported attack was not even
remotely necessary to Balducci’s goals of commenting on the Gasconade oil spill and water
pollution generally. Nor does Balducci’s asserted purpose of commenting on Anheuser-Busch’s
brand proliferation give it carte blanche to attack Anheuser-Busch products. Second, and more
importantly, the catalog parody was located inside a 100-page magazine. Bean, 811 F.2d at 32.
Readers presumably discovered it only after perusing the magazine or reviewing the table of
contents, which labelled the article as “humor” and “parody.” In contrast, Balducci placed its
parody on the back cover with only a tiny disclosure. Thus, the casual viewer might fail to
appreciate its editorial purpose. Even the Bean court felt it significant that “neither the [catalog
parody] nor appellant’s trademark was featured on the front or back cover of the
magazine.” Id. For these reasons, as well as those contained in our discussion of Balducci’s First
Amendment arguments in the trademark context, we conclude the district court erred in
dismissing Anheuser-Busch’s dilution claims.
III.
The final question presented in this case involves the proper remedy. Anheuser-Busch seeks one
dollar in damages and an injunction against further infringement. The requested nominal
damages seem proper given the survey evidence suggesting actual confusion. See Brunswick
Corp. v. Spinit Reel Co., 832 F.2d 513, 525 (10th Cir.1987) (awarding damages based on survey
evidence); PPX Enters., Inc. v. Audiofidelity Enters., Inc., 818 F.2d 266, 271 (2d
Cir.1987) (same).
Injunctive relief is also appropriate and, under the Missouri anti-dilution statute, required. The
injunction sought by Anheuser-Busch, however, is quite broad. It would permanently enjoin
Balducci from publishing any “false description” of Anheuser-Busch products or “publishing
[the protected marks in] . . . any documents or material.” This relief seems to encompass a great
number of uses which might amount to no infringement at all. Courts should tread cautiously
when considering injunctive relief against future publication. The proponent of prior restraint
“‘carries a heavy burden of showing justification for the imposition of such a restraint.’” New
York Times Co. v. United States, 403 U.S. 713, 714, 91 S.Ct. 2140, 2141, 29 L.Ed.2d 822
(1971) (quoting Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70, 83 S.Ct. 631, 639, 9 L.Ed.2d
584 (1963)). The parties have not developed a satisfactory record or fully briefed this issue.
Thus, we decline to delineate the precise limits which the First Amendment might place on
the scope of the injunctive relief available to Anheuser-Busch.
We reverse the district court’s dismissal of Anheuser-Busch’s trademark infringement (15 U.S.C.
§ 1114(1)) and dilution (Mo.Rev. Stat. § 417.061) claims and instruct the district court to enter
judgment for Anheuser-Busch on these claims and award appropriate relief.
408

Electronic copy available at: https://ssrn.com/abstract=3883500

Mattel, Inc. v. MCA Records, Inc.
296 F.3d 894 (9th Cir. 2002)
KOZINSKI, Circuit Judge:
If this were a sci-fi melodrama, it might be called Speech-Zilla meets Trademark Kong.
I
Barbie was born in Germany in the 1950s as an adult collector’s item. Over the years, Mattel
transformed her from a doll that resembled a “German street walker,” 1 as she originally
appeared, into a glamorous, long-legged blonde. Barbie has been labeled both the ideal American
woman and a bimbo. She has survived attacks both psychic (from feminists critical of her
fictitious figure) and physical (more than 500 professional makeovers). She remains a symbol of
American girlhood, a public figure who graces the aisles of toy stores throughout the country and
beyond. With Barbie, Mattel created not just a toy but a cultural icon.
With fame often comes unwanted attention. Aqua is a Danish band that has, as yet, only dreamed
of attaining Barbie-like status. In 1997, Aqua produced the song Barbie Girl on the album
Aquarium. In the song, one bandmember impersonates Barbie, singing in a high-pitched, dolllike voice; another bandmember, calling himself Ken, entices Barbie to “go party.” (The lyrics
are in the Appendix.) Barbie Girl singles sold well and, to Mattel’s dismay, the song made it onto
Top 40 music charts.
Mattel brought this lawsuit against the music companies who produced, marketed and sold
Barbie Girl: MCA Records, Inc., Universal Music International Ltd., Universal Music A/S,
Universal Music & Video Distribution, Inc. and MCA Music Scandinavia AB (collectively,
“MCA”). MCA in turn challenged the district court’s jurisdiction under the Lanham Act and its
personal jurisdiction over the foreign defendants, Universal Music International Ltd., Universal
Music A/S and MCA Music Scandinavia AB (hereinafter “foreign defendants”); MCA also
brought a defamation claim against Mattel for statements Mattel made about MCA while this
lawsuit was pending. The district court concluded it had jurisdiction over the foreign defendants
and under the Lanham Act, and granted MCA’s motion for summary judgment on Mattel’s
federal and state-law claims for trademark infringement and dilution. The district court also
granted Mattel’s motion for summary judgment on MCA’s defamation claim.
Mattel appeals the district court’s ruling that Barbie Girl is a parody of Barbie and a nominative
fair use; that MCA’s use of the term Barbie is not likely to confuse consumers as to Mattel’s
affiliation with Barbie Girl or dilute the Barbie mark; and that Mattel cannot assert an unfair
competition claim under the Paris Convention for the Protection of Industrial Property. MCA

1

M.G. Lord, Forever Barbie: The Unauthorized Biography of a Real Doll 32 (1994).

409

Electronic copy available at: https://ssrn.com/abstract=3883500

cross-appeals the grant of summary judgment on its defamation claim as well as the district
court’s jurisdictional holdings.
II
A. All three foreign defendants are affiliated members of Universal Music Group and have an
active relationship with each other and with domestic members of the Group. Defendants entered
into cross-licensing agreements and developed a coordinated plan to distribute the Barbie Girl
song in the United States (including California), and sent promotional copies of the Barbie Girl
single and the Aquarium album to the United States (including California). This conduct was
expressly aimed at, and allegedly caused harm in, California, Mattel’s principal place of
business. See Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1321 (9th Cir.1998). Mattel’s
trademark claims would not have arisen “but for” the conduct foreign defendants purposefully
directed toward California, and jurisdiction over the foreign defendants, who are represented by
the same counsel and closely associated with the domestic defendants, is reasonable. See id. at
1321-22. The district court did not err in asserting specific personal jurisdiction over the foreign
defendants.
B. Sales of the Aquarium album worldwide had a sufficient effect on American foreign
commerce, and Mattel suffered monetary injury in the United States from those sales. See Ocean
Garden, Inc. v. Marktrade Co., 953 F.2d 500, 503 (9th Cir.1991). Moreover, Mattel’s claim is
more closely tied to interests of American foreign commerce than it is to the commercial
interests of other nations: Mattel’s principal place of business is in California, the foreign
defendants are closely related to the domestic defendants, and Mattel sought relief only for
defendants’ sales in the United States. See Star-Kist Foods, Inc. v. P.J. Rhodes & Co., 769 F.2d
1393, 1395-96 (9th Cir.1985). The district court properly exercised extraterritorial jurisdiction
under the Lanham Act.
III
A. A trademark is a word, phrase or symbol that is used to identify a manufacturer or sponsor of
a good or the provider of a service. See New Kids on the Block v. News Am. Publ’g, Inc., 971
F.2d 302, 305 (9th Cir.1992). It’s the owner’s way of preventing others from duping consumers
into buying a product they mistakenly believe is sponsored by the trademark owner. A trademark
“inform[s] people that trademarked products come from the same source.” Id. at 305 n. 2.
Limited to this core purpose—avoiding confusion in the marketplace—a trademark owner’s
property rights play well with the First Amendment. “Whatever first amendment rights you may
have in calling the brew you make in your bathtub ‘Pepsi’ are easily outweighed by the buyer’s
interest in not being fooled into buying it.” Trademarks Unplugged, 68 N.Y.U. L.Rev. 960, 973
(1993).
The problem arises when trademarks transcend their identifying purpose. Some trademarks enter
our public discourse and become an integral part of our vocabulary. How else do you say that
something’s “the Rolls Royce of its class”? What else is a quick fix, but a Band-Aid? Does the
average consumer know to ask for aspirin as “acetyl salicylic acid”? See Bayer Co. v. United
410

Electronic copy available at: https://ssrn.com/abstract=3883500

Drug Co., 272 F. 505, 510 (S.D.N.Y. 1921). Trademarks often fill in gaps in our vocabulary and
add a contemporary flavor to our expressions. Once imbued with such expressive value, the
trademark becomes a word in our language and assumes a role outside the bounds of trademark
law.
Our likelihood-of-confusion test, see AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th
Cir.1979), generally strikes a comfortable balance between the trademark owner’s property
rights and the public’s expressive interests. But when a trademark owner asserts a right to control
how we express ourselves—when we’d find it difficult to describe the product any other way (as
in the case of aspirin), or when the mark (like Rolls Royce) has taken on an expressive meaning
apart from its source-identifying function—applying the traditional test fails to account for the
full weight of the public’s interest in free expression.
The First Amendment may offer little protection for a competitor who labels its commercial
good with a confusingly similar mark, but “[t]rademark rights do not entitle the owner to quash
an unauthorized use of the mark by another who is communicating ideas or expressing points of
view.” L.L. Bean, Inc. v. Drake Publishers, Inc., 811 F.2d 26, 29 (1st Cir.1987). Were we to
ignore the expressive value that some marks assume, trademark rights would grow to encroach
upon the zone protected by the First Amendment. See Yankee Publ’g, Inc. v. News Am. Publ’g,
Inc., 809 F.Supp. 267, 276 (S.D.N.Y.1992) (“[W]hen unauthorized use of another’s mark is part
of a communicative message and not a source identifier, the First Amendment is implicated in
opposition to the trademark right.”). Simply put, the trademark owner does not have the right to
control public discourse whenever the public imbues his mark with a meaning beyond its sourceidentifying function. See Anti-Monopoly, Inc. v. Gen. Mills Fun Group, 611 F.2d 296, 301 (9th
Cir.1979) (“It is the source-denoting function which trademark laws protect, and nothing
more.”).
B. There is no doubt that MCA uses Mattel’s mark: Barbie is one half of Barbie Girl. But Barbie
Girl is the title of a song about Barbie and Ken, a reference that—at least today—can only be to
Mattel’s famous couple. We expect a title to describe the underlying work, not to identify the
producer, and Barbie Girl does just that.
The Barbie Girl title presages a song about Barbie, or at least a girl like Barbie. The title conveys
a message to consumers about what they can expect to discover in the song itself; it’s a quick
glimpse of Aqua’s take on their own song. The lyrics confirm this: The female singer, who calls
herself Barbie, is “a Barbie girl, in [her] Barbie world.” She tells her male counterpart (named
Ken), “Life in plastic, it’s fantastic. You can brush my hair, undress me everywhere/Imagination,
life is your creation.” And off they go to “party.” The song pokes fun at Barbie and the values
that Aqua contends she represents. See Cliffs Notes, Inc. v. Bantam Double-day Dell Publ’g
Group, 886 F.2d 490, 495-96 (2d Cir.1989). The female singer explains, “I’m a blond bimbo
girl, in a fantasy world/Dress me up, make it tight, I’m your dolly.”
The song does not rely on the Barbie mark to poke fun at another subject but targets Barbie
herself. See Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 580, 114 S.Ct. 1164, 127 L.Ed.2d
500 (1994); see also Dr. Seuss Ents., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394, 1400 (9th
411

Electronic copy available at: https://ssrn.com/abstract=3883500

Cir.1997). This case is therefore distinguishable from Dr. Seuss, where we held that the book
The Cat NOT in the Hat! borrowed Dr. Seuss’s trademarks and lyrics to get attention rather than
to mock The Cat in the Hat! The defendant’s use of the Dr. Seuss trademarks and copyrighted
works had “no critical bearing on the substance or style of” The Cat in the Hat!, and therefore
could not claim First Amendment protection. Id. at 1401. Dr. Seuss recognized that, where an
artistic work targets the original and does not merely borrow another’s property to get attention,
First Amendment interests weigh more heavily in the balance. See id. at 1400-02; see also
Harley-Davidson, Inc. v. Grottanelli, 164 F.3d 806, 812-13 (2d Cir.1999) (a parodist whose
expressive work aims its parodic commentary at a trademark is given considerable leeway, but a
claimed parodic use that makes no comment on the mark is not a permitted trademark parody
use).
The Second Circuit has held that “in general the [Lanham] Act should be construed to apply to
artistic works only where the public interest in avoiding consumer confusion outweighs the
public interest in free expression.” Rogers v. Grimaldi, 875 F.2d 994, 999 (2d Cir.1989); see also
Cliffs Notes, 886 F.2d at 494 (quoting Rogers, 875 F.2d at 999). Rogers considered a challenge
by the actress Ginger Rogers to the film Ginger and Fred. The movie told the story of two Italian
cabaret performers who made a living by imitating Ginger Rogers and Fred Astaire. Rogers
argued that the film’s title created the false impression that she was associated with it.
At first glance, Rogers certainly had a point. Ginger was her name, and Fred was her dancing
partner. If a pair of dancing shoes had been labeled Ginger and Fred, a dancer might have
suspected that Rogers was associated with the shoes (or at least one of them), just as Michael
Jordan has endorsed Nike sneakers that claim to make you fly through the air. But Ginger and
Fred was not a brand of shoe; it was the title of a movie and, for the reasons explained by the
Second Circuit, deserved to be treated differently.
A title is designed to catch the eye and to promote the value of the underlying work. Consumers
expect a title to communicate a message about the book or movie, but they do not expect it to
identify the publisher or producer. See Application of Cooper, 45 C.C.P.A. 923, 254 F.2d 611,
615-16 (C.C.P.A.1958) (A “title . . . identifies a specific literary work, . . . and is not associated
in the public mind with the . . . manufacturer.” (internal quotation marks omitted)). If we see a
painting titled “Campbell’s Chicken Noodle Soup,” we’re unlikely to believe that Campbell’s
has branched into the art business. Nor, upon hearing Janis Joplin croon “Oh Lord, won’t you
buy me a Mercedes-Benz?,” would we suspect that she and the carmaker had entered into a joint
venture. A title tells us something about the underlying work but seldom speaks to its origin:
Though consumers frequently look to the title of a work to determine what it is about,
they do not regard titles of artistic works in the same way as the names of ordinary
commercial products. Since consumers expect an ordinary product to be what the name
says it is, we apply the Lanham Act with some rigor to prohibit names that misdescribe
such goods. But most consumers are well aware that they cannot judge a book solely by
its title any more than by its cover.
Rogers, 875 F.2d at 1000 (citations omitted).
412

Electronic copy available at: https://ssrn.com/abstract=3883500

Rogers concluded that literary titles do not violate the Lanham Act “unless the title has no artistic
relevance to the underlying work whatsoever, or, if it has some artistic relevance, unless the title
explicitly misleads as to the source or the content of the work.” Id. at 999 (footnote omitted). We
agree with the Second Circuit’s analysis and adopt the Rogers standard as our own.
Applying Rogers to our case, we conclude that MCA’s use of Barbie is not an infringement of
Mattel’s trademark. Under the first prong of Rogers, the use of Barbie in the song title clearly is
relevant to the underlying work, namely, the song itself. As noted, the song is about Barbie and
the values Aqua claims she represents. The song title does not explicitly mislead as to the source
of the work; it does not, explicitly or otherwise, suggest that it was produced by Mattel. The only
indication that Mattel might be associated with the song is the use of Barbie in the title; if this
were enough to satisfy this prong of the Rogers test, it would render Rogers a nullity. We
therefore agree with the district court that MCA was entitled to summary judgment on this
ground. We need not consider whether the district court was correct in holding that MCA was
also entitled to summary judgment because its use of Barbie was a nominative fair use. 2
IV
[The court also affirmed the grant of summary judgment against Mattel’s claim under the 1995
Federal Trademark Dilution Act. Because Congress substantially revised federal trademark
dilution law in 2006 to address issued identified in this opinion and others, that section of the
court’s opinion is omitted.]
V
Mattel next argues that the district court erred in granting summary judgment for the foreign
defendants on its unfair competition claim under the Paris Convention for the Protection of
Industrial Property, Mar. 20, 1883, as revised at Stockholm, July 14, 1967, art. 10bis, 21 U.S.T.
1583, 1648, 828 U.N.T.S. 305, 337 (hereinafter Paris Convention). Mattel grounds its claim on
Article 10bis, which provides that “[t]he countries of the Union are bound to assure to nationals
of such countries effective protection against unfair competition.” Paris Convention, art. 10bis,
21 U.S.T. at 1648, 828 U.N.T.S. at 337. Mattel asserts that Article 10bis creates a federal cause
of action for unfair competition in international disputes, and that section 44 of the Lanham Act,
15 U.S.C. § 1126, makes the substantive provisions of the Paris Convention available to United
States nationals.
In Toho Co. v. Sears, Roebuck & Co., 645 F.2d 788, 790-92 (9th Cir.1981), the Japanese
producer and distributor of “Godzilla” asserted a claim against the manufacturer of “Bagzilla”
garbage bags based on a “federal law of unfair competition.” Subsection 44(b) gives to “persons
whose country of origin is a party to any [trademark] convention or treaty . . . to which the
2

The likelihood-of-confusion test also governs Mattel’s state law claims of unfair competition. Cleary v.
News Corporation, 30 F.3d 1255, 1262-63 (9th Cir.1994) (citing Academy of Motion Picture Arts &
Sciences v. Creative House Promotions, Inc., 944 F.2d 1446, 1457 (9th Cir.1991)). Therefore, the district
court properly granted summary judgment on these claims as well.

413

Electronic copy available at: https://ssrn.com/abstract=3883500

United States is also a party” the benefits of section 44 to the extent necessary to give effect to
the provisions of those treaties. 15 U.S.C. § 1126(b). These benefits include “effective protection
against unfair competition.” 15 U.S.C. § 1126(h). Thus, a foreign national is granted protection
against unfair competition consistent with the protections of applicable trademark treaties.
However, we made clear in Toho that subsection 44(h) does not create a general federal law of
unfair competition. See 645 F.2d at 792; see also Int’l Order of Job’s Daughters v. Lindeburg &
Co., 633 F.2d 912, 915-16, 916 n. 5 (9th Cir.1980). Rather, “[t]he grant in subsection (h) of
effective protection against unfair competition is tailored to the provisions of the unfair
competition treaties by subsection (b), which extends the benefits of section 44 only to the extent
necessary to give effect to the treaties.” Toho, 645 F.2d at 792. Subsection 44(h) creates a federal
right that is coextensive with the substantive provisions of the treaty involved. See id. Because
the treaty involved in Toho required that Japanese corporations be treated as favorably as
domestic companies with respect to unfair competition claims, we held that subsection 44(h)
provided Toho with a federal forum in which to bring its state unfair competition claims. See id.
Subsection 44(i) goes no farther. It does not create a federal cause of action where subsection
44(h) would not, because it provides only that United States citizens “shall have the same
benefits as are granted by this section to persons described in subsection (b) of this section.” 15
U.S.C. § 1126(i). And, “so far as concerns ‘unfair competition,’ those ‘benefits’ are limited to
such as may be found in some ‘convention or treaty relating to . . . the repression of unfair
competition.’ The purpose of [subsection 44(i)], quite clearly, is no more than to extend to
citizens and residents those ‘benefits’ that any ‘convention or treaty’ gives to aliens, including
the same remedies for ‘protection against unfair competition’ that subsection (h) gives to aliens.”
Am. Auto. Ass’n v. Spiegel, 205 F.2d 771, 775 (2d Cir.1953). The only protection against unfair
competition that subsection 44(h) grants to foreign nationals, and that subsection 44(i) therefore
grants to American citizens, is that “necessary to give effect to any provisions of [trademark
treaties].” 15 U.S.C. § 1126(b). Therefore, Mattel’s federal unfair competition claim depends on
the extent to which the substantive provisions of the Paris Convention create one.
However, we’ve also held that “the Paris Convention was not intended to define the substantive
law in the area of ‘unfair competition’ of the signatory countries.” Kemart Corp. v. Printing Arts
Research Labs., Inc., 269 F.2d 375, 389 (9th Cir.1959). The Paris Convention does not provide
substantive rights but ensures “national treatment.” 4 McCarthy § 29:25. That is, it requires that
“foreign nationals . . . be given the same treatment in each of the member countries as that
country makes available to its own citizens.” Vanity Fair Mills v. T. Eaton, 234 F.2d 633, 640
(2d Cir.1956).
Section 44 and the Paris Convention therefore interact as follows: A foreign national is entitled
to the same “effective protection against unfair competition” to which an American is entitled,
Paris Convention, art. 10bis, and in turn, the American gets the same right that the foreign
national gets. We treat Mattel like a foreign national, who is treated like an American under the
Paris Convention. Accordingly, Mattel is entitled to assert a cause of action under the Lanham
Act for trademark infringement, 15 U.S.C. § 1114, or for false designation of origin, 15 U.S.C. §
1125, or it may assert state law claims for unfair competition, as it did. See n. 2 supra. But Mattel
414

Electronic copy available at: https://ssrn.com/abstract=3883500

has no claim to a nonexistent federal cause of action for unfair competition. As said, the Paris
Convention provides for national treatment, and does not define the substantive law of unfair
competition. We therefore reject Mattel’s argument that a treaty provision providing for
“national treatment” gives it more protections against foreign nationals than it has against U.S.
nationals.
VI
After Mattel filed suit, Mattel and MCA employees traded barbs in the press. When an MCA
spokeswoman noted that each album included a disclaimer saying that Barbie Girl was a “social
commentary [that was] not created or approved by the makers of the doll,” a Mattel
representative responded by saying, “That’s unacceptable. . . . It’s akin to a bank robber handing
a note of apology to a teller during a heist. [It n]either diminishes the severity of the crime, nor
does it make it legal.” He later characterized the song as a “theft” of “another company’s
property.”
MCA filed a counterclaim for defamation based on the Mattel representative’s use of the words
“bank robber,” “heist,” “crime” and “theft.” But all of these are variants of the invective most
often hurled at accused infringers, namely “piracy.” No one hearing this accusation understands
intellectual property owners to be saying that infringers are nautical cutthroats with eyepatches
and peg legs who board galleons to plunder cargo. In context, all these terms are nonactionable
“rhetorical hyperbole,” Gilbrook v. City of Westminster, 177 F.3d 839, 863 (9th Cir.1999). The
parties are advised to chill.
Affirmed.
APPENDIX
“Barbie Girl” by Aqua
-Hiya Barbie!
-Hi Ken!
You wanna go for a ride?
-Sure, Ken!
-Jump in!
-Ha ha ha ha!
(CHORUS:)
I’m a Barbie girl, in my Barbie world
415

Electronic copy available at: https://ssrn.com/abstract=3883500

Life in plastic, it’s fantastic
You can brush my hair, undress me everywhere
Imagination, life is your creation
Come on Barbie, let’s go party!
(CHORUS)
I’m a blonde bimbo girl, in a fantasy world
Dress me up, make it tight, I’m your dolly
You’re my doll, rock and roll, feel the glamour in pink
Kiss me here, touch me there, hanky-panky
You can touch, you can play
If you say “I’m always yours,” ooh ooh
(CHORUS)
(BRIDGE:)
Come on, Barbie, let’s go party, ah ah ah yeah
Come on, Barbie, let’s go party, ooh ooh, ooh ooh
Come on, Barbie, let’s go party, ah ah ah yeah
Come on, Barbie, let’s go party, ooh ooh, ooh ooh
Make me walk, make me talk, do whatever you please
I can act like a star, I can beg on my knees
Come jump in, be my friend, let us do it again
Hit the town, fool around, let’s go party
You can touch, you can play
You can say “I’m always yours”
416

Electronic copy available at: https://ssrn.com/abstract=3883500

You can touch, you can play
You can say “I’m always yours”
(BRIDGE)
(CHORUS x2)
(BRIDGE)
-Oh, I’m having so much fun!
-Well, Barbie, we’re just getting started!
-Oh, I love you Ken!

417

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 25: Rights of Publicity; Remedies
Upon completion of class 25, you should be able to:
1)
explain the concept of a right of publicity;
2)
explain the policy issues involved in right of publicity claims and how they differ from
those involved with trademarks;
3)
explain the injunctive relief and its requirements;
4)
explain the types of monetary remedies available to a successful rights holder and their
requirements.
A. Rights of Publicity

***

Rights of publicity share many characteristics with trademark rights, as they involve something
that identifies a person—whether it is the image of the person, their voice, or a especially
distinguishing characteristic that can be used to reference the person. Sometimes, rights of
publicity can be relatively straightforward, such as the question of whether a famous professional
athlete endorse a particular brand of athletic gear. Othertimes, as this case illustrates, rights of
publicity can raise more challenging and complex issues.
As you read Zacchini v. Scripps-Howard Broadcasting Co., ask yourself the following questions:
•
•
•

What is the right of publicity?
What are the policy issues involved in a right of publicity?
How might you address tensions between the First Amendment and rights of
publicity in the context of the following? Assume that the subject has not given
any permission to the user:
o A video game in which players can play teams with their favority college
football players;
o A movie about an Iraq war veteran’s experiences in Iraq;
o A sumermarket advertisement in Sports Illustrated congratulating a
famous basketball player on his induction into the basketball hall of fame;
o A Twitter message from a cinnamon roll chain eulogizing a famous actor
and referencing her famous hairstyle.

418

Electronic copy available at: https://ssrn.com/abstract=3883500

Zacchini v. Scripps-Howard Broadcasting Co.
433 U.S. 562 (1977)
MR. JUSTICE WHITE delivered the opinion of the Court.
Petitioner, Hugo Zacchini, is an entertainer. He performs a “human cannonball” act in which he
is shot from a cannon into a net some 200 feet away. Each performance occupies some 15
seconds. In August and September 1972, petitioner was engaged to perform his act on a regular
basis at the Geauga County Fair in Burton, Ohio. He performed in a fenced area, surrounded by
grandstands, at the fair-grounds. Members of the public attending the fair were not charged a
separate admission fee to observe his act.
On August 30, a freelance reporter for Scripps-Howard Broadcasting Co., the operator of a
television broadcasting station and respondent in this case, attended the fair. He carried a small
movie camera. Petitioner noticed the reporter and asked him not to film the performance. The
reporter did not do so on that day; but on the instructions of the producer of respondent’s daily
newscast, he returned the following day and videotaped the entire act. This film clip,
approximately 15 seconds in length, was shown on the 11 o’clock news program that night,
together with favorable commentary. 1
Petitioner then brought this action for damages, alleging that he is “engaged in the entertainment
business,” that the act he performs is one “invented by his father and . . . performed only by his
family for the last fifty years,” that respondent “showed and commercialized the film of his act
without his consent,” and that such conduct was an “unlawful appropriation of plaintiff’s
professional property.” App. 4-5. Respondent answered and moved for summary judgment,
which was granted by the trial court.
The Court of Appeals of Ohio reversed. The majority held that petitioner’s complaint stated a
cause of action for conversion and for infringement of a common-law copyright, and one judge
concurred in the judgment on the ground that the complaint stated a cause of action for
appropriation of petitioner’s “right of publicity” in the film of his act. All three judges agreed
that the First Amendment did not privilege the press to show the entire performance on a news
program without compensating petitioner for any financial injury he could prove at trial.
Like the concurring judge in the Court of Appeals, the Supreme Court of Ohio rested petitioner’s
cause of action under state law on his “right to publicity value of his performance.” 47 Ohio St.
2d 224, 351 N. E. 2d 454, 455 (1976). The opinion syllabus, to which we are to look for the rule
of law used to decide the case, declared first that one may not use for his own benefit the name
1

The script of the commentary accompanying the film clip read as follows:
“This . . . now . . . is the story of a true spectator sport . . . the sport of human cannonballing . . . in fact,
the great Zacchini is about the only human cannonball around, these days . . . just happens that, where he
is, is the Great Geauga County Fair, in Burton . . . and believe me, although it’s not a long act, it’s a
thriller . . . and you really need to see it in person . . . to appreciate it. . . .” (Emphasis in original.) App.
12.

419

Electronic copy available at: https://ssrn.com/abstract=3883500

or likeness of another, whether or not the use or benefit is a commercial one, and second that
respondent would be liable for the appropriation, over petitioner’s objection and in the absence
of license or privilege, of petitioner’s right to the publicity value of his performance. Ibid. The
court nevertheless gave judgment for respondent because, in the words of the syllabus:
“A TV station has a privilege to report in its newscasts matters of legitimate public
interest which would otherwise be protected by an individual’s right of publicity, unless
the actual intent of the TV station was to appropriate the benefit of the publicity for some
non-privileged private use, or unless the actual intent was to injure the individual.” Ibid.
We granted certiorari, 429 U. S. 1037 (1977), to consider an issue unresolved by this Court:
whether the First and Fourteenth Amendments immunized respondent from damages for its
alleged infringement of petitioner’s state-law “right of publicity.” Pet. for Cert. 2. Insofar as the
Ohio Supreme Court held that the First and Fourteenth Amendments of the United States
Constitution required judgment for respondent, we reverse the judgment of that court.
I
If the judgment below rested on an independent and adequate state ground, the writ of certiorari
should be dismissed as improvidently granted, Wilson v. Loew’s Inc., 355 U. S. 597 (1958), for
“[o]ur only power over state judgments is to correct them to the extent that they incorrectly
adjudge federal rights. And our power is to correct wrong judgments, not to revise opinions. We
are not permitted to render an advisory opinion, and if the same judgment would be rendered by
the state court after we corrected its views of federal laws, our review could amount to nothing
more than an advisory opinion.” Herb v. Pitcairn, 324 U. S. 117, 125-126 (1945). We are
confident, however, that the judgment below did not rest on an adequate and independent state
ground and that we have jurisdiction to decide the federal issue presented in this case.
There is no doubt that petitioner’s complaint was grounded in state law and that the right of
publicity which petitioner was held to possess was a right arising under Ohio law. It is also clear
that respondent’s claim of constitutional privilege was sustained. The source of this privilege was
not identified in the syllabus. It is clear enough from the opinion of the Ohio Supreme Court,
which we are permitted to consult for understanding of the syllabus, Perkins v. Benguet
Consolidated Mining Co., 342 U. S. 437, 441-443 (1952), that in adjudicating the crucial
question of whether respondent had a privilege to film and televise petitioner’s performance, the
court placed principal reliance on Time, Inc. v. Hill, 385 U. S. 374 (1967), a case involving First
Amendment limitations on state tort actions. It construed the principle of that case, along with
that of New York Times Co. v. Sullivan, 376 U. S. 254 (1964), to be that “the press has a
privilege to report matters of legitimate public interest even though such reports might intrude on
matters otherwise private,” and concluded, therefore, that the press is also “privileged when an
individual seeks to publicly exploit his talents while keeping the benefits private.” 47 Ohio St.
2d, at 234, 351 N. E. 2d, at 461. The privilege thus exists in cases “where appropriation of a right
of publicity is claimed.” The court’s opinion also referred to Draft 21 of the relevant portion of
Restatement (Second) of Torts (1975), which was understood to make room for reasonable press
appropriations by limiting the reach of the right of privacy rather than by creating a privileged
420

Electronic copy available at: https://ssrn.com/abstract=3883500

invasion. The court preferred the notion of privilege over the Restatement’s formulation,
however, reasoning that “since the gravamen of the issue in this case is not whether the degree of
intrusion is reasonable, but whether First Amendment principles require that the right of privacy
give way to the public right to be informed of matters of public interest and concern, the concept
of privilege seems the more useful and appropriate one.” 47 Ohio St. 2d, at 234 n. 5, 351 N. E.
2d, at 461 n. 5. (Emphasis added.)
Had the Ohio court rested its decision on both state and federal grounds, either of which would
have been dispositive, we would have had no jurisdiction. Fox Film Corp.v. Muller, 296 U. S.
207 (1935); Enterprise Irrigation Dist. v. Farmers Mutual CanalCo., 243 U. S. 157, 164 (1917).
But the opinion, like the syllabus, did not mention the Ohio Constitution, citing instead this
Court’s First Amendment cases as controlling. It appears to us that the decision rested solely on
federal grounds. That the Ohio court might have, but did not, invoke state law does not foreclose
jurisdiction here. Steele v. Louisville & Nashville R. Co., 323 U. S. 192, 197 n. 1 (1944); Indiana
ex rel. Anderson v. Brand, 303 U. S. 95, 98 (1938).
Even if the judgment in favor of respondent must nevertheless be understood as ultimately
resting on Ohio law, it appears that at the very least the Ohio court felt compelled by what it
understood to be federal constitutional considerations to construe and apply its own law in the
manner it did. In this event, we have jurisdiction and should decide the federal issue; for if the
state court erred in its understanding of our cases and of the First and Fourteenth Amendments,
we should so declare, leaving the state court free to decide the privilege issue solely as a matter
of Ohio law. Perkins v. Benguet Consolidated Mining Co., supra. If the Supreme Court of Ohio
“held as it did because it felt under compulsion of federal law as enunciated by this Court so to
hold, it should be relieved of that compulsion. It should be freed to decide . . . these suits
according to its own local law.” Missouri ex rel. Southern R. Co. v. Mayfield, 340 U. S. 1, 5
(1950).
II
The Ohio Supreme Court held that respondent is constitutionally privileged to include in its
newscasts matters of public interest that would otherwise be protected by the right of publicity,
absent an intent to injure or to appropriate for some nonprivileged purpose. If under this standard
respondent had merely reported that petitioner was performing at the fair and described or
commented on his act, with or without showing his picture on television, we would have a very
different case. But petitioner is not contending that his appearance at the fair and his performance
could not be reported by the press as newsworthy items. His complaint is that respondent filmed
his entire act and displayed that film on television for the public to see and enjoy. This, he
claimed, was an appropriation of his professional property. The Ohio Supreme Court agreed that
petitioner had “a right of publicity” that gave him “personal control over commercial display and
exploitation of his personality and the exercise of his talents.” 4 This right of “exclusive control

4

The court relied on Housh v. Peth, 165 Ohio St. 35, 133 N. E. 2d 340, 341 (1956), the syllabus of which
held:

421

Electronic copy available at: https://ssrn.com/abstract=3883500

over the publicity given to his performances” was said to be such a “valuable part of the benefit
which may be attained by his talents and efforts” that it was entitled to legal protection. It
was also observed, or at least expressly assumed, that petitioner had not abandoned his rights by
performing under the circumstances present at the Geauga County Fair Grounds.
The Ohio Supreme Court nevertheless held that the challenged invasion was privileged, saying
that the press “must be accorded broad latitude in its choice of how much it presents of each
story or incident, and of the emphasis to be given to such presentation. No fixed standard which
would bar the press from reporting or depicting either an entire occurrence or an entire discrete
part of a public performance can be formulated which would not unduly restrict the ‘breathing
room’ in reporting which freedom of the press requires.” 47 Ohio St. 2d, at 235, 351 N. E. 2d, at
461. Under this view, respondent was thus constitutionally free to film and display petitioner’s
entire act.
The Ohio Supreme Court relied heavily on Time, Inc. v. Hill, 385 U. S. 374 (1967), but that case
does not mandate a media privilege to televise a performer’s entire act without his consent.
Involved in Time, Inc. v. Hill was a claim under the New York “Right of Privacy” statute 6 that
Life Magazine, in the course of reviewing a new play, had connected the play with a long-past
incident involving petitioner and his family and had falsely described their experience and
conduct at that time. The complaint sought damages for humiliation and suffering flowing from
these non-defamatory falsehoods that allegedly invaded Hill’s privacy. The Court held, however,
that the opening of a new play linked to an actual incident was a matter of public interest and that
Hill could not recover without showing that the Life report was knowingly false or was
published with reckless disregard for the truth—the same rigorous standard that had been applied
in New York Times Co. v. Sullivan, 376 U. S. 254 (1964).
Time, Inc. v. Hill, which was hotly contested and decided by a divided Court, involved an
entirely different tort from the “right of publicity” recognized by the Ohio Supreme Court. As the
opinion reveals in Time, Inc. v. Hill, the Court was steeped in the literature of privacy law and
was aware of the developing distinctions and nuances in this branch of the law. The Court, for
“An actionable invasion of the right of privacy is the unwarranted appropriation or exploitation of
one’s personality, the publicizing of one’s private affairs with which the public has no legitimate
concern, or the wrongful intrusion into one’s private activities in such a manner as to outrage or
cause mental suffering, shame or humiliation to a person of ordinary sensibilities.”
The court also indicated that the applicable principles of Ohio law were those set out in Restatement
(Second) § 652C of Torts (Tent. Draft No. 13, 1967), and the comments thereto, portions of which were
stated in the footnotes of the opinion. Also, referring to the right as the “right of publicity,” the court
quoted approvingly from Haelan Laboratories, Inc. v. Topps Chewing Gum, Inc., 202 F. 2d 866, 868
(CA2 1953).
6

Section 51 of the New York Civil Rights Law (McKinney 1976) provides an action for injunction and
damages for invasion of the “right of privacy” granted by § 50:
“A person, firm or corporation that uses for advertising purposes, or for the purposes of trade, the
name, portrait or picture of any living person without having first obtained the written consent of
such person, or if a minor of his or her parent or guardian, is guilty of a misdemeanor.”

422

Electronic copy available at: https://ssrn.com/abstract=3883500

example, cited W. Prosser, Law of Torts 831-832 (3d ed. 1964), and the same author’s wellknown article, Privacy, 48 Calif. L. Rev. 383 (1960), both of which divided privacy into four
distinct branches. 7 The Court was aware that it was adjudicating a “false light” privacy case
involving a matter of public interest, not a case involving “intrusion,” 385 U. S., at 384-385, n.
9, ”appropriation” of a name or likeness for the purposes of trade, id., at 381, or “private details”
about a non-newsworthy person or event, id., at 383 n. 7. It is also abundantly clear that Time,
Inc. v. Hill did not involve a performer, a person with a name having commercial value, or any
claim to a “right of publicity.” This discrete kind of “appropriation” case was plainly identified
in the literature cited by the Court and had been adjudicated in the reported cases. 9
The differences between these two torts are important. First, the State’s interests in providing a
cause of action in each instance are different. “The interest protected” in permitting recovery for
placing the plaintiff in a false light “is clearly that of reputation, with the same overtones of
mental distress as in defamation.” Prosser, supra, 48 Calif. L. Rev., at 400. By contrast, the
State’s interest in permitting a “right of publicity” is in protecting the proprietary interest of the
individual in his act in part to encourage such entertainment. As we later note, the State’s interest
is closely analogous to the goals of patent and copyright law, focusing on the right of the
individual to reap the reward of his endeavors and having little to do with protecting feelings or
7

“The law of privacy comprises four distinct kinds of invasion of four different interests of the plaintiff,
which are tied together by the common name, but otherwise have almost nothing in common except that
each represents an interference with the right of the plaintiff . . . ‘to be let alone.’” Prosser, Privacy, 48
Calif. L. Rev., at 389. Thus, according to Prosser, some courts had recognized a cause of action for
“intrusion” upon the plaintiff’s seclusion or solitude; public disclosure of “private facts” about the
plaintiff’s personal life; publicity that places the plaintiff in a “false light” in the public eye; and
“appropriation” of the plaintiff’s name or likeness for commercial purposes. One may be liable for
“appropriation” if he “pirate[s] the plaintiff’s identity for some advantage of his own.” Id., at 403.
9
E. g., Ettore v. Philco Television Broadcasting Corp., 229 F. 2d 481 (CA3), cert. denied, 351 U. S. 926
(1956); Sharkey v. National Broadcasting Co., 93 F. Supp. 986 (SDNY 1950); Pittsburgh
Athletic Co. v. KQV Broadcasting Co., 24 F. Supp. 490 (WD Pa. 1938); Twentieth Century Sporting
Club, Inc. v. Transradio Press Service, 165 Misc. 71, 300 N. Y. S. 159 (1937); Hogan v. A. S. Barnes
& Co., 114 U. S. P. Q. 314 (Pa. Ct. C. P. 1957); Myers v. U. S. Camera Publishing Corp., 9 Misc. 2d 765,
167 N. Y. S. 2d 771 (1957). The cases prior to 1961 are helpfully reviewed in Gordon, Right of Property
in Name, Likeness, Personality and History, 55 Nw. U. L. Rev. 553 (1960).
Ettore v. Philco Television Broadcasting Corp., supra, involved a challenge to television exhibition of a
film made of a prize fight that had occurred some time ago. Judge Biggs, writing for the Court of
Appeals, said:
“There are, speaking very generally, two polar types of cases. One arises when some accidental
occurrence rends the veil of obscurity surrounding an average person and makes him, arguably,
newsworthy. The other type involves the appropriation of the performance or production of a
professional performer or entrepreneur. Between the two extremes are many gradations, most
involving strictly commercial exploitation of some aspect of an individual’s personality, such as
his name or picture.” 229 F. 2d, at 486.
“. . . The fact is that, if a performer performs for hire, a curtailment, without consideration, of his
right to control his performance is a wrong to him. Such a wrong vitally affects his livelihood,
precisely as a trade libel, for example, affects the earnings of a corporation. If the artistry of the
performance be used as a criterion, every judge perforce must turn himself into a literary,
theatrical or sports critic.” Id., at 490.

423

Electronic copy available at: https://ssrn.com/abstract=3883500

reputation. Second, the two torts differ in the degree to which they intrude on dissemination of
information to the public. In “false light” cases the only way to protect the interests involved is to
attempt to minimize publication of the damaging matter, while in “right of publicity” cases the
only question is who gets to do the publishing. An entertainer such as petitioner usually has no
objection to the widespread publication of his act as long as he gets the commercial benefit of
such publication. Indeed, in the present case petitioner did not seek to enjoin the broadcast of his
act; he simply sought compensation for the broadcast in the form of damages.
Nor does it appear that our later cases, such as Rosenbloom v. Metromedia, Inc., 403 U. S. 29
(1971); Gertz v. Robert Welch, Inc., 418 U. S. 323 (1974); and Time, Inc. v. Firestone, 424 U. S.
448 (1976), require or furnish substantial support for the Ohio court’s privilege ruling. These
cases, like New York Times, emphasize the protection extended to the press by the First
Amendment in defamation cases, particularly when suit is brought by a public official or a public
figure. None of them involve an alleged appropriation by the press of a right of publicity existing
under state law.
Moreover, Time, Inc. v. Hill, New York Times, Metromedia, Gertz, and Firestone all involved the
reporting of events; in none of them was there an attempt to broadcast or publish an entire act for
which the performer ordinarily gets paid. It is evident, and there is no claim here to the contrary,
that petitioner’s state-law right of publicity would not serve to prevent respondent from reporting
the newsworthy facts about petitioner’s act. Wherever the line in particular situations is to be
drawn between media reports that are protected and those that are not, we are quite sure that the
First and Fourteenth Amendments do not immunize the media when they broadcast a
performer’s entire act without his consent. The Constitution no more prevents a State from
requiring respondent to compensate petitioner for broadcasting his act on television than it would
privilege respondent to film and broadcast a copyrighted dramatic work without liability to the
copyright owner, Copyrights Act, 17 U. S. C. App. § 101 et seq. (1976 ed.);
cf. Kalem Co. v. Harper Bros., 222 U. S. 55 (1911); Manners v. Morosco, 252 U. S. 317
(1920), or to film and broadcast a prize fight, Ettore v. Philco
Television Broadcasting Corp., 229 F. 2d 481 (CA3), cert. denied, 351 U. S. 926 (1956); or a
baseball game, Pittsburgh Athletic Co. v. KQV Broadcasting Co., 24 F. Supp. 490 (WD Pa.
1938), where the promoters or the participants had other plans for publicizing the event. There
are ample reasons for reaching this conclusion.
The broadcast of a film of petitioner’s entire act poses a substantial threat to the economic value
of that performance. As the Ohio court recognized, this act is the product of petitioner’s own
talents and energy, the end result of much time, effort, and expense. Much of its economic value
lies in the “right of exclusive control over the publicity given to his performance”; if the public
can see the act free on television, it will be less willing to pay to see it at the fair. The effect of a
public broadcast of the performance is similar to preventing petitioner from charging an
admission fee. “The rationale for [protecting the right of publicity] is the straightforward one of
preventing unjust enrichment by the theft of good will. No social purpose is served by having the
defendant get free some aspect of the plaintiff that would have market value and for which he
would normally pay.” Kalven, Privacy in Tort Law—Were Warren and Brandeis Wrong?, 31
Law & Contemp. Prob. 326, 331 (1966). Moreover, the broadcast of petitioner’s entire
424

Electronic copy available at: https://ssrn.com/abstract=3883500

performance, unlike the unauthorized use of another’s name for purposes of trade or the
incidental use of a name or picture by the press, goes to the heart of petitioner’s ability to earn a
living as an entertainer. Thus, in this case, Ohio has recognized what may be the strongest case
for a “right of publicity”—involving, not the appropriation of an entertainer’s reputation to
enhance the attractiveness of a commercial product, but the appropriation of the very activity by
which the entertainer acquired his reputation in the first place.
Of course, Ohio’s decision to protect petitioner’s right of publicity here rests on more than a
desire to compensate the performer for the time and effort invested in his act; the protection
provides an economic incentive for him to make the investment required to produce a
performance of interest to the public. This same consideration underlies the patent and copyright
laws long enforced by this Court. As the Court stated in Mazer v. Stein, 347 U. S. 201, 219
(1954):
“The economic philosophy behind the clause empowering Congress to grant patents and
copyrights is the conviction that encouragement of individual effort by personal gain is
the best way to advance public welfare through the talents of authors and inventors in
‘Science and useful Arts.’ Sacrificial days devoted to such creative activities deserve
rewards commensurate with the services rendered.” These laws perhaps regard the
“reward to the owner [as] a secondary consideration,” United States v. Paramount
Pictures, 334 U. S. 131, 158 (1948), but they were “intended definitely to grant valuable,
enforceable rights” in order to afford greater encouragement to the production of works
of benefit to the public. Washingtonian Publishing Co. v. Pearson, 306 U. S. 30, 36
(1939). The Constitution does not prevent Ohio from making a similar choice here in
deciding to protect the entertainer’s incentive in order to encourage the production of this
type of work. Cf. Goldstein v. California, 412 U. S. 546 (1973); Kewanee
Oil Co. v. Bicron Corp., 416 U. S. 470 (1974).
There is no doubt that entertainment, as well as news, enjoys First Amendment protection. It is
also true that entertainment itself can be important news. Time, Inc. v. Hill. But it is important to
note that neither the public nor respondent will be deprived of the benefit of petitioner’s
performance as long as his commercial stake in his act is appropriately recognized. Petitioner
does not seek to enjoin the broadcast of his performance; he simply wants to be paid for it. Nor
do we think that a state-law damages remedy against respondent would represent a species of
liability without fault contrary to the letter or spirit of Gertz v. Robert Welch, Inc., 418 U. S. 323
(1974). Respondent knew that petitioner objected to televising his act but nevertheless displayed
the entire film.
We conclude that although the State of Ohio may as a matter of its own law privilege the press in
the circumstances of this case, the First and Fourteenth Amendments do not require it to do so.
Reversed.
MR. JUSTICE POWELL, with whom MR. JUSTICE BRENNAN and MR. JUSTICE
MARSHALL join, dissenting.
425

Electronic copy available at: https://ssrn.com/abstract=3883500

Disclaiming any attempt to do more than decide the narrow case before us, the Court reverses the
decision of the Supreme Court of Ohio based on repeated incantation of a single formula: “a
performer’s entire act.” The holding today is summed up in one sentence:
“Wherever the line in particular situations is to be drawn between media reports that are
protected and those that are not, we are quite sure that the First and Fourteenth
Amendments do not immunize the media when they broadcast a performer’s entire act
without his consent.” Ante, at 574-575.
I doubt that this formula provides a standard clear enough even for resolution of this case. 1 In
any event, I am not persuaded that the Court’s opinion is appropriately sensitive to the First
Amendment values at stake, and I therefore dissent.
Although the Court would draw no distinction, ante, at 575, I do not view respondent’s action as
comparable to unauthorized commercial broadcasts of sporting events, theatrical performances,
and the like where the broadcaster keeps the profits. There is no suggestion here that respondent
made any such use of the film. Instead, it simply reported on what petitioner concedes to be a
newsworthy event, in a way hardly surprising for a television station—by means of film
coverage. The report was part of an ordinary daily news program, consuming a total of 15
seconds. It is a routine example of the press’ fulfilling the informing function so vital to our
system.
The Court’s holding that the station’s ordinary news report may give rise to substantial
liability 2 has disturbing implications, for the decision could lead to a degree of media selfcensorship. Cf. Smith v. California, 361 U. S. 147, 150-154 (1959). Hereafter, whenever a
television news editor is unsure whether certain film footage received from a camera crew might
1

Although the record is not explicit, it is unlikely that the “act” commenced abruptly with the explosion
that launched petitioner on his way, ending with the landing in the net a few seconds later. One may
assume that the actual firing was preceded by some fanfare, possibly stretching over several minutes, to
heighten the audience’s anticipation: introduction of the performer, description of the uniqueness and
danger, last minute checking of the apparatus, and entry into the cannon, all accompanied by suitably
ominous commentary from the master of ceremonies. If this is found to be the case on remand, then
respondent could not be said to have appropriated the “entire act” in its 15-second newsclip—and the
Court’s opinion then would afford no guidance for resolution of the case. Moreover, in future cases
involving different performances, similar difficulties in determining just what constitutes the “entire act”
are inevitable.
2
At some points the Court seems to acknowledge that the reason for recognizing a cause of action
asserting a “right of publicity” is to prevent unjust enrichment. See, e. g., ante, at 576. But the remainder
of the opinion inconsistently accepts a measure of damages based not on the defendant’s enhanced profits
but on harm to the plaintiff regardless of any gain to the defendant. See, e. g., ante, at 575 n. 12. Indeed,
in this case there is no suggestion that respondent television station gained financially by showing
petitioner’s flight (although it no doubt received its normal advertising revenue for the news program—
revenue it would have received no matter which news items appeared). Nevertheless, in the unlikely event
that petitioner can prove that his income was somehow reduced as a result of the broadcast, respondent
will apparently have to compensate him for the difference.

426

Electronic copy available at: https://ssrn.com/abstract=3883500

be held to portray an “entire act,” 3 he may decline coverage—even of clearly newsworthy
events—or confine the broadcast to watered-down verbal reporting, perhaps with an occasional
still picture. The public is then the loser. This is hardly the kind of news reportage that the First
Amendment is meant to foster. See generally Miami Herald Publishing Co. v. Tornillo, 418 U. S.
241, 257-258 (1974); Time, Inc. v. Hill, 385 U. S. 374, 389 (1967); New York
Times Co. v. Sullivan,376 U. S. 254, 270-272, 279 (1964).
In my view the First Amendment commands a different analytical starting point from the one
selected by the Court. Rather than begin with a quantitative analysis of the performer’s
behavior—is this or is this not his entire act?—we should direct initial attention to the actions of
the news media: what use did the station make of the film footage? When a film is used, as here,
for a routine portion of a regular news program, I would hold that the First Amendment protects
the station from a “right of publicity” or “appropriation” suit, absent a strong showing by the
plaintiff that the news broadcast was a subterfuge or cover for private or commercial
exploitation.
I emphasize that this is a “reappropriation” suit, rather than one of the other varieties of “right of
privacy” tort suits identified by Dean Prosser in his classic article. Prosser, Privacy, 48 Calif. L.
Rev. 383 (1960). In those other causes of action the competing interests are considerably
different. The plaintiff generally seeks to avoid any sort of public exposure, and the existence of
constitutional privilege is therefore less likely to turn on whether the publication occurred in a
news broadcast or in some other fashion. In a suit like the one before us, however, the plaintiff
does not complain about the fact of exposure to the public, but rather about its timing or manner.
He welcomes some publicity, but seeks to retain control over means and manner as a way to
maximize for himself the monetary benefits that flow from such publication. But having made
the matter public—having chosen, in essence, to make it newsworthy—he cannot, consistent
with the First Amendment, complain of routine news reportage. Cf. Gertz v. Robert Welch,
Inc., 418 U. S. 323, 339-348, 351-352 (1974) (clarifying the different liability standards
appropriate in defamation suits, depending on whether or not the plaintiff is a public figure).
Since the film clip here was undeniably treated as news and since there is no claim that the use
was subterfuge, respondent’s actions were constitutionally privileged.
I would affirm.

3

Such doubts are especially likely to arise when the editor receives film footage of an event at a local fair,
a circus, a sports competition of limited duration (e. g., the winning effort in a ski-jump competition), or a
dramatic production made up of short skits, to offer only a few examples.

427

Electronic copy available at: https://ssrn.com/abstract=3883500

B. Remedies for infringement of intellectual property rights
To this point, we have focused on the question of liability. Once liability is established, the issue
of remedies arises. eBay v. MercExchange (2006) addresses equitable relief, such as a permanent
injunction. In addition, you should read the relevant damages provisions for each of the Federal
statutes we looked at this semester: 15 U.S.C. § 1117, 17 U.S.C. § 504 and 35 U.S.C. § 284.
As you read these materials, ask yourself the following questions:
•
•
•
•
•

What are the policy rationales for equitable and monetary remedies?
Under what circumstances should courts prefer equitable relief over monetary relief?
Monetary relief over equitable relief?
What is the legal framework for analyzing a claim for equitable relief?
What are the legal frameworks for analyzing claims for monetary remedies?
Given these materials and the facts set out in Learning Curve v. Playwood, how would
you analyze a claim by Playwood for equitable and monetary relief?

15 U.S. Code § 1117. Recovery for violation of rights (2008)
(a) Profits; damages and costs; attorney fees - When a violation of any right of the registrant of
a mark registered in the Patent and Trademark Office … the plaintiff shall be entitled, subject to the
provisions of sections 1111 and 1114 of this title, and subject to the principles of equity, to recover (1)
defendant’s profits, (2) any damages sustained by the plaintiff, and (3) the costs of the action. The court
shall assess such profits and damages or cause the same to be assessed under its direction. In assessing
profits the plaintiff shall be required to prove defendant’s sales only; defendant must prove all elements
of cost or deduction claimed. In assessing damages the court may enter judgment, according to the
circumstances of the case, for any sum above the amount found as actual damages, not exceeding three
times such amount… The court in exceptional cases may award reasonable attorney fees to the
prevailing party.
15 U.S. Code § 504. Remedies for infringement: Damages and profits
(a) In General.—Except as otherwise provided by this title, an infringer of copyright is liable for
either—
1) the copyright owner’s actual damages and any additional profits of the infringer, as provided
by subsection (b); or
2) statutory damages, as provided by subsection (c).
(b) Actual Damages and Profits.— The copyright owner is entitled to recover the actual damages
suffered by him or her as a result of the infringement, and any profits of the infringer that are
attributable to the infringement and are not taken into account in computing the actual damages. In
establishing the infringer’s profits, the copyright owner is required to present proof only of the
infringer’s gross revenue, and the infringer is required to prove his or her deductible expenses and the
elements of profit attributable to factors other than the copyrighted work.
(c) Statutory Damages.—
1) Except as provided by clause (2) of this subsection, the copyright owner may elect, at any time
before final judgment is rendered, to recover, instead of actual damages and profits, an award
of statutory damages for all infringements involved in the action, with respect to any one work,

428

Electronic copy available at: https://ssrn.com/abstract=3883500

for which any one infringer is liable individually, or for which any two or more infringers are
liable jointly and severally, in a sum of not less than $750 or more than $30,000 as the court
considers just. For the purposes of this subsection, all the parts of a compilation or derivative
work constitute one work.
2) In a case where the copyright owner sustains the burden of proving, and the court finds, that
infringement was committed willfully, the court in its discretion may increase the award of
statutory damages to a sum of not more than $150,000. In a case where the infringer sustains
the burden of proving, and the court finds, that such infringer was not aware and had no reason
to believe that his or her acts constituted an infringement of copyright, the court in its
discretion may reduce the award of statutory damages to a sum of not less than $200. The court
shall remit statutory damages in any case where an infringer believed and had reasonable
grounds for believing that his or her use of the copyrighted work was a fair use under section
107, if the infringer was: (i) an employee or agent of a nonprofit educational institution,
library, or archives acting within the scope of his or her employment who, or such institution,
library, or archives itself, which infringed by reproducing the work in copies or phonorecords;
or (ii) a public broadcasting entity which or a person who, as a regular part of the nonprofit
activities of a public broadcasting entity (as defined in section 118(f)) infringed by performing
a published nondramatic literary work or by reproducing a transmission program embodying a
performance of such a work…
5)
(d) Additional Damages in Certain Cases.— In any case in which the court finds that a defendant
proprietor of an establishment who claims as a defense that its activities were exempt under section
110(5) did not have reasonable grounds to believe that its use of a copyrighted work was exempt under
such section, the plaintiff shall be entitled to, in addition to any award of damages under this section, an
additional award of two times the amount of the license fee that the proprietor of the establishment
concerned should have paid the plaintiff for such use during the preceding period of up to 3 years.
35 U.S. Code § 284. Damages (2011)
Upon finding for the claimant the court shall award the claimant damages adequate to compensate for
the infringement, but in no event less than a reasonable royalty for the use made of the invention by the
infringer, together with interest and costs as fixed by the court.
When the damages are not found by a jury, the court shall assess them. In either event the court may
increase the damages up to three times the amount found or assessed. Increased damages under this
paragraph shall not apply to provisional rights under section 154(d).
The court may receive expert testimony as an aid to the determination of damages or of what royalty
would be reasonable under the circumstances.

429

Electronic copy available at: https://ssrn.com/abstract=3883500

eBay Inc. v. MercExchange, L. L. C.
547 U.S. 388 (2006)
JUSTICE THOMAS delivered the opinion of the Court.
Ordinarily, a federal court considering whether to award permanent injunctive relief to a
prevailing plaintiff applies the four-factor test historically employed by courts of equity.
Petitioners eBay Inc. and Half.com, Inc., argue that this traditional test applies to disputes arising
under the Patent Act. We agree and, accordingly, vacate the judgment of the Court of Appeals.
I
Petitioner eBay operates a popular Internet Web site that allows private sellers to list goods they
wish to sell, either through an auction or at a fixed price. Petitioner Half.com, now a wholly
owned subsidiary of eBay, operates a similar Web site. Respondent MercExchange, L. L. C.,
holds a number of patents, including a business method patent for an electronic market designed
to facilitate the sale of goods between private individuals by establishing a central authority to
promote trust among participants. See U. S. Patent No. 5,845,265. MercExchange sought to
license its patent to eBay and Half.com, as it had previously done with other companies, but the
parties failed to reach an agreement. MercExchange subsequently filed a patent infringement suit
against eBay and Half.com in the United States District Court for the Eastern District of
Virginia. A jury found that MercExchange’s patent was valid, that eBay and Half.com had
infringed that patent, and that an award of damages was appropriate.
Following the jury verdict, the District Court denied MercExchange’s motion for permanent
injunctive relief. 275 F. Supp. 2d 695 (2003). The Court of Appeals for the Federal Circuit
reversed, applying its “general rule that courts will issue permanent injunctions against patent
infringement absent exceptional circumstances.” 401 F. 3d 1323, 1339 (2005). We granted
certiorari to determine the appropriateness of this general rule. 546 U. S. 1029 (2005).
II
According to well-established principles of equity, a plaintiff seeking a permanent injunction
must satisfy a four-factor test before a court may grant such relief. A plaintiff must demonstrate:
(1) that it has suffered an irreparable injury; (2) that remedies available at law, such as monetary
damages, are inadequate to compensate for that injury; (3) that, considering the balance of
hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the
public interest would not be disserved by a permanent injunction.
See, e.g., Weinberger v. Romero-Barcelo, 456 U. S. 305, 311-313 (1982); Amoco Production
Co. v. Gambell, 480 U. S. 531, 542 (1987). The decision to grant or deny permanent injunctive
relief is an act of equitable discretion by the district court, reviewable on appeal for abuse of
discretion. See, e. g., Romero-Barcelo, 456 U. S., at 320.

430

Electronic copy available at: https://ssrn.com/abstract=3883500

These familiar principles apply with equal force to disputes arising under the Patent Act. As this
Court has long recognized, “a major departure from the long tradition of equity practice should
not be lightly implied.” Ibid.; see also Amoco, supra, at 542. Nothing in the Patent Act
indicates that Congress intended such a departure. To the contrary, the Patent Act expressly
provides that injunctions “may” issue “in accordance with the principles of equity.” 35 U. S. C. §
283. 2
To be sure, the Patent Act also declares that “patents shall have the attributes of personal
property,” § 261, including “the right to exclude others from making, using, offering for sale, or
selling the invention,” § 154(a)(1). According to the Court of Appeals, this statutory right to
exclude alone justifies its general rule in favor of permanent injunctive relief. 401 F. 3d, at 1338.
But the creation of a right is distinct from the provision of remedies for violations of that right.
Indeed, the Patent Act itself indicates that patents shall have the attributes of personal property
“[s]ubject to the provisions of this title,” 35 U. S. C. § 261, including, presumably, the provision
that injunctive relief “may” issue only “in accordance with the principles of equity,” § 283.
This approach is consistent with our treatment of injunctions under the Copyright Act. Like a
patent owner, a copyright holder possesses “the right to exclude others from using his
property.” Fox Film Corp. v. Doyal, 286 U. S. 123, 127 (1932); see also id., at 127-128 (“A
copyright, like a patent, is at once the equivalent given by the public for benefits bestowed by the
genius and meditations and skill of individuals and the incentive to further efforts for the same
important objects” (internal quotation marks omitted)). Like the Patent Act, the Copyright Act
provides that courts “may” grant injunctive relief “on such terms as it may deem reasonable to
prevent or restrain infringement of a copyright.” 17 U. S. C. § 502(a). And as in our decision
today, this Court has consistently rejected invitations to replace traditional equitable
considerations with a rule that an injunction automatically follows a determination that a
copyright has been infringed. See, e. g., New York Times Co. v. Tasini, 533 U. S. 483, 505
(2001) (citing Campbell v. Acuff-Rose Music, Inc., 510 U. S. 569, 578, n. 10
(1994)); Dun v. Lumbermen’s Credit Assn., 209 U. S. 20, 23-24 (1908).
Neither the District Court nor the Court of Appeals below fairly applied these traditional
equitable principles in deciding respondent’s motion for a permanent injunction. Although the
District Court recited the traditional four-factor test, 275 F. Supp. 2d, at 711, it appeared to adopt
certain expansive principles suggesting that injunctive relief could not issue in a broad swath of
cases. Most notably, it concluded that a “plaintiff’s willingness to license its patents” and “its
lack of commercial activity in practicing the patents” would be sufficient to establish that the
patent holder would not suffer irreparable harm if an injunction did not issue. Id., at 712. But
traditional equitable principles do not permit such broad classifications. For example, some
patent holders, such as university researchers or self-made inventors, might reasonably prefer to
license their patents, rather than undertake efforts to secure the financing necessary to bring their
works to market themselves. Such patent holders may be able to satisfy the traditional four-factor
2

Section 283 provides that “[t]he several courts having jurisdiction of cases under this title may grant
injunctions in accordance with the principles of equity to prevent the violation of any right secured by
patent, on such terms as the court deems reasonable.”

431

Electronic copy available at: https://ssrn.com/abstract=3883500

test, and we see no basis for categorically denying them the opportunity to do so. To the extent
that the District Court adopted such a categorical rule, then, its analysis cannot be squared with
the principles of equity adopted by Congress. The court’s categorical rule is also in tension
with Continental Paper Bag Co. v. Eastern Paper Bag Co., 210 U. S. 405, 422-430
(1908), which rejected the contention that a court of equity has no jurisdiction to grant injunctive
relief to a patent holder who has unreasonably declined to use the patent.
In reversing the District Court, the Court of Appeals departed in the opposite direction from the
four-factor test. The court articulated a “general rule,” unique to patent disputes, “that a
permanent injunction will issue once infringement and validity have been adjudged.” 401 F. 3d,
at 1338. The court further indicated that injunctions should be denied only in the “unusual” case,
under “exceptional circumstances” and “‘in rare instances . . . to protect the public
interest.’” Id., at 1338-1339. Just as the District Court erred in its categorical denial of injunctive
relief, the Court of Appeals erred in its categorical grant of such relief. Cf. Roche Products,
Inc. v. Bolar Pharmaceutical Co., 733 F. 2d 858, 865 (CA Fed. 1984) (recognizing the
“considerable discretion” district courts have “in determining whether the facts of a situation
require it to issue an injunction”).
Because we conclude that neither court below correctly applied the traditional four-factor
framework that governs the award of injunctive relief, we vacate the judgment of the Court of
Appeals, so that the District Court may apply that framework in the first instance. In doing so,
we take no position on whether permanent injunctive relief should or should not issue in this
particular case, or indeed in any number of other disputes arising under the Patent Act. We hold
only that the decision whether to grant or deny injunctive relief rests within the equitable
discretion of the district courts, and that such discretion must be exercised consistent with
traditional principles of equity, in patent disputes no less than in other cases governed by such
standards.
Accordingly, we vacate the judgment of the Court of Appeals and remand the case for further
proceedings consistent with this opinion.
It is so ordered.
CHIEF JUSTICE ROBERTS, with whom JUSTICE SCALIA and JUSTICE GINSBURG join,
concurring.
I agree with the Court’s holding that “the decision whether to grant or deny injunctive relief rests
within the equitable discretion of the district courts, and that such discretion must be exercised
consistent with traditional principles of equity, in patent disputes no less than in other
cases governed by such standards,” ante, at 394, and I join the opinion of the Court. That opinion
rightly rests on the proposition that “a major departure from the long tradition of equity practice
should not be lightly implied.” Weinberger v. Romero-Barcelo, 456 U. S. 305, 320 (1982);
see ante, at 391.

432

Electronic copy available at: https://ssrn.com/abstract=3883500

From at least the early 19th century, courts have granted injunctive relief upon a finding of
infringement in the vast majority of patent cases. This “long tradition of equity practice” is not
surprising, given the difficulty of protecting a right to exclude through monetary remedies that
allow an infringer to use an invention against the patentee’s wishes—a difficulty that often
implicates the first two factors of the traditional four-factor test. This historical practice, as the
Court holds, does not entitle a patentee to a permanent injunction or justify a general rule that
such injunctions should issue. The Federal Circuit itself so recognized in Roche Products,
Inc. v. Bolar Pharmaceutical Co., 733 F. 2d 858, 865-867 (1984). At the same time, there is a
difference between exercising equitable discretion pursuant to the established four-factor test and
writing on an entirely clean slate. “Discretion is not whim, and limiting discretion according to
legal standards helps promote the basic principle of justice that like cases should be decided
alike.” Martin v. Franklin Capital Corp., 546 U. S. 132, 139 (2005). When it comes to
discerning and applying those standards, in this area as others, “a page of history is worth a
volume of logic.” New York Trust Co. v. Eisner, 256 U. S. 345, 349 (1921) (opinion for the
Court by Holmes, J.).
JUSTICE KENNEDY, with whom JUSTICE STEVENS, JUSTICE SOUTER, and JUSTICE
BREYER join, concurring.
The Court is correct, in my view, to hold that courts should apply the well-established, fourfactor test—without resort to categorical rules—in deciding whether to grant injunctive relief in
patent cases. The Chief Justice is also correct that history may be instructive in applying this
test. Ante, at 395 (concurring opinion). The traditional practice of issuing injunctions against
patent infringers, however, does not seem to rest on “the difficulty of protecting a right
to exclude through monetary remedies that allow an infringer to use an invention against the
patentee’s wishes.” Ibid. (Roberts, C. J., concurring). Both the terms of the Patent Act and the
traditional view of injunctive relief accept that the existence of a right to exclude does not dictate
the remedy for a violation of that right. Ante, at 391-392 (opinion of the Court). To the extent
earlier cases establish a pattern of granting an injunction against patent infringers almost as a
matter of course, this pattern simply illustrates the result of the four factor test in the contexts
then prevalent. The lesson of the historical practice, therefore, is most helpful and instructive
when the circumstances of a case bear substantial parallels to litigation the courts have
confronted before.
In cases now arising trial courts should bear in mind that in many instances the nature of the
patent being enforced and the economic function of the patent holder present considerations
quite unlike earlier cases. An industry has developed in which firms use patents not as a basis for
producing and selling goods but, instead, primarily for obtaining licensing fees. See FTC, To
Promote Innovation: The Proper Balance of Competition and Patent Law and Policy, ch. 3, pp.
38-39 (Oct. 2003), available at http://www.ftc.gov/os/2003/10/innovationrpt.pdf (as visited May
11, 2006, and available in Clerk of Court’s case file). For these firms, an injunction, and the
potentially serious sanctions arising from its violation, can be employed as a bargaining tool to
charge exorbitant fees to companies that seek to buy licenses to practice the patent.
See ibid. When the patented invention is but a small component of the product the companies
seek to produce and the threat of an injunction is employed simply for undue leverage in
433

Electronic copy available at: https://ssrn.com/abstract=3883500

negotiations, legal damages may well be sufficient to compensate for the infringement and an
injunction may not serve the public interest. In addition injunctive relief may have different
consequences for the burgeoning number of patents over business methods, which were not of
much economic and legal significance in earlier times. The potential vagueness and suspect
validity of some of these patents may affect the calculus under the four-factor test.
The equitable discretion over injunctions, granted by the Patent Act, is well suited to allow
courts to adapt to the rapid technological and legal developments in the patent system. For these
reasons it should be recognized that district courts must determine whether past practice fits the
circumstances of the cases before them. With these observations, I join the opinion of the Court.

434

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 26: Federal Preemption
Upon completion of class 26, you should be able to:
explain the concept of federal preemption of state law;
describe the analytical frameworks for federal preemption;
explain the difference between preemption in copyright, patent and trademark law.

1)
2)
3)

***
Most of the law we discussed this semester is federal law. However, state law also operates in
this space, either by express statute or by application of common law. These cases address the
question of when federal law supersedes that of the states.
As you read these cases, ask yourself the following questions:
•
•
•
•

What is the legal basis for federal preemption of state laws?
How is preemption analyzed in the patent law context?
What are the policies that underlie the preemption analysis?
Read 17 U.S.C. § 301. How does it compare to the preemption analysis in Bonito Boats?

435

Electronic copy available at: https://ssrn.com/abstract=3883500

Kewanee Oil Co. v. Bicron Corp.
416 U.S. 470 (1974)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
We granted certiorari to resolve a question on which there is a conflict in the courts of appeals:
whether state trade secret protection is pre-empted by operation of the federal patent law. 2 In the
instant case the Court of Appeals for the Sixth Circuit held that there was preemption. 3 The
Courts of Appeals for the Second, Fourth, Fifth, and Ninth Circuits have reached the opposite
conclusion. 4
I
Harshaw Chemical Co., an unincorporated division of petitioner, is a leading manufacturer of a
type of synthetic crystal which is useful in the detection of ionizing radiation. In 1949 Harshaw
commenced research into the growth of this type crystal and was able to produce one less than
two inches in diameter. By 1966, as the result of expenditures in excess of $1 million, Harshaw
was able to grow a 17-inch crystal, something no one else had done previously. Harshaw had
developed many processes, procedures, and manufacturing techniques in the purification of raw
materials and the growth and encapsulation of the crystals which enabled it to accomplish this
feat. Some of these processes Harshaw considers to be trade secrets.
The individual respondents are former employees of Harshaw who formed or later joined
respondent Bicron. While at Harshaw the individual respondents executed, as a condition of
employment, at least one agreement each, requiring them not to disclose confidential information
or trade secrets obtained as employees of Harshaw. Bicron was formed in August 1969 to
compete with Harshaw in the production of the crystals, and by April 1970, had grown a 17-inch
crystal.
Petitioner brought this diversity action in United States District Court for the Northern District of
Ohio seeking injunctive relief and damages for the misappropriation of trade secrets. The District
Court, applying Ohio trade secret law, granted a permanent injunction against the disclosure or
use by respondents of 20 of the 40 claimed trade secrets until such time as the trade secrets had
been released to the public, had otherwise generally become available to the public, or had been
obtained by respondents from sources having the legal right to convey the information.
2

414 U. S. 818 (1973).
478 F. 2d 1074 (1973).
4
Painton & Co. v. Bourns, Inc., 442 F. 2d 216 (CA2 1971); Servo Corp. of America v. General Electric
Co., 337 F. 2d 716 (CA4 1964), cert. denied, 383 U. S. 934 (1966); Water Services, Inc. v. Tesco
Chemicals, Inc., 410 F. 2d 163 (CA5 1969); Winston Research Corp. v. Minnesota Mining & Mfg. Co.,
350 F. 2d 134 (CA9 1965); Dekar Industries, Inc. v. Bissett-Berman Corp., 434 F. 2d 1304 (CA9 1970),
cert. denied, 402 U. S. 945 (1971).
3

436

Electronic copy available at: https://ssrn.com/abstract=3883500

The Court of Appeals for the Sixth Circuit held that the findings of fact by the District Court
were not clearly erroneous, and that it was evident from the record that the individual
respondents appropriated to the benefit of Bicron secret information on processes obtained while
they were employees at Harshaw. Further, the Court of Appeals held that the District Court
properly applied Ohio law relating to trade secrets. Nevertheless, the Court of Appeals reversed
the District Court, finding Ohio's trade secret law to be in conflict with the patent laws of the
United States. The Court of Appeals reasoned that Ohio could not grant monopoly protection to
processes and manufacturing techniques that were appropriate subjects for consideration under
35 U. S. C. § 101 for a federal patent but which had been in commercial use for over one year
and so were no longer eligible for patent protection under 35 U. S. C. § 102 (b).
We hold that Ohio's law of trade secrets is not preempted by the patent laws of the United States,
and, accordingly, we reverse.
II
Ohio has adopted the widely relied-upon definition of a trade secret found at Restatement of
Torts § 757, comment b (1939). B. F. Goodrich Co. v. Wohlgemuth, 117 Ohio App. 493, 498,
192 N. E. 2d 99, 104 (1963); W. R. Grace & Co. v. Hargadine, 392 F. 2d 9, 14 (CA6 1968).
According to the Restatement,
"[a] trade secret may consist of any formula, pattern, device or compilation of information which
is used in one's business, and which gives him an opportunity to obtain an advantage over
competitors who do not know or use it. It may be a formula for a chemical compound, a process
of manufacturing, treating or preserving materials, a pattern for a machine or other device, or a
list of customers."
The subject of a trade secret must be secret, and must not be of public knowledge or of a general
knowledge in the trade or business. B. F. Goodrich Co. v. Wohlgemuth, supra, at 499, 192 N. E.
2d, at 104; National Tube Co. v. Eastern Tube Co., 3 Ohio C. C. R. (n. s.) 459, 462 (1902), aff'd,
69 Ohio St. 560, 70 N. E. 1127 (1903). This necessary element of secrecy is not lost, however, if
the holder of the trade secret reveals the trade secret to another "in confidence, and under an
implied obligation not to use or disclose it." Cincinnati Bell Foundry Co. v. Dodds, 10 Ohio Dec.
Reprint 154, 156, 19 Weekly L. Bull. 84 (Super. Ct. 1887). These others may include those of
the holder's "employees to whom it is necessary to confide it, in order to apply it to the uses for
which it is intended." National Tube Co. v. Eastern Tube Co., supra, at 462. Often the recipient
of confidential knowledge of the subject of a trade secret is a licensee of its holder. See Lear,
Inc. v. Adkins, 395 U. S. 653 (1969).
The protection accorded the trade secret holder is against the disclosure or unauthorized use of
the trade secret by those to whom the secret has been confided under the express or implied
restriction of nondisclosure or nonuse. 5 The law also protects the holder of a trade secret against

5

Ohio Rev. Code Ann. § 1333.51 (C) (Supp. 1973) provides:

437

Electronic copy available at: https://ssrn.com/abstract=3883500

disclosure or use when the knowledge is gained, not by the owner's volition, but by some
"improper means," Restatement of Torts § 757 (a), which may include theft, wiretapping, or even
aerial reconnaissance. 6 A trade secret law, however, does not offer protection against discovery
by fair and honest means, such as by independent invention, accidental disclosure, or by socalled reverse engineering, that is by starting with the known product and working backward to
divine the process which aided in its development or manufacture. 7
Novelty, in the patent law sense, is not required for a trade secret, W. R. Grace & Co. v.
Hargadine, 392 F. 2d, at 14. "Quite clearly discovery is something less than invention." A. O.
Smith Corp. v. Petroleum Iron Works Co., 73 F. 2d 531, 538 (CA6 1934), modified to increase
scope of injunction, 74 F. 2d 934 (1935). However, some novelty will be required if merely
because that which does not possess novelty is usually known; secrecy, in the context of trade
secrets, thus implies at least minimal novelty. 8
The subject matter of a patent is limited to a "process, machine, manufacture, or composition of
matter, or . . . improvement thereof," 35 U. S. C. § 101, which fulfills the three conditions of
novelty and utility as articulated and defined in 35 U. S. C. §§ 101 and 102, and nonobviousness,
as set out in 35 U. S. C. § 103. 9 If an invention meets the rigorous statutory tests for the issuance
"No person, having obtained possession of an article representing a trade secret or access thereto with the
owner's consent, shall convert such article to his own use or that of another person, or thereafter without
the owner's consent make or cause to be made a copy of such article, or exhibit such article to another."
Ohio Rev. Code Ann. § 1333.99 (E) (Supp. 1973) provides:
"Whoever violates section 1333.51 of the Revised Code shall be fined not more than five thousand
dollars, imprisoned not less than one nor more than ten years, or both."
6
E. I. DuPont deNemours & Co. v. Christopher, 431 F. 2d 1012 (CA5 1970), cert. denied, 400 U. S. 1024
(1971). See generally Comment, Theft of Trade Secrets: The Need for a Statutory Solution, 120 U. Pa. L.
Rev. 378 (1971).
7
National Tube Co. v. Eastern Tube Co., 3 Ohio C. C. R. (n. s.) 459, 462 (1902), aff'd, 69 Ohio St. 560,
70 N. E. 1127 (1903).
8
See Comment, The Stiffel Doctrine and the Law of Trade Secrets, 62 Nw. U. L. Rev. 956, 969 (1968).
9
"§ 101. Inventions patentable
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.
"§ 102. Conditions for patentability; novelty and loss of right to patent
"A person shall be entitled to a patent unless—
"(a) the invention was known or used by others in this country, or patented or described in a printed
publication in this or a foreign country, before the invention thereof by the applicant for patent, or
"(b) the invention was patented or described in a printed publication in this or a foreign country or in
public use or on sale in this country, more than one year prior to the date of the application for patent in
the United States, or
"(c) he has abandoned the invention, or
"(d) the invention was first patented or caused to be patented, or was the subject of an inventor's
certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of
the application for patent in this country on an application for patent or inventor's certificate filed more
than twelve months before the filing of the application in the United States, or

438

Electronic copy available at: https://ssrn.com/abstract=3883500

of a patent, the patent is granted, for a period of 17 years, giving what has been described as the
"right of exclusion," R. Ellis, Patent Assignments and Licenses § 4, p. 7 (2d ed. 1943). 10 This
protection goes not only to copying the subject matter, which is forbidden under the Copyright
Act, 17 U. S. C. § 1 et seq., but also to independent creation.
III
The first issue we deal with is whether the States are forbidden to act at all in the area of
protection of the kinds of intellectual property which may make up the subject matter of trade
secrets.
Article I, § 8, cl. 8, of the Constitution grants to the Congress the power
"[t]o promote the Progress of Science and useful Arts, by securing for limited Times to
Authors and Inventors the exclusive Right to their respective Writings and Discoveries . .
. ."
In the 1972 Term, in Goldstein v. California, 412 U. S. 546 (1973), we held that the cl. 8 grant of
power to Congress was not exclusive and that, at least in the case of writings, the States were not
prohibited from encouraging and protecting the efforts of those within their borders by
appropriate legislation. The States could, therefore, protect against the unauthorized rerecording
for sale of performances fixed on records or tapes, even though those performances qualified as
"writings" in the constitutional sense and Congress was empowered to legislate regarding such
performances and could pre-empt the area if it chose to do so. This determination was premised
on the great diversity of interests in our Nation—the essentially nonuniform character of the
"(e) the invention was described in a patent granted on an application for patent by another filed in the
United States before the invention thereof by the applicant for patent, or
"(f) he did not himself invent the subject matter sought to be patented, or
"(g) before the applicant's invention thereof the invention was made in this country by another who had
not abandoned, suppressed, or concealed it. In determining priority of invention there shall be considered
not only the respective dates of conception and reduction to practice of the invention, but also the
reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to
conception by the other.
"§ 103. Conditions for patentability; non-obvious subject matter
"A patent may not be obtained though the invention is not identically disclosed or described as set forth in
section 102 of this title, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall
not be negatived by the manner in which the invention was made."
10
Title 35 U. S. C. § 154 provides:
"Every patent shall contain a short title of the invention and a grant to the patentee, his heirs or assigns,
for the term of seventeen years, subject to the payment of issue fees as provided for in this title, of the
right to exclude others from making, using, or selling the invention throughout the United States,
referring to the specification for the particulars thereof. A copy of the specification and drawings shall be
annexed to the patent and be a part thereof."

439

Electronic copy available at: https://ssrn.com/abstract=3883500

appreciation of intellectual achievements in the various States. Evidence for this came from
patents granted by the States in the 18th century. 412 U. S., at 557.
Just as the States may exercise regulatory power over writings so may the States regulate with
respect to discoveries. States may hold diverse viewpoints in protecting intellectual property
relating to invention as they do in protecting the intellectual property relating to the subject
matter of copyright. The only limitation on the States is that in regulating the area of patents and
copyrights they do not conflict with the operation of the laws in this area passed by Congress,
and it is to that more difficult question we now turn.
IV
The question of whether the trade secret law of Ohio is void under the Supremacy Clause
involves a consideration of whether that law "stands as an obstacle to the accomplishment and
execution of the full purposes and objectives of Congress." Hines v. Davidowitz, 312 U. S. 52,
67 (1941). See Florida Avocado Growers v. Paul, 373 U. S. 132, 141 (1963). We stated in Sears,
Roebuck & Co. v. Stiffel Co., 376 U. S. 225, 229 (1964), that when state law touches upon the
area of federal statutes enacted pursuant to constitutional authority, "it is `familiar doctrine' that
the federal policy `may not be set at naught, or its benefits denied' by the state law. Sola Elec.
Co. v. Jefferson Elec. Co., 317 U. S. 173, 176 (1942). This is true, of course, even if the state law
is enacted in the exercise of otherwise undoubted state power."
The laws which the Court of Appeals in this case held to be in conflict with the Ohio law of trade
secrets were the patent laws passed by the Congress in the unchallenged exercise of its clear
power under Art. I, § 8, cl. 8, of the Constitution. The patent law does not explicitly endorse or
forbid the operation of trade secret law. However, as we have noted, if the scheme of protection
developed by Ohio respecting trade secrets "clashes with the objectives of the federal patent
laws," Sears, Roebuck & Co. v. Stiffel Co., supra, at 231, then the state law must fall. To
determine whether the Ohio law "clashes" with the federal law it is helpful to examine the
objectives of both the patent and trade secret laws.
The stated objective of the Constitution in granting the power to Congress to legislate in the area
of intellectual property is to "promote the Progress of Science and useful Arts." The patent laws
promote this progress by offering a right of exclusion for a limited period as an incentive to
inventors to risk the often enormous costs in terms of time, research, and development. The
productive effort thereby fostered will have a positive effect on society through the introduction
of new products and processes of manufacture into the economy, and the emanations by way of
increased employment and better lives for our citizens. In return for the right of exclusion —this
"reward for inventions," Universal Oil Co. v. Globe Co., 322 U. S. 471, 484 (1944)—the patent
laws impose upon the inventor a requirement of disclosure. To insure adequate and full
disclosure so that upon the expiration of the 17-year period "the knowledge of the invention
enures to the people, who are thus enabled without restriction to practice it and profit by its use,"
United States v. Dubilier Condenser Corp., 289 U. S. 178, 187 (1933), the patent laws require 11
11

35 U. S. C. § 111.

440

Electronic copy available at: https://ssrn.com/abstract=3883500

that the patent application shall include a full and clear description of the invention and "of the
manner and process of making and using it" so that any person skilled in the art may make and
use the invention. 35 U. S. C. § 112. When a patent is granted and the information contained in it
is circulated to the general public and those especially skilled in the trade, such additions to the
general store of knowledge are of such importance to the public weal that the Federal
Government is willing to pay the high price of 17 years of exclusive use for its disclosure, which
disclosure, it is assumed, will stimulate ideas and the eventual development of further significant
advances in the art. The Court has also articulated another policy of the patent law: that which is
in the public domain cannot be removed therefrom by action of the States.
"[F]ederal law requires that all ideas in general circulation be dedicated to the common good
unless they are protected by a valid patent." Lear, Inc. v. Adkins, 395 U. S., at 668.
See also Goldstein v. California, 412 U. S., at 570-571; Sears, Roebuck & Co. v. Stiffel Co.,
supra; Compco Corp. v. Day-Brite Lighting, Inc., 376 U. S. 234, 237-238 (1964); International
News Service v. Associated Press, 248 U. S. 215, 250 (1918) (Brandeis, J., dissenting).
The maintenance of standards of commercial ethics and the encouragement of invention are the
broadly stated policies behind trade secret law. "The necessity of good faith and honest, fair
dealing, is the very life and spirit of the commercial world." National Tube Co. v. Eastern Tube
Co., 3 Ohio C. C. R. (n. s.), at 462. 12 In A. O. Smith Corp. v. Petroleum Iron Works Co., 73 F.
2d, at 539, the Court emphasized that even though a discovery may not be patentable, that does
not
"destroy the value of the discovery to one who makes it, or advantage the competitor who
by unfair means, or as the beneficiary of a broken faith, obtains the desired knowledge
without himself paying the price in labor, money, or machines expended by the
discoverer."
In Wexler v. Greenberg, 399 Pa. 569, 578-579, 160 A. 2d 430, 434-435 (1960), the Pennsylvania
Supreme Court noted the importance of trade secret protection to the subsidization of research
and development and to increased economic efficiency within large companies through the
dispersion of responsibilities for creative developments. 13
Having now in mind the objectives of both the patent and trade secret law, we turn to an
examination of the interaction of these systems of protection of intellectual property—one
established by the Congress and the other by a State—to determine whether and under what
circumstances the latter might constitute "too great an encroachment on the federal patent system
to be tolerated." Sears, Roebuck & Co. v. Stiffel Co., 376 U. S., at 232.
As we noted earlier, trade secret law protects items which would not be proper subjects for
consideration for patent protection under 35 U. S. C. § 101. As in the case of the recordings in
12
13

See also Winston Research Corp. v. Minnesota Mining & Mfg. Co., 350 F. 2d, at 138.
See also Water Services, Inc. v. Tesco Chemicals, Inc., 410 F. 2d, at 171.

441

Electronic copy available at: https://ssrn.com/abstract=3883500

Goldstein v. California, Congress, with respect to nonpatentable subject matter, "has drawn no
balance; rather, it has left the area unattended, and no reason exists why the State should not be
free to act." Goldstein v. California, supra, at 570 (footnote omitted).
Since no patent is available for a discovery, however useful, novel, and nonobvious, unless it
falls within one of the express categories of patentable subject matter of 35 U. S. C. § 101, the
holder of such a discovery would have no reason to apply for a patent whether trade secret
protection existed or not. Abolition of trade secret protection would, therefore, not result in
increased disclosure to the public of discoveries in the area of nonpatentable subject matter.
Also, it is hard to see how the public would be benefited by disclosure of customer lists or
advertising campaigns; in fact, keeping such items secret encourages businesses to initiate new
and individualized plans of operation, and constructive competition results. This, in turn, leads to
a greater variety of business methods than would otherwise be the case if privately developed
marketing and other data were passed illicitly among firms involved in the same enterprise.
Congress has spoken in the area of those discoveries which fall within one of the categories of
patentable subject matter of 35 U. S. C. § 101 and which are, therefore, of a nature that would be
subject to consideration for a patent. Processes, machines, manufactures, compositions of matter,
and improvements thereof, which meet the tests of utility, novelty, and nonobviousness are
entitled to be patented, but those which do not, are not. The question remains whether those
items which are proper subjects for consideration for a patent may also have available the
alternative protection accorded by trade secret law.
Certainly the patent policy of encouraging invention is not disturbed by the existence of another
form of incentive to invention. In this respect the two systems are not and never would be in
conflict. Similarly, the policy that matter once in the public domain must remain in the public
domain is not incompatible with the existence of trade secret protection. By definition a trade
secret has not been placed in the public domain. 14
The more difficult objective of the patent law to reconcile with trade secret law is that of
disclosure, the quid pro quo of the right to exclude. Universal Oil Co. v. Globe Co., 322 U. S. at
484. We are helped in this stage of the analysis by Judge Henry Friendly's opinion in Painton &
Co. v. Bourns, Inc., 442 F. 2d 216 (CA2 1971). There the Court of Appeals thought it useful, in
determining whether inventors will refrain because of the existence of trade secret law from
applying for patents, thereby depriving the public from learning of the invention, to distinguish
between three categories of trade secrets:
"(1) the trade secret believed by its owner to constitute a validly patentable invention; (2)
the trade secret known to its owner not to be so patentable; and (3) the trade secret whose
valid patentability is considered dubious." Id., at 224.
14

An invention may be placed "in public use or on sale" within the meaning of 35 U. S. C. § 102 (b)
without losing its secret character. Painton & Co. v. Bourns, Inc., 442 F. 2d, at 224 n. 6; Metallizing
Engineering Co. v. Kenyon Bearing & Auto Parts Co., 153 F. 2d 516, 520 (CA2), cert. denied, 328 U. S.
840 (1946).

442

Electronic copy available at: https://ssrn.com/abstract=3883500

Trade secret protection in each of these categories would run against breaches of confidence—
the employee and licensee situations—and theft and other forms of industrial espionage.
As to the trade secret known not to meet the standards of patentability, very little in the way of
disclosure would be accomplished by abolishing trade secret protection. With trade secrets of
nonpatentable subject matter, the patent alternative would not reasonably be available to the
inventor. "There can be no public interest in stimulating developers of such [unpatentable]
knowhow to flood an overburdened Patent Office with applications [for] what they do not
consider patentable." Ibid. The mere filing of applications doomed to be turned down by the
Patent Office will bring forth no new public knowledge or enlightenment, since under federal
statute and regulation patent applications and abandoned patent applications are held by the
Patent Office in confidence and are not open to public inspection. 35 U. S. C. § 122; 37 CFR §
1.14 (b).
Even as the extension of trade secret protection to patentable subject matter that the owner
knows will not meet the standards of patentability will not conflict with the patent policy of
disclosure, it will have a decidedly beneficial effect on society. Trade secret law will encourage
invention in areas where patent law does not reach, and will prompt the independent innovator to
proceed with the discovery and exploitation of his invention. Competition is fostered and the
public is not deprived of the use of valuable, if not quite patentable, invention. 15
Even if trade secret protection against the faithless employee were abolished, inventive and
exploitive effort in the area of patentable subject matter that did not meet the standards of
patentability would continue, although at a reduced level. Alternatively with the effort that
remained, however, would come an increase in the amount of self-help that innovative
companies would employ. Knowledge would be widely dispersed among the employees of those
still active in research. Security precautions necessarily would be increased, and salaries and
fringe benefits of those few officers or employees who had to know the whole of the secret
invention would be fixed in an amount thought sufficient to assure their loyalty. 16 Smaller
companies would be placed at a distinct economic disadvantage, since the costs of this kind of
self-help could be great, and the cost to the public of the use of this invention would be
increased. The innovative entrepreneur with limited resources would tend to confine his research
efforts to himself and those few he felt he could trust without the ultimate assurance of legal
protection against breaches of confidence. As a result, organized scientific and technological
research could become fragmented, and society, as a whole, would suffer.
Another problem that would arise if state trade secret protection were precluded is in the area of
licensing others to exploit secret processes. The holder of a trade secret would not likely share
his secret with a manufacturer who cannot be placed under binding legal obligation to pay a
license fee or to protect the secret. The result would be to hoard rather than disseminate
15

Doerfer, The Limits on Trade Secret Law Imposed by Federal Patent and Antitrust Supremacy, 80
Harv. L. Rev. 1432, 1454 (1967).
16
See generally Wydick, Trade Secrets: Federal Preemption in Light of Goldstein and Kewanee (Part II—
Conclusion), 56 J. Pat. Off. Soc. 4, 23-24 (1974).

443

Electronic copy available at: https://ssrn.com/abstract=3883500

knowledge. Painton & Co. v. Bourns, Inc., 442 F. 2d, at 223. Instead, then, of licensing others to
use his invention and making the most efficient use of existing manufacturing and marketing
structures within the industry, the trade secret holder would tend either to limit his utilization of
the invention, thereby depriving the public of the maximum benefit of its use, or engage in the
time-consuming and economically wasteful enterprise of constructing duplicative manufacturing
and marketing mechanisms for the exploitation of the invention. The detrimental misallocation
of resources and economic waste that would thus take place if trade secret protection were
abolished with respect to employees or licensees cannot be justified by reference to any policy
that the federal patent law seeks to advance.
Nothing in the patent law requires that States refrain from action to prevent industrial espionage.
In addition to the increased costs for protection from burglary, wiretapping, bribery, and the
other means used to misappropriate trade secrets, there is the inevitable cost to the basic decency
of society when one firm steals from another. A most fundamental human right, that of privacy,
is threatened when industrial espionage is condoned or is made profitable; 17 the state interest in
denying profit to such illegal ventures is unchallengeable.
The next category of patentable subject matter to deal with is the invention whose holder has a
legitimate doubt as to its patentability. The risk of eventual patent invalidity by the courts and the
costs associated with that risk may well impel some with a good-faith doubt as to patentability
not to take the trouble to seek to obtain and defend patent protection for their discoveries,
regardless of the existence of trade secret protection. Trade secret protection would assist those
inventors in the more efficient exploitation of their discoveries and not conflict with the patent
law. In most cases of genuine doubt as to patent validity the potential rewards of patent
protection are so far superior to those accruing to holders of trade secrets, that the holders of such
inventions will seek patent protection, ignoring the trade secret route. For those inventors "on the
line" as to whether to seek patent protection, the abolition of trade secret protection might
encourage some to apply for a patent who otherwise would not have done so. For some of those
so encouraged, no patent will be granted and the result
"will have been an unnecessary postponement in the divulging of the trade secret to
persons willing to pay for it. If [the patent does issue], it may well be invalid, yet many
will prefer to pay a modest royalty than to contest it, even though Lear allows them to
accept a license and pursue the contest without paying royalties while the fight goes on.
The result in such a case would be unjustified royalty payments from many who would
prefer not to pay them rather than agreed fees from one or a few who are entirely willing
to do so." Painton & Co. v. Bourns, Inc., 442 F. 2d, at 225.
The point is that those who might be encouraged to file for patents by the absence of trade secret
law will include inventors possessing the chaff as well as the wheat. Some of the chaff—the
nonpatentable discoveries—will be thrown out by the Patent Office, but in the meantime society
will have been deprived of use of those discoveries through trade secret-protected licensing.
17

Note, Patent Preemption of Trade Secret Protection of Inventions Meeting Judicial Standards of
Patentability, 87 Harv. L. Rev. 807, 828 (1974).

444

Electronic copy available at: https://ssrn.com/abstract=3883500

Some of the chaff may not be thrown out. This Court has noted the difference between the
standards used by the Patent Office and the courts to determine patentability. Graham v. John
Deere Co., 383 U. S. 1, 18 (1966). 18 In Lear, Inc. v. Adkins, 395 U. S. 653 (1969), the Court
thought that an invalid patent was so serious a threat to the free use of ideas already in the public
domain that the Court permitted licensees of the patent holder to challenge the validity of the
patent. Better had the invalid patent never been issued. More of those patents would likely issue
if trade secret law were abolished. Eliminating trade secret law for the doubtfully patentable
invention is thus likely to have deleterious effects on society and patent policy which we cannot
say are balanced out by the speculative gain which might result from the encouragement of some
inventors with doubtfully patentable inventions which deserve patent protection to come forward
and apply for patents. There is no conflict, then, between trade secret law and the patent law
policy of disclosure, at least insofar as the first two categories of patentable subject matter are
concerned.
The final category of patentable subject matter to deal with is the clearly patentable invention, i.
e., that invention which the owner believes to meet the standards of patentability. It is here that
the federal interest in disclosure is at its peak; these inventions, novel, useful and nonobvious, are
"‘the things which are worth to the public the embarrassment of an exclusive patent.'" Graham v.
John Deere Co., supra, at 9 (quoting Thomas Jefferson). The interest of the public is that the
bargain of 17 years of exclusive use in return for disclosure be accepted. If a State, through a
system of protection, were to cause a substantial risk that holders of patentable inventions would
not seek patents, but rather would rely on the state protection, we would be compelled to hold
that such a system could not constitutionally continue to exist. In the case of trade secret law no
reasonable risk of deterrence from patent application by those who can reasonably expect to be
granted patents exists.
Trade secret law provides far weaker protection in many respects than the patent law. 19 While
trade secret law does not forbid the discovery of the trade secret by fair and honest means, e. g.,
independent creation or reverse engineering, patent law operates "against the world," forbidding
any use of the invention for whatever purpose for a significant length of time. The holder of a
trade secret also takes a substantial risk that the secret will be passed on to his competitors, by
theft or by breach of a confidential relationship, in a manner not easily susceptible of discovery
or proof. Painton & Co. v. Bourns, Inc., 442 F. 2d, at 224. Where patent law acts as a barrier,
trade secret law functions relatively as a sieve. The possibility that an inventor who believes his
invention meets the standards of patentability will sit back, rely on trade secret law, and after one
year of use forfeit any right to patent protection, 35 U. S. C. § 102 (b), is remote indeed.
Nor does society face much risk that scientific or technological progress will be impeded by the
rare inventor with a patentable invention who chooses trade secret protection over patent
protection. The ripeness-of-time concept of invention, developed from the study of the many
independent multiple discoveries in history, predicts that if a particular individual had not made a
particular discovery others would have, and in probably a relatively short period of time. If
18
19

For a possible explanation see P. Areeda, Antitrust Analysis ¶ 406 (d), pp. 327-328 (1967).
Water Services, Inc. v. Tesco Chemicals, Inc., 410 F. 2d, at 172.

445

Electronic copy available at: https://ssrn.com/abstract=3883500

something is to be discovered at all very likely it will be discovered by more than one person.
Singletons and Multiples in Science (1961), in R. Merton, The Sociology of Science 343 (1973);
J. Cole & S. Cole, Social Stratification in Science 12-13, 229-230 (1973); Ogburn & Thomas,
Are Inventions Inevitable?, 37 Pol. Sci. Q. 83 (1922). 20 Even were an inventor to keep his
discovery completely to himself, something that neither the patent nor trade secret laws forbid,
there is a high probability that it will be soon independently developed. If the invention, though
still a trade secret, is put into public use, the competition is alerted to the existence of the
inventor's solution to the problem and may be encouraged to make an extra effort to
independently find the solution thus known to be possible. The inventor faces pressures not only
from private industry, but from the skilled scientists who work in our universities and our other
great publicly supported centers of learning and research.
We conclude that the extension of trade secret protection to clearly patentable inventions does
not conflict with the patent policy of disclosure. Perhaps because trade secret law does not
produce any positive effects in the area of clearly patentable inventions, as opposed to the
beneficial effects resulting from trade secret protection in the areas of the doubtfully patentable
and the clearly unpatentable inventions, it has been suggested that partial pre-emption may be
appropriate, and that courts should refuse to apply trade secret protection to inventions which the
holder should have patented, and which would have been, thereby, disclosed. 21 However, since
there is no real possibility that trade secret law will conflict with the federal policy favoring
disclosure of clearly patentable inventions partial pre-emption is inappropriate. Partial preemption, furthermore, could well create serious problems for state courts in the administration of
trade secret law. As a preliminary matter in trade secret actions, state courts would be obliged to
distinguish between what a reasonable inventor would and would not correctly consider to be
clearly patentable, with the holder of the trade secret arguing that the invention was not
patentable and the misappropriator of the trade secret arguing its undoubted novelty, utility, and
nonobviousness. Federal courts have a difficult enough time trying to determine whether an
invention, narrowed by the patent application procedure 22 and fixed in the specifications which
describe the invention for which the patent has been granted, is patentable. 23 Although state
courts in some circumstances must join federal courts in judging whether an issued patent is
valid, Lear, Inc. v. Adkins, supra, it would be undesirable to impose the almost impossible
burden on state courts to determine the patentability—in fact and in the mind of a reasonable
inventor—of a discovery which has not been patented and remains entirely uncircumscribed by
expert analysis in the administrative process. Neither complete nor partial pre-emption of state
trade secret law is justified.

20

See J. Watson, The Double Helix (1968). If Watson and Crick had not discovered the structure of DNA
it is likely that Linus Pauling would have made the discovery soon. Other examples of multiple discovery
are listed at length in the Ogburn and Thomas article.
21
See Note, Patent Preemption of Trade Secret Protection of Inventions Meeting Judicial Standards of
Patentability, 87 Harv. L. Rev. 807 (1974); Brief for the United States as Amicus Curiae, presenting the
view within the Government favoring limited pre-emption (which view is not that of the United States,
which believes that patent law does not pre-empt state trade secret law).
22
[21] See P. Areeda, Antitrust Analysis ¶ 407, p. 329 (1967).
23
See Judge L. Hand's lament in Harries v. Air King Products Co., 183 F. 2d 158, 162 (CA2 1950).

446

Electronic copy available at: https://ssrn.com/abstract=3883500

Our conclusion that patent law does not pre-empt trade secret law is in accord with prior cases of
this Court. Universal Oil Co. v. Globe Co., 322 U. S., at 484; United States v. Dubilier
Condenser Corp., 289 U. S., at 186-187; Becher v. Contoure Laboratories, 279 U. S. 388, 391
(1929); Du Pont Powder Co. v. Masland, 244 U. S. 100, 102 (1917); Dr. Miles Medical Co. v.
Park & Sons Co., 220 U. S. 373, 402-403 (1911); Board of Trade v. Christie Grain & Stock Co.,
198 U. S. 236, 250-251 (1905). 24 Trade secret law and patent law have co-existed in this country
for over one hundred years. Each has its particular role to play, and the operation of one does not
take away from the need for the other. Trade secret law encourages the development and
exploitation of those items of lesser or different invention than might be accorded protection
under the patent laws, but which items still have an important part to play in the technological
and scientific advancement of the Nation. Trade secret law promotes the sharing of knowledge,
and the efficient operation of industry; it permits the individual inventor to reap the rewards of
his labor by contracting with a company large enough to develop and exploit it. Congress, by its
silence over these many years, has seen the wisdom of allowing the States to enforce trade secret
protection. Until Congress takes affirmative action to the contrary, States should be free to grant
protection to trade secrets.
Since we hold that Ohio trade secret law is not preempted by the federal patent law, the judgment
of the Court of Appeals for the Sixth Circuit is reversed, and the case is remanded to the Court of
Appeals with directions to reinstate the judgment of the District Court.
It is so ordered.
MR. JUSTICE POWELL took no part in the decision of this case.
MR. JUSTICE MARSHALL, concurring in the result.
***

24

The Court of Appeals below relied, in part, on Kendall v. Winsor, 21 How. 322 (1859), a case decided
nine years before trade secret law was imported into this country from England by means of the landmark
case of Peabody v. Norfolk, 98 Mass. 452 (1868).

447

Electronic copy available at: https://ssrn.com/abstract=3883500

MR. JUSTICE DOUGLAS, with whom MR. JUSTICE BRENNAN concurs, dissenting.
***

448

Electronic copy available at: https://ssrn.com/abstract=3883500

Bonito Boats, Inc. v. Thunder Craft Boats, Inc.
489 U.S. 141 (1989)
JUSTICE O’CONNOR delivered the opinion of the Court.
We must decide today what limits the operation of the federal patent system places on the States’
ability to offer substantial protection to utilitarian and design ideas which the patent laws leave
otherwise unprotected. In Interpart Corp. v. Italia, 777 F. 2d 678 (1985), the Court of Appeals
for the Federal Circuit concluded that a California law prohibiting the use of the “direct molding
process” to duplicate unpatented articles posed no threat to the policies behind the federal patent
laws. In this case, the Florida Supreme Court came to a contrary conclusion. It struck down a
Florida statute which prohibits the use of the direct molding process to duplicate unpatented boat
hulls, finding that the protection offered by the Florida law conflicted with the balance struck by
Congress in the federal patent statute between the encouragement of invention and free
competition in unpatented ideas. 515 So. 2d 220 (1987). We granted certiorari to resolve the
conflict, 486 U. S. 1004 (1988), and we now affirm the judgment of the Florida Supreme Court.
I
In September 1976, petitioner Bonito Boats, Inc. (Bonito), a Florida corporation, developed a
hull design for a fiberglass recreational boat which it marketed under the trade name Bonito Boat
Model 5VBR. App. 5. Designing the boat hull required substantial effort on the part of Bonito. A
set of engineering drawings was prepared, from which a hardwood model was created. The
hardwood model was then sprayed with fiberglass to create a mold, which then served to produce
the finished fiberglass boats for sale. The 5VBR was placed on the market sometime in
September 1976. There is no indication in the record that a patent application was ever filed for
protection of the utilitarian or design aspects of the hull, or for the process by which the hull was
manufactured. The 5VBR was favorably received by the boating public, and “a broad interstate
market” developed for its sale. Ibid.
In May 1983, after the Bonito 5VBR had been available to the public for over six years, the
Florida Legislature enacted Fla. Stat. § 559.94 (1987). The statute makes “[i]t . . . unlawful for
any person to use the direct molding process to duplicate for the purpose of sale any
manufactured vessel hull or component part of a vessel made by another without the written
permission of that other person.” § 559.94(2). The statute also makes it unlawful for a person to
“knowingly sell a vessel hull or component part of a vessel duplicated in violation of subsection
(2).” § 559.94(3). Damages, injunctive relief, and attorney’s fees are made available to “[a]ny
person who suffers injury or damage as the result of a violation” of the statute. § 559.94(4). The
statute was made applicable to vessel hulls or component parts duplicated through the use of
direct molding after July 1, 1983. § 559.94(5).
On December 21, 1984, Bonito filed this action in the Circuit Court of Orange County, Florida.
The complaint alleged that respondent here, Thunder Craft Boats, Inc. (Thunder Craft), a
Tennessee corporation, had violated the Florida statute by using the direct molding process to
duplicate the Bonito 5VBR fiberglass hull, and had knowingly sold such duplicates in violation
449

Electronic copy available at: https://ssrn.com/abstract=3883500

of the Florida statute. Bonito sought “a temporary and permanent injunction prohibiting
[Thunder Craft] from continuing to unlawfully duplicate and sell Bonito Boat hulls or
components,” as well as an accounting of profits, treble damages, punitive damages, and
attorney’s fees. App. 6, 7. Respondent filed a motion to dismiss the complaint, arguing that under
this Court’s decisions in Sears, Roebuck & Co. v. Stiffel Co., 376 U. S. 225 (1964), and Compco
Corp. v. Day-Brite Lighting, Inc., 376 U. S. 234 (1964), the Florida statute conflicted with
federal patent law and was therefore invalid under the Supremacy Clause of the Federal
Constitution. App. 8-9. The trial court granted respondent’s motion, id., at 10-11, and a divided
Court of Appeals affirmed the dismissal of petitioner’s complaint. 487 So. 2d 395 (1986).
On appeal, a sharply divided Florida Supreme Court agreed with the lower courts’ conclusion
that the Florida law impermissibly interfered with the scheme established by the federal patent
laws. See 515 So. 2d 220 (1987). The majority read our decisions in Sears and Compco for the
proposition that “when an article is introduced into the public domain, only a patent can
eliminate the inherent risk of competition and then but for a limited time.” 515 So. 2d, at 222.
Relying on the Federal Circuit’s decision in the Interpart case, the three dissenting judges argued
that the Florida antidirect molding provision “does not prohibit the copying of an unpatented
item. It prohibits one method of copying; the item remains in the public domain.” 515 So. 2d, at
223 (Shaw, J., dissenting).
II
Article I, § 8, cl. 8, of the Constitution gives Congress the power “[t]o promote the Progress of
Science and useful Arts, by securing for limited Times to Authors and Inventors the exclusive
Right to their respective Writings and Discoveries.” The Patent Clause itself reflects a balance
between the need to encourage innovation and the avoidance of monopolies which stifle
competition without any concomitant advance in the “Progress of Science and useful Arts.” As
we have noted in the past, the Clause contains both a grant of power and certain limitations upon
the exercise of that power. Congress may not create patent monopolies of unlimited duration, nor
may it “authorize the issuance of patents whose effects are to remove existent knowledge from
the public domain, or to restrict free access to materials already available.” Graham v. John
Deere Co. of Kansas City, 383 U. S. 1, 6 (1966).
From their inception, the federal patent laws have embodied a careful balance between the need
to promote innovation and the recognition that imitation and refinement through imitation are
both necessary to invention itself and the very lifeblood of a competitive economy. Soon after
the adoption of the Constitution, the First Congress enacted the Patent Act of 1790, which
allowed the grant of a limited monopoly of 14 years to any applicant that “hath . . . invented or
discovered any useful art, manufacture… or device, or any improvement therein not before
known or used.” 1 Stat. 109, 110. In addition to novelty, the 1790 Act required that the invention
be “sufficiently useful and important” to merit the 14-year right of exclusion. Ibid. Section 2 of
the Act required that the patentee deposit with the Secretary of State, a specification and if
possible a model of the new invention, “which specification shall be so particular, and said
models so exact, as not only to distinguish the invention or discovery from other things before
known and used, but also to enable a workman or other person skilled in the art or manufacture .

450

Electronic copy available at: https://ssrn.com/abstract=3883500

. . to make, construct, or use the same, to the end that the public may have the full benefit
thereof, after the expiration of the patent term.” Ibid.
The first Patent Act established an agency known by self-designation as the “Commissioners for
the promotion of Useful Arts,” composed of the Secretary of State, the Secretary of the
Department of War, and the Attorney General, any two of whom could grant a patent. Thomas
Jefferson was the first Secretary of State, and the driving force behind early federal patent policy.
For Jefferson, a central tenet of the patent system in a free market economy was that “a machine
of which we were possessed, might be applied by every man to any use of which it is
susceptible.” 13 Writings of Thomas Jefferson 335 (Memorial ed. 1904). He viewed a grant of
patent rights in an idea already disclosed to the public as akin to an ex post facto law,
“obstruct[ing] others in the use of what they possessed before.” Id., at 326-327. Jefferson also
played a large role in the drafting of our Nation’s second Patent Act, which became law in 1793.
The Patent Act of 1793 carried over the requirement that the subject of a patent application be
“not known or used before the application.” Ch. 11, 1 Stat. 318, 319. A defense to an
infringement action was created where “the thing, thus secured by patent, was not originally
discovered by the patentee, but had been in use, or had been described in some public work
anterior to the supposed discovery of the patentee.” Id., at 322. Thus, from the outset, federal
patent law has been about the difficult business “of drawing a line between the things which are
worth to the public the embarrassment of an exclusive patent, and those which are not.” 13
Writings of Thomas Jefferson, supra, at 335.
Today’s patent statute is remarkably similar to the law as known to Jefferson in 1793. Protection
is offered to “[w]hoever invents or discovers any new and useful process, machine, manufacture,
or composition of matter, or any new and useful improvement thereof.” 35 U. S. C. § 101. Since
1842, Congress has also made protection available for “any new, original and ornamental design
for an article of manufacture.” 35 U. S. C. § 171. To qualify for protection, a design must present
an aesthetically pleasing appearance that is not dictated by function alone, and must satisfy the
other criteria of patentability. The novelty requirement of patentability is presently expressed in
35 U. S. C. §§ 102(a) and (b), which provide:
“A person shall be entitled to a patent unless—
“(a) the invention was known or used by others in this country, or patented or described
in a printed publication in this or a foreign country, before the invention thereof by the
application for patent, or
“(b) the invention was patented or described in a printed publication in this or a foreign
country or in public use or on sale in this country more than one year prior to the date of
application for patent in the United States . . . .”
Sections 102(a) and (b) operate in tandem to exclude from consideration for patent protection
knowledge that is already available to the public. They express a congressional determination
that the creation of a monopoly in such information would not only serve no socially useful
purpose, but would in fact injure the public by removing existing knowledge from public use.
From the Patent Act of 1790 to the present day, the public sale of an unpatented article has acted
as a complete bar to federal protection of the idea embodied in the article thus placed in public
commerce.
451

Electronic copy available at: https://ssrn.com/abstract=3883500

In the case of Pennock v. Dialogue, 2 Pet. 1 (1829), Justice Story applied these principles under
the patent law of 1800. The patentee had developed a new technique for the manufacture of
rubber hose for the conveyance of air and fluids. The invention was reduced to practice in 1811,
but letters patent were not sought and granted until 1818. In the interval, the patentee had
licensed a third party to market the hose, and over 13,000 feet of the new product had been sold
in the city of Philadelphia alone. The Court concluded that the patent was invalid due to the prior
public sale, indicating that, “if [an inventor] suffers the thing he invented to go into public use, or
to be publicly sold for use” “[h]is voluntary act or acquiescence in the public sale and use is an
abandonment of his right.” Id., at 23-24. The Court noted that under the common law of
England, letters patent were unavailable for the protection of articles in public commerce at the
time of the application, id., at 20, and that this same doctrine was immediately embodied in the
first patent laws passed in this country. Id., at 21-22.
As the holding of Pennock makes clear, the federal patent scheme creates a limited opportunity
to obtain a property right in an idea. Once an inventor has decided to lift the veil of secrecy from
his work, he must choose the protection of a federal patent or the dedication of his idea to the
public at large. As Judge Learned Hand once put it: “[I]t is a condition upon the inventor’s right
to a patent that he shall not exploit his discovery competitively after it is ready for patenting; he
must content himself with either secrecy or legal monopoly.” Metallizing Engineering Co. v.
Kenyon Bearing & Auto Parts Co., 153 F. 2d 516, 520 (CA2), cert. denied, 328 U. S. 840 (1946).
In addition to the requirements of novelty and utility, the federal patent law has long required
that an innovation not be anticipated by the prior art in the field. Even if a particular combination
of elements is “novel” in the literal sense of the term, it will not qualify for federal patent
protection if its contours are so traced by the existing technology in the field that the
“improvement is the work of the skillful mechanic, not that of the inventor.” Hotchkiss v.
Greenwood, 11 How. 248, 267 (1851). In 1952, Congress codified this judicially developed
requirement in 35 U. S. C. § 103, which refuses protection to new developments where “the
differences between the subject matter sought to be patented and the prior art are such that the
subject matter as a whole would have been obvious at the time the invention was made to a
person of ordinary skill in the art to which said subject matter pertains.” The nonobviousness
requirement extends the field of unpatentable material beyond that which is known to the public
under § 102, to include that which could readily be deduced from publicly available material by
a person of ordinary skill in the pertinent field of endeavor. See Graham, 383 U. S., at 15. Taken
together, the novelty and nonobviousness requirements express a congressional determination
that the purposes behind the Patent Clause are best served by free competition and exploitation
of either that which is already available to the public or that which may be readily discerned
from publicly available material. See Aronson v. Quick Point Pencil Co., 440 U. S. 257, 262
(1979) (“[T]he stringent requirements for patent protection seek to ensure that ideas in the public
domain remain there for the use of the public”).
The applicant whose invention satisfies the requirements of novelty, nonobviousness, and utility,
and who is willing to reveal to the public the substance of his discovery and “the best mode . . .
of carrying out his invention,” 35 U. S. C. § 112, is granted “the right to exclude others from
making, using, or selling the invention throughout the United States,” for a period of 17 years. 35
U. S. C. § 154. The federal patent system thus embodies a carefully crafted bargain for
452

Electronic copy available at: https://ssrn.com/abstract=3883500

encouraging the creation and disclosure of new, useful, and nonobvious advances in technology
and design in return for the exclusive right to practice the invention for a period of years. “[The
inventor] may keep his invention secret and reap its fruits indefinitely. In consideration of its
disclosure and the consequent benefit to the community, the patent is granted. An exclusive
enjoyment is guaranteed him for seventeen years, but upon expiration of that period, the
knowledge of the invention inures to the people, who are thus enabled without restriction to
practice it and profit by its use.” United States v. Dubilier Condenser Corp., 289 U. S. 178, 186187 (1933).
The attractiveness of such a bargain, and its effectiveness in inducing creative effort and
disclosure of the results of that effort, depend almost entirely on a backdrop of free competition
in the exploitation of unpatented designs and innovations. The novelty and nonobviousness
requirements of patentability embody a congressional understanding, implicit in the Patent
Clause itself, that free exploitation of ideas will be the rule, to which the protection of a federal
patent is the exception. Moreover, the ultimate goal of the patent system is to bring new designs
and technologies into the public domain through disclosure. State law protection for techniques
and designs whose disclosure has already been induced by market rewards may conflict with the
very purpose of the patent laws by decreasing the range of ideas available as the building blocks
of further innovation. The offer of federal protection from competitive exploitation of intellectual
property would be rendered meaningless in a world where substantially similar state law
protections were readily available. To a limited extent, the federal patent laws must determine
not only what is protected, but also what is free for all to use. Cf. Arkansas Electric Cooperative
Corp. v. Arkansas Public Service Comm’n, 461 U. S. 375, 384 (1983) (“[A] federal decision to
forgo regulation in a given area may imply an authoritative federal determination that the area is
best left unregulated, and in that event would have as much pre-emptive force as a decision to
regulate”) (emphasis in original).
Thus our past decisions have made clear that state regulation of intellectual property must yield
to the extent that it clashes with the balance struck by Congress in our patent laws. The tension
between the desire to freely exploit the full potential of our inventive resources and the need to
create an incentive to deploy those resources is constant. Where it is clear how the patent laws
strike that balance in a particular circumstance, that is not a judgment the States may secondguess. We have long held that after the expiration of a federal patent, the subject matter of the
patent passes to the free use of the public as a matter of federal law. See Coats v. Merrick Thread
Co., 149 U. S. 562, 572 (1893) (“[P]laintiffs’ right to the use of the embossed periphery expired
with their patent, and the public had the same right to make use of it as if it had never been
patented”); Kellogg Co. v. National Biscuit Co., 305 U. S. 111 (1938); Singer Mfg. Co. v. June
Mfg. Co., 163 U. S. 169 (1896). Where the public has paid the congressionally mandated price
for disclosure, the States may not render the exchange fruitless by offering patent-like protection
to the subject matter of the expired patent. “It is self-evident that on the expiration of a patent the
monopoly created by it ceases to exist, and the right to make the thing formerly covered by the
patent becomes public property.” Singer, supra, at 185.
In our decisions in Sears, Roebuck & Co. v. Stiffel Co., 376 U. S. 225 (1964), and Compco Corp.
v. Day-Brite Lighting, Inc., 376 U. S. 234 (1964), we found that publicly known design and
utilitarian ideas which were unprotected by patent occupied much the same position as the
453

Electronic copy available at: https://ssrn.com/abstract=3883500

subject matter of an expired patent. The Sears case involved a pole lamp originally designed by
the plaintiff Stiffel, who had secured both design and mechanical patents on the lamp. Sears
purchased unauthorized copies of the lamps, and was able to sell them at a retail price practically
equivalent to the wholesale price of the original manufacturer. Sears, supra, at 226. Stiffel
brought an action against Sears in Federal District Court, alleging infringement of the two
federal patents and unfair competition under Illinois law. The District Court found that Stiffel’s
patents were invalid due to anticipation in the prior art, but nonetheless enjoined Sears from
further sales of the duplicate lamps based on a finding of consumer confusion under the Illinois
law of unfair competition. The Court of Appeals affirmed, coming to the conclusion that the
Illinois law of unfair competition prohibited product simulation even in the absence of evidence
that the defendant took some further action to induce confusion as to source.
This Court reversed, finding that the unlimited protection against copying which the Illinois law
accorded an unpatentable item whose design had been fully disclosed through public sales
conflicted with the federal policy embodied in the patent laws. The Court stated:
“In the present case the ‘pole lamp’ sold by Stiffel has been held not to be entitled to the
protection of either a mechanical or a design patent. An unpatentable article, like an
article on which the patent has expired, is in the public domain and may be made and sold
by whoever chooses to do so. What Sears did was to copy Stiffel’s design and sell lamps
almost identical to those sold by Stiffel. This it had every right to do under the federal
patent laws.” 376 U. S., at 231.
A similar conclusion was reached in Compco, where the District Court had extended the
protection of Illinois’ unfair competition law to the functional aspects of an unpatented
fluorescent lighting system. The injunction against copying of an unpatented article, freely
available to the public, impermissibly “interfere[d] with the federal policy, found in Art. I, § 8,
cl. 8, of the Constitution and in the implementing federal statutes, of allowing free access to copy
whatever the federal patent and copyright laws leave in the public domain.” Compco, supra, at
237.
The pre-emptive sweep of our decisions in Sears and Compco has been the subject of heated
scholarly and judicial debate. See, e. g., Symposium, Product Simulation: A Right or a Wrong?,
64 Colum. L. Rev. 1178 (1964); Lear, Inc. v. Adkins, 395 U. S. 653, 676 (1969) (Black, J.,
concurring in part and dissenting in part). Read at their highest level of generality, the two
decisions could be taken to stand for the proposition that the States are completely disabled from
offering any form of protection to articles or processes which fall within the broad scope of
patentable subject matter. See id., at 677. Since the potentially patentable includes “anything
under the sun that is made by man,” Diamond v. Chakrabarty, 447 U. S. 303, 309 (1980)
(citation omitted), the broadest reading of Sears would prohibit the States from regulating the
deceptive simulation of trade dress or the tortious appropriation of private information.
That the extrapolation of such a broad pre-emptive principle from Sears is inappropriate is clear
from the balance struck in Sears itself. The Sears Court made it plain that the States “may protect
businesses in the use of their trademarks, labels, or distinctive dress in the packaging of goods so
as to prevent others, by imitating such markings, from misleading purchasers as to the source of
454

Electronic copy available at: https://ssrn.com/abstract=3883500

the goods.” Sears, supra, at 232 (footnote omitted). Trade dress is, of course, potentially the
subject matter of design patents. See W. T. Rogers Co. v. Keene, 778 F. 2d 334, 337 (CA7 1985).
Yet our decision in Sears clearly indicates that the States may place limited regulations on the
circumstances in which such designs are used in order to prevent consumer confusion as to
source. Thus, while Sears speaks in absolutist terms, its conclusion that the States may place
some conditions on the use of trade dress indicates an implicit recognition that all state
regulation of potentially patentable but unpatented subject matter is not ipso facto pre-empted by
the federal patent laws.
What was implicit in our decision in Sears, we have made explicit in our subsequent decisions
concerning the scope of federal pre-emption of state regulation of the subject matter of patent.
Thus, in Kewanee Oil Co. v. Bicron Corp., 416 U. S. 470 (1974), we held that state protection of
trade secrets did not operate to frustrate the achievement of the congressional objectives served
by the patent laws. Despite the fact that state law protection was available for ideas which clearly
fell within the subject matter of patent, the Court concluded that the nature and degree of state
protection did not conflict with the federal policies of encouragement of patentable invention and
the prompt disclosure of such innovations.
Several factors were critical to this conclusion. First, because the public awareness of a trade
secret is by definition limited, the Court noted that “the policy that matter once in the public
domain must remain in the public domain is not incompatible with the existence of trade secret
protection.” Id., at 484. Second, the Kewanee Court emphasized that “[t]rade secret law provides
far weaker protection in many respects than the patent law.” Id., at 489-490. This point was
central to the Court’s conclusion that trade secret protection did not conflict with either the
encouragement or disclosure policies of the federal patent law. The public at large remained free
to discover and exploit the trade secret through reverse engineering of products in the public
domain or by independent creation. Id., at 490. Thus, the possibility that trade secret protection
would divert inventors from the creative effort necessary to satisfy the rigorous demands of
patent protection was remote indeed. Ibid. Finally, certain aspects of trade secret law operated to
protect noneconomic interests outside the sphere of congressional concern in the patent laws. As
the Court noted, “[A] most fundamental human right, that of privacy, is threatened when
industrial espionage is condoned or is made profitable.” Id., at 487 (footnote omitted). There was
no indication that Congress had considered this interest in the balance struck by the patent laws,
or that state protection for it would interfere with the policies behind the patent system.
We have since reaffirmed the pragmatic approach which Kewanee takes to the pre-emption of
state laws dealing with the protection of intellectual property. See Aronson, 440 U. S., at 262
(“State law is not displaced merely because the contract relates to intellectual property which
may or may not be patentable; the states are free to regulate the use of such intellectual property
in any manner not inconsistent with federal law”). At the same time, we have consistently
reiterated the teaching of Sears and Compco that ideas once placed before the public without the
protection of a valid patent are subject to appropriation without significant restraint. Aronson,
supra, at 263.
At the heart of Sears and Compco is the conclusion that the efficient operation of the federal
patent system depends upon substantially free trade in publicly known, unpatented design and
455

Electronic copy available at: https://ssrn.com/abstract=3883500

utilitarian conceptions. In Sears, the state law offered “the equivalent of a patent monopoly,” 376
U. S., at 233, in the functional aspects of a product which had been placed in public commerce
absent the protection of a valid patent. While, as noted above, our decisions since Sears have
taken a decidedly less rigid view of the scope of federal pre-emption under the patent laws, e. g.,
Kewanee, supra, at 479-480, we believe that the Sears Court correctly concluded that the States
may not offer patent-like protection to intellectual creations which would otherwise remain
unprotected as a matter of federal law. Both the novelty and the nonobviousness requirements of
federal patent law are grounded in the notion that concepts within the public grasp, or those so
obvious that they readily could be, are the tools of creation available to all. They provide the
baseline of free competition upon which the patent system’s incentive to creative effort depends.
A state law that substantially interferes with the enjoyment of an unpatented utilitarian or design
conception which has been freely disclosed by its author to the public at large impermissibly
contravenes the ultimate goal of public disclosure and use which is the centerpiece of federal
patent policy. Moreover, through the creation of patent-like rights, the States could essentially
redirect inventive efforts away from the careful criteria of patentability developed by Congress
over the last 200 years. We understand this to be the reasoning at the core of our decisions in
Sears and Compco, and we reaffirm that reasoning today.
III
We believe that the Florida statute at issue in this case so substantially impedes the public use of
the otherwise unprotected design and utilitarian ideas embodied in unpatented boat hulls as to
run afoul of the teaching of our decisions in Sears and Compco. It is readily apparent that the
Florida statute does not operate to prohibit “unfair competition” in the usual sense that the term
is understood. The law of unfair competition has its roots in the common-law tort of deceit: its
general concern is with protecting consumers from confusion as to source. While that concern
may result in the creation of “quasi-property rights” in communicative symbols, the focus is on
the protection of consumers, not the protection of producers as an incentive to product
innovation. Judge Hand captured the distinction well in Crescent Tool Co. v. Kilborn & Bishop
Co., 247 F. 299, 301 (CA2 1917), where he wrote:
“[T]he plaintiff has the right not to lose his customers through false representations that
those are his wares which in fact are not, but he may not monopolize any design or
pattern, however trifling. The defendant, on the other hand, may copy plaintiff’s goods
slavishly down to the minutest detail: but he may not represent himself as the plaintiff in
their sale.”
With some notable exceptions, including the interpretation of the Illinois law of unfair
competition at issue in Sears and Compco, see Sears, supra, at 227-228, n. 2, the common-law
tort of unfair competition has been limited to protection against copying of nonfunctional aspects
of consumer products which have acquired secondary meaning such that they operate as a
designation of source. See generally P. Kaufmann, Passing Off and Misappropriation, in 9
International Review of Industrial Property and Copyright Law, Studies in Industrial Property
and Copyright Law 100-109 (1986). The “protection” granted a particular design under the law
of unfair competition is thus limited to one context where consumer confusion is likely to result;
the design “idea” itself may be freely exploited in all other contexts.
456

Electronic copy available at: https://ssrn.com/abstract=3883500

In contrast to the operation of unfair competition law, the Florida statute is aimed directly at
preventing the exploitation of the design and utilitarian conceptions embodied in the product
itself. The sparse legislative history surrounding its enactment indicates that it was intended to
create an inducement for the improvement of boat hull designs. See Tr. of Meeting of
Transportation Committee, Florida House of Representatives, May 3, 1983, reprinted at App. 22
(“[T]here is no inducement for [a] quality boat manufacturer to improve these designs and
secondly, if he does, it is immediately copied. This would prevent that and allow him recourse in
circuit court”). To accomplish this goal, the Florida statute endows the original boat hull
manufacturer with rights against the world, similar in scope and operation to the rights accorded
a federal patentee. Like the patentee, the beneficiary of the Florida statute may prevent a
competitor from “making” the product in what is evidently the most efficient manner available
and from “selling” the product when it is produced in that fashion. Compare 35 U. S. C. § 154.[*]
The Florida scheme offers this protection for an unlimited number of years to all boat hulls and
their component parts, without regard to their ornamental or technological merit. Protection is
available for subject matter for which patent protection has been denied or has expired, as well as
for designs which have been freely revealed to the consuming public by their creators.
In this case, the Bonito 5VBR fiberglass hull has been freely exposed to the public for a period in
excess of six years. For purposes of federal law, it stands in the same stead as an item for which a
patent has expired or been denied: it is unpatented and unpatentable. See 35 U. S. C. § 102(b).
Whether because of a determination of unpatentability or other commercial concerns, petitioner
chose to expose its hull design to the public in the marketplace, eschewing the bargain held out
by the federal patent system of disclosure in exchange for exclusive use. Yet, the Florida statute
allows petitioner to reassert a substantial property right in the idea, thereby constricting the
spectrum of useful public knowledge. Moreover, it does so without the careful protections of
high standards of innovation and limited monopoly contained in the federal scheme. We think it
clear that such protection conflicts with the federal policy “that all ideas in general circulation be
dedicated to the common good unless they are protected by a valid patent.” Lear, Inc. v. Adkins,
395 U. S., at 668.
That the Florida statute does not remove all means of reproduction and sale does not eliminate
the conflict with the federal scheme. See Kellogg, 305 U. S., at 122. In essence, the Florida law
prohibits the entire public from engaging in a form of reverse engineering of a product in the
public domain. This is clearly one of the rights vested in the federal patent holder, but has never
been a part of state protection under the law of unfair competition or trade secrets. See Kewanee,
416 U. S., at 476 (“A trade secret law, however, does not offer protection against discovery by . .
. so-called reverse engineering, that is by starting with the known product and working backward
to divine the process which aided in its development or manufacture”); see also Chicago Lock
Co. v. Fanberg, 676 F. 2d 400, 405 (CA9 1982) (“A lock purchaser’s own reverse-engineering
of his own lock, and subsequent publication of the serial number-key code correlation, is an
example of the independent invention and reverse engineering expressly allowed by trade secret
doctrine”). The duplication of boat hulls and their component parts may be an essential part of
innovation in the field of hydrodynamic design. Variations as to size and combination of various
elements may lead to significant advances in the field. Reverse engineering of chemical and
mechanical articles in the public domain often leads to significant advances in technology. If
Florida may prohibit this particular method of study and recomposition of an unpatented article,
457

Electronic copy available at: https://ssrn.com/abstract=3883500

we fail to see the principle that would prohibit a State from banning the use of chromatography
in the reconstitution of unpatented chemical compounds, or the use of robotics in the duplication
of machinery in the public domain.
Moreover, as we noted in Kewanee, the competitive reality of reverse engineering may act as a
spur to the inventor, creating an incentive to develop inventions that meet the rigorous
requirements of patentability. 416 U. S., at 489-490. The Florida statute substantially reduces this
competitive incentive, thus eroding the general rule of free competition upon which the
attractiveness of the federal patent bargain depends. The protections of state trade secret law are
most effective at the developmental stage, before a product has been marketed and the threat of
reverse engineering becomes real. During this period, patentability will often be an uncertain
prospect, and to a certain extent, the protection offered by trade secret law may “dovetail” with
the incentives created by the federal patent monopoly. See Goldstein, Kewanee Oil Co. v. Bicron
Corp.: Notes on a Closing Circle, 1974 S. Ct. Rev. 81, 92. In contrast, under the Florida scheme,
the would-be inventor is aware from the outset of his efforts that rights against the public are
available regardless of his ability to satisfy the rigorous standards of patentability. Indeed, it
appears that even the most mundane and obvious changes in the design of a boat hull will trigger
the protections of the statute. See Fla. Stat. § 559.94(2) (1987) (protecting “any manufactured
vessel hull or component part”). Given the substantial protection offered by the Florida scheme,
we cannot dismiss as hypothetical the possibility that it will become a significant competitor to
the federal patent laws, offering investors similar protection without the quid pro quo of
substantial creative effort required by the federal statute. The prospect of all 50 States
establishing similar protections for preferred industries without the rigorous requirements of
patentability prescribed by Congress could pose a substantial threat to the patent system’s ability
to accomplish its mission of promoting progress in the useful arts.
Finally, allowing the States to create patent-like rights in various products in public circulation
would lead to administrative problems of no small dimension. The federal patent scheme
provides a basis for the public to ascertain the status of the intellectual property embodied in any
article in general circulation. Through the application process, detailed information concerning
the claims of the patent holder is compiled in a central location. See 35 U. S. C. §§ 111-114. The
availability of damages in an infringement action is made contingent upon affixing a notice of
patent to the protected article. 35 U. S. C. § 287. The notice requirement is designed “for the
information of the public,” Wine Railway Appliance Co. v. Enterprise Railway Equipment Co.,
297 U. S. 387, 397 (1936), and provides a ready means of discerning the status of the intellectual
property embodied in an article of manufacture or design. The public may rely upon the lack of
notice in exploiting shapes and designs accessible to all. See Devices for Medicine, Inc. v. Boehl,
822 F. 2d 1062, 1066 (CA Fed. 1987) (“Having sold the product unmarked, [the patentee] could
hardly maintain entitlement to damages for its use by a purchaser uninformed that such use
would violate [the] patent”).
The Florida scheme blurs this clear federal demarcation between public and private property.
One of the fundamental purposes behind the Patent and Copyright Clauses of the Constitution
was to promote national uniformity in the realm of intellectual property. See The Federalist No.
43, p. 309 (B. Wright ed. 1961). Since the Patent Act of 1800, Congress has lodged exclusive
jurisdiction of actions “arising under” the patent laws in the federal courts, thus allowing for the
458

Electronic copy available at: https://ssrn.com/abstract=3883500

development of a uniform body of law in resolving the constant tension between private right
and public access. See 28 U. S. C. § 1338; see also Chisum, The Allocation of Jurisdiction
Between State and Federal Courts in Patent Litigation, 46 Wash. L. Rev. 633, 636 (1971).
Recently, Congress conferred exclusive jurisdiction of all patent appeals on the Court of Appeals
for the Federal Circuit, in order to “provide nationwide uniformity in patent law.” H. R. Rep. No.
97-312, p. 20 (1981). This purpose is frustrated by the Florida scheme, which renders the status
of the design and utilitarian “ideas” embodied in the boat hulls it protects uncertain. Given the
inherently ephemeral nature of property in ideas, and the great power such property has to cause
harm to the competitive policies which underlay the federal patent laws, the demarcation of
broad zones of public and private right is “the type of regulation that demands a uniform national
rule.” Ray v. Atlantic Richfield Co., 435 U. S. 151, 179 (1978). Absent such a federal rule, each
State could afford patent-like protection to particularly favored home industries, effectively
insulating them from competition from outside the State.
Petitioner and its supporting amici place great weight on the contrary decision of the Court of
Appeals for the Federal Circuit in Interpart Corp. v. Italia. In upholding the application of the
California “antidirect molding” statute to the duplication of unpatented automobile mirrors, the
Federal Circuit stated: “The statute prevents unscrupulous competitors from obtaining a product
and using it as the ‘plug’ for making a mold. The statute does not prohibit copying the design of
the product in any other way; the latter if in the public domain, is free for anyone to make, use or
sell.” 777 F. 2d, at 685. The court went on to indicate that “the patent laws ‘say nothing about the
right to copy or the right to use, they speak only in terms of the right to exclude.’” Ibid., quoting
Mine Safety Appliances Co. v. Electric Storage Battery Co., 56 C. C. P. A. (Pat.) 863, 864, n. 2,
405 F. 2d 901, 902, n. 2 (1969).
We find this reasoning defective in several respects. The Federal Circuit apparently viewed the
direct molding statute at issue in Interpart as a mere regulation of the use of chattels. Yet, the
very purpose of antidirect molding statutes is to “reward” the “inventor” by offering substantial
protection against public exploitation of his or her idea embodied in the product. Such statutes
would be an exercise in futility if they did not have precisely the effect of substantially limiting
the ability of the public to exploit an otherwise unprotected idea. As amicus points out, the direct
molding process itself has been in use since the early 1950’s. See Brief for Charles E. Lipsey as
Amicus Curiae 3, n. 2. Indeed, U. S. Patent No. 3,419,646, issued to Robert L. Smith in 1968,
explictly discloses and claims a method for the direct molding of boat hulls. The specifications of
the Smith Patent indicate that “[i]t is a major object of the present invention to provide a method
for making large molded boat hull molds at very low cost, once a prototype hull has been
provided.” App. to Brief for Charles E. Lipsey as Amicus Curiae 15a. In fact, it appears that
Bonito employed a similar process in the creation of its own production mold. See supra, at 144.
It is difficult to conceive of a more effective method of creating substantial property rights in an
intellectual creation than to eliminate the most efficient method for its exploitation. Sears and
Compco protect more than the right of the public to contemplate the abstract beauty of an
otherwise unprotected intellectual creation—they assure its efficient reduction to practice and
sale in the marketplace.
Appending the conclusionary label “unscrupulous” to such competitive behavior merely
endorses a policy judgment which the patent laws do not leave the States free to make. Where an
459

Electronic copy available at: https://ssrn.com/abstract=3883500

item in general circulation is unprotected by patent, “[r]eproduction of a functional attribute is
legitimate competitive activity.” Inwood Laboratories, Inc. v. Ives Laboratories, Inc., 456 U. S.
844, 863 (1982) (WHITE, J., concurring in result). See also Bailey v. Logan Square
Typographers, Inc., 441 F. 2d 47, 51 (CA7 1971) (Stevens, J.) (“[T]hat which is published may
be freely copied as a matter of federal right”).
Finally, we are somewhat troubled by the Interpart court’s reference to the Mine Safety case for
the proposition that the patent laws say “nothing about the right to copy or the right to use.” As
noted above, the federal standards for patentability, at a minimum, express the congressional
determination that patent-like protection is unwarranted as to certain classes of intellectual
property. The States are simply not free in this regard to offer equivalent protections to ideas
which Congress has determined should belong to all. For almost 100 years it has been well
established that in the case of an expired patent, the federal patent laws do create a federal right
to “copy and to use.” Sears and Compco extended that rule to potentially patentable ideas which
are fully exposed to the public. The Interpart court’s assertion to the contrary is puzzling and
flies in the face of the same court’s decisions applying the teaching of Sears and Compco in
other contexts. See Power Controls Corp. v. Hybrinetics, Inc., 806 F. 2d 234, 240 (CA Fed.
1986) (“It is well established . . . that an action for unfair competition cannot be based upon a
functional design”); Gemveto Jewelry Co. v. Jeff Cooper Inc., 800 F. 2d 256, 259 (CA Fed.
1986) (vacating injunction against copying of jewelry designs issued under state law of unfair
competition “in view of the Sears and Compco decisions which hold that copying of the article
itself that is unprotected by the federal patent and copyright laws cannot be protected by state
law”).
Our decisions since Sears and Compco have made it clear that the Patent and Copyright Clauses
do not, by their own force or by negative implication, deprive the States of the power to adopt
rules for the promotion of intellectual creation within their own jurisdictions. See Aronson, 440
U. S., at 262; Goldstein v. California, 412 U. S. 546, 552-561 (1973); Kewanee, 416 U. S., at
478-479. Thus, where “Congress determines that neither federal protection nor freedom from
restraint is required by the national interest,” Goldstein, supra, at 559, the States remain free to
promote originality and creativity in their own domains.
Nor does the fact that a particular item lies within the subject matter of the federal patent laws
necessarily preclude the States from offering limited protection which does not impermissibly
interfere with the federal patent scheme. As Sears itself makes clear, States may place limited
regulations on the use of unpatented designs in order to prevent consumer confusion as to source.
In Kewanee, we found that state protection of trade secrets, as applied to both patentable and
unpatentable subject matter, did not conflict with the federal patent laws. In both situations, state
protection was not aimed exclusively at the promotion of invention itself, and the state
restrictions on the use of unpatented ideas were limited to those necessary to promote goals
outside the contemplation of the federal patent scheme. Both the law of unfair competition and
state trade secret law have coexisted harmoniously with federal patent protection for almost 200
years, and Congress has given no indication that their operation is inconsistent with the operation
of the federal patent laws. See Florida Lime & Avocado Growers, Inc. v. Paul, 373 U. S. 132,
144 (1963); United States v. Bass, 404 U. S. 336, 349 (1971).

460

Electronic copy available at: https://ssrn.com/abstract=3883500

Indeed, there are affirmative indications from Congress that both the law of unfair competition
and trade secret protection are consistent with the balance struck by the patent laws. Section
43(a) of the Lanham Act, 60 Stat. 441, 15 U. S. C. § 1125(a), creates a federal remedy for
making “a false designation of origin, or any false description or representation, including words
or other symbols tending falsely to describe or represent the same . . . .” Congress has thus given
federal recognition to many of the concerns that underlie the state tort of unfair competition, and
the application of Sears and Compco to nonfunctional aspects of a product which have been
shown to identify source must take account of competing federal policies in this regard.
Similarly, as JUSTICE MARSHALL noted in his concurring opinion in Kewanee: “State trade
secret laws and the federal patent laws have co-existed for many, many, years. During this time,
Congress has repeatedly demonstrated its full awareness of the existence of the trade secret
system, without any indication of disapproval. Indeed, Congress has in a number of instances
given explicit federal protection to trade secret information provided to federal agencies.”
Kewanee, supra, at 494 (concurring in result) (citation omitted). The case for federal pre-emption
is particularly weak where Congress has indicated its awareness of the operation of state law in a
field of federal interest, and has nonetheless decided to “stand by both concepts and to tolerate
whatever tension there [is] between them.” Silkwood v. Kerr-McGee Corp., 464 U. S. 238, 256
(1984). The same cannot be said of the Florida statute at issue here, which offers protection
beyond that available under the law of unfair competition or trade secret, without any showing of
consumer confusion, or breach of trust or secrecy.
The Florida statute is aimed directly at the promotion of intellectual creation by substantially
restricting the public’s ability to exploit ideas that the patent system mandates shall be free for all
to use. Like the interpretation of Illinois unfair competition law in Sears and Compco, the Florida
statute represents a break with the tradition of peaceful coexistence between state market
regulation and federal patent policy. The Florida law substantially restricts the public’s ability to
exploit an unpatented design in general circulation, raising the specter of state-created
monopolies in a host of useful shapes and processes for which patent protection has been denied
or is otherwise unobtainable. It thus enters a field of regulation which the patent laws have
reserved to Congress. The patent statute’s careful balance between public right and private
monopoly to promote certain creative activity is a “scheme of federal regulation . . . so pervasive
as to make reasonable the inference that Congress left no room for the States to supplement it.”
Rice v. Santa Fe Elevator Corp., 331 U. S. 218, 230 (1947).
Congress has considered extending various forms of limited protection to industrial design either
through the copyright laws or by relaxing the restrictions on the availability of design patents.
See generally Brown, Design Protection: An Overview, 34 UCLA L. Rev. 1341 (1987).
Congress explicitly refused to take this step in the copyright laws, see 17 U. S. C. § 101; H. R.
Rep. No. 94-1476, p. 55 (1976), and despite sustained criticism for a number of years, it has
declined to alter the patent protections presently available for industrial design. See Report of the
President’s Commission on the Patent System, S. Doc. No. 5, 90th Cong., 1st Sess., 20-21
(1967); Lindgren, The Sanctity of the Design Patent: Illusion or Reality?, 10 Okla. City L. Rev.
195 (1985). It is for Congress to determine if the present system of design and utility patents is
ineffectual in promoting the useful arts in the context of industrial design. By offering patent-like
protection for ideas deemed unprotected under the present federal scheme, the Florida statute
conflicts with the “strong federal policy favoring free competition in ideas which do not merit
461

Electronic copy available at: https://ssrn.com/abstract=3883500

patent protection.” Lear, Inc., 395 U. S., at 656. We therefore agree with the majority of the
Florida Supreme Court that the Florida statute is preempted by the Supremacy Clause, and the
judgment of that court is hereby affirmed.
It is so ordered.

462

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 27: Doctrinal Boundaries
Upon completion of class 27, you should be able to:
1)
2)
3)
4)

recall the facts and legal holding of Star Athletica v. Varsity Brands;
explain the following concepts: useful articles doctrine, separability and merger;
recall the statutory components of the useful articles doctrine; and
analyze fact patterns in terms of the useful articles doctrine.

17 U.S.C. § 101. Definitions
Useful Article: A “useful article” is an article having an intrinsic utilitarian function that is not merely
to portray the appearance of the article or to convey information. An article that is normally a part of a
useful article is considered a “useful article”.
Pictorial, Graphical, and Sculptural Works: “Pictorial, graphic, and sculptural works” include twodimensional and three-dimensional works of fine, graphic, and applied art, photographs, prints and art
reproductions, maps, globes, charts, diagrams, models, and technical drawings, including architectural
plans. Such works shall include works of artistic craftsmanship insofar as their form but not their
mechanical or utilitarian aspects are concerned; the design of a useful article, as defined in this section,
shall be considered a pictorial, graphic, or sculptural work only if, and only to the extent that, such
design incorporates pictorial, graphic, or sculptural features that can be identified separately from, and
are capable of existing independently of, the utilitarian aspects of the article.

***
One of the most complex issues in intellectual property law is dealing with products or activities
at the boundaries of one or more doctrine. This matters because often specific policy choices are
made in the context of one form of intellectual property right and allowing another intellectual
property right to also cover the same subject matter as the first right results in those policy
choices essentially being overridden by the policy choices embedded in the second right. We
can think of this as keeping each intellectual property right in its own “channel.” This is
especially important when the policy choices for particular intellectual property right manifest in
negative protection – that is, a policy decision to allow copying or use by others. An example of
this would be the 20-year term on a patent. If another form of intellectual property allowed for
longer protection of the same subject matter, then others would not be able to use or build on that
invention after the expiration of the patent.
In the last class we examined preemption, which is one approach to policing the boundaries of an
intellectual property right and preventing it from bleeding over into another. However,
preemption only applies in the context of federal-state relationships. Another approach is to
statutorily limit an intellectual property right so as to keep it from crossing over into the subject
matter governed by another intellectual property right.
You have already seen one example of statutorily limiting an intellectual property right in the
concept of functionality in trademark law. In this class we will examine another example: the
limits on copyright protection for “useful articles.”
463

Electronic copy available at: https://ssrn.com/abstract=3883500

As you read Star Athletica v. Varisity Brands, think about these questions:
•
•
•

How do the different components of the copyright state relating to useful articles fit
together?
What rule does the court adopt for determining whether a feature is separable?
Based on Star Athletica, how would you analyze copyright protection in a threedimensional object, such as the wavy bike racks you can see around town?

464

Electronic copy available at: https://ssrn.com/abstract=3883500

Star Athletica, L.L.C. v. Varsity Brands, et al.
137 S.Ct. 1002 (2017)
Justice THOMAS delivered the opinion of the Court.
Congress has provided copyright protection for original works of art, but not for industrial designs.
The line between art and industrial design, however, is often difficult to draw. This is particularly
true when an industrial design incorporates artistic elements. Congress has afforded limited
protection for these artistic elements by providing that “pictorial, graphic, or sculptural features”
of the “design of a useful article” are eligible for copyright protection as artistic works if those
features “can be identified separately from, and are capable of existing independently of, the
utilitarian aspects of the article.” 17 U.S.C. § 101.
We granted certiorari to resolve widespread disagreement over the proper test for implementing §
101’s separate-identification and independent-existence requirements. 578 U.S. ––––, 136 S.Ct.
1823, 194 L.Ed.2d 829 (2016). We hold that a feature incorporated into the design of a useful
article is eligible for copyright protection only if the feature (1) can be perceived as a two- or threedimensional work of art separate from the useful article and (2) would qualify as a protectable
pictorial, graphic, or sculptural work—either on its own or fixed in some other tangible medium
of expression—if it were imagined separately from the useful article into which it is incorporated.
Because that test is satisfied in this case, we affirm.
I
Respondents Varsity Brands, Inc., Varsity Spirit Corporation, and Varsity Spirit Fashions &
Supplies, Inc., design, make, and sell cheerleading uniforms. Respondents have obtained or
acquired more than 200 U.S. copyright registrations for two-dimensional designs appearing on the
surface of their uniforms and other garments. These designs are primarily “combinations,
positionings, and arrangements of elements” that include “chevrons ..., lines, curves, stripes,
angles, diagonals, inverted [chevrons], coloring, and shapes.” App. 237. At issue in this case are
Designs 299A, 299B, 074, 078, and 0815. See Appendix, infra.
Petitioner Star Athletica, L.L.C., also markets and sells cheerleading uniforms. Respondents sued
petitioner for infringing their copyrights in the five designs. The District Court entered summary
judgment for petitioner on respondents’ copyright claims on the ground that the designs did not
qualify as protectable pictorial, graphic, or sculptural works. It reasoned that the designs served
the useful, or “utilitarian,” function of identifying the garments as “cheerleading uniforms” and
therefore could not be “physically or conceptually” separated under § 101 “from the utilitarian
function” of the uniform. 2014 WL 819422, *8–*9 (W.D.Tenn., Mar. 1, 2014).
The Court of Appeals for the Sixth Circuit reversed. 799 F.3d 468, 471 (2015). In its view, the
“graphic designs” were “separately identifiable” because the designs “and a blank cheerleading
uniform can appear ‘side by side’—one as a graphic design, and one as a cheerleading uniform.”
Id., at 491 (quoting Compendium of U.S. Copyright Office Practices § 924.2(B) (3d ed. 2014)
(Compendium)). And it determined that the designs were “ ‘capable of existing independently’ ”
because they could be incorporated onto the surface of different types of garments, or hung on the
465

Electronic copy available at: https://ssrn.com/abstract=3883500

wall and framed as art. 799 F.3d, at 491, 492.
Judge McKeague dissented. He would have held that, because “identifying the wearer as a
cheerleader” is a utilitarian function of a cheerleading uniform and the surface designs were
“integral to” achieving that function, the designs were inseparable from the uniforms. Id., at 495–
496.
II
The first element of a copyright-infringement claim is “ownership of a valid copyright.” Feist
Publications, Inc. v. Rural Telephone Service Co., 499 U.S. 340, 361, 111 S.Ct. 1282, 113 L.Ed.2d
358 (1991). A valid copyright extends only to copyrightable subject matter. See 4 M. Nimmer &
D. Nimmer, Copyright § 13.01[A] (2010) (Nimmer). The Copyright Act of 1976 defines
copyrightable subject matter as “original works of authorship fixed in any tangible medium of
expression.” 17 U.S.C. § 102(a).
“Works of authorship” include “pictorial, graphic, and sculptural works,” § 102(a)(5), which the
statute defines to include “two-dimensional and three-dimensional works of fine, graphic, and
applied art, photographs, prints and art reproductions, maps, globes, charts, diagrams, models, and
technical drawings, including architectural plans,” § 101. And a work of authorship is “ ‘fixed’ in
a tangible medium of expression when it[ is] embodi[ed] in a” “material objec[t] ... from which
the work can be perceived, reproduced, or otherwise communicated.” Ibid. (definitions of “fixed”
and “copies”).
The Copyright Act also establishes a special rule for copyrighting a pictorial, graphic, or sculptural
work incorporated into a “useful article,” which is defined as “an article having an intrinsic
utilitarian function that is not merely to portray the appearance of the article or to convey
information.” Ibid. The statute does not protect useful articles as such. Rather, “the design of a
useful article” is “considered a pictorial, graphical, or sculptural work only if, and only to the
extent that, such design incorporates pictorial, graphic, or sculptural features that can be identified
separately from, and are capable of existing independently of, the utilitarian aspects of the article.”
Ibid.
Courts, the Copyright Office, and commentators have described the analysis undertaken to
determine whether a feature can be separately identified from, and exist independently of, a useful
article as “separability.” In this case, our task is to determine whether the arrangements of lines,
chevrons, and colorful shapes appearing on the surface of respondents’ cheerleading uniforms are
eligible for copyright protection as separable features of the design of those cheerleading uniforms.
A
As an initial matter, we must address whether separability analysis is necessary in this case.
1
Respondents argue that “[s]eparability is only implicated when a [pictorial, graphic, or sculptural]
466

Electronic copy available at: https://ssrn.com/abstract=3883500

work is the ‘design of a useful article.’ ” Brief for Respondents 25. They contend that the surface
decorations in this case are “two-dimensional graphic designs that appear on useful articles,” but
are not themselves designs of useful articles. Id., at 52. Consequently, the surface decorations are
protected two-dimensional works of graphic art without regard to any separability analysis under
§ 101. Ibid.; see 2 W. Patry, Copyright § 3:151, p. 3–485 (2016) (Patry) (“Courts looking at twodimensional design claims should not apply the separability analysis regardless of the threedimensional form that design is embodied in”). Under this theory, two-dimensional artistic features
on the surface of useful articles are “inherently separable.” Brief for Respondents 26.
This argument is inconsistent with the text of § 101. The statute requires separability analysis for
any “pictorial, graphic, or sculptural features” incorporated into the “design of a useful article.”
“Design” refers here to “the combination” of “details” or “features” that “go to make up” the useful
article. 3 Oxford English Dictionary 244 (def. 7, first listing) (1933) (OED). Furthermore, the
words “pictorial” and “graphic” include, in this context, two-dimensional features such as pictures,
paintings, or drawings. See 4 id., at 359 (defining “[g]raphic” to mean “[o]f or pertaining to
drawing or painting”); 7 id., at 830 (defining “[p]ictorial” to mean “of or pertaining to painting or
drawing”). And the statute expressly defines “[p]ictorial, graphical, and sculptural works” to
include “two-dimensional ... works of ... art.” § 101. The statute thus provides that the “design of
a useful article” can include two-dimensional “pictorial” and “graphic” features, and separability
analysis applies to those features just as it does to three-dimensional “sculptural” features.
2
The United States makes a related but distinct argument against applying separability analysis in
this case, which respondents do not and have not advanced. As part of their copyright registrations
for the designs in this case, respondents deposited with the Copyright Office drawings and
photographs depicting the designs incorporated onto cheerleading uniforms. App. 213–219;
Appendix, infra. The Government argues that, assuming the other statutory requirements were
met, respondents obtained a copyright in the deposited drawings and photographs and have simply
reproduced those copyrighted works on the surface of a useful article, as they would have the
exclusive right to do under the Copyright Act. See Brief for United States as Amicus Curiae 14–
15, 17–22. Accordingly, the Government urges, separability analysis is unnecessary on the record
in this case. We generally do not entertain arguments that were not raised below and that are not
advanced in this Court by any party, Burwell v. Hobby Lobby Stores, Inc., 573 U.S. ––––, ––––,
134 S.Ct. 2751, 189 L.Ed.2d 675 (2014), because “[i]t is not the Court’s usual practice to
adjudicate either legal or predicate factual questions in the first instance,” CRST Van Expedited,
Inc. v. EEOC, 578 U.S. ––––, ––––, 136 S.Ct. 1642, 1653, 194 L.Ed.2d 707 (2016). We decline to
depart from our usual practice here.
B
We must now decide when a feature incorporated into a useful article “can be identified separately
from” and is “capable of existing independently of” “the utilitarian aspects” of the article. This is
not a free-ranging search for the best copyright policy, but rather “depends solely on statutory
interpretation.” Mazer v. Stein, 347 U.S. 201, 214, 74 S.Ct. 460, 98 L.Ed. 630 (1954). “The
controlling principle in this case is the basic and unexceptional rule that courts must give effect to
467

Electronic copy available at: https://ssrn.com/abstract=3883500

the clear meaning of statutes as written.” Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469,
476, 112 S.Ct. 2589, 120 L.Ed.2d 379 (1992). We thus begin and end our inquiry with the text,
giving each word its “ordinary, contemporary, common meaning.” Walters v. Metropolitan Ed.
Enterprises, Inc., 519 U.S. 202, 207, 117 S.Ct. 660, 136 L.Ed.2d 644 (1997) (internal quotation
marks omitted). We do not, however, limit this inquiry to the text of § 101 in isolation.
“[I]nterpretation of a phrase of uncertain reach is not confined to a single sentence when the text
of the whole statute gives instruction as to its meaning.” Maracich v. Spears, 570 U.S. ––––, –––
–, 133 S.Ct. 2191, 2203, 186 L.Ed.2d 275 (2013). We thus “look to the provisions of the whole
law” to determine § 101’s meaning. United States v. Heirs of Boisdore, 8 How. 113, 122, 12 L.Ed.
1009 (1849).
1
The statute provides that a “pictorial, graphic, or sculptural featur [e]” incorporated into the “design
of a useful article” is eligible for copyright protection if it (1) “can be identified separately from,”
and (2) is “capable of existing independently of, the utilitarian aspects of the article.” § 101. The
first requirement—separate identification—is not onerous. The decisionmaker need only be able
to look at the useful article and spot some two- or three-dimensional element that appears to have
pictorial, graphic, or sculptural qualities. See 2 Patry § 3:146, at 3–474 to 3–475.
The independent-existence requirement is ordinarily more difficult to satisfy. The decisionmaker
must determine that the separately identified feature has the capacity to exist apart from the
utilitarian aspects of the article. See 2 OED 88 (def. 5) (defining “[c]apable” of as “[h]aving the
needful capacity, power, or fitness for”). In other words, the feature must be able to exist as its
own pictorial, graphic, or sculptural work as defined in § 101 once it is imagined apart from the
useful article. If the feature is not capable of existing as a pictorial, graphic, or sculptural work
once separated from the useful article, then it was not a pictorial, graphic, or sculptural feature of
that article, but rather one of its utilitarian aspects.
Of course, to qualify as a pictorial, graphic, or sculptural work on its own, the feature cannot itself
be a useful article or “[a]n article that is normally a part of a useful article” (which is itself
considered a useful article). § 101. Nor could someone claim a copyright in a useful article merely
by creating a replica of that article in some other medium—for example, a cardboard model of a
car. Although the replica could itself be copyrightable, it would not give rise to any rights in the
useful article that inspired it.
2
The statute as a whole confirms our interpretation. The Copyright Act provides “the owner of [a]
copyright” with the “exclusive righ[t] ... to reproduce the copyrighted work in copies.” § 106(1).
The statute clarifies that this right “includes the right to reproduce the [copyrighted] work in or on
any kind of article, whether useful or otherwise.” § 113(a). Section 101 is, in essence, the mirror
image of § 113(a). Whereas § 113(a) protects a work of authorship first fixed in some tangible
medium other than a useful article and subsequently applied to a useful article, § 101 protects art
first fixed in the medium of a useful article. The two provisions make clear that copyright
protection extends to pictorial, graphic, and sculptural works regardless of whether they were
468

Electronic copy available at: https://ssrn.com/abstract=3883500

created as freestanding art or as features of useful articles. The ultimate separability question, then,
is whether the feature for which copyright protection is claimed would have been eligible for
copyright protection as a pictorial, graphic, or sculptural work had it originally been fixed in some
tangible medium other than a useful article before being applied to a useful article.

3
This interpretation is also consistent with the history of the Copyright Act. In Mazer, a case decided
under the 1909 Copyright Act, the respondents copyrighted a statuette depicting a dancer. The
statuette was intended for use as a lamp base, “with electric wiring, sockets and lamp shades
attached.” 347 U.S., at 202, 74 S.Ct. 460. Copies of the statuette were sold both as lamp bases and
separately as statuettes. Id., at 203, 74 S.Ct. 460. The petitioners copied the statuette and sold lamps
with the statuette as the base. They defended against the respondents’ infringement suit by arguing
that the respondents did not have a copyright in a statuette intended for use as a lamp base. Id., at
204–205, 74 S.Ct. 460.
Two of Mazer ‘s holdings are relevant here. First, the Court held that the respondents owned a
copyright in the statuette even though it was intended for use as a lamp base. See id., at 214, 74
S.Ct. 460. In doing so, the Court approved the Copyright Office’s regulation extending copyright
protection to works of art that might also serve a useful purpose. See ibid. (approving 37 C.F.R. §
202.8(a) (1949) (protecting “works of artistic craftsmanship, in so far as their form but not their
mechanical or utilitarian aspects are concerned”)).
Second, the Court held that it was irrelevant to the copyright inquiry whether the statuette was
initially created as a freestanding sculpture or as a lamp base. 347 U.S., at 218–219, 74 S.Ct. 460
(“Nor do we think the subsequent registration of a work of art published as an element in a
manufactured article, is a misuse of copyright. This is not different from the registration of a
statuette and its later embodiment in an industrial article”). Mazer thus interpreted the 1909 Act
consistently with the rule discussed above: If a design would have been copyrightable as a
standalone pictorial, graphic, or sculptural work, it is copyrightable if created first as part of a
useful article.
Shortly thereafter, the Copyright Office enacted a regulation implementing the holdings of Mazer.
See 1 Nimmer § 2A.08[B][1][b] (2016). As amended, the regulation introduced the modern
separability test to copyright law:
“If the sole intrinsic function of an article is its utility, the fact that the article is unique and
attractively shaped will not qualify it as a work of art. However, if the shape of a utilitarian
article incorporates features, such as artistic sculpture, carving, or pictorial representation, which
can be identified separately and are capable of existing independently as a work of art, such
features will be eligible for registration.” 37 C.F.R. § 202.10(c) (1960) (punctuation altered).
Congress essentially lifted the language governing protection for the design of a useful article
directly from the post-Mazer regulations and placed it into § 101 of the 1976 Act. Consistent with
Mazer, the approach we outline today interprets §§ 101 and 113 in a way that would afford
469

Electronic copy available at: https://ssrn.com/abstract=3883500

copyright protection to the statuette in Mazer regardless of whether it was first created as a
standalone sculptural work or as the base of the lamp. See 347 U.S., at 218–219, 74 S.Ct. 460.
C
In sum, a feature of the design of a useful article is eligible for copyright if, when identified and
imagined apart from the useful article, it would qualify as a pictorial, graphic, or sculptural work
either on its own or when fixed in some other tangible medium.
Applying this test to the surface decorations on the cheerleading uniforms is straightforward. First,
one can identify the decorations as features having pictorial, graphic, or sculptural qualities.
Second, if the arrangement of colors, shapes, stripes, and chevrons on the surface of the
cheerleading uniforms were separated from the uniform and applied in another medium—for
example, on a painter’s canvas—they would qualify as “two-dimensional ... works of ... art,” §
101. And imaginatively removing the surface decorations from the uniforms and applying them in
another medium would not replicate the uniform itself. Indeed, respondents have applied the
designs in this case to other media of expression—different types of clothing—without replicating
the uniform. See App. 273–279. The decorations are therefore separable from the uniforms and
eligible for copyright protection. 245
The dissent argues that the designs are not separable because imaginatively removing them from
the uniforms and placing them in some other medium of expression—a canvas, for example—
would create “pictures of cheerleader uniforms.” Post, at 1035 – 1036 (opinion of BREYER, J.).
Petitioner similarly argues that the decorations cannot be copyrighted because, even when
extracted from the useful article, they retain the outline of a cheerleading uniform. Brief for
Petitioner 48–49.
This is not a bar to copyright. Just as two-dimensional fine art corresponds to the shape of the
canvas on which it is painted, two-dimensional applied art correlates to the contours of the article
on which it is applied. A fresco painted on a wall, ceiling panel, or dome would not lose copyright
protection, for example, simply because it was designed to track the dimensions of the surface on
which it was painted. Or consider, for example, a design etched or painted on the surface of a
guitar. If that entire design is imaginatively removed from the guitar’s surface and placed on an
album cover, it would still resemble the shape of a guitar. But the image on the cover does not
“replicate” the guitar as a useful article. Rather, the design is a two-dimensional work of art that
corresponds to the shape of the useful article to which it was applied. The statute protects that work
of art whether it is first drawn on the album cover and then applied to the guitar’s surface, or vice
versa. Failing to protect that art would create an anomaly: It would extend protection to twodimensional designs that cover a part of a useful article but would not protect the same design if it
covered the entire article. The statute does not support that distinction, nor can it be reconciled
with the dissent’s recognition that “artwork printed on a t-shirt” could be protected. Post, at 1019
(internal quotation marks omitted).
245

We do not today hold that the surface decorations are copyrightable. We express no opinion on whether
these works are sufficiently original to qualify for copyright protection, see Feist Publications, Inc. v. Rural
Telephone Service Co., 499 U.S. 340, 358–359, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991), or on whether
any other prerequisite of a valid copyright has been satisfied.

470

Electronic copy available at: https://ssrn.com/abstract=3883500

To be clear, the only feature of the cheerleading uniform eligible for a copyright in this case is the
two-dimensional work of art fixed in the tangible medium of the uniform fabric. Even if
respondents ultimately succeed in establishing a valid copyright in the surface decorations at issue
here, respondents have no right to prohibit any person from manufacturing a cheerleading uniform
of identical shape, cut, and dimensions to the ones on which the decorations in this case appear.
They may prohibit only the reproduction of the surface designs in any tangible medium of
expression—a uniform or otherwise. 246
D
Petitioner and the Government raise several objections to the approach we announce today. None
is meritorious.
1
Petitioner first argues that our reading of the statute is missing an important step. It contends that
a feature may exist independently only if it can stand alone as a copyrightable work and if the
useful article from which it was extracted would remain equally useful. In other words, copyright
extends only to “solely artistic” features of useful articles. Brief for Petitioner 33. According to
petitioner, if a feature of a useful article “advance[s] the utility of the article,” id., at 38, then it is
categorically beyond the scope of copyright, id., at 33. The designs here are not protected, it argues,
because they are necessary to two of the uniforms’ “inherent, essential, or natural functions”—
identifying the wearer as a cheerleader and enhancing the wearer’s physical appearance. Id., at 38,
48; Reply Brief 2, 16. Because the uniforms would not be equally useful without the designs,
petitioner contends that the designs are inseparable from the “utilitarian aspects” of the uniform.
Brief for Petitioner 50.
The Government raises a similar argument, although it reaches a different result. It suggests that
the appropriate test is whether the useful article with the artistic feature removed would “remai[n]
similarly useful.” Brief for United States as Amicus Curiae 29 (emphasis added). In the view of
the United States, however, a plain white cheerleading uniform is “similarly useful” to uniforms
with respondents’ designs. Id., at 27–28.
The debate over the relative utility of a plain white cheerleading uniform is unnecessary. The focus
of the separability inquiry is on the extracted feature and not on any aspects of the useful article
that remain after the imaginary extraction. The statute does not require the decisionmaker to
246

The dissent suggests that our test would lead to the copyrighting of shovels. Post, at 1020; Appendix to
opinion of BREYER, J., fig. 4, post. But a shovel, like a cheerleading uniform, even if displayed in an art
gallery, is “an article having an intrinsic utilitarian function that is not merely to portray the appearance of
the article or to convey information.” 17 U.S.C. § 101. It therefore cannot be copyrighted. A drawing of a
shovel could, of course, be copyrighted. And, if the shovel included any artistic features that could be
perceived as art apart from the shovel, and which would qualify as protectable pictorial, graphic, or
sculptural works on their own or in another medium, they too could be copyrighted. But a shovel as a shovel
cannot.

471

Electronic copy available at: https://ssrn.com/abstract=3883500

imagine a fully functioning useful article without the artistic feature. Instead, it requires that the
separated feature qualify as a nonuseful pictorial, graphic, or sculptural work on its own.
Of course, because the removed feature may not be a useful article—as it would then not qualify
as a pictorial, graphic, or sculptural work—there necessarily would be some aspects of the original
useful article “left behind” if the feature were conceptually removed. But the statute does not
require the imagined remainder to be a fully functioning useful article at all, much less an equally
useful one. Indeed, such a requirement would deprive the Mazer statuette of protection had it been
created first as a lamp base rather than as a statuette. Without the base, the “lamp” would be just a
shade, bulb, and wires. The statute does not require that we imagine a nonartistic replacement for
the removed feature to determine whether that feature is capable of an independent existence.
Petitioner’s argument follows from its flawed view that the statute protects only “solely artistic”
features that have no effect whatsoever on a useful article’s utilitarian function. This view is
inconsistent with the statutory text. The statute expressly protects two- and three-dimensional
“applied art.” § 101. “Applied art” is art “employed in the decoration, design, or execution of
useful objects,” Webster’s Third New International Dictionary 105 (1976) (emphasis added), or
“those arts or crafts that have a primarily utilitarian function, or ... the designs and decorations
used in these arts,” Random House Dictionary 73 (1966) (emphasis added); see also 1 OED 576
(2d ed. 1989) (defining “applied” as “[p]ut to practical use”). An artistic feature that would be
eligible for copyright protection on its own cannot lose that protection simply because it was first
created as a feature of the design of a useful article, even if it makes that article more useful.
Indeed, this has been the rule since Mazer. In holding that the statuette was protected, the Court
emphasized that the 1909 Act abandoned any “distinctions between purely aesthetic articles and
useful works of art.” 347 U.S., at 211, 74 S.Ct. 460. Congress did not enact such a distinction in
the 1976 Act. Were we to accept petitioner’s argument that the only protectable features are those
that play absolutely no role in an article’s function, we would effectively abrogate the rule of Mazer
and read “applied art” out of the statute.
Because we reject the view that a useful article must remain after the artistic feature has been
imaginatively separated from the article, we necessarily abandon the distinction between
“physical” and “conceptual” separability, which some courts and commentators have adopted
based on the Copyright Act’s legislative history. See H.R. Rep. No. 94–1476, p. 55 (1976).
According to this view, a feature is physically separable from the underlying useful article if it can
“be physically separated from the article by ordinary means while leaving the utilitarian aspects of
the article completely intact.” Compendium § 924.2(A); see also Chosun Int’l, Inc. v. Chrisha
Creations, Ltd., 413 F.3d 324, 329 (C.A.2 2005). Conceptual separability applies if the feature
physically could not be removed from the useful article by ordinary means. See Compendium §
924.2(B); but see 1 P. Goldstein, Copyright § 2.5.3, p. 2:77 (3d ed. 2016) (explaining that the lower
courts have been unable to agree on a single conceptual separability test); 2 Patry §§ 3:140–
3:144.40 (surveying the various approaches in the lower courts).
The statutory text indicates that separability is a conceptual undertaking. Because separability does
not require the underlying useful article to remain, the physical-conceptual distinction is
unnecessary.
472

Electronic copy available at: https://ssrn.com/abstract=3883500

2
Petitioner next argues that we should incorporate two “objective” components, Reply Brief 9, into
our test to provide guidance to the lower courts: (1) “whether the design elements can be identified
as reflecting the designer’s artistic judgment exercised independently of functional influence,”
Brief for Petitioner 34 (emphasis deleted and internal quotation marks omitted), and (2) whether
“there is [a] substantial likelihood that the pictorial, graphic, or sculptural feature would still be
marketable to some significant segment of the community without its utilitarian function,” id., at
35 (emphasis deleted and internal quotation marks omitted).
We reject this argument because neither consideration is grounded in the text of the statute. The
first would require the decisionmaker to consider evidence of the creator’s design methods,
purposes, and reasons. Id., at 48. The statute’s text makes clear, however, that our inquiry is limited
to how the article and feature are perceived, not how or why they were designed. See Brandir Int’l,
Inc. v. Cascade Pacific Lumber Co., 834 F.2d 1142, 1152 (C.A.2 1987) (Winter, J., concurring in
part and dissenting in part) (The statute “expressly states that the legal test is how the final article
is perceived, not how it was developed through various stages”).
The same is true of marketability. Nothing in the statute suggests that copyrightability depends on
market surveys. Moreover, asking whether some segment of the market would be interested in a
given work threatens to prize popular art over other forms, or to substitute judicial aesthetic
preferences for the policy choices embodied in the Copyright Act. See Bleistein v. Donaldson
Lithographing Co., 188 U.S. 239, 251, 23 S.Ct. 298, 47 L.Ed. 460 (1903) (“It would be a dangerous
undertaking for persons trained only to the law to constitute themselves final judges of the worth
of pictorial illustrations, outside of the narrowest and most obvious limits”).
3
Finally, petitioner argues that allowing the surface decorations to qualify as a “work of authorship”
is inconsistent with Congress’ intent to entirely exclude industrial design from copyright.
Petitioner notes that Congress refused to pass a provision that would have provided limited
copyright protection for industrial designs, including clothing, when it enacted the 1976 Act, see
id., at 9–11 (citing S. 22, Tit. II, 94th Cong., 2d Sess., 122 Cong. Rec. 3856–3859 (1976)), and
that it has enacted laws protecting designs for specific useful articles—semiconductor chips and
boat hulls, see 17 U.S.C. §§ 901–914, 1301–1332—while declining to enact other industrial design
statutes, Brief for Petitioner 29, 43. From this history of failed legislation petitioner reasons that
Congress intends to channel intellectual property claims for industrial design into design patents.
It therefore urges us to approach this question with a presumption against copyrightability. Id., at
27.
We do not share petitioner’s concern. As an initial matter, “[c]ongressional inaction lacks
persuasive significance” in most circumstances. Pension Benefit Guaranty Corporation v. LTV
Corp., 496 U.S. 633, 650, 110 S.Ct. 2668, 110 L.Ed.2d 579 (1990) (internal quotation marks
omitted). Moreover, we have long held that design patent and copyright are not mutually exclusive.
See Mazer, 347 U.S., at 217, 74 S.Ct. 460. Congress has provided for limited copyright protection
473

Electronic copy available at: https://ssrn.com/abstract=3883500

for certain features of industrial design, and approaching the statute with presumptive hostility
toward protection for industrial design would undermine Congress’ choice. In any event, as
explained above, our test does not render the shape, cut, and physical dimensions of the
cheerleading uniforms eligible for copyright protection.
III
We hold that an artistic feature of the design of a useful article is eligible for copyright protection
if the feature (1) can be perceived as a two- or three-dimensional work of art separate from the
useful article and (2) would qualify as a protectable pictorial, graphic, or sculptural work either on
its own or in some other medium if imagined separately from the useful article. Because the
designs on the surface of respondents’ cheerleading uniforms in this case satisfy these
requirements, the judgment of the Court of Appeals is affirmed.
It is so ordered.

APPENDIX TO OPINION OF THE COURT

Justice GINSBURG, concurring in the judgment.
I concur in the Court’s judgment but not in its opinion. Unlike the majority, I would not take up in
this case the separability test appropriate under 17 U.S.C. § 101. 247 Consideration of that test is
247

Courts “have struggled mightily to formulate a test” for the separability analysis. 799 F.3d 468, 484
(C.A.6 2015); see 2 W. Patry, Copyright § 3:136, p. 3–420 (2016) (noting “widespread interpretative
disarray” over the separability test); Ginsburg, “Courts Have Twisted Themselves into Knots”: U.S.
Copyright Protection for Applied Art, 40 Colum. J.L. & Arts 1, 2 (2016) (“The ‘separability’ test ... has
resisted coherent application....”); 1 M. Nimmer & D. Nimmer, Copyright § 2A.08[B] [6], p. 2A–84
(2016) (separability is a “perennially tangled aspect of copyright doctrine”).

474

Electronic copy available at: https://ssrn.com/abstract=3883500

unwarranted because the designs at issue are not designs of useful articles. Instead, the designs are
themselves copyrightable pictorial or graphic works reproduced on useful articles. 248
A pictorial, graphic, or sculptural work (PGS work) is copyrightable. § 102(a)(5). PGS works
include “two-dimensional and three-dimensional works of fine, graphic, and applied art.” § 101.
Key to this case, a copyright in a standalone PGS work “includes the right to reproduce the work
in or on any kind of article, whether useful or otherwise.” § 113(a). Because the owner of a
copyright in a pre-existing PGS work may exclude a would-be infringer from reproducing that
work on a useful article, there is no need to engage in any separability inquiry to resolve the instant
petition.
The designs here in controversy are standalone pictorial and graphic works that respondents
Varsity Brands, Inc., et al. (Varsity) reproduce on cheerleading uniforms. Varsity’s designs first
appeared as pictorial and graphic works that Varsity’s design team sketched on paper. App. 281.
Varsity then sought copyright protection for those two-dimensional designs, not for cheerleading
costumes; its registration statements claimed “2–Dimensional artwork” and “fabric design
(artwork).” Appendix, infra, at 1020 – 1023, 1025 – 1026, 1028 – 1030. Varsity next reproduced
its two-dimensional graphic designs on cheerleading uniforms, also on other garments, including
T-shirts and jackets. See, e.g., App. 274, 276. 249
In short, Varsity’s designs are not themselves useful articles meet for separability determination
under § 101; they are standalone PGS works that may gain copyright protection as such, including
the exclusive right to reproduce the designs on useful articles. 250
248

Like the Court, I express no opinion on whether the designs otherwise meet the requirements for
copyrightable subject matter. See ante, at 1012, n. 1; 17 U.S.C. § 102(a) (“Copyright protection subsists,
in accordance with this title, in original works of authorship fixed in any tangible medium of expression,
now known or later developed, from which they can be perceived, reproduced, or otherwise
communicated.”). In view of the dissent’s assertion that Varsity’s designs are “plainly unoriginal,” post,
at 1036, however, I note this Court’s recognition that “the requisite level of creativity [for
copyrightability] is extremely low; even a slight amount will suffice,” Feist Publications, Inc. v. Rural
Telephone Service Co., 499 U.S. 340, 345, 111 S.Ct. 1282, 113 L.Ed.2d 358 (1991); see Atari Games
Corp. v. Oman, 979 F.2d 242 (C.A.D.C.1992).
249
That Varsity’s designs can be placed on jackets or T-shirts without replicating a cheerleader’s uniform
supports their qualification as fabric designs. The dissent acknowledges that fabric designs are
copyrightable, but maintains that Varsity’s designs do not count because Varsity’s submissions depict
clothing, not fabric designs. Post, at 1035 – 1036. But registrants claiming copyrightable designs may
submit drawings or photos of those designs as they appear on useful articles. See Compendium of U.S.
Copyright Office Practices § 1506 (3d ed. 2014) (“To register a copyrightable design that has been applied
to the back of a useful article, such as a chair, the applicant may submit drawings of the design as it appears
on the chair[.]”), online at https://www.copyright.gov/comp3/docs/compendium.pdf (as last visited Mar. 8,
2017). And, as noted in text, Varsity’s registration statements claimed “2–Dimensional artwork” and “fabric
design (artwork).” Appendix, infra, at 1020 – 1023, 1025 – 1026, 1028 – 1030.
The dissent also acknowledges that artwork printed on a T-shirt is copyrightable. Post, at 1032. Varsity’s
colored shapes and patterns can be, and indeed are, printed on T-shirts. See, e.g., App. 274. Assuming
Varsity’s designs meet the other requirements for copyrightable subject matter, they would fit comfortably
within the Copyright Office guidance featured by the dissent. See post, at 1032 (citing Compendium of
U.S. Copyright Office Practices, supra, § 924.2(B)).
250
The majority declines to address this route to decision because, it says, Varsity has not advanced it. Ante,

475

Electronic copy available at: https://ssrn.com/abstract=3883500

Justice BREYER, with whom Justice KENNEDY joins, dissenting.
I agree with much in the Court’s opinion. But I do not agree that the designs that Varsity Brands,
Inc., submitted to the Copyright Office are eligible for copyright protection. Even applying the
majority’s test, the designs cannot “be perceived as ... two- or three-dimensional work[s] of art
separate from the useful article.” Ante, at 1007.
Look at the designs that Varsity submitted to the Copyright Office. See Appendix to opinion of
the Court, ante. You will see only pictures of cheerleader uniforms. And cheerleader uniforms are
useful articles. A picture of the relevant design features, whether separately “perceived” on paper
or in the imagination, is a picture of, and thereby “replicate[s],” the underlying useful article of
which they are a part. Ante, at 1007, 1031. Hence the design features that Varsity seeks to protect
are not “capable of existing independently o[f] the utilitarian aspects of the article.” 17 U.S.C. §
101.
I
The relevant statutory provision says that the “design of a useful article” is copyrightable “only if,
and only to the extent that, such design incorporates pictorial, graphic, or sculptural features that
can be identified separately from, and are capable of existing independently of, the utilitarian
aspects of the article.” Ibid. But what, we must ask, do the words “identified separately” mean?
Just when is a design separate from the “utilitarian aspect of the [useful] article?” The most direct,
helpful aspect of the Court’s opinion answers this question by stating:
“Nor could someone claim a copyright in a useful article merely by creating a replica of that
article in some other medium—for example, a cardboard model of a car. Although the replica
could itself be copyrightable, it would not give rise to any rights in the useful article that inspired
it.” Ante, at 1010.
Exactly so. These words help explain the Court’s statement that a copyrightable work of art must
be “perceived as a two- or three-dimensional work of art separate from the useful article.” Ante, at
1007, 1015 – 1016. They help clarify the concept of separateness. Cf. 1 M. Nimmer & D. Nimmer,
Nimmer on Copyright § 2A.08[A][1] (2016) (Nimmer) (describing courts’ difficulty in applying
that concept). They are consistent with Congress’ own expressed intent. 17 U.S.C. § 101; H.R.
Rep. No. 94–1476, pp. 55, 105 (1976) (H.R. Rep.). And they reflect long held views of the
Copyright Office. See Compendium of U.S. Copyright Office Practices § 924.2(B) (3d ed. 2014),
online at http://www.copyright.gov/comp3/docs/compendium.pdf (as last visited Mar. 7, 2017)
(Compendium).
Consider, for example, the explanation that the House Report for the Copyright Act of 1976
at 1009 – 1010. I read Varsity’s brief differently. See Brief for Respondents 25 (explaining that the
Copyright Act “expressly provides that PGS designs do not lose their protection when they appear ‘in or
on’ a useful article,” quoting § 113(a)); id., at 52 (disclaiming the need for separability analysis because the
designs are themselves PGS works).

476

Electronic copy available at: https://ssrn.com/abstract=3883500

provides. It says:
“Unless the shape of an automobile, airplane, ladies’ dress, food processor, television set, or any
other industrial product contains some element that, physically or conceptually, can be identified
as separable from the utilitarian aspects of that article, the design would not be copyrighted....”
H.R. Rep., at 55 (emphasis added).
These words suggest two exercises, one physical, one mental. Can the design features (the picture,
the graphic, the sculpture) be physically removed from the article (and considered separately), all
the while leaving the fully functioning utilitarian object in place? If not, can one nonetheless
conceive of the design features separately without replicating a picture of the utilitarian object? If
the answer to either of these questions is “yes,” then the design is eligible for copyright protection.
Otherwise, it is not. The abstract nature of these questions makes them sound difficult to apply.
But with the Court’s words in mind, the difficulty tends to disappear.
An example will help. Imagine a lamp with a circular marble base, a vertical 10–inch tall brass rod
(containing wires) inserted off center on the base, a light bulb fixture emerging from the top of the
brass rod, and a lampshade sitting on top. In front of the brass rod a porcelain Siamese cat sits on
the base facing outward. Obviously, the Siamese cat is physically separate from the lamp, as it
could be easily removed while leaving both cat and lamp intact. And, assuming it otherwise
qualifies, the designed cat is eligible for copyright protection.
Now suppose there is no long brass rod; instead the cat sits in the middle of the base and the wires
run up through the cat to the bulbs. The cat is not physically separate from the lamp, as the reality
of the lamp’s construction is such that an effort to physically separate the cat and lamp will destroy
both cat and lamp. The two are integrated into a single functional object, like the similar
configuration of the ballet dancer statuettes that formed the lamp bases at issue in Mazer v. Stein,
347 U.S. 201, 74 S.Ct. 460, 98 L.Ed. 630 (1954). But we can easily imagine the cat on its own, as
did Congress when conceptualizing the ballet dancer. See H.R. Rep., at 55 (the statuette in Mazer
was “incorporated into a product without losing its ability to exist independently as a work of art”).
In doing so, we do not create a mental picture of a lamp (or, in the Court’s words, a “replica” of
the lamp), which is a useful article. We simply perceive the cat separately, as a small cat figurine
that could be a copyrightable design work standing alone that does not replicate the lamp. Hence
the cat is conceptually separate from the utilitarian article that is the lamp. The pair of lamps
pictured at Figures 1 and 2 in the Appendix to this opinion illustrate this principle.
Case law, particularly case law that Congress and the Copyright Office have considered, reflects
the same approach. Congress cited examples of copyrightable design works, including “a carving
on the back of a chair” and “a floral relief design on silver flatware.” H.R. Rep., at 55. Copyright
Office guidance on copyrightable designs in useful articles include “an engraving on a vase,”
“[a]rtwork printed on a t-shirt,” “[a] colorful pattern decorating the surface of a shopping bag,”
“[a] drawing on the surface of wallpaper,” and “[a] floral relief decorating the handle of a spoon.”
Compendium § 924.2(B). Courts have found copyrightable matter in a plaster ballet dancer
statuette encasing the lamp’s electric cords and forming its base, see Mazer, supra, as well as
carvings engraved onto furniture, see Universal Furniture Int’l, Inc. v. Collezione Europa USA,
Inc., 618 F.3d 417, 431–435 (C.A.4 2010) (per curiam ), and designs on laminated floor tiles, see
Home Legend, LLC v. Mannington Mills, Inc., 784 F.3d 1404, 1412–1413 (C.A.11 2015). See
477

Electronic copy available at: https://ssrn.com/abstract=3883500

generally Brief for Intellectual Property Professors as Amici Curiae.
By way of contrast, Van Gogh’s painting of a pair of old shoes, though beautifully executed and
copyrightable as a painting, would not qualify for a shoe design copyright. See Appendix, fig. 3,
infra; 17 U.S.C. §§ 113(a)–(b). Courts have similarly denied copyright protection to objects that
begin as three-dimensional designs, such as measuring spoons shaped like heart-tipped arrows,
Bonazoli v. R.S.V.P. Int’l, Inc., 353 F.Supp.2d 218, 226–227 (D.R.I.2005); candleholders shaped
like sailboats, Design Ideas, Ltd. v. Yankee Candle Co., 889 F.Supp.2d 1119, 1128 (C.D.Ill.2012);
and wire spokes on a wheel cover, Norris Industries, Inc. v. International Tel. & Tel. Corp., 696
F.2d 918, 922–924 (C.A.11 1983). None of these designs could qualify for copyright protection
that would prevent others from selling spoons, candleholders, or wheel covers with the same
design. Why not? Because in each case the design is not separable from the utilitarian aspects of
the object to which it relates. The designs cannot be physically separated because they themselves
make up the shape of the spoon, candleholders, or wheel covers of which they are a part. And
spoons, candleholders, and wheel covers are useful objects, as are the old shoes depicted in Van
Gogh’s painting. More importantly, one cannot easily imagine or otherwise conceptualize the
design of the spoons or the candleholders or the shoes without that picture, or image, or replica
being a picture of spoons, or candleholders, or wheel covers, or shoes. The designs necessarily
bring along the underlying utilitarian object. Hence each design is not conceptually separable from
the physical useful object.
The upshot is that one could copyright the floral design on a soupspoon but one could not copyright
the shape of the spoon itself, no matter how beautiful, artistic, or esthetically pleasing that shape
might be: A picture of the shape of the spoon is also a picture of a spoon; the picture of a floral
design is not. See Compendium § 924.2(B).
To repeat: A separable design feature must be “capable of existing independently” of the useful
article as a separate artistic work that is not itself the useful article. If the claimed feature could be
extracted without replicating the useful article of which it is a part, and the result would be a
copyrightable artistic work standing alone, then there is a separable design. But if extracting the
claimed features would necessarily bring along the underlying useful article, the design is not
separable from the useful article. In many or most cases, to decide whether a design or artistic
feature of a useful article is conceptually separate from the article itself, it is enough to imagine
the feature on its own and ask, “Have I created a picture of a (useful part of a) useful article?” If
so, the design is not separable from the useful article. If not, it is.
In referring to imagined pictures and the like, I am not speaking technically. I am simply trying to
explain an intuitive idea of what separation is about, as well as how I understand the majority’s
opinion. So understood, the opinion puts design copyrights in their rightful place. The law has long
recognized that drawings or photographs of real world objects are copyrightable as drawings or
photographs, but the copyright does not give protection against others making the underlying
useful objects. See, e.g., Burrow–Giles Lithographic Co. v. Sarony, 111 U.S. 53, 4 S.Ct. 279, 28
L.Ed. 349 (1884). That is why a copyright on Van Gogh’s painting would prevent others from
reproducing that painting, but it would not prevent others from reproducing and selling the
comfortable old shoes that the painting depicts. Indeed, the purpose of § 113(b) was to ensure that
“ ‘copyright in a pictorial, graphic, or sculptural work, portraying a useful article as such, does not
478

Electronic copy available at: https://ssrn.com/abstract=3883500

extend to the manufacture of the useful article itself.’ ” H.R. Rep., at 105.
II
To ask this kind of simple question—does the design picture the useful article?—will not provide
an answer in every case, for there will be cases where it is difficult to say whether a picture of the
design is, or is not, also a picture of the useful article. But the question will avoid courts focusing
primarily upon what I believe is an unhelpful feature of the inquiry, namely, whether the design
can be imagined as a “two- or three-dimensional work of art.” Ante, at 1007, 1015 – 1016. That is
because virtually any industrial design can be thought of separately as a “work of art”: Just imagine
a frame surrounding the design, or its being placed in a gallery. Consider Marcel Duchamp’s
“readymades” series, the functional mass-produced objects he designated as art. See Appendix,
fig. 4, infra. What is there in the world that, viewed through an esthetic lens, cannot be seen as a
good, bad, or indifferent work of art? What design features could not be imaginatively reproduced
on a painter’s canvas? Indeed, great industrial design may well include design that is inseparable
from the useful article—where, as Frank Lloyd Wright put it, “form and function are one.” F.
Wright, An Autobiography 146 (1943) (reprint 2005). Where they are one, the designer may be
able to obtain 15 years of protection through a design patent. 35 U.S.C. §§ 171, 173; see also
McKenna & Strandburg, Progress and Competition in Design, 17 Stan. Tech. L. Rev. 1, 48–51
(2013). But, if they are one, Congress did not intend a century or more of copyright protection.
III
The conceptual approach that I have described reflects Congress’ answer to a problem that is
primarily practical and economic. Years ago Lord Macaulay drew attention to the problem when
he described copyright in books as a “tax on readers for the purpose of giving a bounty to writers.”
56 Parl. Deb. (3d Ser.) (1841) 341, 350. He called attention to the main benefit of copyright
protection, which is to provide an incentive to produce copyrightable works and thereby “promote
the Progress of Science and useful Arts.” U.S. Const. Art. I, § 8, cl. 8. But Macaulay also made
clear that copyright protection imposes costs. Those costs include the higher prices that can
accompany the grant of a copyright monopoly. They also can include (for those wishing to display,
sell, or perform a design, film, work of art, or piece of music, for example) the costs of discovering
whether there are previous copyrights, of contacting copyright holders, and of securing permission
to copy. Eldred v. Ashcroft, 537 U.S. 186, 248–252, 123 S.Ct. 769, 154 L.Ed.2d 683 (2003)
(BREYER, J., dissenting). Sometimes, as Thomas Jefferson wrote to James Madison, costs can
outweigh “the benefit even of limited monopolies.” Letter from Thomas Jefferson to James
Madison (July 31, 1788), in 13 Papers of Thomas Jefferson 443 (J. Boyd ed. 1956) (Jefferson
Letter). And that is particularly true in light of the fact that Congress has extended the “limited
Times” of protection, U.S. Const. Art. I, § 8, cl. 8, from the “14 years” of Jefferson’s day to
potentially more than a century today. Jefferson Letter 443; see also Eldred, supra, at 246–252,
123 S.Ct. 769 (opinion of BREYER, J.).
The Constitution grants Congress primary responsibility for assessing comparative costs and
benefits and drawing copyright’s statutory lines. Courts must respect those lines and not grant
copyright protection where Congress has decided not to do so. And it is clear that Congress has
not extended broad copyright protection to the fashion design industry. See, e.g., 1 Nimmer §
479

Electronic copy available at: https://ssrn.com/abstract=3883500

2A.08[H][3][c] (describing how Congress rejected proposals for fashion design protection within
the 1976 Act and has rejected every proposed bill to this effect since then); Esquire, Inc. v. Ringer,
591 F.2d 796, 800, n. 12 (C.A.D.C.1978) (observing that at the time of the 1976 Copyright Act,
Congress had rejected every one of the approximately 70 design protection bills that had been
introduced since 1914); e.g., H.R. 5055, 109th Cong., 2d Sess.: “To Amend title 17, United States
Code, to provide protection for fashion design” (introduced Mar. 30, 2006; unenacted). Congress
has left “statutory ... protection ... largely unavailable for dress designs.” 1 Nimmer § 2A.08[H][3]
[a]; Raustiala & Sprigman, The Piracy Paradox: Innovation and Intellectual Property in Fashion
Design, 92 Va. L.Rev. 1687, 1698–1705 (2006).
Congress’ decision not to grant full copyright protection to the fashion industry has not left the
industry without protection. Patent design protection is available. 35 U.S.C. §§ 171, 173. A maker
of clothing can obtain trademark protection under the Lanham Act for signature features of the
clothing. 15 U.S.C. § 1051 et seq. And a designer who creates an original textile design can receive
copyright protection for that pattern as placed, for example, on a bolt of cloth, or anything made
with that cloth. E.g., Compendium § 924.3(A)(1). “[T]his [type of] claim ... is generally made by
the fabric producer rather than the garment or costume designer,” and is “ordinarily made when
the two-dimensional design is applied to the textile fabric and before the garment is cut from the
fabric.” 56 Fed.Reg. 56531 (1991).
The fashion industry has thrived against this backdrop, and designers have contributed
immeasurably to artistic and personal self-expression through clothing. But a decision by this
Court to grant protection to the design of a garment would grant the designer protection that
Congress refused to provide. It would risk increased prices and unforeseeable disruption in the
clothing industry, which in the United States alone encompasses nearly $370 billion in annual
spending and 1.8 million jobs. Brief for Council of Fashion Designers of America, Inc., as Amicus
Curiae 3–4 (citing U.S. Congress, Joint Economic Committee, The New Economy of Fashion 1
(2016)). That is why I believe it important to emphasize those parts of the Court’s opinion that
limit the scope of its interpretation. That language, as I have said, makes clear that one may not
“claim a copyright in a useful article merely by creating a replica of that article in some other
medium,” which “would not give rise to any rights in the useful article that inspired it.” Ante, at
1010.
IV
If we ask the “separateness” question correctly, the answer here is not difficult to find. The
majority’s opinion, in its appendix, depicts the cheerleader dress designs that Varsity submitted to
the Copyright Office. Can the design features in Varsity’s pictures exist separately from the
utilitarian aspects of a dress? Can we extract those features as copyrightable design works standing
alone, without bringing along, via picture or design, the dresses of which they constitute a part?
Consider designs 074, 078, and 0815. They certainly look like cheerleader uniforms. That is to
say, they look like pictures of cheerleader uniforms, just like Van Gogh’s old shoes look like shoes.
I do not see how one could see them otherwise. Designs 299A and 2999B present slightly closer
questions. They omit some of the dresslike context that the other designs possess. But the
necklines, the sleeves, and the cut of the skirt suggest that they too are pictures of dresses. Looking
480

Electronic copy available at: https://ssrn.com/abstract=3883500

at all five of Varsity’s pictures, I do not see how one could conceptualize the design features in a
way that does not picture, not just artistic designs, but dresses as well.
Were I to accept the majority’s invitation to “imaginatively remov[e]” the chevrons and stripes as
they are arranged on the neckline, waistline, sleeves, and skirt of each uniform, and apply them
on a “painter’s canvas,” ante, at 1011 – 1012, that painting would be of a cheerleader’s dress. The
esthetic elements on which Varsity seeks protection exist only as part of the uniform design—there
is nothing to separate out but for dress-shaped lines that replicate the cut and style of the uniforms.
Hence, each design is not physically separate, nor is it conceptually separate, from the useful article
it depicts, namely, a cheerleader’s dress. They cannot be copyrighted.
Varsity, of course, could have sought a design patent for its designs. Or, it could have sought a
copyright on a textile design, even one with a similar theme of chevrons and lines.
But that is not the nature of Varsity’s copyright claim. It has instead claimed ownership of the
particular “ ‘treatment and arrangement’ ” of the chevrons and lines of the design as they appear
at the neckline, waist, skirt, sleeves, and overall cut of each uniform. Brief for Respondents 50.
The majority imagines that Varsity submitted something different—that is, only the surface
decorations of chevrons and stripes, as in a textile design. As the majority sees it, Varsity’s
copyright claim would be the same had it submitted a plain rectangular space depicting chevrons
and stripes, like swaths from a bolt of fabric. But considered on their own, the simple stripes are
plainly unoriginal. Varsity, then, seeks to do indirectly what it cannot do directly: bring along the
design and cut of the dresses by seeking to protect surface decorations whose “treatment and
arrangement” are coextensive with that design and cut. As Varsity would have it, it would prevent
its competitors from making useful three-dimensional cheerleader uniforms by submitting plainly
unoriginal chevrons and stripes as cut and arranged on a useful article. But with that cut and
arrangement, the resulting pictures on which Varsity seeks protection do not simply depict designs.
They depict clothing. They depict the useful articles of which the designs are inextricable parts.
And Varsity cannot obtain copyright protection that would give them the power to prevent others
from making those useful uniforms, any more than Van Gogh can copyright comfortable old shoes
by painting their likeness.
I fear that, in looking past the three-dimensional design inherent in Varsity’s claim by treating it
as if it were no more than a design for a bolt of cloth, the majority has lost sight of its own important
limiting principle. One may not “claim a copyright in a useful article merely by creating a replica
of that article in some other medium,” such as in a picture. Ante, at 1010. That is to say, one cannot
obtain a copyright that would give its holder “any rights in the useful article that inspired it.” Ante,
at 1010.
With respect, I dissent.

481

Electronic copy available at: https://ssrn.com/abstract=3883500

Chapter 28: Misappropriation, Revisited
Upon completion of class 28, you should be able to:
1)

describe the legal theory of misappropriation and its limitations.
***

In the last class we will return to the concept of misappropriation and examine how it fits into
modern forms of intellectual property rights. Reread International News Service v. Associated
Press with the knowledge and understanding that you have gained during this semester. As you
read it, consider the following questions:
•
•
•
•
•

What are the advantages of the type of generalized misappropriation claim articulated in
INS v. AP?
What are the disadvantages of this type of generalized misappropriation claim?
How might you read this case narrowly?
INS v. AP is a pre-Erie decision. Misappropriation claims today are based on state law.
How would you analyze federal preemption of a state law claim for misappropriation?
What do you think now about the relationship between the generalized misappropriation
claim in INS v. AP in light of the theory and policy reasoning that we discussed this
semester?

482

Electronic copy available at: https://ssrn.com/abstract=3883500

Selected Intellectual Property Statutes
Title 15: Commerce and trade ................................................................................................... 487
15 U.S.C. § 1051. Application for registration; verification (2002).......................................................................... 487
15 U.S.C. § 1052. Trademarks registrable on principal register; concurrent registration (2006) ........................... 489
15 U.S.C. § 1053. Service marks registrable ............................................................................................................. 490
15 U.S.C. § 1054. Collective marks and certification marks registrable .................................................................. 490
15 U.S.C. § 1055. Use by related companies affecting validity and registration ...................................................... 490
15 U.S.C. § 1056. Disclaimer of unregistrable matter .............................................................................................. 490
15 U.S.C. § 1057. Certificates of registration............................................................................................................ 491
15 U.S.C. § 1058. Duration, affidavits and fees ........................................................................................................ 492
15 U.S.C. § 1059. Renewal of registration ................................................................................................................ 493
15 U.S.C. § 1060. Assignment .................................................................................................................................... 494
15 U.S.C. § 1062. Publication.................................................................................................................................... 495
15 U.S.C. § 1063. Opposition to registration ............................................................................................................ 496
15 U.S.C. § 1064. Cancellation of registration (1976) .............................................................................................. 496
15 U.S.C. § 1065. Incontestability of right to use mark under certain conditions (1976) ......................................... 497
15 U.S.C. § 1070. Appeals to Trademark Trial and Appeal Board from decisions of examiners ............................. 498
15 U.S.C. § 1071. Appeal to courts ............................................................................................................................ 498
15 U.S.C. § 1072. Registration as constructive notice of claim of ownership ........................................................... 500
15 U.S.C. § 1091. Supplemental register ................................................................................................................... 500
15 U.S.C. § 1094. Provisions of chapter applicable to registrations on supplemental register................................ 501
15 U.S.C. § 1111. Notice of registration; display with mark; recovery of profits and damages in infringement suit
.................................................................................................................................................................................... 501
15 U.S.C. § 1114. Remedies; infringement; innocent infringement by printers and publishers ............................... 501
15 U.S.C. § 1115. Registration on principal register as evidence of exclusive right to use mark; defenses (1976) . 502
15 U.S.C. § 1117. Recovery for violation of rights (1976) ........................................................................................ 503
15 U.S.C. § 1118. Destruction of infringing articles ................................................................................................. 504
15 U.S.C. § 1119. Power of court over registration (1976)....................................................................................... 505
15 U.S.C. § 1124. Importations of goods bearing infringing marks or names forbidden ......................................... 505
15 U.S.C. § 1125. False designations of origin, false descriptions, and dilution forbidden ..................................... 505
15 U.S.C. § 1126. International conventions ............................................................................................................. 511

483
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1127. Construction and definitions; intent of chapter (2006) ................................................................ 512

Title 17: Copyrights.................................................................................................................... 516
17 U.S.C. § 101. Definitions (2010) ........................................................................................................................... 516
17 U.S.C. §102. Subject matter of copyright: In general (1990) ............................................................................... 518
17 U.S.C. § 103. Subject matter of copyright: Compilations and derivative works (1976) ...................................... 518
17 U.S.C. §104. Subject matter of copyright: National origin (1998) ....................................................................... 519
17 U.S.C. § 104A. Copyright in restored works......................................................................................................... 520
17 U.S.C. § 105. Subject matter of copyright: United States Government works (2019) .......................................... 525
17 U.S.C. §106. Exclusive rights in copyrighted works (2002) ................................................................................. 525
17 U.S.C. §106A. Rights of certain authors to attribution and integrity. .................................................................. 526
17 U.S.C. §107. Limitations on exclusive rights: Fair use (1992)............................................................................. 527
17 U.S.C. §109. Limitations on exclusive rights: Effect of transfer of particular copy or phonorecord .................. 528
17 U.S.C. § 110. Limitations on exclusive rights: Exemption of certain performances and displays ....................... 529
17 U.S.C. § 113. Scope of exclusive rights in pictorial, graphic, and sculptural works ........................................... 533
17 U.S.C. § 114. Scope of exclusive rights in sound recordings ................................................................................ 535
17 U.S.C. § 117. Limitations on exclusive rights: Computer programs .................................................................... 551
17 U.S.C. § 120. Scope of exclusive rights in architectural works ............................................................................ 552
17 U.S.C. § 121. Limitations on exclusive rights: Reproduction for blind or other people with disabilities ............ 552
17 U.S.C. § 201. Ownership of copyright (1978) ....................................................................................................... 553
17 U.S.C. § 202. Ownership of copyright as distinct from ownership of material object ......................................... 553
17 U.S.C. § 203. Termination of transfers and licenses granted by the author ......................................................... 553
17 U.S.C. § 301. Preemption with respect to other laws ........................................................................................... 555
17 U.S.C. § 302. Duration of copyright: Works created on or after January 1, 1978. ............................................. 557
17 U.S.C. § 303. Duration of copyright: Works created but not published or copyrighted before January 1, 1978 558
17 U.S.C. § 305. Duration of copyright: Terminal date ............................................................................................ 558
17 U.S.C. § 401. Notice of copyright: Visually perceptible copies (1988) ................................................................ 558
17 U.S.C. § 402. Notice of copyright: Phonorecords of sound recordings (1988) .................................................... 558
17 U.S.C. § 405. Notice of copyright: Omission of notice on certain copies and phonorecords .............................. 558
17 U.S.C. § 407. Deposit of copies or phonorecords for Library of Congress (1997) .............................................. 559
17 U.S.C. § 408. Copyright registration in general ................................................................................................... 559
17 U.S.C. § 409. Application for copyright registration (2010) ................................................................................ 561
17 U.S.C. § 411. Registration and civil infringement actions (2008) ........................................................................ 562

484
Electronic copy available at: https://ssrn.com/abstract=3883500

17 U.S.C. § 412. Registration as prerequisite to certain remedies for infringement (2008) ..................................... 562
17 U.S.C. § 504. Remedies for infringement: Damages and profits .......................................................................... 562
17 U.S.C. § 507. Limitations on actions .................................................................................................................... 564

Title 18: Crimes and Criminal Procedure: Defense of Trade Secrets Provisions ................... 565
18 U.S.C. § 1831. Economic espionage ..................................................................................................................... 565
18 U.S.C. § 1832. Theft of trade secrets .................................................................................................................... 565
18 U.S.C. § 1833. Exceptions to prohibitions ............................................................................................................ 566
18 U.S.C. § 1834. Criminal forfeiture ........................................................................................................................ 567
18 U.S.C. § 1835. Orders to preserve confidentiality ................................................................................................ 567
18 U.S.C. § 1836. Civil proceedings .......................................................................................................................... 567
18 U.S.C. § 1837. Applicability to conduct outside the United States ....................................................................... 572
18 U.S.C. § 1838. Construction with other laws ........................................................................................................ 572
18 U.S.C. § 1839. Definitions .................................................................................................................................... 572
18 U.S.C. § 2323. Forfeiture, destruction, and restitution ........................................................................................ 573

Title 35: Patents ......................................................................................................................... 575
35 U.S.C. § 100. Definitions ...................................................................................................................................... 575
35 U.S.C. § 101. Inventions patentable (1952) .......................................................................................................... 575
35 U.S.C. § 102. Conditions for patentability; novelty (2012) .................................................................................. 576
35 U.S.C. § 103. Conditions for patentability; non-obvious subject matter (2011) .................................................. 577
35 U.S.C. § 112. Specification (2011) ........................................................................................................................ 577
35 U.S.C. § 134. Appeal to the Patent Trial and Appeal Board ................................................................................ 578
35 U.S.C. § 141. Appeal to Court of Appeals for the Federal Circuit ....................................................................... 578
35 U.S.C. § 154. Contents and term of patent; provisional rights (2013) ................................................................. 578
35 U.S.C. § 171. Patents for designs.......................................................................................................................... 579
35 U.S.C. § 173. Term of design patent ..................................................................................................................... 579
35 U.S.C. § 251. Reissue of defective patents (2011) ................................................................................................ 579
35 U.S.C. § 271. Infringement of patent (2010) ......................................................................................................... 580
35 U.S.C. § 281. Remedy for infringement of patent ................................................................................................. 580
35 U.S.C. § 282. Presumption of validity; defenses ................................................................................................... 580
35 U.S.C. § 283. Injunction ........................................................................................................................................ 581
35 U.S.C. § 284. Damages (2011) ............................................................................................................................. 581
35 U.S.C. § 285. Attorney fees ................................................................................................................................... 581

485
Electronic copy available at: https://ssrn.com/abstract=3883500

35 U.S.C. § 286. Time limitation of damages ............................................................................................................ 581
35 U.S.C. § 289. Additional remedy for infringement of design patent ..................................................................... 581
35 U.S.C. § 311. Inter partes review .......................................................................................................................... 582

486
Electronic copy available at: https://ssrn.com/abstract=3883500

TITLE 15: COMMERCE AND TRADE
15 U.S.C. § 1051. Application for registration; verification (2002)
(a)APPLICATION FOR USE OF TRADEMARK
(1) The owner of a trademark used in commerce may request registration of its trademark
on the principal register hereby established by paying the prescribed fee and filing in the
Patent and Trademark Office an application and a verified statement, in such form as may
be prescribed by the Director, and such number of specimens or facsimiles of the mark as
used as may be required by the Director.
(2) The application shall include specification of the applicant’s domicile and citizenship,
the date of the applicant’s first use of the mark, the date of the applicant’s first use of the
mark in commerce, the goods in connection with which the mark is used, and a drawing
of the mark.
(3) The statement shall be verified by the applicant and specify that—
(A) the person making the verification believes that he or she, or the juristic
person in whose behalf he or she makes the verification, to be the owner of the
mark sought to be registered;
(B) to the best of the verifier’s knowledge and belief, the facts recited in the
application are accurate;
(C) the mark is in use in commerce; and
(D) to the best of the verifier’s knowledge and belief, no other person has the right
to use such mark in commerce either in the identical form thereof or in such near
resemblance thereto as to be likely, when used on or in connection with the goods
of such other person, to cause confusion, or to cause mistake, or to deceive,
except that, in the case of every application claiming concurrent use, the applicant
shall—
(i) state exceptions to the claim of exclusive use; and
(ii)shall [1] specify, to the extent of the verifier’s knowledge—
(I)
any concurrent use by others;
(II)
the goods on or in connection with which and the areas in
which each concurrent use exists;
(III) the periods of each use; and
(IV) the goods and area for which the applicant desires
registration.
(4) The applicant shall comply with such rules or regulations as may be prescribed by the
Director. The Director shall promulgate rules prescribing the requirements for the
application and for obtaining a filing date herein.
(b) APPLICATION FOR BONA FIDE INTENTION TO USE TRADEMARK
(1) A person who has a bona fide intention, under circumstances showing the good faith
of such person, to use a trademark in commerce may request registration of its trademark
on the principal register hereby established by paying the prescribed fee and filing in the
Patent and Trademark Office an application and a verified statement, in such form as may
be prescribed by the Director.

487
Electronic copy available at: https://ssrn.com/abstract=3883500

(2) The application shall include specification of the applicant’s domicile and citizenship,
the goods in connection with which the applicant has a bona fide intention to use the
mark, and a drawing of the mark.
(3) The statement shall be verified by the applicant and specify—
(A) that the person making the verification believes that he or she, or the juristic
person in whose behalf he or she makes the verification, to be entitled to use the
mark in commerce;
(B) the applicant’s bona fide intention to use the mark in commerce;
(C) that, to the best of the verifier’s knowledge and belief, the facts recited in the
application are accurate; and
(D) that, to the best of the verifier’s knowledge and belief, no other person has the
right to use such mark in commerce either in the identical form thereof or in such
near resemblance thereto as to be likely, when used on or in connection with the
goods of such other person, to cause confusion, or to cause mistake, or to deceive.
Except for applications filed pursuant to section 1126 of this title, no mark shall
be registered until the applicant has met the requirements of subsections (c) and
(d) of this section.
(4) The applicant shall comply with such rules or regulations as may be prescribed by the
Director. The Director shall promulgate rules prescribing the requirements for the
application and for obtaining a filing date herein.
(c) AMENDMENT OF APPLICATION UNDER SUBSECTION (B) TO CONFORM TO REQUIREMENTS OF
SUBSECTION (A)
At any time during examination of an application filed under subsection (b), an applicant who
has made use of the mark in commerce may claim the benefits of such use for purposes of this
chapter, by amending his or her application to bring it into conformity with the requirements of
subsection (a).
(d) VERIFIED STATEMENT THAT TRADEMARK IS USED IN COMMERCE
(1) Within six months after the date on which the notice of allowance with respect to a
mark is issued under section 1063(b)(2) of this title to an applicant under subsection (b)
of this section, the applicant shall file in the Patent and Trademark Office, together with
such number of specimens or facsimiles of the mark as used in commerce as may be
required by the Director and payment of the prescribed fee, a verified statement that the
mark is in use in commerce and specifying the date of the applicant’s first use of the
mark in commerce and those goods or services specified in the notice of allowance on or
in connection with which the mark is used in commerce. Subject to examination and
acceptance of the statement of use, the mark shall be registered in the Patent and
Trademark Office, a certificate of registration shall be issued for those goods or services
recited in the statement of use for which the mark is entitled to registration, and notice of
registration shall be published in the Official Gazette of the Patent and Trademark Office.
Such examination may include an examination of the factors set forth in subsections (a)
through (e) of section 1052 of this title. The notice of registration shall specify the goods
or services for which the mark is registered.
…

488
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1052. Trademarks registrable on principal register; concurrent registration
(2006)
No trademark by which the goods of the applicant may be distinguished from the goods of others
shall be refused registration on the principal register on account of its nature unless it—
(a) Consists of or comprises immoral, deceptive, or scandalous matter; or matter which may
disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or
national symbols, or bring them into contempt, or disrepute; or a geographical indication which,
when used on or in connection with wines or spirits, identifies a place other than the origin of the
goods and is first used on or in connection with wines or spirits by the applicant on or after one
year after the date on which the WTO Agreement (as defined in section 3501(9) of title 19)
enters into force with respect to the United States.
(b) Consists of or comprises the flag or coat of arms or other insignia of the United States, or of
any State or municipality, or of any foreign nation, or any simulation thereof.
(c) Consists of or comprises a name, portrait, or signature identifying a particular living
individual except by his written consent, or the name, signature, or portrait of a deceased
President of the United States during the life of his widow, if any, except by the written consent
of the widow.
(d) Consists of or comprises a mark which so resembles a mark registered in the Patent and
Trademark Office, or a mark or trade name previously used in the United States by another and
not abandoned, as to be likely, when used on or in connection with the goods of the applicant, to
cause confusion, or to cause mistake, or to deceive: Provided, That if the Director determines
that confusion, mistake, or deception is not likely to result from the continued use by more than
one person of the same or similar marks under conditions and limitations as to the mode or place
of use of the marks or the goods on or in connection with which such marks are used, concurrent
registrations may be issued to such persons when they have become entitled to use such marks as
a result of their concurrent lawful use in commerce prior to (1) the earliest of the filing dates of
the applications pending or of any registration issued under this chapter; (2) July 5, 1947, in the
case of registrations previously issued under the Act of March 3, 1881, or February 20, 1905, and
continuing in full force and effect on that date; or (3) July 5, 1947, in the case of applications
filed under the Act of February 20, 1905, and registered after July 5, 1947. Use prior to the filing
date of any pending application or a registration shall not be required when the owner of such
application or registration consents to the grant of a concurrent registration to the applicant.
Concurrent registrations may also be issued by the Director when a court of competent
jurisdiction has finally determined that more than one person is entitled to use the same or
similar marks in commerce. In issuing concurrent registrations, the Director shall prescribe
conditions and limitations as to the mode or place of use of the mark or the goods on or in
connection with which such mark is registered to the respective persons.
(e) Consists of a mark which (1) when used on or in connection with the goods of the applicant is
merely descriptive or deceptively misdescriptive of them, (2) when used on or in connection with
the goods of the applicant is primarily geographically descriptive of them, except as indications
of regional origin may be registrable under section 1054 of this title, (3) when used on or in
connection with the goods of the applicant is primarily geographically deceptively

489
Electronic copy available at: https://ssrn.com/abstract=3883500

misdescriptive of them, (4) is primarily merely a surname, or (5) comprises any matter that, as a
whole, is functional.
…
15 U.S.C. § 1053. Service marks registrable
Subject to the provisions relating to the registration of trademarks, so far as they are applicable,
service marks shall be registrable, in the same manner and with the same effect as are
trademarks, and when registered they shall be entitled to the protection provided in this chapter
in the case of trademarks. Applications and procedure under this section shall conform as nearly
as practicable to those prescribed for the registration of trademarks.
15 U.S.C. § 1054. Collective marks and certification marks registrable
Subject to the provisions relating to the registration of trademarks, so far as they are applicable,
collective and certification marks, including indications of regional origin, shall be registrable
under this chapter, in the same manner and with the same effect as are trademarks, by persons,
and nations, States, municipalities, and the like, exercising legitimate control over the use of the
marks sought to be registered, even though not possessing an industrial or commercial
establishment, and when registered they shall be entitled to the protection provided in this
chapter in the case of trademarks, except in the case of certification marks when used so as to
represent falsely that the owner or a user thereof makes or sells the goods or performs the
services on or in connection with which such mark is used. Applications and procedure under
this section shall conform as nearly as practicable to those prescribed for the registration of
trademarks.
15 U.S.C. § 1055. Use by related companies affecting validity and registration
Where a registered mark or a mark sought to be registered is or may be used legitimately by
related companies, such use shall inure to the benefit of the registrant or applicant for
registration, and such use shall not affect the validity of such mark or of its registration, provided
such mark is not used in such manner as to deceive the public. If first use of a mark by a person
is controlled by the registrant or applicant for registration of the mark with respect to the nature
and quality of the goods or services, such first use shall inure to the benefit of the registrant or
applicant, as the case may be.
15 U.S.C. § 1056. Disclaimer of unregistrable matter
(a) COMPULSORY AND VOLUNTARY DISCLAIMERS
The Director may require the applicant to disclaim an unregistrable component of a mark
otherwise registrable. An applicant may voluntarily disclaim a component of a mark sought to be
registered.
(b) PREJUDICE OF RIGHTS
No disclaimer, including those made under subsection (e) of section 1057 of this title, shall
prejudice or affect the applicant’s or registrant’s rights then existing or thereafter arising in the
disclaimed matter, or his right of registration on another application if the disclaimed matter be
or shall have become distinctive of his goods or services.

490
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1057. Certificates of registration
(a) ISSUANCE AND FORM
Certificates of registration of marks registered upon the principal register shall be issued in the
name of the United States of America, under the seal of the United States Patent and Trademark
Office, and shall be signed by the Director or have his signature placed thereon, and a record
thereof shall be kept in the United States Patent and Trademark Office. The registration shall
reproduce the mark, and state that the mark is registered on the principal register under this
chapter, the date of the first use of the mark, the date of the first use of the mark in commerce,
the particular goods or services for which it is registered, the number and date of the registration,
the term thereof, the date on which the application for registration was received in the United
States Patent and Trademark Office, and any conditions and limitations that may be imposed in
the registration.
(b) CERTIFICATE AS PRIMA FACIE EVIDENCE
A certificate of registration of a mark upon the principal register provided by this chapter shall be
prima facie evidence of the validity of the registered mark and of the registration of the mark, of
the owner’s ownership of the mark, and of the owner’s exclusive right to use the registered mark
in commerce on or in connection with the goods or services specified in the certificate, subject to
any conditions or limitations stated in the certificate.
(c) APPLICATION TO REGISTER MARK CONSIDERED CONSTRUCTIVE USEContingent on the
registration of a mark on the principal register provided by this chapter, the filing of the
application to register such mark shall constitute constructive use of the mark, conferring a right
of priority, nationwide in effect, on or in connection with the goods or services specified in the
registration against any other person except for a person whose mark has not been abandoned
and who, prior to such filing—
(1) has used the mark;
(2) has filed an application to register the mark which is pending or has resulted in
registration of the mark; or
(3) has filed a foreign application to register the mark on the basis of which he or she has
acquired a right of priority, and timely files an application under section 1126(d) of this
title to register the mark which is pending or has resulted in registration of the mark.
(d) ISSUANCE TO ASSIGNEE
A certificate of registration of a mark may be issued to the assignee of the applicant, but the
assignment must first be recorded in the United States Patent and Trademark Office. In case of
change of ownership the Director shall, at the request of the owner and upon a proper showing
and the payment of the prescribed fee, issue to such assignee a new certificate of registration of
the said mark in the name of such assignee, and for the unexpired part of the original period.
(e) SURRENDER, CANCELLATION, OR AMENDMENT BY OWNER
Upon application of the owner the Director may permit any registration to be surrendered for
cancellation, and upon cancellation appropriate entry shall be made in the records of the United
States Patent and Trademark Office. Upon application of the owner and payment of the
prescribed fee, the Director for good cause may permit any registration to be amended or to be
disclaimed in part: Provided, That the amendment or disclaimer does not alter materially the
character of the mark. Appropriate entry shall be made in the records of the United States Patent
and Trademark Office and upon the certificate of registration.
491
Electronic copy available at: https://ssrn.com/abstract=3883500

(f) COPIES OF UNITED STATES PATENT AND TRADEMARK OFFICE RECORDS AS EVIDENCE
Copies of any records, books, papers, or drawings belonging to the United States Patent and
Trademark Office relating to marks, and copies of registrations, when authenticated by the seal
of the United States Patent and Trademark Office and certified by the Director, or in his name by
an employee of the Office duly designated by the Director, shall be evidence in all cases wherein
the originals would be evidence; and any person making application therefor and paying the
prescribed fee shall have such copies.
(g) CORRECTION OF UNITED STATES PATENT AND TRADEMARK OFFICE MISTAKE
Whenever a material mistake in a registration, incurred through the fault of the United States
Patent and Trademark Office, is clearly disclosed by the records of the Office a certificate stating
the fact and nature of such mistake shall be issued without charge and recorded and a printed
copy thereof shall be attached to each printed copy of the registration and such corrected
registration shall thereafter have the same effect as if the same had been originally issued in such
corrected form, or in the discretion of the Director a new certificate of registration may be issued
without charge. All certificates of correction heretofore issued in accordance with the rules of
the United States Patent and Trademark Office and the registrations to which they are attached
shall have the same force and effect as if such certificates and their issue had been specifically
authorized by statute.
(h) CORRECTION OF APPLICANT’S MISTAKE
Whenever a mistake has been made in a registration and a showing has been made that such
mistake occurred in good faith through the fault of the applicant, the Director is authorized to
issue a certificate of correction or, in his discretion, a new certificate upon the payment of the
prescribed fee: Provided, That the correction does not involve such changes in the registration as
to require republication of the mark.

15 U.S.C. § 1058. Duration, affidavits and fees
(a) TIME PERIODS FOR REQUIRED AFFIDAVITSEach registration shall remain in force for 10
years, except that the registration of any mark shall be canceled by the Director unless the owner
of the registration files in the United States Patent and Trademark Office affidavits that meet the
requirements of subsection (b), within the following time periods:
(1) Within the 1-year period immediately preceding the expiration of 6 years following
the date of registration under this chapter or the date of the publication under section
1062(c) of this title.
(2) Within the 1-year period immediately preceding the expiration of 10 years following
the date of registration, and each successive 10-year period following the date of
registration.
(3) The owner may file the affidavit required under this section within the 6-month grace
period immediately following the expiration of the periods established in paragraphs (1)
and (2), together with the fee described in subsection (b) and the additional grace period
surcharge prescribed by the Director.
(b) REQUIREMENTS FOR AFFIDAVITThe affidavit referred to in subsection (a) shall—
(1)
(A) state that the mark is in use in commerce;

492
Electronic copy available at: https://ssrn.com/abstract=3883500

(B) set forth the goods and services recited in the registration on or in connection
with which the mark is in use in commerce;
(C) be accompanied by such number of specimens or facsimiles showing current
use of the mark in commerce as may be required by the Director; and
(D) be accompanied by the fee prescribed by the Director; or
(2)
(A)
set forth the goods and services recited in the registration on or in connection with
which the mark is not in use in commerce;
(B) include a showing that any nonuse is due to special circumstances which
excuse such nonuse and is not due to any intention to abandon the mark; and
(C) be accompanied by the fee prescribed by the Director.
(c) DEFICIENT AFFIDAVIT
If any submission filed within the period set forth in subsection (a) is deficient, including that the
affidavit was not filed in the name of the owner of the registration, the deficiency may be
corrected after the statutory time period, within the time prescribed after notification of the
deficiency. Such submission shall be accompanied by the additional deficiency surcharge
prescribed by the Director.
(d) NOTICE OF REQUIREMENT
Special notice of the requirement for such affidavit shall be attached to each certificate of
registration and notice of publication under section 1062(c) of this title.
(e) NOTIFICATION OF ACCEPTANCE OR REFUSAL
The Director shall notify any owner who files any affidavit required by this section of the
Director’s acceptance or refusal thereof and, in the case of a refusal, the reasons therefor.
(f) DESIGNATION OF RESIDENT FOR SERVICE OF PROCESS AND NOTICES
If the owner is not domiciled in the United States, the owner may designate, by a document filed
in the United States Patent and Trademark Office, the name and address of a person resident in
the United States on whom may be served notices or process in proceedings affecting the mark.
Such notices or process may be served upon the person so designated by leaving with that person
or mailing to that person a copy thereof at the address specified in the last designation so filed. If
the person so designated cannot be found at the last designated address, or if the owner does not
designate by a document filed in the United States Patent and Trademark Office the name and
address of a person resident in the United States on whom may be served notices or process in
proceedings affecting the mark, such notices or process may be served on the Director.

15 U.S.C. § 1059. Renewal of registration
(a) PERIOD OF RENEWAL; TIME FOR RENEWAL
Subject to the provisions of section 1058 of this title, each registration may be renewed for
periods of 10 years at the end of each successive 10-year period following the date of registration
upon payment of the prescribed fee and the filing of a written application, in such form as may
be prescribed by the Director. Such application may be made at any time within 1 year before the
end of each successive 10-year period for which the registration was issued or renewed, or it may
be made within a grace period of 6 months after the end of each successive 10-year period, upon
493
Electronic copy available at: https://ssrn.com/abstract=3883500

payment of a fee and surcharge prescribed therefor. If any application filed under this section is
deficient, the deficiency may be corrected within the time prescribed after notification of the
deficiency, upon payment of a surcharge prescribed therefor.
(b) NOTIFICATION OF REFUSAL OF RENEWAL
If the Director refuses to renew the registration, the Director shall notify the registrant of the
Commissioner’s refusal and the reasons therefor.
(c) DESIGNATION OF RESIDENT FOR SERVICE OF PROCESS AND NOTICES
If the registrant is not domiciled in the United States the registrant may designate, by a document
filed in the United States Patent and Trademark Office, the name and address of a person
resident in the United States on whom may be served notices or process in proceedings affecting
the mark. Such notices or process may be served upon the person so designated by leaving with
that person or mailing to that person a copy thereof at the address specified in the last
designation so filed. If the person so designated cannot be found at the address given in the last
designation, or if the registrant does not designate by a document filed in the United States
Patent and Trademark Office the name and address of a person resident in the United States on
whom may be served notices or process in proceedings affecting the mark, such notices or
process may be served on the Director.

15 U.S.C. § 1060. Assignment
(a)
(1) A registered mark or a mark for which an application to register has been filed shall
be assignable with the good will of the business in which the mark is used, or with that
part of the good will of the business connected with the use of and symbolized by the
mark. Notwithstanding the preceding sentence, no application to register a mark
under section 1051(b) of this title shall be assignable prior to the filing of an amendment
under section 1051(c) of this title to bring the application into conformity with section
1051(a) of this title or the filing of the verified statement of use under section 1051(d) of
this title, except for an assignment to a successor to the business of the applicant, or
portion thereof, to which the mark pertains, if that business is ongoing and existing.
(2) In any assignment authorized by this section, it shall not be necessary to include the
good will of the business connected with the use of and symbolized by any other mark
used in the business or by the name or style under which the business is conducted.
(3) Assignments shall be by instruments in writing duly executed. Acknowledgment shall
be prima facie evidence of the execution of an assignment, and when the prescribed
information reporting the assignment is recorded in the United States Patent and
Trademark Office, the record shall be prima facie evidence of execution.
(4) An assignment shall be void against any subsequent purchaser for valuable
consideration without notice, unless the prescribed information reporting the assignment
is recorded in the United States Patent and Trademark Office within 3 months after the
date of the assignment or prior to the subsequent purchase.
(5) The United States Patent and Trademark Office shall maintain a record of information
on assignments, in such form as may be prescribed by the Director.

494
Electronic copy available at: https://ssrn.com/abstract=3883500

(b)
An assignee not domiciled in the United States may designate by a document filed in the United
States Patent and Trademark Office the name and address of a person resident in the United
States on whom may be served notices or process in proceedings affecting the mark. Such
notices or process may be served upon the person so designated by leaving with that person or
mailing to that person a copy thereof at the address specified in the last designation so filed. If
the person so designated cannot be found at the address given in the last designation, or if the
assignee does not designate by a document filed in the United States Patent and Trademark
Office the name and address of a person resident in the United States on whom may be served
notices or process in proceedings affecting the mark, such notices or process may be served upon
the Director.
15 U.S.C. § 1062. Publication
(a) EXAMINATION AND PUBLICATION
Upon the filing of an application for registration and payment of the prescribed fee, the Director
shall refer the application to the examiner in charge of the registration of marks, who shall cause
an examination to be made and, if on such examination it shall appear that the applicant is
entitled to registration, or would be entitled to registration upon the acceptance of the statement
of use required by section 1051(d) of this title, the Director shall cause the mark to be published
in the Official Gazette of the Patent and Trademark Office: Provided, That in the case of an
applicant claiming concurrent use, or in the case of an application to be placed in an interference
as provided for in section 1066 of this title the mark, if otherwise registrable, may be published
subject to the determination of the rights of the parties to such proceedings.
(b) REFUSAL OF REGISTRATION; AMENDMENT OF APPLICATION; ABANDONMENT
If the applicant is found not entitled to registration, the examiner shall advise the applicant
thereof and of the reasons therefor. The applicant shall have a period of six months in which to
reply or amend his application, which shall then be reexamined. This procedure may be repeated
until (1) the examiner finally refuses registration of the mark or (2) the applicant fails for a
period of six months to reply or amend or appeal, whereupon the application shall be deemed to
have been abandoned, unless it can be shown to the satisfaction of the Director that the delay in
responding was unintentional, whereupon such time may be extended.
(c) REPUBLICATION OF MARKS REGISTERED UNDER PRIOR ACTS
A registrant of a mark registered under the provisions of the Act of March 3, 1881, or the Act
of February 20, 1905, may, at any time prior to the expiration of the registration thereof, upon
the payment of the prescribed fee file with the Director an affidavit setting forth those goods
stated in the registration on which said mark is in use in commerce and that the registrant claims
the benefits of this chapter for said mark. The Director shall publish notice thereof with a
reproduction of said mark in the Official Gazette, and notify the registrant of such publication
and of the requirement for the affidavit of use or nonuse as provided for in subsection (b)
of section 1058 of this title. Marks published under this subsection shall not be subject to the
provisions of section 1063 of this title.

495
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1063. Opposition to registration
(a) Any person who believes that he would be damaged by the registration of a mark upon the
principal register, including the registration of any mark which would be likely to cause dilution
by blurring or dilution by tarnishment under section 1125(c) of this title, may, upon payment of
the prescribed fee, file an opposition in the Patent and Trademark Office, stating the grounds
therefor, within thirty days after the publication under subsection (a) of section 1062 of this
title of the mark sought to be registered. Upon written request prior to the expiration of the thirtyday period, the time for filing opposition shall be extended for an additional thirty days, and
further extensions of time for filing opposition may be granted by the Director for good cause
when requested prior to the expiration of an extension. The Director shall notify the applicant of
each extension of the time for filing opposition. An opposition may be amended under such
conditions as may be prescribed by the Director.
(b)Unless registration is successfully opposed—
(1) a mark entitled to registration on the principal register based on an application filed
under section 1051(a) of this title or pursuant to section 1126 of this title shall be
registered in the Patent and Trademark Office, a certificate of registration shall be issued,
and notice of the registration shall be published in the Official Gazette of the Patent and
Trademark Office; or
(2) a notice of allowance shall be issued to the applicant if the applicant applied for
registration under section 1051(b) of this title.
______________________________________________________________________________
15 U.S.C. § 1064. Cancellation of registration (1976)
A petition to cancel a registration of a mark, stating the grounds relied upon, may, upon payment
of the prescribed fee, be filed as follows by any person who believes that he is or will be
damaged, including as a result of a likelihood of dilution by blurring or dilution by tarnishment
under section 1125(c) of this title, by the registration of a mark on the principal register
established by this chapter, or under the Act of March 3, 1881, or the Act of February 20, 1905:
(1) Within five years from the date of the registration of the mark under this chapter.
(2) Within five years from the date of publication under section 1062(c) of this title of a mark
registered under the Act of March 3, 1881, or the Act of February 20, 1905.
(3) At any time if the registered mark becomes the generic name for the goods or services, or a
portion thereof, for which it is registered, or is functional, or has been abandoned, or its
registration was obtained fraudulently or contrary to the provisions of section 1054 of this title or
of subsection (a), (b), or (c) of section 1052 of this title for a registration under this chapter, or
contrary to similar prohibitory provisions of such prior Acts for a registration under such Acts, or
if the registered mark is being used by, or with the permission of, the registrant so as to
misrepresent the source of the goods or services on or in connection with which the mark is used.
If the registered mark becomes the generic name for less than all of the goods or services for
which it is registered, a petition to cancel the registration for only those goods or services may be
filed. A registered mark shall not be deemed to be the generic name of goods or services solely
because such mark is also used as a name of or to identify a unique product or service. The
primary significance of the registered mark to the relevant public rather than purchaser

496
Electronic copy available at: https://ssrn.com/abstract=3883500

motivation shall be the test for determining whether the registered mark has become the generic
name of goods or services on or in connection with which it has been used.
(4) At any time if the mark is registered under the Act of March 3, 1881, or the Act of February
20, 1905, and has not been published under the provisions of subsection (c) of section 1062 of
this title.
(5) At any time in the case of a certification mark on the ground that the registrant (A) does not
control, or is not able legitimately to exercise control over, the use of such mark, or (B) engages
in the production or marketing of any goods or services to which the certification mark is
applied, or (C) permits the use of the certification mark for purposes other than to certify, or (D)
discriminately refuses to certify or to continue to certify the goods or services of any person who
maintains the standards or conditions which such mark certifies:
Provided, That the Federal Trade Commission may apply to cancel on the grounds specified in
paragraphs (3) and (5) of this section any mark registered on the principal register established by
this chapter, and the prescribed fee shall not be required. Nothing in paragraph (5) shall be
deemed to prohibit the registrant from using its certification mark in advertising or promoting
recognition of the certification program or of the goods or services meeting the certification
standards of the registrant. Such uses of the certification mark shall not be grounds for
cancellation under paragraph (5), so long as the registrant does not itself produce, manufacture,
or sell any of the certified goods or services to which its identical certification mark is applied.
15 U.S.C. § 1065. Incontestability of right to use mark under certain conditions (1976)
Except on a ground for which application to cancel may be filed at any time under paragraphs (3)
and (5) of section 1064 of this title, and except to the extent, if any, to which the use of a mark
registered on the principal register infringes a valid right acquired under the law of any State or
Territory by use of a mark or trade name continuing from a date prior to the date of registration
under this chapter of such registered mark, the right of the owner to use such registered mark in
commerce for the goods or services on or in connection with which such registered mark has
been in continuous use for five consecutive years subsequent to the date of such registration and
is still in use in commerce, shall be incontestable: Provided, That—
(1) there has been no final decision adverse to the owner’s claim of ownership of such mark for
such goods or services, or to the owner’s right to register the same or to keep the same on the
register; and
(2) there is no proceeding involving said rights pending in the United States Patent and
Trademark Office or in a court and not finally disposed of; and
(3) an affidavit is filed with the Director within one year after the expiration of any such fiveyear period setting forth those goods or services stated in the registration on or in connection
with which such mark has been in continuous use for such five consecutive years and is still
in use in commerce, and other matters specified in paragraphs (1) and (2) hereof; and
(4) no incontestable right shall be acquired in a mark which is the generic name for the goods or
services or a portion thereof, for which it is registered.

497
Electronic copy available at: https://ssrn.com/abstract=3883500

Subject to the conditions above specified in this section, the incontestable right with reference to
a mark registered under this chapter shall apply to a mark registered under the Act of March 3,
1881, or the Act of February 20, 1905, upon the filing of the required affidavit with the Director
within one year after the expiration of any period of five consecutive years after the date of
publication of a mark under the provisions of subsection (c) of section 1062 of this title.
The Director shall notify any registrant who files the above-prescribed affidavit of the filing
thereof.
15 U.S.C. § 1070. Appeals to Trademark Trial and Appeal Board from decisions of
examiners
An appeal may be taken to the Trademark Trial and Appeal Board from any final decision of the
examiner in charge of the registration of marks upon the payment of the prescribed fee.
15 U.S.C. § 1071. Appeal to courts
(a) PERSONS ENTITLED TO APPEAL; UNITED STATES COURT OF APPEALS FOR THE FEDERAL
CIRCUIT; WAIVER OF CIVIL ACTION; ELECTION OF CIVIL ACTION BY ADVERSE PARTY;
PROCEDURE

(1) An applicant for registration of a mark, party to an interference proceeding, party to
an opposition proceeding, party to an application to register as a lawful concurrent user,
party to a cancellation proceeding, a registrant who has filed an affidavit as provided
in section 1058 of this title or section 1141k of this title, or an applicant for renewal, who
is dissatisfied with the decision of the Director or Trademark Trial and Appeal Board,
may appeal to the United States Court of Appeals for the Federal Circuit thereby waiving
his right to proceed under subsection (b) of this section: Provided, That such appeal shall
be dismissed if any adverse party to the proceeding, other than the Director, shall, within
twenty days after the appellant has filed notice of appeal according to paragraph (2) of
this subsection, files notice with the Director that he elects to have all further proceedings
conducted as provided in subsection (b) of this section. Thereupon the appellant shall
have thirty days thereafter within which to file a civil action under subsection (b) of this
section, in default of which the decision appealed from shall govern the further
proceedings in the case.
(2) When an appeal is taken to the United States Court of Appeals for the Federal Circuit,
the appellant shall file in the United States Patent and Trademark Office a written notice
of appeal directed to the Director, within such time after the date of the decision from
which the appeal is taken as the Director prescribes, but in no case less than 60 days after
that date.
(3) The Director shall transmit to the United States Court of Appeals for the Federal
Circuit a certified list of the documents comprising the record in the United States Patent
and Trademark Office. The court may request that the Director forward the original or
certified copies of such documents during pendency of the appeal. In an ex parte case, the
Director shall submit to that court a brief explaining the grounds for the decision of
the United States Patent and Trademark Office, addressing all the issues involved in the

498
Electronic copy available at: https://ssrn.com/abstract=3883500

appeal. The court shall, before hearing an appeal, give notice of the time and place of the
hearing to the Director and the parties in the appeal.
(4) The United States Court of Appeals for the Federal Circuit shall review the decision
from which the appeal is taken on the record before the United States Patent and
Trademark Office. Upon its determination the court shall issue its mandate and opinion to
the Director, which shall be entered of record in the United States Patent and Trademark
Office and shall govern the further proceedings in the case. However, no final judgment
shall be entered in favor of an applicant under section 1051(b) of this title before the
mark is registered, if such applicant cannot prevail without establishing constructive use
pursuant to section 1057(c) of this title.
(b) CIVIL ACTION; PERSONS ENTITLED TO; JURISDICTION OF COURT; STATUS OF DIRECTOR;
PROCEDURE

(1) Whenever a person authorized by subsection (a) of this section to appeal to the United States
Court of Appeals for the Federal Circuit is dissatisfied with the decision of the Director or
Trademark Trial and Appeal Board, said person may, unless appeal has been taken to said United
States Court of Appeals for the Federal Circuit, have remedy by a civil action if commenced
within such time after such decision, not less than sixty days, as the Director appoints or as
provided in subsection (a) of this section. The court may adjudge that an applicant is entitled to a
registration upon the application involved, that a registration involved should be canceled, or
such other matter as the issues in the proceeding require, as the facts in the case may appear.
Such adjudication shall authorize the Director to take any necessary action, upon compliance
with the requirements of law. However, no final judgment shall be entered in favor of an
applicant under section 1051(b) of this title before the mark is registered, if such applicant cannot
prevail without establishing constructive use pursuant to section 1057(c) of this title.
(2) The Director shall not be made a party to an inter partes proceeding under this subsection, but
he shall be notified of the filing of the complaint by the clerk of the court in which it is filed and
shall have the right to intervene in the action.
(3) In any case where there is no adverse party, a copy of the complaint shall be served on the
Director, and, unless the court finds the expenses to be unreasonable, all the expenses of the
proceeding shall be paid by the party bringing the case, whether the final decision is in favor of
such party or not. In suits brought hereunder, the record in the United States Patent and
Trademark Office shall be admitted on motion of any party, upon such terms and conditions as to
costs, expenses, and the further cross-examination of the witnesses as the court imposes, without
prejudice to the right of any party to take further testimony. The testimony and exhibits of the
record in the United States Patent and Trademark Office, when admitted, shall have the same
effect as if originally taken and produced in the suit.
(4) Where there is an adverse party, such suit may be instituted against the party in interest as
shown by the records of the United States Patent and Trademark Office at the time of the
decision complained of, but any party in interest may become a party to the action. If there are
adverse parties residing in a plurality of districts not embraced within the same State, or an
adverse party residing in a foreign country, the United States District Court for the Eastern

499
Electronic copy available at: https://ssrn.com/abstract=3883500

District of Virginia shall have jurisdiction and may issue summons against the adverse parties
directed to the marshal of any district in which any adverse party resides. Summons against
adverse parties residing in foreign countries may be served by publication or otherwise as the
court directs.

15 U.S.C. § 1072. Registration as constructive notice of claim of ownership
Registration of a mark on the principal register provided by this chapter or under the Act
of March 3, 1881, or the Act of February 20, 1905, shall be constructive notice of the registrant’s
claim of ownership thereof.
15 U.S.C. § 1091. Supplemental register
(a) MARKS REGISTERABLE
In addition to the principal register, the Director shall keep a continuation of the register
provided in paragraph (b) of section 1 of the Act of March 19, 1920, entitled “An Act to give
effect to certain provisions of the convention for the protection of trademarks and commercial
names, made and signed in the city of Buenos Aires, in the Argentine Republic, August 20,
1910, and for other purposes”, to be called the supplemental register. All marks capable of
distinguishing applicant’s goods or services and not registrable on the principal register provided
in this chapter, except those declared to be unregistrable under subsections (a), (b), (c), (d), and
(e)(3) of section 1052 of this title, which are in lawful use in commerce by the owner thereof, on
or in connection with any goods or services may be registered on the supplemental register upon
the payment of the prescribed fee and compliance with the provisions of subsections (a) and (e)
of section 1051 of this title so far as they are applicable. Nothing in this section shall prevent the
registration on the supplemental register of a mark, capable of distinguishing the applicant’s
goods or services and not registrable on the principal register under this chapter, that is declared
to be unregistrable under section 1052(e)(3) of this title, if such mark has been in lawful use in
commerce by the owner thereof, on or in connection with any goods or services, since
before December 8, 1993.
(b) APPLICATION AND PROCEEDINGS FOR REGISTRATION
Upon the filing of an application for registration on the supplemental register and payment of the
prescribed fee the Director shall refer the application to the examiner in charge of the registration
of marks, who shall cause an examination to be made and if on such examination it shall appear
that the applicant is entitled to registration, the registration shall be granted. If the applicant is
found not entitled to registration the provisions of subsection (b) of section 1062 of this title shall
apply.
(c) NATURE OF MARK
For the purposes of registration on the supplemental register, a mark may consist of any
trademark, symbol, label, package, configuration of goods, name, word, slogan, phrase, surname,
geographical name, numeral, device, any matter that as a whole is not functional, or any
combination of any of the foregoing, but such mark must be capable of distinguishing the
applicant’s goods or services.

500
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1094. Provisions of chapter applicable to registrations on supplemental register
The provisions of this chapter shall govern so far as applicable applications for registration and
registrations on the supplemental register as well as those on the principal register, but
applications for and registrations on the supplemental register shall not be subject to or receive
the advantages of sections 1051(b), 1052(e), 1052(f), 1057(b), 1057(c), 1062(a), 1063 to 1068,
inclusive, 1072, 1115 and 1124 of this title.
15 U.S.C. § 1111. Notice of registration; display with mark; recovery of profits and
damages in infringement suit
Notwithstanding the provisions of section 1072 of this title, a registrant of a mark registered in
the Patent and Trademark Office, may give notice that his mark is registered by displaying with
the mark the words “Registered in U.S. Patent and Trademark Office” or “Reg. U.S. Pat. & Tm.
Off.” or the letter R enclosed within a circle, thus ®; and in any suit for infringement under this
chapter by such a registrant failing to give such notice of registration, no profits and no damages
shall be recovered under the provisions of this chapter unless the defendant had actual notice of
the registration.
15 U.S.C. § 1114. Remedies; infringement; innocent infringement by printers and
publishers
(1) Any person who shall, without the consent of the registrant—
(a) use in commerce any reproduction, counterfeit, copy, or colorable imitation of
a registered mark in connection with the sale, offering for sale, distribution, or advertising
of any goods or services on or in connection with which such use is likely to cause
confusion, or to cause mistake, or to deceive; or
(b) reproduce, counterfeit, copy, or colorably imitate a registered mark and apply such
reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages,
wrappers, receptacles or advertisements intended to be used in commerce upon or in
connection with the sale, offering for sale, distribution, or advertising of goods or
services on or in connection with which such use is likely to cause confusion, or to cause
mistake, or to deceive,
shall be liable in a civil action by the registrant for the remedies hereinafter provided.
Under subsection (b) hereof, the registrant shall not be entitled to recover profits or
damages unless the acts have been committed with knowledge that such imitation is
intended to be used to cause confusion, or to cause mistake, or to deceive.
As used in this paragraph, the term “any person” includes the United States, all agencies
and instrumentalities thereof, and all individuals, firms, corporations, or
other persons acting for the United States and with the authorization and consent of the
United States, and any State, any instrumentality of a State, and any officer or employee
of a State or instrumentality of a State acting in his or her official capacity. The United
States, all agencies and instrumentalities thereof, and all individuals, firms, corporations,
other persons acting for the United States and with the authorization and consent of the
United States, and any State, and any such instrumentality, officer, or employee, shall be
subject to the provisions of this chapter in the same manner and to the same extent as any
nongovernmental entity.
…
501
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1115. Registration on principal register as evidence of exclusive right to use
mark; defenses (1976)
(a) EVIDENTIARY VALUE; DEFENSES
Any registration issued under the Act of March 3, 1881, or the Act of February 20, 1905, or of
a mark registered on the principal register provided by this chapter and owned by a party to an
action shall be admissible in evidence and shall be prima facie evidence of the validity of
the registered mark and of the registration of the mark, of the registrant’s ownership of
the mark, and of the registrant’s exclusive right to use the registered mark in commerce on or in
connection with the goods or services specified in the registration subject to any conditions or
limitations stated therein, but shall not preclude another person from proving any legal or
equitable defense or defect, including those set forth in subsection (b), which might have been
asserted if such mark had not been registered.
(b) INCONTESTABILITY; DEFENSES
To the extent that the right to use the registered mark has become incontestable under section
1065 of this title, the registration shall be conclusive evidence of the validity of the registered
mark and of the registration of the mark, of the registrant’s ownership of the mark, and of the
registrant’s exclusive right to use the registered mark in commerce. Such conclusive evidence
shall relate to the exclusive right to use the mark on or in connection with the goods or services
specified in the affidavit filed under the provisions of section 1065 of this title, or in the renewal
application filed under the provisions of section 1059 of this title if the goods or services
specified in the renewal are fewer in number, subject to any conditions or limitations in the
registration or in such affidavit or renewal application. Such conclusive evidence of the right
to use the registered mark shall be subject to proof of infringement as defined in section 1114 of
this title, and shall be subject to the following defenses or defects:
(1) That the registration or the incontestable right to use the mark was obtained
fraudulently; or
(2) That the mark has been abandoned by the registrant; or
(3) That the registered mark is being used by or with the permission of the registrant or
a person in privity with the registrant, so as to misrepresent the source of the goods or
services on or in connection with which the mark is used; or
(4) That the use of the name, term, or device charged to be an infringement is a use,
otherwise than as a mark, of the party’s individual name in his own business, or of the
individual name of anyone in privity with such party, or of a term or device which is
descriptive of and used fairly and in good faith only to describe the goods or services of
such party, or their geographic origin; or
(5) That the mark whose use by a party is charged as an infringement was adopted
without knowledge of the registrant’s prior use and has been continuously used by such
party or those in privity with him from a date prior to (A) the date of constructive use of
the mark established pursuant to section 1057(c) of this title, (B) the registration of
the mark under this chapter if the application for registration is filed before the effective
date of the Trademark Law Revision Act of 1988, or (C) publication of the registered
mark under subsection (c) of section 1062 of this title: Provided, however, That this
defense or defect shall apply only for the area in which such continuous prior use is
proved; or
(6) That the mark whose use is charged as an infringement was registered and used prior
to the registration under this chapter or publication under subsection (c) of section 1062
502
Electronic copy available at: https://ssrn.com/abstract=3883500

of this title of the registered mark of the registrant, and not abandoned: Provided,
however, That this defense or defect shall apply only for the area in which the mark was
used prior to such registration or such publication of the registrant’s mark; or
(7) That the mark has been or is being used to violate the antitrust laws of the United
States; or
(8) That the mark is functional; or
(9) That equitable principles, including laches, estoppel, and acquiescence, are
applicable.
____________________________________________________________________________
15 U.S.C. § 1117. Recovery for violation of rights (1976)
(a) PROFITS; DAMAGES AND COSTS; ATTORNEY FEES
When a violation of any right of the registrant of a mark registered in the Patent
and Trademark Office, a violation under section 1125(a) or (d) of this title, or a willful violation
under section 1125(c) of this title, shall have been established in any civil action arising under
this chapter, the plaintiff shall be entitled, subject to the provisions of sections 1111 and 1114 of
this title, and subject to the principles of equity, to recover (1) defendant’s profits, (2) any
damages sustained by the plaintiff, and (3) the costs of the action. The court shall assess such
profits and damages or cause the same to be assessed under its direction. In assessing profits the
plaintiff shall be required to prove defendant’s sales only; defendant must prove all elements of
cost or deduction claimed. In assessing damages the court may enter judgment, according to the
circumstances of the case, for any sum above the amount found as actual damages, not exceeding
three times such amount. If the court shall find that the amount of the recovery based on profits
is either inadequate or excessive the court may in its discretion enter judgment for such sum as
the court shall find to be just, according to the circumstances of the case. Such sum in either of
the above circumstances shall constitute compensation and not a penalty. The court in
exceptional cases may award reasonable attorney fees to the prevailing party.
(b) TREBLE DAMAGES FOR USE OF COUNTERFEIT MARK
In assessing damages under subsection (a) for any violation of section 1114(1)(a) of this
title or section 220506 of title 36, in a case involving use of a counterfeit mark or designation (as
defined in section 1116(d) of this title), the court shall, unless the court finds extenuating
circumstances, enter judgment for three times such profits or damages, whichever amount is
greater, together with a reasonable attorney’s fee, if the violation consists of—
(1) intentionally using a mark or designation, knowing such mark or designation is
a counterfeit mark (as defined in section 1116(d) of this title), in connection with the sale,
offering for sale, or distribution of goods or services; or
(2) providing goods or services necessary to the commission of a violation specified in
paragraph (1), with the intent that the recipient of the goods or services would put the
goods or services to use in committing the violation.
In such a case, the court may award prejudgment interest on such amount at an annual
interest rate established under section 6621(a)(2) of title 26, beginning on the date of the
service of the claimant’s pleadings setting forth the claim for such entry of judgment and
ending on the date such entry is made, or for such shorter time as the court considers
appropriate.
(c) STATUTORY DAMAGES FOR USE OF COUNTERFEIT MARKS

503
Electronic copy available at: https://ssrn.com/abstract=3883500

In a case involving the use of a counterfeit mark (as defined in section 1116(d) of this title) in
connection with the sale, offering for sale, or distribution of goods or services, the plaintiff may
elect, at any time before final judgment is rendered by the trial court, to recover, instead of actual
damages and profits under subsection (a), an award of statutory damages for any such use in
connection with the sale, offering for sale, or distribution of goods or services in the amount of—
(1) not less than $1,000 or more than $200,000 per counterfeit mark per type of goods or
services sold, offered for sale, or distributed, as the court considers just; or
(2) if the court finds that the use of the counterfeit mark was willful, not more than
$2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or
distributed, as the court considers just.
(d) STATUTORY DAMAGES FOR VIOLATION OF SECTION 1125(D)(1)
In a case involving a violation of section 1125(d)(1) of this title, the plaintiff may elect, at any
time before final judgment is rendered by the trial court, to recover, instead of actual damages
and profits, an award of statutory damages in the amount of not less than $1,000 and not more
than $100,000 per domain name, as the court considers just.
(e) REBUTTABLE PRESUMPTION OF WILLFUL VIOLATION
In the case of a violation referred to in this section, it shall be a rebuttable presumption that the
violation is willful for purposes of determining relief if the violator, or a person acting in concert
with the violator, knowingly provided or knowingly caused to be provided materially false
contact information to a domain name registrar, domain name registry, or other domain
name registration authority in registering, maintaining, or renewing a domain name used in
connection with the violation. Nothing in this subsection limits what may be considered a willful
violation under this section.

15 U.S.C. § 1118. Destruction of infringing articles
In any action arising under this chapter, in which a violation of any right of the registrant of
a mark registered in the Patent and Trademark Office, a violation under section 1125(a) of this
title, or a willful violation under section 1125(c) of this title, shall have been established, the
court may order that all labels, signs, prints, packages, wrappers, receptacles, and advertisements
in the possession of the defendant, bearing the registered mark or, in the case of a violation
of section 1125(a) of this title or a willful violation under section 1125(c) of this title, the word,
term, name, symbol, device, combination thereof, designation, description, or representation that
is the subject of the violation, or any reproduction, counterfeit, copy, or colorable
imitation thereof, and all plates, molds, matrices, and other means of making the same, shall be
delivered up and destroyed. The party seeking an order under this section for destruction of
articles seized under section 1116(d) of this title shall give ten days’ notice to the United States
attorney for the judicial district in which such order is sought (unless good cause is shown for
lesser notice) and such United States attorney may, if such destruction may affect evidence of an
offense against the United States, seek a hearing on such destruction or participate in any hearing
otherwise to be held with respect to such destruction.

504
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1119. Power of court over registration (1976)
In any action involving a registered mark the court may determine the right to registration, order
the cancelation of registrations, in whole or in part, restore canceled registrations, and otherwise
rectify the register with respect to the registrations of any party to the action. Decrees and orders
shall be certified by the court to the Director, who shall make appropriate entry upon the records
of the Patent and Trademark Office, and shall be controlled thereby.
15 U.S.C. § 1124. Importations of goods bearing infringing marks or names forbidden
Except as provided in subsection (d) of section 1526 of title 19, no article of imported
merchandise which shall copy or simulate the name of any domestic manufacture, or
manufacturer, or trader, or of any manufacturer or trader located in any foreign country which,
by treaty, convention, or law affords similar privileges to citizens of the United States, or which
shall copy or simulate a trademark registered in accordance with the provisions of this chapter or
shall bear a name or mark calculated to induce the public to believe that the article is
manufactured in the United States, or that it is manufactured in any foreign country or locality
other than the country or locality in which it is in fact manufactured, shall be admitted to entry at
any customhouse of the United States; and, in order to aid the officers of the customs in
enforcing this prohibition, any domestic manufacturer or trader, and any foreign manufacturer or
trader, who is entitled under the provisions of a treaty, convention, declaration, or agreement
between the United States and any foreign country to the advantages afforded by law to citizens
of the United States in respect to trademarks and commercial names, may require his name and
residence, and the name of the locality in which his goods are manufactured, and a copy of the
certificate of registration of his trademark, issued in accordance with the provisions of this
chapter, to be recorded in books which shall be kept for this purpose in the Department of the
Treasury, under such regulations as the Secretary of the Treasury shall prescribe, and may
furnish to the Department facsimiles of his name, the name of the locality in which his goods are
manufactured, or of his registered trademark, and thereupon the Secretary of the Treasury shall
cause one or more copies of the same to be transmitted to each collector or other proper officer
of customs.
15 U.S.C. § 1125. False designations of origin, false descriptions, and dilution forbidden
(a)CIVIL ACTION
(1) Any person who, on or in connection with any goods or services, or any container for
goods, uses in commerce any word, term, name, symbol, or device, or any combination
thereof, or any false designation of origin, false or misleading description of fact, or false
or misleading representation of fact, which—
(A) is likely to cause confusion, or to cause mistake, or to deceive as to the
affiliation, connection, or association of such person with another person, or as to
the origin, sponsorship, or approval of his or her goods, services, or commercial
activities by another person, or
(B) in commercial advertising or promotion, misrepresents the nature,
characteristics, qualities, or geographic origin of his or her or another person’s
goods, services, or commercial activities,
shall be liable in a civil action by any person who believes that he or she is or is
likely to be damaged by such act.

505
Electronic copy available at: https://ssrn.com/abstract=3883500

(2) As used in this subsection, the term “any person” includes any State, instrumentality
of a State or employee of a State or instrumentality of a State acting in his or her official
capacity. Any State, and any such instrumentality, officer, or employee, shall be subject
to the provisions of this chapter in the same manner and to the same extent as any
nongovernmental entity.
(3) In a civil action for trade dress infringement under this chapter for trade dress not
registered on the principal register, the person who asserts trade dress protection has the
burden of proving that the matter sought to be protected is not functional.
(b) IMPORTATION
Any goods marked or labeled in contravention of the provisions of this section shall not be
imported into the United States or admitted to entry at any customhouse of the United States.
The owner, importer, or consignee of goods refused entry at any customhouse under this section
may have any recourse by protest or appeal that is given under the customs revenue laws or may
have the remedy given by this chapter in cases involving goods refused entry or seized.
(c) DILUTION BY BLURRING; DILUTION BY TARNISHMENT
(1) INJUNCTIVE RELIEF
Subject to the principles of equity, the owner of a famous mark that is distinctive,
inherently or through acquired distinctiveness, shall be entitled to an injunction against
another person who, at any time after the owner’s mark has become famous,
commences use of a mark or trade name in commerce that is likely to cause dilution by
blurring or dilution by tarnishment of the famous mark, regardless of the presence or
absence of actual or likely confusion, of competition, or of actual economic injury.
(2) DEFINITIONS
(A) For purposes of paragraph (1), a mark is famous if it is widely recognized by
the general consuming public of the United States as a designation of source of
the goods or services of the mark’s owner. In determining whether
a mark possesses the requisite degree of recognition, the court may consider all
relevant factors, including the following:
(i) The duration, extent, and geographic reach of advertising and publicity
of the mark, whether advertised or publicized by the owner or third
parties.
(ii) The amount, volume, and geographic extent of sales of goods or
services offered under the mark.
(iii) The extent of actual recognition of the mark.
(iv) Whether the mark was registered under the Act of March 3, 1881, or
the Act of February 20, 1905, or on the principal register.
(B) For purposes of paragraph (1), “dilution by blurring” is association arising
from the similarity between a mark or trade name and a famous mark that impairs
the distinctiveness of the famous mark. In determining whether a mark or trade
name is likely to cause dilution by blurring, the court may consider all relevant
factors, including the following:
(i) The degree of similarity between the mark or trade name and the
famous mark.
(ii) The degree of inherent or acquired distinctiveness of the famous mark.
506
Electronic copy available at: https://ssrn.com/abstract=3883500

(iii) The extent to which the owner of the famous mark is engaging in
substantially exclusive use of the mark.
(iv) The degree of recognition of the famous mark.
(v) Whether the user of the mark or trade name intended to create an
association with the famous mark.
(vi) Any actual association between the mark or trade name and the
famous mark.
(C) For purposes of paragraph (1), “dilution by tarnishment” is association arising
from the similarity between a mark or trade name and a famous mark that harms
the reputation of the famous mark.
(3) EXCLUSIONS The following shall not be actionable as dilution by blurring or dilution
by tarnishment under this subsection:
(A) Any fair use, including a nominative or descriptive fair use, or facilitation of
such fair use, of a famous mark by another person other than as a designation of
source for the person’s own goods or services, including use in connection with—
(i) advertising or promotion that permits consumers to compare goods or
services; or
(ii) identifying and parodying, criticizing, or commenting upon the
famous mark owner or the goods or services of the famous mark owner.
(B) All forms of news reporting and news commentary.
(C) Any noncommercial use of a mark.
(4) BURDEN OF PROOFIn a civil action for trade dress dilution under this chapter for trade
dress not registered on the principal register, the person who asserts trade dress protection
has the burden of proving that—
(A) the claimed trade dress, taken as a whole, is not functional and is famous; and
(B) if the claimed trade dress includes any mark or marks registered on the
principal register, the unregistered matter, taken as a whole, is famous separate
and apart from any fame of such registered marks.
(5) ADDITIONAL REMEDIES In an action brought under this subsection, the owner of the
famous mark shall be entitled to injunctive relief as set forth in section 1116 of this title.
The owner of the famous mark shall also be entitled to the remedies set forth in sections
1117(a) and 1118 of this title, subject to the discretion of the court and the principles of
equity if—
(A) the mark or trade name that is likely to cause dilution by blurring or dilution
by tarnishment was first used in commerce by the person against whom the
injunction is sought after October 6, 2006; and
(B) in a claim arising under this subsection—
(i) by reason of dilution by blurring, the person against whom the
injunction is sought willfully intended to trade on the recognition of the
famous mark; or
(ii) by reason of dilution by tarnishment, the person against whom the
injunction is sought willfully intended to harm the reputation of the
famous mark.
(6) OWNERSHIP OF VALID REGISTRATION A COMPLETE BAR TO ACTIONThe ownership
by a person of a valid registration under the Act of March 3, 1881, or the Act of February

507
Electronic copy available at: https://ssrn.com/abstract=3883500

20, 1905, or on the principal register under this chapter shall be a complete bar to an
action against that person, with respect to that mark, that—
(A) is brought by another person under the common law or a statute of a State;
and
(B)
(i) seeks to prevent dilution by blurring or dilution by tarnishment; or
(ii) asserts any claim of actual or likely damage or harm to the
distinctiveness or reputation of a mark, label, or form of advertisement.
(7) SAVINGS CLAUSE
Nothing in this subsection shall be construed to impair, modify, or supersede the
applicability of the patent laws of the United States.
(d) CYBERPIRACY PREVENTION
(1)
(A) A person shall be liable in a civil action by the owner of a mark, including a
personal name which is protected as a mark under this section, if, without regard
to the goods or services of the parties, that person—
(i) has a bad faith intent to profit from that mark, including a personal
name which is protected as a mark under this section; and
(ii) registers, traffics in, or uses a domain name that—
(I)
in the case of a mark that is distinctive at the time of
registration of the domain name, is identical or confusingly
similar to that mark;
(II)
in the case of a famous mark that is famous at the time of
registration of the domain name, is identical or confusingly
similar to or dilutive of that mark; or
(III) is a trademark, word, or name protected by reason of section
706 of title 18 or section 220506 of title 36.
(B)
(i) In determining whether a person has a bad faith intent described under
subparagraph (A), a court may consider factors such as, but not limited
to—
(I) the trademark or other intellectual property rights of
the person, if any, in the domain name;
(II) the extent to which the domain name consists of the legal
name of the person or a name that is otherwise commonly used to
identify that person;
(III) the person’s prior use, if any, of the domain name in
connection with the bona fide offering of any goods or
services;
(IV) the person’s bona fide noncommercial or fair use of
the mark in a site accessible under the domain name;
(V) the person’s intent to divert consumers from the mark owner’s
online location to a site accessible under the domain name that
could harm the goodwill represented by the mark, either for
commercial gain or with the intent to tarnish or disparage

508
Electronic copy available at: https://ssrn.com/abstract=3883500

the mark, by creating a likelihood of confusion as to the source,
sponsorship, affiliation, or endorsement of the site;
(VI) the person’s offer to transfer, sell, or otherwise assign
the domain name to the mark owner or any third party for financial
gain without having used, or having an intent to use, the domain
name in the bona fide offering of any goods or services, or
the person’s prior conduct indicating a pattern of such conduct;
(VII) the person’s provision of material and misleading false
contact information when applying for the registration of
the domain name, the person’s intentional failure to maintain
accurate contact information, or the person’s prior conduct
indicating a pattern of such conduct;
(VIII) the person’s registration or acquisition of multiple domain
names which the person knows are identical or confusingly similar
to marks of others that are distinctive at the time of registration of
such domain names, or dilutive of famous marks of others that are
famous at the time of registration of such domain names, without
regard to the goods or services of the parties; and
(IX) the extent to which the mark incorporated in
the person’s domain name registration is or is not distinctive and
famous within the meaning of subsection (c).
(ii) Bad faith intent described under subparagraph (A) shall not be found
in any case in which the court determines that the person believed and had
reasonable grounds to believe that the use of the domain name was a
fair use or otherwise lawful.
(C) In any civil action involving the registration, trafficking, or use of a domain
name under this paragraph, a court may order the forfeiture or cancellation of
the domain name or the transfer of the domain name to the owner of the mark.
(D) A person shall be liable for using a domain name under subparagraph (A)
only if that person is the domain name registrant or that registrant’s authorized
licensee.
(E) As used in this paragraph, the term “traffics in” refers to transactions that
include, but are not limited to, sales, purchases, loans, pledges, licenses,
exchanges of currency, and any other transfer for consideration or receipt in
exchange for consideration.
(2)
(A) The owner of a mark may file an in rem civil action against a domain name in
the judicial district in which the domain name registrar, domain name registry, or
other domain name authority that registered or assigned the domain name is
located if—
(i) the domain name violates any right of the owner of a mark registered in
the Patent and Trademark Office, or protected under subsection (a) or (c);
and
(ii)the court finds that the owner—

509
Electronic copy available at: https://ssrn.com/abstract=3883500

(I)

is not able to obtain in personam jurisdiction over
a person who would have been a defendant in a civil action
under paragraph (1); or
(II)
through due diligence was not able to find a person who
would have been a defendant in a civil action under
paragraph (1) by—
(aa) sending a notice of the alleged violation and intent to
proceed under this paragraph to the registrant of the domain
name at the postal and e-mail address provided by the
registrant to the registrar; and
(bb) publishing notice of the action as the court may direct
promptly after filing the action.
(B) The actions under subparagraph (A)(ii) shall constitute service of process.
(C) In an in rem action under this paragraph, a domain name shall be deemed to
have its situs in the judicial district in which—
(i) the domain name registrar, registry, or other domain name authority
that registered or assigned the domain name is located; or
(ii) documents sufficient to establish control and authority regarding the
disposition of the registration and use of the domain name are deposited
with the court.
(D)
(i) The remedies in an in rem action under this paragraph shall be limited
to a court order for the forfeiture or cancellation of the domain name or the
transfer of the domain name to the owner of the mark. Upon receipt of
written notification of a filed, stamped copy of a complaint filed by the
owner of a mark in a United States district court under this paragraph,
the domain name registrar, domain name registry, or other domain
name authority shall—
(I) expeditiously deposit with the court documents sufficient to
establish the court’s control and authority regarding the disposition
of the registration and use of the domain name to the court; and
(II) not transfer, suspend, or otherwise modify the domain
name during the pendency of the action, except upon order
of the court.
(ii) The domain name registrar or registry or other domain name authority
shall not be liable for injunctive or monetary relief under this paragraph
except in the case of bad faith or reckless disregard, which includes a
willful failure to comply with any such court order.
(3) The civil action established under paragraph (1) and the in rem action established
under paragraph (2), and any remedy available under either such action, shall be in
addition to any other civil action or remedy otherwise applicable.
(4) The in rem jurisdiction established under paragraph (2) shall be in addition to any
other jurisdiction that otherwise exists, whether in rem or in personam.

510
Electronic copy available at: https://ssrn.com/abstract=3883500

15 U.S.C. § 1126. International conventions
(a) REGISTER OF MARKS COMMUNICATED BY INTERNATIONAL BUREAUS
The Director shall keep a register of all marks communicated to him by the international bureaus
provided for by the conventions for the protection of industrial property, trademarks, trade and
commercial names, and the repression of unfair competition to which the United States is or may
become a party, and upon the payment of the fees required by such conventions and the fees
required in this chapter may place the marks so communicated upon such register. This register
shall show a facsimile of the mark or trade or commercial name; the name, citizenship, and
address of the registrant; the number, date, and place of the first registration of the mark,
including the dates on which application for such registration was filed and granted and the term
of such registration; a list of goods or services to which the mark is applied as shown by the
registration in the country of origin, and such other data as may be useful concerning the mark.
This register shall be a continuation of the register provided in section 1(a) of the Act of March
19, 1920.
(b) BENEFITS OF SECTION TO PERSONS WHOSE COUNTRY OF ORIGIN IS PARTY TO
CONVENTION OR TREATY
Any person whose country of origin is a party to any convention or treaty relating to trademarks,
trade or commercial names, or the repression of unfair competition, to which the United States is
also a party, or extends reciprocal rights to nationals of the United States by law, shall be entitled
to the benefits of this section under the conditions expressed herein to the extent necessary to
give effect to any provision of such convention, treaty or reciprocal law, in addition to the rights
to which any owner of a mark is otherwise entitled by this chapter.
(c) PRIOR REGISTRATION IN COUNTRY OF ORIGIN; COUNTRY OF ORIGIN DEFINED
No registration of a mark in the United States by a person described in subsection (b) of this
section shall be granted until such mark has been registered in the country of origin of the
applicant, unless the applicant alleges use in commerce.
For the purposes of this section, the country of origin of the applicant is the country in which he
has a bona fide and effective industrial or commercial establishment, or if he has not such an
establishment the country in which he is domiciled, or if he has not a domicile in any of the
countries described in subsection (b) of this section, the country of which he is a national.
(d) RIGHT OF PRIORITY
An application for registration of a mark under section 1051, 1053, 1054, or 1091 of this title or
under subsection (e) of this section, filed by a person described in subsection (b) of this section
who has previously duly filed an application for registration of the same mark in one of the
countries described in subsection (b) shall be accorded the same force and effect as would be
accorded to the same application if filed in the United States on the same date on which the
application was first filed in such foreign country: Provided, That—
(1) the application in the United States is filed within six months from the date on which
the application was first filed in the foreign country;
(2) the application conforms as nearly as practicable to the requirements of this chapter,
including a statement that the applicant has a bona fide intention to use the mark in
commerce;

511
Electronic copy available at: https://ssrn.com/abstract=3883500

(3) the rights acquired by third parties before the date of the filing of the first application
in the foreign country shall in no way be affected by a registration obtained on an
application filed under this subsection;
(4) nothing in this subsection shall entitle the owner of a registration granted under this
section to sue for acts committed prior to the date on which his mark was registered in
this country unless the registration is based on use in commerce.
In like manner and subject to the same conditions and requirements, the right provided in
this section may be based upon a subsequent regularly filed application in the same
foreign country, instead of the first filed foreign application: Provided, That any foreign
application filed prior to such subsequent application has been withdrawn, abandoned, or
otherwise disposed of, without having been laid open to public inspection and without
leaving any rights outstanding, and has not served, nor thereafter shall serve, as a basis
for claiming a right of priority.
(e) REGISTRATION ON PRINCIPAL OR SUPPLEMENTAL REGISTER; COPY OF FOREIGN
REGISTRATION
A mark duly registered in the country of origin of the foreign applicant may be registered on the
principal register if eligible, otherwise on the supplemental register in this chapter provided.
Such applicant shall submit, within such time period as may be prescribed by the Director, a true
copy, a photocopy, a certification, or a certified copy of the registration in the country of origin
of the applicant. The application must state the applicant’s bona fide intention to use the mark in
commerce, but use in commerce shall not be required prior to registration.
(f) DOMESTIC REGISTRATION INDEPENDENT OF FOREIGN REGISTRATION
The registration of a mark under the provisions of subsections (c), (d), and (e) of this section by a
person described in subsection (b) shall be independent of the registration in the country of
origin and the duration, validity, or transfer in the United States of such registration shall be
governed by the provisions of this chapter.
(g) TRADE OR COMMERCIAL NAMES OF FOREIGN NATIONALS PROTECTED WITHOUT
REGISTRATION
Trade names or commercial names of persons described in subsection (b) of this section shall be
protected without the obligation of filing or registration whether or not they form parts of marks.
(h) PROTECTION OF FOREIGN NATIONALS AGAINST UNFAIR COMPETITION
Any person designated in subsection (b) of this section as entitled to the benefits and subject to
the provisions of this chapter shall be entitled to effective protection against unfair competition,
and the remedies provided in this chapter for infringement of marks shall be available so far as
they may be appropriate in repressing acts of unfair competition.
(a) Citizens or residents of United States entitled to benefits of section
Citizens or residents of the United States shall have the same benefits as are granted by this
section to persons described in subsection (b) of this section.
15 U.S.C. § 1127. Construction and definitions; intent of chapter (2006)
In the construction of this chapter, unless the contrary is plainly apparent from the context—

512
Electronic copy available at: https://ssrn.com/abstract=3883500

The United States includes and embraces all territory which is under its jurisdiction and control.
The word “commerce” means all commerce which may lawfully be regulated by Congress.
The term “principal register” refers to the register provided for by sections 1051 to 1072 of this
title, and the term “supplemental register” refers to the register provided for by
sections 1091 to 1096 of this title.
The term “person” and any other word or term used to designate the applicant or other entitled to
a benefit or privilege or rendered liable under the provisions of this chapter includes a
juristic person as well as a natural person. The term “juristic person” includes a firm,
corporation, union, association, or other organization capable of suing and being sued in a court
of law.
The term “person” also includes the United States, any agency or instrumentality thereof, or any
individual, firm, or corporation acting for the United States and with the authorization and
consent of the United States. The United States, any agency or instrumentality thereof, and any
individual, firm, or corporation acting for the United States and with the authorization and
consent of the United States, shall be subject to the provisions of this chapter in the same manner
and to the same extent as any nongovernmental entity.
The term “person” also includes any State, any instrumentality of a State, and any officer or
employee of a State or instrumentality of a State acting in his or her official capacity. Any State,
and any such instrumentality, officer, or employee, shall be subject to the provisions of this
chapter in the same manner and to the same extent as any nongovernmental entity.
The terms “applicant” and “registrant” embrace the legal representatives, predecessors,
successors and assigns of such applicant or registrant.
The term “Director” means the Under Secretary of Commerce for Intellectual Property
and Director of the United States Patent and Trademark Office.
The term “related company” means any person whose use of a mark is controlled by the owner
of the mark with respect to the nature and quality of the goods or services on or in connection
with which the mark is used.
The terms “trade name” and “commercial name” mean any name used by a person to identify his
or her business or vocation.
The term “trademark” includes any word, name, symbol, or device, or any combination
thereof—
(1) used by a person, or
(2) which a person has a bona fide intention to use in commerce and applies to register on the
principal register established by this chapter,
to identify and distinguish his or her goods, including a unique product, from those
manufactured or sold by others and to indicate the source of the goods, even if that source is
unknown.
The term “service mark” means any word, name, symbol, or device, or any combination
thereof—
513
Electronic copy available at: https://ssrn.com/abstract=3883500

(1) used by a person, or
(2) which a person has a bona fide intention to use in commerce and applies to register on the
principal register established by this chapter, to identify and distinguish the services of
one person, including a unique service, from the services of others and to indicate the source
of the services, even if that source is unknown. Titles, character names, and other distinctive
features of radio or television programs may be registered as service marks notwithstanding
that they, or the programs, may advertise the goods of the sponsor.
The term “certification mark” means any word, name, symbol, or device, or any combination
thereof—
(1) used by a person other than its owner, or
(2) which its owner has a bona fide intention to permit a person other than the owner
to use in commerce and files an application to register on the principal register established by
this chapter, to certify regional or other origin, material, mode of manufacture, quality,
accuracy, or other characteristics of such person’s goods or services or that the work or labor
on the goods or services was performed by members of a union or other organization.
The term “collective mark” means a trademark or service mark—
(1) used by the members of a cooperative, an association, or other collective group or
organization, or
(2) which such cooperative, association, or other collective group or organization has a bona
fide intention to use in commerce and applies to register on the principal register established
by this chapter, and includes marks indicating membership in a union, an association, or other
organization.
The term “mark” includes any trademark, service mark, collective mark, or certification mark.
The term “use in commerce” means the bona fide use of a mark in the ordinary course of trade,
and not made merely to reserve a right in a mark. For purposes of this chapter, a mark shall be
deemed to be in use in commerce—
(1) on goods when—
(A) it is placed in any manner on the goods or their containers or the displays associated
therewith or on the tags or labels affixed thereto, or if the nature of the goods makes such
placement impracticable, then on documents associated with the goods or their sale, and
(B) the goods are sold or transported in commerce, and
(2) on services when it is used or displayed in the sale or advertising of services and the
services are rendered in commerce, or the services are rendered in more than one State or in
the United States and a foreign country and the person rendering the services is engaged
in commerce in connection with the services.
A mark shall be deemed to be “abandoned” if either of the following occurs:
(1) When its use has been discontinued with intent not to resume such use. Intent not to
resume may be inferred from circumstances. Nonuse for 3 consecutive years shall be prima

514
Electronic copy available at: https://ssrn.com/abstract=3883500

facie evidence of abandonment. “Use” of a mark means the bona fide use of such mark made
in the ordinary course of trade, and not made merely to reserve a right in a mark.
(2) When any course of conduct of the owner, including acts of omission as well as
commission, causes the mark to become the generic name for the goods or services on or in
connection with which it is used or otherwise to lose its significance as a mark. Purchaser
motivation shall not be a test for determining abandonment under this paragraph.
The term “colorable imitation” includes any mark which so resembles a registered mark as to be
likely to cause confusion or mistake or to deceive.
The term “registered mark” means a mark registered in the United States Patent and Trademark
Office under this chapter or under the Act of March 3, 1881, or the Act of February 20, 1905, or
the Act of March 19, 1920. The phrase “marks registered in the Patent and Trademark
Office” means registered marks.
The term “Act of March 3, 1881”, “Act of February 20, 1905”, or “Act of March 19, 1920”,
means the respective Act as amended.
A “counterfeit” is a spurious mark which is identical with, or substantially indistinguishable
from, a registered mark.
The term “domain name” means any alphanumeric designation which is registered with or
assigned by any domain name registrar, domain name registry, or other domain name registration
authority as part of an electronic address on the Internet.
The term “Internet” has the meaning given that term in section 230(f)(1) of title 47.
Words used in the singular include the plural and vice versa.
The intent of this chapter is to regulate commerce within the control of Congress by making
actionable the deceptive and misleading use of marks in such commerce; to protect registered
marks used in such commerce from interference by State, or territorial legislation; to
protect persons engaged in such commerce against unfair competition; to prevent fraud and
deception in such commerce by the use of reproductions, copies, counterfeits, or colorable
imitations of registered marks; and to provide rights and remedies stipulated by treaties and
conventions respecting trademarks, trade names, and unfair competition entered into between the
United States and foreign nations.

515
Electronic copy available at: https://ssrn.com/abstract=3883500

TITLE 17: COPYRIGHTS
17 U.S.C. § 101. Definitions (2010)
Except as otherwise provided in this title, as used in this title, the following terms and their
variant forms mean the following:
A "collective work" is a work, such as a periodical issue, anthology, or encyclopedia, in which a
number of contributions, constituting separate and independent works in themselves, are
assembled into a collective whole.
A "compilation" is a work formed by the collection and assembling of preexisting materials or of
data that are selected, coordinated, or arranged in such a way that the resulting work as a whole
constitutes an original work of authorship. The term "compilation" includes collective works.
"Copies" are material objects, other than phonorecords, in which a work is fixed by any method
now known or later developed, and from which the work can be perceived, reproduced, or
otherwise communicated, either directly or with the aid of a machine or device. The term
"copies" includes the material object, other than a phonorecord, in which the work is first fixed.
A "derivative work" is a work based upon one or more preexisting works, such as a translation,
musical arrangement, dramatization, fictionalization, motion picture version, sound recording, art
reproduction, abridgment, condensation, or any other form in which a work may be recast,
transformed, or adapted. A work consisting of editorial revisions, annotations, elaborations, or
other modifications which, as a whole, represent an original work of authorship, is a "derivative
work".
An “anonymous work” is a work on the copies or phonorecords of which no natural person is
identified as author.
An “architectural work” is the design of a building as embodied in any tangible medium of
expression, including a building, architectural plans, or drawings. The work includes the overall
form as well as the arrangement and composition of spaces and elements in the design, but does
not include individual standard features.
“Audiovisual works” are works that consist of a series of related images which are intrinsically
intended to be shown by the use of machines, or devices such as projectors, viewers, or
electronic equipment, together with accompanying sounds, if any, regardless of the nature of the
material objects, such as films or tapes, in which the works are embodied.
“Copyright owner”, with respect to any one of the exclusive rights comprised in a copyright,
refers to the owner of that particular right.
A work is “created” when it is fixed in a copy or phonorecord for the first time; where a work is
prepared over a period of time, the portion of it that has been fixed at any particular time
constitutes the work as of that time, and where the work has been prepared in different versions,
each version constitutes a separate work.
A “device”, “machine”, or “process” is one now known or later developed.

516
Electronic copy available at: https://ssrn.com/abstract=3883500

To “display” a work means to show a copy of it, either directly or by means of a film, slide,
television image, or any other device or process or, in the case of a motion picture or other
audiovisual work, to show individual images nonsequentially.
A work is “fixed” in a tangible medium of expression when its embodiment in a copy or
phonorecord, by or under the authority of the author, is sufficiently permanent or stable to permit
it to be perceived, reproduced, or otherwise communicated for a period of more than transitory
duration. A work consisting of sounds, images, or both, that are being transmitted, is “fixed” for
purposes of this title if a fixation of the work is being made simultaneously with its
transmission.
A “joint work” is a work prepared by two or more authors with the intention that their
contributions be merged into inseparable or interdependent parts of a unitary whole.
“Literary works” are works, other than audiovisual works, expressed in words, numbers, or other
verbal or numerical symbols or indicia, regardless of the nature of the material objects, such as
books, periodicals, manuscripts, phonorecords, film, tapes, disks, or cards, in which they are
embodied.
“Motion pictures” are audiovisual works consisting of a series of related images which, when
shown in succession, impart an impression of motion, together with accompanying sounds, if
any.
To “perform” a work means to recite, render, play, dance, or act it, either directly or by means of
any device or process or, in the case of a motion picture or other audiovisual work, to show its
images in any sequence or to make the sounds accompanying it audible.
“Phonorecords” are material objects in which sounds, other than those accompanying a motion
picture or other audiovisual work, are fixed by any method now known or later developed, and
from which the sounds can be perceived, reproduced, or otherwise communicated, either directly
or with the aid of a machine or device. The term “phonorecords” includes the material object in
which the sounds are first fixed.
“Pictorial, graphic, and sculptural works” include two-dimensional and three-dimensional works
of fine, graphic, and applied art, photographs, prints and art reproductions, maps, globes, charts,
diagrams, models, and technical drawings, including architectural plans. Such works shall
include works of artistic craftsmanship insofar as their form but not their mechanical or
utilitarian aspects are concerned; the design of a useful article, as defined in this section, shall be
considered a pictorial, graphic, or sculptural work only if, and only to the extent that, such design
incorporates pictorial, graphic, or sculptural features that can be identified separately from, and
are capable of existing independently of, the utilitarian aspects of the article.
A “pseudonymous work” is a work on the copies or phonorecords of which the author is
identified under a fictitious name.
“Publication” is the distribution of copies or phonorecords of a work to the public by sale or
other transfer of ownership, or by rental, lease, or lending. The offering to distribute copies or
phonorecords to a group of persons for purposes of further distribution, public performance, or
517
Electronic copy available at: https://ssrn.com/abstract=3883500

public display, constitutes publication. A public performance or display of a work does not of
itself constitute publication.
To perform or display a work “publicly” means—
(1) to perform or display it at a place open to the public or at any place where a
substantial number of persons outside of a normal circle of a family and its social
acquaintances is gathered; or
(2) to transmit or otherwise communicate a performance or display of the work to a place
specified by clause (1) or to the public, by means of any device or process, whether the
members of the public capable of receiving the performance or display receive it in the
same place or in separate places and at the same time or at different times.
“Sound recordings” are works that result from the fixation of a series of musical, spoken, or
other sounds, but not including the sounds accompanying a motion picture or other audiovisual
work, regardless of the nature of the material objects, such as disks, tapes, or other phonorecords,
in which they are embodied.
To “transmit” a performance or display is to communicate it by any device or process whereby
images or sounds are received beyond the place from which they are sent.
A “useful article” is an article having an intrinsic utilitarian function that is not merely to portray
the appearance of the article or to convey information. An article that is normally a part of a
useful article is considered a “useful article.”

17 U.S.C. §102. Subject matter of copyright: In general (1990)
(a) Copyright protection subsists, in accordance with this title, in original works of authorship
fixed in any tangible medium of expression, now known or later developed, from which they can
be perceived, reproduced, or otherwise communicated, either directly or with the aid of a
machine or device. Works of authorship include the following categories:
(1) literary works;
(2) musical works, including any accompanying words;
(3) dramatic works, including any accompanying music;
(4) pantomimes and choreographic works;
(5) pictorial, graphic, and sculptural works;
(6) motion pictures and other audiovisual works;
(7) sound recordings; and
(8) architectural works.
(b) In no case does copyright protection for an original work of authorship extend to any idea,
procedure, process, system, method of operation, concept, principle, or discovery, regardless of
the form in which it is described, explained, illustrated, or embodied in such work.
17 U.S.C. § 103. Subject matter of copyright: Compilations and derivative works (1976)
(a) The subject matter of copyright as specified by section 102 includes compilations and
derivative works, but protection for a work employing preexisting material in which copyright
subsists does not extend to any part of the work in which such material has been used unlawfully.

518
Electronic copy available at: https://ssrn.com/abstract=3883500

(b) The copyright in a compilation or derivative work extends only to the material contributed by
the author of such work, as distinguished from the preexisting material employed in the work,
and does not imply any exclusive right in the preexisting material. The copyright in such work is
independent of, and does not affect or enlarge the scope, duration, ownership, or subsistence of,
any copyright protection in the preexisting material.

17 U.S.C. §104. Subject matter of copyright: National origin (1998)
(a) UNPUBLISHED WORKS.—
The works specified by sections 102 and 103, while unpublished, are subject to protection under
this title without regard to the nationality or domicile of the author.
(b) PUBLISHED WORKS.—The works specified by sections 102 and 103, when published, are
subject to protection under this title if—
(1) on the date of first publication, one or more of the authors is a national or domiciliary
of the United States, or is a national, domiciliary, or sovereign authority of a treaty party,
or is a stateless person, wherever that person may be domiciled; or
(2) the work is first published in the United States or in a foreign nation that, on the date
of first publication, is a treaty party; or
(3) the work is a sound recording that was first fixed in a treaty party; or
(4) the work is a pictorial, graphic, or sculptural work that is incorporated in a building or
other structure, or an architectural work that is embodied in a building and the building or
structure is located in the United States or a treaty party; or
(5) the work is first published by the United Nations or any of its specialized agencies, or
by the Organization of American States; or
(6) the work comes within the scope of a Presidential proclamation. Whenever the
President finds that a particular foreign nation extends, to works by authors who are
nationals or domiciliaries of the United States or to works that are first published in the
United States, copyright protection on substantially the same basis as that on which the
foreign nation extends protection to works of its own nationals and domiciliaries and
works first published in that nation, the President may by proclamation extend protection
under this title to works of which one or more of the authors is, on the date of
first publication, a national, domiciliary, or sovereign authority of that nation, or which
was first published in that nation. The President may revise, suspend, or revoke any such
proclamation or impose any conditions or limitations on protection under a proclamation.
For purposes of paragraph (2), a work that is published in the United States or a treaty
party within 30 days after publication in a foreign nation that is not a treaty party shall be
considered to be first published in the United States or such treaty party, as the case may
be.
(c) EFFECT OF BERNE CONVENTION.—
No right or interest in a work eligible for protection under this title may be claimed by virtue of,
or in reliance upon, the provisions of the Berne Convention, or the adherence of the
United States thereto. Any rights in a work eligible for protection under this title that derive from
this title, other Federal or State statutes, or the common law, shall not be expanded or reduced by

519
Electronic copy available at: https://ssrn.com/abstract=3883500

virtue of, or in reliance upon, the provisions of the Berne Convention, or the adherence of the
United States thereto.
(d) EFFECT OF PHONOGRAMS TREATIES.—
Notwithstanding the provisions of subsection (b), no works other than sound recordings shall be
eligible for protection under this title solely by virtue of the adherence of the United States to
the Geneva Phonograms Convention or the WIPO Performances and Phonograms Treaty.

17 U.S.C. § 104A. Copyright in restored works
(a) Automatic Protection and Term.—
(1) Term.—
(A) Copyright subsists, in accordance with this section, in restored works, and
vests automatically on the date of restoration.
(B) Any work in which copyright is restored under this section shall subsist for
the remainder of the term of copyright that the work would have otherwise been
granted in the United States if the work never entered the public domain in the
United States.
(2) Exception.—
Any work in which the copyright was ever owned or administered by the Alien Property
Custodian and in which the restored copyright would be owned by a government or
instrumentality thereof, is not a restored work.
(b) Ownership of Restored Copyright.—
A restored work vests initially in the author or initial rightholder of the work as determined by
the law of the source country of the work.
(c) Filing of Notice of Intent to Enforce Restored Copyright Against Reliance Parties.—
On or after the date of restoration, any person who owns a copyright in a restored work or an
exclusive right therein may file with the Copyright Office a notice of intent to enforce that
person’s copyright or exclusive right or may serve such a notice directly on a reliance party.
Acceptance of a notice by the Copyright Office is effective as to any reliance parties but shall not
create a presumption of the validity of any of the facts stated therein. Service on a reliance
party is effective as to that reliance party and any other reliance parties with actual knowledge of
such service and of the contents of that notice.
(d) Remedies for Infringement of Restored Copyrights.—
(1) Enforcement of copyright in restored works in the absence of a reliance party.—
As against any party who is not a reliance party, the remedies provided in chapter 5 of
this title shall be available on or after the date of restoration of a restored copyright with
respect to an act of infringement of the restored copyright that is commenced on or after
the date of restoration.
(2) Enforcement of copyright in restored works as against reliance parties.—As
against a reliance party, except to the extent provided in paragraphs (3) and (4), the
remedies provided in chapter 5 of this title shall be available, with respect to an act of
infringement of a restored copyright, on or after the date of restoration of the restored
copyright if the requirements of either of the following subparagraphs are met:
520
Electronic copy available at: https://ssrn.com/abstract=3883500

(A)
(i) The owner of the restored copyright (or such owner’s agent) or the
owner of an exclusive right therein (or such owner’s agent) files with the
Copyright Office, during the 24-month period beginning on the date of
restoration, a notice of intent to enforce the restored copyright; and
(ii)
(I)
the act of infringement commenced after the end of the 12month period beginning on the date of publication of the
notice in the Federal Register;
(II)
the act of infringement commenced before the end of the
12-month period described in subclause (I) and continued
after the end of that 12-month period, in which case
remedies shall be available only for infringement occurring
after the end of that 12-month period; or
(III) copies or phonorecords of a work in which copyright has
been restored under this section are made after publication of the
notice of intent in the Federal Register.
(B)
(i) The owner of the restored copyright (or such owner’s agent) or the
owner of an exclusive right therein (or such owner’s agent) serves upon
a reliance party a notice of intent to enforce a restored copyright; and
(ii)
(I) the act of infringement commenced after the end of the 12month period beginning on the date the notice of intent is received;
(II) the act of infringement commenced before the end of the 12month period described in subclause (I) and continued after the end
of that 12-month period, in which case remedies shall be available
only for the infringement occurring after the end of that 12-month
period; or
(III) copies or phonorecords of a work in which copyright has
been restored under this section are made after receipt of the notice
of intent.
In the event that notice is provided under both subparagraphs (A)
and (B), the 12-month period referred to in such subparagraphs
shall run from the earlier of publication or service of notice.
(3) Existing derivative works.—
(A)In the case of a derivative work that is based upon a restored work and is
created—
(i) before the date of the enactment of the Uruguay Round Agreements
Act, if the source country of the restored work is an eligible country on
such date, or
(ii) before the date on which the source country of the restored
work becomes an eligible country, if that country is not an eligible
country on such date of enactment,
a reliance party may continue to exploit that derivative work for the
duration of the restored copyright if the reliance party pays to the owner of

521
Electronic copy available at: https://ssrn.com/abstract=3883500

the restored copyright reasonable compensation for conduct which would
be subject to a remedy for infringement but for the provisions of this
paragraph.
(B) In the absence of an agreement between the parties, the amount of such
compensation shall be determined by an action in United States district court, and
shall reflect any harm to the actual or potential market for or value of the restored
work from the reliance party’s continued exploitation of the work, as well as
compensation for the relative contributions of expression of the author of
the restored work and the reliance party to the derivative work.
(4) Commencement of infringement for reliance parties.—
For purposes of section 412, in the case of reliance parties, infringement shall be deemed
to have commenced before registration when acts which would have constituted
infringement had the restored work been subject to copyright were commenced before the
date of restoration.
(e) Notices of Intent To Enforce a Restored Copyright.—
(1) Notices of intent filed with the copyright office.—
(A)
(i) A notice of intent filed with the Copyright Office to enforce a restored
copyright shall be signed by the owner of the restored copyright or the
owner of an exclusive right therein, who files the notice under subsection
(d)(2)(A)(i) (hereafter in this paragraph referred to as the “owner”), or by
the owner’s agent, shall identify the title of the restored work, and shall
include an English translation of the title and any other alternative titles
known to the owner by which the restored work may be identified, and an
address and telephone number at which the owner may be contacted. If the
notice is signed by an agent, the agency relationship must have been
constituted in a writing signed by the owner before the filing of the notice.
The Copyright Office may specifically require in regulations other
information to be included in the notice, but failure to provide such other
information shall not invalidate the notice or be a basis for refusal to list
the restored work in the Federal Register.
(ii) If a work in which copyright is restored has no formal title, it shall be
described in the notice of intent in detail sufficient to identify it.
(iii) Minor errors or omissions may be corrected by further notice at any
time after the notice of intent is filed. Notices of corrections for such
minor errors or omissions shall be accepted after the period established in
subsection (d)(2)(A)(i). Notices shall be published in the Federal Register
pursuant to subparagraph (B).
(B)
(i) The Register of Copyrights shall publish in the Federal Register,
commencing not later than 4 months after the date of restoration for a
particular nation and every 4 months thereafter for a period of 2 years, lists
identifying restored works and the ownership thereof if a notice of intent
to enforce a restored copyright has been filed.
(ii) Not less than 1 list containing all notices of intent to enforce shall be
maintained in the Public Information Office of the Copyright Office and
522
Electronic copy available at: https://ssrn.com/abstract=3883500

shall be available for public inspection and copying during regular
business hours pursuant to sections 705 and 708.
(C) The Register of Copyrights is authorized to fix reasonable fees based on the
costs of receipt, processing, recording, and publication of notices of intent to
enforce a restored copyright and corrections thereto.
(D)
(i) Not later than 90 days before the date the Agreement on Trade-Related
Aspects of Intellectual Property referred to in section 101(d)(15) of
the Uruguay Round Agreements Act enters into force with respect to the
United States, the Copyright Office shall issue and publish in the Federal
Register regulations governing the filing under this subsection of notices
of intent to enforce a restored copyright.
(ii) Such regulations shall permit owners of restored copyrights to file
simultaneously for registration of the restored copyright.
(2) Notices of intent served on a reliance party.—
(A) Notices of intent to enforce a restored copyright may be served on a reliance
party at any time after the date of restoration of the restored copyright.
(B) Notices of intent to enforce a restored copyright served on a reliance
party shall be signed by the owner or the owner’s agent, shall identify the restored
work and the work in which the restored work is used, if any, in detail sufficient
to identify them, and shall include an English translation of the title, any other
alternative titles known to the owner by which the work may be identified, the use
or uses to which the owner objects, and an address and telephone number at
which the reliance party may contact the owner. If the notice is signed by an
agent, the agency relationship must have been constituted in writing and signed
by the owner before service of the notice.
(3) Effect of material false statements.—
Any material false statement knowingly made with respect to any restored
copyright identified in any notice of intent shall make void all claims and assertions made
with respect to such restored copyright.
(f) Immunity From Warranty and Related Liability.—
(1) In general.—
Any person who warrants, promises, or guarantees that a work does not violate an
exclusive right granted in section 106 shall not be liable for legal, equitable, arbitral, or
administrative relief if the warranty, promise, or guarantee is breached by virtue of the
restoration of copyright under this section, if such warranty, promise, or guarantee is
made before January 1, 1995.
(2) Performances.—
No person shall be required to perform any act if such performance is made infringing by
virtue of the restoration of copyright under the provisions of this section, if the obligation
to perform was undertaken before January 1, 1995.
(g) Proclamation of Copyright Restoration.—Whenever the President finds that a particular
foreign nation extends, to works by authors who are nationals or domiciliaries of the
United States, restored copyright protection on substantially the same basis as provided under

523
Electronic copy available at: https://ssrn.com/abstract=3883500

this section, the President may by proclamation extend restored protection provided under this
section to any work—
(1) of which one or more of the authors is, on the date of first publication, a national,
domiciliary, or sovereign authority of that nation; or
(2) which was first published in that nation.
The President may revise, suspend, or revoke any such proclamation or impose any
conditions or limitations on protection under such a proclamation.
(h) Definitions.—For purposes of this section and section 109(a):
(1) The term “date of adherence or proclamation” means the earlier of the date on which
a foreign nation which, as of the date the WTO Agreement enters into force with respect
to the United States, is not a nation adhering to the Berne Convention or a WTO member
country, becomes—
(A) a nation adhering to the Berne Convention;
(B) a WTO member country;
(C) a nation adhering to the WIPO Copyright Treaty;
(D) a nation adhering to the WIPO Performances and Phonograms Treaty; or
(E) subject to a Presidential proclamation under subsection (g).
(2) The “date of restoration” of a restored copyright is—
(A) January 1, 1996, if the source country of the restored work is a nation
adhering to the Berne Convention or a WTO member country on such date, or
(B) the date of adherence or proclamation, in the case of any other source
country of the restored work.
(3) The term “eligible country” means a nation, other than the United States, that—
(A) becomes a WTO member country after the date of the enactment of
the Uruguay Round Agreements Act;
(B) on such date of enactment is, or after such date of enactment becomes, a
nation adhering to the Berne Convention;
(C) adheres to the WIPO Copyright Treaty;
(D) adheres to the WIPO Performances and Phonograms Treaty; or
(E) after such date of enactment becomes subject to a proclamation under
subsection (g).
(4) The term “reliance party” means any person who—
(A) with respect to a particular work, engages in acts, before the source country of
that work becomes an eligible country, which would have violated section 106 if
the restored work had been subject to copyright protection, and who, after
the source country becomes an eligible country, continues to engage in such acts;
(B) before the source country of a particular work becomes an eligible country,
makes or acquires 1 or more copies or phonorecords of that work; or
(C) as the result of the sale or other disposition of a derivative work covered
under subsection (d)(3), or significant assets of a person described in
subparagraph (A) or (B), is a successor, assignee, or licensee of that person.
(5) The term “restored copyright” means copyright in a restored work under this section.
(6) The term “restored work” means an original work of authorship that—
(A) is protected under subsection (a);
(B) is not in the public domain in its source country through expiration of term of
protection;
524
Electronic copy available at: https://ssrn.com/abstract=3883500

(C) is in the public domain in the United States due to—
(i) noncompliance with formalities imposed at any time by
United States copyright law, including failure of renewal, lack of proper
notice, or failure to comply with any manufacturing requirements;
(ii) lack of subject matter protection in the case of sound recordings fixed
before February 15, 1972; or
(iii) lack of national eligibility;
(D) has at least one author or rightholder who was, at the time the work was
created, a national or domiciliary of an eligible country, and if published, was first
published in an eligible country and not published in the United States during the
30-day period following publication in such eligible country; and
(E) if the source country for the work is an eligible country solely by virtue of its
adherence to the WIPO Performances and Phonograms Treaty, is a sound
recording.
(7) The term “rightholder” means the person—
(A) who, with respect to a sound recording, first fixes a sound recording with
authorization, or
(B) who has acquired rights from the person described in subparagraph (A) by
means of any conveyance or by operation of law.
(8) The “source country” of a restored work is—
(A) a nation other than the United States;
(B) in the case of an unpublished work—
(i) the eligible country in which the author or rightholder is a national or
domiciliary, or, if a restored work has more than 1 author
or rightholder, of which the majority of foreign authors or rightholders are
nationals or domiciliaries; or
(ii) if the majority of authors or rightholders are not foreign, the nation
other than the United States which has the most significant contacts with
the work; and
(C) in the case of a published work—
(i) the eligible country in which the work is first published, or
(ii) if the restored work is published on the same day in 2 or more eligible
countries, the eligible country which has the most significant contacts with
the work.
17 U.S.C. § 105. Subject matter of copyright: United States Government works (2019)
(a) In General.— Copyright protection under this title is not available for any work of the United
States Government, but the United States Government is not precluded from receiving and
holding copyrights transferred to it by assignment, bequest, or otherwise.
…
17 U.S.C. §106. Exclusive rights in copyrighted works (2002)
Subject to sections 107 through 122, the owner of copyright under this title has the exclusive
rights to do and to authorize any of the following:
1) to reproduce the copyrighted work in copies or phonorecords;
2) to prepare derivative works based upon the copyrighted work;
525
Electronic copy available at: https://ssrn.com/abstract=3883500

3) to distribute copies or phonorecords of the copyrighted work to the public by sale or other
transfer of ownership, or by rental, lease, or lending;
4) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and
motion pictures and other audiovisual works, to perform the copyrighted work publicly;
5) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and
pictorial, graphic, or sculptural works, including the individual images of a motion
picture or other audiovisual work, to display the copyrighted work publicly; and
in the case of sound recordings, to perform the copyrighted work publicly by means of a
digital audio transmission.

17 U.S.C. §106A. Rights of certain authors to attribution and integrity.
(a) Rights of Attribution and Integrity.—Subject to section 107 and independent of the
exclusive rights provided in section 106, the author of a work of visual art—
(1) shall have the right—
(A) to claim authorship of that work, and
(B) to prevent the use of his or her name as the author of any work of visual
art which he or she did not create;
(2) shall have the right to prevent the use of his or her name as the author of the work of
visual art in the event of a distortion, mutilation, or other modification of the work which
would be prejudicial to his or her honor or reputation; and
(3) subject to the limitations set forth in section 113(d), shall have the right—
(A) to prevent any intentional distortion, mutilation, or other modification of that
work which would be prejudicial to his or her honor or reputation, and any
intentional distortion, mutilation, or modification of that work is a violation of
that right, and
(B) to prevent any destruction of a work of recognized stature, and any intentional
or grossly negligent destruction of that work is a violation of that right.
(b) Scope and Exercise of Rights.— Only the author of a work of visual art has the rights
conferred by subsection (a) in that work, whether or not the author is the copyright owner. The
authors of a joint work of visual art are coowners of the rights conferred by subsection (a) in that
work.
(c) Exceptions.—
(1) The modification of a work of visual art which is a result of the passage of time or the
inherent nature of the materials is not a distortion, mutilation, or other modification
described in subsection (a)(3)(A).
(2) The modification of a work of visual art which is the result of conservation, or of the
public presentation, including lighting and placement, of the work is not a destruction,
distortion, mutilation, or other modification described in subsection (a)(3) unless the
modification is caused by gross negligence.
(3) The rights described in paragraphs (1) and (2) of subsection (a) shall not apply to any
reproduction, depiction, portrayal, or other use of a work in, upon, or in any connection
with any item described in subparagraph (A) or (B) of the definition of “work of visual
art” in section 101, and any such reproduction, depiction, portrayal, or other use of a

526
Electronic copy available at: https://ssrn.com/abstract=3883500

work is not a destruction, distortion, mutilation, or other modification described in
paragraph (3) of subsection (a).
(d) Duration of Rights.—
(1) With respect to works of visual art created on or after the effective date set forth in
section 610(a) of the Visual Artists Rights Act of 1990, the rights conferred by subsection
(a) shall endure for a term consisting of the life of the author.
(2) With respect to works of visual art created before the effective date set forth in section
610(a) of the Visual Artists Rights Act of 1990, but title to which has not, as of such
effective date, been transferred from the author, the rights conferred by subsection (a)
shall be coextensive with, and shall expire at the same time as, the rights conferred by
section 106.
(3) In the case of a joint work prepared by two or more authors, the rights conferred by
subsection (a) shall endure for a term consisting of the life of the last surviving author.
(4) All terms of the rights conferred by subsection (a) run to the end of the calendar year
in which they would otherwise expire.
(e) Transfer and Waiver.—
(1) The rights conferred by subsection (a) may not be transferred, but those rights may be
waived if the author expressly agrees to such waiver in a written instrument signed by the
author. Such instrument shall specifically identify the work, and uses of that work, to
which the waiver applies, and the waiver shall apply only to the work and uses so
identified. In the case of a joint work prepared by two or more authors, a waiver of rights
under this paragraph made by one such author waives such rights for all such authors.
(2) Ownership of the rights conferred by subsection (a) with respect to a work of visual
art is distinct from ownership of any copy of that work, or of a copyright or any exclusive
right under a copyright in that work. Transfer of ownership of any copy of a work of
visual art, or of a copyright or any exclusive right under a copyright, shall not constitute a
waiver of the rights conferred by subsection (a). Except as may otherwise be agreed by
the author in a written instrument signed by the author, a waiver of the rights conferred
by subsection (a) with respect to a work of visual art shall not constitute a transfer of
ownership of any copy of that work, or of ownership of a copyright or of any exclusive
right under a copyright in that work.

17 U.S.C. §107. Limitations on exclusive rights: Fair use (1992)
Notwithstanding the provisions of sections 106 and 106A, the fair use of a copyrighted work,
including such use by reproduction in copies or phonorecords or by any other means specified by
that section, for purposes such as criticism, comment, news reporting, teaching (including
multiple copies for classroom use), scholarship, or research, is not an infringement of copyright.
In determining whether the use made of a work in any particular case is a fair use the factors to
be considered shall include
(1) the purpose and character of the use, including whether such use is of a commercial nature or
is for nonprofit educational purposes;
(2) the nature of the copyrighted work;

527
Electronic copy available at: https://ssrn.com/abstract=3883500

(3) the amount and substantiality of the portion used in relation to the copyrighted work as a
whole; and
(4) the effect of the use upon the potential market for or value of the copyrighted work.
The fact that a work is unpublished shall not itself bar a finding of fair use if such finding is
made upon consideration of all the above factors.
17 U.S.C. §109. Limitations on exclusive rights: Effect of transfer of particular copy or
phonorecord
(a) Notwithstanding the provisions of section 106(3), the owner of a particular copy or
phonorecord lawfully made under this title, or any person authorized by such owner, is entitled,
without the authority of the copyright owner, to sell or otherwise dispose of the possession of
that copy or phonorecord. Notwithstanding the preceding sentence, copies or phonorecords of
works subject to restored copyright under section 104A that are manufactured before the date of
restoration of copyright or, with respect to reliance parties, before publication or service of notice
under section 104A(e), may be sold or otherwise disposed of without the authorization of the
owner of the restored copyright for purposes of direct or indirect commercial advantage only
during the 12-month period beginning on—
(1) the date of the publication in the Federal Register of the notice of intent filed with the
Copyright Office under section 104A(d)(2)(A), or
(2) the date of the receipt of actual notice served under section 104A(d)(2)(B),
whichever occurs first.
(b)
(1)
(A) Notwithstanding the provisions of subsection (a), unless authorized by the
owners of copyright in the sound recording or the owner of copyright in
a computer program (including any tape, disk, or other medium embodying such
program), and in the case of a sound recording in the musical works embodied
therein, neither the owner of a particular phonorecord nor any person in
possession of a particular copy of a computer program (including any tape, disk,
or other medium embodying such program), may, for the purposes of direct or
indirect commercial advantage, dispose of, or authorize the disposal of, the
possession of that phonorecord or computer program (including any tape, disk, or
other medium embodying such program) by rental, lease, or lending, or by any
other act or practice in the nature of rental, lease, or lending. Nothing in the
preceding sentence shall apply to the rental, lease, or lending of a phonorecord for
nonprofit purposes by a nonprofit library or nonprofit educational institution. The
transfer of possession of a lawfully made copy of a computer program by a
nonprofit educational institution to another nonprofit educational institution or to
faculty, staff, and students does not constitute rental, lease, or lending for direct or
indirect commercial purposes under this subsection.
(B) This subsection does not apply to—
(i) a computer program which is embodied in a machine or product and
which cannot be copied during the ordinary operation or use of
the machine or product; or

528
Electronic copy available at: https://ssrn.com/abstract=3883500

(ii) a computer program embodied in or used in conjunction with a limited
purpose computer that is designed for playing video games and may be
designed for other purposes.
(C) Nothing in this subsection affects any provision of chapter 9 of this title.
…
17 U.S.C. § 110. Limitations on exclusive rights: Exemption of certain performances and
displays
Notwithstanding the provisions of section 106, the following are not infringements of copyright:
(1) performance or display of a work by instructors or pupils in the course of face-to-face
teaching activities of a nonprofit educational institution, in a classroom or similar place devoted
to instruction, unless, in the case of a motion picture or other audiovisual work, the performance,
or the display of individual images, is given by means of a copy that was not lawfully made
under this title, and that the person responsible for the performance knew or had reason to
believe was not lawfully made;
(2) except with respect to a work produced or marketed primarily for performance or display as
part of mediated instructional activities transmitted via digital networks, or a performance
or display that is given by means of a copy or phonorecord that is not lawfully made and
acquired under this title, and the transmitting government body or accredited nonprofit
educational institution knew or had reason to believe was not lawfully made and acquired, the
performance of a nondramatic literary or musical work or reasonable and limited portions of any
other work, or display of a work in an amount comparable to that which is typically displayed in
the course of a live classroom session, by or in the course of a transmission, if—
(A) the performance or display is made by, at the direction of, or under the actual
supervision of an instructor as an integral part of a class session offered as a regular part
of the systematic mediated instructional activities of a governmental body or an
accredited nonprofit educational institution;
(B) the performance or display is directly related and of material assistance to the
teaching content of the transmission;
(C) the transmission is made solely for, and, to the extent technologically feasible, the
reception of such transmission is limited to—
(i) students officially enrolled in the course for which the transmission is made; or
(ii) officers or employees of governmental bodies as a part of their official duties
or employment; and
(D) the transmitting body or institution—
(i) institutes policies regarding copyright, provides informational materials to
faculty, students, and relevant staff members that accurately describe, and
promote compliance with, the laws of the United States relating to copyright, and
provides notice to students that materials used in connection with the course may
be subject to copyright protection; and
(ii) in the case of digital transmissions—
(I)
applies technological measures that reasonably prevent—

529
Electronic copy available at: https://ssrn.com/abstract=3883500

(aa) retention of the work in accessible form by recipients of the
transmission from the transmitting body or institution for longer than the
class session; and
(bb) unauthorized further dissemination of the work in accessible form by
such recipients to others; and
(II) does not engage in conduct that could reasonably be expected to interfere
with technological measures used by copyright owners to prevent such retention
or unauthorized further dissemination;
(3) performance of a nondramatic literary or musical work or of a dramatico-musical work of a
religious nature, or display of a work, in the course of services at a place of worship or other
religious assembly;
(4) performance of a nondramatic literary or musical work otherwise than in a transmission to
the public, without any purpose of direct or indirect commercial advantage and without payment
of any fee or other compensation for the performance to any of its performers, promoters, or
organizers, if—
(A) there is no direct or indirect admission charge; or
(B) the proceeds, after deducting the reasonable costs of producing the performance, are
used exclusively for educational, religious, or charitable purposes and not for
private financial gain, except where the copyright owner has served notice of objection to
the performance under the following conditions:
(i) the notice shall be in writing and signed by the copyright owner or such
owner’s duly authorized agent; and
(ii) the notice shall be served on the person responsible for the performance at
least seven days before the date of the performance, and shall state the reasons for
the objection; and
(iii) the notice shall comply, in form, content, and manner of service, with
requirements that the Register of Copyrights shall prescribe by regulation;
(5)
(A) except as provided in subparagraph (B), communication of a transmission embodying
a performance or display of a work by the public reception of the transmission on a single
receiving apparatus of a kind commonly used in private homes, unless—
(i) a direct charge is made to see or hear the transmission; or
(ii) the transmission thus received is further transmitted to the public;
(B) communication by an establishment of a transmission or retransmission embodying a
performance or display of a nondramatic musical work intended to be received by the
general public, originated by a radio or television broadcast station licensed as such by
the Federal Communications Commission, or, if an audiovisual transmission, by a cable
system or satellite carrier, if—
(i) in the case of an establishment other than a food service or drinking
establishment, either the establishment in which the communication occurs has
less than 2,000 gross square feet of space (excluding space used for customer
parking and for no other purpose), or the establishment in which the
communication occurs has 2,000 or more gross square feet of space (excluding
space used for customer parking and for no other purpose) and—

530
Electronic copy available at: https://ssrn.com/abstract=3883500

(I) if the performance is by audio means only, the performance is
communicated by means of a total of not more than 6 loudspeakers, of
which not more than 4 loudspeakers are located in any 1 room or
adjoining outdoor space; or
(II) if the performance or display is by audiovisual means, any visual
portion of the performance or display is communicated by means of a total
of not more than 4 audiovisual devices, of which not more than 1
audiovisual device is located in any 1 room, and no such
audiovisual device has a diagonal screen size greater than 55 inches, and
any audio portion of the performance or display is communicated by
means of a total of not more than 6 loudspeakers, of which not more than
4 loudspeakers are located in any 1 room or adjoining outdoor space;
(ii) in the case of a food service or drinking establishment, either
the establishment in which the communication occurs has less than 3,750 gross
square feet of space (excluding space used for customer parking and for no other
purpose), or the establishment in which the communication occurs has
3,750 gross square feet of space or more (excluding space used for customer
parking and for no other purpose) and—
(I)
if the performance is by audio means only, the performance is
communicated by means of a total of not more than 6
loudspeakers, of which not more than 4 loudspeakers are located in
any 1 room or adjoining outdoor space; or
(II)
if the performance or display is by audiovisual means, any visual
portion of the performance or display is communicated by means
of a total of not more than 4 audiovisual devices, of which not
more than one audiovisual device is located in any 1 room, and no
such audiovisual device has a diagonal screen size greater than 55
inches, and any audio portion of the performance or display is
communicated by means of a total of not more than 6
loudspeakers, of which not more than 4 loudspeakers are located in
any 1 room or adjoining outdoor space;
(III) no direct charge is made to see or hear the transmission or
retransmission;
(IV) the transmission or retransmission is not further transmitted beyond
the establishment where it is received; and
(V) the transmission or retransmission is licensed by the copyright owner
of the work so publicly performed or displayed;
(6) performance of a nondramatic musical work by a governmental body or a nonprofit
agricultural or horticultural organization, in the course of an annual agricultural or
horticultural fair or exhibition conducted by such body or organization; the exemption
provided by this clause shall extend to any liability for copyright infringement that would
otherwise be imposed on such body or organization, under doctrines of vicarious liability
or related infringement, for a performance by a
concessionnaire,[1] business establishment, or other person at such fair or exhibition, but
shall not excuse any such person from liability for the performance;

531
Electronic copy available at: https://ssrn.com/abstract=3883500

(7) performance of a nondramatic musical work by a vending establishment open to the
public at large without any direct or indirect admission charge, where the sole purpose of
the performance is to promote the retail sale of copies or phonorecords of the work, or of
the audiovisual or other devices utilized in such performance, and the performance is not
transmitted beyond the place where the establishment is located and is within the
immediate area where the sale is occurring;
(8) performance of a nondramatic literary work, by or in the course of a transmission
specifically designed for and primarily directed to blind or other handicapped persons
who are unable to read normal printed material as a result of their handicap, or deaf or
other handicapped persons who are unable to hear the aural signals accompanying a
transmission of visual signals, if the performance is made without any purpose of direct
or indirect commercial advantage and its transmission is made through the facilities of:
(i) a governmental body; or (ii) a noncommercial educational broadcast station (as
defined in section 397 of title 47); or (iii) a radio subcarrier authorization (as defined
in 47 CFR 73.293–73.295 and 73.593–73.595); or (iv) a cable system (as defined in
section 111(f));
(9) performance on a single occasion of a dramatic literary work published at least ten
years before the date of the performance, by or in the course of a transmission
specifically designed for and primarily directed to blind or other handicapped persons
who are unable to read normal printed material as a result of their handicap, if the
performance is made without any purpose of direct or indirect commercial advantage and
its transmission is made through the facilities of a radio subcarrier authorization referred
to in clause (8)(iii), Provided, That the provisions of this clause shall not be applicable to
more than one performance of the same work by the same performers or under the
auspices of the same organization;
(10) notwithstanding paragraph (4), the following is not an infringement of copyright:
performance of a nondramatic literary or musical work in the course of a social function
which is organized and promoted by a nonprofit veterans’ organization or a nonprofit
fraternal organization to which the general public is not invited, but not including the
invitees of the organizations, if the proceeds from the performance, after deducting the
reasonable costs of producing the performance, are used exclusively for charitable
purposes and not for financial gain. For purposes of this section the social functions of
any college or university fraternity or sorority shall not be included unless the social
function is held solely to raise funds for a specific charitable purpose; and
(11) the making imperceptible, by or at the direction of a member of a private household,
of limited portions of audio or video content of a motion picture, during a performance in
or transmitted to that household for private home viewing, from an authorized copy of the
motion picture, or the creation or provision of a computer program or other technology
that enables such making imperceptible and that is designed and marketed to be used, at
the direction of a member of a private household, for such making imperceptible, if no
fixed copy of the altered version of the motion picture is created by such computer
program or other technology.

532
Electronic copy available at: https://ssrn.com/abstract=3883500

.

The exemptions provided under paragraph (5) shall not be taken into account in any
administrative, judicial, or other governmental proceeding to set or adjust the royalties
payable to copyright owners for the public performance or display of their works.
Royalties payable to copyright owners for any public performance or display of their
works other than such performances or displays as are exempted under paragraph (5)
shall not be diminished in any respect as a result of such exemption.
In paragraph (2), the term “mediated instructional activities” with respect to the
performance or display of a work by digital transmission under this section refers to
activities that use such work as an integral part of the class experience, controlled by or
under the actual supervision of the instructor and analogous to the type of performance
or display that would take place in a live classroom setting. The term does not refer to
activities that use, in 1 or more class sessions of a single course, such works as textbooks,
course packs, or other material in any media, copies or phonorecords of which are
typically purchased or acquired by the students in higher education for their independent
use and retention or are typically purchased or acquired for elementary and secondary
students for their possession and independent use.
For purposes of paragraph (2), accreditation—
(A) with respect to an institution providing post-secondary education, shall be as
determined by a regional or national accrediting agency recognized by the
Council on Higher Education Accreditation or the United States Department of
Education; and
(B) with respect to an institution providing elementary or secondary education,
shall be as recognized by the applicable state certification or licensing procedures.
For purposes of paragraph (2), no governmental body or accredited nonprofit
educational institution shall be liable for infringement by reason of the transient or
temporary storage of material carried out through the automatic
technical process of a digital transmission of the performance or display of that
material as authorized under paragraph (2). No such material stored on the system
or network controlled or operated by the transmitting body or institution under
this paragraph shall be maintained on such system or network in a manner
ordinarily accessible to anyone other than anticipated recipients. No such copy
shall be maintained on the system or network in a manner ordinarily accessible to
such anticipated recipients for a longer period than is reasonably necessary to
facilitate the transmissions for which it was made.
For purposes of paragraph (11), the term “making imperceptible” does not include
the addition of audio or video content that is performed or displayed over or in
place of existing content in a motion picture.
Nothing in paragraph (11) shall be construed to imply further rights under section
106 of this title, or to have any effect on defenses or limitations on rights granted
under any other section of this title or under any other paragraph of this section.

17 U.S.C. § 113. Scope of exclusive rights in pictorial, graphic, and sculptural works
(a) Subject to the provisions of subsections (b) and (c) of this section, the exclusive right to
reproduce a copyrighted pictorial, graphic, or sculptural work in copies under section

533
Electronic copy available at: https://ssrn.com/abstract=3883500

106 includes the right to reproduce the work in or on any kind of article, whether useful or
otherwise.
(b) This title does not afford, to the owner of copyright in a work that portrays a useful article as
such, any greater or lesser rights with respect to the making, distribution, or display of the useful
article so portrayed than those afforded to such works under the law, whether title 17 or the
common law or statutes of a State, in effect on December 31, 1977, as held applicable and
construed by a court in an action brought under this title.
(c) In the case of a work lawfully reproduced in useful articles that have been offered for sale or
other distribution to the public, copyright does not include any right to prevent the making,
distribution, or display of pictures or photographs of such articles in connection with
advertisements or commentaries related to the distribution or display of such articles, or in
connection with news reports.
(d)
(1) In a case in which—
(A) a work of visual art has been incorporated in or made part of a building in
such a way that removing the work from the building will cause the destruction,
distortion, mutilation, or other modification of the work as described in section
106A(a)(3), and
(B) the author consented to the installation of the work in the building either
before the effective date set forth in section 610(a) of the Visual Artists Rights
Act of 1990, or in a written instrument executed on or after such effective date
that is signed by the owner of the building and the author and that specifies that
installation of the work may subject the work to destruction, distortion,
mutilation, or other modification, by reason of its removal,
then the rights conferred by paragraphs (2) and (3) of section 106A(a) shall not
apply.
(2) If the owner of a building wishes to remove a work of visual art which is a part of
such building and which can be removed from the building without the destruction,
distortion, mutilation, or other modification of the work as described in section
106A(a)(3), the author’s rights under paragraphs (2) and (3) of section 106A(a) shall
apply unless—
(A) the owner has made a diligent, good faith attempt without success to notify
the author of the owner’s intended action affecting the work of visual art, or
(B) the owner did provide such notice in writing and the person so notified failed,
within 90 days after receiving such notice, either to remove the work or to pay for
its removal.
For purposes of subparagraph (A), an owner shall be presumed to have made a
diligent, good faith attempt to send notice if the owner sent such notice by
registered mail to the author at the most recent address of the author that was
recorded with the Register of Copyrights pursuant to paragraph (3). If the work is
removed at the expense of the author, title to that copy of the work shall be
deemed to be in the author.
(3) The Register of Copyrights shall establish a system of records whereby any author of
a work of visual art that has been incorporated in or made part of a building, may record
his or her identity and address with the Copyright Office. The Register shall also
534
Electronic copy available at: https://ssrn.com/abstract=3883500

establish procedures under which any such author may update the information so
recorded, and procedures under which owners of buildings may record with the
Copyright Office evidence of their efforts to comply with this subsection.
.
17 U.S.C. § 114. Scope of exclusive rights in sound recordings
(a) The exclusive rights of the owner of copyright in a sound recording are limited to the rights
specified by clauses (1), (2), (3) and (6) of section 106, and do not include any right of
performance under section 106(4).
(b) The exclusive right of the owner of copyright in a sound recording under clause (1) of section
106 is limited to the right to duplicate the sound recording in the form
of phonorecords or copies that directly or indirectly recapture the actual sounds fixed in the
recording. The exclusive right of the owner of copyright in a sound recording under clause (2) of
section 106 is limited to the right to prepare a derivative work in which the actual sounds fixed in
the sound recording are rearranged, remixed, or otherwise altered in sequence or quality. The
exclusive rights of the owner of copyright in a sound recording under clauses (1) and (2) of
section 106 do not extend to the making or duplication of another sound recording that consists
entirely of an independent fixation of other sounds, even though such sounds imitate or simulate
those in the copyrighted sound recording. The exclusive rights of the owner of copyright in a
sound recording under clauses (1), (2), and (3) of section 106 do not apply to sound
recordings included in educational television and radio programs (as defined in section 397 of
title 47) distributed or transmitted by or through public broadcasting entities (as defined by
section 118(f)): Provided, That copies or phonorecords of said programs are not commercially
distributed by or through public broadcasting entities to the general public.
(c)This section does not limit or impair the exclusive right to perform publicly, by means of a
phonorecord, any of the works specified by section 106(4).
(d)LIMITATIONS ON EXCLUSIVE RIGHT.—Notwithstanding the provisions of section 106(6)—
(1) EXEMPT TRANSMISSIONS AND RETRANSMISSIONS.—The performance of a sound
recording publicly by means of a digital audio transmission, other than as a part of
an interactive service, is not an infringement of section 106(6) if the performance is part
of—
(A) a nonsubscription broadcast transmission;
(B) a retransmission of a nonsubscription broadcast transmission: Provided, That,
in the case of a retransmission of a radio station’s broadcast transmission—
(i) the radio station’s broadcast transmission is not willfully or repeatedly
retransmitted more than a radius of 150 miles from the site of the
radio broadcast transmitter, however—
(I) the 150 mile limitation under this clause shall not apply when a
nonsubscription broadcast transmission by a radio station licensed
by the Federal Communications Commission is retransmitted on a
nonsubscription basis by a terrestrial broadcast station, terrestrial
translator, or terrestrial repeater licensed by the Federal
Communications Commission; and
535
Electronic copy available at: https://ssrn.com/abstract=3883500

(II) in the case of a subscription retransmission of a
nonsubscription broadcast retransmission covered by subclause (I),
the 150 mile radius shall be measured from the transmitter site of
such broadcast retransmitter;
(ii) the retransmission is of radio station broadcast transmissions that are—
(I)
obtained by the retransmitter over the air;
(II)
not electronically processed by the retransmitter to deliver
separate and discrete signals; and
(III) retransmitted only within the local communities served by
the retransmitter;
(iii) the radio station’s broadcast transmission was being retransmitted to
cable systems (as defined in section 111(f)) by a satellite carrier
on January 1, 1995, and that retransmission was being retransmitted by
cable systems as a separate and discrete signal, and the satellite carrier
obtains the radio station’s broadcast transmission in an analog format:
Provided, That the broadcast transmission being retransmitted may
embody the programming of no more than one radio station; or
(iv) the radio station’s broadcast transmission is made by a noncommercial
educational broadcast station funded on or after January 1, 1995, under
section 396(k) of the Communications Act of 1934 (47 U.S.C. 396(k)),
consists solely of noncommercial educational and cultural radio programs,
and the retransmission, whether or not simultaneous, is a nonsubscription
terrestrial broadcast retransmission; or
(C) a transmission that comes within any of the following categories—
(i) a prior or simultaneous transmission incidental to an exempt transmission, such
as a feed received by and then retransmitted by an exempt transmitter: Provided,
That such incidental transmissions do not include any subscription transmission
directly for reception by members of the public;
(ii) a transmission within a business establishment, confined to its premises or the
immediately surrounding vicinity;
(iii) a retransmission by any retransmitter, including a multichannel video
programming distributor as defined in section 602(12) [1] of the Communications
Act of 1934 (47 U.S.C. 522(12)), of a transmission by a transmitter licensed
to publicly perform the sound recording as a part of that transmission, if the
retransmission is simultaneous with the licensed transmission and authorized by
the transmitter; or
(iv) a transmission to a business establishment for use in the ordinary course of its
business: Provided, That the business recipient does not retransmit the
transmission outside of its premises or the immediately surrounding vicinity, and
that the transmission does not exceed the sound recording performance
complement. Nothing in this clause shall limit the scope of the exemption in
clause (ii).
(2) STATUTORY LICENSING OF CERTAIN TRANSMISSIONS.—The performance of a sound
recording publicly by means of a subscription digital audio transmission not exempt
under paragraph (1), an eligible nonsubscription transmission, or a transmission not

536
Electronic copy available at: https://ssrn.com/abstract=3883500

exempt under paragraph (1) that is made by a preexisting satellite digital audio radio
service shall be subject to statutory licensing, in accordance with subsection (f) if—
(A)
(i) the transmission is not part of an interactive service;
(ii) except in the case of a transmission to a business establishment, the
transmitting entity does not automatically and intentionally cause
any device receiving the transmission to switch from one program channel to
another; and
(iii) except as provided in section 1002(e), the transmission of the sound
recording is accompanied, if technically feasible, by the information encoded in
that sound recording, if any, by or under the authority of the copyright owner of
that sound recording, that identifies the title of the sound recording, the featured
recording artist who performs on the sound recording, and related
information, including information concerning the underlying musical work and
its writer;
(B) in the case of a subscription transmission not exempt under paragraph (1) that is
made by a preexisting subscription service in the same transmission medium used by
such service on July 31, 1998, or in the case of a transmission not exempt under
paragraph (1) that is made by a preexisting satellite digital audio radio service—
(i) the transmission does not exceed the sound recording performance
complement; and
(ii) the transmitting entity does not cause to be published by means of an advance
program schedule or prior announcement the titles of the specific sound
recordings or phonorecords embodying such sound recordings to be transmitted;
and
(C) in the case of an eligible nonsubscription transmission or a subscription transmission
not exempt under paragraph (1) that is made by a new subscription service or by
a preexisting subscription service other than in the same transmission medium used by
such service on July 31, 1998—
(i) the transmission does not exceed the sound recording performance
complement, except that this requirement shall not apply in the case of a
retransmission of a broadcast transmission if the retransmission is made by a
transmitting entity that does not have the right or ability to control the
programming of the broadcast station making the broadcast transmission,
unless—
(I) the broadcast station makes broadcast transmissions—
(aa) in digital format that regularly exceed the sound recording
performance complement; or
(bb) in analog format, a substantial portion of which, on a weekly
basis, exceed the sound recording performance complement; and
(II) the sound recording copyright owner or its representative has notified
the transmitting entity in writing that broadcast transmissions of the
copyright owner’s sound recordings exceed the sound recording
performance complement as provided in this clause;
(ii) the transmitting entity does not cause to be published, or induce or facilitate
the publication, by means of an advance program schedule or prior

537
Electronic copy available at: https://ssrn.com/abstract=3883500

announcement, the titles of the specific sound recordings to be transmitted,
the phonorecords embodying such sound recordings, or, other than for illustrative
purposes, the names of the featured recording artists, except that this clause does
not disqualify a transmitting entity that makes a prior announcement that a
particular artist will be featured within an unspecified future time period, and in
the case of a retransmission of a broadcast transmission by a transmitting entity
that does not have the right or ability to control the programming of
the broadcast transmission, the requirement of this clause shall not apply to a prior
oral announcement by the broadcast station, or to an advance program schedule
published, induced, or facilitated by the broadcast station, if the transmitting
entity does not have actual knowledge and has not received written notice from
the copyright owner or its representative that the broadcast station publishes or
induces or facilitates the publication of such advance program schedule, or if such
advance program schedule is a schedule of classical music programming
published by the broadcast station in the same manner as published by
that broadcast station on or before September 30, 1998;
(iii) the transmission—
(I) is not part of an archived program of less than 5 hours duration;
(II) is not part of an archived program of 5 hours or greater in duration
that is made available for a period exceeding 2 weeks;
(III) is not part of a continuous program which is of less than 3 hours
duration; or
(IV) is not part of an identifiable program in which performances of sound
recordings are rendered in a predetermined order, other than an archived
or continuous program, that is transmitted at—
(aa) more than 3 times in any 2-week period that have
been publicly announced in advance, in the case of a program of
less than 1 hour in duration, or
(bb) more than 4 times in any 2-week period that have
been publicly announced in advance, in the case of a program of 1
hour or more in duration,
except that the requirement of this subclause shall not apply in the
case of a retransmission of a broadcast transmission by a
transmitting entity that does not have the right or ability to control
the programming of the broadcast transmission, unless the
transmitting entity is given notice in writing by the copyright
owner of the sound recording that the broadcast station
makes broadcast transmissions that regularly violate such
requirement;
(iv) the transmitting entity does not knowingly perform the sound recording, as
part of a service that offers transmissions of visual images contemporaneously
with transmissions of sound recordings, in a manner that is likely to cause
confusion, to cause mistake, or to deceive, as to the affiliation, connection, or
association of the copyright owner or featured recording artist with the
transmitting entity or a particular product or service advertised by the transmitting
entity, or as to the origin, sponsorship, or approval by the copyright owner or

538
Electronic copy available at: https://ssrn.com/abstract=3883500

featured recording artist of the activities of the transmitting entity other than the
performance of the sound recording itself;
(v) the transmitting entity cooperates to prevent, to the extent feasible without
imposing substantial costs or burdens, a transmission recipient or any other person
or entity from automatically scanning the transmitting entity’s transmissions alone
or together with transmissions by other transmitting entities in order to select a
particular sound recording to be transmitted to the transmission recipient, except
that the requirement of this clause shall not apply to a satellite digital audio
service that is in operation, or that is licensed by the Federal Communications
Commission, on or before July 31, 1998;
(vi) the transmitting entity takes no affirmative steps to cause or induce the
making of a phonorecord by the transmission recipient, and if the technology used
by the transmitting entity enables the transmitting entity to limit the making by
the transmission recipient of phonorecords of the transmission directly in a digital
format, the transmitting entity sets such technology to limit such making
of phonorecords to the extent permitted by such technology;
(vii) phonorecords of the sound recording have been distributed to the public
under the authority of the copyright owner or the copyright owner authorizes the
transmitting entity to transmit the sound recording, and the transmitting entity
makes the transmission from a phonorecord lawfully made under the authority of
the copyright owner, except that the requirement of this clause shall not apply to a
retransmission of a broadcast transmission by a transmitting entity that does not
have the right or ability to control the programming of the broadcast transmission,
unless the transmitting entity is given notice in writing by the copyright owner of
the sound recording that the broadcast station makes broadcast transmissions that
regularly violate such requirement;
(viii) the transmitting entity accommodates and does not interfere with the
transmission of technical measures that are widely used by sound recording
copyright owners to identify or protect copyrighted works, and that are technically
feasible of being transmitted by the transmitting entity without imposing
substantial costs on the transmitting entity or resulting in perceptible aural or
visual degradation of the digital signal, except that the requirement of this clause
shall not apply to a satellite digital audio service that is in operation, or that is
licensed under the authority of the Federal Communications Commission, on or
before July 31, 1998, to the extent that such service has designed, developed, or
made commitments to procure equipment or technology that is not compatible
with such technical measures before such technical measures are widely adopted
by sound recording copyright owners; and
(ix) the transmitting entity identifies in textual data the sound recording during,
but not before, the time it is performed, including the title of the sound recording,
the title of the phonorecord embodying such sound recording, if any, and the
featured recording artist, in a manner to permit it to be displayed to the
transmission recipient by the device or technology intended for receiving the
service provided by the transmitting entity, except that the obligation in this
clause shall not take effect until 1 year after the date of the enactment of
the Digital Millennium Copyright Act and shall not apply in the case of a

539
Electronic copy available at: https://ssrn.com/abstract=3883500

retransmission of a broadcast transmission by a transmitting entity that does not
have the right or ability to control the programming of the broadcast transmission,
or in the case in which devices or technology intended for receiving the service
provided by the transmitting entity that have the capability to display such textual
data are not common in the marketplace.
(3) LICENSES FOR TRANSMISSIONS BY INTERACTIVE SERVICES.—
(A) No interactive service shall be granted an exclusive license under section 106(6) for
the performance of a sound recording publicly by means of digital audio transmission for
a period in excess of 12 months, except that with respect to an exclusive license granted
to an interactive service by a licensor that holds the copyright to 1,000 or fewer sound
recordings, the period of such license shall not exceed 24 months: Provided, however,
That the grantee of such exclusive license shall be ineligible to receive another exclusive
license for the performance of that sound recording for a period of 13 months from the
expiration of the prior exclusive license.
(B) The limitation set forth in subparagraph (A) of this paragraph shall not apply if—
(i) the licensor has granted and there remain in effect licenses under section
106(6) for the public performance of sound recordings by means of digital audio
transmission by at least 5 different interactive services: Provided, however, That
each such license must be for a minimum of 10 percent of the copyrighted sound
recordings owned by the licensor that have been licensed to interactive
services, but in no event less than 50 sound recordings; or
(ii) the exclusive license is granted to perform publicly up to 45 seconds of a
sound recording and the sole purpose of the performance is to promote the
distribution or performance of that sound recording.
(C) Notwithstanding the grant of an exclusive or nonexclusive license of the right of
public performance under section 106(6), an interactive service may not publicly perform
a sound recording unless a license has been granted for the public performance of any
copyrighted musical work contained in the sound recording: Provided, That such license
to publicly perform the copyrighted musical work may be granted either by a performing
rights society representing the copyright owner or by the copyright owner.
(D) The performance of a sound recording by means of a retransmission of a digital audio
transmission is not an infringement of section 106(6) if—
(i) the retransmission is of a transmission by an interactive service licensed
to publicly perform the sound recording to a particular member of the public as
part of that transmission; and
(ii) the retransmission is simultaneous with the licensed transmission, authorized
by the transmitter, and limited to that particular member of the public intended by
the interactive service to be the recipient of the transmission.
(E) For the purposes of this paragraph—
(i) a “licensor” shall include the licensing entity and any other entity under any
material degree of common ownership, management, or control that owns
copyrights in sound recordings; and
(ii) a “performing rights society” is an association or corporation that licenses the
public performance of nondramatic musical works on behalf of the copyright
owner, such as the American Society of Composers, Authors and
Publishers, Broadcast Music, Inc., and SESAC, Inc.
540
Electronic copy available at: https://ssrn.com/abstract=3883500

(4) RIGHTS NOT OTHERWISE LIMITED.—
(A) Except as expressly provided in this section, this section does not limit or impair the
exclusive right to perform a sound recording publicly by means of a digital audio
transmission under section 106(6).
(B) Nothing in this section annuls or limits in any way—
(i) the exclusive right to publicly perform a musical work, including by means of
a digital audio transmission, under section 106(4);
(ii) the exclusive rights in a sound recording or the musical work embodied
therein under sections 106(1), 106(2) and 106(3); or
(iii) any other rights under any other clause of section 106, or remedies available
under this title, as such rights or remedies exist either before or after the date of
enactment of the Digital Performance Right in Sound Recordings Act of 1995.
(C) Any limitations in this section on the exclusive right under section 106(6) apply only
to the exclusive right under section 106(6) and not to any other exclusive rights under
section 106. Nothing in this section shall be construed to annul, limit, impair or otherwise
affect in any way the ability of the owner of a copyright in a sound recording to exercise
the rights under sections 106(1), 106(2) and 106(3), or to obtain the remedies available
under this title pursuant to such rights, as such rights and remedies exist either before or
after the date of enactment of the Digital Performance Right in Sound Recordings Act of
1995.
(e)AUTHORITY FOR NEGOTIATIONS.—
(1) Notwithstanding any provision of the antitrust laws, in negotiating statutory licenses
in accordance with subsection (f), any copyright owners of sound recordings and any
entities performing sound recordings affected by this section may negotiate and agree
upon the royalty rates and license terms and conditions for the performance of such sound
recordings and the proportionate division of fees paid among copyright owners, and may
designate common agents on a nonexclusive basis to negotiate, agree to, pay, or receive
payments.
(2) For licenses granted under section 106(6), other than statutory licenses, such as for
performances by interactive services or performances that exceed the sound recording
performance complement—
(A) copyright owners of sound recordings affected by this section may designate
common agents to act on their behalf to grant licenses and receive and remit
royalty payments: Provided, That each copyright owner shall establish the royalty
rates and material license terms and conditions unilaterally, that is, not in
agreement, combination, or concert with other copyright owners of sound
recordings; and
(B) entities performing sound recordings affected by this section may designate
common agents to act on their behalf to obtain licenses and collect and pay
royalty fees: Provided, That each entity performing sound recordings shall
determine the royalty rates and material license terms and conditions unilaterally,
that is, not in agreement, combination, or concert with other entities
performing sound recordings.
(f) LICENSES FOR CERTAIN NONEXEMPT TRANSMISSIONS.—
(1)

541
Electronic copy available at: https://ssrn.com/abstract=3883500

(A) Proceedings under chapter 8 shall determine reasonable rates and terms of
royalty payments for transmissions subject to statutory licensing under subsection
(d)(2) during the 5-year period beginning on January 1 of the second year
following the year in which the proceedings are to be commenced pursuant to
subparagraph (A) or (B) of section 804(b)(3), as the case may be, or such other
period as the parties may agree. The parties to each proceeding shall bear their
own costs.
(B) The schedule of reasonable rates and terms determined by the Copyright
Royalty Judges shall, subject to paragraph (2), be binding on all copyright owners
of sound recordings and entities performing sound recordings affected by this
paragraph during the 5-year period specified in subparagraph (A), or such other
period as the parties may agree. Such rates and terms shall distinguish among the
different types of services then in operation and shall include a minimum fee for
each such type of service, such differences to be based on criteria including the
quantity and nature of the use of sound recordings and the degree to which use of
the service may substitute for or may promote the purchase of phonorecords by
consumers. The Copyright Royalty Judges shall establish rates and terms that
most clearly represent the rates and terms that would have been negotiated in the
marketplace between a willing buyer and a willing seller. In determining such
rates and terms, the Copyright Royalty Judges—
(i) shall base their decision on economic, competitive, and programming
information presented by the parties, including—
(I) whether use of the service may substitute for or may promote
the sales of phonorecords or otherwise may interfere with or may
enhance the sound recording copyright owner’s other streams of
revenue from the copyright owner’s sound recordings; and
(II) the relative roles of the copyright owner and the transmitting
entity in the copyrighted work and the service made available to
the public with respect to relative creative contribution,
technological contribution, capital investment, cost, and risk; and
(ii) may consider the rates and terms for comparable types of audio
transmission services and comparable circumstances under voluntary
license agreements.
(C) The procedures under subparagraphs (A) and (B) shall also be initiated
pursuant to a petition filed by any sound recording copyright owner or any
transmitting entity indicating that a new type of service on which sound
recordings are performed is or is about to become operational, for the purpose of
determining reasonable terms and rates of royalty payments with respect to such
new type of service for the period beginning with the inception of such new type
of service and ending on the date on which the royalty rates and terms for eligible
nonsubscription services and new subscription services, or preexisting
subscription services and preexisting satellite digital audio radio services, as the
case may be, most recently determined under subparagraph (A) or (B) and chapter
8 expire, or such other period as the parties may agree.
(2) License agreements voluntarily negotiated at any time between 1 or more copyright
owners of sound recordings and 1 or more entities performing sound recordings shall be

542
Electronic copy available at: https://ssrn.com/abstract=3883500

given effect in lieu of any decision by the Librarian of Congress or determination by
the Copyright Royalty Judges.
(3)
(A) The Copyright Royalty Judges shall also establish requirements by which
copyright owners may receive reasonable notice of the use of their sound
recordings under this section, and under which records of such use shall be kept
and made available by entities performing sound recordings. The notice and
recordkeeping rules in effect on the day before the effective date of the Copyright
Royalty and Distribution Reform Act of 2004 shall remain in effect unless and
until new regulations are promulgated by the Copyright Royalty Judges. If new
regulations are promulgated under this subparagraph, the Copyright Royalty
Judges shall take into account the substance and effect of the rules in effect on the
day before the effective date of the Copyright Royalty and Distribution Reform
Act of 2004 and shall, to the extent practicable, avoid significant disruption of the
functions of any designated agent authorized to collect and distribute royalty fees.
(B) Any person who wishes to perform a sound recording publicly by means of a
transmission eligible for statutory licensing under this subsection may do so
without infringing the exclusive right of the copyright owner of the sound
recording—
(i) by complying with such notice requirements as the Copyright Royalty
Judges shall prescribe by regulation and by paying royalty fees in
accordance with this subsection; or
(ii) if such royalty fees have not been set, by agreeing to pay such royalty
fees as shall be determined in accordance with this subsection.
(C) Any royalty payments in arrears shall be made on or before the twentieth day
of the month next succeeding the month in which the royalty fees are set.
(4)
(A) Notwithstanding section 112(e) and the other provisions of this subsection,
the receiving agent may enter into agreements for the reproduction and
performance of sound recordings under section 112(e) and this section by any 1 or
more commercial webcasters or noncommercial webcasters for a period of not
more than 11 years beginning on January 1, 2005, that, once published in the
Federal Register pursuant to subparagraph (B), shall be binding on all copyright
owners of sound recordings and other persons entitled to payment under this
section, in lieu of any determination by the Copyright Royalty Judges. Any such
agreement for commercial webcasters may include provisions for payment of
royalties on the basis of a percentage of revenue or expenses, or both, and include
a minimum fee. Any such agreement may include other terms and
conditions, including requirements by which copyright owners may receive notice
of the use of their sound recordings and under which records of such use shall be
kept and made available by commercial webcasters or noncommercial
webcasters. The receiving agent shall be under no obligation to negotiate any such
agreement. The receiving agent shall have no obligation to any copyright owner
of sound recordings or any other person entitled to payment under this section in
negotiating any such agreement, and no liability to any copyright owner of sound

543
Electronic copy available at: https://ssrn.com/abstract=3883500

recordings or any other person entitled to payment under this section for having
entered into such agreement.
(B) The Copyright Office shall cause to be published in the Federal Register any
agreement entered into pursuant to subparagraph (A). Such publication shall
include a statement containing the substance of subparagraph (C). Such
agreements shall not be included in the Code of Federal Regulations. Thereafter,
the terms of such agreement shall be available, as an option, to any
commercial webcaster or noncommercial webcaster meeting the eligibility
conditions of such agreement.
(C) Neither subparagraph (A) nor any provisions of any agreement entered into
pursuant to subparagraph (A), including any rate structure, fees, terms, conditions,
or notice and recordkeeping requirements set forth therein, shall be admissible as
evidence or otherwise taken into account in any administrative, judicial, or other
government proceeding involving the setting or adjustment of the royalties
payable for the public performance or reproduction in
ephemeral phonorecords or copies of sound recordings, the determination of
terms or conditions related thereto, or the establishment of notice or
recordkeeping requirements by the Copyright Royalty Judges under paragraph (3)
or section 112(e)(4). It is the intent of Congress that any royalty rates, rate
structure, definitions, terms, conditions, or notice and recordkeeping
requirements, included in such agreements shall be considered as a compromise
motivated by the unique business, economic and political circumstances
of webcasters, copyright owners, and performers rather than as matters that would
have been negotiated in the marketplace between a willing buyer and a willing
seller, or otherwise meet the objectives set forth in section 801(b). This
subparagraph shall not apply to the extent that the receiving agent and
a webcaster that is party to an agreement entered into pursuant to subparagraph
(A) expressly authorize the submission of the agreement in a proceeding under
this subsection.
(D) Nothing in the Webcaster Settlement Act of 2008, the Webcaster Settlement
Act of 2009, or any agreement entered into pursuant to subparagraph (A) shall be
taken into account by the United States Court of Appeals for the District of
Columbia Circuit in its review of the determination by the Copyright Royalty
Judges of May 1, 2007, of rates and terms for the digital performance of sound
recordings and ephemeral recordings, pursuant to sections 112 and 114.
(E) As used in this paragraph—
(i) the term “noncommercial webcaster” means a webcaster that—
(I) is exempt from taxation under section 501 of the Internal
Revenue Code of 1986 (26 U.S.C. 501);
(II) has applied in good faith to the Internal Revenue Service for
exemption from taxation under section 501 of the Internal Revenue
Code and has a commercially reasonable expectation that such
exemption shall be granted; or
(III) is operated by a State or possession or any governmental
entity or subordinate thereof, or by the United States or District of
Columbia, for exclusively public purposes;

544
Electronic copy available at: https://ssrn.com/abstract=3883500

(ii) the term “receiving agent” shall have the meaning given that term
in section 261.2 of title 37, Code of Federal Regulations, as published in
the Federal Register on July 8, 2002; and
(iii) the term “webcaster” means a person or entity that has obtained a
compulsory license under section 112 or 114 and the implementing
regulations therefor.
(F) The authority to make settlements pursuant to subparagraph (A) shall expire at
11:59 p.m. Eastern time on the 30th day after the date of the enactment of
the Webcaster Settlement Act of 2009.
(g) PROCEEDS FROM LICENSING OF TRANSMISSIONS.—
(1) Except in the case of a transmission licensed under a statutory license in accordance
with subsection (f) of this section—
(A) a featured recording artist who performs on a sound recording that has been
licensed for a transmission shall be entitled to receive payments from the
copyright owner of the sound recording in accordance with the terms of the
artist’s contract; and
(B) a nonfeatured recording artist who performs on a sound recording that has
been licensed for a transmission shall be entitled to receive payments from the
copyright owner of the sound recording in accordance with the terms of the
nonfeatured recording artist’s applicable contract or other applicable agreement.
(2) Except as provided for in paragraph (6), a nonprofit collective designated by
the Copyright Royalty Judges to distribute receipts from the licensing of transmissions in
accordance with subsection (f) shall distribute such receipts as follows:
(A) 50 percent of the receipts shall be paid to the copyright owner of the exclusive
right under section 106(6) of this title to publicly perform a sound recording by
means of a digital audio transmission.
(B) 2½ percent of the receipts shall be deposited in an escrow account managed
by an independent administrator jointly appointed by copyright owners of sound
recordings and the American Federation of Musicians (or any successor entity) to
be distributed to nonfeatured musicians (whether or not members of the American
Federation of Musicians) who have performed on sound recordings.
(C) 2½ percent of the receipts shall be deposited in an escrow account managed
by an independent administrator jointly appointed by copyright owners of sound
recordings and the American Federation of Television and Radio Artists (or any
successor entity) to be distributed to nonfeatured vocalists (whether or not
members of the American Federation of Television and Radio Artists) who have
performed on sound recordings.
(D) 45 percent of the receipts shall be paid, on a per sound recording basis, to the
recording artist or artists featured on such sound recording (or the persons
conveying rights in the artists’ performance in the sound recordings).
(3) A nonprofit collective designated by the Copyright Royalty Judges to distribute
receipts from the licensing of transmissions in accordance with subsection (f) may deduct
from any of its receipts, prior to the distribution of such receipts to any person or entity
entitled thereto other than copyright owners and performers who have elected to receive
royalties from another designated nonprofit collective and have notified such nonprofit

545
Electronic copy available at: https://ssrn.com/abstract=3883500

collective in writing of such election, the reasonable costs of such collective incurred
after November 1, 1995, in—
(A) the administration of the collection, distribution, and calculation of the
royalties;
(B) the settlement of disputes relating to the collection and calculation of the
royalties; and
(C) the licensing and enforcement of rights with respect to the making of
ephemeral recordings and performances subject to licensing under section 112
and this section, including those incurred in participating in negotiations or
arbitration proceedings under section 112 and this section, except that all costs
incurred relating to the section 112 ephemeral recordings right may only be
deducted from the royalties received pursuant to section 112.
(4) Notwithstanding paragraph (3), any nonprofit collective designated to distribute
receipts from the licensing of transmissions in accordance with subsection (f) may deduct
from any of its receipts, prior to the distribution of such receipts, the reasonable costs
identified in paragraph (3) of such collective incurred after November 1, 1995, with
respect to such copyright owners and performers who have entered with such collective a
contractual relationship that specifies that such costs may be deducted from such royalty
receipts.
(5) LETTER OF DIRECTION.—
(A) In general.—
A nonprofit collective designated by the Copyright Royalty Judges to distribute
receipts from the licensing of transmissions in accordance with subsection (f)
shall adopt and reasonably implement a policy that provides, in circumstances
determined by the collective to be appropriate, for acceptance of instructions from
a payee identified under subparagraph (A) or (D) of paragraph (2) to distribute, to
a producer, mixer, or sound engineer who was part of the creative process that
created a sound recording, a portion of the payments to which the payee would
otherwise be entitled from the licensing of transmissions of the sound recording.
In this section, such instructions shall be referred to as a “letter of direction”.
(B) Acceptance of letter.—
To the extent that a collective described in subparagraph (A) accepts a letter of
direction under that subparagraph, the person entitled to payment pursuant to the
letter of direction shall, during the period in which the letter of direction is in
effect and carried out by the collective, be treated for all purposes as the owner of
the right to receive such payment, and the payee providing the letter of direction
to the collective shall be treated as having no interest in such payment.
(C) Authority of collective.—
This paragraph shall not be construed in such a manner so that the collective is
not authorized to accept or act upon payment instructions in circumstances other
than those to which this paragraph applies.
(6) SOUND RECORDINGS FIXED BEFORE NOVEMBER 1, 1995.—
(A) Payment absent letter of direction.—A nonprofit collective designated by
the Copyright Royalty Judges to distribute receipts from the licensing of
transmissions in accordance with subsection (f) (in this paragraph referred to as
the “collective”) shall adopt and reasonably implement a policy that provides, in

546
Electronic copy available at: https://ssrn.com/abstract=3883500

circumstances determined by the collective to be appropriate, for the deduction of
2 percent of all the receipts that are collected from the licensing of transmissions
of a sound recording fixed before November 1, 1995, but which is withdrawn
from the amount otherwise payable under paragraph (2)(D) to the recording artist
or artists featured on the sound recording (or the persons conveying rights in the
artists’ performance in the sound recording), and the distribution of such amount
to 1 or more persons described in subparagraph (B) of this paragraph, after
deduction of costs described in paragraph (3) or (4), as applicable, if each of the
following requirements is met:
(i) Certification of attempt to obtain a letter of direction.—The person
described in subparagraph (B) who is to receive the distribution has
certified to the collective, under penalty of perjury, that—
(I) for a period of not less than 120 days, that person made
reasonable efforts to contact the artist payee for such sound
recording to request and obtain a letter of direction instructing the
collective to pay to that person a portion of the royalties payable to
the featured recording artist or artists; and
(II) during the period beginning on the date on which that person
began the reasonable efforts described in subclause (I) and ending
on the date of that person’s certification to the collective, the artist
payee did not affirm or deny in writing the request for a letter of
direction.
(ii) Collective attempt to contact artist.—
After receipt of the certification described in clause (i) and for a period of
not less than 120 days before the first distribution by the collective to the
person described in subparagraph (B), the collective attempts, in a
reasonable manner as determined by the collective, to notify the artist
payee of the certification made by the person described in subparagraph
(B).
(iii) No objection received.—
The artist payee does not, as of the date that was 10 business days before
the date on which the first distribution is made, submit to the collective in
writing an objection to the distribution.
(B) Eligibility for payment.—A person shall be eligible for payment under
subparagraph (A) if the person—
(i) is a producer, mixer, or sound engineer of the sound recording;
(ii) has entered into a written contract with a record company involved in
the creation or lawful exploitation of the sound recording, or with the
recording artist or artists featured on the sound recording (or the persons
conveying rights in the artists’ performance in the sound recording), under
which the person seeking payment is entitled to participate in royalty
payments that are based on the exploitation of the sound recording and are
payable from royalties otherwise payable to the recording artist or artists
featured on the sound recording (or the persons conveying rights in the
artists’ performance in the sound recording);

547
Electronic copy available at: https://ssrn.com/abstract=3883500

(iii) made a creative contribution to the creation of the sound recording;
and
(iv) submits to the collective—
(I) a written certification stating, under penalty of perjury, that the
person meets the requirements in clauses (i) through (iii); and
(II) a true copy of the contract described in clause (ii).
(C) Multiple certifications.—
Subject to subparagraph (D), in a case in which more than 1 person described in
subparagraph (B) has met the requirements for a distribution under subparagraph
(A) with respect to a sound recording as of the date that is 10 business days before
the date on which the distribution is made, the collective shall divide the 2 percent
distribution equally among all such persons.
(D) Objection to payment.—
Not later than 10 business days after the date on which the collective receives
from the artist payee a written objection to a distribution made pursuant to
subparagraph (A), the collective shall cease making any further payment relating
to such distribution. In any case in which the collective has made 1 or more
distributions pursuant to subparagraph (A) to a person described in subparagraph
(B) before the date that is 10 business days after the date on which the collective
receives from the artist payee an objection to such distribution, the objection shall
not affect that person’s entitlement to any distribution made before the collective
ceases such distribution under this subparagraph.
(E) Ownership of the right to receive payments.—
To the extent that the collective determines that a distribution will be made under
subparagraph (A) to a person described in subparagraph (B), such person shall,
during the period covered by such distribution, be treated for all purposes as the
owner of the right to receive such payments, and the artist payee to whom such
payments would otherwise be payable shall be treated as having no interest in
such payments.
(F) Artist payee defined.—
In this paragraph, the term “artist payee” means a person, other than a person
described in subparagraph (B), who owns the right to receive all or part of the
receipts payable under paragraph (2)(D) with respect to a sound recording. In a
case in which there are multiple artist payees with respect to a sound recording, an
objection by 1 such payee shall apply only to that payee’s share of the receipts
payable under paragraph (2)(D), and shall not preclude payment under
subparagraph (A) from the share of an artist payee that does not so object.
(7) PREEMPTION OF STATE PROPERTY LAWS.—
The holding and distribution of receipts under section 112 and this section by a nonprofit
collective designated by the Copyright Royalty Judges in accordance with this subsection
and regulations adopted by the Copyright Royalty Judges, or by an independent
administrator pursuant to subparagraphs (B) and (C) of section 114(g)(2), shall supersede
and preempt any State law (including common law) concerning escheatment or
abandoned property, or any analogous provision, that might otherwise apply.
(h) LICENSING TO AFFILIATES.—

548
Electronic copy available at: https://ssrn.com/abstract=3883500

(1) If the copyright owner of a sound recording licenses an affiliated entity the right
to publicly perform a sound recording by means of a digital audio transmission under
section 106(6), the copyright owner shall make the licensed sound recording available
under section 106(6) on no less favorable terms and conditions to all bona fide entities
that offer similar services, except that, if there are material differences in the scope of the
requested license with respect to the type of service, the particular sound
recordings licensed, the frequency of use, the number of subscribers served, or the
duration, then the copyright owner may establish different terms and conditions for such
other services.
(2) The limitation set forth in paragraph (1) of this subsection shall not apply in the case
where the copyright owner of a sound recording licenses—
(A) an interactive service; or
(B) an entity to perform publicly up to 45 seconds of the sound recording and the
sole purpose of the performance is to promote the distribution or performance of
that sound recording.
[(i)
Repealed. Pub. L. 115–264, title I, § 103(b), Oct. 11, 2018, 132 Stat.
3724.]
(j) DEFINITIONS.—As used in this section, the following terms have the following meanings:
(1) An “affiliated entity” is an entity engaging in digital audio transmissions covered by
section 106(6), other than an interactive service, in which the licensor has any direct or
indirect partnership or any ownership interest amounting to 5 percent or more of the
outstanding voting or non-voting stock.
(2) An “archived program” is a predetermined program that is available repeatedly on the
demand of the transmission recipient and that is performed in the same order from the
beginning, except that an archived program shall not include a recorded event
or broadcast transmission that makes no more than an incidental use of sound
recordings, as long as such recorded event or broadcast transmission does not contain an
entire sound recording or feature a particular sound recording.
(3) A “broadcast” transmission is a transmission made by a terrestrial broadcast station
licensed as such by the Federal Communications Commission.
(4) A “continuous program” is a predetermined program that is continuously performed
in the same order and that is accessed at a point in the program that is beyond the control
of the transmission recipient.
(5) A “digital audio transmission” is a digital transmission as defined in section 101, that
embodies the transmission of a sound recording. This term does not include the
transmission of any audiovisual work.
(6) An “eligible nonsubscription transmission” is a noninteractive nonsubscription digital
audio transmission not exempt under subsection (d)(1) that is made as part of a service
that provides audio programming consisting, in whole or in part, of performances
of sound recordings, including retransmissions of broadcast transmissions, if the primary
purpose of the service is to provide to the public such audio or other entertainment
programming, and the primary purpose of the service is not to sell, advertise, or promote
particular products or services other than sound recordings, live concerts, or other musicrelated events.

549
Electronic copy available at: https://ssrn.com/abstract=3883500

(7) An “interactive service” is one that enables a member of the public to receive a
transmission of a program specially created for the recipient, or on request, a
transmission of a particular sound recording, whether or not as part of a program, which
is selected by or on behalf of the recipient. The ability of individuals to request that
particular sound recordings be performed for reception by the public at large, or in the
case of a subscription service, by all subscribers of the service, does not make a service
interactive, if the programming on each channel of the service does not substantially
consist of sound recordings that are performed within 1 hour of the request or at a time
designated by either the transmitting entity or the individual making such request. If an
entity offers both interactive and noninteractive services (either concurrently or at
different times), the noninteractive component shall not be treated as part of
an interactive service.
(8) A “new subscription service” is a service that performs sound recordings by means of
noninteractive subscription digital audio transmissions and that is not a preexisting
subscription service or a preexisting satellite digital audio radio service.
(9) A “nonsubscription” transmission is any transmission that is not
a subscription transmission.
(10) A “preexisting satellite digital audio radio service” is a subscription satellite digital
audio radio service provided pursuant to a satellite digital audio radio service license
issued by the Federal Communications Commission on or before July 31, 1998, and any
renewal of such license to the extent of the scope of the original license, and may include
a limited number of sample channels representative of the subscription service that are
made available on a nonsubscription basis in order to promote the subscription service.
(11) A “preexisting subscription service” is a service that performs sound recordings by
means of noninteractive audio-only subscription digital audio transmissions, which was
in existence and was making such transmissions to the public for a fee on or before July
31, 1998, and may include a limited number of sample channels representative of
the subscription service that are made available on a nonsubscription basis in order to
promote the subscription service.
(12) A “retransmission” is a further transmission of an initial transmission, and includes
any further retransmission of the same transmission. Except as provided in this section, a
transmission qualifies as a “retransmission” only if it is simultaneous with the initial
transmission. Nothing in this definition shall be construed to exempt a transmission that
fails to satisfy a separate element required to qualify for an exemption under section
114(d)(1).
(13) The “sound recording performance complement” is the transmission during any 3hour period, on a particular channel used by a transmitting entity, of no more than—
(A) 3 different selections of sound recordings from any one phonorecord lawfully
distributed for public performance or sale in the United States, if no more than 2
such selections are transmitted consecutively; or
(B) 4 different selections of sound recordings—
(i) by the same featured recording artist; or
(ii) from any set or compilation of phonorecords lawfully distributed
together as a unit for public performance or sale in the United States,
if no more than three such selections are transmitted consecutively:

550
Electronic copy available at: https://ssrn.com/abstract=3883500

Provided, That the transmission of selections in excess of the numerical
limits provided for in clauses (A) and (B) from
multiple phonorecords shall nonetheless qualify as a sound recording
performance complement if the programming of the
multiple phonorecords was not willfully intended to avoid the numerical
limitations prescribed in such clauses.
(14) A “subscription” transmission is a transmission that is controlled and limited to
particular recipients, and for which consideration is required to be paid or otherwise
given by or on behalf of the recipient to receive the transmission or a package of
transmissions including the transmission.
(15) A “transmission” is either an initial transmission or a retransmission.
17 U.S.C. § 117. Limitations on exclusive rights: Computer programs
(a) MAKING OF ADDITIONAL COPY OR ADAPTATION BY OWNER OF COPY.—Notwithstanding
the provisions of section 106, it is not an infringement for the owner of a copy of a computer
program to make or authorize the making of another copy or adaptation of that computer
program provided:
(1) that such a new copy or adaptation is created as an essential step in the utilization of
the computer program in conjunction with a machine and that it is used in no other
manner, or
(2) that such new copy or adaptation is for archival purposes only and that all
archival copies are destroyed in the event that continued possession of the computer
program should cease to be rightful.
(b) LEASE, SALE, OR OTHER TRANSFER OF ADDITIONAL COPY OR ADAPTATION.—
Any exact copies prepared in accordance with the provisions of this section may be leased, sold,
or otherwise transferred, along with the copy from which such copies were prepared, only as part
of the lease, sale, or other transfer of all rights in the program. Adaptations so prepared may be
transferred only with the authorization of the copyright owner.
(c) MACHINE MAINTENANCE OR REPAIR.—Notwithstanding the provisions of section 106, it is
not an infringement for the owner or lessee of a machine to make or authorize the making of a
copy of a computer program if such copy is made solely by virtue of the activation of
a machine that lawfully contains an authorized copy of the computer program, for purposes only
of maintenance or repair of that machine, if—
(1) such new copy is used in no other manner and is destroyed immediately after
the maintenance or repair is completed; and
(2) with respect to any computer program or part thereof that is not necessary for
that machine to be activated, such program or part thereof is not accessed or used other
than to make such new copy by virtue of the activation of the machine.
(d) DEFINITIONS.—For purposes of this section—
(1) the “maintenance” of a machine is the servicing of the machine in order to make it
work in accordance with its original specifications and any changes to those
specifications authorized for that machine; and

551
Electronic copy available at: https://ssrn.com/abstract=3883500

(2) the “repair” of a machine is the restoring of the machine to the state of working in
accordance with its original specifications and any changes to those specifications
authorized for that machine.
17 U.S.C. § 120. Scope of exclusive rights in architectural works
(a) PICTORIAL REPRESENTATIONS PERMITTED.—
The copyright in an architectural work that has been constructed does not include the right to
prevent the making, distributing, or public display of pictures, paintings, photographs, or other
pictorial representations of the work, if the building in which the work is embodied is located in
or ordinarily visible from a public place.
(b) ALTERATIONS TO AND DESTRUCTION OF BUILDINGS.—
Notwithstanding the provisions of section 106(2), the owners of a building embodying
an architectural work may, without the consent of the author or copyright owner of
the architectural work, make or authorize the making of alterations to such building, and destroy
or authorize the destruction of such building.
17 U.S.C. § 121. Limitations on exclusive rights: Reproduction for blind or other people
with disabilities
(a) Notwithstanding the provisions of section 106, it is not an infringement of copyright for
an authorized entity to reproduce or to distribute in the United States copies or phonorecords of a
previously published literary work or of a previously published musical work that has been fixed
in the form of text or notation if such copies or phonorecords are reproduced or distributed
in accessible formats exclusively for use by eligible persons.
(b)
(1) Copies or phonorecords to which this section applies shall—
(A) not be reproduced or distributed in the United States in a format other than
an accessible format exclusively for use by eligible persons;
(B) bear a notice that any further reproduction or distribution in a format other
than an accessible format is an infringement; and
(C) include a copyright notice identifying the copyright owner and the date of the
original publication.
(2) The provisions of this subsection shall not apply to standardized, secure, or normreferenced tests and related testing material, or to computer programs, except the portions
thereof that are in conventional human language (including descriptions of pictorial
works) and displayed to users in the ordinary course of using the computer programs.
(c) Notwithstanding the provisions of section 106, it is not an infringement of copyright for a
publisher of print instructional materials for use in elementary or secondary schools to create and
distribute to the National Instructional Materials Access Center copies of the electronic files
described in sections 612(a)(23)(C), 613(a)(6), and section 674(e) of the Individuals with
Disabilities Education Act that contain the contents of print instructional materials using the
National Instructional Material Accessibility Standard (as defined in section 674(e)(3) of that
Act), if—
(1) the inclusion of the contents of such print instructional materials is required by
any State educational agency or local educational agency;

552
Electronic copy available at: https://ssrn.com/abstract=3883500

(2) the publisher had the right to publish such print instructional materials in print
formats; and
(3) such copies are used solely for reproduction or distribution of the contents of
such print instructional materials in accessible formats.
(d) For purposes of this section, the term—
(1) “accessible format” means an alternative manner or form that gives an eligible
person access to the work when the copy or phonorecord in the accessible format is used
exclusively by the eligible person to permit him or her to have access as feasibly and
comfortably as a person without such disability as described in paragraph (3);
(2) “authorized entity” means a nonprofit organization or a governmental agency that has
a primary mission to provide specialized services relating to training, education, or
adaptive reading or information access needs of blind or other persons with disabilities;
(3) “eligible person” means an individual who, regardless of any other disability—
(A) is blind;
(B) has a visual impairment or perceptual or reading disability that cannot be
improved to give visual function substantially equivalent to that of a person who
has no such impairment or disability and so is unable to read printed works to
substantially the same degree as a person without an impairment or disability; or
(C) is otherwise unable, through physical disability, to hold or manipulate a book
or to focus or move the eyes to the extent that would be normally acceptable for
reading; and
(4) “print instructional materials” has the meaning given under section 674(e)(3)(C) of
the Individuals with Disabilities Education Act.
17 U.S.C. § 201. Ownership of copyright (1978)
(a) Initial Ownership.— Copyright in a work protected under this title vests initially in the author
or authors of the work. The authors of a joint work are co-owners of copyright in the work.
(b) Works Made for Hire.—In the case of a work made for hire, the employer or other person for
whom the work was prepared is considered the author for purposes of this title, and, unless the
parties have expressly agreed otherwise in a written instrument signed by them, owns all of the
rights comprised in the copyright.

17 U.S.C. § 202. Ownership of copyright as distinct from ownership of material object
Ownership of a copyright, or of any of the exclusive rights under a copyright, is distinct from
ownership of any material object in which the work is embodied. Transfer of ownership of any
material object, including the copy or phonorecord in which the work is first fixed, does not of
itself convey any rights in the copyrighted work embodied in the object; nor, in the absence of an
agreement, does transfer of ownership of a copyright or of any exclusive rights under a copyright
convey property rights in any material object.
17 U.S.C. § 203. Termination of transfers and licenses granted by the author
(a) CONDITIONS FOR TERMINATION.—In the case of any work other than a work made for hire,
the exclusive or nonexclusive grant of a transfer or license of copyright or of any right under a
553
Electronic copy available at: https://ssrn.com/abstract=3883500

copyright, executed by the author on or after January 1, 1978, otherwise than by will, is subject
to termination under the following conditions:
(1) In the case of a grant executed by one author, termination of the grant may be effected
by that author or, if the author is dead, by the person or persons who, under clause (2) of
this subsection, own and are entitled to exercise a total of more than one-half of that
author’s termination interest. In the case of a grant executed by two or more authors of a
joint work, termination of the grant may be effected by a majority of the authors who
executed it; if any of such authors is dead, the termination interest of any such author
may be exercised as a unit by the person or persons who, under clause (2) of this
subsection, own and are entitled to exercise a total of more than one-half of that author’s
interest.
(2) Where an author is dead, his or her termination interest is owned, and may be
exercised, as follows:
(A) The widow or widower owns the author’s entire termination interest unless
there are any surviving children or grandchildren of the author, in which case the
widow or widower owns one-half of the author’s interest.
(B) The author’s surviving children, and the surviving children of any dead child
of the author, own the author’s entire termination interest unless there is a widow
or widower, in which case the ownership of one-half of the author’s interest is
divided among them.
(C) The rights of the author’s children and grandchildren are in all cases divided
among them and exercised on a per stirpes basis according to the number of such
author’s children represented; the share of the children of a dead child in a
termination interest can be exercised only by the action of a majority of them.
(D) In the event that the author’s widow or widower, children, and grandchildren
are not living, the author’s executor, administrator, personal representative, or
trustee shall own the author’s entire termination interest.
(3) Termination of the grant may be effected at any time during a period of five years
beginning at the end of thirty-five years from the date of execution of the grant; or, if the
grant covers the right of publication of the work, the period begins at the end of thirtyfive years from the date of publication of the work under the grant or at the end of forty
years from the date of execution of the grant, whichever term ends earlier.
(4) The termination shall be effected by serving an advance notice in writing, signed by
the number and proportion of owners of termination interests required under clauses (1)
and (2) of this subsection, or by their duly authorized agents, upon the grantee or the
grantee’s successor in title.
(A) The notice shall state the effective date of the termination, which shall fall
within the five-year period specified by clause (3) of this subsection, and the
notice shall be served not less than two or more than ten years before that date. A
copy of the notice shall be recorded in the Copyright Office before the effective
date of termination, as a condition to its taking effect.
(B) The notice shall comply, in form, content, and manner of service, with
requirements that the Register of Copyrights shall prescribe by regulation.
(5) Termination of the grant may be effected notwithstanding any agreement to
the contrary, including an agreement to make a will or to make any future grant.

554
Electronic copy available at: https://ssrn.com/abstract=3883500

(b) EFFECT OF TERMINATION.—Upon the effective date of termination, all rights under this title
that were covered by the terminated grants revert to the author, authors, and other persons
owning termination interests under clauses (1) and (2) of subsection (a), including those owners
who did not join in signing the notice of termination under clause (4) of subsection (a), but with
the following limitations:
(1) A derivative work prepared under authority of the grant before its termination may
continue to be utilized under the terms of the grant after its termination, but this privilege
does not extend to the preparation after the termination of other derivative works based
upon the copyrighted work covered by the terminated grant.
(2) The future rights that will revert upon termination of the grant become vested on the
date the notice of termination has been served as provided by clause (4) of subsection (a).
The rights vest in the author, authors, and other persons named in, and in the
proportionate shares provided by, clauses (1) and (2) of subsection (a).
(3) Subject to the provisions of clause (4) of this subsection, a further grant, or agreement
to make a further grant, of any right covered by a terminated grant is valid only if it is
signed by the same number and proportion of the owners, in whom the right has vested
under clause (2) of this subsection, as are required to terminate the grant under clauses (1)
and (2) of subsection (a). Such further grant or agreement is effective with respect to all
of the persons in whom the right it covers has vested under clause (2) of this subsection,
including those who did not join in signing it. If any person dies after rights under a
terminated grant have vested in him or her, that person’s legal representatives, legatees,
or heirs at law represent him or her for purposes of this clause.
(4) A further grant, or agreement to make a further grant, of any right covered by a
terminated grant is valid only if it is made after the effective date of the termination. As
an exception, however, an agreement for such a further grant may be made between the
persons provided by clause (3) of this subsection and the original grantee or such
grantee’s successor in title, after the notice of termination has been served as provided by
clause (4) of subsection (a).
(5) Termination of a grant under this section affects only those rights covered by the
grants that arise under this title, and in no way affects rights arising under any other
Federal, State, or foreign laws.
(6) Unless and until termination is effected under this section, the grant, if it does not
provide otherwise, continues in effect for the term of copyright provided by this title.
17 U.S.C. § 301. Preemption with respect to other laws
(a) On and after January 1, 1978, all legal or equitable rights that are equivalent to any of the
exclusive rights within the general scope of copyright as specified by section 106 in works of
authorship that are fixed in a tangible medium of expression and come within the subject matter
of copyright as specified by sections 102 and 103, whether created before or after that date and
whether published or unpublished, are governed exclusively by this title. Thereafter, no person is
entitled to any such right or equivalent right in any such work under the common law or statutes
of any State.
(b)Nothing in this title annuls or limits any rights or remedies under the common law or statutes
of any State with respect to—

555
Electronic copy available at: https://ssrn.com/abstract=3883500

(1) subject matter that does not come within the subject matter of copyright as specified
by sections 102 and 103, including works of authorship not fixed in any tangible medium
of expression; or
(2) any cause of action arising from undertakings commenced before January 1, 1978;
(3) activities violating legal or equitable rights that are not equivalent to any of the
exclusive rights within the general scope of copyright as specified by section 106; or
(4) State and local landmarks, historic preservation, zoning, or building codes, relating to
architectural works protected under section 102(a)(8).
(c) Notwithstanding the provisions of section 303, and in accordance with chapter 14, no sound
recording fixed before February 15, 1972, shall be subject to copyright under this title. With
respect to sound recordings fixed before February 15, 1972, the preemptive provisions of
subsection (a) shall apply to activities that are commenced on and after the date of enactment of
the Classics Protection and Access Act. Nothing in this subsection may be construed to affirm or
negate the preemption of rights and remedies pertaining to any cause of action arising from the
nonsubscription broadcast transmission of sound recordings under the common law or statutes of
any State for activities that do not qualify as covered activities under chapter 14 undertaken
during the period between the date of enactment of the Classics Protection and Access Act and
the date on which the term of prohibition on unauthorized acts under section 1401(a)(2) expires
for such sound recordings. Any potential preemption of rights and remedies related to such
activities undertaken during that period shall apply in all respects as it did the day before the date
of enactment of the Classics Protection and Access Act.
(d) Nothing in this title annuls or limits any rights or remedies under any other Federal statute.
(e) The scope of Federal preemption under this section is not affected by the adherence of the
United States to the Berne Convention or the satisfaction of obligations of the United States
thereunder.
(f)
(1) On or after the effective date set forth in section 610(a) of the Visual Artists Rights
Act of 1990, all legal or equitable rights that are equivalent to any of the rights conferred
by section 106A with respect to works of visual art to which the rights conferred by
section 106A apply are governed exclusively by section 106A and section 113(d) and the
provisions of this title relating to such sections. Thereafter, no person is entitled to any
such right or equivalent right in any work of visual art under the common law or statutes
of any State.
(2) Nothing in paragraph (1) annuls or limits any rights or remedies under the common
law or statutes of any State with respect to—
(A) any cause of action from undertakings commenced before the effective date set forth
in section 610(a) of the Visual Artists Rights Act of 1990;
(B) activities violating legal or equitable rights that are not equivalent to any of the rights
conferred by section 106A with respect to works of visual art; or
(C) activities violating legal or equitable rights which extend beyond the life of the
author.

556
Electronic copy available at: https://ssrn.com/abstract=3883500

17 U.S.C. § 302. Duration of copyright: Works created on or after January 1, 1978.
(a) IN GENERAL.—

Copyright in a work created on or after January 1, 1978, subsists from its creation and, except as
provided by the following subsections, endures for a term consisting of the life of the author and
70 years after the author’s death.
(b) JOINT WORKS.—

In the case of a joint work prepared by two or more authors who did not work for hire, the
copyright endures for a term consisting of the life of the last surviving author and 70 years after
such last surviving author’s death.
(c) ANONYMOUS WORKS, PSEUDONYMOUS WORKS, AND WORKS MADE FOR HIRE.—

In the case of an anonymous work, a pseudonymous work, or a work made for hire, the copyright
endures for a term of 95 years from the year of its first publication, or a term of 120 years from
the year of its creation, whichever expires first. If, before the end of such term, the identity of
one or more of the authors of an anonymous or pseudonymous work is revealed in the records of
a registration made for that work under subsections (a) or (d) of section 408, or in the records
provided by this subsection, the copyright in the work endures for the term specified by
subsection (a) or (b), based on the life of the author or authors whose identity has been revealed.
Any person having an interest in the copyright in an anonymous or pseudonymous work may at
any time record, in records to be maintained by the Copyright Office for that purpose, a
statement identifying one or more authors of the work; the statement shall also identify the
person filing it, the nature of that person’s interest, the source of the information recorded, and
the particular work affected, and shall comply in form and content with requirements that the
Register of Copyrights shall prescribe by regulation.
(d) RECORDS RELATING TO DEATH OF AUTHORS.—

Any person having an interest in a copyright may at any time record in the Copyright Office a
statement of the date of death of the author of the copyrighted work, or a statement that the
author is still living on a particular date. The statement shall identify the person filing it, the
nature of that person’s interest, and the source of the information recorded, and shall comply in
form and content with requirements that the Register of Copyrights shall prescribe by regulation.
The Register shall maintain current records of information relating to the death of authors of
copyrighted works, based on such recorded statements and, to the extent the Register considers
practicable, on data contained in any of the records of the Copyright Office or in other reference
sources.
(e) PRESUMPTION AS TO AUTHOR’S DEATH.—

After a period of 95 years from the year of first publication of a work, or a period of 120 years
from the year of its creation, whichever expires first, any person who obtains from the Copyright
Office a certified report that the records provided by subsection (d) disclose nothing to indicate
that the author of the work is living, or died less than 70 years before, is entitled to the benefits of
a presumption that the author has been dead for at least 70 years. Reliance in good faith upon this
presumption shall be a complete defense to any action for infringement under this title.

557
Electronic copy available at: https://ssrn.com/abstract=3883500

17 U.S.C. § 303. Duration of copyright: Works created but not published or copyrighted
before January 1, 1978
(a) Copyright in a work created before January 1, 1978, but not theretofore in the public domain
or copyrighted, subsists from January 1, 1978, and endures for the term provided by section
302. In no case, however, shall the term of copyright in such a work expire before December 31,
2002; and, if the work is published on or before December 31, 2002, the term of copyright shall
not expire before December 31, 2047.
(b) The distribution before January 1, 1978, of a phonorecord shall not for any purpose constitute
a publication of any musical work, dramatic work, or literary work embodied therein.
17 U.S.C. § 305. Duration of copyright: Terminal date
All terms of copyright provided by sections 302 through 304 run to the end of the calendar year
in which they would otherwise expire.
17 U.S.C. § 401. Notice of copyright: Visually perceptible copies (1988)
(a) General Provisions.—Whenever a work protected under this title is published in the United
States or elsewhere by authority of the copyright owner, a notice of copyright as provided by this
section may be placed on publicly distributed copies from which the work can be visually
perceived, either directly or with the aid of a machine or device.
(b) Form of Notice.—If a notice appears on the copies, it shall consist of the following three
elements:(1) the symbol © (the letter C in a circle), or the word “Copyright”, or the abbreviation
“Copr.”
…
17 U.S.C. § 402. Notice of copyright: Phonorecords of sound recordings (1988)
(a) General Provisions.—Whenever a sound recording protected under this title is published in
the United States or elsewhere by authority of the copyright owner, a notice of copyright as
provided by this section may be placed on publicly distributed phonorecords of the sound
recording
…
17 U.S.C. § 405. Notice of copyright: Omission of notice on certain copies and
phonorecords
(A) EFFECT OF OMISSION ON COPYRIGHT.
With respect to copies and phonorecords publicly distributed by authority of the copyright owner
before the effective date of the Berne Convention Implementation Act of 1988, the omission of
the copyright notice described in sections 401 through 403 from copies or phonorecords publicly
distributed by authority of the copyright owner does not invalidate the copyright in a work if—
(1) the notice has been omitted from no more than a relatively small number of copies or
phonorecords distributed to the public; or
(2) registration for the work has been made before or is made within five years after the
publication without notice, and a reasonable effort is made to add notice to all copies or
phonorecords that are distributed to the public in the United States after the omission has
been discovered; or

558
Electronic copy available at: https://ssrn.com/abstract=3883500

(3) the notice has been omitted in violation of an express requirement in writing that, as a
condition of the copyright owner’s authorization of the public distribution of copies or
phonorecords, they bear the prescribed notice.
(B) EFFECT OF OMISSION ON INNOCENT INFRINGERS.—
Any person who innocently infringes a copyright, in reliance upon an authorized copy or
phonorecord from which the copyright notice has been omitted and which was publicly
distributed by authority of the copyright owner before the effective date of the Berne Convention
Implementation Act of 1988, incurs no liability for actual or statutory damages under section 504
for any infringing acts committed before receiving actual notice that registration for the work has
been made under section 408, if such person proves that he or she was misled by the omission of
notice. In a suit for infringement in such a case the court may allow or disallow recovery of any
of the infringer’s profits attributable to the infringement, and may enjoin the continuation of the
infringing undertaking or may require, as a condition for permitting the continuation of the
infringing undertaking, that the infringer pay the copyright owner a reasonable license fee in an
amount and on terms fixed by the court.
(C) REMOVAL OF NOTICE.—
Protection under this title is not affected by the removal, destruction, or obliteration of the notice,
without the authorization of the copyright owner, from any publicly distributed copies or
phonorecords.
17 U.S.C. § 407. Deposit of copies or phonorecords for Library of Congress (1997)
(a) Except as provided by subsection (c), and subject to the provisions of subsection (e), the
owner of copyright or of the exclusive right of publication in a work published in the United
States shall deposit, within three months after the date of such publication—
(1) two complete copies of the best edition; or
(2) if the work is a sound recording, two complete phonorecords of the best edition, together
with any printed or other visually perceptible material published with such phonorecords
…
17 U.S.C. § 408. Copyright registration in general
(a) REGISTRATION PERMISSIVE.—
At any time during the subsistence of the first term of copyright in any published or unpublished
work in which the copyright was secured before January 1, 1978, and during the subsistence of
any copyright secured on or after that date, the owner of copyright or of any exclusive right in
the work may obtain registration of the copyright claim by delivering to the Copyright Office the
deposit specified by this section, together with the application and fee specified by
sections 409 and 708. Such registration is not a condition of copyright protection.
(b) DEPOSIT FOR COPYRIGHT REGISTRATION.—Except as provided by subsection (c), the
material deposited for registration shall include—
(1) in the case of an unpublished work, one complete copy or phonorecord;
(2) in the case of a published work, two complete copies or phonorecords of the best
edition;
(3) in the case of a work first published outside the United States, one complete copy or
phonorecord as so published;

559
Electronic copy available at: https://ssrn.com/abstract=3883500

(4) in the case of a contribution to a collective work, one complete copy or phonorecord
of the best edition of the collective work.
Copies or phonorecords deposited for the Library of Congress under section 407 may be
used to satisfy the deposit provisions of this section, if they are accompanied by the
prescribed application and fee, and by any additional identifying material that the
Register may, by regulation, require. The Register shall also prescribe regulations
establishing requirements under which copies or phonorecords acquired for the Library of
Congress under subsection (e) of section 407, otherwise than by deposit, may be used to
satisfy the deposit provisions of this section.
(c) ADMINISTRATIVE CLASSIFICATION AND OPTIONAL DEPOSIT.—
(1) The Register of Copyrights is authorized to specify by regulation the administrative
classes into which works are to be placed for purposes of deposit and registration, and the
nature of the copies or phonorecords to be deposited in the various classes specified. The
regulations may require or permit, for particular classes, the deposit of identifying
material instead of copies or phonorecords, the deposit of only one copy or phonorecord
where two would normally be required, or a single registration for a group of related
works. This administrative classification of works has no significance with respect to the
subject matter of copyright or the exclusive rights provided by this title.
(2) Without prejudice to the general authority provided under clause (1), the Register of
Copyrights shall establish regulations specifically permitting a single registration for a
group of works by the same individual author, all first published as contributions to
periodicals, including newspapers, within a twelve-month period, on the basis of a single
deposit, application, and registration fee, under the following conditions:
(A) if the deposit consists of one copy of the entire issue of the periodical, or of
the entire section in the case of a newspaper, in which each contribution was first
published; and
(B) if the application identifies each work separately, including the periodical
containing it and its date of first publication.
(3) As an alternative to separate renewal registrations under subsection (a) of section 304,
a single renewal registration may be made for a group of works by the same individual
author, all first published as contributions to periodicals, including newspapers, upon the
filing of a single application and fee, under all of the following conditions:
(A) the renewal claimant or claimants, and the basis of claim or claims under
section 304(a), is the same for each of the works; and
(B) the works were all copyrighted upon their first publication, either through
separate copyright notice and registration or by virtue of a general copyright
notice in the periodical issue as a whole; and
(C) the renewal application and fee are received not more than twenty-eight or
less than twenty-seven years after the thirty-first day of December of the calendar
year in which all of the works were first published; and
(D) the renewal application identifies each work separately, including the
periodical containing it and its date of first publication.
(d) CORRECTIONS AND AMPLIFICATIONS.—
The Register may also establish, by regulation, formal procedures for the filing of an application
for supplementary registration, to correct an error in a copyright registration or to amplify the
information given in a registration. Such application shall be accompanied by the fee provided
560
Electronic copy available at: https://ssrn.com/abstract=3883500

by section 708, and shall clearly identify the registration to be corrected or amplified. The
information contained in a supplementary registration augments but does not supersede that
contained in the earlier registration.
(e) PUBLISHED EDITION OF PREVIOUSLY REGISTERED WORK.—
Registration for the first published edition of a work previously registered in unpublished form
may be made even though the work as published is substantially the same as the unpublished
version.
(f) PREREGISTRATION OF WORKS BEING PREPARED FOR COMMERCIAL DISTRIBUTION.—
(1) RULEMAKING.—
Not later than 180 days after the date of enactment of this subsection, the Register of
Copyrights shall issue regulations to establish procedures for preregistration of a work
that is being prepared for commercial distribution and has not been published.
(2) CLASS OF WORKS.—
The regulations established under paragraph (1) shall permit preregistration for any work
that is in a class of works that the Register determines has had a history of infringement
prior to authorized commercial distribution.
(3) APPLICATION FOR REGISTRATION.—Not later than 3 months after the first
publication of a work preregistered under this subsection, the applicant shall submit to the
Copyright Office—
(A) an application for registration of the work;
(B) a deposit; and
(C) the applicable fee.
(4) EFFECT OF UNTIMELY APPLICATION.—An action under this chapter for infringement
of a work preregistered under this subsection, in a case in which the infringement
commenced no later than 2 months after the first publication of the work, shall be
dismissed if the items described in paragraph (3) are not submitted to the Copyright
Office in proper form within the earlier of—
(A) 3 months after the first publication of the work; or
(B) 1 month after the copyright owner has learned of the infringement.
17 U.S.C. § 409. Application for copyright registration (2010)
The application for copyright registration shall be made on a form prescribed by the Register of
Copyrights and shall include—
1) the name and address of the copyright claimant;
2) in the case of a work other than an anonymous or pseudonymous work, the name and
nationality or domicile of the author or authors, and, if one or more of the authors is dead,
the dates of their deaths;
3) if the work is anonymous or pseudonymous, the nationality or domicile of the author or
authors;
4) in the case of a work made for hire, a statement to this effect;
5) if the copyright claimant is not the author, a brief statement of how the claimant obtained
ownership of the copyright;
6) the title of the work, together with any previous or alternative titles under which the work
can be identified;

561
Electronic copy available at: https://ssrn.com/abstract=3883500

7) the year in which creation of the work was completed;
8) if the work has been published, the date and nation of its first publication;
9) in the case of a compilation or derivative work, an identification of any preexisting work
or works that it is based on or incorporates, and a brief, general statement of the
additional material covered by the copyright claim being registered; and
10) any other information regarded by the Register of Copyrights as bearing upon the
preparation or identification of the work or the existence, ownership, or duration of the
copyright.
17 U.S.C. § 411. Registration and civil infringement actions (2008)
Except for an action brought for a violation of the rights of the author under section 106A(a), and
subject to the provisions of subsection (b), no civil action for infringement of the copyright in
any United States work shall be instituted until preregistration or registration of the copyright
claim has been made in accordance with this title …
17 U.S.C. § 412. Registration as prerequisite to certain remedies for infringement (2008)
In any action under this title, other than an action brought for a violation of the rights of the
author under section 106A(a), an action for infringement of the copyright of a work that has been
preregistered under section 408(f) before the commencement of the infringement and that has an
effective date of registration not later than the earlier of 3 months after the first publication of the
work or 1 month after the copyright owner has learned of the infringement, or an action
instituted under section 411(c), no award of statutory damages or of attorney’s fees, as provided
by sections 504 and 505, shall be made for—
1) any infringement of copyright in an unpublished work commenced before the effective
date of its registration; or any infringement of copyright commenced after first
publication of the work and before the effective date of its registration, unless such
registration is made within three months after the first publication of the work
…
17 U.S.C. § 504. Remedies for infringement: Damages and profits
(a) IN GENERAL.—Except as otherwise provided by this title, an infringer of copyright is liable
for either—
(1) the copyright owner’s actual damages and any additional profits of the infringer, as
provided by subsection (b); or
(2) statutory damages, as provided by subsection (c).
(b) ACTUAL DAMAGES AND PROFITS.—
The copyright owner is entitled to recover the actual damages suffered by him or her as a result
of the infringement, and any profits of the infringer that are attributable to the infringement and
are not taken into account in computing the actual damages. In establishing the infringer’s
profits, the copyright owner is required to present proof only of the infringer’s gross revenue,
and the infringer is required to prove his or her deductible expenses and the elements of profit
attributable to factors other than the copyrighted work.
(c) STATUTORY DAMAGES.—

562
Electronic copy available at: https://ssrn.com/abstract=3883500

(1) Except as provided by clause (2) of this subsection, the copyright owner may elect, at
any time before final judgment is rendered, to recover, instead of actual damages and
profits, an award of statutory damages for all infringements involved in the action, with
respect to any one work, for which any one infringer is liable individually, or for which
any two or more infringers are liable jointly and severally, in a sum of not less than $750
or more than $30,000 as the court considers just. For the purposes of this subsection, all
the parts of a compilation or derivative work constitute one work.
(2) In a case where the copyright owner sustains the burden of proving, and the court
finds, that infringement was committed willfully, the court in its discretion may increase
the award of statutory damages to a sum of not more than $150,000. In a case where the
infringer sustains the burden of proving, and the court finds, that such infringer was not
aware and had no reason to believe that his or her acts constituted an infringement of
copyright, the court in its discretion may reduce the award of statutory damages to a sum
of not less than $200. The court shall remit statutory damages in any case where an
infringer believed and had reasonable grounds for believing that his or her use of the
copyrighted work was a fair use under section 107, if the infringer was: (i) an employee
or agent of a nonprofit educational institution, library, or archives acting within the scope
of his or her employment who, or such institution, library, or archives itself, which
infringed by reproducing the work in copies or phonorecords; or (ii) a public
broadcasting entity which or a person who, as a regular part of the nonprofit activities of
a public broadcasting entity (as defined in section 118(f)) infringed by performing a
published nondramatic literary work or by reproducing a transmission program
embodying a performance of such a work.
(3)
(A) In a case of infringement, it shall be a rebuttable presumption that the
infringement was committed willfully for purposes of determining relief if the
violator, or a person acting in concert with the violator, knowingly provided or
knowingly caused to be provided materially false contact information to a domain
name registrar, domain name registry, or other domain name registration authority
in registering, maintaining, or renewing a domain name used in connection with
the infringement.
(B) Nothing in this paragraph limits what may be considered willful infringement
under this subsection.
(C) For purposes of this paragraph, the term “domain name” has the meaning
given that term in section 45 of the Act entitled “An Act to provide for the
registration and protection of trademarks used in commerce, to carry out the
provisions of certain international conventions, and for other purposes”
approved July 5, 1946 (commonly referred to as the “Trademark Act of 1946”; 15
U.S.C. 1127).
(d) ADDITIONAL DAMAGES IN CERTAIN CASES.—
In any case in which the court finds that a defendant proprietor of an establishment who claims
as a defense that its activities were exempt under section 110(5) did not have reasonable grounds
to believe that its use of a copyrighted work was exempt under such section, the plaintiff shall be
entitled to, in addition to any award of damages under this section, an additional award of two
times the amount of the license fee that the proprietor of the establishment concerned should
have paid the plaintiff for such use during the preceding period of up to 3 years.
563
Electronic copy available at: https://ssrn.com/abstract=3883500

17 U.S.C. § 507. Limitations on actions
(a) CRIMINAL PROCEEDINGS.—
Except as expressly provided otherwise in this title, no criminal proceeding shall be maintained
under the provisions of this title unless it is commenced within 5 years after the cause of action
arose.
(b) CIVIL ACTIONS.—
No civil action shall be maintained under the provisions of this title unless it is commenced
within three years after the claim accrued.

564
Electronic copy available at: https://ssrn.com/abstract=3883500

TITLE 18: CRIMES AND CRIMINAL PROCEDURE: DEFENSE OF TRADE SECRETS
PROVISIONS
18 U.S.C. § 1831. Economic espionage
(a) IN GENERAL.—Whoever, intending or knowing that the offense will benefit any foreign
government, foreign instrumentality, or foreign agent, knowingly—
(1) steals, or without authorization appropriates, takes, carries away, or conceals, or by
fraud, artifice, or deception obtains a trade secret;
(2) without authorization copies, duplicates, sketches, draws, photographs, downloads,
uploads, alters, destroys, photocopies, replicates, transmits, delivers, sends, mails,
communicates, or conveys a trade secret;
(3) receives, buys, or possesses a trade secret, knowing the same to have been stolen or
appropriated, obtained, or converted without authorization;
(4) attempts to commit any offense described in any of paragraphs (1) through (3); or
(5) conspires with one or more other persons to commit any offense described in any of
paragraphs (1) through (3), and one or more of such persons do any act to effect the
object of the conspiracy,
shall, except as provided in subsection (b), be fined not more than $5,000,000 or
imprisoned not more than 15 years, or both.
(b) ORGANIZATIONS.—
Any organization that commits any offense described in subsection (a) shall be fined not more
than the greater of $10,000,000 or 3 times the value of the stolen trade secret to the organization,
including expenses for research and design and other costs of reproducing the trade secret that
the organization has thereby avoided.
18 U.S.C. § 1832. Theft of trade secrets
(a) Whoever, with intent to convert a trade secret, that is related to a product or service used in or
intended for use in interstate or foreign commerce, to the economic benefit of anyone other than
the owner thereof, and intending or knowing that the offense will, injure any owner of that trade
secret, knowingly—
(1) steals, or without authorization appropriates, takes, carries away, or conceals, or by
fraud, artifice, or deception obtains such information;
(2) without authorization copies, duplicates, sketches, draws, photographs, downloads,
uploads, alters, destroys, photocopies, replicates, transmits, delivers, sends, mails,
communicates, or conveys such information;
(3) receives, buys, or possesses such information, knowing the same to have been stolen
or appropriated, obtained, or converted without authorization;
(4) attempts to commit any offense described in paragraphs (1) through (3); or
(5) conspires with one or more other persons to commit any offense described in
paragraphs (1) through (3), and one or more of such persons do any act to effect the
object of the conspiracy,
shall, except as provided in subsection (b), be fined under this title or imprisoned not
more than 10 years, or both.
(b) Any organization that commits any offense described in subsection (a) shall be fined not
more than the greater of $5,000,000 or 3 times the value of the stolen trade secret to the
565
Electronic copy available at: https://ssrn.com/abstract=3883500

organization, including expenses for research and design and other costs of reproducing the trade
secret that the organization has thereby avoided.

18 U.S.C. § 1833. Exceptions to prohibitions
(a) IN GENERAL.—This chapter does not prohibit or create a private right of action for—
(1) any otherwise lawful activity conducted by a governmental entity of the United
States, a State, or a political subdivision of a State; or
(2) the disclosure of a trade secret in accordance with subsection (b).
(b)IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A TRADE SECRET TO THE
GOVERNMENT OR IN A COURT FILING.—
(1) IMMUNITY.—An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—
(A) is made—
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected
violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.—An
individual who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual—
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
(3) NOTICE.—
(A) In general.—
An employer shall provide notice of the immunity set forth in this subsection in
any contract or agreement with an employee that governs the use of a trade
secret or other confidential information.
(B) Policy document.—
An employer shall be considered to be in compliance with the notice requirement
in subparagraph (A) if the employer provides a cross-reference to a policy
document provided to the employee that sets forth the employer’s reporting policy
for a suspected violation of law.
(C) Non-compliance.—
If an employer does not comply with the notice requirement in subparagraph (A),
the employer may not be awarded exemplary damages or attorney fees under
subparagraph (C) or (D) of section 1836(b)(3) in an action against an employee to
whom notice was not provided.
(D) Applicability.—
This paragraph shall apply to contracts and agreements that are entered into or
updated after the date of enactment of this subsection.
(4) EMPLOYEE DEFINED.—

566
Electronic copy available at: https://ssrn.com/abstract=3883500

For purposes of this subsection, the term “employee” includes any individual performing
work as a contractor or consultant for an employer.
(5) RULE OF CONSTRUCTION.—
Except as expressly provided for under this subsection, nothing in this subsection shall be
construed to authorize, or limit liability for, an act that is otherwise prohibited by law,
such as the unlawful access of material by unauthorized means.
18 U.S.C. § 1834. Criminal forfeiture
Forfeiture, destruction, and restitution relating to this chapter shall be subject to section 2323, to
the extent provided in that section, in addition to any other similar remedies provided by law.
18 U.S.C. § 1835. Orders to preserve confidentiality
(a) IN GENERAL.—
In any prosecution or other proceeding under this chapter, the court shall enter such orders and
take such other action as may be necessary and appropriate to preserve the confidentiality
of trade secrets, consistent with the requirements of the Federal Rules of Criminal and Civil
Procedure, the Federal Rules of Evidence, and all other applicable laws. An interlocutory appeal
by the United States shall lie from a decision or order of a district court authorizing or directing
the disclosure of any trade secret.
(b) RIGHTS OF TRADE SECRET OWNERS.—
The court may not authorize or direct the disclosure of any information the owner asserts to be
a trade secret unless the court allows the owner the opportunity to file a submission under seal
that describes the interest of the owner in keeping the information confidential. No submission
under seal made under this subsection may be used in a prosecution under this chapter for any
purpose other than those set forth in this section, or otherwise required by law. The provision of
information relating to a trade secret to the United States or the court in connection with a
prosecution under this chapter shall not constitute a waiver of trade secret protection, and the
disclosure of information relating to a trade secret in connection with a prosecution under this
chapter shall not constitute a waiver of trade secret protection unless the trade
secret owner expressly consents to such waiver.
18 U.S.C. § 1836. Civil proceedings
(a) The Attorney General may, in a civil action, obtain appropriate injunctive relief against any
violation of this chapter.
(b) PRIVATE CIVIL ACTIONS.—
(1) IN GENERAL.—
An owner of a trade secret that is misappropriated may bring a civil action under this
subsection if the trade secret is related to a product or service used in, or intended for use
in, interstate or foreign commerce.
(2) CIVIL SEIZURE.—
(A) In general.—
(i) Application.—
Based on an affidavit or verified complaint satisfying the requirements of
this paragraph, the court may, upon ex parte application but only in
extraordinary circumstances, issue an order providing for the seizure of
567
Electronic copy available at: https://ssrn.com/abstract=3883500

property necessary to prevent the propagation or dissemination of the trade
secret that is the subject of the action.
(ii) Requirements for issuing order.—The court may not grant an
application under clause (i) unless the court finds that it clearly appears
from specific facts that—
(I) an order issued pursuant to Rule 65 of the Federal Rules of
Civil Procedure or another form of equitable relief would be
inadequate to achieve the purpose of this paragraph because the
party to which the order would be issued would evade, avoid, or
otherwise not comply with such an order;
(II) an immediate and irreparable injury will occur if such seizure
is not ordered;
(III) the harm to the applicant of denying the application
outweighs the harm to the legitimate interests of the person against
whom seizure would be ordered of granting the application and
substantially outweighs the harm to any third parties who may be
harmed by such seizure;
(IV) the applicant is likely to succeed in showing that—
(aa) the information is a trade secret; and
(bb)the person against whom seizure would be ordered—
(AA) misappropriated the trade secret of the
applicant by improper means; or
(BB) conspired to use improper means to
misappropriate the trade secret of the applicant;
(V) the person against whom seizure would be ordered has actual
possession of—
(aa) the trade secret; and
(bb) any property to be seized;
(VI) the application describes with reasonable particularity the
matter to be seized and, to the extent reasonable under the
circumstances, identifies the location where the matter is to be
seized;
(VII) the person against whom seizure would be ordered, or
persons acting in concert with such person, would destroy, move,
hide, or otherwise make such matter inaccessible to the court, if the
applicant were to proceed on notice to such person; and
(VIII) the applicant has not publicized the requested seizure.
(B) Elements of order.—If an order is issued under subparagraph (A), it shall—
(i) set forth findings of fact and conclusions of law required for the order;
(ii) provide for the narrowest seizure of property necessary to achieve the
purpose of this paragraph and direct that the seizure be conducted in a
manner that minimizes any interruption of the business operations of third
parties and, to the extent possible, does not interrupt the legitimate
business operations of the person accused of misappropriating the trade
secret;
(iii)

568
Electronic copy available at: https://ssrn.com/abstract=3883500

(I) be accompanied by an order protecting the seized property from
disclosure by prohibiting access by the applicant or the person
against whom the order is directed, and prohibiting any copies, in
whole or in part, of the seized property, to prevent undue damage
to the party against whom the order has issued or others, until such
parties have an opportunity to be heard in court; and
(II) provide that if access is granted by the court to the applicant or
the person against whom the order is directed, the access shall be
consistent with subparagraph (D);
(iv) provide guidance to the law enforcement officials executing the
seizure that clearly delineates the scope of the authority of the officials,
including—
(I) the hours during which the seizure may be executed; and
(II) whether force may be used to access locked areas;
(v) set a date for a hearing described in subparagraph (F) at the earliest
possible time, and not later than 7 days after the order has issued, unless
the party against whom the order is directed and others harmed by the
order consent to another date for the hearing, except that a party against
whom the order has issued or any person harmed by the order may move
the court at any time to dissolve or modify the order after giving notice to
the applicant who obtained the order; and
(vi) require the person obtaining the order to provide the security
determined adequate by the court for the payment of the damages that any
person may be entitled to recover as a result of a wrongful or excessive
seizure or wrongful or excessive attempted seizure under this paragraph.
(C) Protection from publicity.—
The court shall take appropriate action to protect the person against whom an
order under this paragraph is directed from publicity, by or at the behest of the
person obtaining the order, about such order and any seizure under such order.
(D) Materials in custody of court.—
(i) In general.—
Any materials seized under this paragraph shall be taken into the custody
of the court. The court shall secure the seized material from physical and
electronic access during the seizure and while in the custody of the court.
(ii) Storage medium.—
If the seized material includes a storage medium, or if the seized material
is stored on a storage medium, the court shall prohibit the medium from
being connected to a network or the Internet without the consent of both
parties, until the hearing required under subparagraph (B)(v) and described
in subparagraph (F).
(iii) Protection of confidentiality.—
The court shall take appropriate measures to protect the confidentiality of
seized materials that are unrelated to the trade secret information ordered
seized pursuant to this paragraph unless the person against whom the order
is entered consents to disclosure of the material.
(iv) Appointment of special master.—

569
Electronic copy available at: https://ssrn.com/abstract=3883500

The court may appoint a special master to locate and isolate all
misappropriated trade secret information and to facilitate the return of
unrelated property and data to the person from whom the property was
seized. The special master appointed by the court shall agree to be bound
by a non-disclosure agreement approved by the court.
(E) Service of order.—
The court shall order that service of a copy of the order under this paragraph, and
the submissions of the applicant to obtain the order, shall be made by a Federal
law enforcement officer who, upon making service, shall carry out the seizure
under the order. The court may allow State or local law enforcement officials to
participate, but may not permit the applicant or any agent of the applicant to
participate in the seizure. At the request of law enforcement officials, the court
may allow a technical expert who is unaffiliated with the applicant and who is
bound by a court-approved non-disclosure agreement to participate in the seizure
if the court determines that the participation of the expert will aid the efficient
execution of and minimize the burden of the seizure.
(F) Seizure hearing.—
(i) Date.—
A court that issues a seizure order shall hold a hearing on the date set by
the court under subparagraph (B)(v).
(ii) Burden of proof.—
At a hearing held under this subparagraph, the party who obtained the
order under subparagraph (A) shall have the burden to prove the facts
supporting the findings of fact and conclusions of law necessary to support
the order. If the party fails to meet that burden, the seizure order shall be
dissolved or modified appropriately.
(iii) Dissolution or modification of order.—
A party against whom the order has been issued or any person harmed by
the order may move the court at any time to dissolve or modify the order
after giving notice to the party who obtained the order.
(iv) Discovery time limits.—
The court may make such orders modifying the time limits for discovery
under the Federal Rules of Civil Procedure as may be necessary to prevent
the frustration of the purposes of a hearing under this subparagraph.
(G) Action for damage caused by wrongful seizure.—
A person who suffers damage by reason of a wrongful or excessive seizure under
this paragraph has a cause of action against the applicant for the order under
which such seizure was made, and shall be entitled to the same relief as is
provided under section 34(d)(11) of the Trademark Act of 1946 (15 U.S.C.
1116(d)(11)). The security posted with the court under subparagraph (B)(vi) shall
not limit the recovery of third parties for damages.
(H) Motion for encryption.—
A party or a person who claims to have an interest in the subject matter seized
may make a motion at any time, which may be heard ex parte, to encrypt any
material seized or to be seized under this paragraph that is stored on a storage
medium. The motion shall include, when possible, the desired encryption method.

570
Electronic copy available at: https://ssrn.com/abstract=3883500

(3) REMEDIES.—In a civil action brought under this subsection with respect to
the misappropriation of a trade secret, a court may—
(A) grant an injunction—
(i) to prevent any actual or threatened misappropriation described in
paragraph (1) on such terms as the court deems reasonable, provided the
order does not—
(I) prevent a person from entering into an employment
relationship, and that conditions placed on such employment shall
be based on evidence of threatened misappropriation and not
merely on the information the person knows; or
(II) otherwise conflict with an applicable State law prohibiting
restraints on the practice of a lawful profession, trade, or business;
(ii) if determined appropriate by the court, requiring affirmative actions to
be taken to protect the trade secret; and
(iii) in exceptional circumstances that render an injunction inequitable,
that conditions future use of the trade secret upon payment of a reasonable
royalty for no longer than the period of time for which such use could
have been prohibited;
(B) award—
(i)
(I) damages for actual loss caused by the misappropriation of
the trade secret; and
(II) damages for any unjust enrichment caused by
the misappropriation of the trade secret that is not addressed in
computing damages for actual loss; or
(ii) in lieu of damages measured by any other methods, the damages
caused by the misappropriation measured by imposition of liability for a
reasonable royalty for the misappropriator’s unauthorized disclosure or
use of the trade secret;
(C) if the trade secret is willfully and maliciously misappropriated, award
exemplary damages in an amount not more than 2 times the amount of the
damages awarded under subparagraph (B); and
(D) if a claim of the misappropriation is made in bad faith, which may be
established by circumstantial evidence, a motion to terminate an injunction is
made or opposed in bad faith, or the trade secret was willfully and maliciously
misappropriated, award reasonable attorney’s fees to the prevailing party.
(c) JURISDICTION.—
The district courts of the United States shall have original jurisdiction of civil actions brought
under this section.
(d)PERIOD OF LIMITATIONS.—
A civil action under subsection (b) may not be commenced later than 3 years after the date on
which the misappropriation with respect to which the action would relate is discovered or by the
exercise of reasonable diligence should have been discovered. For purposes of this subsection, a
continuing misappropriation constitutes a single claim of misappropriation.

571
Electronic copy available at: https://ssrn.com/abstract=3883500

18 U.S.C. § 1837. Applicability to conduct outside the United States
This chapter also applies to conduct occurring outside the United States if—
(1) the offender is a natural person who is a citizen or permanent resident alien of the United
States, or an organization organized under the laws of the United States or a State or political
subdivision thereof; or
(2) an act in furtherance of the offense was committed in the United States.
18 U.S.C. § 1838. Construction with other laws
Except as provided in section 1833(b), this chapter shall not be construed to preempt or displace
any other remedies, whether civil or criminal, provided by United States Federal, State,
commonwealth, possession, or territory law for the misappropriation of a trade secret, or to affect
the otherwise lawful disclosure of information by any Government employee under section 552
of title 5 (commonly known as the Freedom of Information Act).
18 U.S.C. § 1839. Definitions
As used in this chapter—
(1) the term “foreign instrumentality” means any agency, bureau, ministry, component,
institution, association, or any legal, commercial, or business organization, corporation, firm, or
entity that is substantially owned, controlled, sponsored, commanded, managed, or dominated by
a foreign government;
(2) the term “foreign agent” means any officer, employee, proxy, servant, delegate, or
representative of a foreign government;
(3) the term “trade secret” means all forms and types of financial, business, scientific, technical,
economic, or engineering information, including patterns, plans, compilations, program devices,
formulas, designs, prototypes, methods, techniques, processes, procedures, programs, or codes,
whether tangible or intangible, and whether or how stored, compiled, or memorialized
physically, electronically, graphically, photographically, or in writing if—
(A) the owner thereof has taken reasonable measures to keep such information secret; and
(B) the information derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable through proper means by,
another person who can obtain economic value from the disclosure or use of the
information;
(4) the term “owner”, with respect to a trade secret, means the person or entity in whom or in
which rightful legal or equitable title to, or license in, the trade secret is reposed;
(5) the term “misappropriation” means—
(A) acquisition of a trade secret of another by a person who knows or has reason to know
that the trade secret was acquired by improper means; or
(B) disclosure or use of a trade secret of another without express or implied consent by a
person who—
(i) used improper means to acquire knowledge of the trade secret;
(ii) at the time of disclosure or use, knew or had reason to know that the
knowledge of the trade secret was—

572
Electronic copy available at: https://ssrn.com/abstract=3883500

(I) derived from or through a person who had used improper means to
acquire the trade secret;
(II) acquired under circumstances giving rise to a duty to maintain the
secrecy of the trade secret or limit the use of the trade secret; or
(III) derived from or through a person who owed a duty to the person
seeking relief to maintain the secrecy of the trade secret or limit the use of
the trade secret; or
(iii) before a material change of the position of the person, knew or had reason to
know that—
(I) the trade secret was a trade secret; and
(II) knowledge of the trade secret had been acquired by accident or
mistake;
(6) the term “improper means”—
(A) includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty
to maintain secrecy, or espionage through electronic or other means; and
(B) does not include reverse engineering, independent derivation, or any other lawful
means of acquisition; and
(7)
the term “Trademark Act of 1946” means the Act entitled “An Act to provide for the registration
and protection of trademarks used in commerce, to carry out the provisions of certain
international conventions, and for other purposes [1], approved July 5, 1946 (15 U.S.C. 1051 et
seq.) (commonly referred to as the ‘Trademark Act of 1946’ or the ‘Lanham Act’)”
18 U.S.C. § 2323. Forfeiture, destruction, and restitution
(a) CIVIL FORFEITURE.—
(1) PROPERTY SUBJECT TO FORFEITURE.—The following property is subject to
forfeiture to the United States Government:
(A) Any article, the making or trafficking of which is, prohibited under section
506 of title 17, or section 2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of
this title.
(B) Any property used, or intended to be used, in any manner or part to commit or
facilitate the commission of an offense referred to in subparagraph (A).
(C) Any property constituting or derived from any proceeds obtained directly or
indirectly as a result of the commission of an offense referred to in subparagraph
(A).
(2) PROCEDURES.—
The provisions of chapter 46 relating to civil forfeitures shall extend to any seizure or
civil forfeiture under this section. For seizures made under this section, the court shall
enter an appropriate protective order with respect to discovery and use of any records or
information that has been seized. The protective order shall provide for appropriate
procedures to ensure that confidential, private, proprietary, or privileged information
contained in such records is not improperly disclosed or used. At the conclusion of the
forfeiture proceedings, unless otherwise requested by an agency of the United States, the

573
Electronic copy available at: https://ssrn.com/abstract=3883500

court shall order that any property forfeited under paragraph (1) be destroyed, or
otherwise disposed of according to law.
(b) CRIMINAL FORFEITURE.—
(1) PROPERTY SUBJECT TO FORFEITURE.—
The court, in imposing sentence on a person convicted of an offense under section 506 of
title 17, or section 2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of this title, shall
order, in addition to any other sentence imposed, that the person forfeit to the United
States Government any property subject to forfeiture under subsection (a) for that
offense.
(2) PROCEDURES.—
(A) In general.—
The forfeiture of property under paragraph (1), including any seizure and
disposition of the property and any related judicial or administrative proceeding,
shall be governed by the procedures set forth in section 413 of the Comprehensive
Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 853), other than
subsection (d) of that section.
(B) Destruction.—At the conclusion of the forfeiture proceedings, the court,
unless otherwise requested by an agency of the United States shall order that
any—
(i) forfeited article or component of an article bearing or consisting of a
counterfeit mark be destroyed or otherwise disposed of according to law;
and
(ii) infringing items or other property described in subsection (a)(1)(A)
and forfeited under paragraph (1) of this subsection be destroyed or
otherwise disposed of according to law.
(c) RESTITUTION.—
When a person is convicted of an offense under section 506 of title 17 or section 2318, 2319,
2319A, 2319B, or 2320, or chapter 90, of this title, the court, pursuant to sections 3556, 3663A,
and 3664 of this title, shall order the person to pay restitution to any victim of the offense as an
offense against property referred to in section 3663A(c)(1)(A)(ii) of this title.

574
Electronic copy available at: https://ssrn.com/abstract=3883500

TITLE 35: PATENTS
35 U.S.C. § 100. Definitions
When used in this title unless the context otherwise indicates—
(a) The term “invention” means invention or discovery.
(b) The term “process” means process, art or method, and includes a new use of a
known process, machine, manufacture, composition of matter, or material.
(c) The terms “United States” and “this country” mean the United States of America, its
territories and possessions.
(d) The word “patentee” includes not only the patentee to whom the patent was issued but also
the successors in title to the patentee.
(e) The term “third-party requester” means a person requesting ex parte reexamination
under section 302 who is not the patent owner.
(f) The term “inventor” means the individual or, if a joint invention, the individuals collectively
who invented or discovered the subject matter of the invention.
(g) The terms “joint inventor” and “coinventor” mean any 1 of the individuals who invented or
discovered the subject matter of a joint invention.
(h) The term “joint research agreement” means a written contract, grant, or cooperative
agreement entered into by 2 or more persons or entities for the performance of experimental,
developmental, or research work in the field of the claimed invention.
(i)
(1) The term “effective filing date” for a claimed invention in a patent or application for
patent means—
(A) if subparagraph (B) does not apply, the actual filing date of the patent or the
application for the patent containing a claim to the invention; or
(B) the filing date of the earliest application for which the patent or application is
entitled, as to such invention, to a right of priority under
section 119, 365(a), 365(b), 386(a), or 386(b) or to the benefit of an earlier filing
date under section 120, 121, 365(c), or 386(c).
(2) The effective filing date for a claimed invention in an application for reissue or
reissued patent shall be determined by deeming the claim to the invention to have been
contained in the patent for which reissue was sought.
(j) The term “claimed invention” means the subject matter defined by a claim in a patent or an
application for a patent.
35 U.S.C. § 101. Inventions patentable (1952)
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,
subject to the conditions and requirements of this title.

575
Electronic copy available at: https://ssrn.com/abstract=3883500

35 U.S.C. § 102. Conditions for patentability; novelty (2012)
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public
use, on sale, or otherwise available to the public before the effective filing date of
the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively
filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS.—
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE
CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing
date of a claimed invention shall not be prior art to the claimed invention under
subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who
obtained the subject matter disclosed directly or indirectly from the inventor or
a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly
disclosed by the inventor or a joint inventor or another who obtained the subject
matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not
be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or
a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed
under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or
another who obtained the subject matter disclosed directly or indirectly from
the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective
filing date of the claimed invention, were owned by the same person or subject to an
obligation of assignment to the same person.
(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed
and a claimed invention shall be deemed to have been owned by the same person or subject to an
obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C)
if—
(1) the subject matter disclosed was developed and the claimed invention was made by,
or on behalf of, 1 or more parties to a joint research agreement that was in effect on or
before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope
of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose
the names of the parties to the joint research agreement.
(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of
determining whether a patent or application for patent is prior art to a claimed invention under
576
Electronic copy available at: https://ssrn.com/abstract=3883500

subsection (a)(2), such patent or application shall be considered to have been effectively filed,
with respect to any subject matter described in the patent or application—
(1) if paragraph (2) does not apply, as of the actual filing date of the patent or the
application for patent; or
(2) if the patent or application for patent is entitled to claim a right of priority under
section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing
date under section 120, 121, 365(c), or 386(c), based upon 1 or more prior filed
applications for patent, as of the filing date of the earliest such application that describes
the subject matter.
35 U.S.C. § 103. Conditions for patentability; non-obvious subject matter (2011)
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between
the claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.
35 U.S.C. § 112. Specification (2011)
(a) IN GENERAL.—
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any
person skilled in the art to which it pertains, or with which it is most nearly connected, to make
and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor
of carrying out the invention.
(b) CONCLUSION.—
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the inventor or a joint inventor regards as the invention.
(c) FORM.—
A claim may be written in independent or, if the nature of the case admits, in dependent or
multiple dependent form.
(d) REFERENCE IN DEPENDENT FORMS.—
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim
previously set forth and then specify a further limitation of the subject matter claimed. A claim in
dependent form shall be construed to incorporate by reference all the limitations of the claim to
which it refers.
(e) REFERENCE IN MULTIPLE DEPENDENT FORM.—
A claim in multiple dependent form shall contain a reference, in the alternative only, to more
than one claim previously set forth and then specify a further limitation of the subject matter
claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent
claim. A multiple dependent claim shall be construed to incorporate by reference all the
limitations of the particular claim in relation to which it is being considered.

577
Electronic copy available at: https://ssrn.com/abstract=3883500

(f) ELEMENT IN CLAIM FOR A COMBINATION.—
An element in a claim for a combination may be expressed as a means or step for performing a
specified function without the recital of structure, material, or acts in support thereof, and such
claim shall be construed to cover the corresponding structure, material, or acts described in the
specification and equivalents thereof.
35 U.S.C. § 134. Appeal to the Patent Trial and Appeal Board
(a) PATENT APPLICANT.—
An applicant for a patent, any of whose claims has been twice rejected, may appeal from the
decision of the primary examiner to the Patent Trial and Appeal Board, having once paid the fee
for such appeal.
(b) PATENT OWNER.—
A patent owner in a reexamination may appeal from the final rejection of any claim by the
primary examiner to the Patent Trial and Appeal Board, having once paid the fee for such appeal.
35 U.S.C. § 141. Appeal to Court of Appeals for the Federal Circuit
(a) EXAMINATIONS.—
An applicant who is dissatisfied with the final decision in an appeal to the Patent Trial and
Appeal Board under section 134(a) may appeal the Board’s decision to the United States Court
of Appeals for the Federal Circuit. By filing such an appeal, the applicant waives his or her right
to proceed under section 145.
(b) REEXAMINATIONS.—
A patent owner who is dissatisfied with the final decision in an appeal of a reexamination to the
Patent Trial and Appeal Board under section 134(b) may appeal the Board’s decision only to
the United States Court of Appeals for the Federal Circuit.
(c) POST-GRANT AND INTER PARTES REVIEWS.—
A party to an inter partes review or a post-grant review who is dissatisfied with the final written
decision of the Patent Trial and Appeal Board under section 318(a) or 328(a) (as the case may
be) may appeal the Board’s decision only to the United States Court of Appeals for the Federal
Circuit.
(d) DERIVATION PROCEEDINGS.—
A party to a derivation proceeding who is dissatisfied with the final decision of the Patent Trial
and Appeal Board in the proceeding may appeal the decision to the United States Court of
Appeals for the Federal Circuit, but such appeal shall be dismissed if any adverse party to such
derivation proceeding, within 20 days after the appellant has filed notice of appeal in accordance
with section 142, files notice with the Director that the party elects to have all further
proceedings conducted as provided in section 146. If the appellant does not, within 30 days after
the filing of such notice by the adverse party, file a civil action under section 146, the Board’s
decision shall govern the further proceedings in the case.
35 U.S.C. § 154. Contents and term of patent; provisional rights (2013)
(1) CONTENTS.—Every patent shall contain a short title of the invention and a grant to the
patentee, his heirs or assigns, of the right to exclude others from making, using, offering for sale,
578
Electronic copy available at: https://ssrn.com/abstract=3883500

or selling the invention throughout the United States or importing the invention into the United
States, and, if the invention is a process, of the right to exclude others from using, offering for
sale or selling throughout the United States, or importing into the United States, products made
by that process, referring to the specification for the particulars thereof.
(2) TERM.—Subject to the payment of fees under this title, such grant shall be for a term
beginning on the date on which the patent issues and ending 20 years from the date on which the
application for the patent was filed in the United States or, if the application contains a specific
reference to an earlier filed application or applications under section 120, 121, 365(c), or 386(c),
from the date on which the earliest such application was filed.
(3) PRIORITY.—Priority under section 119, 365(a)(b), 386(a)(b) shall not be taken into account
in determining the term of a patent.
(4) SPECIFICATION AND DRAWING.—A copy of the specification and drawing shall be annexed
to the patent and be a part of such patent.

35 U.S.C. § 171. Patents for designs
(a) IN GENERAL.—
Whoever invents any new, original and ornamental design for an article of manufacture may
obtain a patent therefor, subject to the conditions and requirements of this title.
(b) APPLICABILITY OF THIS TITLE.—
The provisions of this title relating to patents for inventions shall apply to patents for designs,
except as otherwise provided.
(c) FILING DATE.—
The filing date of an application for patent for design shall be the date on which the specification
as prescribed by section 112 and any required drawings are filed.
35 U.S.C. § 173. Term of design patent
Patents for designs shall be granted for the term of 15 years from the date of grant.
35 U.S.C. § 251. Reissue of defective patents (2011)
(a) IN GENERAL.—
Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason
of a defective specification or drawing, or by reason of the patentee claiming more or less than
he had a right to claim in the patent, the Director shall, on the surrender of such patent and the
payment of the fee required by law, reissue the patent for the invention disclosed in the original
patent, and in accordance with a new and amended application, for the unexpired part of the term
of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—
The Director may issue several reissued patents for distinct and separate parts of the thing
patented, upon demand of the applicant, and upon payment of the required fee for a reissue for
each of such reissued patents.
(c) APPLICABILITY OF THIS TITLE.—

579
Electronic copy available at: https://ssrn.com/abstract=3883500

The provisions of this title relating to applications for patent shall be applicable to applications
for reissue of a patent, except that application for reissue may be made and sworn to by the
assignee of the entire interest if the application does not seek to enlarge the scope of the claims
of the original patent or the application for the original patent was filed by the assignee of the
entire interest.
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—
No reissued patent shall be granted enlarging the scope of the claims of the original patent unless
applied for within two years from the grant of the original patent.
35 U.S.C. § 271. Infringement of patent (2010)
a) Except as otherwise provided in this title, whoever without authority makes, uses, offers to
sell, or sells any patented invention, within the United States or imports into the United States
any patented invention during the term of the patent therefor, infringes the patent.
b) Whoever actively induces infringement of a patent shall be liable as an infringer.
c) Whoever offers to sell or sells within the United States or imports into the United States a
component of a patented machine, manufacture, combination or composition, or a material or
apparatus for use in practicing a patented process, constituting a material part of the invention,
knowing the same to be especially made or especially adapted for use in an infringement of such
patent, and not a staple article or commodity of commerce suitable for substantial noninfringing
use, shall be liable as a contributory infringer.
35 U.S.C. § 281. Remedy for infringement of patent
A patentee shall have remedy by civil action for infringement of his patent.
35 U.S.C. § 282. Presumption of validity; defenses
(a) IN GENERAL.—
A patent shall be presumed valid. Each claim of a patent (whether in independent, dependent, or
multiple dependent form) shall be presumed valid independently of the validity of other claims;
dependent or multiple dependent claims shall be presumed valid even though dependent upon an
invalid claim. The burden of establishing invalidity of a patent or any claim thereof shall rest on
the party asserting such invalidity.
(b) DEFENSES.—The following shall be defenses in any action involving the validity or
infringement of a patent and shall be pleaded:
(1) Noninfringement, absence of liability for infringement or unenforceability.
(2) Invalidity of the patent or any claim in suit on any ground specified in part II as a
condition for patentability.
(3) Invalidity of the patent or any claim in suit for failure to comply with—
(A) any requirement of section 112, except that the failure to disclose the best
mode shall not be a basis on which any claim of a patent may be canceled or held
invalid or otherwise unenforceable; or
(B) any requirement of section 251.
(4) Any other fact or act made a defense by this title.
(c) NOTICE OF ACTIONS; ACTIONS DURING EXTENSION OF PATENT TERM.—In an action
involving the validity or infringement of a patent the party asserting invalidity or

580
Electronic copy available at: https://ssrn.com/abstract=3883500

noninfringement shall give notice in the pleadings or otherwise in writing to the adverse party at
least thirty days before the trial, of the country, number, date, and name of the patentee of any
patent, the title, date, and page numbers of any publication to be relied upon as anticipation of
the patent in suit or, except in actions in the United States Court of Federal Claims, as showing
the state of the art, and the name and address of any person who may be relied upon as the prior
inventor or as having prior knowledge of or as having previously used or offered for sale the
invention of the patent in suit. In the absence of such notice proof of the said matters may not be
made at the trial except on such terms as the court requires. Invalidity of the extension of a patent
term or any portion thereof under section 154(b) or 156 because of the material failure—
(1) by the applicant for the extension, or
(2) by the Director, to comply with the requirements of such section shall be a defense in
any action involving the infringement of a patent during the period of the extension of its
term and shall be pleaded. A due diligence determination under section 156(d)(2) is not
subject to review in such an action.
35 U.S.C. § 283. Injunction
The several courts having jurisdiction of cases under this title may grant injunctions in
accordance with the principles of equity to prevent the violation of any right secured by patent,
on such terms as the court deems reasonable.
35 U.S.C. § 284. Damages (2011)
Upon finding for the claimant the court shall award the claimant damages adequate to
compensate for the infringement, but in no event less than a reasonable royalty for the use made
of the invention by the infringer, together with interest and costs as fixed by the court. When the
damages are not found by a jury, the court shall assess them. In either event the court may
increase the damages up to three times the amount found or assessed. Increased damages under
this paragraph shall not apply to provisional rights under section 154(d). The court may receive
expert testimony as an aid to the determination of damages or of what royalty would be
reasonable under the circumstances.
35 U.S.C. § 285. Attorney fees
The court in exceptional cases may award reasonable attorney fees to the prevailing party.
35 U.S.C. § 286. Time limitation of damages
Except as otherwise provided by law, no recovery shall be had for any infringement committed
more than six years prior to the filing of the complaint or counterclaim for infringement in the
action.
In the case of claims against the United States Government for use of a patented invention, the
period before bringing suit, up to six years, between the date of receipt of a written claim for
compensation by the department or agency of the Government having authority to settle such
claim, and the date of mailing by the Government of a notice to the claimant that his claim has
been denied shall not be counted as part of the period referred to in the preceding paragraph.
35 U.S.C. § 289. Additional remedy for infringement of design patent
Whoever during the term of a patent for a design, without license of the owner, (1) applies the
patented design, or any colorable imitation thereof, to any article of manufacture for the purpose
581
Electronic copy available at: https://ssrn.com/abstract=3883500

of sale, or (2) sells or exposes for sale any article of manufacture to which such design or
colorable imitation has been applied shall be liable to the owner to the extent of his total profit,
but not less than $250, recoverable in any United States district court having jurisdiction of the
parties.
Nothing in this section shall prevent, lessen, or impeach any other remedy which an owner of an
infringed patent has under the provisions of this title, but he shall not twice recover the profit
made from the infringement.
35 U.S.C. § 311. Inter partes review
(a) IN GENERAL.—
Subject to the provisions of this chapter, a person who is not the owner of a patent may file with
the Office a petition to institute an inter partes review of the patent. The Director shall establish,
by regulation, fees to be paid by the person requesting the review, in such amounts as the
Director determines to be reasonable, considering the aggregate costs of the review.
(b) SCOPE.—
A petitioner in an inter partes review may request to cancel as unpatentable 1 or more claims of a
patent only on a ground that could be raised under section 102 or 103 and only on the basis of
prior art consisting of patents or printed publications.
(c) FILING DEADLINE.—A petition for inter partes review shall be filed after the later of either—
(1) the date that is 9 months after the grant of a patent; or
(2) if a post-grant review is instituted under chapter 32, the date of the termination of
such post-grant review.

582
Electronic copy available at: https://ssrn.com/abstract=3883500

